     Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 1 of 220




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


JAY BRADSHAW,

                                 Plaintiff,
                                                                            9:19-CV-0428
                v.                                                          (BKS/TWD)

DONALD G. UHLER, et al.,

                                 Defendants.


APPEARANCES:

JAY BRADSHAW
08-A-3654
Plaintiff, pro se
Upstate Correctional Facility
P.O. Box 2001
Malone, NY 12953


BRENDA K. SANNES
United States District Judge

                                           DECISION and ORDER

I.      INTRODUCTION

        The Clerk has sent to the Court for review a complaint submitted by pro se plaintiff Jay

Bradshaw asserting claims pursuant to 42 U.S.C. § 1983 ("Section 1983"), together with an

application to proceed in forma pauperis ("IFP"), and a motion for preliminary injunctive relief.

Dkt. No. 1 ("Compl."); Dkt. No. 6 ("IFP Application"); Dkt. No. 4 ("Preliminary Injunction

Motion").1 Plaintiff, who is incarcerated at Upstate Correctional Facility ("Upstate C.F."), has



        1
            Plaintiff's initial application to proceed IFP was denied as incomplete and the action was
administratively closed. Dkt. No. 4. Plaintiff then re-filed his IFP Application, and this action was re-opened.
Dkt. Nos. 6, 7.
      Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 2 of 220




not paid the filing fee for this action.

II.     IFP STATUS

        Where a plaintiff seeks leave to proceed IFP, the Court must determine whether the

plaintiff has demonstrated sufficient economic need to proceed without prepaying, in full, the

Court's filing fee of four hundred dollars ($400.00). 2 The Court must also determine whether

the "three strikes" provision of 28 U.S.C. § 1915(g) ("Section 1915(g)") bars the plaintiff from

proceeding IFP and without prepayment of the filing fee.3 More specifically, Section 1915(g)

provides as follows:

                 In no event shall a prisoner bring a civil action or appeal a judgment
                 in a civil action or proceeding under this section if the prisoner has,
                 on 3 or more prior occasions, while incarcerated or detained in any
                 facility, brought an action or appeal in a court of the United States
                 that was dismissed on the grounds that it is frivolous, malicious, or
                 fails to state a claim upon which relief may be granted, unless the
                 prisoner is under imminent danger of serious physical injury.

28 U.S.C. § 1915(g). If the plaintiff is indigent and not barred by Section 1915(g), the Court

must consider the sufficiency of the claims stated in the complaint in accordance with 28

U.S.C. § 1915(e) and 28 U.S.C. § 1915A.

        In this case, plaintiff has demonstrated economic need and has filed the inmate

authorization form required in the Northern District of New York. See Dkt. Nos. 3, 6. Thus,


        2
             "28 U.S.C. § 1915 permits an indigent litigant to commence an action in a federal court without
prepayment of the filing fee that would ordinarily be charged." Cash v. Bernstein, No. 09-CV-1922, 2010 WL
5185047, at *1 (S.D.N.Y. Oct. 26, 2010). "Although an indigent, incarcerated individual need not prepay the filing
fee . . . at the time of filing, he must subsequently pay the fee, to the extent he is able to do so, through periodic
withdrawals from his inmate accounts." Id. (citing 28 U.S.C. § 1915(b); Harris v. City of New York, 607 F.3d 18,
21 (2d Cir. 2010)).
        3
           The manifest intent of Congress in enacting Section 1915(g) was to curb prison inmate abuses and to
deter the filing of multiple, frivolous civil rights suits by prison inmates. Tafari v. Hues, 473 F.3d 440, 443-44 (2d
Cir. 2007). The question of whether a prior dismissal is a "strike" is a matter of statutory interpretation and, as
such, is a question for the court to determine as a matter of law. Tafari, 473 F.3d at 442-43.

                                                          2
    Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 3 of 220




the Court must determine whether the "three strikes" rule of Section 1915(g) bars plaintiff

from proceeding with this action IFP.

       A.     Determination of "Strikes"

       Plaintiff is a frequent litigator, having commenced, in addition to this action, at least

twelve other civil actions in the district courts in the Second Circuit since 2008. See U.S.

Party/Case Index <http://pacer.uspci.uscourts.gov/cgi-bin/dquery.pl > (last visited May 7,

2019). The following is a list of those actions: (1) Bradshaw v. McQueen, No. 08-CV-5518

(S.D.N.Y. filed June 18, 2008); (2) Bradshaw v. Officer Banks, No. 09-CV-0966 (S.D.N.Y.

filed Feb. 4, 2009); (3) Bradshaw v. Brown, No. 13-CV-4308 (E.D.N.Y. filed July 31, 2013);

(4) Bradshaw v. The City of New York, No. 15-CV-2166 (E.D.N.Y. filed Apr. 13, 2015); (5)

Bradshaw v. The City of New York, No. 15-CV-4638 (S.D.N.Y. filed June 10, 2015); (6)

Bradshaw v. The City of New York, No. 15-CV-5481 (S.D.N.Y. filed July 10, 2015); (7)

Bradshaw v. The City of New York, No. 15-CV-7074 (S.D.N.Y. filed Sept. 8, 2015); (8)

Bradshaw v. The City of New York, No. 15-CV-8252 (S.D.N.Y. filed Oct. 20, 2015); (9)

Bradshaw v. The City of New York, No. 15-CV-9031 (S.D.N.Y. Nov. 17, 2015); (10)

Bradshaw v. The City of New York, No. 17-CV-1199 (S.D.N.Y. filed Feb. 16, 2017); (11)

Bradshaw v. The City of New York, No. 17-CV-1168 (E.D.N.Y. filed Feb. 27, 2017); and (12)

Bradshaw v. The City of New York, No. 18-CV-8215 (S.D.N.Y. filed Sept. 7, 2018).

       Upon review of these actions, the Court finds that, as of the date that plaintiff

commenced this action, he had acquired at least four "strikes."

       Plaintiff acquired his first "strike" on February 11, 2010, in Bradshaw v. McQueen, No.

08-CV-5518 (S.D.N.Y. filed June 18, 2008) ("Bradshaw v. McQueen"), when that case was



                                                 3
    Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 4 of 220




dismissed by the Honorable Barbara S. Jones for failure to state a claim upon which relief

may be granted. See id., Dkt. No. 32 (granting motion for judgment on the pleadings).4

        Plaintiff acquired his second "strike" on May 18, 2017, in Bradshaw v. Brown, No. 13-

CV-4308 (E.D.N.Y. filed July 31, 2013) ("Bradshaw v. Brown"), when the United States Court

of Appeals for the Second Circuit issued a Mandate dismissing plaintiff's appeal of the

Memorandum and Order issued by the Honorable William F. Kuntz, II, which granted

defendants' motion for summary judgment, converted from a motion to dismiss, and

dismissed the complaint in its entirety. Id., Dkt. Nos. 49, 52. 5 In the Mandate, the Second

Circuit expressly stated that the appeal lacked "an arguable basis either in law or in fact[,]"

and cited Neitzke v. Williams, 490 U.S. 319, 325 (1989), and 28 U.S.C. § 1915(e). Id., Dkt.

No. 52.6

        Plaintiff acquired his third "strike" on August 22, 2017, in Bradshaw v. The City of New

York, No. 15-CV-2166 (E.D.N.Y. filed Apr. 13, 2015) ("Bradshaw v. The City of New York"),



        4
            As the Honorable Gary L. Sharpe noted in Ifill v. Evans, No. 10-CV-1474, 2012 U.S. Dist. LEXIS
197343 (N.D.N.Y. Feb. 13, 2012), orders granting motions for judgment on the pleadings constitute "strikes"
because "[i]n analyzing Rule 12(c) motions, . . . courts utilize the same standard applicable to Rule 12(b)(6)
motions." Id. at *3; see also Burgess v. Conway, 631 F. Supp. 2d 280, 281-82 (W.D.N.Y. 2009) (counting as a
"strike" a dismissal of a complaint on a motion for judgment on the pleadings "since the fatal defect in that action
was not merely 'technical' or procedural in nature, and could not have been remedied by the plaintiff").
        5
           The Court need not and will not decide whether the Memorandum and Order issued by the Honorable
William F. Kuntz, II dismissing the complaint constitutes a separate "strike." But see Dove v. City of Binghamton,
No. 3:14-CV-627 (MAD/DEP), 2014 WL 5308152, at *2 (N.D.N.Y. Oct. 16, 2014) (counting as a "strike" a case
that was dismissed through both a summary judgment motion, as well as a motion to dismiss, because the
dismissal order "made clear that Plaintiff's underlying claims were without merit"); Blakely v. Wards, 738 F.3d
607, 611-12 (4th Cir. 2013) (en banc) (holding that, "in keeping with Section 1915(g)'s plain language, a
summary judgment dismissal stating on its face that the dismissed action was frivolous, malicious, or failed to
state a claim counts as a strike for purposes of the PLRA's three-strikes provision").
        6
          In Neitzke, the Supreme Court noted that "a complaint, containing as it does both factual allegations
and legal conclusions, is frivolous where it lacks an arguable basis either in law or in fact." See 490 U.S. at 325.
A dismissal of an appeal as frivolous counts as its own strike. See Chavis v. Chappius, 618 F.3d 162, 168 (2d
Cir. 2010); Bernier v. Koenigsmann, No. 15-CV-209, 2017 WL 603217, at *4 (W.D.N.Y. Feb. 15, 2017).

                                                         4
    Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 5 of 220




when the Honorable William F. Kuntz, II issued a Decision and Order granting defendants'

motion to dismiss the complaint for failure to state a claim upon which relief may be granted.

Id., Dkt. No. 58.

          Plaintiff acquired his fourth "strike" on November 16, 2018, in Bradshaw v. The City of

New York, when the United States Court of Appeals for the Second Circuit issued a Mandate

dismissing plaintiff's appeal of the Decision and Order issued by the Honorable William F.

Kuntz, II, finding that it lacked "an arguable basis either in law or in fact[,]" and citing Neitzke

v. Williams, 490 U.S. 319, 325 (1989), and 28 U.S.C. § 1915(e). Id., Dkt. No. 62.

          Because plaintiff acquired at least four "strikes" prior to commencing this action in

April 2019, plaintiff's IFP Application must be denied unless it appears that the " imminent

danger" exception to the "three strikes" rule set forth in Section 1915(g) is applicable to this

action.

          B.     Applicability of the "Imminent Danger" Exception

          The "imminent danger" exception protects a prison inmate exposed to potential

serious physical injury from the consequences of his earlier mistakes in filing frivolous

litigation. Generally speaking, the allegations relevant to this inquiry "are those in which

[plaintiff] describes physical injury, threats of violence, and deprivation of medical treatment."

Chavis v. Chappius, 618 F.3d 162, 165 (2d Cir. 2010). The Second Circuit has described the

nature of the Court's inquiry regarding imminent danger as follows: "although the feared

physical injury must be serious, we should not make an overly detailed inquiry into whether

the allegations qualify for the exception, because § 1915(g) concerns only a threshold

procedural question, while [s]eparate PLRA provisions are directed at screening out meritless



                                                  5
    Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 6 of 220




suits early on." Id. at 169-70 (quoting Andrews v. Cervantes, 493 F.3d 1047, 1055 (9th Cir.

2007)) (internal quotation marks omitted).

       "[F]or a prisoner to qualify for the imminent danger exception, the danger must be

present when he files his complaint – in other words, a three-strikes litigant is not excepted

from the filing fee if he alleges a danger that has dissipated by the time a complaint is filed."

Pettus v. Morgenthau, 554 F.3d 293, 296 (2d Cir. 2009); see also Polanco v. Hopkins, 510

F.3d 152 (2d Cir. 2007). In addition, "§ 1915(g) allows a three-strikes litigant to proceed [IFP]

only when there exists an adequate nexus between the claims he seeks to pursue and the

imminent danger he alleges." Pettus, 554 F.3d at 296. In deciding whether such a nexus

exists, the Second Circuit has instructed the courts to consider " (1) whether the imminent

danger of serious physical injury that a three-strikes litigant alleges is fairly traceable to

unlawful conduct asserted in the complaint, and (2) whether a favorable judicial outcome

would redress that injury." Id. at 298-99.

       Plaintiff asserts throughout his complaint that he has been the victim of several

inmates attacks since September 2018, with the most recent attack allegedly occurring on

March 14, 2019. Compl. at 2-9. Plaintiff alleges that the attacks have been "orchestrated"

by various corrections officials named as defendants, who have repeatedly disregarded

substantial risks of harm to plaintiff. Id. Plaintiff further alleges that he is at risk of continued

harm if he is placed in a double-bunk cell, and was informed on March 29, 2019 – seven

days before he signed the complaint – that "he will be put back in a double-bunk cell as soon

as possible." Id. at 10.

       Construing the complaint with the leniency that must be afforded a pro se litigant,



                                                  6
       Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 7 of 220




Lucas v. Miles, 84 F.3d 532, 535 (2d Cir. 1996), plaintiff has sufficiently alleged that he was

"under imminent danger of serious physical injury" when he signed his complaint on April 5,

2019. Accordingly, plaintiff is granted leave to commence this action IFP.

         The Court notes that this is a preliminary finding which defendants are entitled to

refute in future filings. Thus, plaintiff's IFP status will be revoked if, as the case progresses, it

is determined that he did not face "imminent danger" when he commenced this action or is

otherwise not entitled to proceed IFP.

III.     INITIAL REVIEW OF THE COMPLAINT

         A.     Governing Legal Standard

         Having found that plaintiff meets the financial criteria for commencing this action IFP,

and because he seeks relief from officers and employees of governmental entities, the Court

must now consider the sufficiency of the allegations set forth in his complaint in light of 28

U.S.C. § 1915(e) and 28 U.S.C. § 1915A.

         Section 1915(e) directs that, when a plaintiff seeks to proceed IFP, "(2) . . . the court

shall dismiss the case at any time if the court determines that – . . . (B) the action . . . (i) is

frivolous or malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks

monetary relief against a defendant who is immune from such relief." 28 U.S.C. §1915(e).

Similarly, Section 1915A directs that a court must review any "complaint in a civil action in

which a prisoner seeks redress from a governmental entity or officer or employee of a

governmental entity" and must "identify cognizable claims or dismiss the complaint, or any

portion of the complaint, if the complaint . . . is frivolous, malicious, or fails to state a claim

upon which relief may be granted; or . . . seeks monetary relief from a defendant who is



                                                  7
    Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 8 of 220




immune from such relief." 28 U.S.C. § 1915A; see also Abbas v. Dixon, 480 F.3d 636, 639

(2d Cir. 2007) (stating that Sections 1915(e) and 1915A are available to evaluate prisoner

pro se complaints).

       Additionally, when reviewing a complaint, a court may also look to the Federal Rules

of Civil Procedure. Rule 8 of the Federal Rules of Civil Procedure ("Fed. R. Civ. P.") provides

that a pleading which sets forth a claim for relief shall contain, inter alia, "a short and plain

statement of the claim showing that the pleader is entitled to relief." Fed. R. Civ. P. 8(a)(2).

The purpose of Rule 8 "is to give fair notice of the claim being asserted so as to permit the

adverse party the opportunity to file a responsive answer, prepare an adequate defense and

determine whether the doctrine of res judicata is applicable." Hudson v. Artuz, No. 95-CV-

4768, 1998 WL 832708, at *1 (S.D.N.Y. Nov. 30, 1998) (quoting Powell v. Marine Midland

Bank, No. 95-CV-0063 (TJM), 162 F.R.D. 15, 16 (N.D.N.Y. June 23, 1995) (other citations

omitted)).

       A court should not dismiss a complaint if the plaintiff has stated "enough facts to state

a claim to relief that is plausible on its face." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). "A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct

alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Although the court should construe

the factual allegations in the light most favorable to the plaintiff, "the tenet that a court must

accept as true all of the allegations contained in a complaint is inapplicable to legal

conclusions." Id. "Threadbare recitals of the elements of a cause of action, supported by

mere conclusory statements, do not suffice." Id. (citing Twombly, 550 U.S. at 555). Thus,



                                                 8
    Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 9 of 220




"where the well-pleaded facts do not permit the court to infer more than the mere possibility

of misconduct, the complaint has alleged – but it has not 'show[n]' – 'that the pleader is

entitled to relief.'" Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).

       Thus, although the court has the duty to show liberality toward pro se litigants, see

Nance v. Kelly, 912 F.2d 605, 606 (2d Cir. 1990) (per curiam), and should exercise "extreme

caution . . . in ordering sua sponte dismissal of a pro se complaint before the adverse party

has been served and both parties (but particularly the plaintiff) have had an opportunity to

respond," Anderson v. Coughlin, 700 F.2d 37, 41 (2d Cir. 1983) (internal citations om itted),

the court also has a responsibility to determine whether plaintiff may properly proceed with

this action.

       B.      Summary of the Complaint

       Plaintiff asserts allegations of wrongdoing that occurred while he was incarcerated at

Upstate C.F. The following facts are set forth as alleged by plaintiff in his complaint.

       On September 28, 2018, at approximately 5:30 p.m., defendant Corrections Officer N.

Locke and defendant Corrections Officer John Doe #1 ("C.O. John Doe #1") placed "Inmate

J[,]" who had just attacked another inmate in a double-bunk cell, in a cell with plaintiff.

Compl. at 2. Defendants Locke and C.O. John Doe #1 then " remain[ed] in front of the cell

for about five (5) minutes[.]" Id. Defendant Corrections Sergeant John Doe #1 ("Sergeant

John Doe #1") and defendant Deputy Superintendent for Security P. Woodruff approved

Inmate J's placement in a double-bunk cell with plaintiff even though they knew that Inmate J

was a member of the "Patrias," a Dominican gang, and plaintiff had been "labeled a snitch by

the Patrias[.]" Id. at 3.



                                                  9
   Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 10 of 220




       While in the cell with plaintiff, Inmate J stated that defendant Locke told him, "You can

get him[,]" in reference to plaintiff. Compl. at 2. "Inmates in the ajoining [sic] cells also urged

Inmate J to attack plaintiff[,]" and referred to plaintiff as a "snitch" and a "rapo[.]" Id.

       At approximately 6 p.m., Inmate J stopped defendant Corrections Officer Lincoln

during his round and stated, "I do not want to remain in the cell with [plaintiff] and I want to

see the sergeant to be moved, or I will attack him . . . ." Compl. at 2. Defendant Lincoln

responded, "Do what you want to do." Id.

       At approximately 6:30 p.m., Inmate J stopped defendant Lincoln again during his

round and stated, "if I am not moved or do not see a sergeant by your next round I am going

to beat him . . . up." Compl. at 2. Defendant Lincoln responded, "Do what you have to do[,]"

and walked away. Id.

       At approximately 7 p.m., Inmate J stopped defendant Lincoln once again and stated,

"Where is the sergeant[?] You not moving me[?]" Compl. at 2. Inmate J then proceeded to

attack plaintiff. Id.

       On October 2, 2018, defendant Corrections Sergeant Fletcher "directed several

officers to forcefully bring Inmate Burton in the cell with plaintiff." Compl. at 3. Defendants

Fletcher and Woodruff approved Inmate Burton's placement in a cell with plaintiff even

though they knew that Inmate Burton was a member of the "Bloods" gang and plaintiff "was

labeled a snitch by the Bloods[.]" Id. at 4.

       "While in the cell, Inmate Burton made repeated threats to defendant Fletcher (and

officers) that he will 'snap plaintiff's neck,'" and further assault plaintiff once his (Inmate

Burton's) arm healed. Id. Defendant Fletcher responded, "I know," then "laughed as he



                                                 10
   Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 11 of 220




walked away." Compl. at 3. Inmates in the adjoining cells also urged Inmate Burton to

attack plaintiff. Id.

       On October 5, 2018, between the hours of 2 a.m. and 8 a.m., Inmate Burton

"repeatedly attacked plaintiff." Compl. at 3. Defendant Corrections Officer John Doe #2

("C.O. John Doe #2"), who was "the tour 10-6 gallery officer, knew that plaintiff was attacked

but failed to intervene or . . . report the incident." Id. Defendant Corrections Officer John

Doe #3 ("C.O. John Doe #3") and defendant Corrections Officer John Doe #4 ("C.O. John

Doe #4"), who were the mail officers that collected mail at approximately 6 a.m., also "knew

that plaintiff was attacked but failed to intervene, or . . . report the incident." Id. Defendant

C.O. John Doe #3 and defendant Corrections Officer John Doe #5 ("C.O. John Doe #5")

served plaintiff food at approximately 7:30 a.m., and "collected the food trays and gave out

supplies at about 8 a.m. Id. Through these activities, these officials also "knew that plaintiff

was attacked but failed to intervene, or . . . report the incident." Id.

       At approximately 9:30 a.m., plaintiff was removed from his cell for a "legal call."

Compl. at 4. "Plaintiff informed his attorney that he had been repeatedly attacked by Inmate

Burton," and that officials failed to intervene, report the incident, or seek medical assistance

for him. Id. Thereafter, plaintiff's attorney called the facility, and plaintiff was subsequently

seen by medical for his injuries. Id.

       On October 9, 2018, at approximately 8 a.m., defendant Fletcher "threatened to have

plaintiff assaulted by his officers, and Inmate J, . . . by putting plaintiff with him in [a] cell."

Compl. at 4. Plaintiff refused to exit his cell without speaking to a more senior corrections

official. Id. Thereafter, a corrections lieutenant arrived at plaintiff's cell, and plaintiff informed



                                                   11
   Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 12 of 220




this official about defendant Fletcher's threat. Id. The lieutenant assured plaintiff of his

safety and relocated him to a different cell. Id. However, the exchange with defendant

Fletcher placed plaintiff "in extreme fear for his safety." Id. at 5.

       On the morning of January 8, 2019, plaintiff was in a double-bunk cell with Inmate

Holbdy, who was not gang affiliated. Compl. at 5. At approximately 7:30 a.m., defendant

Fletcher encountered plaintiff and stated, "I am giving you a new bunky, . . . he will handle

you." Id.

       On January 9, 2019, "at the direction of defendant Fletcher, defendant [Corrections

Officer] Trombley and another officer took plaintiff out of [his] cell [ ] under the pretense of a

cell search[.]" Compl. at. 5. When plaintiff was returned to his cell, Inmate Wright was

present in place of Inmate Holbdy. Id. Defendants Fletcher and Woodruff approved Inmate

Wright's placement in a cell with plaintiff even though they knew that Inmate Wright was a

member of the "Bloods" gang and plaintiff "was labeled a snitch by the Bloods[.]" Id. at 6.

       Inmate Wright informed plaintiff that he "works for defendant Fletcher to get extra

trays by beating up any bunkies he wants and do[es] not get in trouble for it." Compl. at 5.

Thereafter, Inmate Wright was given an extra lunch tray by defendant Trombley. Id.

       Plaintiff informed Corrections Lieutenant Eddy (not a party) about defendant Fletcher's

actions, including that he encouraged Inmate Wright to attack him. Compl. at 5. Lieutenant

Eddy mocked plaintiff and walked away from plaintiff's cell with defendant Fletcher. Id.

       On January 10, 2019, between 9 a.m. and 11 a.m., Inmate Wright repeatedly attacked

plaintiff and "threatened to cut him with a scalpel" if plaintiff did not have oral sex with him.

Compl. at 5. Plaintiff complied with Inmate Wright's demand. Id. Plaintiff notified defendant



                                                 12
   Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 13 of 220




Corrections Officer Healy, defendant Corrections Officer Jeffries, defendant Corrections

Officer John Doe #6 ("C.O. John Doe #6"), and defendant Trombley about the assaults when

they made rounds between 9 a.m. and 11 a.m., yet each official failed to intervene. Id.

       At 11 a.m., when lunch was served, plaintiff prevented the feeding slot to his cell from

closing because defendant Trombley and defendant Corrections Officer R. St. Mary were

ignoring plaintiff's injuries and requests for medical treatment and a meeting with "the

sergeant." Compl. at 6. Defendant St. Mary "report[ed] to the sergeant that plaintiff refuse[d]

to close the slot" without mentioning his injuries or the attack. Id.

       Plaintiff was subsequently taken to medical and then referred to an outside hospital for

further evaluation. Compl. at 6. At the hospital, plaintiff informed the doctor who initially

examined him about the attack, and the doctor "made [plaintiff's] complaint known." Id.

       On February 21, 2019, defendant Woodruff advised defendant Fletcher that plaintiff

"keep[s] filing grievances." Compl. at 6. Defendant Fletcher approached plaintiff's cell and

asked plaintiff whether he wanted to move to a double-bunk cell because he continues to f ile

grievances. Id. Plaintiff then stated his belief that defendant Fletcher wanted someone to

attack him, and "orchestrated" the "last attacks against [him]." Id. Defendant Fletcher

responded, "This is good talk[.]" Id.

       On February 25, 2019, "a sergeant informed plaintiff that defendant[s] Fletcher and P.

Woodruff . . . approved him to move [to] a double-bunk cell." Compl. at 7. Plaintiff requested

protective custody due to fear for his safety. Id.

       The next day, defendant Fletcher directed plaintiff to be removed from his cell under

the pretense of a cell search. Compl. at 7. Once plaintiff was out of his cell, defendant



                                                13
      Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 14 of 220




Fletcher "order[ed] the officers to use force to compel plaintiff into a double-bunk cell." Id.

Plaintiff again requested protective custody out of fear for his safety, but defendant Fletcher

denied the request, then stated, "Don't worry, your bunky is over 200 pounds." Id.

         Thereafter, plaintiff entered a cell with "Inmate P," his new cellmate. Compl. at 7.

"Inmate P repeatedly made numerous threats to defendant Fletcher (and officers) that if

plaintiff is not moved out [of] the cell he will be attacked." Id. Inmate P was in the special

housing unit for attacking another inmate with the same criminal charges as plaintiff. Id.

Defendants Fletcher and Woodruff approved Inmate P's placement in a cell with plaintiff

even though they knew that Inmate P was 240 pounds, and plaintiff was 160 pounds, which

is "against the facility's policy on weight criteria for two inmates in a double-bunk cell[,]" and

plaintiff had sought protective custody. Id.

         On March 5, 2019, plaintiff was removed from his cell for a "legal call[.]" Compl. at 8.

When plaintiff returned to his cell, Inmate P was "replaced with Inmate E[.]" Id. Defendants

Woodruff and Corrections Sergeant John Doe #3 ("Sergeant John Doe #3") approved Inmate

E's placement in a cell with plaintiff even though they knew that Inmate E was a member of

the "Patrias" gang and plaintiff had been "labeled a snitch by the Patria and . . . requested

protective custody[.]" Id.

         Inmate E immediately asked plaintiff about his criminal charges and requested to see

plaintiff's "legal papers for his criminal case." Compl. at 8. Inmates in the adjoining cells

urged Inmate E to attack plaintiff, calling him a "snitch" and a "rapo." Id. Inmate E then

attacked plaintiff, causing him to suffer a bruise on the left side of his chest and chest pains.

Id.



                                                 14
   Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 15 of 220




        On March 11, 2019, at approximately 8:30 p.m., defendant Fletcher directed officers

to bring Inmate Cobb into plaintiff's cell. Compl. at 8. Defendants Fletcher and Woodruff

approved Inmate Cobb's placement in a cell with plaintiff even though they knew that Inmate

Cobb was a member of the "Bloods" gang and plaintiff had been "labeled a snitch by the

Bloods and . . . requested protective custody[.]" Id. at 9.

        While in the cell, Inmate Cobb informed plaintiff that "he has agreed to work for

defendant Fletcher for extra food and when he get[s] his sneaker[s] from State Shop the ball

will start rolling." Compl. at 8. Two days later, after Inmate Cobb received his property, he

"threatened to cut plaintiff with his weapon if plaintiff did not turn around and pull down his

pants." Id. at 8-9. Inmate Cobb then sexually assaulted plaintiff in the cell. Id. at 9.

        On March 14, 2019, between 9 a.m. and 10 a.m., Inmate Cobb sexually assaulted

plaintiff for a second time. Compl. at 9. Between noon and 1 p.m., Inmate Cobb sexually

assaulted plaintiff for a third time. Id.

        On March 15, 2019, at approximately 9 a.m., plaintiff was removed from his cell for a

disciplinary hearing. Compl. at 9. Plaintiff informed the hearing officer (not a party), as well

defendant Gallagher and defendant Corrections Officer Welch that he had been sexually

assaulted and needed medical treatment. Id.7 Plaintiff was ignored. Id.

        Instead, defendant Welch "yanked plaintiff to the floor," and he, along with defendant

        7
          Plaintiff has not named "Gallagher" as a defendant in either the caption or "Parties" section of his
complaint. See Compl. at 1-2. Rule 10(a) of the Federal Rules of Civil Procedure provides that, "the title of the
complaint must name all the parties." Fed. R. Civ. P. 10(a). Ordinarily, a party not named in the caption of the
complaint will not be considered a party to the action. See, e.g., Abbas v. U.S., No. 10-CV-0141, 2014 WL
3858398, at *2 (W.D.N.Y. Aug. 1, 2014) (the failure to name a party in the caption makes it "infeasible for the
Court to determine which of the individual officers mentioned in the body of the complaint should be deemed to
be defendants to which claims"). However, based on plaintiff having referred to "Gallagher" as a defendant in
both the "Facts" section of the complaint and "Third Cause of Action," plaintiff's failure to list "Gallagher" as a
defendant in the caption appears to have been in error. For the sake of efficiency, the Court therefore directs the
Clerk to add "Gallagher" as a defendant.

                                                        15
   Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 16 of 220




Gallagher, "dragged plaintiff . . . across the floor back to the cell about half a football feild

[sic] away and banged plaintiff's head . . . on the gate in the process." Compl. at 9.

Thereafter, plaintiff was brought to medical where he informed a nurse that he had been

sexually assaulted. Id. Plaintiff was subsequently sent to an outside hospital. Id.

       On March 29, 2019, during plaintiff's disciplinary hearing, defendant Woodruff stated

that plaintiff would "be put back in a double-bunk cell as soon as possible." Compl. at 10.

       In addition to naming the aforementioned individuals as defendants, plaintiff names

the Superintendent of Upstate C.F., Donald G. Uhler, as a defendant based on allegations

that before each alleged assault plaintiff experienced, he was "on notice of the reckless

conduct of the officers and the sergeant by a number of complaints and grievances," yet

"failed to take disciplinary action against them or otherwise . . . control their behavior."

Compl. at 3-9. Plaintiff also names Corrections Sergeant John Doe #2 as a defendant, but

the complaint does not contain any factual allegations about him. See generally, Compl.

       Liberally construed, the following claims are asserted in the complaint against the

named defendants in their individual and official capacities: (1) a First Amendment retaliation

claim against defendant Fletcher; (2) Eighth Amendment failure-to-protect claims against all

of the named defendants; (3) Eighth Amendment failure-to-intervene claims against all of the

named defendants; (4) Eighth Amendment excessive force claims against defendants

Gallagher and Welch; and (5) Fourteenth Amendment equal protection claims against all of

the named defendants.

       Plaintiff seeks an award of money damages as well as injunctive relief. Compl. at 10-

13. For a complete statement of plaintiff's claims and the facts he relies on in support of

those claims, reference is made to the complaint.

                                                 16
   Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 17 of 220




       C.     Analysis

       Plaintiff seeks relief pursuant to Section 1983, which establishes a cause of action for

"'the deprivation of any rights, privileges, or immunities secured by the Constitution and laws'

of the United States." Wilder v. Virginia Hosp. Ass'n, 496 U.S. 498, 508 (1990)); see also

Myers v. Wollowitz, No. 95-CV-0272, 1995 WL 236245, at *2 (N.D.N.Y. Apr. 10, 1995)

(McAvoy, C.J.) (finding that "[Section] 1983 is the vehicle by which individuals may seek

redress for alleged violations of their constitutional rights"). "Section 1983 itself creates no

substantive rights, [but] . . . only a procedure for redress for the deprivation of rights

established elsewhere." Sykes v. James, 13 F.3d 515, 519 (2d Cir. 1993) (citation omitted).

       "It is well settled that, in order to establish a defendant's individual liability in a suit

brought under § 1983, a plaintiff must show, inter alia, the defendant's personal involvement

in the alleged constitutional deprivation." Grullon v. City of New Haven, 720 F.3d 133, 138

(2d Cir. 2013). Thus, "a Section 1983 plaintiff must 'allege a tangible connection between

the acts of the defendant and the injuries suffered.'" Austin v. Pappas, No. 04-CV-7263,

2008 WL 857528, at *2 (S.D.N.Y. Mar. 31, 2008) (quoting Bass v. Jackson, 790 F.2d 260,

263 (2d Cir. 1986)) (other citation omitted). If the defendant is a supervisory official, a mere

"linkage" to the unlawful conduct through "the prison chain of command" (i.e., under the

doctrine of respondeat superior) is insufficient to show his or her personal involvement in that

unlawful conduct. See Polk Cnty. v. Dodson, 454 U.S. 312, 325 (1981); Richardson v.

Goord, 347 F.3d 431, 435 (2d Cir. 2003); Wright, 21 F.3d at 501.

              1. Eleventh Amendment Immunity

       The Eleventh Amendment has long been construed as barring a citizen from bringing



                                                  17
   Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 18 of 220




a suit against his or her own state in federal court, under the fundamental principle of

"sovereign immunity." U.S. Const. amend. XI ("The Judicial power of the United States shall

not be construed to extend to any suit in law or equity, commenced or prosecuted against

one of the United States by Citizens of another State, or by Citizens or Subjects of any

Foreign State."); Hans v. Louisiana, 134 U.S. 1, 10-21 (1890); Idaho v. Coeur d'Alene Tribe

of Idaho, 521 U.S. 261, 267 (1997); Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S.

89, 100 (1984). Eleventh Amendment immunity is lost only if Congress unequivocally

abrogates states' immunity or a state expressly consents to suit. Gollomp v. Spitzer, 568

F.3d 355, 365-66 (2d Cir. 2009). It is well-settled that Congress did not abrogate states'

immunity through Section 1983, see Quern v. Jordan, 440 U.S. 332, 343-45 (1979), and that

New York State has not waived its immunity from suit on the claims asserted in plaintiff's

complaint. See generally Trotman v. Palisades Interstate Park Comm'n, 557 F.2d 35, 38-40

(2d Cir. 1977); Dawkins v. State of New York, No. 5:93-CV-1298 (RSP/GJD), 1996 W L

156764 at *2 (N.D.N.Y. 1996).

       The Eleventh Amendment bars suits for damages against state officials acting in their

official capacities. See Kentucky v. Graham, 473 U.S. 159, 169 (1985) (a claim for damages

against state officials in their official capacity is considered to be a claim against the State

and is therefore barred by the Eleventh Amendment); Ying Jing Gan v. City of New York, 996

F.2d 522, 529 (2d Cir. 1993) ("To the extent that a state official is sued for damages in his

official capacity, such a suit is deemed to be a suit against the state, and the official is

entitled to invoke the Eleventh Amendment immunity belonging to the state."); Severino v.

Negron, 996 F.2d 1439, 1441 (2d Cir. 1993) ("[I]t is clear that the Eleventh Amendment does



                                                18
    Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 19 of 220




not permit suit [under Section 1983] for money damages against state officials in their official

capacities.")

        Accordingly, to the extent that plaintiff seeks monetary damages under Section 1983

against any defendant in his official capacity, such claims are dismissed with prejudice

pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) as barred by the Eleventh

Amendment.8

                 2. Corrections Sergeant John Doe #2

        As noted, plaintiff names Corrections Sergeant John Doe #2 as a defendant, but the

complaint does not contain any factual allegations about him. See generally, Compl.

"Dismissal is appropriate where a defendant is listed in the caption, but the body of the

complaint fails to indicate what the defendant did to the plaintiff." Cipriani v. Buffardi, No.

9:06-CV-889 (GTS/DRH), 2007 WL 607341, at *1 (N.D.N.Y. Feb. 20, 2007) (citing Gonzalez

v. City of New York, No. 97-CV-2246, 1998 WL 382055, at *2 (S.D.N.Y. July 9, 1998)); see

also Crown v. Wagenstein, No. 96-CV-3895, 1998 WL 118169, at *1 (S.D.N.Y. Mar. 16,

1998) (mere inclusion of warden's name in complaint insufficient to allege personal

involvement); Taylor v. City of New York, 953 F. Supp. 95, 99 (S.D.N.Y. 1997) (same).

        Accordingly, Corrections Sergeant John Doe #2 is dismissed as a defendant.




        8
            In Ex Parte Young, 209 U.S. 123 (1908), the Supreme Court established an exception to state
sovereign immunity in federal actions where an individual brings an action seeking injunctive relief against a
state official for an ongoing violation of law or the Constitution. Under the doctrine, a suit may proceed against a
state official in his or her official capacity, notwithstanding the Eleventh Amendment, when a plaintiff, "(a) alleges
an ongoing violation of federal law, and (b) seeks relief properly characterized as prospective." See In re Deposit
Ins. Agency, 482 F.3d 612, 618 (2d Cir. 2007) (quotations and citations omitted); see also Santiago v. New York
State Dep't of Corr. Serv., 945 F.2d 25, 32 (2d Cir. 1991) (holding that such claims, however, cannot be brought
directly against the state, or a state agency, but only against state officials in their official capacities).

                                                         19
   Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 20 of 220




              3. First Amendment Retaliation Claim

       Courts must approach claims of retaliation "'with skepticism and particular care'

because 'virtually any adverse action taken against a prisoner by a prison official–even those

otherwise not rising to the level of a constitutional violation–can be characterized as a

constitutionally proscribed retaliatory act.'" Davis v. Goord, 320 F.3d 346, 352 (2d Cir. 2003)

(quoting Dawes v. Walker, 239 F.3d 489, 491 (2d Cir. 2001), overruled on other grounds,

Swierkiewicz v. Sorema N.A., 534 U.S. 506 (2002)). To state a plausible claim, a plaintiff

asserting a First Amendment retaliation claim must advance "non-conclusory" allegations

establishing "(1) that the speech or conduct at issue was protected, (2) that the defendant

took adverse action against the plaintiff, and (3) that there was a causal connection between

the protected speech [or conduct] and the adv erse action." Davis, 320 F.3d at 352 (quoting

Dawes, 239 F.3d at 492). The filing of a prison grievance is a constitutionally protected

activity for the purpose of meeting the first prong of the retaliation test. See Graham v.

Henderson, 89 F.3d 75, 80 (2d Cir. 1996); Franco v. Kelly, 854 F.2d 584, 590 (2d Cir. 1988)

(same).

       At this stage of the proceeding, and mindful of the Second Circuit's direction that a pro

se plaintiff's pleadings must be liberally construed, see e.g. Sealed Plaintiff v. Sealed

Defendant, 537 F.3d 185, 191 (2d Cir. 2008), the Court f inds that a response to plaintiff's

retaliation claim against defendant Fletcher is warranted. In so ruling, the Court expresses

no opinion as to whether this claim can withstand a properly filed dispositive motion.

              4. Eighth Amendment Claims

       The Eighth Amendment protects prisoners from "cruel and unusual punishment" at the



                                               20
   Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 21 of 220




hands of prison officials. Wilson v. Seiter, 501 U.S. 294, 296-97 (1991); Estelle v. Gamble,

429 U.S. 97, 104 (1976). This includes punishments that "involve the unnecessary and

wanton infliction of pain." Gregg v. Georgia, 428 U.S. 153, 173 (1976).

       The prohibition against cruel and unusual punishment encompasses the use of

excessive force against an inmate, who must prove two components: (1) subjectively, that

the defendant acted wantonly and in bad faith, and (2) objectively, that the defendant's

actions violated "contemporary standards of decency." Blyden v. Mancusi, 186 F.3d 252,

262-63 (2d Cir. 1999) (internal quotations omitted) (citing Hudson v. McMillian, 503 U.S. 1, 8

(1992)). While "a de minimis use of force will rarely suffice to state a constitutional claim,"

Romano v. Howarth, 998 F.2d 101, 105 (2d Cir. 1993), the malicious use of force to cause

harm constitutes an Eighth Amendment violation per se because in such an instance

"contemporary standards of decency are always violated." Blyden, 186 F.3d at 263 (citing

Hudson, 503 U.S. at 9). The key inquiry into a claim of excessive force is "whether force was

applied in a good-faith effort to maintain or restore discipline, or maliciously and sadistically

to cause harm." Hudson, 503 U.S. at 7 (citing Whitley v. Albers, 475 U.S. 312, 321-22

(1986)); see also Wilkins v. Gaddy, 559 U.S. 34, 37 (2010) (per curiam) ("[t]he Supreme

Court has emphasized that the nature of the force applied is the core judicial inquiry in

excessive force cases – not whether a certain quantum of injury was sustained.").

       The prohibition against cruel and unusual punishment also imposes on law

enforcement officials, including prison officials, "an affirmative duty to intervene on behalf of

an individual whose constitutional rights are being violated in his presence by other officers."

Cicio v. Lamora, No. 9:08-CV-0431 (GLS/DEP), 2010 W L 1063875, at *8 (N.D.N.Y. Feb. 24,



                                                21
   Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 22 of 220




2010) (a corrections officer who does not participate in, but is present when an assault on an

inmate occurs may still be liable for any resulting constitutional deprivation); see also Curley

v. Village of Suffern, 268 F.3d 65, 72 (2d Cir. 2001) ("Failure to intercede results in [Section

1983] liability where an officer observes excessive force being used or has reason to know

that it will be.") (citations omitted). "To establish liability under a failure to intervene theory, a

plaintiff must prove the use of excessive force by someone other than the individual and that

the defendant under consideration: 1) possessed actual know ledge of the use . . . of

excessive force; 2) had a realistic opportunity to intervene and prevent the harm from

occurring; and 3) nonetheless disregarded that risk by intentionally refusing or failing to take

reasonable measures to end the use of excessive force." Evans v. Murphy, No. 12-CV-365,

2014 WL 4437771, at *9 (W.D.N.Y. Mar. 13, 2014) (citing Curley, 268 F.3d at 72).

       Similarly, prison officials may be held liable under Section 1983 for failing to protect an

inmate from conditions posing a substantial risk of serious harm. See Farmer v. Brennan,

511 U.S. 825, 836 (1994). In order to establish a " failure to protect," the plaintiff must show

that he was incarcerated under conditions posing a substantial risk of serious harm, and

prison officials acted with deliberate indifference to that risk and the inmate's safety. Id.

Deliberate indifference exists when "the official knows of and disregards an excessive risk to

inmate health or safety; the official must both be aware of facts from which the inference

could be drawn that a substantial risk of serious harm exists, and he must also draw the

inference." Id. at 837. "Neither mere negligence nor a prison guard's mere failure to act

reasonably is enough to state an Eighth Amendment deliberate indifference claim." Sawyer

v. New York State Depat. of Corr. Servs., No. 11-CV-0152, 2015 WL 6644112, at *7



                                                  22
    Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 23 of 220




(W.D.N.Y. June 30, 2015) (citing Garcia v. Witkowski, 988 F. Supp. 2d 360, 361 (W .D.N.Y.

2013)), report and recommendation adopted in pertinent part by 2015 WL 6641471

(W.D.N.Y. Oct. 28, 2015); Shell v. Brun, 585 F. Supp. 2d 465, 469-70 (W .D.N.Y. 2008) ("In

failure to protect cases, a prisoner normally proves actual knowledge of impending harm by

showing that he complained to prison officials about a specific threat to his safety. Mere

negligence (for example if a prison guard should know of a risk but does not) is not enough .

. . .").

                         (a) Defendants Welch and Gallagher

           Plaintiff alleges that on March 15, 2019, one day after he was sexually assaulted by

Inmate Cobb, he informed defendants Gallagher and Welch about what happened. Compl.

at 9. Plaintiff further alleges that, in response, he was assaulted by these officials. Id.

           Mindful of the Second Circuit's direction that a pro se plaintiff's pleadings must be

liberally construed, see e.g. Sealed Plaintiff, 537 F.3d at 191, the Court finds that a response

to plaintiff's excessive force and failure-to-intervene claims asserted against these

defendants is warranted. In so ruling, the Court expresses no opinion as to whether these

claims can withstand a properly filed dispositive motion.

           The Court, however, reaches a different conclusion with respect to plaintiff's failure-to-

protect claims against these defendants because the complaint lacks any allegations which

plausibly suggest that, at the time plaintiff spoke with defendants Gallagher and Welch, he

remained at a substantial risk of serious harm. In addition, there are no allegations in the

complaint that plaintiff was returned to a double-bunk cell with Inmate Cobb after his

exchange with defendants Gallagher and Welch. Thus, plaintiff's failure-to-protect claims



                                                   23
   Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 24 of 220




against defendants Gallagher and Welch are dismissed without prejudice pursuant to 28

U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) for failure to state a claim upon which relief

may be granted.

                     (b) Remaining Defendants Other Than Superintendent Uhler

       Although plaintiff has expressly asserted failure-to-intervene and failure-to-protect

claims against each defendant, the complaint is devoid of any allegations which plausibly

suggest that the alleged use of excessive force by defendants Welch and Gallagher was

witnessed by any other named defendant. Moreover, with respect to the alleged use-of-force

incidents involving other inmates, the complaint similarly lacks allegations which plausibly

suggest that any named defendant was present while an assault was ongoing, and had a

realistic opportunity to intervene to prevent further harm. Thus, the Court believes plaintiff's

claims against defendants Locke, C.O. John Doe #1, C.O. John Doe #2, C.O. John Doe #3,

C.O. John Doe #4, C.O. John Doe #5, C.O. John Doe #6, Lincoln, Fletcher, Serg eant John

Doe #1, Sergeant John Doe #3, Trombley, St. Mary, Healy, Jeffries, Welch, and Woodruff

are more appropriately categorized as failure-to-protect claims than failure-to-intervene

claims.

       Mindful of the Second Circuit's direction that a pro se plaintiff's pleadings must be

liberally construed, the Court finds that a response to plaintiff's failure-to-protect claims

against these defendants is warranted. In so ruling, the Court expresses no opinion as to

whether these claims can withstand a properly filed dispositive motion.

                     (c) Defendant Uhler

       Prior to the Supreme Court's decision in Iqbal, the Second Circuit held that



                                                24
   Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 25 of 220




supervisory personnel may be considered "personally involved" under five different

circumstances. See Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995). In particular,

supervisors can be found personally involved if they (1) directly participated in the violation,

(2) failed to remedy that violation after learning of it through a report or appeal, (3) created, or

allowed to continue, a policy or custom under which the violation occurred, (4) had been

grossly negligent in managing subordinates who caused the violation, or (5) exhibited

deliberate indifference to the rights of inmates by failing to act on information indicating that

the violation was occurring. Colon, 58 F.3d at 873 (citing Williams v. Smith, 781 F.2d 319,

323-24 (2d Cir. 1986)).

       In Iqbal, however, the Supreme Court explained that "a plaintiff must plead that each

Government-official defendant, through the official's own individual actions, has violated the

Constitution." Iqbal, 556 U.S. at 676. The Court noted that "[t]he factors necessary to

establish a Bivens violation will vary with the constitutional provision at issue." Id. There, the

alleged constitutional violation was discrimination based on race, religion, or national origin in

violation of the First and Fifth Amendments. Id. at 668-69. For such claims, "the plaintiff

must plead and prove that the defendant acted with discriminatory purpose." Id. at 677. The

Court rejected the plaintiff's argument that a supervisor may be liable for "knowledge and

acquiescence in their subordinates' use of discriminatory criteria to make classification

decisions among detainees," because "purpose, rather than knowledge is required" to

impose liability. Id. at 677.

       In this Circuit, "Iqbal has engendered conflict . . . about the continued vitality of the

supervisory liability test set forth in Colon," Reynolds v. Barrett, 685 F.3d 205 n.14 (2d Cir.



                                                25
   Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 26 of 220




2012), and the Second Circuit has not resolved the conflict. See, e.g., Hogan v. Fischer, 738

F.3d 509, 519 n.3 (2d Cir. 2013) ("We express no view on the extent to which the Supreme

Court's decision in Ashcroft v. Iqbal, . . . 'may have heightened the requirements for showing

a supervisors' personal involvement with respect to certain constitutional violations.'" (quoting

Grullon v. New Haven, 720 F.3d 133, 139 (2d Cir. 2013))).

       Recently, this Court had occasion to consider the impact of Iqbal on the supervisor

liability/personal involvement test set forth in Colon. See Montanez v. City of Syracuse, No.

16-CV-0550, 2019 WL 315058 (N.D.N.Y. Jan. 25, 2019). In that case, the Court concluded

that the Colon analysis still applies where the constitutional claim asserted does not require a

showing of discriminatory intent, "insofar as it is 'consistent with the particular constitutional

provision alleged to have been violated.'" Id. at 18 (citing Delgado v. Bezio, No. 09-CV-6899,

2011 WL 1842294, at *9 (S.D.N.Y. May 9, 2011) (quoting Qasem v. Toro, 737 F. Supp. 2d

147, 151-52 (S.D.N.Y. 2010)); see also Marom v. City of N.Y., No. 15-CV-2017, 2016 WL

916424, at *15 (S.D.N.Y. Mar. 7, 2016); Sash v. United States, 674 F. Supp. 2d 531, 544

(S.D.N.Y. 2009). Because plaintiff's Eighth Amendment claims do not require a showing of

discriminatory intent and are based, instead, on whether defendants acted with deliberate

indifference to the plaintiff's health and safety, the Court will apply the Colon factors to

plaintiff's supervisory liability claim against defendant Uhler.

       In so doing, the Court notes that plaintiff does not allege that defendant Uhler directly

participated in any alleged constitutional violation, or failed to act on information indicating

that an assault was occurring. Rather, he alleges that defendant Uhler was aware of

"reckless conduct of the officers and the sergeant by a number of complaints and



                                                 26
   Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 27 of 220




grievances," yet "failed to take disciplinary action against them or otherwise . . . control their

behavior." Compl. at 3-9. These allegations of personal involvement are entirely conclusory,

and fail to plausibly suggest defendant Uhler's awareness of an ongoing constitutional

violation. Plaintiff does not allege, for example, when he (or some other inmate) wrote

grievances or complaints to defendant Uhler regarding the behavior of any of the other

named defendants, or what was stated in any such grievance or complaint.

       "Vague and conclusory allegations that a supervisor failed to train or properly monitor

the actions of subordinate employees[,]" such as the allegations in plaintiff's complaint, "will

not suffice to establish the requisite personal involvement and support a finding of liability."

White v. Fischer, No. 9:09-CV-0240 (DNH/DEP), 2010 WL 624081, at *6 (N.D.N.Y. Feb. 18,

2010); see also Nash v. McGinnis, 585 F. Supp. 2d 455, 460 (W .D.N.Y. 2008) ("Although

plaintiff need not plead facts in great detail, the formulaic allegation that [the Superintendent]

was aware of the alleged violations and did nothing to stop them from occurring, without

some factual allegations to explain the basis for that conclusion, is insufficient to render it

plausible that [the Superintendent] was personally involved in the alleged constitutional

deprivations."); Diaz v. Burns, No. 6:10-CV-6595, 2013 WL 5951866, at *5 (W.D.N.Y. Nov. 6,

2013) ("Essentially Plaintiff is asking the Court to hold that the filing of grievances is sufficient

to put a supervisory official on notice that the grievant will be subjected to unconstitutional

conduct at the hands of his or her staff members. The Court agrees with Defendants that

Plaintiff has not sufficiently alleged personal involvement by Commissioner Fischer and

Superintendent Kirkpatrick in any of the asserted constitutional violations."); Martin v.

Patterson, No. 9:09-CV-1372 (LEK/ATB), 2010 WL 3033796, at *3 (N.D.N.Y. July 16, 2010)

("Plaintiff's conclusory allegations that defendants failed to properly train staff and investigate

                                                 27
   Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 28 of 220




the matter, and that current policy condones excessive force, is not enough to establish that

defendant Carlsen (or any defendant) was aware of any history of excessive force toward

plaintiff or at Ulster in general."), report and recommendation adopted by 2010 WL 3033809

(N.D.N.Y. Aug. 3, 2010).

       Moreover, the law is well-settled that if an "official is confronted with a violation that

has already occurred and is not ongoing, then the official will not be found personally

responsible for failing to 'remedy' a violation." Harnett v. Barr, 538 F. Supp. 2d 511, 524

(N.D.N.Y. 2008); Jackson v. Burke, 256 F.3d 93, 96 (2d Cir. 2001) ("[A] 'failure to remedy'

theory of liability is not available with respect to discrete and completed violations."); Purdie

v. Graham, No. 9:09-CV-971 (GTS/ATB), 2011 WL 941283, at *4 (N.D.N.Y. Jan. 19, 2011)

("With respect to the alleged assault, plaintiff can not show the personal involvement of

Superintendent Graham based upon his failure to remedy a known wrong or adequately

supervise his staff, based on a single incident of alleged excessive force."), report and

recommendation adopted by 2011 WL 940469 (N.D.N.Y. Mar. 16, 2011).

       Accordingly, plaintiff's Eighth Amendment claims against defendant Uhler are

dismissed without prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b)

for failure to state a claim upon which relief may be granted.

              5. Equal Protection Claims

       The Equal Protection Clause requires that the government treat all similarly situated

people alike. City of Cleburne, Tex. v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985).

Specifically, the Equal Protection Clause "bars the government from selective adverse

treatment of individuals compared with other similarly situated individuals if 'such selective



                                                 28
   Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 29 of 220




treatment was based on impermissible considerations such as race, religion, intent to inhibit

or punish the exercise of constitutional rights, or malicious or bad faith intent to injure a

person.'" Bizzarro v. Miranda, 394 F.3d 82, 86 (2d Cir. 2005) (quoting LeClair v. Saunders,

627 F.2d 606, 609-10 (2d Cir. 1980)). To state a viable Equal Protection claim, a plaintiff

generally must allege "purposeful discrimination . . . directed at an identifiable or suspect

class." Giano v. Senkowski, 54 F.3d 1050, 1057 (2d Cir. 1995). In the alte rnative, under a

"class of one" theory, plaintiff must allege that he has been intentionally treated differently

from others similarly situated, with no rational basis for the difference in treatment. Village of

Willowbrook v. Olech, 528 U.S. 562, 564 (2000); DeMuria v. Hawkes, 328 F.3d 704, 706 (2d

Cir. 2003).

       Here, plaintiff alleges that the defendants "failed to protect [him from harm by others]

because of his national origin, and/or race[.]" Compl. at 12. Although plaintiff does not

identify the basis for his equal protection claim, the complaint lacks any allegations which

plausibly suggest that any of the named defendants engaged in purposeful discrimination

against other inmates of the same race or national origin as plaintiff. Moreover, assuming

that plaintiff has intended to assert an equal protection claim under a "class of one" theory,

the complaint is devoid of any allegations which plausibly suggest that plaintiff was ever

intentionally treated differently from others similarly situated, with no rational basis for the

difference in treatment. In fact, the complaint fails to identify any individuals treated

differently than plaintiff under a similar situation. Instead, insofar as the complaint can be

construed to allege a claim for discriminatory treatment, the allegations are entirely

conclusory, which is not enough to survive sua sponte review. See Iqbal, 556 U.S. at 678

(concluding that a pleading that only "tenders naked assertions devoid of further factual

                                                 29
      Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 30 of 220




enhancement" will not survive sua sponte review) (internal quotations and alterations

omitted); Twombly, 550 U.S. at 555 ("[A] plaintiff's obligation . . . requires more than labels

and conclusions, and a formulaic recitation of the elements of a cause of action will not do.");

Clyburn v. Shields, 33 Fed. App'x 552, 555 (2d Cir. 2002) ("[C]laims of race-based

discrimination under the Equal Protection Clause . . . require that intentional discrimination be

alleged in a non-conclusory fashion."); Thomas v. Pingotti, No. 9:17-CV-0300 (GTS/DEP),

2017 WL 3913018, at *7 (N.D.N.Y. Sept. 6, 2017) ("Conclusory allegations of disparate

treatment or a plaintiff's personal belief of discriminatory intent are patently insufficient to

plead a valid claim under the Equal Protection clause.").

         Accordingly, plaintiff's equal protection claims are dismissed without prejudice

pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) f or failure to state a claim

upon which relief may be granted.

IV.      PRELIMINARY INJUNCTION MOTION

         "In general, district courts may grant a preliminary injunction where a plaintiff

demonstrates 'irreparable harm' and meets one of two related standards: 'either (a) a

likelihood of success on the merits, or (b) sufficiently serious questions going to the merits of

its claims to make them fair ground for litigation, plus a balance of the hardships tipping

decidedly in favor of the moving party.'" Otoe-Missouria Tribe of Indians v. New York State

Dep't of Fin. Servs., 769 F.3d 105, 110 (2d Cir. 2014) (quoting Lynch v. City of N.Y., 589

F.3d 94, 98 (2d Cir. 2009) (internal quotation marks omitted)). However, when the moving

party seeks a "mandatory injunction that alters the status quo by commanding a positive act,"

the burden is even higher. Cacchillo v. Insmed, Inc., 638 F.3d 401, 406 (2d Cir. 2011) (citing



                                                  30
   Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 31 of 220




Citigroup Global Mkts., Inc. v. VCG Special Opportunities Master Fund Ltd. , 598 F.3d 30, 35

n.4 (2d Cir. 2010) (internal quotation marks omitted)). A mandatory preliminary injunction

"should issue only upon a clear showing that the moving party is entitled to the relief

requested, or where extreme or very serious damage will result from a denial of preliminary

relief." Cacchillo, 638 F.3d at 406 (citing Citigroup Global Mkts., 598 F.3d at 35 n.4) (internal

quotation marks omitted)); see also Tom Doherty Assocs., Inc. v. Saban Entertainment, Inc.,

60 F.3d 27, 33-34 (2d Cir. 1995) (a plaintiff seeking a mandatory injunction must make a

"clear" or "substantial" showing of a likelihood of success on the merits of his claim). The

same standards used to review a request for a preliminary injunction govern consideration of

an application for a temporary restraining order. Local 1814, Int'l Longshoremen's Ass'n,

AFL-CIO v. New York Shipping Ass'n, Inc., 965 F.2d 1224, 1228 (2d Cir. 1992); Perri v.

Bloomberg, No. 06-CV-0403, 2008 WL 2944642, at * 2 (E.D.N.Y. Jul. 31, 2008). The district

court has wide discretion in determining whether to grant preliminary injunctive relief. Moore

v. Consol. Edison Co. of New York, Inc., 409 F.3d 506, 510 (2d Cir. 2005).

       Plaintiff's request for injunctive relief seeks an order directing defendants (and others)

to designate plaintiff as a "single cell status" inmate, keep him confined in a single cell while

he remains at Upstate C.F., and transfer him to a facility where SHU inmates are confined to

a single cell. See Preliminary Injunction Motion at 1.

       With respect to plaintiff's request that he be transferred to another facility, it is

DOCCS, and not this Court, that determines where plaintiff will be housed during his period

of incarceration. See Meachum v. Fano, 427 U.S. 215, 229 (1976) (stating that "[t]he federal

courts do not sit to supervise state prisons, the administration of which is [of] acute interest to



                                                 31
     Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 32 of 220




the States") (citations omitted); Olim v. Wakinekona, 461 U.S. 238, 248-49 (1983) (stating

that inmates have no right to be confined in a particular state or particular prison within a

given state); Montayne v. Haymes, 427 U.S. 236, 243 (1976) (holding that New York state

prisoners have no right to incarceration at a particular prison facility). It is well-established

that DOCCS has "broad leeway in deciding where to house the inmates under its protective

care." McFadden v. Solfaro, Nos. 95-CV-1148, 95-CV-3790, 1998 W L 199923, at *10

(S.D.N.Y. Apr. 23, 1998).

         With that said, upon review of the file in this matter, the Court finds that a response to

plaintiff's Preliminary Injunction Motion must be filed by the surviving defendants.9 The Court

directs these defendants, or their counsel, to respond to plaintif f's Preliminary Injunction

Motion (Dkt. No. 4) within thirty (30) days of the date of service of the summons and

complaint upon any defendant. After a defendant has filed a response to the motion, the

Clerk shall return this file to the Court for further review.

V.       CONCLUSION

         WHEREFORE, it is hereby

         ORDERED that plaintiff’s application for leave to proceed IFP (Dkt. No. 6) is

GRANTED in accordance with 28 U.S.C. § 1915(g) because plaintiff has made a preliminary

showing that he is entitled to the "imminent danger" exception; and it is further

         ORDERED that the Clerk provide the Superintendent of the facility designated by

plaintiff as his current location with a copy of plaintiff's inmate authorization form (Dkt. No. 3),

and notify the official that this action has been filed and that plaintiff is required to pay to the


         9
             The Court takes no position on the ultimate merits of plaintiff's motion for preliminary injunctive relief at
this time.

                                                            32
   Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 33 of 220




Northern District of New York the statutory filing fee of $350 in installments, over time,

pursuant to 28 U.S.C. § 1915; and it is further

          ORDERED that the Clerk shall provide a copy of plaintiff's inmate authorization form

(Dkt. No. 3) to the Financial Deputy of the Clerk's Office; and it is further

          ORDERED that the Clerk shall amend the docket to add "Gallagher" as a defendant;

and it is further

          ORDERED that the following claims survive initial review and require a response: (1)

plaintiff's First Amendment retaliation claim against defendant Fletcher; (2) plaintiff's Eighth

Amendment excessive force and failure-to-intervene claims against defendants Welch and

Gallagher; and (3) plaintiff's Eighth Amendment failure-to-protect claims against defendants

Locke, C.O. John Doe #1, C.O. John Doe #2, C.O. John Doe #3, C.O. John Doe #4, C.O.

John Doe #5, C.O. John Doe #6, Lincoln, Fletcher, Sergeant John Doe #1, Sergeant John

Doe #3, Trombley, St. Mary, Healy, Jeffries, Welch, and Woodruff; and it is further

          ORDERED that plaintiff's Section 1983 claims for money damages against the named

defendants in their official capacities are DISMISSED with prejudice pursuant to 28 U.S.C.

§ 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) as barred by the Eleventh Amendment;10 and it is

further

          ORDERED that all remaining claims are DISMISSED without prejudice pursuant to

28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) f or failure to state a claim upon which


          10
           Generally, when a district court dismisses a pro se action sua sponte, the plaintiff will be allowed to
amend his action. See Gomez v. USAA Fed. Savings Bank, 171 F.3d 794, 796 (2d Cir. 1999). However, an
opportunity to amend is not required where the defects in the plaintiff's claims are substantive rather than merely
formal, such that any amendment would be futile. Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000); see also
Pucci v. Brown, 423 Fed. App'x 77, 78 (2d Cir. 2011). Because these claims are barred by the Eleventh
Amendment, leave to amend would be futile.

                                                        33
   Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 34 of 220




relief may be granted;11 and it is further

        ORDERED that the Clerk terminate Corrections Sergeant John Doe #2 and Donald

Uhler as defendants in this action; and it is further

        ORDERED that upon receipt from plaintiff of the documents required for service, the

Clerk shall issue summonses and forward them, along with copies of the complaint, to the

United States Marshal for service upon defendants Locke, Lincoln, Fletcher, Trombley, St.

Mary, Healy, Jeffries, Welch, Gallagher, Welch, and Woodruff.12 The Clerk shall forward a

copy of the summons and complaint to the Office of the New York State Attorney General,

together with a copy of this Decision and Order; and it is further

        ORDERED that plaintiff take reasonable steps to ascertain the identity of the "Doe"

defendants, and when identified, seek to amend the complaint to add the individuals as

defendants in this action pursuant to Federal Rule of Civil Procedure 15(a); and it is further

        ORDERED that a response to the complaint be filed by defendants Locke, Lincoln,

Fletcher, Trombley, St. Mary, Healy, Jeffries, Welch, Gallagher, Welch, and Woodruff, or

their counsel, as provided for in the Federal Rules of Civil Procedure; and it is further

        ORDERED that a response to plaintiff's motion for preliminary injunctive relief (Dkt.

No. 4) be filed by defendants Locke, Lincoln, Fletcher, Trombley, St. Mary, Healy, Jeffries,



        11
             Should plaintiff seek to pursue any of the claims dismissed without prejudice, he must file an
amended complaint. Any amended complaint, which shall supersede and replace the original complaint in its
entirety, must allege claims of misconduct or wrongdoing against each named defendant which plaintiff has a
legal right to pursue, and over which jurisdiction may properly be exercised. Any amended complaint filed by
plaintiff must also comply with the pleading requirements of Rules 8 and 10 of the Federal Rules of Civil
Procedure. Plaintiff's deadline to amend his pleading as a matter of course is set forth in Rule 15(a) of the
Federal Rules of Civil Procedure.
        12
           Summonses will not issue for the "Doe" defendants because the U.S. Marshal cannot effect service
on an individual who has not been identified by name.

                                                      34
   Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 35 of 220




Welch, Gallagher, Welch, and Woodruff, or their counsel, within thirty (30) days of the date of

service of the summons and complaint on any defendant; and it is further

       ORDERED that all pleadings, motions and other documents relating to this action

must bear the case number assigned to this action and be filed with the Clerk of the United

States District Court, Northern District of New York, 7th Floor, Federal Building, 100 S.

Clinton St., Syracuse, New York 13261-7367. Plaintiff must comply with requests by the

Clerk's Office for any documents that are necessary to maintain this action. All parties must

comply with Local Rule 7.1 of the Northern District of New York in filing motions; motions will

be decided on submitted papers, without oral argument, unless otherwise ordered by this

Court. Plaintiff is also required to promptly notify the Clerk's Office and all parties or

their counsel, in writing, of any change in his address; his failure to do so will result in

the dismissal of this action; and it is further

       ORDERED that the Clerk of the Court shall provide plaintiff with copies of the

unpublished decisions cited herein in accordance with the Second Circuit decision in Lebron

v. Sanders, 557 F.3d 76 (2d Cir. 2009) (per curiam); and it is further

       ORDERED that the Clerk shall serve a copy of this Decision and Order on plaintiff.

IT IS SO ORDERED.

Dated: May 9, 2019
      Syracuse, NY




                                                  35
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 36 of 220
Abbas v. U.S., Not Reported in F.Supp.3d (2014)
2014 WL 3858398

                                                              The August 16 Order directed, inter alia, that plaintiff's
                                                              FTCA claims stemming from his detention at the
                 2014 WL 3858398
                                                              Albany County Jail and the PCCC be dismissed; that
   Only the Westlaw citation is currently available.
                                                              plaintiff be granted leave to file an amended complaint
            United States District Court,
                  W.D. New York.                              adding Bivens 2 or other federal claims against individual
                                                              deportation officers and other personnel at BFDF who he
             Shariff ABBAS, Plaintiff,                        alleges violated his rights; and that in the even he failed to
                        v.                                    timely file an amended complaint as directed, the Court
       UNITED STATES of America, Defendant.                   would issue an Order directing service of the complaint
                                                              upon the United States as the sole defendant to his medical
                      No. 10–CV–0141S.                        malpractice claims brought under the FTCA. (Docket No.
                              |                               5).
                     Signed Aug. 1, 2014.
                                                              The August 16 Order noted that in addition to his FTCA
Attorneys and Law Firms
                                                              claims, plaintiffs original complaint asserted a variety
Shariff Abbas, Flushing, NY, pro se.                          of violations of his constitutional rights by individual
                                                              deportation officers and other personnel during his
                                                              periods of detention at BFDF and that these claims
                                                              would be actionable against individual defendants under
                DECISION and ORDER
                                                              the Bivens doctrine, which allows a plaintiff to pursue
WILLIAM M. SKRETNY, Chief Judge.                              constitutional claims against federal officials in their
                                                              individual capacities for actions taken under color of
                                                              federal law. See Lombardi v. Whitman, 485 F.3d 73, 78
                   INTRODUCTION                               (2d Cir.2007) (“[W]here an individual ‘has been deprived
                                                              of a constitutional right by a federal agent acting under
 *1 Plaintiff Shariff Abbas commenced this pro se action
                                                              color of federal authority,’ the individual may bring a so-
pursuant to the Federal Tort Claims Act (“FTCA”),
                                                              called Bivens action for damages against that federal agent
28 U.S.C. §§ 1346(b), 2671 et seq., and other federal
                                                              in an individual capacity, provided that Congress has not
laws, alleging violation of his rights while detained at
                                                              forbidden such an action and that the situation presents
the Buffalo Federal Detention Facility (“BFDF”) in
                                                              ‘no special factors counseling hesitation in the absence
Batavia, the Albany County Jail and the Perry County
                                                              of affirmative action by Congress.’ ”) (internal citations
Correctional Center (“PCCC”) in Uniontown, Alabama.
                                                              omitted) (quoting Thomas v. Ashcroft, 470 F.3d 491, 496
Currently before the Court for review pursuant to 28
                                                              (2d Cir.2006). The Court determined, however, that the
U.S.C. § 1915(e)(2)(B) is plaintiff's amended complaint 1 ,   Bivens claims could not proceed because of plaintiff's
submitted in response to the Court's Order filed on           failure to name the individual custody officers and other
August 16, 2013 (“August 16 Order”) (Docket No. 6),           officials who are alleged to have violated his rights as
which reviewed plaintiff's original complaint (Docket No.     defendants in the caption of the complaint, as required by
4), dismissed several of the claims asserted therein, and     Rule 10(a) of the Federal Rules of Civil Procedure:
granted plaintiff leave to file an amended complaint.
For the reasons set forth below, plaintiff's FTCA claims         *2 The Court cannot allow such Bivens claims to
against the United States related to his treatment at the       proceed, however, because of plaintiff's failure to name
BFDF may proceed and his remaining claims will be               the individual custody officers and other officials who
dismissed.                                                      are alleged to have violated his rights as defendants in
                                                                the caption of the complaint. Rule 10 of the Federal
                                                                Rules of Civil Procedure provides that “[t]he title of
                                                                the complaint must name all the parties” Fed.R.Civ.P.
                      DISCUSSION
                                                                10(a). Therefore, a party that is not named in the
  A. Bivens Claims                                              caption of a complaint or amended complaint is not a
                                                                party to the action.



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        1
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 37 of 220
Abbas v. U.S., Not Reported in F.Supp.3d (2014)
2014 WL 3858398

                                                                Complaint, ¶¶ 17–42 passim ), 3 it does not name in
(August 16 Order at 16) (citations omitted). The Court
                                                                the caption of the complaint any individuals against
proceeded to note that plaintiff's failure to name in the
                                                                whom plaintiff is seeking to assert Bivens clams, nor
caption of the complaint the individual defendants against
                                                                does the section of the complaint captioned “PARTIES”
whom he wished to assert Bivens claims would make
                                                                list any individual defendants. While plaintiff does,
it infeasible for the Court to determine which of the
                                                                in the section of the amended complaint captioned
individual custody officers mentioned in the body of the
                                                                “CONCLUSION”, set forth a list of “Federal Employees
complaint should be deemed to be defendants to such
                                                                from (BFDF) Health Division” (Amended Complaint
claims, given the often ambiguous nature of his reference
                                                                ¶ 57), which includes individuals mentioned elsewhere
to such individuals. (Id. at 16–17). The Court therefore
                                                                in the amended complaint in connection with plaintiff's
concluded that “[t]he way to remedy plaintiff's failure
                                                                allegations that would be relevant to Bivens claims, the
to name as defendants in the caption of his complaint
                                                                individuals named therein are not listed as defendants in
those individuals against whom he may seek to assert
                                                                the caption of the amended complaint or in plaintiff's
Bivens claims, as suggested by the allegations set forth
                                                                recital of the parties to this action at the beginning of the
in the body of the complaint, is to afford him leave
                                                                amended complaint; as noted supra, plaintiff lists only one
to file an amended complaint which conforms to the
                                                                defendant-the United States-in the complaint caption and
requirements of Rule 10(a).” (Id. at 17) (citations omitted).
                                                                in his recital of the parties. Moreover, plaintiff's statement
“Accordingly, plaintiff will be afforded the opportunity
                                                                of relief sought at the end of the amended complaint
to file, as directed below, an amended complaint in which
                                                                (captioned “PRAYER”) demands judgment “against the
he shall name in the caption of the complaint, each
of the individuals against whom he intends to assert a          defendant.” (Id. at p. 16) (emphasis added). 4
Bivens claim or claims, in a manner that conforms to the
requirements of Rules 8(a) and 10(a) of the Federal Rules        *3 The Court's duty to construe liberally the pleadings
of Civil Procedure.” (Id.).                                     of pro se litigants does not absolve pro se litigants from
                                                                the duty to comply with the requirements of the Federal
The Court accordingly directed, in the Conclusion of the        Rules of Civil Procedure and court orders issued pursuant
August 16 Order, that plaintiff be given leave to file an       to those rules. See, e .g., Caidor v. Onondaga County, 517
amended complaint conforming to the requirements of             F.3d 601, 605 (2d Cir.2008) (noting that pro se litigants are
Rules 8 and 10 of the Federal Rules of Civil Procedure,         required to familiarize themselves with procedural rules
and the Court again explicitly advised plaintiff of his duty    and comply with such rules); McDonald v. Head Criminal
to list all defendants in the caption of the complaint:         Court Supervisor Officer, 850 F.2d 121, 124 (2d Cir.1988)
                                                                (“[W]hile pro se litigants may in general deserve more
                                                                lenient treatment than those represented by counsel, all
                                                                litigants, including pro ses, have an obligation to comply
            Plaintiff is reminded, as explained
                                                                with court orders. When they flout that obligation they,
            above, that if he wishes to assert
                                                                like all litigants, must suffer the consequences of their
            Bivens or other claims against
                                                                actions.”)). As discussed supra, this Court's previous order
            defendants other than the United
                                                                explained to plaintiff the requirement of Rule 10(a) that
            States in the amended complaint,
                                                                all defendants to an action be named and identified as
            he must name those individuals
                                                                such in the caption to the complaint, and the Court
            in the caption of the amended
                                                                afforded him the opportunity to cure the defect in his
            complaint and set forth specific
                                                                initial complaint by filing an amended complaint naming
            allegations with respect to how those
                                                                all defendants. Plaintiff has inexplicably failed to comply
            individuals violated his rights.
                                                                with the Court's order and the requirement of Rule 10(a).
                                                                Accordingly, to the extent that plaintiff seeks to bring
                                                                Bivens claims against individual Custody Officers and
(Id. at 21). (emphasis added).
                                                                other BFDF officials, see Amended Complaint, ¶ 58
                                                                (“Plaintiff want [sic] this Court to bring Justice against
While plaintiff's amended complaint contains allegations
                                                                Federal Agency Employees who Violate constitutional
that would support Bivens claims (see Amended
                                                                law against Plaintiff's rights”), such claims must be


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         2
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 38 of 220
Abbas v. U.S., Not Reported in F.Supp.3d (2014)
2014 WL 3858398

dismissed in light of his failure to name those individuals    WL 1657576 (E.D.Cal. May 10, 2012) (“The CAT does
as defendants in the caption of the amended complaint.         not give rise to a private right of action because it is not
See, e.g., Ferdik v. Bonzelet, 963 F.2d 1258, 1262–63 (9th     self-executing.) (citing Akhtar v. Reno, 123 F.Supp.2d 191,
Cir.1992) (dismissing action for refusal to comply with        196 (S.D.N.Y.2000),
court orders to name defendants in the caption as required
by Rule 10(a)).                                                 *4 The United Nations Convention Relating to the
                                                               Status of Refugees, adopted July 28, 1951, art. 26, 19
Moreover, as explained in the August 16 Order (pp. 14–         U.S.T. 6259, 6576, 189 U.N.T.S. 150, 172 (“Refugee
15), constitutional claims under Bivens cannot be brought      Convention”) likewise does not create a private right of
against the only defendant named in the complaint, the         action. United States v. Casaran–Rivas, 311 Fed. Appx.
United States. See Robinson v. United States Bur. Of           269, 272 (11th Cir.2009) (unpublished) (“[A]rgument
Prisons, 244 F.Supp.2d 57, 66 (N.D.N.Y.2003) (“[A]             that the indictment violated the refugee Convention
Bivens action may not be maintained against the United         and CAT Treaty is without merit, as the Refuge[e]
States.”) (citing Washington v. DEA, 183 F.3d 868, 872         Convention and CAT Treaty are not self-executing, or
n. 8 (8th Cir.1999). Nor can constitutional claims be          subject to relevant legislation, and, therefore, do not
asserted against the United States under the FTCA. See         confer upon aliens a private right of action to allege a
Washington, 183 F.3d at 873; Russ v. United States, 62         violation of their terms.”); Reyes–Sanchez v. Ashcroft,
F.3d 201, 204 (7th Cir.1995) (“[C]onstitutional wrongs         261 F.Supp.2d 276, 288–89 (S.D.N.Y.2003) (“Because
cannot be remedied through the FTCA,”) (citing FDIC            the Refugee Convention is not self-executing, it does not
v. Meyer, 510 U.S. 471, 476, 114 S.Ct. 996, 1001–02, 127       create individual rights.”).
L.Ed.2d 308(1994)).
                                                               Accordingly, plaintiff's claims against the United States
Plaintiff having thus having failed to name a proper           under CAT and Refugee Convention are dismissed
defendant to his Bivens claims, the Court concludes that       pursuant to 28 U.S.C. § 1915(e)(2)(B) for failure to state a
his Bivens claims must be dismissed pursuant to 28 U.S.C.      claim on which relief may be granted.
§ 1915(e)(2)(B) for failure to state a claim on which relief
can be granted.
                                                                  C. FTCA Claims
                                                               The medical malpractice-related claims under the FTCA
   B. Treaty Claims                                            asserted by plaintiff in the amended complaint and
The Conclusion section of the amended complaint                stemming from his detention at BFDF may go forward
invokes, as a basis for relief against defendant United        against defendant United States. 5
States not raised in plaintiffs original complaint, treaties
to which the United States is a signatory. Specifically, the
amended complaint states “At such time and places the
United States violates International Laws as A[sic] result                              ORDER
the United States are not in compliance with Refugee
                                                               IT IS HEREBY ORDERED, that plaintiff's Bivens claims
Convention Requirements or The United Nations
                                                               are dismissed with prejudice;
Convention against Torture Prohibitions.” (Amended
Complaint, § 57). It is well established that the United
                                                               FURTHER, that plaintiff's claims under CAT and the
Nations Convention Against Torture and Other Cruel,
                                                               Refugee Convention are dismissed with prejudice;
Inhumane or Degrading Treatment or Punishment, Dec.
10, 1984, 1465 U.N.T.S. 85, 23 I.L.M. 1027, (“CAT”)
                                                               FURTHER, that the Clerk of the Court is directed to
does not give rise to a private right of action. Renkel v.
                                                               complete, on plaintiff's behalf, and to issue, a summons for
United States, 456 F.3d 640, 644 (6th Cir.2006) (“As the
                                                               service of process on defendant United States of America;
Articles [of CAT] are not self-executing, they do not create
private rights of action; therefore, any private lawsuit
                                                               FURTHER, the Clerk of the Court is directed to send
seeking to enforce the United States' obligations under the
Convention must be based on domestic law.”); Wolinski          copies of the Summons, Amended Complaint, 6 and this
v, Junious, 2012 U.S. Dist. LEXIS 65889, at *18–19,2012


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      3
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 39 of 220
Abbas v. U.S., Not Reported in F.Supp.3d (2014)
2014 WL 3858398

Order by certified mail to the following, pursuant to Rule         Office, USAO/WDNY, 138 Delaware Avenue, Buffalo,
                                                                   New York 14202.
4(i) of the Federal Rules of Civil Procedure:

                                                                   SO ORDERED.
• Attorney General of the United States, Main
Justice Building, 10th and Constitution Avenues N.W.,
Washington, DC 20530;                                              All Citations

• Civil Process Clerk, United States Attorney for the              Not Reported in F.Supp.3d, 2014 WL 3858398
Western District of New York, United States Attorney's


Footnotes
1      Plaintiff's amended complaint is accompanied by two voluminous bound volumes of exhibits captioned “Exhibit's [sic]
       Part 1”, containing a Table of Contents and exhibits 1–18 and “Exhibit Part 2”, containing a Table of Contents and exhibits
       19–40. Given the voluminous nature of the exhibits, numbering hundreds of pages, and the manner in which they are
       bound, which would make scanning them very difficult, the Court has not required the Clerk's Office to scan them into
       the court's electronic filing system. They will instead be maintained in paper form in a separate file in the Clerk's Office.
       See note to Docket No. 6.
2      Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619
       (1971).
3      Plaintiff divides his claims into two sections of the amended complaint, namely “Medical Malpractice” (Amended
       Complaint, p. 3–5, ¶¶ 8–16), which contains allegations supportive of his FTCA claims, and “U.S. D.H.S.-ICE Federal
       Agency and Custody Officers Abuses” (Id. at p. 5–14, ¶¶ 17–56), which contains allegations supportive of his Bivens
       constitutional claims. The Court notes, however, that a number of the allegations set forth in the “Federal Agency and
       Custody Officers Abuses” section of the complaint are relevant to his FTCA malpractice claims. See, e.g., Amended
       Complaint, ¶ 21.
4      Plaintiff's failure to include in the caption of the amended complaint the names of any defendants against whom he is
       asserting Bivens claims is not the only instance of his disregard of the Court's directives regarding the form and content
       of his amended complaint. The August 16 Order noted that many of the Bivens claims that plaintiff's allegations would
       support against individuals identified in the body of the complaint appeared to be barred by the statute of limitations.
       August 16 Order at 18. The Court accordingly directed as follows:
             In the amended complaint that plaintiff will be given leave to file, as provided below, in which he must demonstrate
             either that his Bivens claims stemming from his incarceration at BFDF are timely or, if any such Bivens claims are
             untimely, he must allege facts demonstrating why equitable tolling should be applied to the statute of limitations
             periods for such claims.
          (August 16 Order at 19). As noted supra, the August 16 Order provided that plaintiff would be given leave to file an
          amended complaint with respect to his Bivens claims, and plaintiff was further advised, in this regard, “that he should
          address the timeliness of any Bivens claims that he asserts in the amended complaint and any argument as to why the
          limitations period applicable to such claims should be equitably tolled.” (August 16 Order at 21). However, plaintiff's
          amended complaint does not address the timeliness issue or offer any basis for equitable tolling of the limitations
          period. Given the Court's dismissal herein of the Bivens claims based upon plaintiff's failure to identify the defendants
          against whom he seeks to assert such claims, the Court need not further address the timeliness issue.
          Plaintiff further disregarded the August 16 Order to the extent that he reasserts claims stemming from his detention at
          the Albany County Jail from February 21, 2006–March 21, 2006, and the Perry County Correctional Center (“PCCC”)
          in Uniontown Alabama from August 5, 2006–February 9, 2007. (Amended Complaint at ¶¶ 14, 15, 28–40). The August
          16 Order dismissed the claims stemming from plaintiff's incarceration at those facilities pursuant to 28 U.S.C. § 1406(a)
          for improper venue. (August 16 Order at 13–14). Those claims remain dismissed.
5      As explained in the August 16 Order, plaintiff's allegations of medical malpractice and the failure to properly treat his
       serious medical condition are clearly cognizable under the FTCA when asserted against the United States. (August 16
       Order at 6).
6      As explained in n. 1, supra, plaintiff's voluminous exhibits to the amended complaint are maintained in paper form in a
       separate file folder in the Clerk's Office.



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               4
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 40 of 220
Abbas v. U.S., Not Reported in F.Supp.3d (2014)
2014 WL 3858398



End of Document                                     © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                    5
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 41 of 220
Austin v. Pappas, Not Reported in F.Supp.2d (2008)
2008 WL 857528

                                                                assault, even though plaintiff was helpless and in their
                                                                custody [.]”).) Defendants moved for summary judgment,
                  2008 WL 857528
                                                                and this Motion was referred by Judge McMahon to Chief
    Only the Westlaw citation is currently available.
                                                                Magistrate Judge Lisa M. Smith for review pursuant to 28
             United States District Court,
                                                                U.S.C. § 636(b)(1). On August 2, 2007, Magistrate Judge
                   S.D. New York.
                                                                Smith issued a thorough Report and Recommendation
               Richard AUSTIN, Plaintiff,                       (“R & R”), concluding that this Court should grant
                          v.                                    Defendants' Motion for Summary Judgment on the
          Brian PAPPAS, John Does, Yonkers                      ground that Plaintiff has failed to demonstrate that there
                                                                exists a genuine issue of material fact as to whether his
         Police Commissioner Charles C. Coles,
                                                                constitutional rights were violated. Plaintiff was advised
           Westchester County, Defendants.
                                                                of his right to file objections to the R & R, but he did not
              No. 04-CV-7263 (KMK)(LMS).                        do so.
                            |
                     March 31, 2008.                            A district court reviewing a report and recommendation
                                                                “ ‘may accept, reject, or modify, in whole or in part,
Attorneys and Law Firms                                         the findings or recommendations made by the magistrate
                                                                judge.’ “ Donahue v. Global Home Loans & Fin., Inc., No.
Mr. Richard Austin, Stormville, NY, pro se.                     05-CV-8362, 2007 WL 831816, at *1 (S.D.N.Y. Mar. 15,
                                                                2007) (quoting 28 U.S.C. § 636(b)(1)(C)). Under 28 U.S.C.
Rory Carleton McCormick, Esq., Corporation Counsel,
                                                                § 636(b)(1) and Rule 72(b) of the Federal Rules of Civil
City of Yonkers, Yonkers, NY, for Defendants.
                                                                Procedure, parties may submit objections to a magistrate
                                                                judge's report and recommendation. The objections must
                                                                be “specific” and “written,” and must be made “within 10
             ORDER ADOPTING REPORT                              days after being served with a copy of the recommended
               & RECOMMENDATION                                 disposition.” Fed.R.Civ.P. 72(b)(2); see also 28 U.S.C. §
                                                                636(b)(1).
KENNETH M. KARAS, District Judge.

 *1 Richard Austin (“Plaintiff”) filed this suit pursuant       Where a party does not submit an objection, “ ‘a district
to 42 U.S .C. § 1983 (“Section 1983”) against Yonkers           court need only satisfy itself that there is no clear error
Police Officer Brian Pappas (“Defendant Pappas”),               on the face of the record.’ “ Donahue, 2007 WL 831816,
several John Doe Yonkers Police Officers (“John Doe             at *1 (quoting Nelson v. Smith, 618 F.Supp. 1186, 1189
Defendants”), former Yonkers Police Commissioner                (S.D.N.Y.1985)). In addition, a party's failure to object
Charles C. Cola (“Defendant Cola”) (whose name is               waives that party's right to challenge the report and
misspelled in Plaintiff's Complaint as Charles C. Coles),       recommendation on appeal. See Fed. Deposit Ins. Corp.
and Westchester County (collectively, “Defendants”),            v. Hillcrest Assocs., 66 F.3d 566, 569 (2d Cir.1995) (“Our
alleging violations of Plaintiff's civil rights under the       rule is that ‘failure to object timely to a magistrate's report
First, Fourth, Fifth, Eighth, and Fourteenth Amendments         operates as a waiver of any further judicial review of the
of the United States Constitution, along with various           magistrate's decision.’ “ (quoting Small v. Sec'y of Health
supplemental state law claims. 1 (Compl.¶¶ 17, 19.)             and Human Servs., 892 F.2d 15, 16 (2d Cir.1989))).
Plaintiff alleged that these violations occurred when
Defendants failed to protect Plaintiff from Franklyn             *2 Here, Plaintiff has not filed objections to the R
Kelley, a private individual who physically attacked            & R. Accordingly, the Court has reviewed the R & R
Plaintiff during the course of Plaintiff's May 16, 2003         for clear error only. In so doing, the Court adopts the
arrest. (Id. ¶ 10.) Plaintiff alleged that Defendant Pappas     conclusion reached in the R & R that Defendants' Motion
and the John Doe Defendants handcuffed him and pinned           for Summary Judgment should be granted, but the Court
him to the ground while Franklyn Kelley repeatedly              does so in part on different grounds than those relied on
kicked and punched Plaintiff in the face. (Id. (“The officers   in the R & R.
did nothing to protect the plaintiff from this vicious



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          1
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 42 of 220
Austin v. Pappas, Not Reported in F.Supp.2d (2008)
2008 WL 857528

First, the Court agrees with Magistrate Judge Smith that                  subordinates who committed the
Defendants' noncompliance with Local Civil Rule 56.2                      wrongful acts, or (5) the defendant
should be overlooked because any prejudice resulting                      exhibited deliberate indifference ...
from noncompliance was cured by the following: (i)                        by failing to act on information
Magistrate Judge Smith advised Plaintiff of the nature of                 indicating that unconstitutional acts
summary judgment during a March 23, 2007 conference;                      were occurring.’
and (ii) Magistrate Judge Smith annexed a Rule 56.2
notice to the R & R, a document to which Plaintiff was
free to file objections. See Narumanchi v. Foster, No. 02-    Id. at 127 (quoting Colon v. Coughlin, 58 F.3d 865,
CV-6553, 2006 WL 2844184, at *2 (E.D.N.Y. Sept. 29,           873 (2d Cir.1995)); accord Hayut v. State Univ. of N.Y.,
2006) (refusing to deny defendant's motion for summary        352 F.3d 733, 753 (2d Cir.2003); Schiller v. City of
judgment based on failure of defendant to comply with         New York, No. 04-CV-7922, 2008 WL 200021, at *4
Local Civil Rule 56.2 because “[a]ny prejudice to pro se      (S.D.N.Y. Jan. 23, 2008); Fair v.. Weiburg, No. 02-
plaintiffs [was] cured” by court's actions).                  CV-9218, 2006 WL 2801999, at *4 (S.D.N.Y. Sept. 28,
                                                              2006). Further, a Section 1983 plaintiff must “allege a
As expressed in the R & R, though Plaintiff did not           tangible connection between the acts of the defendant and
file any opposition to Defendants' Motion for Summary         the injuries suffered.” Bass v. Jackson, 790 F.2d 260, 263
Judgment, Defendants were still required to meet their        (2d Cir.1986); see also Fair, 2006 WL 2801999, at *4 (citing
burden of demonstrating to the Court that “no material        Bass ).
issue of fact remains for trial.” See Amaker v. Foley,
274 F.3d 677, 681 (2d Cir.2001). The Court finds no            *3 In support of their Motion for Summary Judgment,
clear error in Magistrate Judge Smith's determination that    Defendants submitted evidence that Defendant Pappas
Defendants satisfied this burden.                             did not directly participate in the arrest of Plaintiff,
                                                              but he instead arrested Plaintiff's accomplice. For
With respect to Defendants Pappas and Cola, the Court         example, on April 8, 2004, at a hearing before the
finds that Plaintiff has failed to offer any evidence         Honorable Richard A. Molea of the Westchester County
demonstrating that they were personally involved in           Court, Defendant Pappas testified that he remained
the alleged violation of Plaintiff's constitutional rights.   with Plaintiff's accomplice while other officers arrested
The “ ‘personal involvement of defendants in alleged          Plaintiff. (Defs.' Affirmation in Supp., Ex. J, 50-51.)
constitutional deprivations is a prerequisite to an award     Further, in response to interrogatories served on him
of damages under § 1983.’ “ Back v. Hastings on Hudson        by Plaintiff, Defendant Pappas stated that he “did not
Union Free Sch. Dist., 365 F.3d 107, 122 (2d Cir.2004)        observe what transpired during the course of plaintiff's
(quoting McKinnon v. Patterson, 568 F.2d 930, 934             arrest.” (Id., Ex. L.) Finally, Defendants offer a police
(2d Cir.1977)). For purposes of Section 1983 liability,       report indicating that “Pappas was detaining [Plaintiff's
personal involvement can be established by evidence that:     accomplice] in the garage area, as additional units arrived
                                                              and placed [Plaintiff] into custody.” (Id., Ex. C.)

            ‘(1) the defendant participated                   Plaintiff has failed to offer any evidence refuting
            directly in the alleged constitutional            Defendant Pappas' version of events. In other words,
            violation, (2) the defendant, after               Plaintiff has offered no evidence demonstrating that
            being informed of the violation                   Defendant Pappas was actually one of the officers who
            through a report or appeal,                       arrested him and allegedly pinned him to the ground
            failed to remedy the wrong,                       while Kelley assaulted him. In fact, during his deposition
            (3) the defendant created a                       testimony, Plaintiff admitted that he was not sure whether
            policy or custom under which                      Defendant Pappas was one of the police officers who
            unconstitutional practices occurred,              arrested him, and that the reason Defendant Pappas was
            or allowed the continuance of such a              named as a defendant in the present suit was because
            policy or custom, (4) the defendant               Plaintiff had seen his name on Plaintiff's felony complaint.
            was grossly negligent in supervising              (Id., Ex. G, 32-35.) As such, the unrefuted evidence



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      2
           Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 43 of 220
Austin v. Pappas, Not Reported in F.Supp.2d (2008)
2008 WL 857528

before the Court demonstrates that Defendant Pappas                rights. See Hayut, 352 F.3d at 754 (finding as fatal to
was not one of the officers directly involved in Plaintiff's       plaintiff's Section 1983 claim the fact that there existed
arrest. Plaintiff therefore has failed to satisfy a prerequisite   “no evidence that, after becoming aware of the alleged
to liability under Section 1983-namely that Defendant              harassment, any of the [supervisory officials] failed to
Pappas had personal involvement in the alleged violation           respond or remedy the situation, that any of these
of Plaintiff's constitutional rights. See Back, 365 F.3d           [supervisory officials] created or allowed a policy to
at 122. Thus, Plaintiff's claim against Defendant Pappas           continue under which alleged harassment could occur, or
must be dismissed.                                                 that they were grossly negligent in monitoring [the alleged
                                                                   harasser's] conduct”); Harris v. City of New York, No.
Plaintiff alleged that Defendant Cola, Yonkers Police              01-CV-6927, 2003 WL 554745, at *6 (S.D.N.Y. Feb. 26,
Commissioner at the time of Plaintiff's 2003 arrest,               2003) (“[P]laintiff has put forth no evidence pointing to
violated Plaintiff's constitutional rights by “authoriz[ing],      defendant ['s] personal involvement in plaintiff's alleged
tolerat[ing], as institutionalized practices, and ratif[ying]      deprivation of rights .... Plaintiff's conclusory allegations
the misconduct [of Defendant Pappas and John Doe                   regarding defendant['s] alleged supervisory role, without
Defendants].” (Compl.¶ 14.) More specifically, Plaintiff           more, cannot withstand summary judgment.”). Further,
charges Defendant Cola with failure to properly:                   nothing in the record, even drawing all inferences in
(1) discipline subordinate officers; (2) take adequate             Plaintiff's favor, suggests any tangible connection between
precautions in hiring subordinate officers; (3) report             Defendant Cola's training or supervision of subordinate
criminal acts by police personnel to the Westchester               officers and the alleged violation of Plaintiff's rights.
County District Attorney; and (4) establish a system for           In fact, the record contains no evidence with regard to
dealing with complaints about police misconduct. (Id.)             Defendant Cola whatsoever. Without such evidence, no
Plaintiff does not assert that Defendant Cola directly             reasonable jury could conclude that Defendant Cola had
participated in the violation of his constitutional rights;        personal involvement in the alleged violation of Plaintiff's
instead, Plaintiff urges the Court to find Defendant Cola          constitutional rights, which means that Plaintiff has failed
liable under Section 1983 based on his role as supervisor          to satisfy a prerequisite to Section 1983 liability, and
of Defendant Pappas and the John Doe Defendants.                   therefore that Defendant Cola is entitled to summary
                                                                   judgment in his favor. See Davis v. Kelly, 160 F.3d 917,
“It is well settled, however, that the doctrine of respondeat      921 (2d Cir.1998) (“After an opportunity for discovery,
superior standing alone does not suffice to impose liability       undisputed allegations that [a] supervisor lacked personal
for damages under section 1983 on a defendant acting               involvement will ultimately suffice to dismiss that official
in a supervisory capacity.” See Hayut, 352 F.3d at                 from the case.”).
753 (citing Monell v. Dep't of Soc. Servs., 436 U.S.
658, 691 (1978)). Instead, it is necessary to establish a          In sum, the Court finds that Plaintiff has failed to
supervisory official's personal involvement in the alleged         establish the personal involvement of Defendants Pappas
constitutional violation. See id.; Fair, 2006 WL 2801999,          and Cola in the alleged violation of his rights. For
at *4.                                                             reasons set forth more fully in the R & R, the Court
                                                                   also dismisses the Complaint as to the John Doe
 *4 Plaintiff has failed to provide the Court with any             Defendants because Plaintiff's time limit to amend the
evidence from which a reasonable jury could conclude that          Complaint in order to substitute in named defendants
Defendant Cola was personally involved in the alleged              has lapsed. Therefore, the Court finds it unnecessary to
violation of Plaintiff's constitutional rights. Plaintiff          reach the question of whether Plaintiff has adequately
has offered no evidence demonstrating that Defendant               established an underlying violation of his constitutional
Cola was aware of and failed to remedy constitutional              rights. Finally, having determined that no cognizable
violations by subordinate officers, or that he acted in            federal claims exist, the Court will follow Magistrate
a grossly negligent or deliberately indifferent manner             Judge Smith's recommendation in declining to exercise
in supervising or training subordinate officers. There             jurisdiction over the state law claims.
is also no evidence in the record to support a theory
that Defendant Cola created a policy or custom that                *5 Accordingly, it is hereby:
fostered and led to the alleged violation of Plaintiff's



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          3
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 44 of 220
Austin v. Pappas, Not Reported in F.Supp.2d (2008)
2008 WL 857528

ORDERED that the Report and Recommendation dated              The Clerk of Court is respectfully directed to
                                                              enter judgment in favor of Defendants, to terminate
August 2, 2007, is ADOPTED on the grounds set forth in
                                                              Defendant's Motion (Dkt. No. 28), and to close this case.
this Order; and it is further

ORDERED that Defendants' Motion for Summary                   SO ORDERED.
Judgment pursuant to Federal Rule of Civil Procedure 56
is GRANTED.                                                   All Citations

                                                              Not Reported in F.Supp.2d, 2008 WL 857528


Footnotes
1     On August 8, 2005, Plaintiff's claim against Westchester County was dismissed by the Honorable Gerald E. Lynch, to
      whom this case was initially assigned. On February 28, 2006, the case was transferred to White Plains and reassigned
      to Judge Colleen McMahon. The case was reassigned to the undersigned on August 6, 2007.


End of Document                                           © 2019 Thomson Reuters. No claim to original U.S. Government Works.




             © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           4
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 45 of 220
Bernier v. Koenigsmann, Not Reported in Fed. Supp. (2017)
2017 WL 603217

                                                              that allegedly occurred after the commencement of this
                                                              case. Contained within the parties' motion papers is
                  2017 WL 603217
                                                              what the Court will consider an additional motion from
   Only the Westlaw citation is currently available.
                                                              defendants to revoke Bernier’s in forma pauperis (“IFP”)
    United States District Court, W.D. New York.
                                                              status. (Dkt. No. 29 at 5.) The Court (Curtin, J.) granted
         Jean BERNIER, 29463-054, Plaintiff,                  Bernier IFP status on May 21, 2015. (Dkt. No. 5 at
                        v.                                    6.) Defendants now seek revocation on the basis that
          KOENIGSMANN et al., Defendants.                     Bernier received dispositions in three prior cases that
                                                              constitute “strikes” under 28 U.S.C. § 1915(g). Bernier
                       15-CV-209A                             acknowledges the prior cases and their dispositions. In
                            |                                 opposition to revocation, Bernier instead takes two steps.
                    Signed 02/15/2017                         First, with respect to one of his prior cases, Bernier raises
                                                              the following legal question: Suppose that a court screens
Attorneys and Law Firms                                       a prisoner complaint, lets at least some part of it survive,
                                                              and grants IFP status. Suppose later that some portion
Jean Bernier, White Deer, PA, pro se.
                                                              of the surviving claims are transferred to another district,
Kathleen M. Kaczor, Attorney General's Office, Buffalo,       which then dismisses the transferred portion for failure
NY, for Defendants.                                           to state a claim. Should the dismissal of the transferred,
                                                              previously screened portion of the complaint count as
                                                              a strike under Section 1915(g)? (See Dkt. No. 34 at 3–
                                                              4.) Alternatively, Bernier asserts that the denial of the
  Decision and Order and Report and Recommendation
                                                              treatment that he seeks for Hepatitis C places him in
HONORABLE HUGH B. SCOTT, UNITED STATES                        imminent danger and allows him to maintain his case here,
MAGISTRATE JUDGE                                              even if he has three strikes. (Id. at 5.)

I. INTRODUCTION AND BACKGROUND                                 *2 The Hon. Richard J. Arcara has referred this case to
                                         1                    this Court under 28 U.S.C. § 636(b). (Dkt. No. 37.) The
 *1 Plaintiff Jean Bernier (“Bernier”) has accused a
number of corrections officers and medical providers          Court has deemed all of the pending motions submitted
across four different prisons of retaliating against his      on papers under Rule 78(b) the Federal Rules of Civil
grievances, denying him due process in disciplinary           Procedure (“FRCP”). For the reasons below, the Court
hearings, and refusing him various medical treatments for     grants defendants' non-dispositive motions in part to sever
Hepatitis C. In his complaint filed on March 6, 2015 (Dkt.    the majority of Bernier’s claims and to transfer them to
No. 1), Bernier claims multiple violations of his federal     the United States District Court for the Northern District
constitutional rights by way of 42 U.S.C. § 1983, including   of New York. The Court then recommends 2 granting
violations of due process and deliberate indifference to      defendants' motion to revoke Bernier’s IFP status for the
medical needs.                                                claims that will remain in this District.

The parties currently have several motions pending.
Some of the defendants have filed motions to sever            II. DISCUSSION
accusations against them (Dkt. Nos. 16, 39, 41) because
                                                                 A. Severance and Transfer
they work at prisons located in the Northern District
                                                              The Court will begin with defendants' motions for
of New York and because the accusations against them
                                                              severance and transfer since, as will become apparent
occurred there and should be transferred there. Bernier
                                                              below, they will affect defendants' motion to revoke
opposes severance and transfer based on chronology: His
                                                              Bernier’s IFP status. Motions for severance and
transfers from one prison to another led to disruptions
                                                              transfer are non-dispositive. See Romano v. Levitt, No.
in medical and administrative arrangements established
                                                              15CV518A, 2017 WL 193502, at *4 (W.D.N.Y. Jan.
at the prior prison, which in turn spawned the alleged
                                                              18, 2017) (citations omitted); Grand River Enter. Six
violations. Bernier has filed motions for leave to amend
                                                              Nations, Ltd. v. Pryor, No. 02 CIV. 5068 JFK DFE, 2008
his complaint (Dkt. Nos. 25, 28) to add factual details



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       1
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 46 of 220
Bernier v. Koenigsmann, Not Reported in Fed. Supp. (2017)
2017 WL 603217

WL 3166657, at *1 (S.D.N.Y. Aug. 4, 2008) (citations          other due process violations that allegedly occurred at a
omitted).                                                     disciplinary hearing at the Cayuga Correctional Facility
                                                              (“Cayuga”), located in the Northern District of New
FRCP 21 and 28 U.S.C. § 1404(a) allow courts to               York. (Dkt. No. 1 at 5–7.) The only apparent connection
sever claims and to transfer actions if doing so serves       between Elmira and Cayuga is that, according to Bernier,
the interests of justice and convenience. See FRCP 21         a certain single cell order that had been written at Elmira
(“Misjoinder of parties is not a ground for dismissing        was not continued at Cayuga. The decision not to continue
an action. On motion or on its own, the court may at          the order, though, would have occurred at Cayuga,
any time, on just terms, add or drop a party. The court       not Elmira. The Elmira order in itself does not affect
may also sever any claim against a party.”); 28 U.S.C. §      the events, witnesses, and evidence that lie exclusively
1404(a) (“For the convenience of parties and witnesses,       at Cayuga. See, e.g., Giraldi v. Bd. of Parole, No. 03
in the interest of justice, a district court may transfer     CIV.6552 DAB AJP, 2004 WL 1059513, at *1 (S.D.N.Y.
any civil action to any other district or division where it   May 12, 2004) (collecting cases that ordered transfer based
might have been brought or to any district or division to     on the location of witnesses and evidence). Separately,
which all parties have consented.”). “The decision whether    Bernier alleges in his deliberate-indifference claim that a
to sever a party or claim from an action is within the        treatment regimen started during his time at the Southport
broad discretion of the district court. In deciding whether   Correctional Facility (“Southport”) in this District was
severance is appropriate, courts generally consider: (1)      discontinued, without explanation, upon transfer to the
whether the issues sought to be tried separately are          Auburn Correctional Facility (“Auburn”) in the Northern
significantly different from one another; (2) whether         District. (Dkt. No. 1 at 7–8.) Bernier indirectly concedes
the severable issues require the testimony of different       that his deliberate-indifference claim lies exclusively at
witnesses and different documentary proof; (3) whether        Auburn; the deliberate-indifference claim in his proposed
the party opposing the severance will be prejudiced if        amended complaint carries the main heading, “Auburn
it is granted; and (4) whether the party requesting the       C.F.” (Dkt. No. 20 at 12.) Whether Auburn followed
severance will be prejudiced if it is not granted.... For     appropriate treatment regimens has nothing to do with
venue purposes, public officials reside in the district       retaliation and due process at Elmira; Auburn would
in which they perform their official duties.” Reid v.         have made its own independent decision not to follow
Nuttall, No. 08-CV-0870A(SR), 2010 WL 2025477, at *10         those regimens. Cf., e.g., Pettus v. Wright, No. 04-
(W.D.N.Y. Mar. 11, 2010), report and recommendation           CV-6203L, 2007 WL 148755, at *3 (W.D.N.Y. Jan. 11,
adopted, No. 08-CV-870A, 2010 WL 2025458 (W.D.N.Y.            2007) (denying leave to amend to add unrelated claims
May 20, 2010) (internal quotation marks and citations         about conditions of confinement to existing claims about
omitted). “Severance requires the presence of only one of     deliberate indifference). Any retaliation that Bernier
these conditions.” Lewis v. Triborough Bridge & Tunnel        wants to allege that he suffered at Auburn also would
Auth., No. 97 CIV. 0607 (PKL), 2000 WL 423517, at *2          be limited to that location. (Dkt. No. 1 at 9–10.) The
(S.D.N.Y. Apr. 19, 2000) (citations omitted). “The burden     independent nature of the decisions made at Cayuga and
lies with the moving party to demonstrate that severance      Auburn would not change with Bernier’s attempt, in his
is needed to avoid prejudice or confusion and to promote      proposed amended complaint, to add Southport and its
the ends of justice.” Bey v. City of New York, No. 99 CIV     officials as an intermediate prison transfer that links all of
3873(LMM), 2009 WL 1911742, at *1 (S.D.N.Y. June 30,          the prisons chronologically.
2009) (citing Lewis).
                                                              Accordingly, the Court grants defendants' motions for
 *3 Here, the Court agrees with defendants that               severance and transfer in part to transfer to the Northern
severance and transfer are necessary. Bernier’s complaint     District of New York the following portions of Bernier’s
alleges retaliation and due process violations against        complaint: paragraphs 29 through 58; paragraphs 61
two defendants who worked at the Elmira Correctional          through 66; and all of the relief requests except those
Facility (“Elmira”) in this District: the defendants who      portions of requests D and E that refer to defendants
are captioned as Hearing Officer Lepkowski and ORC            Sweet and Lepkowski. To the extent that defendants seek
Sweet. (Dkt. No. 1 at 3–5.) Whatever improper conduct         extensions of pretrial deadlines (see, e.g., Dkt. No. 39-1
might have occurred at Elmira has nothing to do with          at 9) or other relief, the Court denies the motions without



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        2
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 47 of 220
Bernier v. Koenigsmann, Not Reported in Fed. Supp. (2017)
2017 WL 603217

prejudice to renew as needed in the Northern District.           *4 Here, defendants have brought several of Bernier’s
The Court also denies Bernier’s motions to amend without        prior cases to the Court’s attention. In Watson v. Carver-
prejudice to renew in the Northern District if he sees a need   Jordan, No. 11 CIV. 2415 WHP, 2011 WL 6202899
to do so.                                                       (S.D.N.Y. Dec. 13, 2011), Bernier had a retaliatory
                                                                transfer claim dismissed with prejudice under FRCP 12(c),
                                                                which uses the same standard for legal insufficiency as
   B. Motion to Revoke Bernier’s IFP Status for                 FRCP 12(b)(6). Bernier objects that this case should
   Remaining Claims                                             not count as a strike because, prior to transfer to the
The Court next will address defendants' motion to revoke        Southern District of New York, it had been one claim in a
Bernier’s IFP status. With severance and transfer having
                                                                different case that he had filed in this District. 3 The Court
been granted above, the Court will assess the motion
                                                                disagrees. The whole point of severance and transfer is
only for the Elmira claims that will remain in this
                                                                to identify claims that were improperly lumped together
District. See Guillory v. Boll, No. 9:12-CV-1771 FJS/
                                                                with unrelated claims that should have been brought in
DEP, 2014 WL 4715872, at *3 (N.D.N.Y. Sept. 22, 2014)
                                                                their own separate cases in the first place. See Spencer,
(assessing IFP status for the portions of a complaint that
                                                                White & Prentis Inc. of Connecticut v. Pfizer Inc., 498
remained after transfer); see also Pettus v. Oakes, No. 09-
                                                                F.2d 358, 361 (2d Cir. 1974) (recognizing that “a claim or
CV-6263CJS, 2009 WL 2392025, at *2 (W.D.N.Y. Aug. 3,
                                                                counterclaim properly severed from another by virtue of
2009) (discussing the relationship between severance and
                                                                Rule 21 may be ... proceeded with separately”) (ellipsis in
transfer and IFP status).
                                                                original) (internal quotation marks and citations omitted);
                                                                see also 9A Charles Alan Wright et al., Fed. Prac. &
Section 1915 of Title 28 contains a provision that removes
                                                                Proc. Civ. § 2387 (3d ed. and 2016 Supp.) (“[S]evered
the benefits of IFP status from prisoners who repeatedly
                                                                claims become entirely independent actions to be tried,
file cases that do not survive initial screenings on the
                                                                and judgment entered thereon, independently.”). Bernier
merits. “In no event shall a prisoner bring a civil action
                                                                might protest that his experience with the severance and
or appeal a judgment in a civil action or proceeding
                                                                transfer of the claim to the Southern District left him
under this section if the prisoner has, on 3 or more prior
                                                                with a “bad taste” (Dkt. No. 34 at 4), but he cannot
occasions, while incarcerated or detained in any facility,
                                                                relitigate a decision over five years ago to transfer from a
brought an action or appeal in a court of the United States
                                                                different proceeding. The transfer to the Southern District
that was dismissed on the grounds that it is frivolous,
                                                                happened, his accusations of retaliatory transfer against
malicious, or fails to state a claim upon which relief may
                                                                corrections officers in the Southern District became a
be granted, unless the prisoner is under imminent danger
                                                                distinct “action” for purposes of Section 1915(g), and that
of serious physical injury.” 28 U.S.C. § 1915(g). When
                                                                action was dismissed in its entirety. Finding otherwise
defendants challenge a prisoner’s IFP status, they bear
                                                                would encourage prisoners to file omnibus lawsuits in the
an initial burden of producing sufficient documentation
                                                                district where part of the case is most likely to survive,
—docket entries, copies of decisions, or other records—
                                                                since any subsequent transfers and dismissals would carry
to confirm that the prisoner has filed at least three prior
                                                                no penalty. See, e.g., Tafari v. Hues, 539 F. Supp. 2d 694,
cases that meet the criteria in Section 1915(g). See Green
                                                                702 (S.D.N.Y. 2008) (recognizing that Section 1915(g)
v. Morse, No. 00-CV-6533-CJS, 2006 WL 2128609, at *3
                                                                serves “the purpose of deterring frivolous litigation”). The
(W.D.N.Y. May 26, 2006) (citing Andrews v. King, 398
                                                                Court thus will count Carver-Jordan as a strike.
F.3d 1113, 1120 (9th Cir. 2005)). “Once the defendants
have met this initial burden, the burden then shifts to
                                                                Next, the Court will consider the appeal that Bernier filed
the prisoner, who must attempt to rebut the defendants'
                                                                in Carver-Jordan. Bernier appealed the dismissal of his
showing by explaining why a prior dismissal should not
                                                                retaliatory transfer claim in the Southern District. On
count as a strike.” Andrews, 398 F.3d at 1120. Courts
                                                                July 5, 2012, the Second Circuit dismissed the appeal
can apply the three-strike provision retroactively. See
                                                                because it lacked an arguable basis in law or fact. (Dkt.
McFadden v. Parpan, 16 F. Supp. 2d 246, 247 (E.D.N.Y.
                                                                No. 29-1 at 13.) “[A] complaint, containing as it does
1998). Prisoners who cannot make a sufficient rebuttal
                                                                both factual allegations and legal conclusions, is frivolous
can keep their IFP status only if they make a sufficient
                                                                where it lacks an arguable basis either in law or in fact.”
showing of imminent danger of serious physical injury.
                                                                Neitzke v. Williams, 490 U.S. 319, 325 (1989). A dismissal



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         3
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 48 of 220
Bernier v. Koenigsmann, Not Reported in Fed. Supp. (2017)
2017 WL 603217

of an appeal as frivolous counts as its own strike. See         determination. With the Elmira claims ineligible for
Chavis v. Chappius, 618 F.3d 162, 168 (2d Cir. 2010).           the imminent-danger exception, the Court recommends
Therefore, Bernier’s appeal in Carver-Jordan counts as a        revoking Bernier’s IFP status for what will remain of
second strike.                                                  this case in this District. The Court recommends further
                                                                that Bernier have 60 days to pay the filing fee for
In a similar way, the Court will consider an appeal that        this case or his complaint will be dismissed without
Bernier filed in a case from the Northern District of           further order of the Court. See Flemming v. Santamore,
New York. In Watson v. Wright, No. 9:08-CV-62 NAM/              No. 915CV00457MADATB, 2016 WL 3221844, at *3
ATB, 2011 WL 4528931 (N.D.N.Y. Sept. 28, 2011), the             (N.D.N.Y. June 10, 2016) (60 days to pay filing fee to
court granted summary judgment to the defendants on             avoid dismissal without further order); Partee v. Connolly,
a claim of deliberate indifference to Bernier’s medical         No. 08 CIV. 4007 (NRB), 2009 WL 1788375, at *4
needs pertaining to Hepatitis C. Bernier appealed, but the      (S.D.N.Y. June 23, 2009) (dismissal without prejudice to
Second Circuit dismissed the appeal because it lacked an        reinstatement if plaintiff paid the required filing fee within
arguable basis in law or fact. (Dkt. No. 29-1 at 15.) For the   60 days).
same reasons discussed in the preceding paragraph, this
unsuccessful appeal will count as a third strike.
                                                                III. CONCLUSION
Since Bernier does have three strikes against him under         For all of the foregoing reasons, the Court grants
Section 1915(g), the Court would have to recommend              defendants' motions (Dkt. Nos. 16, 39, 41) in part to
IFP revocation unless Bernier qualified for the imminent-       sever the following portions of Bernier’s complaint and to
danger exception. “An imminent danger is not one that           transfer those portions to the Northern District of New
has dissipated by the time a complaint is filed; rather it      York: paragraphs 29 through 58; paragraphs 61 through
must be one existing at the time the complaint is filed. But,   66; and all of the relief requests except those portions
although the feared physical injury must be serious, we         of requests D and E that refer to defendants Sweet and
should not make an overly detailed inquiry into whether         Lepkowski. The Court denies those motions in all other
the allegations qualify for the exception, because § 1915(g)    respects but without prejudice. The Court also denies
concerns only a threshold procedural question....” Chavis       Bernier’s motions to amend (Dkt. Nos. 25, 28) without
v. Chappius, 618 F.3d 162, 169 (2d Cir. 2010) (internal         prejudice to renew in the Northern District.
quotation and editorial marks and citations omitted).
Although courts assessing imminent danger should not            For the claims in Bernier’s complaint that will remain in
make an overly detailed inquiry, they are allowed to look       this District, the Court respectfully recommends granting
at information outside the four corners of a complaint. See     defendants' motion (Dkt. No. 29 at 5) to revoke Bernier’s
Abreu v. Lira, No. 9:12-CV-1385 NAM/DEP, 2014 WL                IFP status. The Court recommends further that Bernier
4966911, at *2 (N.D.N.Y. Sept. 30, 2014).                       have 60 days to pay the filing fee for this case or his
                                                                complaint will be dismissed without further order of the
 *5 Here, Bernier has placed no information about               Court.
serious physical injury or imminence within his Elmira
claims. Bernier possibly can preserve his IFP status in
                                                                IV. OBJECTIONS
the Northern District based on his deliberate-indifference
                                                                A copy of this combined Decision and Order / Report
claim, see Ibrahim v. D.C., 463 F.3d 3, 6–7 (D.C. Cir. 2006)
                                                                and Recommendation will be sent, on the date below,
(citations omitted); Green v. Venettozzi, No. 14-CV-1215
                                                                to counsel for defendants by electronic filing on the date
(BKS/CFH), 2016 WL 6902545, at *3 (N.D.N.Y. Oct.
                                                                below; the Court will mail on the date below a hard copy of
31, 2016) (collecting cases and noting that “Courts in
                                                                this writing to Bernier, via first-class mail. Any objections
this Circuit and others have held that claims of denial
                                                                to the dispositive recommendations must be electronically
of healthcare to an inmate suffering from a chronic
                                                                filed with the Clerk of the Court within 14 days. See
disease, such as diabetes, satisfy the imminent danger
                                                                28 U.S.C. § 636(b)(1); FRCP 72. “As a rule, a party’s
exception.”), report and recommendation adopted, No.
                                                                failure to object to any purported error or omission in a
914CV1215BKSCFH, 2016 WL 6902180 (N.D.N.Y. Nov.
                                                                magistrate judge’s report waives further judicial review of
23, 2016), but the Northern District will make that



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         4
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 49 of 220
Bernier v. Koenigsmann, Not Reported in Fed. Supp. (2017)
2017 WL 603217

the point.” Cephas v. Nash, 328 F.3d 98, 107 (2d Cir. 2003)
(citations omitted).                                                    All Citations

SO ORDERED.                                                             Not Reported in Fed. Supp., 2017 WL 603217


Footnotes
1      Bernier began this case under the name Charles Watson. Bernier requested and received permission to change his
       name in the caption. (Dkt. Nos. 15, 17, 21, 22.) The proposed amended complaint (Dkt. No. 20) nonetheless reverted to
       “Charles Watson” as the plaintiff. Bernier has stated that “Jean-Gabriel Bernier” is his birth name (Dkt. No. 28 at 2), but
       the Court has no confirmation of that assertion, and the record otherwise is not clear as to the origin of the name “Charles
       Watson.” In any event, the Court notes Bernier’s name change only for the sake of the record; it does not appear to have
       any impact on the issues that the parties have presented.
2      The Second Circuit appears not to have addressed whether a revocation of IFP status counts as a dispositive order.
       Other Courts of Appeals that have addressed the issue regard either a denial or a revocation of IFP status as dispositive.
       See Hunter v. Roventini, 617 Fed.Appx. 225, 226 (4th Cir. 2015) (unpublished decision); Lister v. Dep't of Treasury, 408
       F.3d 1309, 1312 (10th Cir. 2005); Vogel v. U.S. Office Prods. Co., 258 F.3d 509, 515 (6th Cir. 2001); Tripati v. Rison,
       847 F.2d 548, 548 (9th Cir. 1988). In an abundance of caution, therefore, the Court has prepared its analysis as a Report
       and Recommendation.
3      For the sake of the record, the retaliatory transfer claim in Carver-Jordan was severed from Bernier v. Moffit, Case No.
       08-CV-960 (W.D.N.Y.). Moffit went to trial on one claim of deliberate indifference to Bernier’s Hepatitis C symptoms at
       Lakeview Shock Incarceration Correctional Facility in this District. The jury found for Bernier on October 24, 2016 and
       awarded $12,500 in compensatory damages. (Case No. 08-CV-960, Dkt. No. 347.) Bernier has made no showing that his
       success on a medical-indifference claim against one defendant at one facility in this District somehow offsets or nullifies
       his inability to state a cognizable claim of retaliation against a different defendant at a different facility in a different district.


End of Document                                                     © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                         5
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 50 of 220
Cash v. Bernstein, Not Reported in F.Supp.2d (2010)
2010 WL 5185047

                                                                The action was originally commenced against two
                                                                defendants—Dr. Bernstein and Dr. Finkelstein. The
                  2010 WL 5185047
                                                                action was dismissed as to Dr. Finkelstein because
    Only the Westlaw citation is currently available.
                                                                the complaint contained no allegations whatsoever
             United States District Court,
                                                                concerning Dr. Finkelstein (Order dated February 18,
                   S.D. New York.
                                                                2010 (Docket Item 9)).
               David J. CASH, Plaintiff,
                          v.                                    On March 4, 2010, the sole remaining defendant—Dr.
             BERNSTEIN, MD, Defendant.                          Bernstein—filed the current motion. Plaintiff failed to
                                                                submit a response. Accordingly, on August 20, 2010,
               No. 09 Civ.1922(BSJ)(HBP).                       I issued an Order advising plaintiff that if he wished
                             |                                  to oppose the motion, he must submit his opposition
                      Oct. 26, 2010.                            by September 15, 2010 and that after that date I
                                                                would consider the motion fully submitted and ripe for
                                                                decision (Order dated August 20, 2010 (Docket Item
                                                                15)). The only submission plaintiff has made in response
       REPORT AND RECOMMENDATION 1
                                                                to my Order is a multi-part form issued by the New
PITMAN, United States Magistrate Judge.                         York State Department of Correctional Services entitled
                                                                “Disbursement or Refund Request.” 2 By this form,
*1 TO THE HONORABLE BARBARA S. JONES,                           plaintiff appears to request that the New York State
United States District Judge,                                   Department of Correctional Services pay the filing fee for
                                                                this action. The form is marked “Denied.”

I. Introduction
By notice of motion dated March 4, 2010 (Docket Item            III. Analysis
11), defendant moves pursuant to 28 U.S.C. § 1915(g)            28 U.S.C. § 1915 permits an indigent litigant to commence
to revoke plaintiff's in forma pauperis (“IFP”) status on       an action in a federal court without prepayment of the
the ground that plaintiff has previously had at least three     filing fee that would ordinarily be charged. Although
Section 1983 actions dismissed as frivolous, malicious or       an indigent, incarcerated individual need not prepay the
failing to state a claim upon which relief could be granted,    filing fee at the time at the time of filing, he must
and has not shown that he is in imminent danger of serious      subsequently pay the fee, to the extent he is able to do so,
physical injury. Defendant further seeks an order directing     through periodic withdrawals from his inmate accounts.
that the action be dismissed unless plaintiff pays the full     28 U.S.C. § 1915(b); Harris v. City of New York, 607
filing fee within thirty (30) days. For the reasons set forth   F.3d 18, 21 (2d Cir.2010). To prevent abuse of the judicial
below, I respectfully recommend that defendant's motion         system by inmates, paragraph (g) of this provision denies
be granted.                                                     incarcerated individuals the right to proceed without
                                                                prepayment of the filing fee if they have repeatedly filed
                                                                meritless actions, unless such an individual shows that he
II. Facts
                                                                or she is in imminent danger of serious physical injury.
Plaintiff, a sentenced inmate in the custody of the
                                                                See Ortiz v. McBride, 380 F.3d 649, 658 (2d Cir.2004)
New York State Department of Correctional Services,
                                                                (“[T]he purpose of the PLRA ... was plainly to curtail
commenced this action on or about January 12, 2009
                                                                what Congress perceived to be inmate abuses of the
by submitting his complaint to the Court's Pro Se
                                                                judicial process.”); Nicholas v. Tucker, 114 F.3d 17, 19 (2d
office. Plaintiff alleges, in pertinent part, that he has
                                                                Cir.1997). Specifically, paragraph (g) provides:
“a non-healing ulcer that is gane green [sic ]” and that
defendant Bernstein “did not want to treat the ulcer
right” (Complaint, dated March 3, 3009 (Docket Item 2)
(“Compl.”), at 3).                                                           *2 In no event shall a prisoner
                                                                            bring a civil action or appeal
                                                                            a judgment in a civil action or



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       1
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 51 of 220
Cash v. Bernstein, Not Reported in F.Supp.2d (2010)
2010 WL 5185047

            proceeding under this section if                          States District Judge, accepted the Report and
            the prisoner has, on 3 or more                            Recommendation of Magistrate Judge Peebles, and
            prior occasions, while incarcerated                       revoked plaintiff's IFP status and dismissed the
            or detained in any facility, brought                      action on the ground that plaintiff had previously
            an action or appeal in a court                            commenced at least three actions that had been
            of the United States that was                             dismissed on the merits. 2008 WL 3836387 at *1, *7.
            dismissed on the grounds that it is
            frivolous, malicious, or fails to state                     • In Nelson v. Spitzer, No. 9:07–CV–1241 (TJM)
            a claim upon which relief may be                               (RFT), 2008 WL 268215 (N.D.N.Y. Jan. 29,
            granted, unless the prisoner is under                          2008), Judge McAvoy again revoked plaintiff's
            imminent danger of serious physical                            IFP status on the ground that plaintiff
            injury.                                                        had commenced three or more actions that
                                                                           constituted “strikes” under Section 1915(g) and
                                                                           had not shown an imminent threat of serious
                                                                           physical injury. 2008 WL 268215 at *1–*2.
28 U.S.C. § 1915(g).
                                                                        • Finally, in Nelson v. Chang, No. 08–CV–1261
If an inmate plaintiff seeks to avoid prepayment of                        (KAM)(LB), 2009 WL 367576 (E.D.N.Y. Feb.
the filing fee by alleging imminent danger of serious                      10, 2009), the Honorable Kiyo A. Matsumoto,
physical injury, there must be a nexus between the serious                 United States District Judge, also found, based
physical injury asserted and the claims alleged. Pettus v.                 on the cases discussed above, that plaintiff
Morgenthau, 554 F.3d 293, 298 (2d Cir.2009).                               had exhausted the three strikes permitted by
                                                                           Section 1915(g) and could not proceed IFP in
Section 1915(g) clearly prevents plaintiff from proceeding                 the absence of a demonstration of an imminent
in this action without prepayment of the filing fee. The                   threat of serious physical injury. 2009 WL
memorandum submitted by defendant establishes that                         367576 at *2–*3.
plaintiff has had his IFP status revoked on at least four         *3 As defendant candidly admits, there is one case
prior occasions as a result of his repeatedly filing meritless   in which plaintiff's leg infection was found to support
actions.                                                         a finding of an imminent threat of serious physical
                                                                 injury sufficient to come within the exception to Section
  • In 2005, plaintiff commenced an action in the United
                                                                 1915(g). Nelson v. Scoggy, No. 9:06–CV–1146 (NAM)
     States District Court for the Northern District of
                                                                 (DRH), 2008 WL 4401874 at *2 (N.D.N.Y. Sept. 24,
     New York seeking to have his infected leg amputated.
                                                                 2008). Nevertheless, summary judgment was subsequently
     Nelson 3 v. Lee, No. 9:05–CV–1096 (NAM)(DEP),               granted for defendants in that case, and the complaint
     2007 WL 4333776 (N.D.N.Y. Dec. 5, 2007). In that            was dismissed. Judge Mordue concluded that there was no
     matter, the Honorable Norman A. Mordue, Chief               genuine issue of fact that plaintiff had received adequate
     United States District Judge, accepted and adopted          medical care for his leg wound and that the failure of
     the Report and Recommendation of the Honorable              the leg to heal was the result of plaintiff's own acts
     David E. Peebles, United States Magistrate Judge,           of self-mutilation and interference with the treatment
     that plaintiff had brought three or more prior actions      provided. Nelson v. Scoggy, No. 9:06–CV–1146 (NAM)
     that had been dismissed for failure to state a claim        (DRH), 2009 WL 5216955 at *3–*4 (N.D.N.Y. Dec. 30,
     and that plaintiff's IFP status should, therefore, be
                                                                 2009). 4
     revoked. 2007 WL 4333776 at *1–*2.

                                                                 In light of the foregoing, there can be no reasonable
  • In Nelson v. Nesmith, No. 9:06–CV–1177 (TJM)                 dispute that plaintiff has exceeded the three “strikes”
    (DEP), 2008 WL 3836387 (N.D.N.Y. Aug. 13,                    allowed by Section 1915(g) and that he cannot, therefore,
    2008), plaintiff again filed an action concerning            proceed here without prepaying the filing fee unless he
    the medical care he was receiving for his left               demonstrates an imminent threat of serious physical
    leg. The Honorable Thomas J. McAvoy, United                  injury. Plaintiff has declined to attempt to make this
                                                                 showing in response to defendant's motion, and the only


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      2
           Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 52 of 220
Cash v. Bernstein, Not Reported in F.Supp.2d (2010)
2010 WL 5185047

suggestion in the record of serious physical injury is the
bare statement in the complaint that plaintiff “need[s] to         V. OBJECTIONS
go back to a wound speci [a]list before the gane green             Pursuant to 28 U.S.C. § 636(b)(1)(C) and Rule 72(b) of
[sic ] kills [him]” (Compl. at 5). “However, unsupported,          the Federal Rules of Civil Procedure, the parties shall
vague, self-serving, conclusory speculation is not sufficient      have fourteen (14) days from receipt of this Report
to show that Plaintiff is, in fact, in imminent danger of          to file written objections. See also Fed.R.Civ.P. 6(a).
serious physical harm.” Merriweather v. Reynolds, 586              Such objections (and responses thereto) shall be filed
F.Supp.2d 548, 552 (D.S.C.2008), citing Ciarpaglini v.             with the Clerk of the Court, with courtesy copies
Saini, 352 F.3d 328, 330 (7th Cir.2003) and White v.               delivered to the Chambers of the Honorable Barbara
Colorado, 157 F.3d 1226, 1231–32 (10th Cir.1998); see              S. Jones, United States District Judge, 500 Pearl Street,
also Martin v. Shelton, 319 F.3d 1048, 1050 (8th Cir.2003)         Room 1920, and to the Chambers of the undersigned,
(imminent danger exception to Section 1915(g) requires             500 Pearl Street, Room 750, New York, New York
“specific fact allegations of ongoing serious physical             10007. Any requests for an extension of time for filing
injury, or of a pattern of misconduct evidencing the               objections must be directed to Judge Jones. FAILURE
likelihood of imminent serious physical injury”). Given            TO OBJECT WITHIN FOURTEEN (14) DAYS WILL
the plaintiff's history, as set forth in the cases described       RESULT IN A WAIVER OF OBJECTIONS AND
above, I conclude that this vague statement is insufficient        WILL PRECLUDE APPELLATE REVIEW. Thomas
to support a finding that plaintiff is in imminent danger of       v. Arn, 474 U.S. 140, 155 (1985); United States v. Male
serious physical injury. 5                                         Juvenile, 121 F.3d 34, 38 (2d Cir.1997); IUE AFL–
                                                                   CIO Pension Fund v. Herrmann, 9 F.3d 1049, 1054
                                                                   (2d Cir.1993); Frank v. Johnson, 968 F.2d 298, 300 (2d
IV. Conclusion
                                                                   Cir.1992); Wesolek v. Canadair Ltd., 838 F.2d 55, 57–59
Accordingly, for all the foregoing reasons, I find that
                                                                   (2d Cir.1988); McCarthy v. Manson, 714 F.2d 234, 237–38
plaintiff has had three or more prior actions dismissed as
                                                                   (2d Cir.1983).
being frivolous, malicious or failing to state a claim and
that plaintiff's in forma pauperis status should, therfore,
be revoked. If your Honor accepts this recommendation,             All Citations
I further recommend that the action be dismissed unless
plaintiff pays the filing fee in full within thirty (30) days of   Not Reported in F.Supp.2d, 2010 WL 5185047
your Honor's final resolution of this motion.


Footnotes
1      At the time the action was originally filed, the Honorable Leonard B. Sand, United States District Judge, granted plaintiff's
       application for in forma pauperis status based on plaintiff's ex parte submission (Docket Item 1). Although the present
       application seeking to revoke plaintiff's in forma pauperis status is non-dispositive, I address it by way of a report and
       recommendation to eliminate any appearance of a conflict between the decision of a district judge and that of a magistrate
       judge.
2      Plaintiff sent this form directly to my chambers, and it has not been docketed by the Clerk of the Court. The form will be
       docketed at the time this Report and Recommendation is issued.
3      It appears that plaintiff uses the names David J. Cash and Dennis Nelson interchangeably. In his complaint in this matter,
       plaintiff states that the Departmental Identification Number, or DIN, assigned to him by the New York State Department
       of Correctional Services (“DOCS”) is 94–B–0694 (Compl. at 7). DOCS inmate account records submitted by plaintiff in
       connection with his application for IFP status indicate that DIN 94–B–0694 is assigned to Dennis Nelson. In addition,
       the DOCS form described in footnote two bears the docket number of this action, but is signed in the name of Dennis
       Nelson and was sent in an envelope identifying the sender as Dennis Nelson. A subsequent action has been filed in this
       Court in which the plaintiff identifies himself as Dennis Nelson but lists his DIN as 94–B–0694, the same DIN used by
       plaintiff here. Finally, plaintiff has submitted nothing to controvert the assertion in defendant's papers that David Cash
       and Dennis Nelson are the same person. In light of all these facts, I conclude that David Cash and Dennis Nelson are
       both names used by plaintiff.




                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              3
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 53 of 220
Cash v. Bernstein, Not Reported in F.Supp.2d (2010)
2010 WL 5185047

4     Although the form complaint utilized by plaintiff expressly asks about prior actions involving the same facts, plaintiff
      disclosed only the Scoggy action and expressly denied the existence of any other actions relating to his imprisonment
      (Compl. at 6).
5     Plaintiff has sent me several letters describing his wound and its symptoms in detail, and I have no doubt that the wound
      is serious. However, in granting summary judgment dismissing an action last year based on the same allegations, Judge
      Mordue of the Northern District found that there was no genuine issue of fact that plaintiff's own conduct was responsible
      for the ineffectiveness of the treatment he was provided:
         Furthermore, to the extent that Nelson's medical treatment was delayed, much of the delay was due to his own
         refusal to cooperate with medical staff and his self-mutilations. Nelson's actions to thwart the medical treatment of his
         wound cannot be construed as interference or indifference by anyone else.... [T]he medical treatment Nelson received
         complied with constitutional guarantees as it was appropriate, timely, and delayed only by Nelson's own actions.
      Nelson v. Scoggy, supra, 2009 WL 5216955 at *4.
      Given plaintiff's total failure to respond to the pending motion and his failure to even deny that he is actively thwarting
      treatment of his wound, it would be sheer speculation for me to conclude that he is in imminent danger of a serious injury
      as a result of defendant's conduct.


End of Document                                               © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              4
           Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 54 of 220
Cicio v. Lamora, Not Reported in F.Supp.2d (2010)
2010 WL 1063875


                                                            Hon. Andrew M. Cuomo, Office of the Attorney General,
                   2010 WL 1063875                          State of New York, C. Harris Dague, Esq., Asst. Attorney
     Only the Westlaw citation is currently available.      General, of Counsel, Albany, NY, for Defendants.
              United States District Court,
                    N.D. New York.

                 Terry CICIO, Plaintiff,                            REPORT AND RECOMMENDATION
                            v.
                                                            DAVID E. PEEBLES, United States Magistrate Judge.
         R. LAMORA, R. Scott, R. MacWilliams,
          K. Crossett, E. Facteau, C.O. Demers,              *1 Plaintiff Terry Cicio, a New York State prison inmate
             R. Woods, R. Gill, Defendants.                 who is proceeding pro se and in forma pauperis, has
                                                            commenced this action pursuant to 42 U.S.C. § 1983,
        Civ. Action No. 9:08–CV–431 (GLS/DEP).              alleging deprivation of his civil rights. In his complaint
                            |                               Cicio, who refused multiple orders from prison officials
                      Feb. 24, 2010.                        to exit his cell in order to effectuate a transfer to another
                                                            location, complains that in the course of the ensuing cell
                                                            extraction, during which he was removed through the use
 West KeySummary
                                                            of force, one of the corrections officers who participated
                                                            exerted excessive force causing him to suffer injuries, while
 1       Federal Civil Procedure                            the others involved failed to intervene, all in violation
             Civil Rights Cases in General                  of the Eighth Amendment's protection against cruel and
         Genuine issue of material fact existed as          unusual punishment. As relief for the violation, plaintiff
         to whether corrections officer repeatedly hit      seeks the recovery of compensatory and punitive damages
         the inmate after the inmate was subdued            from defendants.
         and thus summary judgment was precluded
         on the inmate's excessive force claim. The         Currently pending before the court is defendants' motion
         inmate alleged in his complaint, testified         for summary judgment seeking dismissal of plaintiff's
         under oath at his deposition, and stated in        complaint. In their motion defendants challenge the legal
         a sworn affidavit that the corrections officer     sufficiency of plaintiff's excessive force and failure to
         punched him unnecessarily in the head several      intervene claims and additionally assert their entitlement
         times during the inmate's cell extraction.         to Eleventh Amendment immunity from suit in their
         Although the cell extraction was supposed to       official capacities and good faith qualified immunity from
         be videotaped, the video was never recorded.       suit as individuals. Because a reasonable factfinder could
         Despite the fact that the inmate's injuries were   conclude from the record now before the court that more
         slight and were at least indirectly brought        force than necessary to subdue and remove Cicio from
         about by his own action of refusing handcuffs,     his cell was applied maliciously and sadistically by prison
         there were credibility issues to be determined.    officials, I am constrained to recommend that defendants'
         U.S.C.A. Const.Amend. 8.                           motion be denied, except as to plaintiff's claims against
                                                            defendant Woods and those against defendants in their
         Cases that cite this headnote                      official capacities, which are subject to dismissal.



                                                            I. BACKGROUND 1
Attorneys and Law Firms                                     Plaintiff is a prison inmate entrusted to the care
                                                            and custody of the New York State Department of
Terry Cicio, Malone, NY, pro se.                            Correctional Services (“DOCS”). See generally Complaint
                                                            (Dkt. No. 1); see also Dague Decl. (Dkt. No. 35–16) ¶
                                                            3 and Exh. A (Dkt. No. 35–17). At the times relevant
                                                            to his claims, plaintiff was designated to the Upstate



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                    1
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 55 of 220
Cicio v. Lamora, Not Reported in F.Supp.2d (2010)
2010 WL 1063875

Correctional Facility (“Upstate”), located in Malone,            4. Despite that last directive, plaintiff refused to obey
            2
New York. Id.                                                    defendant Lamora's command. Lamora Aff. (Dkt. No.
                                                                 35–8) ¶ 9.
The events giving rise to the claims in this action were set
in motion on December 27, 2007, when plaintiff refused           Following established facility protocol, prison officials
to return a razor given to him by prison officials to            took the first step toward conducting a forcible extraction
permit him to shave. Dague Decl. (Dkt. No. 35–16) Exh.           by administering two one-second bursts of a chemical
B (Dkt. No. 35–18) (Transcript of Deposition of Terry            aerosol into plaintiff's cell, followed by another request
Cicio, conducted on March 12, 2009, hereinafter cited as         for voluntary compliance. Gill Aff. (Dkt. No. 35–4)
“Cicio Dep. Tr.”) at pp. 29–30; Gill Aff. (Dkt. No. 35–          ¶¶ 12–13 and Exhs. A (Dkt. No. 34–5) and B (Dkt.
4) ¶ 5 and Exh. A (Dkt. No. 35–5). According to Cicio,           No. 34–6); Lamora Aff. (Dkt. No. 35–8) ¶ 11. The
he purposefully withheld the razor in order to prompt a          process was repeated at two minute intervals on four
transfer out of the gallery on which his cell was located to     more occasions; each time, corrections officers offered
another area. Cicio Dep. Tr. at pp. 27–28.                       plaintiff the opportunity to comply with their orders
                                                                 before administering another dose. Gill Aff. (Dkt. No. 35–
Inmates at Upstate are assigned cells based upon a written       4) ¶¶ 12–14.
protocol designated as the Progressive Inmate Movement
System, or “PIMS”, intended to provide incentive and             When the use of chemicals failed to convince Cicio to exit
encourage behavioral adjustment for SHU inmates. See             his cell, the cell extraction team that had been assembled,
Dague Decl. (Dkt. No. 35–16) ¶ 8. Under the PIMS, there          including Corrections Officers Richard Scott, Richard
are three designated categories of SHU cells; level three        MacWiliams, Kurt Crossett and Christopher Demers,
affords the most desirable conditions, while PIMS level          entered the cell. Gill Aff. (Dkt. No. 35–4) ¶ 17 and Exhs. A
one inmates enjoy the least privileges. Id.; see also Cicio      (Dkt. No. 35–5) and B (Dkt. No. 35–6); Lamora Aff. (Dkt.
Dep. Tr. at p. 27. At the time of plaintiff's refusal of         No. 35–8) ¶ 15. To accomplish the forced extraction each
surrender his razor, he was assigned to a PMS level three        of those individuals was assigned a specific task. Lamora
cell. Cicio Dep. Tr. at p. 27.                                   Aff. (Dkt. No. 35–8) ¶ 16. Corrections Officer Scott was
                                                                 designated to be the first to enter the cell and, through use
 *2 On December 27, 2007, following the razor incident,          of a shield, was tasked with attempting to bring Cicio to
plaintiff was informed that he would be relocated to a           the ground and assist with the application of handcuffs.
PIMS level one cell. Cicio Dep. Tr. at p. 31; Gill Aff. (Dkt.    Id. Corrections Officer MacWilliams' assigned role was to
No. 35–4) ¶ 7 and Exh. B (Dkt. No. 35–6). To effectuate          control plaintiff's arms and to assist in the take down and
the move, prison officials instructed the plaintiff to place     application of handcuffs. Id. Corrections Officer Demers
his back to the cell door and his hands through the feed up      was assigned to control Cicio's right leg and assist in
slot in order to permit the application of hand restraints.      the take down and application of ankle restraints, and
Gill Aff. (Dkt. No. 35–4) ¶ 8. Plaintiff refused that order as   Corrections Officer Crossett was similarly designated as
well as several subsequent directives to voluntarily exit his    the person responsible for control of plaintiff's left leg,
cell. Id. at ¶ 9 and Exh. A. Attempts were made to convince      assisting in the take down, and application of ankle
plaintiff to reconsider his refusal; those efforts included      restraints. Id. The cell extraction, which proceeded in
interventions by clergy and guidance staff at the facility.      accordance with this protocol, was successfully completed
Id. When those measures proved unsuccessful, orders were         in approximately two minutes or less. Gill Aff. (Dkt. No.
given to prepare a cell extraction team. Gill Aff. (Dkt. No.     35–4) ¶ 20; Lamora Aff. (Dkt. No. 35–8) ¶ 18; Scott Aff.
35–4) ¶ 10.                                                      (Dkt. No. 35–7) ¶ 13; Demers Aff. (Dkt. No. 35–12) ¶ 13;
                                                                 Crossett Aff. (Dkt. No. 35–10) ¶ 13; Facteau Aff. (Dkt.
At 2:30 p.m. on that day Corrections Lieutenant Andrew           No. 35–11) ¶ 12.
Lamora issued a final order directing plaintiff to exit his
cell, warning that if he persisted in his refusal force would     *3 Also in accordance with the established protocol,
be applied to carry out his removal. Gill Aff. (Dkt. No.         Corrections Officer Eric Facteau was assigned to record
35–4) ¶¶ 11–12; Lamora Aff. (Dkt. No. 35–8) ¶¶ 8–10;             the cell extraction using a hand-held camera. Facteau Aff.
see also Complaint (Dkt. No. 1) Statement of Facts ¶             (Dkt. No. 35–11) ¶¶ 5–6. Unfortunately, however, while



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        2
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 56 of 220
Cicio v. Lamora, Not Reported in F.Supp.2d (2010)
2010 WL 1063875

Corrections Officer Facteau attempted to videotape the          5; Cicio Dep. Tr. at pp. 46–47; Cicio Aff. (Dkt. No. 36)
process he later discovered the tape was defective, and         ¶¶ 10, 12. Plaintiff further alleges that while the other
none of the cell extraction was recorded. Id. at ¶¶ 9, 14.      members of the cell extraction team, including Sergeant R.
                                                                Gill and Lieutenant R. Lamora, “had ample time to curb
Following the cell extraction, plaintiff was taken to a         the abuse” he suffered, they stood by without intervening.
decontamination area where his clothes were removed             Id. at ¶ 11.
and traces of the chemical aerosol were eliminated. Gill
Aff. (Dkt. No. 35–4) Exh. A (Dkt. No. 35–5). Plaintiff
was thereafter brought to a holding cell to be medically        II. PROCEDURAL HISTORY
examined and photographed. Id.                                  Plaintiff commenced this action on May 7, 2008. Dkt.
                                                                No. 1. Named as defendants in Cicio's complaint
During the course of the cell extraction both plaintiff         are Robert Woods, the superintendent at Upstate;
and two of the participating corrections officers suffered      Corrections Lieutenant Randy Lamora; Corrections
injuries. Plaintiff described his injuries as including a       Sergeant Robert Gill; and Corrections Officers Richard
scratch to the right side of his face less than an inch long,   Scott, Richard MacWillams, Kirk Crossett, Eric Facteau,
a contusion above his left eye, a bruise on his left shoulder   and Christopher Demers. Plaintiff's complaint asserts a
“the size of a quarter or a little bigger[, n]othing major”,    single cause of action, alleging violation of his Eighth
and a bruise to the back of his shoulder. Complaint (Dkt.       Amendment right against cruel and unusual punishment.
No. 1) Statement of Facts ¶ 6; Cicio Dep. Tr. at pp. 48–
52. A medical report prepared following the examination          *4 Following joinder of issue and completion of
notes the following with regard to plaintiff's injuries:        pretrial discovery, defendants moved on August 6, 2009
                                                                for summary judgment dismissing plaintiff's complaint.
                                                                Dkt. No. 35. In their motion, defendants argue that
                                                                plaintiff's excessive force and failure to intervene claims
            Inmate has small abraised/red area
                                                                are lacking in merit, that his claims against the defendants
            to rt. upper/lateral aspect of chest.
                                                                in their official capacities are barred by the Eleventh
            Has small contused area to left
                                                                Amendment, and that in any event they are entitled to
            lateral aspect of forehead, has small
                                                                qualified immunity from suit against them for damages as
            eccymotic area to rt. lateral aspect
                                                                individuals. Id. Plaintiff has since responded in opposition
            of shoulder. No life threatening
            injuries. No blood present. Alert and               defendants' motion, 3 Dkt. No. 36, which is now ripe for
            oriented. No signs of distress. No                  determination and has been referred to me for the issuance
            treatment necessary.                                of a report and recommendation pursuant to 28 U.S.C. §
                                                                636(b)(1)(B) and Northern District of New York 72.3(c).
                                                                See Fed.R.Civ.P. 72(b).
Gill Aff. (Dkt. No. 35–4) Exh. B (Dkt. No. 35–6).
Following the incident plaintiff stated to medical staff        III. DISCUSSION
that he was “fine” and did not wish to receive treatment.
Id.; see also Cicio Dep. Tr. at pp. 75–76. During the             A. Summary Judgment Standard
cell extraction Corrections Officer MacWilliams suffered        Summary judgment motions are governed by Rule 56
injury to his right wrist, and Corrections Officer Scott        of the Federal Rules of Civil Procedure. Under that
injured his right hip; no other staff members involved          provision, summary judgment is warranted when “the
reported any injuries. Gill Aff. (Dkt. No. 35–4) Exh. A         pleadings, the discovery and disclosure materials on file,
(Dkt. No. 35–5).                                                and any affidavits show that there is no genuine issue
                                                                as to any material fact and that the movant is entitled
For the most part, the foregoing facts are not disputed by      to judgment as a matter of law.” Fed.R.Civ.P. 56(c); see
the plaintiff. He does, however, contend that during the        Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S.Ct.
course of the extraction he was “repeatedly punched” by         2548, 2552, 91 L.Ed.2d 265 (1986); Anderson v. Liberty
Corrections Officer MacWiliams, who asked “you want             Lobby, Inc., 477 U.S. 242, 247, 106 S.Ct. 2505, 2509–
to play?” Complaint (Dkt. No. 1) Statement of Facts ¶           10, 91 L.Ed.2d 202 (1986); Security Ins. Co. of Hartford


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       3
           Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 57 of 220
Cicio v. Lamora, Not Reported in F.Supp.2d (2010)
2010 WL 1063875

v. Old Dominion Freight Line, Inc., 391 F.3d 77, 82–83             infliction of pain” and are incompatible with “the evolving
(2d Cir.2004). A fact is “material”, for purposes of this          standards of decency that mark the progress of a maturing
inquiry, if it “might affect the outcome of the suit under         society.” Estelle v. Gamble, 429 U.S. 97, 102, 104, 97 S.Ct.
the governing law.” Anderson, 477 U.S. at 248, 106 S.Ct.           285, 290, 291, 50 L.Ed.2d 251 (1976); see also Whitley v.
at 2510; see also Jeffreys v. City of New York, 426 F.3d           Albers, 475 U.S. 312, 319, 106 S.Ct. 1076, 1084 (1986)
549, 553 (2d Cir.2005) (citing Anderson ). A material fact         (citing, inter alia, Estelle ). While the Eighth Amendment
is genuinely in dispute “if the evidence is such that a            does not mandate comfortable prisons, neither does it
reasonable jury could return a verdict for the nonmoving           tolerate inhumane treatment of those in confinement;
party.” Anderson, 477 U.S. at 248, 106 S.Ct. at 2510.              thus, the conditions of an inmate's confinement are subject
                                                                   to Eighth Amendment scrutiny. Farmer v. Brennan, 511
A party seeking summary judgment bears an initial                  U.S. 825, 832, 114 S.Ct. 1970, 1976, 128 L.Ed.2d 811
burden of demonstrating that there is no genuine dispute           (1994) (citing Rhodes v. Chapman, 452 U.S. 337, 349, 101
of material fact to be decided with respect to any essential       S.Ct. 2392, 2400, 69 L.Ed.2d 59 (1981)).
element of the claim in issue; the failure to meet this
burden warrants denial of the motion. Anderson, 477 U.S.           A plaintiff's constitutional right against cruel and unusual
at 250 n. 4, 106 S.Ct. at 2511 n. 4; Security Ins., 391 F.3d       punishment is violated by an “unnecessary and wanton
at 83. In the event this initial burden is met, the opposing       infliction of pain.” Whitley, 475 U.S. at 319, 106 S.Ct.
party must show, through affidavits or otherwise, that             at 1084 (citations and quotations omitted); Griffen v.
there is a material issue of fact for trial. Fed.R.Civ.P. 56(e);   Crippen, 193 F.3d 89, 91 (2d Cir.1999). The lynchpin
Celotex, 477 U.S. at 324, 106 S.Ct. at 2553; Anderson, 477         inquiry in deciding claims of excessive force against prison
U.S. at 250, 106 S.Ct. at 2511. Though pro se plaintiffs           officials is “whether force was applied in a good-faith
are entitled to special latitude when defending against            effort to maintain or restore discipline or maliciously and
summary judgment motions, they must establish more                 sadistically for the very purpose of causing harm.” Hudson
than mere “metaphysical doubt as to the material facts.”           v. McMillian, 503 U.S. 1, 6–7, 112 S.Ct. 995, 998–999, 117
Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475             L.Ed.2d 156 (1992) (applying Whitley to all excessive force
U.S. 574, 586, 106 S.Ct. 1348, 1356, 89 L.Ed.2d 538 (1986);        claims); Whitley, 475 U.S. at 320–21, 106 S.Ct. at 1085
but see Vital v. Interfaith Med. Ctr., 168 F.3d 615, 620–          (quoting Johnson v. Glick, 481 F.2d 1028, 1033 (2d Cir.)
21 (2d Cir.1999) (noting obligation of court to consider           (Friendly, J.), cert. denied sub nom ., John v. Johnson, 414
whether pro se plaintiff understood nature of summary              U.S. 1033, 94 S.Ct. 462, 38 L.Ed.2d 324 (1973)).
judgment process).
                                                                   Analysis of claims of cruel and unusual punishment
 *5 When deciding a summary judgment motion, a court               requires both objective examination of the conduct's effect
must resolve any ambiguities, and draw all inferences from         and a subjective inquiry into the defendant's motive for
the facts, in a light most favorable to the nonmoving              his or her conduct. Wright v. Goord, 554 F.3d 255, 268 (2d
party. Jeffreys, 426 F.3d at 553; Wright v. Coughlin, 132          Cir.2009) (citing Hudson, 503 U.S. at 7–8, 112 S.Ct. at 999
F.3d 133, 137–38 (2d Cir.1998). 4 The entry of summary             and Blyden v. Mancusi, 186 F.3d 252, 262 (2d Cir.1999)).
judgment is warranted only in the event of a finding that          As was recently emphasized by the United States Supreme
no reasonable trier of fact could rule in favor of the non-        Court in Wilkins v. Gaddy, however, after Hudson the
moving party. See Building Trades Employers' Educ. Ass'n           “core judicial inquiry” is focused not upon the extent of
v. McGowan, 311 F.3d 501, 507–08 (2d Cir.2002) (citation           the injury sustained, but instead whether the nature of the
omitted); see also Anderson, 477 U.S. at 250, 106 S.Ct. at         force applied was nontrivial. ––– U.S. – – – – , ––– S.Ct.
2511 (summary judgment is appropriate only when “there             ––––, ––– L.Ed.2d – – – – , 2010 WL 596513, at *3 (Feb.
can be but one reasonable conclusion as to the verdict”).          22, 2010) (per curiam). Accordingly, when considering the
                                                                   subjective element of the governing Eighth Amendment
                                                                   test a court must be mindful that the absence of serious
  B. Excessive Force                                               injury, though relevant, does not necessarily negate a
Plaintiff's complaint asserts a cause of action brought            finding of wantonness since, as the Supreme Court has
under the Eighth Amendment, which proscribes                       noted,
punishments that involve the “unnecessary and wanton



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         4
           Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 58 of 220
Cicio v. Lamora, Not Reported in F.Supp.2d (2010)
2010 WL 1063875

                                                                   injury is evident.’ “ Wright, 554 F.3d at 268–69 (quoting
                                                                   Hudson, 503 U.S. at 9, 112 S Ct. at 1000).
                *6     [w]hen prison officials
               maliciously       and     sadistically              That is not to say that “every malevolent touch by a
               use force to cause harm,                            prison guard gives rise to a federal cause of action.”
               contemporary         standards      of              Griffen, 193 F.3d at 91 (citing Romano v. Howarth,
               decency always are violated....                     998 F.2d 101, 105 (2d Cir.1993)); see also Johnson, 481
               This is true whether or                             F.2d at 1033 (“Not every push or shove, even if it
               not      significant     injury     is              later may seem unnecessary in the peace of a judge's
               evident. Otherwise, the Eighth                      chambers, violates a prisoner's constitutional rights”).
               Amendment would permit any                          Where a prisoner's allegations and evidentiary proffers, if
               physical punishment, no matter                      credited, could reasonably allow a rational factfinder to
               how diabolic or inhuman,                            find that corrections officers used force maliciously and
               inflicting less than some arbitrary                 sadistically, however, summary judgment dismissing an
               quantity of injury.                                 excessive use of force claim is inappropriate. Wright, 554
                                                                   F.3d at 269 (citing Scott v. Coughlin, 344 F.3d 282, 291
                                                                   (2d Cir.2003) (reversing summary dismissal of prisoner's
                                                                   complaint, though suggesting that prisoner's evidence of
Hudson, 503 U.S. at 9, 112 S.Ct. at 1000 (citations
                                                                   an Eighth Amendment violation was “thin” as to his claim
omitted); Velasquez v. O'Keefe, 899 F.Supp. 972, 973
                                                                   that a corrections officer struck him in the head, neck,
(N.D.N.Y.1995) (McAvoy, C.J.) (quoting Hudson, 503
                                                                   shoulder, wrist, abdomen, and groin, where the “medical
U.S. at 9, 112 S.Ct. at 1000); see Romaine v. Rewson, 140
                                                                   records after the ... incident with [that officer] indicated
F.Supp.2d 204, 211 (N.D.N.Y.2001) (Kahn, J.). Even a
                                                                   only a slight injury”)) (other citations omitted).
de minimis use of physical force can constitute cruel and
unusual punishment if it is “repugnant to the conscience
                                                                    *7 In this case, although the injuries sustained by Cicio as
of mankind.” Hudson, 503 U.S. at 9–10, 112 S.Ct. 1000
                                                                   a result of the incident in question were admittedly slight
(citations omitted).
                                                                   and at least indirectly brought about by his own actions,
                                                                   because the governing law requires that the evidence be
With its focus on the harm done, the objective prong of
                                                                   viewed in the light most favorable to the non-moving
the inquiry is contextual and relies upon “contemporary
                                                                   party, I am compelled to conclude that issues of fact
standards of decency.” Wright, 554 F.3d at 268 (quoting
                                                                   preclude the entry of judgment as a matter of law in favor
Hudson, 503 U.S. at 8, 112 S.Ct. at 1000) (internal
                                                                   of the defendants. Plaintiff has alleged in his complaint,
quotations omitted)). When addressing this component
                                                                   testified under oath at his deposition, and stated in a
of an excessive force claim under the Eighth Amendment
                                                                   sworn affidavit that defendant MacWilliams punched him
calculus, the court can consider the extent of the injury
                                                                   unnecessarily in the head several times during the cell
suffered by the inmate plaintiff. While the absence of
                                                                   extraction. Complaint (Dkt. No. 1) Statement of Facts ¶
significant injury is certainly relevant, it is not dispositive.
                                                                   5; Cicio Dep. Tr. at pp. 52–55; Cicio Aff. (Dkt. No. 36)
Hudson, 503 U.S. at 7, 112 S.Ct. at 999. The extent
                                                                   ¶ 10. According to Cicio, when the defendants entered
of an inmate's injury is but one of the factors to
                                                                   the cell and hit him with a shield he immediately dropped
be considered in determining a prison official's use of
                                                                   to the floor. Cicio Dep. Tr. at p. 64. At that point,
force was “unnecessary and wanton”; courts should
                                                                   plaintiff asserts, he could no longer resist because the
also consider the need for force, whether the force was
                                                                   corrections officers involved had his arms pinned, and
proportionate to the need, the threat reasonably perceived
                                                                   could have easily handcuffed him. Id. Instead, plaintiff
by the officials, and what, if anything, the officials did
                                                                   claims, “[MacWilliams] just kept hitting me. He hit me
to limit their use of force. Whitley, 475 U.S. at 321, 106
                                                                   several times.... When I say maliciously and sadistically
S.Ct. at 1085 (citing Johnson, 481 F.2d at 1033). “But
                                                                   when he tells me that, when he's asking me if I want to
when prison officials use force to cause harm maliciously
                                                                   play, he's hitting me. That means he's doing it for his
and sadistically, ‘contemporary standards of decency are
                                                                   own purpose....” Id. at pp. 52, 53–54. One could argue
always violated .... This is true whether or not significant
                                                                   further that from the lack of a videotape recording of



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          5
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 59 of 220
Cicio v. Lamora, Not Reported in F.Supp.2d (2010)
2010 WL 1063875

the relevant events, despite orders to Corrections Officer     In addition to asserting that defendant MacWilliams beat
Facteau to follow the established protocol and record the      him excessively, plaintiff alleges that the various other
cell extraction, a reasonable factfinder could infer that      defendants observed the incident but stood by without
excessive force was applied during the incident and that a     intervening on his behalf . 6 Defendants contend that
videotape of the events would have disclosed the punches       plaintiff's failure to intervene claim similarly lacks merit.
thrown by defendant MacWilliams.
                                                               A corrections worker who, though not participating,
Without question, the evidentiary support for plaintiff's      is present while an assault upon an inmate occurs
claim is far from overwhelming. Plaintiff's assertions are     may nonetheless bear responsibility for any resulting
sharply contradicted by defendant MacWilliams who, in          constitutional deprivation. See Anderson v. Branen, 17
a sworn affidavit filed with the court, denies punching or     F.3d 552, 557 (2d Cir.1994). It is well-established that
striking Cicio. MacWilliams Aff. (Dkt. No. 35–9) ¶ 13.         a law enforcement official has an affirmative duty to
Each of the co-defendants participating in the removal         intervene on behalf of an individual whose constitutional
of the plaintiff from his cell state that they did not         rights are being violated in his presence by other officers.
see MacWilliams punch or hit him. Additional evidence          See Mowry v. Noone, No. 02–CV–6257 Fe, 2004 WL
tending to contradict plaintiff's allegations includes the     2202645, at *4 (W.D.N.Y. Sept.30, 2004); see also Curley
fact that it took two minutes or less for the corrections      v. Village of Suffern, 268 F.3d 65, 72 (2d Cir.2001)
officers to perform the cell extraction and the reports of     (“Failure to intercede results in [section 1983] liability
medical examinations conducted of the plaintiff shortly        where an officer observes excessive force being used or has
after the incident as well as the photographs of plaintiff's
                                                               reason to know that it will be.”) (citations omitted). 7 In
face, both revealing that he sustained only a slight bruise,
                                                               order to establish liability on the part of a defendant under
see Gill Aff. (Dkt. No. 35–4) Exh. B (Dkt. No. 35–6),
                                                               this theory, a plaintiff must prove the use of excessive
an injury that would also be fully consistent with what
                                                               force by someone other than the individual and that
would be expected to result when corrections officers
                                                               the defendant under consideration 1) possessed actual
must take a resisting inmate to the floor for the purpose
                                                               knowledge of the use by another corrections officer of
of administering arm and leg restraints. 5 Moreover,           excessive force; 2) had a realistic opportunity to intervene
during his deposition, plaintiff acknowledged that the         and prevent the harm from occurring; and 3) nonetheless
photographs accurately depict the full extent of the           disregarded that risk by intentionally refusing or failing to
injuries suffered during the cell extraction. Cicio Dep. Tr.   take reasonable measures to end the use of excessive force.
at 80–81.                                                      See Curley, 268 F.3d at 72; see also Espada v. Schneider,
                                                               522 F.Supp.2d 544, 555 (S.D.N.Y.2007). Mere inattention
 *8 Plaintiff's testimony that he was beaten by                or inadvertence, it should be noted, does not rise to
MacWilliams stands in contrast to the seemingly                a level of deliberate indifference sufficient to support
overwhelming evidence that it did not occur as he              liability for failure to intervene. See, e.g., Schultz v. Amick,
alleges. Nonetheless, the weighing of such competing           955 F.Supp. 1087, 1096 (N.D.Iowa 1997) (noting that
evidence, no matter how weak plaintiff's claim may             “liability in a § 1983 ‘excessive force’ action cannot be
appear, presents a question of credibility that must be left   founded on mere negligence”) (citing, inter alia, Daniels
to the trier of fact. Griffin, 193 F.3d at 91 (“Although       v. Williams, 474 U.S. 327, 335–36, 106 S.Ct. 662, 667, 88
appellant's excessive force claim is weak and his evidence     L.Ed.2d 662 (1986)).
extremely thin, dismissal of the excessive force claim was
inappropriate because there are genuine issues of material      *9 Although defendants deny that MacWilliams struck
fact concerning what transpired after appellant was            plaintiff, I have already determined that material
handcuffed and whether the guards maliciously used force       questions of fact exist with respect to this issue. As
against him.”). I view of the foregoing, I am obligated        to the co-defendants, plaintiff testified that “they had
to recommend that defendants' motion be denied as to           plenty of time during the whole incident to actually stop
plaintiff's excessive use of force claim.                      [MacWilliams] from assaulting [him].” Cicio Dep. Tr.
                                                               at p. 52. Once again, though the evidence in plaintiff's
                                                               favor is weak, I find that questions of fact preclude
  C. Failure To Intervene
                                                               summary judgment with respect to plaintiff's failure to


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          6
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 60 of 220
Cicio v. Lamora, Not Reported in F.Supp.2d (2010)
2010 WL 1063875

intervene claim and therefore recommend that this portion        Qualified immunity shields government officials
defendants' motion also be denied.                               performing discretionary functions from liability for
                                                                 damages “insofar as their conduct does not violate clearly
                                                                 established statutory or constitutional rights of which
   D. Eleventh Amendment                                         a reasonable person would have known.” Harlow v.
To the extent that damages are sought against them in            Fitzgerald, 457 U.S. 800, 818, 102 S.Ct. 2727, 2738, 73
their official capacities, defendants' motion also seeks         L.Ed.2d 396 (1982) (citations omitted). “In assessing an
dismissal of those claims on the basis of the protection         officer's eligibility for the shield, ‘the appropriate question
afforded under of the Eleventh Amendment.                        is the objective inquiry whether a reasonable officer could
                                                                 have believed that [his or her actions were] lawful, in light
The Eleventh Amendment protects a state against suits            of clearly established law and the information the officer[ ]
brought in federal court by citizens of that state, regardless   possessed.” Kelsey v. County of Schoharie, 567 F.3d 54,
of the nature of the relief sought. Alabama v. Pugh, 438         61 (2d Cir.2009) (quoting Wilson v. Layne, 526 U.S. 603,
U.S. 781, 782, 98 S.Ct. 3057, 3057–58, 57 L.Ed.2d 1114           615, 119 S.Ct. 1692, 143 L.Ed.2d 818 (1999)). The law
(1978). This absolute immunity which states enjoy under          of qualified immunity seeks to strike a balance between
the Eleventh Amendment extends both to state agencies,           the need to hold government officials accountable for
and to state officials sued for damages in their official        irresponsible conduct and the need to protect them from
capacities when the essence of the claim involved seeks          “harassment, distraction, and liability when they perform
recovery from the state as the real party in interest.           their duties reasonably.” Pearson v. Callahan, 555 U.S.
Richards v. State of New York Appellate Division, Second         ––––, 129 S.Ct. 808, 815, 172 L.Ed.2d 565 (2009).
Dep't, 597 F.Supp. 689, 691 (E.D.N.Y.1984) (citing Pugh
and Cory v. White, 457 U.S. 85, 89–91, 102 S.Ct. 2325,            *10 In Saucier v. Katz, 533 U.S. 194, 121 S.Ct. 2151,
2328–29, 72 L.Ed.2d 694 (1982)). To the extent that a            150 L.Ed.2d 272 (2001), the Supreme Court “mandated
state official is sued for damages in his official capacity      a two-step sequence for resolving government official's
the official is entitled to invoke the Eleventh Amendment        qualified immunity claims.” Pearson, 555 U.S. at ––––,
immunity belonging to the state. Kentucky v. Graham, 473         129 S.Ct. at 816. The first step required the court to
U.S. 159, 166–67, 105 S.Ct. 3099, 3105, 87 L.Ed.2d 114           consider whether, taken in the light most favorable to the
(1985); Hafer v. Melo, 502 U.S. 21, 25, 112 S.Ct. 358, 361,      party asserting immunity, the facts alleged show that the
116 L.Ed.2d 301 (1991).
                                                                 conduct at issue violated a constitutional right, 8 Kelsey,
                                                                 567 F.3d at 61, with “the second step being whether the
It is unclear from plaintiff's complaint whether he has
                                                                 right is clearly established”, Okin v. Village of Cornwall–
sued defendants in their individual or official capacities,
                                                                 On–Hudson Police Dept., 577 F.3d 415, 430 n. 9 (citing
or both. Insofar as plaintiff's damage claims against the
defendants are brought against them in their official            Saucier ). 9 Expressly recognizing that the purpose of the
government-employee capacity they are the equivalent             qualified immunity doctrine is to ensure that insubstantial
of claims against the State of New York, and they are            claims are resolved prior to discovery, the Supreme
subject to dismissal under the Eleventh Amendment state-         Court recently retreated from the prior Saucier two-step
employee exception. Daisernia v. State of New York,              mandate, concluding in Pearson that because “[t]he judges
582 F.Supp. 792, 798–99 (N.D.N.Y.1984) (McCurn, J.).             of the district courts and courts of appeals are in the
I, therefore, recommend dismissal of plaintiff's damage          best position to determine the order of decisionmaking
claims against the defendants in their official capacities.      [that] will best facilitate the fair and efficient disposition
                                                                 of each case”, those decision makers “should be permitted
                                                                 to exercise their sound discretion in deciding which of
   E. Qualified Immunity                                         the ... prongs of the qualified immunity analysis should
In their motion defendants also rely on the doctrine of          be addressed first in light of the circumstances of the
qualified immunity, arguing that because their actions           particular case at hand.” 10 Pearson, 555 U.S. at––––, 129
were reasonable under the circumstances they are immune          S.Ct. at 818, 821. In other words, as recently emphasized
from suit and plaintiff's complaint should be dismissed.         by the Second Circuit, the courts “are no longer required
                                                                 to make a ‘threshold inquiry’ as to the violation of a



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           7
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 61 of 220
Cicio v. Lamora, Not Reported in F.Supp.2d (2010)
2010 WL 1063875

constitutional right in a qualified immunity context, but
we are free to do so.” Kelsey, 567 F.3d at 61 (citing            Undeniably, the right of a prison inmate to be free from
Pearson, 129 S.Ct. at 821) (emphasis in original).               excessive use of force has long been established. Russo
                                                                 v. City of Bridgeport, 479 F.3d 196, 212 (2d Cir.), cert.
For courts engaging in a qualified immunity analysis, “the       denied, 552 U.S. 818, 128 S.Ct. 109, 169 L.Ed.2d 24
question after Pearson is ‘which of the two prongs ...           (2007). Since I have already determined that, if credited,
should be addressed in light of the circumstances in the         plaintiff's testimony could support a jury finding that
particular case at hand.’ “ Okin, 577 F.3d 430 n. 9 (quoting     defendants acted intentionally to harm him, it follows
Pearson ). “The [Saucier two-step] inquiry is said to be         that a rational trier of fact could also conclude that
appropriate in those cases where ‘discussion of why the          defendants' conduct was not objectively reasonable under
relevant facts do not violate clearly established law may        the circumstances. See id.; see also Dallio v. Santamore,
make it apparent that in fact the relevant facts do not make     No. 9:06–CV–1154, 2010 WL 125774, at *14 (N.D.N.Y.
out a constitutional violation at all .’ “ Kelsey, 567 F.3d at   Jan.7, 2010) (Suddaby, J. and Homer, M.J.) (“As to
61 (quoting Pearson, 129 S.Ct. at 818).                          [plaintiff's] excessive force and failure to intervene claims,
                                                                 it was clearly established by the incident on November 10,
“The relevant, dispositive inquiry in determining whether        2003 that inmates had an Eighth Amendment right to be
a right is clearly established is whether it would be clear      free from excessive force and a failure to intervene. Thus,
to a reasonable officer that his conduct was unlawful in         accepting all of [plaintiff's] allegations about the incident
the situation he confronted.” Saucier, 533 U.S. at 202, 121      as true, qualified immunity cannot be granted ... since a
S.Ct. at 2156 (citation omitted). When deciding whether a        reasonable person in their position at the time would or
right was clearly established at the relevant time, a court      should have known that the use of excessive force was a
should consider                                                  constitutional violation.”). As a result, I have determined
                                                                 that material questions of fact exist on the issue of whether
                                                                 defendants are entitled to qualified immunity from suit
            (1) whether the right in question                    and therefore recommend that this portion of defendants'
            was defined with “reasonable                         motion also be denied.
            specificity”; (2) whether the
            decisional law of the Supreme Court
                                                                 IV. SUMMARY AND RECOMMENDATION
            and the [Second Circuit] support the
                                                                 Given the circumstances leading up to the forcible
            existence of the right in question;
                                                                 extraction of Cicio from his cell, it is doubtful that he
            and (3) whether under preexisting
                                                                 will be viewed by a jury as a particularly sympathetic
            law a reasonable defendant official
                                                                 plaintiff. Plaintiff placed his own safety as well as that
            would have understood that his or
                                                                 of others in jeopardy by refusing a lawful order to exit
            her acts were unlawful.
                                                                 his cell, admittedly knowing that his actions would result
                                                                 in the use of force to remove him. Plaintiff's refusal
                                                                 to obey prison officials' commands, however, though
 *11 Wright v. Smith, 21 F.3d 496, 500 (2d Cir.1994)             plainly indefensible, did not provide corrections officers
(quoting Benitez v. Wolff, 985 F.2d 662, 666 (2d                 with a license to exact retribution by needlessly punching
Cir.1993)). The objective reasonableness test will be            him after he was subdued and no longer resisting, as
met, and qualified immunity enjoyed, where government            he has alleged. Whether Officer MacWilliams did, in
officers of reasonable competence could disagree as to           fact, needlessly punch the plaintiff raises a question of
whether by his or her alleged conduct the defendant would        credibility given the conflicting accounts now before
be violating the plaintiff's rights. Okin, 577 F.3d at 433       the court. I am therefore compelled to conclude that
(quoting Malley v. Briggs, 475 U.S. 335, 341, 106 S.Ct.          the existence material questions of fact preclude the
1092, 89 L.Ed.2d 271 (1986)). “If, on the other hand, no         court from granting defendants' motion for summary
officer of reasonable competence would conclude that the         judgment with respect to plaintiff's excessive use of force
conduct in question is lawful, there is no immunity.” Okin,      and failure to intervene claims and on the issue of
577 F.3d at 433 (citing Lennon v. Miller, 66 F.3d 416, 420–      qualified immunity. Because defendants are immune from
21 (2d Cir.1995)).                                               suit in their official capacities, however, and plaintiff


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          8
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 62 of 220
Cicio v. Lamora, Not Reported in F.Supp.2d (2010)
2010 WL 1063875

has adduced no evidence that defendant Woods was                      Such objections shall be filed with the Clerk of the
                                                                      Court within FOURTEEN days of service of this
personally involved in the offending conduct, defendants'
                                                                      report. FAILURE TO SO OBJECT TO THIS REPORT
motion dismissing plaintiff's damage claims against them
                                                                      WILL PRECLUDE APPELLATE REVIEW. 28 U.S.C.
in their official capacities and all claims against defendant
                                                                      § 636(b)(1); Fed.R.Civ.P. 6(a), 6(d), 72; Roldan v. Racette,
Woods should be granted. Accordingly, it is hereby
                                                                      984 F.2d 85 (2d Cir.1993).
respectfully

                                                                      It is hereby ORDERED that the clerk of the court serve a
 *12 RECOMMENDED that defendants' motion for
                                                                      copy of this report and recommendation upon the parties
summary judgment (Dkt. No. 35) be GRANTED to the
                                                                      in accordance with this court's local rules.
extent that plaintiff's claims against defendants in their
official capacities and those against defendant Woods be
DISMISSED but that defendants' motion otherwise be                    All Citations
DENIED.
                                                                      Not Reported in F.Supp.2d, 2010 WL 1063875
NOTICE: Pursuant to 28 U.S.C. § 636(b)(1), the parties
may lodge written objections to the foregoing report.


Footnotes
1      In light of the procedural posture of this case, the following recitation is from the record now before the court, with all
       inferences drawn and ambiguities resolved in favor of the plaintiff. Terry v. Ashcroft, 336 128, 137 (2d Cir.2003). It should
       be noted that while most of the pertinent facts are undisputed, defendants sharply contest plaintiff's allegation that he
       was unnecessarily punched by defendant MacWilliams during the forcible removal from his cell.
2      Upstate is a maximum security prison comprised exclusively of special housing unit (“SHU”) cells in which inmates are
       confined, generally though not always for disciplinary reasons, for twenty-three hours each day. See Samuels v. Selsky,
       No. 01 CIV. 8235, 2002 WL 31040370, at *4 n. 11 (S.D.N.Y. Sept. 12, 2002).
3      Plaintiff opposes defendants' motion and, alternatively, requests that he be granted a continuance so that he may pursue
       additional discovery. In particular, plaintiff seeks discovery regarding the facility's alleged refusal to allow plaintiff to view
       the DOCS directives regarding use of force, video procedures, chemical agents, and cell extractions. As an initial matter,
       I note that the deadline for completion of discovery expired on March 13, 2009, Dkt. No. 28, several months before
       defendants filed their pending motion, and plaintiff has shown no reason why he did not timely pursue the discovery now
       requested. In any event, as will be seen, none of the information now sought by plaintiff would impact my recommendation
       regarding the defendants' motion, especially considering that nearly all of the material facts are undisputed by the plaintiff.
4      With their motion defendants properly filed a statement of materials facts alleged not to be in dispute, as required under
       Northern District of New York Local Rule 7.1(a)(3). Dkt. No. 35–2. Under that rule when filing papers in opposition to
       defendants' motion plaintiff was required to submit a response mirroring defendants' Local Rule 7.1(a)(3) Statement and
       either admitting or denying each of the assertions contained within it in matching numbered paragraphs. N.D.N.Y.L.R.
       7.1(a)(3). In light of plaintiff's failure to provide such a statement, the court could deem the assertions set forth in
       defendants' Local Rule 7.1(a)(3) Statement, including to the effect that defendant MacWilliams did not punch him as
       alleged, see Defendants' Local Rule 7.1(a)(3) Statement (Dkt. No. 35–2) ¶¶ 34–35, to have been admitted by him. Id.;
       see, e.g., Elgamil v. Syracuse Univ., No. 99–CV–611, 2000 WL 1264122, at *1 (Aug. 22, 2000) (McCurn, S.J.) (listing
       cases); see also Monahan v. New York City Dep't of Corr., 214 F.3d 275, 292 (2d Cir.2000) (discussing district courts'
       discretion to adopt local rules like 7.1(a)(3)). In deference to his pro se status, and given that he has actively opposed
       defendants' motion and contested the claim that defendant MacWilliams did not strike him, though without minimizing
       the importance of Local Rule 7.1(a) (3), I recommend against deeming plaintiff to have admitted the facts set forth in
       defendants' statement.
5      Not insignificantly, during his deposition plaintiff acknowledged his realization that his refusal to obey a direct order to
       leave his cell would result in the use of force to accomplish that end. See Cicio Dep. Tr. at p. 37. This evidence could
       provide some support for a finding that defendants' acted reasonably.
6      Superintendent Wood has submitted an affidavit indicating that he was not present during the course of the incident, and
       plaintiff has offered no evidence to the contrary. See Woods Decl. (Dkt. No. 35–13) ¶ 7. Under these circumstances,
       defendant Woods is entitled to dismissal of plaintiff's claims against him on the independent basis of his lack of personal



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                    9
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 63 of 220
Cicio v. Lamora, Not Reported in F.Supp.2d (2010)
2010 WL 1063875

      involvement in the constitutional violation alleged. Richardson v. Goord, 347 F.3d 431, 435 (2d Cir.2003) (supervisor
      cannot be liable for damages under section 1983 solely by virtue of being a supervisor).
7     Copies of all unreported decisions cited in this document have been appended for the convenience of the pro se plaintiff.
      [Editor's Note: Attachments of Westlaw case copies deleted for online display.]
8     In making the threshold inquiry, “[i]f no constitutional right would have been violated were the allegations established,
      there is no necessity for further inquiries concerning qualified immunity. Saucier, 533 U.S. at 201, 121 S.Ct. 2151, 150
      L.Ed.2d 272.
9     In Okin, the Second Circuit clarified that the “ ‘objectively reasonable’ inquiry is part of the ‘clearly established’ inquiry”,
      also noting that “once a court has found that the law was clearly established at the time of the challenged conduct and for
      the particular context in which it occurred, it is no defense for the [government] officer who violated the clearly established
      law to respond that he held an objectively reasonable belief that his conduct was lawful.” Okin, 577 F.3d at 433, n. 11
      (citation omitted).
10    Indeed, because qualified immunity is “an immunity from suit rather than a mere defense to liability ...”, Mitchell v. Forsyth,
      472 U.S. 511, 526, 105 S.Ct. 2806, 86 L.Ed.2d 411 (1985), the Court has “repeatedly ... stressed the importance of
      resolving immunity questions at the earliest possible stage in the litigation.” Pearson, ––– U.S. at ––––, 129 S.Ct. at 815
      (quoting Hunter v. Bryant, 502 U.S. 224, 227, 112 S.Ct. 524, 116 L.Ed.2d 589, –––– (1991) (per curiam)).


End of Document                                                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                10
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 64 of 220
Cipriani v. Buffardi, Not Reported in F.Supp.2d (2007)
2007 WL 607341

                                                                J. O'Connor” are hereby dismissed as defendants in this
                                                                action.
                  2007 WL 607341
    Only the Westlaw citation is currently available.
                                                                The Court also notes that Plaintiff's amended Complaint
             United States District Court,
                                                                mentions “Mr. Booth” and “Mr. Purdy” only in the
                   N.D. New York.
                                                                caption, and fails to allege any act or omission by these
               Paul CIPRIANI, Plaintiff,                        individuals. Dismissal is appropriate where a defendant
                          v.                                    is listed in the caption, but the body of the complaint
       Harry C. BUFFARDI, Sheriff; Schenectady                  fails to indicate what the defendant did to the plaintiff.
                                                                Gonzalez v. City of New York, No. 97 CIV. 2246(MGC),
           County Jail; Cheryl Clark, M.D.;
                                                                1998 WL 382055, at *2 (S.D.N.Y. July 9, 1998) (citing
           Kevin J. O'Connor, Defendants.
                                                                Crown v. Wagenstein, No. 96 CIV. 3895(MGC), 1998 WL
              No. 9:06-CV-0889(LEK/DRH).                        118169, at *1 (S.D.N.Y.Mar.16, 1998) (mere inclusion of
                            |                                   warden's name in complaint insufficient to allege personal
                      Feb. 20, 2007.                            involvement) and Taylor v. City of New York, 953 F.Supp.
                                                                95, 99 (S.D.N.Y.1997)). Because plaintiff has failed to
Attorneys and Law Firms                                         allege any personal involvement on the part of defendants
                                                                “Mr. Booth” and “Mr. Purdy”, they are hereby dismissed
Paul Cipriani, Plaintiff, pro se.                               as defendants in this action.

                                                                In his amended Complaint, Plaintiff alleges that the
                 DECISION and ORDER                             remaining Defendants committed various violations of his
                                                                constitutional rights, including inadequate medical care,
LAWRENCE E. KAHN, U.S. District Judge.                          breach of doctor-patient confidentiality, excessive force,
                                                                denial of due process in a disciplinary proceeding, and
 *1 Presently before the Court is an amended complaint
                                                                interference with the grievance process. Amended Compl.
filed by Plaintiff Paul Cipriani (“Plaintiff”). Amended
                                                                (Dkt. No. 10).
Compl. (Dkt. No. 10). This amended complaint was
submitted in compliance with the Memorandum-Decision
                                                                Based on the foregoing, Plaintiff's amended complaint as
and Order issued by this Court on November 27, 2006
                                                                against the remaining Defendants is accepted for filing.
(“November Order”). Mem.-Decision and Order (Dkt.
No. 7).
                                                                Plaintiff is advised, however, that the U.S. Marshals
                                                                cannot effect service on a “John Doe” defendant. In the
In its November Order, the Court advised plaintiff that he
                                                                event that plaintiff wishes to pursue this claim against
must set forth facts demonstrating that Defendants were
                                                                the “John Doe” defendants named in the amended
personally involved in a violation of Plaintiff's rights. Id.
                                                                Complaint, he must take reasonable steps to ascertain
at 4. Plaintiff was also advised that in order to establish
                                                                their identities. Plaintiff may then file a Motion to
the liability of a municipality, he must allege a custom or
                                                                amend his complaint and seek leave of the Court to add
policy which is the moving force behind the violation. Id.
                                                                such individuals, by name, as defendants to this lawsuit.
                                                                Plaintiff is further advised that if these individuals are
In his amended complaint, Plaintiff names thirteen
                                                                not timely served, the action will be against them will be
defendants and asserts numerous claims against them
                                                                dismissed.
arising from his confinement at Schenectady County Jail.
Amended Compl. (Dkt. No. 10).
                                                                *2 WHEREFORE, it is hereby
The Court notes that plaintiff has not named
                                                                ORDERED, that “Mr. Booth,” “Mr. Purdy,”
“Schenectady County Jail,” “Cheryl Clark,” or “Kevin
                                                                “Schenectady County Jail,” “Cheryl Clark,” and “Kevin
J. O'Connor” in his amended Complaint. Therefore,
                                                                J. O'Connor” are DISMISSED as defendants in this
“Schenectady County Jail,” “Cheryl Clark,” and “Kevin
                                                                action, and it is further



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     1
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 65 of 220
Cipriani v. Buffardi, Not Reported in F.Supp.2d (2007)
2007 WL 607341

                                                                   number assigned to this action and be filed with the Clerk
                                                                   of the United States District Court, Northern District of
ORDERED, that the Clerk revise the docket to add
                                                                   New York, 7th Floor, Federal Building, 100 S. Clinton
“Schenectady County,” “Mr. Burns,” “Mr. Jones,” “Mr.
                                                                   St., Syracuse, New York 13261-7367. Any paper sent by
Adams,” “Ms. Jones,” “Ms. Hull,” “John Doe # 1,”
                                                                   a party to the Court or the Clerk must be accompanied
“John Doe # 7,” “John Doe # 10,” and “Loraine Walker”
                                                                   by a certificate showing that a true and correct copy of it
as defendants in this action, and it is further
                                                                   was mailed to all opposing parties or their counsel. Any
                                                                   document received by the Clerk or the Court which does
ORDERED, that the Clerk issue summonses naming
                                                                   not include a proper certificate of service will be returned,
the remaining defendants and forward them, along with
                                                                   without processing. Plaintiff must comply with requests by
copies of the amended Complaint (Dkt. No. 10), to the
                                                                   the Clerk's Office for any documents that are necessary to
United States Marshal for service upon the defendants,
                                                                   maintain this action. All parties must comply with Local
together with a copy of this Order. 1 The Clerk shall also
                                                                   Rule 7.1 of the Northern District of New York in filing
forward a copy of the summons and amended Complaint
                                                                   motions, which must be returnable before the assigned
by mail to the County Attorney for Schenectady County,
                                                                   Magistrate Judge with proper allowance for notice as
together with a copy of this Order, and it is further
                                                                   required by the Rules. Plaintiff is also required to promptly
                                                                   notify the Clerk's Office and all parties or their counsel of
ORDERED, that a formal response to Plaintiff's amended
                                                                   any change in his address; his failure to do so will result in
Complaint be filed by Defendants or their counsel as
                                                                   the dismissal of this action. All motions will be decided on
provided for in Rule 12 of the Federal Rules of Civil
                                                                   submitted papers without oral argument unless otherwise
Procedure subsequent to service of process on Defendants,
                                                                   ordered by the Court; and it is further
and it is further
                                                                   ORDERED, that the Clerk serve a copy of this Order on
ORDERED, that Plaintiff take reasonable steps to
                                                                   plaintiff by regular mail.
ascertain the identities of any other individual(s) that
purportedly violated Plaintiff's civil and/or constitutional
rights and, if appropriate, file a Motion to amend                 IT IS SO ORDERED.
his complaint and add such individuals, by name, as
defendants to this lawsuit, and it is further                      All Citations

                                                                   Not Reported in F.Supp.2d, 2007 WL 607341
ORDERED, that all pleadings, motions and other
documents relating to this action must bear the case


Footnotes
1      Plaintiff was granted leave to proceed with this action in forma pauperis. Mem.-Decision and Order (Dkt. No. 7).


End of Document                                                © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              2
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 66 of 220
Crown v. Wagenstein, Not Reported in F.Supp. (1998)
1998 WL 118169

                                                              the plaintiff and when all allegations of the complaint are
                                                              accepted as true, it appears beyond doubt that the plaintiff
                  1998 WL 118169
                                                              can prove no set of facts in support of the claim which
   Only the Westlaw citation is currently available.
                                                              would entitle him to relief. Bolt Electric, Inc. v. City of
    United States District Court, S.D. New York.
                                                              New York, 53 F.3d 465, 469 (2d Cir.1995). In addition,
             Lakim CROWN, Plaintiff,                          a complaint and supporting papers prepared by a pro se
                        v.                                    plaintiff must be read liberally and interpreted to “raise
     Warden WAGENSTEIN; Parker T. # 10639 of                  the strongest arguments they suggest.” Soto v. Walker, 44
                                                              F.3d 169, 173 (2d Cir.1995).
     Emergency Response Unit, et al., Defendants.

                 No. 96 CIV. 3895(MGC).                       When an individual defendant is sued under § 1983,
                             |                                that defendant's personal involvement in the alleged
                     March 16, 1998.                          constitutional deprivation is a prerequisite to an award
                                                              of damages. See Wright v.. Smith, 21 F.3d 496, 501
Attorneys and Law Firms                                       (2d Cir.1994). For a claim under § 1983, a complaint
                                                              sufficiently alleges personal involvement of a supervisory
Lakim Crown, Brooklyn, for Plaintiff, Pro Se.                 official if it alleges one of the following: (a) direct
                                                              participation in the alleged wrong; (b) failure to remedy a
Paul A. Crotty, Esq., Corporation Counsel of the City
                                                              violation after receiving notice of it; (c) creation of a policy
of New York, Attorney for Defendants Wangenstein and
                                                              or custom under which unconstitutional practices occur;
Parker, New York, By Renee R. Nebens, Esq.
                                                              or (d) grossly negligent management of subordinates who
                                                              cause the constitutional violation. See Black v. Coughlin,
                                                              76 F.3d 72, 74 (2d Cir.1996).
               OPINION AND ORDER

CEDARBAUM, J.                                                 A § 1983 claim against a municipal official in his official
                                                              capacity is treated as a claim against the municipality
 *1 This is an action for damages brought by a pro            itself. Brandon v. Holt, 469 U.S. 464, 471–72, 105 S.Ct.
se plaintiff pursuant to 42 U.S.C. § 1983. Defendant          873, 83 L.Ed.2d 878 (1985). Section 1983 imposes liability
Wangenstein moves, pursuant to Fed.R.Civ.P. 12(b)(6),         on municipalities only when the action that is alleged to be
to dismiss the complaint for failure to state a claim upon    unconstitutional implements or executes an official policy
which relief can be granted against him in either his         or custom. See Monell v. Department of Social Services,
personal or official capacity. For the reasons discussed      436 U.S. 658, 690–91, 98 S.Ct. 2018, 56 L.Ed.2d 611
below, defendant's motion is granted.                         (1978).

The complaint alleges that on November 28, 1995, while        From the complaint, it is unclear whether Wangenstein is
plaintiff was incarcerated at New York City's Otis Bantum     being sued in his personal or official capacity. However,
Correctional Center (“OBCC”), plaintiff was assaulted         pro se complaints, if possible, should be construed as
by a number of correction officers. (Compl. at 3–4). As       asserting both claims. Jackson v. Dinkins, 1995 WL
a result, plaintiff alleges that he sustained injuries to     657075 at *1 (S.D.N.Y. Nov.8, 1995)(citing Frank v. Relin,
his head, neck, back, and right leg. (Compl. at 4). In        1 F.3d 1317, 1326 (2d Cir.)(“a plaintiff who has not
addition to the officers involved in the assault, plaintiff   clearly identified in her complaint the capacity in which
sues Wangenstein, the warden of OBCC at the time of the       the defendant is sued should not have the complaint
alleged assault.                                              automatically construed as focusing on one capacity to the
                                                              exclusion of the other”), cert. denied, 510 U.S. 1012, 114
                                                              S.Ct. 604, 126 L.Ed.2d 569 (1993)).

                       Discussion
                                                               *2 The complaint does allege an assault by certain
A motion to dismiss for failure to state a claim must be      members of the OBCC Emergency Response Unit.
granted if, when viewed in the light most favorable to        (Compl. at 3–4). It alleges that while the plaintiff was



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          1
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 67 of 220
Crown v. Wagenstein, Not Reported in F.Supp. (1998)
1998 WL 118169

making a telephone call, members of the Emergency                plaintiff's constitutional rights, as required by Monell.
                                                                 The absence of any such allegation prevents a finding of
Response Unit entered housing area 1N and defendant
                                                                 liability for defendant Wangenstein in his official capacity.
Parker verbally harassed the plaintiff, and with the
                                                                 See Monell, 436 U.S. at 694.
assistance of other members of the Emergency Response
Unit, assaulted him. (Compl. at 3–4). However, the
complaint does not allege the personal involvement of
Warden Wangenstein. The complaint mentions Warden                                         Conclusion
Wangenstein only in the caption, and fails to allege any
act or omission by Wangenstein. See Taylor v. City of New        Because the complaint fails to state a claim against
York, 953 F.Supp. 95, 99 (S.D.N.Y.1997)(Edelstein, J.)           Warden Wangenstein upon which relief can be granted,
(finding mere inclusion of warden's name in a complaint          the motion to dismiss defendant Wangenstein is granted.
insufficient to allege personal involvement).
                                                                 SO ORDERED
As for Warden Wangenstein's liability in his official
capacity, the complaint fails to allege a municipal policy
                                                                 All Citations
or custom that defendant was executing, or that such
a policy or custom caused the alleged violation of the           Not Reported in F.Supp., 1998 WL 118169

End of Document                                              © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             2
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 68 of 220
Dawkins v. State, Not Reported in F.Supp. (1996)
1996 WL 156764


                                                               Because I find that the Eleventh Amendment provides
                   1996 WL 156764
                                                               immunity for some defendants on some claims, I grant in
    Only the Westlaw citation is currently available.
                                                               part and deny in part, defendants' motion for summary
     United States District Court, N.D. New York.
                                                               judgment.
             Emon DAWKINS, Plaintiff,
                         v.
    The STATE OF NEW YORK, Trooper Antone                                            DISCUSSION
    R. Irwin of the New York State Police and The
   New York State Police Department, Defendants.               I. Summary Judgment Standard
                                                               Summary judgment is granted when viewing the evidence
               No. 93-CV-1298 (RSP/GJD).                       in a light most favorable to the nonmovant, the court
                            |                                  determines that there are no genuine issues of material
                     March 28, 1996.                           fact and the movant is entitled to judgment as a matter
                                                               of law. Fed. R. Civ. P. 56(c); Eastman Kodak Co. v.
Attorneys and Law Firms                                        Image Technical Servs., Inc., 504 U.S. 451, 456 (1992).
                                                               A party seeking summary judgment must demonstrate
Emon Dawkins, Liverpool, New York, Plaintiff, Pro Se.
                                                               the absence of a genuine issue of material fact. Celotex
Dennis C. Vacco, Attorney General of the State of New          Corp. v. Catrett, 477 U.S. 317, 323 (1986). If the movant
York, Syracuse, New York, for Defendants; G. Robert            satisfies this initial burden, then the burden shifts to
McAllister, Assistant Attorney General, of counsel.            the nonmovant to proffer evidence demonstrating that a
                                                               trial is required because a disputed issue of fact exists.
                                                               Weg v. Macchiarola, 995 F.2d 15, 18 (2d Cir. 1993).
                                                               The nonmovant must do more than present evidence
     MEMORANDUM, DECISION AND ORDER
                                                               that is merely colorable, conclusory, or speculative and
POOLER, District Judge.                                        must present “concrete evidence from which a reasonable
                                                               juror could return a verdict in his favor.” Anderson v.
                                                               Liberty Lobby, Inc., 477 U.S. 242, 256 (1986). In short,
                   INTRODUCTION                                the nonmovant must demonstrate to the court that issues
                                                               of fact exist that must be decided by a factfinder, because
 *1 On June 13, 1992, defendant New York State police
                                                               “they may reasonably be decided in favor of either party.”
officer Antone R. Irwin (“Trooper Irwin”) stopped and
                                                               Thompson v. Gjivoje, 896 F.2d 716, 720 (2nd Cir. 1990).
ticketed plaintiff Emon Dawkins for speeding on the
New York State Thruway. Dawkins pled not guilty
and elected trial in the Town Court of Dewitt, New             II. Pro Se Plaintiff
York. When Dawkins appeared for trial, he received an          Because Dawkins is a pro se plaintiff, his complaint must
additional ticket 1 for driving an unregistered vehicle. The   be construed liberally and should be dismissed only “if it
Town Court found Dawkins not guilty of both charges.           appears beyond doubt that [he] can prove no set of facts
Dawkins then filed this lawsuit claiming that Trooper          in support of his claim which would entitle him to relief.”
Irwin (1) stopped him without probable cause and on            Estelle v. Gamble, 429 U.S. 97, 106 (1976) (quotations
racial grounds, and (2) issued the unregistered vehicle        omitted).
citation in retaliation for electing trial on the speeding
charge. Dawkins alleges that his Fourth, Sixth, Eighth,
and Fourteenth Amendment rights have been violated             III. Defendants New York State and the New York
and seeks redress under 42 U.S.C. §§ 1983 and 1985.            State Police Department
Defendants all move for summary judgment pursuant to           It is well settled that “[a]bsent a waiver on the part of
Fed. R. Civ. P. 56, arguing that Dawkins' claims are           the state, or a valid congressional override, the eleventh
barred by the Eleventh Amendment to the United States          amendment prohibits federal courts from entertaining
Constitution.                                                  suits by private parties against the states.” Farid v. Smith,
                                                               850 F.2d 917, 920-21 (2d Cir. 1988) (citing Kentucky v.


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       1
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 69 of 220
Dawkins v. State, Not Reported in F.Supp. (1996)
1996 WL 156764

Graham, 473 U.S. 159 (1985)). When Congress enacted             Section 1985(3) makes it illegal “[i]f two or more persons ...
Sections 1983 and 1985, it did not abrogate the state's         conspire ... for the purposes of depriving .. any person or
Eleventh Amendment immunity. United States v. City of           class of persons of the equal protection of the laws.” 42
Yonkers, 880 F. Supp 212, 231 (S.D.N.Y. 1995) (citing           U.S.C. § 1985(3). Trooper Irwin is the only person named
Quern v. Jordan, 440 U.S. 332 (1979). Because New               or mentioned in Dawkins' complaint. Because Dawkins
York State has Eleventh Amendment immunity from suit,           fails to offer any support for his claim that two or more
Dawkins' claims against defendant New York State are            persons conspired to deny him his rights, I must dismiss
dismissed.                                                      his Section 1985 claim against Trooper Irwin.

 *2 It is equally well established that the “Eleventh
Amendment's containment of federal judicial power is               B. Section 1983
not restricted to actions where the state is a named            A Section 1983 claim requires that Dawkins prove that
defendant, but extends further to those actions where           (1) Trooper Irwin deprived him of a federal right and (2)
liability, if imposed, must be paid from the state fisc.” New   Trooper Irwin acted under color of state law. Gomez v.
York City Health & Hosp. Corp. v. Perales, 50 F.3d 129,         Toledo, 446 U.S. 635, 640 (1980).
134 (2d Cir. 1995). For Eleventh Amendment purposes,
governmental entities of a state that are considered “arms      In his motion for summary judgment, Trooper Irwin
of the state” receive Eleventh Amendment immunity.              spends great energy arguing that a cause of action alleging
Will v. Michigan Dep't of Police, 491 U.S. 58, 70 (1989).       only that, “harm from official capacity acts is barred
Because defendant New York State Police Department is           by the Eleventh Amendment.” McAllister Aff., at ¶ 5.
a division of the executive department of New York State,       Trooper Irwin is only partially correct.
Dawkins claims against the department are dismissed. See
N.Y.Exec.Law § 210 (McKinney 1993); Komlosi v. New              A suit against Trooper Irwin in his official capacity, is
York State OMRDD, 64 F.3d 810 (2d Cir. 1995) (holding           a suit against the state and he is “entitled to invoke the
that OMRDD is an arm of the state and thus cannot be            Eleventh Amendment immunity belonging to the state.”
sued under §1983); see also Oliver Schools, Inc. v. Foley,      Ying Jing Gan v. City of New York, 996 F.2d 522, 529 (2d
930 F.2d 248, 252 (2d Cir. 1991).                               Cir. 1993). Therefore, Dawkins' Section 1983 claim made
                                                                against Trooper Irwin in his official capacity is dismissed.
Moreover, New York State and the New York State
Police Department are not “person[s]” within the meaning         *3 However, a claim against Trooper Irwin in his
of Sections 1983 and 1985. See Howlett v. Rose, 496             individual capacity, even when performing official acts,
U.S. 356, 365 (1990); see also, Thompson v. State of New        is not afforded Eleventh Amendment protection. Id. 3
York, 487 F. Supp. 212, 228 (N.D.N.Y. 1979, Munson, J.)         Although Dawkins' complaint is silent concerning the
(holding that the State of New York and the New York            capacity in which he sues Trooper Irwin, his failure to
State Police Department are not “persons” for purposes          specify the capacity does not justify an outright dismissal
of the threshold requirement of a cause of action under §       of his claim. Oliver Schools, 930 F.2d at 252; see also
1985).                                                          Kentucky, 473 U.S. at 167 n. 14, (1985) (indicating that “in
                                                                many cases the complaint will not clearly specify whether
Because defendants New York State and the New York              officials are sued personally, in their official capacity, or
State Police Department (1) have not consented either           both” and “[t]he course of proceedings ... will indicate the
expressly or impliedly to permit this suit to proceed in        nature of the liability sought to be imposed.” (citations
federal court and (2) are not “persons” within the meaning      and internal quotations omitted)). 4
of the relevant statutes, I dismiss the claims against these
two defendants. 2                                               During oral argument Dawkins stated that his claims
                                                                against Trooper Irwin are in both his individual and
                                                                official capacity. Therefore, I accept that Dawkins intends
IV. Defendant Antone R. Irwin                                   to proceed against Trooper Irwin in his individual
                                                                capacity and find that the Eleventh Amendment does not
  A. Section 1985
                                                                protect Trooper Irwin from Dawkins' individual capacity



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         2
           Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 70 of 220
Dawkins v. State, Not Reported in F.Supp. (1996)
1996 WL 156764

claims. Farid, 850 F.2d at 921 (2d Cir. 1988) (holding             into one of objective reasonableness, designed to ‘permit
that “[t]he eleventh amendment bars recovery against an            the resolution of many insubstantial claims on summary
employee who is sued in his official capacity, but does            judgment.”’ Robison v. Via, 821 F.2d 913, 920 (2d Cir.
not protect him from personal liability if he is sued in           1987) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818
his ‘individual’ or ‘personal’ capacity.”(quoting Kentucky,        (1982)).
473 U.S. at 166-67)).
                                                                    *4 However, qualified immunity is an affirmative defense
Defendants' reliance on Pennhurst State School & Hosp.             which the individual defendant must plead. The Supreme
v. Halderman, 465 U.S. 89 (1984), is misplaced. Pennhurst          Court has held that there is “no basis for imposing on
stands for the proposition that the Eleventh Amendment             the plaintiff an obligation to anticipate such a defense
prohibits federal courts from ordering state officials to          by stating in his complaint that the defendant acted in
conform their conduct to state law. Id. at 121 (holding that       bad faith.” Gomez, 446 U.S. at 640. Rather, “[i]t is for
“a claim that state officials violated state law in carrying       the official to claim that his conduct was justified by an
out their official responsibilities is a claim against the State   objectively reasonable belief that it was lawful.” Id.
that is protected by the Eleventh Amendment.”).
                                                                   Even if I read Trooper Irwin's answer liberally to include
                                                                   a qualified immunity defense, he fails in this motion to
Pennhurst bars state claims against state officials in             establish that “it was objectively reasonable for [him] to
their official capacities. Dawkins claims that his federal         believe that his acts did not violate [Dawkins] rights.”
constitutional rights were violated by a state employee
                                                                   Robison, 821 F.2d at 921 (2d Cir. 1987). 5
acting under color of state law in his individual capacity.
Pennhurst is not applicable. See Farid, 850 F.2d at 921
                                                                   According to Dawkins he was (1) stopped by officer
(holding that “the [Supreme Court] has consistently held
                                                                   Irwin while driving at a legal rate of speed, (2) asked to
that the eleventh amendment does not protect state
                                                                   produce his drivers license, vehicle registration, thruway
officials from personal liability when their actions violate
                                                                   toll card and proof of insurance, (3) ticketed for
federal law, even though state law purports to require such
                                                                   speeding, and (4) advised, but not ticketed, for an expired
actions.”).
                                                                   vehicle registration. Trooper Irwin had possession of the
Dawkins' Section 1983 claim against Trooper Irwin in
                                                                   documents for a total of five minutes. After leaving the
his individual capacity is not barred by the Eleventh
                                                                   scene, Dawkins noticed that the speeding ticket misstated
Amendment.
                                                                   the correct time of day and listed his rate of speed at sixty-
                                                                   eight miles per hour as opposed to Trooper Irwin's oral
   2. Qualified Immunity                                           representation that Dawkins was traveling at fifty-eight
Trooper Irwin also argues that “without a showing of               miles per hour. At trial, Trooper Irwin issued Dawkins a
a violation of a clearly established right and affirmative         ticket for driving an unregistered vehicle. Found innocent
proof of some ultra vires conduct ... an individual                on both charges, Dawkins alleges that Trooper Irwin (1)
capacity action cannot be maintained.” Def.'s Mem. at              illegally stopped and detained him based on race and
6. Although Irwin makes this statement in support of his           without probable cause, and (2) ticketed him for the
Eleventh Amendment argument, it could also be read as              unregistered vehicle in retaliation for electing trial. Compl.
a claim of qualified immunity. The doctrine of qualified           at II(c).
immunity protects public employees in their individual
capacities. Hafer, 502 U.S. at 31. Qualified immunity              In his answer and in his memorandum of law in support
“shields government officials from liability for damages           of his motion for summary judgment, Trooper Irwin fails
on account of their performance of discretionary official          to provide any evidence concerning his underlying basis
functions insofar as their conduct does not violate clearly        for stopping Dawkins. Nor does he offer any justification
established statutory or constitutional rights of which            for ticketing Dawkins for an unregistered vehicle three
a reasonable person would have known.” Rodriguez v.                months after the initial stop. The record before me does
Phillips, 66 F.3d 470, 475 (2d Cir 1995) (citations and            not contain an affidavit or affirmation from Trooper
internal quotations omitted). The standard governing               Irwin giving his version of the incident. Moreover, lacking
the use of a qualified immunity defense “has evolved               any evidence to the contrary, I accept as true, Dawkins'



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           3
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 71 of 220
Dawkins v. State, Not Reported in F.Supp. (1996)
1996 WL 156764

statement that he was driving at a legal rate of speed,               State of New York State and the New York State
                                                                      Police Department, (2) GRANT defendant Antone R.
received a second ticket in retaliation for electing trial, and
                                                                      Irwin's motion for summary judgement with respect to
was found innocent of both offenses. 6
                                                                      claims as they relate to acts in his official capacity,
                                                                      (3) GRANT defendant Antone R. Irwin's motion for
Defendant has done nothing to refute Dawkins' claims.
                                                                      summary judgment with respect to the Section 1985 claim,
Because Trooper Irwin fails to offer any support
                                                                      and (4) DENY defendant Irwin's motion for summary
concerning the objective reasonableness of stopping
                                                                      judgement with respect to claims against him in his
Dawkins, ticketing him, and then ticketing him again
                                                                      personal capacity under Section 1983.
three months after the initial stop, I deny his motion for
summary judgment. 7                                                    *5 IT IS SO ORDERED


                                                                      All Citations
                      CONCLUSION
                                                                      Not Reported in F.Supp., 1996 WL 156764
For the foregoing reasons I (1) GRANT defendants
motion for summary judgment on behalf of defendants


Footnotes
1      Defendants contend that Trooper Irwin gave Dawkins the additional ticket at the time of the initial stop. Defs.' Answer
       at ¶ 2.
2      In his responsive papers, Dawkins requests “declaratory or injunctive relief based on the State of New York policies and
       statutes of New York Civil Rights Law § 50-a, and Public Office (sic) Law § 89(2)(b) and the use thereof.” Pl.'s Mem. at 2.
       However, attempts to secure prospective relief requiring state officials to comply with state law, as opposed to federal law,
       is barred by the Eleventh Amendment. Pennhurst State School and Hosp. v. Halderman, 465 U.S. 89, 103-106 (1984)
       Therefore, Dawkins' new claim for prospective relief cannot be sustained and is barred by the Eleventh Amendment.
3      “Will itself makes clear that the distinction between official-capacity suits and personal-capacity suits is more than a mere
       pleading device. State officers sued for damages in their official capacity are not persons for purposes of the suit because
       they assume the identity of the government that employs them. By contrast, officers sued in their personal capacity come
       to court as individuals... the Eleventh Amendment does not erect a barrier against suits to impose individual and personal
       liability on state officials under § 1983.” Hafer v. Melo, 502 U.S. 21, 27, 31 (1991) (citations and internal quotations
       omitted).
4      Notwithstanding Dawkins' failure to make clear his intention to state a claim against Trooper Irwin individually, Defendants'
       memorandum of law acknowledges a cause of action against Trooper Irwin in his individual capacity. Def.'s Mem. at 4.
5      For the purposes of discussing qualified immunity I will read defendants' answer liberally. However, it is not clear from
       defendants' answer that they have preserved the right to raise a qualified immunity defense. If leave to amend the answer
       is requested, it might well be granted. See, Satchell v. Dilworth, 745 F.2d 781, 784 (2d Cir. 1984).
6      In his complaint, Dawkins alleges violations to his Fourth, Sixth, Eighth, and Fourteenth Amendment Rights. Because
       defendants focus their motion for summary judgment on their affirmative defenses, I do not sua sponte consider the
       merits of Dawkins' claims. However, I note that, “an ordinary traffic stop constitutes a limited seizure within the meaning
       of the Fourth and Fourteenth Amendments.” U.S. v. Scopo, 19 F.3d 777, 781 (2d Cir. 1994) (quoting U.S. v. Hassan
       El, 5 F.3d 726, 729 (4th Cir.1993). Accordingly, Trooper Irwin's stop of Dawkins, “must be justified by probable cause
       or a reasonable suspicion, based on specific and articulable facts, of unlawful conduct.” Id. (citations omitted). Probable
       cause exist when the police reasonably believe that “an offense has been or is being committed.” Id. (citing United States
       v. Cruz, 834 F.2d 47, 50 (2d Cir.1987), cert. denied, 484 U.S. 1077 (1988). “When an officer observes a traffic offense--
       however minor--he has probable cause to stop the driver of the vehicle.” Id. at 782 (quoting United States v. Cummins,
       920 F.2d 498, 500 (8th Cir.1990)).
7      In order to prevail on a qualified immunity defense, the defendant must show either (1) “it was not clear at the time of the
       official acts that the interest asserted by the plaintiff was protected by a federal statute or the Constitution”; (2) “it was not
       clear at the time of the acts at issue that an exception did not permit those acts”; or (3) “it was objectively reasonable for
       [Trooper Irwin] to believe that his acts did not violate [Dawkins'] rights. Robison, 821 F.2d at 920-21.



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                    4
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 72 of 220
Dawkins v. State, Not Reported in F.Supp. (1996)
1996 WL 156764



End of Document                                     © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                    5
           Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 73 of 220
Delgado v. Bezio, Not Reported in F.Supp.2d (2011)
2011 WL 1842294

                                                                     Facility, Joan M. Pauley (“Pauley” and, collectively,
                                                                     “Defendants”) in their official and individual capacities.
    KeyCite Yellow Flag - Negative Treatment
Disagreed With by Jamison v. Fischer, S.D.N.Y., September 27, 2012
                                                                     Defendants filed the instant motion to dismiss the
                  2011 WL 1842294
                                                                     Amended Complaint pursuant to Federal Rules of Civil
    Only the Westlaw citation is currently available.
                                                                     Procedure 12(b)(1) and 12(b)(6), and the Plaintiff has not
             United States District Court,
                                                                     opposed the motion. This Court herein reviews the merits
                   S.D. New York.
                                                                     of the motion to determine whether the movants have
                                                                     carried their burden. See McCall v. Pataki, 232 F.3d 321,
                 Felix DELGADO, Plaintiff,
                                                                     322 (2d Cir.2000) (“If a complaint is sufficient to state
                          v.
                                                                     a claim on which relief can be granted, the plaintiff's
           Norman R. BEZIO et al., Defendants.
                                                                     failure to respond to a Rule 12(b)(6) motion does not
                    No. 09 Civ. 6899(LTS).                           warrant dismissal.”) The Court has considered carefully
                               |                                     the parties' submissions and, for the following reasons, the
                         May 9, 2011.                                Defendants' motion is granted in part and denied in part.



                 MEMORANDUM ORDER                                                        BACKGROUND

LAURA TAYLOR SWAIN, District Judge.                                  The following facts are drawn from the Amended
                                                                     Complaint unless otherwise indicated. 1 On October
 *1 Plaintiff Felix Delgado (“Delgado” or “Plaintiff”),
                                                                     24, 2007, Delgado was moved from the general prison
proceeding pro se, asserts he was deprived of due process
                                                                     population into the Special Housing Unit (“SHU”)
of the law when he was tried and adjudged guilty in a
                                                                     and given notice that he would be tried in a Tier III
prison disciplinary hearing for attempting to acquire a
                                                                     disciplinary hearing. The Inmate Misbehavior Report,
parole officer's home address. He alleges, among other
                                                                     which constituted Delgado's notice of the charge against
things, that he was given insufficient notice of the
                                                                     him, read in pertinent part, as follows:
critical facts of the accusation against him, was found
guilty without sufficient evidentiary support and was not
informed or evidence the hearing officer relied upon in                2) Location of Incident[:] Bld. 17 Hearing Room.
reaching his conclusion. Delgado further alleges tna he                Incident Date[:] 10/22/07. Incident Time[:] Approx 6:15
was held in special housing unit confinement for 125 days              p.m.
in conditions that constituted a deprivation of liberty and
cruel and unusual punishment.                                            3) Rule Violation(s) [:] 113.26 Inmates shall not solicit
                                                                         personal identifying information of department
Delgado filed these allegations in an Amended Complaint                  employees.
made pursuant to 42 U.S.C. § 1983 against the
Director of Special Housing and Inmate Disciplinary                      4) Description of Incident[:] On above date and time I
Program for the New York State Department of                             Sgt. Howerter recieved [sic] confidential information
Correctional Services, Norman R. Bezio (“Bezio”); Acting                 that inmate Delgado 93A0549 has been attempting
Director of Special Housing and Inmate Disciplinary                      to acquire the home address of SR. Parole Officer
Program, Albert Prack (“Prack”); Superintendent of                       Cassel.
Otisville Correctional Facility, Catherine Cook (“Cook”);
                                                                        *2 (Compl.Ex.I.) The date and time written in section
Deputy Superintendent of Administration of Otisville
                                                                       2 as the “Incident Date” and “Incident Time” are the
Correctional Facility, Steven Brandow (“Brandow”);
                                                                       only indications of date and time found in the report.
Captain for Otisville Correctional Facility, Charles
                                                                       The language in section 4 indicates that the date and
Weeden (“Weeden”); Sergeant at Otisville Correctional
                                                                       time listed refer to the date and time when Howerter
Facility, Charles Howerter (“Howerter”); and Inmate
                                                                       interviewed Foley and not, in fact, the date of the
Records Coordinator I at Otisville Correctional
                                                                       alleged misconduct-that is, they do not refer to the date



                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           1
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 74 of 220
Delgado v. Bezio, Not Reported in F.Supp.2d (2011)
2011 WL 1842294

   and time when Delgado is alleged to have violated rule
   113.26 by attempting to acquire Parole Officer Cassel's    (Id.) Delgado asked Brandow whether he had “conducted
   home address. The Inmate Misbehavior Report was            a[n] independent assessment of this confidential source
   signed by defendants Howerter and Weeden. (Id.)            or whoever this person was that provided confidential
Delgado's prison disciplinary hearing was held on October     information.” (Compl. Ex. L p14.) Brandow responded
26 and November 2, 2007. Delgado selected Counselor           that he had “reviewed all the documents and came
Candelaria “to assist him with gathering evidence and         to a conclusion from [Delgado's] testimony, from the
information for his defense” prior to the hearing.            confidential informant's testimony, and the confidential
(Am.Compl.¶ 29.) At the hearing, Delgado denied the           informant's to-froms.” (Id. p15.) Delgado was given a
charged behavior, arguing that it would not have been         copy of the hearing disposition on November 2, 2007.
in his interests to jeopardize his parole prospects and       Under the heading “Statement of Evidence Relied Upon,”
that he had no reason to seek his parole officer's home       it stated in its entirety:
address. Parole officer Cassel testified that Delgado had
not spoken with him since approximately June of the
prior year. Delgado asked that the attorney who had been                  *3 [The] evidence relied upon was
handling his parole matters, Cheryl Kates (“Kates”), be                  confidential information which was
permitted to testify, but this request was denied on the                 established during an investigation.
grounds that Kates “can provide no relevant testimony                    Various documents relating to
related to [the] incident in question.” (Compl.Ex. M.)                   the     confidential   investigation
The confidential informant who had accused Plaintiff was                 corroborate charges within the
an inmate named John Foley. Foley did not testify at                     misbehavior report written by Sgt.
the hearing, confidentially or otherwise, and Plaintiff was              Howerter.
not informed of Foley's identity until after the hearing.
Plaintiff was also not informed that Foley had originally
told prison officials that a single, unnamed inmate was       (Compl.Ex.P–1.) Under the heading “Reasons for
trying to acquire parole officer Cassel's address and         Disposition,” it stated in its entirety:
that, when interviewed by Howerter, Foley said that two
inmates, Delgado and someone named Peretti, were both
seeking Cassel's address.                                                This disposition is intended to
                                                                         dissuade this inmate for [sic] acting
Delgado was found guilty and sentenced to six months in                  in this manner in the future and
SHU with 30 days suspended and “loss of package, loss of                 to punish him for this unacceptable
commissary, [and] loss of phone” privileges. In rendering                behavior. This type of behavior will
this disposition, defendant Brandow, the hearing officer,                not be tolerated and this disposition
described the evidence he had relied upon as follows:                    should serve as a future deterrent to
                                                                         inmate population.

            I find you guilty. The reason why I
            find you guilty, okay, first[ ] let's see,        (Id.)
            confidential information which was
            established during the investigation,             For six weeks following the entry of disposition, Kates
            various documents, listen to me                   attempted to get a copy of the record of the disciplinary
            now, related to the confidential                  hearing and to have Delgado's SHU sentence reversed or
            investigation, corroborated charges               reduced. After receiving the hearing record, she submitted
            with the misbehavior report. That's               a 23–page legal memorandum on Delgado's behalf, citing
            why I came to my decision.                        to the hearing transcript and applicable law, dated
                                                              December 11, 2007. The sentence was summarily affirmed
                                                              by defendant Cook on November 23, 2007, by defendant
                                                              Prack on December 14, 2007, and by defendant Bezio


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                   2
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 75 of 220
Delgado v. Bezio, Not Reported in F.Supp.2d (2011)
2011 WL 1842294

on January 28, 2008. Delgado was released from SHU in
February 2008.                                                   Claims Against Defendants in their Official Capacities
                                                                  *4 A state official is entitled to Eleventh Amendment
                                                                 sovereign immunity to the extent that state official is sued
Conditions of Delgado's Confinement                              in his or her official capacity. See Kentucky v. Graham,
Delgado served 125 days at the Southport Correctional            473 U.S. 159, 169 (1985); Spencer v. Doe, 139 F.3d 107,
Facility, a maximum security facility exclusively for            111 (2d Cir.1998). “A suit against a state official in his or
SHU inmates. In his Complaint, Delgado alleges he was            her official capacity is not a suit against the official but
“stripped of all personal property, including nutritional        rather is a suit against the official's office. As such, it is
foods, cosmetics, and clothing, as well as blankets to           no different from a suit against the State itself.” Will v.
keep warm.” During the “severe winter season,” he was            Michigan Dep't of State Police, 491 U.S. 58, 71 (1989); see
deprived of warm clothing and personal blankets; heat            also Huminski v. Corsones, 396 F.3d 53, 70 (2d Cir.2005).
in his cell was kept at a minimum, and at night officers         “The Eleventh Amendment, through the doctrine of
would open the windows, which inmates were unable to             sovereign immunity, bars suits in federal court against
close. On most days, Delgado was locked in his cell 23           a state absent a waiver of immunity or congressional
of the 24 hours and was given one hour to exercise in a          legislation specifically overriding immunity.” Robinson v.
steel metal cage. He was escorted in metal restraints when       Fischer, No. 09 Civ. 8882, 2010 WL 5376204 (S.D.N.Y.
moving to and from his cell and the exercise cage. He            Dec. 29, 2010) (citing Pennhurst State Sch. & Hospital v.
was allowed only two showers and one visit each week.            Halderman, 465 U.S. 89, 99 (1984)). New York State has
Once a month, he was allowed to receive cosmetics and            not consented to § 1983 suits in federal court. Mamot v.
stationery from the commissary but was denied any other          Board of Regents, 367 F. App'x 191, 192 (2d Cir.2010).
commissary privileges. He was not permitted to receive           Plaintiff's claims against Defendants in their official
packages except books by mail. These allegations are             capacities will, accordingly, be dismissed on sovereign
taken as true for the purposes of this motion practice.          immunity grounds.
Upon release from SHU, Delgado was transferred to the
Wende Correctional Facility, also a maximum security
facility.                                                        Fourteenth Amendment Due Process Claim
                                                                 Plaintiff asserts he was denied due process because: (1) he
                                                                 did not receive adequate notice of the critical facts of the
                                                                 accusation against him; (2) he was improperly denied the
                      DISCUSSION                                 opportunity to call a certain witness; (3) he was founding
                                                                 guilty without a sufficient evidentiary basis and without
“To survive a motion to dismiss, a complaint must contain
                                                                 the facts supporting the finding being disclosed to him; (4)
sufficient factual matter, accepted as true, to state a claim
                                                                 he was denied effective assistance of counsel; and (5) he
to relief that is plausible on its face. A claim has facial
                                                                 was denied a copy of his hearing transcript in adequate
plausibility when the plaintiff pleads factual content that
                                                                 time to prepare a meaningful appeal.
allows the court to draw a reasonable inference that the
defendant is liable for the misconduct alleged.” Ashcroft
v. Iqbal, 129 S.Ct. 1937, 1949 (2009). In the case of a pro se   Plaintiff's Liberty Interest
litigant, the Court reads pleadings leniently and construes      To proceed on a due process claim, a plaintiff must
them to raise “the strongest arguments that they suggest.”       plead sufficient facts to show the deprivation of a
McPherson v. Coombe, 174 F.3d 276, 280 (2d Cir.1999).            liberty interest without due process of law. Dawkins
While this guidance applies with particular force when           v. Gonyea, 646 F.Supp.2d 594, 605 (S.D.N.Y.2009).
a pro se plaintiff's civil rights are at issue, McEachin v.      “Prison discipline implicates a liberty interest when it
McGuinnis, 357 F.3d 197, 200 (2d Cir.2004), the pleadings        imposes atypical and significant hardship on the inmate
still must contain factual allegations that raise a “right       in relation to the ordinary incidents of prison life.” Id .
to relief above the speculative level.” Dawkins v. Gonyea,       (citation omitted). When assessing whether confinement
646 F.Supp.2d 594, 603 (S.D.N.Y.2009) (quoting Bell Atl.         constitutes an “atypical and significant hardship,” courts
Corp v. Twombly, 550 U.S. 544, 555 (2007)).                      take into account the duration and the conditions of the
                                                                 confinement. Id. at 606 (citation omitted). There is no



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          3
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 76 of 220
Delgado v. Bezio, Not Reported in F.Supp.2d (2011)
2011 WL 1842294

bright line rule but, generally, a period of confinement in      lacking all of these details does not provide the accused
SHU lasting fewer than 101 days does not by itself amount        enough information to defend himself. Id.
to atypical and significant hardship, while confinement
in SHU for 305 days or more has been found to be                 In the instant case, as in Dawkins, the misbehavior
“atypical and significant without any further aggravating        report Delgado received disclosed the date, time and
conditions.” Id. at 606 (citation omitted). A confinement        place when and where the investigating officer acquired
lasting 125 to 288 days is “relatively long and thus             the confidential accusation but lacked the more critical
necessitat[es] specific articulation of factual finding.” Sims   information of the date, time and place of the alleged
v.. Artuz, 230 F.3d 14, 23 (2d Cir.2000), cited in Dawkins,      misconduct. The report provided no indication of the
646 F.Supp.2d at 606. Delgado was confined in SHU for            circumstances or nature of Delgado's alleged attempt to
125 days, and he has alleged additional facts that could         obtain the address information, and the report did not
support a finding of atypical and significant hardship.          indicate that the “confidential information” on which
He has therefore pleaded sufficiently that he suffered the       it relied came from an informant, let alone that there
deprivation of a protected liberty interest.                     was a single informant. The pleadings indicate that the
                                                                 confidential informant was concerned for his safety; this
                                                                 concern may have justified Defendants' withholding some
Inadequate Notice                                                information from the Plaintiff but it does not, on the
 *5 “Due process requires that, in a prison disciplinary         current record, excuse the complete denial of meaningful
hearing resulting in the imposition of solitary                  information that Delgado could have used to prepare a
confinement, an inmate must be afforded advance written          defense. Therefore, the motion to dismiss the due process
notice of the charges against him ....“ Dawkins v. Gonyea,       claim of inadequate notice will be denied.
646 F.Supp.2d at 608. Notice should provide enough
information to enable the inmate to prepare a defense.
Id. Further, “notice should include information about            Calling Witnesses
the date, place, and manner of the alleged misconduct”           Due process requires that an inmate in a disciplinary
where possible. Id. An inmate has “a heightened need             hearing be permitted to call witnesses and present evidence
for adequate notice” when “the majority of the evidence          in his defense. See Kingsley v. Bureau of Prisons, 937
presented against him [i]s not made available to him.” Id.       F.2d 26, 30 (2d Cir.1991) (citations omitted). This right,
                                                                 however, is “subject to the mutual accommodation
In Dawkins v. Gonyea, inmate Dawkins was served a                between institutional needs and objectives and the
misbehavior report identifying him as “one of two inmates        provisions of the Constitution....” Id. (citation and
responsible for distributing a large amount of heroin            internal quotation marks omitted). A prisoner's right
throughout the facility.” 646 F.Supp.2d at 602. On the           to call witnesses may be denied if granting the request
misbehavior report, “the incident date and time recorded         would be “unduly hazardous to institutional safety or
[we]re the date and time [a] confidential informant              correctional goals” or the proposed testimony would be
conveyed information to the officers, not the date and time      irrelevant or unnecessary. Id. “The burden is ... upon
Dawkins actually participated in the alleged violations.”        the official to prove the rationality of the position.”
Id. at 608. The report did not identify any “sites within the    Id. (citation omitted). Here, Delgado sought to call
facility where Dawkins allegedly engaged in the charged          Kates, the lawyer who had been handling his parole
conduct.” Id. at 609. Furthermore, the report failed to          application. Hearing officer Brandow denied this request
specify the particulars of the incident of misbehavior           because he concluded that Kates could provide “no
involved and it failed to identify the other inmate involved     relevant testimony related to [the] incident in question.”
in the alleged misconduct. Id. The court held that “a report     Brandow did not explain the basis for this conclusion.
lacking one of the categories of information about the           At this stage, the Court need not, and does not, make
violation ... the date and time, the place the inmate is         a finding on whether Kates' testimony would have been
alleged to have participated, the manner in which it was         relevant, but the facts alleged in the Complaint support
perpetrated, the identity of any other persons involved,         a plausible inference that the testimony would have been
and the roles the participants played” might still be            highly relevant to questions of Delgado's motive and the
sufficient to constitute adequate notice; however, a report      credibility of his accuser, given that the substance of
                                                                 the confidential informant's accusation was that Delgado


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       4
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 77 of 220
Delgado v. Bezio, Not Reported in F.Supp.2d (2011)
2011 WL 1842294

requested the address in order to obtain a document            the overall investigation into Delgado's guilt or to an
relevant to his parole effort and Kates was the attorney       assessment specifically of the informant's credibility.
who was responsible for communicating with that parole
officer on Delgado's behalf. The motion to dismiss             When Brandow rendered his decision, he did not reveal to
Delgado's due process claim that he was improperly             Delgado what evidence was relied on, stating only that:
prohibited from calling Kates as a witness will be denied
accordingly.
                                                                           The evidence relied upon was
                                                                           confidential information which was
The “Some Evidence” Standard and Presentation of
                                                                           established during an investigation.
Evidence
                                                                           Various documents relating to
 *6 Due process dictates that a finding of guilt in
                                                                           the     confidential   investigation
a prison disciplinary hearing must be supported by
                                                                           corroborate charges within the
“some evidence.” Dawkins v. Gonyea, 646 F.Supp.2d at
                                                                           misbehavior report written by Sgt.
610 (citation omitted). Additionally, “an inmate facing
                                                                           Howerter.
disciplinary proceedings is entitled to know the evidence
upon which a disciplinary ruling is based” or, if evidence
is withheld, to receive a reasonable explanation as to
                                                               Accordingly, the Court will deny the motion to dismiss
why it was withheld. Id. at 611–12 (citation omitted).
                                                               Delgado's claim that his due process rights were violated
“[T]he ‘some evidence’ standard may be met even if the
                                                               when a decision was rendered against him without a
sole evidence was supplied by a confidential informant,
                                                               sufficient evidentiary basis and without disclosure of the
as long as there has been some examination of indicia
                                                               evidence relied upon.
relevant to the confidential informant's credibility.” Id.
(citation and some internal punctuation omitted). “When
sound discretion forecloses confrontation and cross-           Inadequate Assistance of Counsel
examination, the need for the hearing officer to conduct an    Inmates are not entitled to counsel in prison disciplinary
independent assessment of informant credibility to ensure      proceedings. Silva v. Casey, 992 F.2d 20, 22 (2d Cir.1993)
fairness to the accused inmate is heightened.” Id. (citation   (citation omitted). Delgado's constitutional claim will be
omitted).                                                      dismissed insofar as it is based on inadequate assistance
                                                               of counsel.
All of the evidence supporting the charge against Delgado
was derived from a single, confidential informant, and
the documentation before the Court on this motion              Production of Hearing Record in Time for Administrative
practice is ambiguous as to whether the informant ever         Appeal
actually testified before Brandow, the hearing officer.         *7 It is well established that an inmate does not have
When asked whether he had conducted an assessment              a constitutional due process right to receive a transcript
of the informant's credibility, Brandow said that he           of his disciplinary hearing. See, e.g., Dixon v. Goord, 224
had “conducted an investigation of all the relevant            F.Supp.2d 739, 744 (S.D.N.Y.2002) (citations omitted).
documents” and “reviewed all the documents and came            Accordingly, Petitioner's due process claim will be
to a conclusion from [Delgado's] testimony, from the           dismissed insofar as it is premised on his lawyer receiving
confidential informant's testimony, and the confidential       a transcript only after his administrative appeal was filed.
informant's to-froms.” However, nowhere in the copy            Because defendant Pauley's only alleged misconduct is
of the hearing record that is annexed to the original          failing to promptly produce the hearing record, she will be
complaint is there any testimony attributable to the           dismissed from this suit.
informant. Rather, Brandow's knowledge as to the
informant's accusation appears to have come entirely from
the report and hearsay testimony of officer Howerter.          Eighth Amendment Claim
Further, Brandow's response that he “conducted an              “Restraints on an inmate do not violate the [Eighth]
investigation” is ambiguous as to whether it refers to         amendment unless they are totally without penological
                                                               justification, grossly disproportionate, or involve the


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      5
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 78 of 220
Delgado v. Bezio, Not Reported in F.Supp.2d (2011)
2011 WL 1842294

unnecessary and wanton infliction of pain.” Dixon v.           the inmate, holding that the inmate had stated a claim
Goord, 224 F.Supp.2d 739, 748 (S.D.N.Y.2002) (citation         sufficiently to be resolved by the trier of fact. Id.
and internal punctuation omitted). To establish an Eighth
Amendment violation, “an inmate must show (1) a                 *8 However, incarceration with bedding of some sort,
deprivation that is objectively, sufficiently serious that     the heat kept on and no allegation of illness or sub-
he was denied the minimal civilized measure of life's          zero temperatures inside the cell does not constitute a
necessities, and (2) a ‘sufficiently culpable state of mind’   denial of the minimal civilized measure of life's necessities.
on the part of the defendant official, such as deliberate      Petitioner's other allegations of hardship are all less
indifference to inmate health or safety .” Id. at 751.         severe than his allegations of being denied sufficient food,
                                                               clothing and heat during the winter, and they do not rise to
Delgado alleges he was “stripped of all personal property,     the level of depicting cruel and unusual treatment either.
including nutritional foods ... and clothing.” To the extent   Therefore, Petitioner's claim that he was subjected to cruel
this allegation can be understood to mean that Plaintiff       and unusual punishment will be dismissed.
had no nutritional food and no clothing for 125 days,
the Court finds it implausible without more detailed
allegations demonstrating the factual basis of the claim.      Personal Involvement
The Court construes the allegation, instead, to mean that,     As explained above, the Court will dismiss Delgado's
although the Plaintiff was given prison-issued clothing, he    Eighth Amendment claim and his due process claims
could not keep any personal clothing, and that although        premised upon ineffective assistance of counsel and
he received prison-provided food, he was not allowed to        untimely issuance of the hearing record, and all claims
obtain or possess additional food that he considered to        asserted against the Defendants in their official capacities.
be more nutritious. So construed, this allegation does         Delgado's other personal-capacity claims may proceed
not state a plausible claim that Plaintiff was denied the      against only those Defendants who are alleged to have
“minimal civilized measure of life's necessities”—the basic    been personally involved. “Imposition of liability under
necessities of food and clothing having been provided by       section 1983 requires a defendant's direct involvement
the prison.                                                    in the alleged constitutional violation.” Prescott v. Riker
                                                               Island Med. Staff, No. 09 Civ. 255, 2011 WL 1435218,
Plaintiff also alleges that during the winter months,          at *4 (S.D.N.Y. Apr. 12, 2011) (citation omitted).
he was made to sleep with the windows open and                 Defendants do not dispute that Howerter, Weeden and
the heat at a minimum and that he was without his              Brandow were personally involved in the conduct giving
“personal blankets.” Again, the Court construes the            rise to Delgado's claims, so the remaining claims against
word “personal” to mean “owned by the inmate” and              them will be permitted to go forward.
in contrast to “prison-issued.” As such, the Court does
not read the Amended Complaint to allege that Plaintiff        Defendants Prack, Bezio and Cook are each alleged to
was completely deprived of bedding but, rather, that he        have affirmed, or declined to reconsider, the disposition
was deprived of additional blankets that he may have           of Delgado's disciplinary hearing. Until recently, it was
purchased or received from outside the prison. Plaintiff       clear that the personal involvement of a supervisor was
concedes that the heat was kept on, albeit at a minimal        to be evaluated in this Circuit by reference to the five-
level. Sleeping with the windows open and heat low during      category test articulated in Colon v. Coughlin, 58 F.3d 865,
the winter in New York might constitute an atypical and        873 (2d Cir.1995). See Qasem v. Toro, 737 F.Supp.2d 147,
significant hardship, as in Corselli v. Coughlin, where an     151 (S.D.N.Y.2010). A supervisor's personal involvement
inmate alleged that prison officials had subjected him to      could be demonstrated by evidence that:
cruel and unusual punishment when they forced him to
sleep in solitary confinement with the windows open in
sub-zero temperatures that caused ice to form in the toilet                (1) the defendant participated
bowl and the inmate to became ill for over a month with                    directly in the alleged constitutional
a cold, fever and cramps. 842 F.2d 23, 27 (2d Cir.1988).                   violation, (2) the defendant, after
In light of these allegations, the Second Circuit reversed                 being informed of the violation
a district court's grant of summary judgment against                       through a report or appeal,



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        6
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 79 of 220
Delgado v. Bezio, Not Reported in F.Supp.2d (2011)
2011 WL 1842294

            failed to remedy the wrong,                        Iqbal ] the argument that a supervisor's mere knowledge
            (3) the defendant created a                        of his subordinate's discriminatory purpose amounts
            policy or custom under which                       to the supervisor's violating the Constitution.” Sash v.
            unconstitutional practices occurred,               United States, 674 F.Supp.2d 531, 544 (S.D.N.Y.2009).
            or allowed the continuance of                      Thus, where the claim does not require a showing of
            such a policy or custom, (4) the                   discriminatory intent, the Colon analysis should still
            defendant was grossly negligent                    apply, insofar as it is “consistent with the particular
            in supervising subordinates who                    constitutional provision alleged to have been violated.”
            committed the wrongful acts, or (5)                Qasem, 737 F.Supp.2d at 151–52. Here, Plaintiff does not
            the defendant exhibited deliberate                 assert an intentional discrimination claim of the sort that
            indifference to the rights of inmates              was at issue in Iqbal, and intent is not an element of his
            by failing to act on information                   due process claims.
            indicating that unconstitutional acts
            were occurring.                                    Plaintiff's due process claims against Prack, Bezio and
                                                               Cook fall into the second Colon category of personal
                                                               involvement—namely, that “the defendant, after being
Colon, 58 F.3d at 873. The continuing vitality of this         informed of the violation through a report or appeal,
test has been called into question in light of the Supreme     failed to remedy the wrong.” Colon, 58 F.3d at 873.
Court's holding in Ashcroft v. Iqbal that “[b]ecause           The Iqbal decision would clearly preclude liability of
vicarious liability is inapplicable to ... § 1983 suits,       a supervisor on the basis of mere knowledge that a
a plaintiff must plead that each Government-official           subordinate had rendered a decision that was intentionally
defendant, through the official's own individual actions,      discriminatory, and would likely preclude as well a
has violated the Constitution.” 129 S.Ct. 1937, 1948           claim based on affirmance of such a decision (at least
(2009); see also Qasem, 737 F.Supp.2d at 151.                  absent a proffer that the affirmance was intentionally
                                                               discriminatory). However, it cannot be said that the
 *9 The Second Circuit has not yet addressed the impact,       Iqbal holding precludes liability where, as is alleged here,
if any, of Iqbal on the Colon standard. Courts in this         supervisory personnel affirmed a decision that they knew
district have reached contrary conclusions, holding in         to have been imposed in violation of Plaintiff s due
some cases that only the first and third Colon categories      process rights, thus continuing a deprivation of liberty
remain viable bases for liability, see, e.g., Bellamy v. Mt.   without due process of law. Plaintiff claims that he was
Vernon Hosp., 07 civ 1801, 2009 WL 1835939, at *4              denied due process by reason of the withholding of
(S.D.N.Y. June 26, 2009) and, in other cases, that “the        information on confidentiality grounds at his disciplinary
personal involvement required to overcome a 12(b)(6)           hearing. He also alleges that he appealed to, or sought
motion varies depending on the constitutional provision        reconsideration from, Defendants Prack, Bezio and Cook.
alleged to have been violated” such that the applicability     In his appeal and reconsideration-request papers, his
of each Colon category will depend on the nature of the        attorney identified the withholding of information as
violation alleged, see Qasem, 737 F.Supp.2d at 151–52;         grounds for the infirmity of the decision and argued that
see also D'Olimpio v. Crisafi, 718 F.Supp.2d 340, 346–47       the reliance on confidential information denied Plaintiff
(S.D.N.Y.2010).                                                the ability to defend himself at the hearing. (Compl. Ex
                                                               R, Nov. 15, 2007, appeal letter; Compl. Ex. V, Dec. 11,
This Court agrees with the latter line of reasoning.           2007, appeal letter.) Defendants Prack, Bezio and Cook
The Iqbal Court specifically observed that “[t]he factors      each denied an appeal or request for reconsideration.
necessary to establish a Bivens violation will vary with       Read in the light most favorable to Plaintiff his Complaint
the constitutional provision at issue,” Iqbal, 129 S.Ct.       and supporting documents allege sufficiently the personal
at 1948, and that a Bivens action is the “federal analog       involvement of Prack, Bezio and Cook, as they are
to suits brought against state officials under ... 42          alleged to have had the power, and to have refused,
U.S.C. § 1983.” Id. (citation omitted). “It was with           to vacate a penalty they knew had been imposed in
intent-based constitutional claims in mind, specifically       violation of Plaintiff's due process rights, thus violating
racial discrimination, that the Supreme Court rejected [in     Plaintiff's constitutional rights by knowingly continuing



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      7
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 80 of 220
Delgado v. Bezio, Not Reported in F.Supp.2d (2011)
2011 WL 1842294

a deprivation of liberty without due process of law.                 F.2d 26, 30 (2d Cir.1991) (citing Ponte v. Real, 471 U.S.
                                                                     491, 495 (1985)). The Second Circuit has also clearly
Accordingly, the motion will be denied to the extent it
                                                                     established that “an independent assessment is necessary
seeks dismissal of Plaintiff s due process claims against
                                                                     to satisfy the ‘some evidence’ standard when a disciplinary
Prack, Bezio and Cook.
                                                                     decision is based solely on confidential information” and
                                                                     that an inmate has a “due process right to know the
Qualified Immunity                                                   evidence upon which a discipline ruling is based.” Id. at
 *10 Government officials performing discretionary                   614 (citing Sira, 380 F.3d at 77, 74). Accordingly, there
functions generally enjoy qualified immunity from civil              is an insufficient basis for the Court to find at this stage
damages “insofar as their conduct does not violate clearly           that any Defendants are entitled to qualified immunity. As
established statutory or constitutional rights of which a            this matter proceeds, Defendants may, of course, proffer
reasonable person would know.” Dawkins v. Gonyea, 646                evidence and reassert their qualified immunity defense.
F.Supp.2d 594, 612–13 (S.D.N.Y.2009) (citation omitted).
“A right is clearly established if (1) the law is defined with
reasonable clarity, (2) the Supreme Court or the Second                                    CONCLUSION
Circuit has recognized the right, and (3) a reasonable
defendant [would] have understood from the existing law              For the foregoing reasons, Defendants' motion to dismiss
that [his] conduct was unlawful.” Johnson v. Goord, 487              the Amended Complaint is granted with regard to
F.Supp.2d 377, 398 (S.D.N.Y.2007) (citation omitted).                all claims brought against Defendants in their official
Furthermore, prison officials, including hearing officers,           capacities, the Eighth Amendment claim and the due
are “charged with knowledge of relevant decisional law,              process claims premised on ineffective assistance of
especially the decisions of the circuit in which they perform        counsel and the untimely issuance of a hearing record.
their official duties.” Francis v. Coughlin, 891 F.2d 43, 46         The motion to dismiss is denied in all other respects. This
(2d Cir.1989).                                                       Memorandum Order resolves docket entry number 15.
                                                                     This case remains referred to Magistrate Judge Katz for
The right to adequate notice of a prison disciplinary                general pretrial management.
hearing has been clearly established by both the Supreme
Court and the Second Circuit. See Dawkins v. Gonyea,                 SO ORDERED.
646 F.Supp.2d 594, 613 (2009) (citing Wolff v. McDonnell,
418 U.S. 539, 555–56 (1974), and Sira v. Morton, 380
F.3d 57, 70 (2d Cir.2004)). The right to call witnesses              All Citations
at such a hearing has also been clearly established by
                                                                     Not Reported in F.Supp.2d, 2011 WL 1842294
both courts, subject to certain safeguards, which are also
clearly established. Kingsley v. Bureau of Prisons, 937


Footnotes
1      Plaintiff's Amended Complaint references exhibits attached to the original Complaint. All exhibits referenced by the
       Amended Complaint are considered to be incorporated therein.


End of Document                                                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                8
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 81 of 220
Diaz v. Burns, Not Reported in F.Supp.2d (2013)




                                                            II. Factual Background
                 2013 WL 5951866                            On September 14, 2007, Plaintiff was transferred to
   Only the Westlaw citation is currently available.        Wende Correctional Facility (“Wende”). See Complaint
            United States District Court,                   (“Compl.”), ¶ 17. While at Wende, Plaintiff experienced
                  W.D. New York.                            numerous problems, about which he complained via
                                                            letters to Commissioner Fischer and grievances to
              Frederick DIAZ, Plaintiff,
                                                            Superintendent Kirkpatrick. Id., ¶¶ 24–25.
                           v.
       Robert BURNS, Correction Officer; John
                                                            On April 7, 2008, Plaintiff was involved in a use of
      F. Moran, Correction Officer; Frederick W.            force (“UOF”) incident with Correction Officer (“CO”)
      Kintzel, Sergeant; T. Zerniak, Lieutenant;            Burns, CO Moran and Sergeant (“Sgt.”) Kintzel. Id.,
   Robert A. Kirkpatrick, Superintendent; Norman            ¶¶ 30–35. As a result of the UOF incident, Plaintiff
      R. Bezio, Director, Special Housing; Brian            was charged in a misbehavior report with assaulting
   Fischer, Commissioner, NYSDOCS, Defendants.              staff, engaging in violent conduct, interfering with an
                                                            employee, and disturbing the order of the facility. A tier
               No. 6:10–CV–6595(MAT).                       III disciplinary hearing was held, after which Plaintiff was
                            |                               found guilty of all charges. Id., ¶ 43. The adverse finding
                      Nov. 6, 2013.                         was administratively reversed by Director of Special
                                                            Housing (“DSH”) Bezio, who ordered a new hearing. Id.,
Attorneys and Law Firms
                                                            ¶ ¶ 45, 58, 59.
Thomas D. Terrizzi, Law Office of Tom Terrizzi, Buffalo,
NY, for Plaintiff.                                          The re-hearing was conducted by Lieutenant (“Lt.”)
                                                            Zerniak, who found Plaintiff guilty of all charges. DSH
Benjamin A. Bruce, New York State Office of the             Bezio upheld Lt. Zerniak's finding, and Plaintiff instituted
Attorney General, Rochester, NY, for Defendants.            a proceeding pursuant to Article 78 of New York's Civil
                                                            Practice Law and Rules. Compl., ¶¶ 62, 72, 75.


              DECISION AND ORDER                            The Appellate Division, Third Department, of New
                                                            York State Supreme Court (“the Third Department”)
MICHAEL A. TELESCA, District Judge.                         found that Plaintiff had been denied both his statutory
                                                            and constitutional right to call witnesses. In particular,
I. Introduction                                             the Third Department noted, Plaintiff attempted to
 *1 Proceeding pro se, plaintiff Frederick Diaz             call, among others, an investigator from the Inspector
(“Plaintiff” or “Diaz”), an inmate in custody of the New    General's office and a psychologist who examined Plaintiff
York State Department of Corrections and Community          shortly after the incident. Plaintiff's defense at both
(“DOCCS”), instituted the present action pursuant to 42     hearings was that, contrary to the accusation that he
U.S.C. § 1983 against defendants, who are employees of      assaulted the correction officer without provocation, he
DOCCS. Defendants have filed a motion to dismiss (Dkt       actually was attacked by the officer in retaliation for
# 10) the complaint, which Plaintiff has opposed (Dkt #     his work with the grievance office. Diaz v. Fischer, 70
14).                                                        A.D.3d 1082, 1082, 894 N.Y.S.2d 218 (3d Dep't 2010).
                                                            At the hearing, Plaintiff explained that the investigator
On February 8, 2013, Thomas D. Terrizzi, Esq. filed a       commenced an investigation of the incident shortly
Notice of Appearance (Dkt # 16) in this matter, but he      after it occurred and, in addition to questioning those
has not filed any pleadings in opposition to Defendants'    witnesses who testified at the first hearing, was planning
Motion to Dismiss.                                          to interview inmate witnesses who had refused to testify
                                                            due to fear of retaliation. Id. at 1083, 894 N.Y.S.2d 218.
This matter was transferred to the undersigned on October   However, the hearing officer (Lt.Zernkiak) denied the
30, 2013 (Dkt # 17).                                        investigator as a witness because he was “not in the area
                                                            of the alleged incident.” Id. As the Third Department


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                    1
           Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 82 of 220
Diaz v. Burns, Not Reported in F.Supp.2d (2013)


noted, “investigators from the Inspector General's office           abrasions throughout his body, and severe neck and head
routinely testify in prison disciplinary hearings, as do            pain[,]” with resultant vision problems and headaches. Id.,
other witnesses who have gained information through                 ¶ 37, 894 N.Y.S.2d 218.
investigation, rather than personal observation[.]” Id. n. 1
(internal and other citations omitted).                             Plaintiff's third claim, “Filing of False Misbehavior
                                                                    Report and Denial of Due Process”, names CO Burns, CO
 *2 With regard to the psychologist whom Plaintiff                  Moran, and Sgt. Kintzel. Plaintiff accuses them of filing
attempted to call as a witness, Lt. Zerniak denied                  a false misbehavior report concerning the UOF incident.
the request, notwithstanding the fact DSH Bezio had                 Id., ¶ 43, 894 N.Y.S.2d 218. Plaintiff also implicates Lt.
administratively reversed the first hearing because “the            Zerniak for finding him guilty at the second administrative
record failed to indicate how [Plaintiff]'s mental health           hearing and DSH Bezio for failing to administratively
status was considered.” Diaz, 70 A.D.3d at 1083, 894                reverse the second hearing. Id., ¶ 76, 894 N.Y.S.2d 218.
N.Y.S.2d 218.
                                                                    Defendants have moved to dismiss the first claim
The Third Department found that “[i]nasmuch as                      based upon a violation of the equal protection clause.
these witnesses may have provided testimony that                    In addition, Defendants have moved to dismiss all
was material, their absence substantially prejudiced                claims against Commissioner Fischer and Superintendent
[Plaintiff]'s ability to present his defense ....“ Id. (citations   Kirkpatrick on the basis that there is insufficient personal
omitted). Because the “the deprivation constituted a                involvement by these individuals. Defendants have also
violation of [Plaintiff]'s constitutional right to call             moved to dismiss the claim based on the filing of a false
witnesses, rather than merely his statutory right,” the             misbehavior report on the ground that it fails to state a
appropriate remedy was expungement. Id. (citations                  constitutional claim.
omitted). Accordingly, the Third Department annulled
the disciplinary determination and directed DOCCS to                 *3 Defendants have not moved against the allegations
expunge all references to the matter from Plaintiff's               that CO Burns and CO Moran utilized excessive force
institutional record. Id.                                           in violation of the Eighth Amendment and that Sgt.
                                                                    Kintzel failed to protect Plaintiff from the attack by
Plaintiff's first claim in this lawsuit, “Violation of              CO Burns and CO Moran in violation of the Eighth
Equal Protection”, alleges that Commissioner Fischer                Amendment. Likewise, Defendants have not moved
and Superintendent Kirkpatrick are liable for all of the            against the allegations that Lt. Zerniak denied Plaintiff's
problems he has experienced at Wende. Plaintiff asserts a           constitutional rights at the second disciplinary hearing,
“class of one” theory, alleging that the was subjected to           and that DSH Bezio failed to remedy on appeal the
retaliation and discrimination based solely on his hisotry          constitutional errors committed by Lt. Zerniak.
of filing grievances and complaints against DOCCS' staff.
Compl., ¶ 26.                                                       Finally, Defendants have included in their memorandum
                                                                    of law some case law regarding qualified immunity, but
In support of his second claim, “Assault” (based on the             they have not made any actual argument that they are
UOF involving CO Burns, CO Moran, and Sgt. Kintzel),                entitled to qualified immunity.
he alleges that Superintendent Kirkpatrick is liable for
“negligent supervision and shoddy investigations” into              For the reasons discussed below, Defendants' partial
the UOF incident. Id., ¶ 41, 894 N.Y.S.2d 218. Plaintiff            motion to dismiss is granted.
also includes allegations that CO Burns, CO Moran, and
Sgt. Kintzel attacked him “maliciously and sadistically
for the very purpose of causing harm” and “in order to              III. General Legal Principles
have Plaintiff removed from the Grievance Office....” Id.,
                                                                       A. Motions to Dismiss for Failure to State a Claim
¶ 32, 894 N.Y.S.2d 218. Plaintiff asserts that the as a
                                                                    Rule 12 (b)(6) allows dismissal of complaints based upon
result of being “sucker-punched” by CO Burns in his right
                                                                    the plaintiff's failure “to state a claim upon which relief
eye area and on other parts of his body, he “suffered a
                                                                    can be granted.” FED. R. CIV. P. 12(b)(6). In order
large contusion and swelling of his right eye, numerous
                                                                    “[t]o survive a motion to dismiss under [Rule 12(b)(6) ], a


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          2
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 83 of 220
Diaz v. Burns, Not Reported in F.Supp.2d (2013)


complaint must contain sufficient factual matter, accepted       of one” theory, which requires the plaintiff to show that
as true, to state a claim to relief that is plausible on its     he “has been intentionally treated differently from others
face.' “ Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct.         similarly situated and that there is no rational basis for
1937, 173 L.Ed.2d 868 (2009) (quoting Bell Atl. Corp. v.         the difference in treatment.” Id. at 564. Here, Diaz claims
Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d          that he is a “class of one” because he was “singled out
929 (2007)). In assessing a claim's plausibility, the district   for retaliation/discrimination for no reason except for his
court must “assume [the] veracity” of all well-pleaded           history of filing grievances/complaints, his lawsuit against
factual allegations contained in the complaint, Iqbal, 556       Attica, and for having an assault on staff report reversed,
U.S. at 679, and draw every reasonable inference in favor        and thus [he] was uniquely situated compared to other
of the plaintiff, Zinermon v. Burch, 494 U.S. 113, 118, 110      inmates at Wende.” Compl., ¶ 26.
S.Ct. 975, 108 L.Ed.2d 100 (1990). However, the plaintiff's
allegations must consist of more than mere labels or a            *4 Plaintiff has not come close to sufficiently alleging
“formulaic recitation of the elements of a cause of action,”     facts that could be used to infer an allegation that
Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at             similarly situated prisoners were treated more favorably
555), and bare legal conclusions are “not entitled to the        than he was. Plaintiff fails to allege the existence of
assumption of truth.” Id. at 679.                                similarly situated individuals or that he was treated
                                                                 differently from those individuals. Basically, he is alleging
                                                                 that every other inmate at Wende was treated more
   B. Construction of Pro Se Pleadings                           favorably than he. Plaintiff has not adequately identified,
The Supreme Court has noted that “[a] document filed             beyond a speculative level, other individuals with whom
pro se is to be liberally construed,' and must be held to        he can be compared for equal protection purposes.
less stringent standards than formal pleadings drafted by        Cf. Garcia v. Smith, Civil No. 10cv01187 AJB(RBB),
lawyers.' “ Erickson v.Pardus, 551 U.S. 89, 94, 127 S.Ct.        2011 WL 7500435, at *8–9 (S.D.Cal. Dec. 13, 2011)
2197, 167 L.Ed.2d 1081 (2007) (quoting Estelle v. Gamble,        (finding that plaintiff-inmate, who alleged a “class of
429 U.S. 97, 106, 97 S.Ct. 285, 50 L.Ed.2d 251 (1976));          one” equal protection claim and asserted disparate
see also Bertin v. United States, 478 F.3d 489, 491 (2d          treatment based on his propensity for grievance-filing,
Cir.2007). Because Plaintiff is acting pro se, the Court will    “adequately identified, beyond a speculative level, other
construe his submissions liberally, “to raise the strongest      individuals with whom he [could] be compared”, where
arguments they suggest.” Bertin, 478 F.3d at 489.                he identified approximately ten specific inmates, similarly
                                                                 situated to him, who received more favorable treatment).
                                                                 Accordingly, the Court finds that Diaz has failed to state
IV. Discussion
                                                                 a claim for relief under the Equal Protection Clause. The
   A. Violation of the Equal Protection Clause                   First Claim is dismissed with prejudice.
The Equal Protection Clause of the Fourteenth
Amendment ensures that similarly situated persons are
                                                                    B. Second Claim: “Retaliatory Assault by Staff Due to
treated alike. City of Cleburne v. Cleburne Living Ctr., Inc.,
                                                                    Plaintiff Having Been Elected as an Inmate Grievance
473 U.S. 432, 439, 105 S.Ct. 3249, 87 L.Ed.2d 313 (1985).
                                                                    Representative”
This right to be protected from “invidious discrimination”
                                                                 The “retaliatory assault” to which Plaintiff refers is the
extends to incarcerated persons. Wolff v. McDonnell, 418
                                                                 April 7, 2008 UOF in which he claims he was assaulted
U.S. 539, 556, 94 S.Ct. 2963, 41 L.Ed.2d 935 (1974) (citing
                                                                 by CO Moran and CO Burns, and that Sgt. Kintzel failed
Lee v. Washington, 390 U.S. 333, 88 S.Ct. 994, 19 L.Ed.2d
                                                                 to interrupt the attack while it was occurring. Plaintiff
1212 (1968)). The guarantee of the Equal Protection
                                                                 alleges that Superintendent Kirkpatrick is liable for the
Clause safeguards not only groups of individuals, but
                                                                 April 7, 2008 UOF based on his “negligent supervision
also individuals who constitute a “class of one.” Village
                                                                 [of the officers involved in the UOF] ....” Compl., ¶ 41.
of Willowbrook v. Olech, 528 U.S. 562, 564, 120 S.Ct.
                                                                 Plaintiff makes similar allegations against Commissioner
1073, 145 L.Ed.2d 1060 (2000) (per curiam ) (“Olech” ).
                                                                 Fischer. E.g., id., ¶ 25. Defendants have moved to dismiss
In Olech, the Supreme Court held that where the plaintiff
                                                                 the claims against the supervisory defendants based on
is not a member of a suspect or protected class, he still
                                                                 lack of personal involvement, but it does not appear that
may assert an equal protection claim is based on a “class



                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       3
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 84 of 220
Diaz v. Burns, Not Reported in F.Supp.2d (2013)


they have moved to dismiss this claim on behalf of CO         state prison guard does not support a claim under section
Burns, CO Moran, and Sgt. Kintzel.                            1983 absent circumstances indicating an evil intent, or
                                                              recklessness, or at least deliberate indifference to the
Damages under 42 U.S.C. § 1983 are appropriate                consequences of his conduct for those under his control
only if a defendant was personally involved in the            and dependent upon him.”) (quotation omitted).
alleged constitutional violation. Wright v. Smith, 21
F.3d 496, 501 (2d Cir.1994) (citation and internal            Plaintiff also appears to seek to confer liability under
quotation marks omitted). In general, the plaintiff must      the second, third, and/or fifth Colon categories of
demonstrate that there is a “tangible connection between      liability. In particular, Plaintiff asserts that “[d]espite his
the alleged unlawful conduct and the defendant.” Balkum       detailed grievances[,] which continued to put defendant
v. Sawyer, No. 6:06–cv–1467, 2011 WL 5041206, at *4           Kirkpatrick on notice that Plaintiff's safety was at risk,
(N.D.N.Y.Oct.21, 2011) (citing Bass v. Jackson, 790 F.2d      Kirkpatrick did nothing to end any of the retaliation
260, 263 (2d Cir.1986)). Where, as here, the defendants       Plaintiff was being subjected to.” Id., ¶ 24. He alleges that
are supervisory officials, the doctrine of respondeat         Superintendent Kirkpatrick's removal of Plaintiff from his
superior is inadequate to establish the requisite personal    position as a Grievance Clerk constituted a “clear message
involvement. Polk County v. Dodson, 454 U.S. 312, 325,        to the staff that they were free to retaliate against Plaintiff”
102 S.Ct. 445, 70 L.Ed.2d 509 (1981); see also Richardson     and “subsequently led to Plaintiff being assaulted by the
v. Goord, 347 F.3d 431, 435 (2d Cir.2003).                    staff after Plaintiff was elected as an Inmate Grievance
                                                              Representative....” Id. These allegations are far too vague
Five categories of personal involvement were articulated      and speculative to state the requisite level of personal
by the Second Circuit in Colon v. Coughlin, 58 F.3d           involvement in the UOF by Superintendent Kirkpatrick.
865, 873 (2d Cir.1995), which stated that personal            Essentially Plaintiff is asking the Court to hold that
involvement may be based on allegations that “(1)             the filing of grievances is sufficient to put a supervisory
the defendant participated directly in the alleged            official on notice that the grievant will be subjected to
constitutional violation, (2) the defendant, after being      unconstitutional conduct at the hands of his or her staff
informed of the violation through a report or appeal,         members.
failed to remedy the wrong, (3) the defendant created a
policy or custom under which unconstitutional practices       The Court agrees with Defendants that Plaintiff
occurred, or allowed the continuance of such policy           has not sufficiently alleged personal involvement by
or custom, (4) the defendant was grossly negligent in         Commissioner Fischer and Superintendent Kirkpatrick in
supervising subordinates who committed wrongful acts,         any of the asserted constitutional violations. Accordingly,
or (5) the defendant exhibited deliberate indifference to     the Second Claim, as against Commissioner Fischer and
the rights of inmates by failing to act on information        Superintendent Kirkpatrick, is dismissed with prejudice,
indicating that unconstitutional acts were occurring.”        and these two defendants are terminated from this lawsuit.
Id. (citing Williams v. Smith, 781 F.2d 319, 323–24 (2d
Cir.1986). 1
                                                                C. Third Claim: “Filing of False Misbehavior Report
                                                                and Denial of Due Process”
 *5 As an initial matter, the allegations in the Complaint
do not indicate that Superintendent Kirkpatrick or              1. Filing of a False Misbehavior Report
Commissioner Fischer were directly involved in the            The Second Circuit has held that “a prison inmate has no
constitutional violations.                                    constitutionally guaranteed immunity from being falsely
                                                              or wrongly accused of conduct which may result in the
Diaz's allegation that Commissioner Fischer and               deprivation of a protected liberty interest,” Freeman v.
Superintendent Kirkpatrick were “negligent” is                Rideout, 808 F.2d 949, 951 (2d Cir.1986), cert. denied, 485
insufficient to state the required degree of personal         U.S. 982, 108 S.Ct. 1273, 99 L.Ed.2d 484 (1988). Rather,
involvement under th. Bass, 790 F.2d at 262 (citing Daniels   an inmate's constitutional right to due process requires
v. Williams, 474 U.S. 327, 106 S.Ct. 662, 663, 88 L.Ed.2d     that, before prison officials mete out discipline based on a
662 (1986)); see also Ayers v. Coughlin, 780 F.2d 205,        misbehavior report, they must conduct a proper hearing.
209 (2d Cir.1985) (“An isolated omission to act by a          “In other words, the failure to conduct a constitutionally


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         4
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 85 of 220
Diaz v. Burns, Not Reported in F.Supp.2d (2013)


adequate disciplinary hearing may give rise to a Section         against him within thirty (30) days of the date of this
1983 action, but the mere filing of a false misbehavior          Decision and Order.
report against an inmate does not.” Greaves v. State
of N.Y., 958 F.Supp. 142, 144 (S.D.N.Y.1997) (citing
Williams v. Smith, 781 F.2d 319, 324 (2d Cir.1986) (“The         IV. Conclusion
filing of a false report does not, of itself, implicate the      For all the foregoing reasons, Defendant's motion to
guard who filed it in constitutional violations which occur      dismiss (Dkt # 10) is granted, and the following claims are
at a subsequent disciplinary hearing.”) (citing Sommer v.        dismissed with prejudice: (1) the First Claim, which alleges
Dixon, 709 F.2d 173, 174–75 (2d Cir.), cert. denied, 464         a violation of the Equal Protection Clause, in its entirety;
U.S. 857, 104 S.Ct. 177, 78 L.Ed.2d 158 (1983)).                 (2) the Second Claim, to the extent that it alleges failure to
                                                                 protect/failure to supervise by Commissioner Fischer and
 *6 Accordingly, the Third Claim, to the extent that is          Superintendent Kirkpatrick in connection with the April
based on the mere filing of the allegedly false misbehavior      7, 2008 assault; and (3) the Third Claim, to the extent it
report, is dismissed against CO Burns, CO Moran, and             alleges constitutional injury based upon the filing of a false
Sgt. Kintzel, is dismissed for failure to state a claim.         misbehavior report by CO Burns, CO Moran, and Sgt.
                                                                 Kintzel.

   2. Denial of Due Process at Disciplinary Hearings             Defendants have not moved against the following claims,
Plaintiff alleges that he was denied due process by an           which may proceed at this time: (1) the Second Claim,
individual whom he identifies only as “Hearing Officer”          which asserts claims of retaliation under the First
in the Complaint. See Compl., pp. 8–11. He alleges that          Amendment and an excessive use of force under the
Lt. Zerniak, who conducted the re-hearing conducted              Eighth Amendment, and which seeks to hold CO Burns
regarding the April 7, 2008 misbehavior report, also             and CO Moran directly liable for the April 7, 2008 assault;
committed constitutional violations. Plaintiff asserts that      (2) the Second Claim, which alleges that Sgt. Kintzel
DSH Bezio is liable for affirming Lt. Zerniak's adverse          failed to intervene to stop the retaliatory assault by his
disciplinary ruling on administrative appeal. Defendants         subordinates, CO Burns and CO Moran, on April 7,
have not moved to dismiss the due process claims asserted        2008; (3) the Third Claim, to the extent it alleges that
under the “Third Claim” heading in the Complaint.                Lt. Zerniak committed due process violations at the re-
                                                                 hearing and that DSH Bezio failed to remedy these errors
                                                                 on administrative appeal.
   3. The Unnamed “Hearing Officer”
In his Complaint, Plaintiff mentions an unnamed                   *7 The following defendants are terminated with
defendant, “Hearing Officer”, in the section setting forth       prejudice from this action based upon the lack of sufficient
the allegations in support of his Third Claim. However,          personal involvement: Superintendent Kirkpatrick and
he does not list the unnamed Hearing Officer under               Commissioner Fischer.
the section setting forth the Parties to this action. It
is therefore unclear whether Plaintiff intends to pursue         The following Defendants remain in this action: CO
recovery against the Hearing Officer who conducted the           Burns, CO Moran, Sgt. Kintzel, Lt. Zerniak, and DSH
initial disciplinary hearing based upon the April 7, 2008        Bezio. These Defendants are directed to file a responsive
misbehavior report.                                              pleading to the Complaint, in the form of an Answer,
                                                                 a Motion to Dismiss pursuant to F.R.C.P. 12(b) (6), or
In addition to not being identified, this individual, to date,   a Motion for Judgment on the Pleadings pursuant to
has not been personally served with process. F.R.C.P.            F.R.C.P. 12(c) within thirty (30) days of the date of this
4(m) provides that “[i]f a defendant is not served within        Decision and Order.
120 days after the complaint is filed, the court—on motion
or on its own after notice to the plaintiff—must dismiss the     If Plaintiff wishes to include the unnamed Hearing Officer
action without prejudice against that defendant or order         in the instant lawsuit, he must effectuate service against
that service be made within a specified time .” FED. R.          this individual within thirty (30) days of the date of this
CIV. P. 4(m). If Plaintiff wishes to include this Hearing        Decision and Order. If Plaintiff does not effectuate service
Officer in the instant lawsuit, he must effectuate service       within the required time, the unnamed Hearing Officer


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          5
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 86 of 220
Diaz v. Burns, Not Reported in F.Supp.2d (2013)



will be terminated from this lawsuit. If Plaintiff does serve
                                                                    ALL OF THE ABOVE IS SO ORDERED.
the unnamed Hearing Officer with the Complaint, this
individual will have thirty (30) days from the date of
service in which to file a responsive pleading, in the form         All Citations
of an Answer, a Motion to Dismiss pursuant to F.R.C.P.
12(b)(6), or a Motion for Judgment on the Pleadings                 Not Reported in F.Supp.2d, 2013 WL 5951866
pursuant to F.R.C.P. 12(c).


Footnotes
1      District courts in this Circuit are divided as which of the Colon “species” of personal involvement have survived the
       Supreme Court's decisions in Iqbal, 556 U.S., supra, and Twombly, 550 U.S., supra. Contrast Plunkett v. City of N.Y.,
       No. 10–CV–6778 (CM), 2011 WL 4000985 (S.D.N.Y. Sept.2, 2011), with Bellamy v. Mount Vernon Hosp., 07–CV–1801
       (SAS), 2009 WL 1835939 (S.D.N.Y. June 26, 2009). The Court need not enter the debate at this time since Plaintiff's
       allegations do not suffice under any of the five Colon categories.


End of Document                                                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               6
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 87 of 220
Dove v. City of Binghamton, Not Reported in F.Supp.3d (2014)




                                                                In a one page document, Plaintiff states that he objects
                  2014 WL 5308152
                                                                to the Amended Report and Recommendation. See Dkt.
    Only the Westlaw citation is currently available.
                                                                No. 7. Specifically, Plaintiff states that he is aware of the
             United States District Court,
                                                                three strikes rule and he requests that he be permitted to
                   N.D. New York.
                                                                pay the filing fee in monthly installments as provided for
              Donald M. DOVE, Plaintiff,                        in 28 U.S.C. § 1915(b). See id. (citing Tafari v. Hues, 473
                          v.                                    F.3d 440, 443 (2d Cir.2007)). Further, Plaintiff contends
        CITY OF BINGHAMTON, Binghamton                          that this matter was filed in May of 2014, before he had
                                                                three strikes against him. See id.
         Police Department, and Police Officer
       John Doe, County of Broome, Defendants.
                                                                “[I]n a pro se case, the court must view the submissions
              No. 3:14–CV–627 (MAD/DEP).                        by a more lenient standard than that accorded to ‘formal
                            |                                   pleadings drafted by lawyers.’ “ Govan v. Campbell, 289
                   Signed Oct. 16, 2014.                        F.Supp.2d 289, 295 (N.D.N.Y.2007) (quoting Haines v.
                                                                Kerner, 404 U.S. 519, 520, 92 S.Ct. 594, 30 L.Ed.2d 652
Attorneys and Law Firms                                         (1972)) (other citations omitted). The Second Circuit has
                                                                opined that the court is obligated to “make reasonable
Donald M. Dove, Elmira, NY, pro se.                             allowances to protect pro se litigants” from inadvertently
                                                                forfeiting legal rights merely because they lack a legal
None, for Defendants.
                                                                education. Govan v. Campbell, 289 F.Supp.2d 289, 295 (N .
                                                                D.N.Y.2007) (quoting Traguth v. Zuck, 710 F.2d 90, 95
                                                                (2d Cir.1983)).
                DECISION and ORDER
                                                                When a party files specific objections to a magistrate
MAE A. D'AGOSTINO, District Judge.
                                                                judge's report-recommendation, the district court makes
 *1 Plaintiff, a New York State prison inmate,                  a “de novo determination of those portions of the
commenced this action pursuant to 42 U.S.C. § 1983,             report or specified proposed findings or recommendations
alleging that Defendants violated his civil rights. See Dkt.    to which objection is made.” 28 U.S.C. § 636(b)(1).
No. 1. Plaintiff's claims center around his arrest in October   However, when a party files “[g]eneral or conclusory
2007 and his sentencing as a persistent violent felony          objections or objections which merely recite the same
offender in January 2010. See id. Plaintiff alleges that he     arguments [that he presented] to the magistrate judge,”
was denied due process and equal protection, and that           the court reviews those recommendations for clear error.
Defendants' stop and frisk practices were unlawful. See id.     O'Diah v. Mawhir, No. 9:08–CV–322, 2011 WL 933846,
                                                                *1 (N.D.N.Y. Mar. 16, 2011) (citations and footnote
In a September 8, 2014 Amended Report                           omitted). After the appropriate review, “the court may
and Recommendation, Magistrate Judge Peebles                    accept, reject, or modify, in whole or in part, the findings
recommended that the Court deny Plaintiff's in forma            or recommendations made by the magistrate judge.” 28
pauperis (“IFP”) application because he has accumulated         U.S.C. § 636(b) (1).
three strikes pursuant to 28 U.S.C. § 1915 prior to the
commencement of this action and because Plaintiff failed         *2 In the present matter, the Court finds that Magistrate
to allege any facts that would permit the Court to find         Judge Peebles correctly determined that Plaintiff has three
that he was in imminent danger of serious physical injury       strikes and that he has failed to present facts indicating
at the time he filed suit. See Dkt. No. 6 at 5–9. As            that he was in imminent danger of serious physical injury.
such, Magistrate Judge Peebles recommended that the             Plaintiff's allegations relate to his arrest in conviction in
Court deny Plaintiff leave to proceed IFP and dismiss this      2007 and 2008, for which he is still incarcerated.
case if Plaintiff fails to pay the $400 filing fee no later
than thirty days from the date of any order adopting the        Further, the Court finds that Plaintiff's objections are
recommendation.                                                 without merit. The provision of the Prison Litigation



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        1
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 88 of 220
Dove v. City of Binghamton, Not Reported in F.Supp.3d (2014)


Reform Act to which Plaintiff cites does not permit him        A review of the complaint and documents supporting
to pay the filing fee in monthly installments. Rather,         the motions demonstrate the absolute frivolous nature
that provision permits the payments of fees in monthly         of Plaintiff's complaint in that action. As such, the
installments, drawn from a prison account, when the            Court finds that, although disposition of an action at
inmate has been granted leave to proceed in forma              the summary judgment stage generally does not count
pauperis. See 28 U.S.C. § 1915(b). Further, in Tafari          as a strike for purposes of section 1915(g), the dismissal
v. Hues, 473 F .3d 440, 443 (2d Cir.2007), the Second          in Harder falls within the limited exceptions to this
Circuit held that a dismissal without prejudice for failure    general rule. See Blakely v. Wards, 738 F.3d 607, 611–12
to exhaust administrative remedies does not constitute a       (4th Cir.2013) (en banc) (holding that, “in keeping with
strike pursuant to 28 U.S.C. § 1915. In the present matter,    Section 1915(g)'s plain language, we hold that a summary
Magistrate Judge Peebles determined that Plaintiff's three     judgment dismissal stating on its face that the dismissed
strikes were based on cases filed in 2013, which were          action was frivolous, malicious, or failed to state a claim
dismissed for the following reasons: (1) judicial and          counts as a strike for purposes of the PLRA's three-strikes
prosecutorial immunity; (2) the action was duplicative of      provision”).
a previous case and because the named defendants were
entitled to absolute immunity; and (3) precluded on the        *3 Accordingly, the Court hereby
doctrine of res judicata. See Dkt. No. 6 at 5–6 (citing
Dove v. Smith, No. 13–cv–1411 (N.D.N.Y. filed Nov. 7,          ORDERS that Magistrate Judge Peebles Amended
2013); Dove v. Smith, No. 13–cv–1315 (N.D.N.Y. filed           Report and Recommendation (Dkt. No. 6) is ADOPTED
Oct. 23, 2013); Dove v. Pesce, No. 13–cv–1417 (N.D.N.Y.        in its entirety; and the Court further
filed Nov. 14, 2013)). Magistrate Judge Peebles correctly
determined that these dismissals constituted strikes for       ORDERS that Plaintiff's motion for leave to proceed in
purposes of the Prison Litigation Reform Act.                  forma pauperis (Dkt. No. 2) is DENIED; and the Court
                                                               further
Finally, Plaintiff's argument that he had not yet received
three strikes at the time this action was filed is without     ORDERS that Plaintiff is directed to pay the full filing fee
merit. Dove v. Smith, No. 13–cv–1411 (N.D.N.Y. filed           of $400 no later than thirty (30) days from the date of this
Nov. 7, 2013) was dismissed by order of the Court and          Decision and Order; and the Court further
judgment was entered on April 3, 2014. Dove v. Smith, No.
13–cv–1315 (N.D.N.Y. filed Oct. 23, 2013) was dismissed        ORDERS that, if Plaintiff fails to pay the full filing fee
by order of the Court and judgment was entered on              within thirty (30) days of the date of this Decision and
January 14, 2014. Lastly, Dove v. Pesce, No. 13–cv–1417        Order, the Clerk of the Court shall enter judgment in
(N.D .N.Y. filed Nov. 14, 2013) was dismissed by order         Defendants' favor and close this case without further order
of the Court and judgment was entered on April 3, 2014.        of this Court; and the Court further
As such, these actions constitute strikes for purposes of 28
U.S.C. § 1915.                                                 ORDERS that the Clerk of the Court shall serve this
                                                               Decision and Order on Plaintiff in accordance with the
In the alternative, the Court finds that the dismissal         Local Rules.
in Dove v. Harder, No. 9:09–cv–259 (N.D.N.Y. filed
Mar. 4, 2009) constitutes a strike as well. Although that
case was dismissed through both a summary judgment             IT IS SO ORDERED.
motion, as well as a motion to dismiss, the Court still
made clear that Plaintiff's underlying claims were without      AMENDED REPORT AND RECOMMENDATION
merit. The Court found that the complaint was “bereft
of facts demonstrating the existence of plausible cruel        DAVID E. PEEBLES, United States Magistrate Judge.
and unusual punishment, equal protection, procedural
                                                               Pro se plaintiff Donald M. Dove, a New York State
due process, and retaliation claims” and recommended
                                                               prison inmate and serial litigant, has commenced this
that the claims be dismissed without leave to amend.
                                                               action pursuant to 42 U.S.C. § 1983 alleging that the
See Harder, No. 9:09–cv–259, Dkt. No. 29 at 38–39.



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      2
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 89 of 220
Dove v. City of Binghamton, Not Reported in F.Supp.3d (2014)



defendants violated his civil rights . 1 In his complaint,                  an action or appeal in a court
plaintiff challenges his arrest in October 2007, and his                    of the United States that was
sentencing as a persistent violent felony offender in                       dismissed on the grounds that it is
January 2010, alleging that he was denied due process and                   frivolous, malicious, or fails to state
equal protection and defendants' stop and frisk practices                   a claim upon which relief may be
are unlawful.                                                               granted, unless the prisoner is under
                                                                            imminent danger of serious physical
Plaintiff's complaint and accompanying application for                      injury.
leave to proceed in forma pauperis (“IFP”) have been
forwarded to me for consideration. For the reasons set
forth below, I recommend that plaintiff's application for       28 U.S.C. § 1915(g). The manifest intent of Congress
leave to proceed IFP be denied.                                 in enacting this “three strikes” provision was to deter
                                                                the filing of multiple, frivolous civil rights suits by
                                                                prison inmates. Tafari v. Hues, 473 F.3d 440, 443–44
I. BACKGROUND                                                   (2d Cir.2007) (citing Nicholas v. Tucker, 114 F.3d 17,
Plaintiff's complaint in this action was filed with the court   19 (2d Cir.1997)); accord, Gill v. Pidlychak, No. 02–CV–
on May 29, 2014. See generally Dkt. No. 1. Plaintiff is a       1460, 2006 WL 3751340, at *2 (N.D.N.Y. Dec. 19, 2006)
state prison inmate being held at the Elmira Correctional       (Scullin, S.J., adopting report and recommendation by
Facility, located in Elmira, New York. Id. at 1. Plaintiff
                                                                Treece, M.J.). 2 The prophylactic effect envisioned under
alleges that he was arrested in Binghamton, New York,
                                                                section 1915(g) is accomplished by requiring a prisoner
on October 21, 2007, and sentenced on January 19,
                                                                who has accumulated three strikes to engage in the
2010, as a persistent violent felony offender. Id. at 4. In
                                                                same cost-benefit analysis before filing suit as other civil
his complaint, plaintiff contends that (1) his Fourteenth
                                                                litigants engage in-that is, the provision forces inmates to
Amendment rights were violated by his prosecution for
                                                                assess whether the result sought to be achieved justifies
criminal possession of a weapon in the third degree; (2)
                                                                the payment of the filing fee in advance, rather than
he was unlawfully stopped based on racial profiling in
                                                                in installments as provided under 28 U.S.C. § 1915(b).
violation of his rights to due process and equal protection;
                                                                Tafari, 473 F.3d at 443.
(3) he was illegally sentenced; and (4) the stop-andfrisk
practices of the Broome County Police Department that
                                                                The Second Circuit has defined a frivolous claim as one
led to his arrest are unconstitutional. Id . at 5.
                                                                that “lacks an arguable basis either in law or in fact.”
                                                                Tafari, 473 F.3d at 442 (citing Neitzke v. Williams, 490
II. DISCUSSION                                                  U.S. 319, 325 (1989)). To determine whether a dismissal
When a civil action is commenced in a federal district          satisfies the failure-to-state-a-claim prong of section 1915,
court, the statutory filing fee, set at $400 at the time        courts look to Rule 12(b)(6) of the Federal Rules of
plaintiff filed this action, must ordinarily be paid. 28        Civil Procedure for guidance. Tafari, 473 F.3d at 442.
U.S.C. § 1915(a). Although a court is authorized to permit      The question of whether the dismissal of a prior action
a litigant to proceed IFP if it is determined that he is        constitutes a strike for purposes of section 1915(g) is a
unable to pay the required filing fee, 28 U.S.C. § 1915(a)      matter of statutory interpretation and, as such, presents a
(1), section 1915(g) provides that                              question for the court. Id.

                                                                Based upon a careful review of plaintiff's litigation history,
                                                                I conclude that, at the time this action was filed, plaintiff
             *4 [i]n no event shall a prisoner
                                                                had accumulated at least three strikes for purposes of
            bring a civil action or appeal
                                                                section 1915(g). Plaintiff's first strike occurred in Dove v.
            a judgment in a civil action or
                                                                Smith, No. 13–CV–1411 (N.D.N.Y. filed Nov. 7, 2013),
            proceeding under this section if
                                                                when the action was dismissed on the basis that the named
            the prisoner has, on 3 or more
                                                                defendants were entitled to judicial and prosecutorial
            prior occasions, while incarcerated
                                                                immunity. Smith, No. 13–CV–1411, Dkt. Nos. 4, 6. See
            or detained in any facility, brought
                                                                Mills v. Fischer, 645 F.3d 176, 177 (2d Cir.2011) ( “[Section


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         3
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 90 of 220
Dove v. City of Binghamton, Not Reported in F.Supp.3d (2014)


1915(g) ] does not explicitly categorize as frivolous a        the imminent danger it alleges and the claims it asserts.”
claim dismissed by reason of judicial immunity, but we         Pettus v. Morgenthau, 554 F.3d 293, 298 (2d Cir.2009).
will: Any claim dismissed on the ground of absolute            When determining whether the requisite relationship is
judicial immunity is ‘frivolous' for purposes of 28 U.S.C.     present a court must examine “(1) whether the imminent
§ 1915(g).”); accord, Collazo v. Pagano, 656 F.3d 131, 134     danger of serious physical injury that a three-strikes
(2d Cir.2011). Plaintiff accumulated a second strike in        litigant alleges is fairly traceable to unlawful conduct
Dove v. Smith, No. 13–CV1315 (N.D.N.Y. filed Oct. 23,          asserted in the complaint and (2) whether a favorable
2013). That action, in which he asserted claims identical to   judicial outcome would redress that injury.” Pettus, 554
those presented in Dove v. Smith, No. 13–CV–1411, was          F.3d at 299 (emphasis in original).
dismissed, in the first place, because it was frivolous as
duplicative of an action already pending, and alternatively    The term “serious physical injury,” as utilized in section
based on the ground that the defendants were entitled to       1915(g), is nowhere concretely defined, although it has
absolute immunity. Smith, No. 13–CV–1315, Dkt. Nos. 4,         been construed by various courts as including a “disease
7. Plaintiff accumulated his third strike in Dove v. Pesce,    that could result in serious harm or even death [.]” Ibrahim
No. 13–CV–1417 (N.D.N.Y. filed Nov. 14, 2013), which           v. D.C., 463 F .3d 3, 7 (D.C.2006). In deciding whether to
was dismissed based on res judicata. Pesce, No. 13–CV–         invoke the exception, a court must examine the available
1417, Dkt. No. 4, 7. See Elufe v. Clauberg, No. 11–CV–         pleadings, construed in a light most favorable to the
5291, 2012 WL 1506692, at *1 (S.D.N.Y. Apr. 27, 2012)          plaintiff, to determine whether the plaintiff has alleged a
(construing dismissal based on res judicata a strike for       serious physical injury. McAlphin v. Toney, 281 F .3d 709,
purposes of section 1915(g)). 3                                710 (8th Cir.2002).


 *5 Because I conclude that plaintiff had accumulated at       In this instance, plaintiff's complaint fails to allege any
least three strikes for purposes of section 1915(g) prior      facts related to imminent physical injury. See generally
to commencing this action, I find that he is not entitled      Dkt. No. 1. Plaintiff's claims, asserted against the City
to proceed in this action IFP unless he has alleged that       of Binghamton, the Binghamton Police Department,
he faces “imminent danger of serious physical injury.” 28      and a Binghamton police officer, stem from his arrest
U.S.C. § 1915(g); see also Malik v. McGinnis, 293 F.3d 559,    and prosecution that occurred several years ago. As
562 (2d Cir.2002) (“[Section] 1915(g) allows prisoners to      such, plaintiff does not qualify for the imminent danger
escape the three strikes rule only if the prisoner is under    exception to section 1915(g).
imminent danger of serious physical injury.” (quotation
marks, emphasis omitted)). In accordance with this              *6 Based upon the foregoing, I recommend that
exception, an inmate who has had three prior “strikes”         plaintiff's application for leave to proceed IFP be denied.
but nonetheless wishes to commence a new action IFP
must show that he was under imminent danger at the
                                                               IV. SUMMARY AND RECOMMENDATION
time of filing; the exception does not provide a basis
                                                               Because plaintiff accumulated three strikes pursuant
to avoid application of the three strikes on the basis
                                                               to section 1915(g) prior to the commencement of this
of past harm. Malik, 293 F.3d at 562–63. An inmate
                                                               action, he is precluded from proceeding IFP in this case.
who claims the benefit of this exception must also show
                                                               Accordingly, it is hereby respectfully
that the danger faced rises to the level of exposure to
a “serious physical injury.” 28 U.S.C. § 1915(g). The
                                                               RECOMMENDED that plaintiff's motion for leave to
imminent danger claimed by the inmate, moreover, must
                                                               proceed in forma pauperis (Dkt. No. 2) be DENIED, and
be real, and not merely speculative or hypothetical. See
                                                               that plaintiff be directed to pay the full filing fee of $400 no
Johnson v. Barney, No. 04–CV–10204, 2005 WL 2173950,
                                                               later than thirty days from the date of any order adopting
at *1–2 (S.D.N.Y. Sept. 6, 2005) (finding that the inmate's
                                                               this report; and it is further hereby
allegation of danger at a facility in which he was not
housed, but may pass through at infrequent occasions in
                                                               RECOMMENDED that if the full filing fee is not received
the future, does not establish imminent danger). For a
                                                               within that thirty-day period, the clerk be directed to
three-strikes litigant to qualify for the imminent danger
                                                               dismiss plaintiff's complaint without further order of the
exception, his complaint “must reveal a nexus between
                                                               court.


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          4
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 91 of 220
Dove v. City of Binghamton, Not Reported in F.Supp.3d (2014)


                                                                     It is hereby ORDERED that the clerk of the court serve a
                                                                     copy of this report and recommendation upon the parties
NOTICE: Pursuant to 28 U.S.C. § 636(b)(1), the parties
                                                                     in accordance with this court's local rules.
may lodge written objections to the foregoing amended
report. Such objections must be filed with the clerk of
the court within FOURTEEN days of service of this                    Filed Sept. 8, 2014.
report. FAILURE TO SO OBJECT TO THIS REPORT
WILL PRECLUDE APPELLATE REVIEW. 28 U.S.C.                            All Citations
§ 636(b)(1); Fed.R.Civ.P. 6(a), 6(d), 72; Roldan v. Racette,
984 F.2d 85 (2d Cir.1993).                                           Not Reported in F.Supp.3d, 2014 WL 5308152




Footnotes
1      Aside from this lawsuit, plaintiff has commenced at least eight other actions in this district, including: (1) Dove v. City of
       N.Y. Police Dep't, No. 14–CV–0772 (N.D.N.Y. filed June 25, 2014); (2) Dove v. Pesce, No. 13–CV–1417 (N.D.N.Y. filed
       Nov. 14, 2013); (3) Dove v. Smith, No. 13–CV–1411 (N.D.N.Y. filed Nov. 7, 2013); (4) Dove v. Smith, No. 13–CV–1315
       (N.D.N.Y. filed Oct. 23, 2013); (5) Dove v. Lee, 12–CV–0835 (N.D.N.Y. filed May 21, 2012); (6) Dove v. Lee, No. 12–
       CV–0738 (N.D.N.Y. filed May 3, 2012); (7) Dove v. Broome Cnty. Corr. Facility, No. 10–CV–0002 (N.D.N.Y. filed Jan. 4,
       2010); (8) Dove v. Harder, 09–CV–0259 (N . D.N.Y. filed Mar. 4, 2009).
2      All unreported decisions cited in this report have been appended for the convenience of the pro se plaintiff. [Editor's Note:
       Attachments of Westlaw case copies deleted for online display.]
3      Plaintiff also filed an action in the Eastern District of New York, Dove v. Pesce, No. 13–CV–5766, (E.D.N.Y. filed Oct. 17,
       2013), which was dismissed for failure to state a claim upon which relief may be granted prior to the commencement of
       this action. Pesce, No. 13–CV–5766, Dkt. No. 5 at 5. Because plaintiff appealed that dismissal, and the Second Circuit
       did not dismiss that appeal, as lacking an arguable basis in law or fact, until after plaintiff filed this action, the dismissals
       in the district court and Second Circuit do not constitute strikes for purposes of this action. See Partee v. Connolly, No.
       08–CV–4007, 2009 WL 1788375, at *2 (S.D.N.Y. June 23, 2009) (“[A] dismissal does not count as a strike until after the
       opportunity to appeal has been exhausted or waived.” (citing cases)).


End of Document                                                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                   5
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 92 of 220
Evans v. Murphy, Not Reported in F.Supp.3d (2014)
2014 WL 4437771

                                                                 No. 77), and the Court considered the matter submitted
                                                                 without oral argument.
                  2014 WL 4437771
    Only the Westlaw citation is currently available.
                                                                 Pursuant to 28 U.S.C. § 636(b)(1), this Court must make a
             United States District Court,
                                                                 de novo determination of those portions of the Report and
                   W.D. New York.
                                                                 Recommendation to which objections have been made.
                Shawn EVANS, Plaintiff,                          Upon de novo review, and after reviewing the submissions
                         v.                                      of the parties, the Court adopts the proposed findings of
        Officer P. MURPHY, et al., Defendants.                   the Report and Recommendation.

                      No. 12–CV–365.                             Accordingly, for the reasons set forth in Magistrate
                             |                                   Judge Scott's Report and Recommendation, plaintiff's
                   Signed March 13, 2014.                        motion for a temporary restraining order is denied, and
                                                                 defendants' motion for summary judgment is granted in
Attorneys and Law Firms                                          part and denied in part, as set forth in detail in the Report
                                                                 and Recommendation.
Shawn Evans, Auburn, NY, pro se.

Kathleen M. Kaczor, Attorney General's Office, Buffalo,          The matter is referred back to Magistrate Judge Scott for
NY, for Defendants.                                              further proceedings.

                                                                 SO ORDERED.

                          ORDER

RICHARD J. ARCARA, District Judge.                                                           Order

 *1 The above-referenced case was referred to Magistrate         HUGH B. SCOTT, United States Magistrate Judge.
Judge Hugh B. Scott, pursuant to 28 U.S.C. § 636(b)(1)
(B). Plaintiff filed a motion for a temporary restraining        Before the Court is the plaintiff's motion for a temporary
order (Dkt. No. 49) and defendants filed a motion                restraining order (Docket No. 49) and the defendants'
for summary judgment (Dkt. No. 56). On February                  motion for summary judgment (Docket No. 56).
11, 2014, Magistrate Judge Scott issued a Report and
Recommendation recommending the following: (1) that
plaintiff's motion for a temporary restraining order be
                                                                                         Background
denied; (2) that defendants' motion for summary judgment
with respect to plaintiff's December 31, 2011 claims             The plaintiff, Shawn Evans (“Evans”), commenced
be granted; (3) that defendants' motion for summary              this action alleging that he was assaulted by various
judgment with respect to plaintiff's January 13, 2012            correctional officers while incarcerated at the Southport
claims against defendants Rozell and Reppert be denied;          Correctional Facility (“Southport”). (Docket No. 1).
(4) that defendants' motion for summary judgment with            Evans alleged that on January 13, 2012, Officers
respect to plaintiff's failure to intervene claims be granted;   P. Murphy (“Murphy”), E. Rozell (“Rozell”), G.
(5) that defendants' motion for summary judgment with            Reppert (“Reppert”), S. Davis (“Davis”), J. Terribilini
respect to plaintiff's retaliation claims be granted; and        (“Terribilini”), and R. Pulsifer (“Pulsifer”) ran into his cell
(6) that defendants' motion for summary judgment based           and assaulted him because he filed a grievance. (Docket
upon qualified immunity be denied. (Dkt. No. 75)                 No. 1 at page 5). He alleged that Rozell kicked him in
                                                                 the stomach, punched him in the face, and called him a
Plaintiff filed objections to the Report and                     “stupid faggot.” (Docket No. 1 at page 5). Officer Reppert
Recommendation on February 26, 2014. (Dkt. No. 76)               is alleged to have punched the plaintiff in the stomach and
Defendants filed a response on March 5, 2014 (Dkt.               called him a “stupid niggar.” (Docket No. 1 at page 5).
                                                                 Evans asserts that defendant Pulsifer was present but took



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           1
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 93 of 220
Evans v. Murphy, Not Reported in F.Supp.3d (2014)
2014 WL 4437771

no action to stop the assault. The plaintiff claims that he       cell on January 13, 2012 by Murphy, Reppert, Davis,
suffered a cut to his left thigh, back and shoulder injuries, a   Terribilini, and Pulsifer.
swollen face and several abrasions. (Docket No. 1 at page
5). Evans asserted that on December 31, 2011, Officers
                                                                  Temporary Restraining Order
Davis, Rozell and J. Yung 1 (“Yung”), and other officers,
                                                                  The plaintiff asserts that he has been threatened and
came into his cell. According to the plaintiff, “Davis took
                                                                  harassed by “several of the defendants” because he filed
[off] his jacket and stated: ‘I am tired of you niggars giving
                                                                  the instant lawsuit against them. (Docket No. 49). The
me a hard time.’ Officer Rozell stated: ‘You can fight a one
                                                                  plaintiff seeks an order directing the defendants to stop the
on one;’ and I went: ‘Jump in.’ ” (Docket No. 1 at page
                                                                  harassment and that the plaintiff be transferred to another
6) (punctuation added). Evans does not allege that any
                                                                  correctional facility. (Docket No. 49 at page 1).
physical altercation took place at that time, but states that
Yung was present and watched the other officers harass
                                                                  Preliminary injunctive relief “is an extraordinary remedy
him. He was then allegedly denied recreation for that day.
                                                                  that should not be granted as a routine matter.” JSG
(Docket No. 1 at page 6).
                                                                  Trading Corp. v. Tray–Wrap, Inc., 917 F.2d 75, 80
                                                                  (2d Cir.1990). To obtain a preliminary injunction or
 *2 Before the original complaint was served upon the
                                                                  temporary restraining order, the moving party must show
defendants, the plaintiff filed an Amended Complaint
                                                                  “that 1) absent injunctive relief, it will suffer irreparable
which contains the same claims relating to December 31,
                                                                  harm, and 2) either a) that it is likely to succeed on the
2011 and January 13, 2012 as the original complaint.
                                                                  merits, or b) that there are sufficiently serious questions
The Amended Complaint adds Yung (spelled “Young”)
                                                                  going to the merits to make them a fair ground for
as a defendant (although referred to in the body of the
                                                                  litigation, and that the balance of hardships tips decidedly
original complaint, Yung was not listed as a defendant in
                                                                  in favor of the moving party.” Otokoyama Co. Ltd. v. Wine
the caption). The Amended Complaint also adds a few
                                                                  of Japan Import, Inc., 175 F.3d 266, 270 (2d Cir.1999).
details such as that the alleged assault on January 13,
                                                                  Motions for preliminary injunctions are “frequently
2012 was in response to the fact that Evans had filed a
                                                                  denied if the affidavits [in support of the motion] are too
grievance against Davis and Rozell; and that the officers
                                                                  vague or conclusory to demonstrate a clear right to relief
wrote a fabricated misbehavior report against him as a
                                                                  under Rule 65.” 11A C.Wright & A. Miller, Fed. Practice
result of this incident. (Docket No. 3 at page 3). After the
                                                                  & Proc., Civil 3d § 2949 (2004); see, e.g., Malki v. Hayes,
defendants filed an answer (Docket No. 7) in this case and
                                                                  2012 WL 32611 (E.D.N.Y.,2012) (“Plaintiff's allegation
a scheduling order was issued (Docket No. 8), the plaintiff
                                                                  that ‘he will be irreparably harmed by all kinds of
filed a purported Second Amended Complaint adding
                                                                  threats of harassment, intimidation, and stiff punishment’
two new defendants and supplementing the allegations in
                                                                  absent an injunction is speculative.”); McGillicuddy v.
support of his original claims. (Docket No. 9). Because
                                                                  Laidlaw, Adams & Peck, Inc., 1995 WL 1081307, at *
the plaintiff could no longer amend the complaint as of
                                                                  12, n. 19 (S.D.N.Y. Aug.14, 1995) (summarily denying
right, the Court construed this filing as a motion to amend
                                                                  an application for preliminary injunctive relief where the
the complaint. (Docket No. 12). The defendants opposed
                                                                  movant's papers failed to demonstrate a basis for granting
the motion to amend the complaint (Docket No. 13).
                                                                  “this extraordinary remedy”).
The Court determined that it would be futile to allow
the amendment of the two additional defendants, and
                                                                   *3 The defendants assert that the plaintiff has not
denied the motion to amend to that extent, but allowed
                                                                  demonstrated any actual or imminent harm. (Docket
the proposed Second Amended Complaint to constitute
                                                                  No. 52 at page 5). Indeed, aside from being denied
a supplement to the Amended Complaint regarding the
                                                                  recreation on five occasions in January 02 2013 (Docket
averments against the original defendants. (Docket No. 46
                                                                  No. 55 at page 2), the plaintiff fails to articulate the
at page 7).
                                                                  facts and circumstances regarding any harassing or

In summary, the plaintiff's two existing claims in this case      threatening conduct by the defendants in this action. 2
are that he was harassed on December 31, 2011 by Davis,           The plaintiff fails to identify any specific individual as
Rozell, Yung (and possibly others), and assaulted in his          having threatened or harassed him. The Court finds that
                                                                  the plaintiff's allegations in support of the motion for a



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          2
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 94 of 220
Evans v. Murphy, Not Reported in F.Supp.3d (2014)
2014 WL 4437771

temporary restraining order are vague, conclusory and         However, summary judgment is appropriate “[w]here the
insufficient to warrant injunctive relief. In any event,      record taken as a whole could not lead a rational trier
inasmuch as the record reflects that the plaintiff has        of fact to find for the non-moving party.” Nippon Fire &
been transferred to the Auburn Correctional Facility (see     Marine Ins. Co., Ltd. v. Skyway Freight Systems, Inc., 235
Docket Entry dated January 10, 2014), the application for     F.3d 53 (2d Cir.2000) (quoting Matsushita Elec. Indus. Co.
injunctive relief against the defendants, who are employed    v. Zenith Radio Corp., 475 U.S. 574, 587, 106 S.Ct. 1348,
at the Southport Correctional Facility, is moot.              89 L.Ed.2d 538 (1986).


Motion for Summary Judgment                                   Evans' December 31, 2011 Claim
Summary judgment is appropriate where there are no             *4 The plaintiff asserts that he was verbally harassed on
issues of material fact in dispute, and the moving party is   December 31, 2011. (Docket No. 1 at page 6). The plaintiff
entitled to judgment as a matter of law. See Trans Port,      has not alleged any physical injury relating to this claim.
Inc. v. Starter Sportswear, Inc., 964 F.2d 186, 188 (2d       It is well-settled that claims of verbal harassment, without
Cir.1992) (citing Bryant v. Maffucci, 923 F.2d 979, 982 (2d   more, are not actionable under § 1983. Purcell v. Coughlin,
Cir.1991). The Court must draw all reasonable inferences      790 F.2d 263, 265 (2d Cir.1996) (“The claim that a prison
in favor of the non-moving party and grant summary            guard called [plaintiff] names also did not allege any
judgment only if no reasonable trier of fact could find in    appreciable injury and was properly dismissed.”); Mitchell
favor of the nonmoving party. See Taggart v. Time, Inc.,      v. New York State Dept. of Correctional Services, 2012 WL
924 F.2d 43, 46 (2d Cir.1991); Howley v. Town of Stratford,   6204205 (W.D.N.Y.,2012) (the plaintiff failed to state a
217 F.3d 141 (2nd Cir.2000). However, the non-moving          colorable constitutional claim). Evans has acknowledged
party must, “demonstrate to the court the existence of a      as much, stating: “Summary judgment should be granted
genuine issue of material fact.” Lendino v. Trans Union       on this Count. Plaintiff agree with Defendants.” (sic)
Credit Information, Co., 970 F.2d 1110, 1112 (2d Cir.1992)    (Docket No. 72 at page 5).
(citing Celotex Corp. v. Catrett, 477 U.S. 317, 324, 106
S.Ct. 2548, 91 L.Ed.2d 265 (1986)). A fact is material:       Based on the above, the defendants' motion for summary
                                                              judgment with respect to the plaintiff's December 31, 2011
  when its resolution would “affect the outcome of the        claim should be granted.
  suit under the governing law” and a dispute about a
  material fact is genuine “if the evidence is such that
  a reasonable jury could return a verdict for the non-       Evans' January 13, 2012 Claim
  moving party.”                                              The original complaint filed by Evans asserted that
                                                              defendants Murphy, Reppert, Davis, Terribilini and
General Electric Company v. New York State Department         Pulsifer ran into his cell “and started assaulting me
of Labor, 936 F.2d 1448, 1452 (2d Cir.1991) (quoting          because I wrote a harassment grievance. Now Officer
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106       Rozell kicked me in my stomach and punched me in
S.Ct. 2505, 91 L.Ed.2d 202 (1986)). “The nonmoving party      my face and called me a stupid faggot. Officer Reppert
must come forward with enough evidence to support a           punched me in the stomach and called me a stupid nigger.
jury verdict ... and the ... motion will not be defeated      Sergeant Pulsifer was present and didn't tell the officers
merely ... on the basis of conjecture or surmise.” Trans      to stop the assault. Now I suffered a cut to my left thigh,
Sport, 964 F.2d at 188 (citing Bryant v. Maffucci, 923 F.2d   back and shoulder injury. I also had a swollen face, several
at 982). If undisputed material facts are properly placed     abrasions.” (Docket No. 1 at page 5).
before the court by the moving party, those facts will be
deemed admitted, unless they are properly controverted        In his Amended Complaint, as it relates to the January 13,
by the non-moving party.” Glazer v. Formica Corp., 964        2012 incident, the plaintiff alleged:
F.2d 149, 154 (2d Cir.1992) (citing Dusanenko v. Maloney,
726 F.2d 82 (2d Cir.1984). The Court's responsibility in
addressing a summary judgment motion is identifying
                                                                          I was assaulted by Officer P.
factual issues, not resolving them. See Burger King Corp.
                                                                          Murphy, Davis, Rozell, Reppert
v. Horn & Hardart Co., 893 F.2d 525, 528 (2d Cir.1990).
                                                                          and Terribilini during showers


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      3
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 95 of 220
Evans v. Murphy, Not Reported in F.Supp.3d (2014)
2014 WL 4437771

            because I wrote a harassment                       “saying I wish I had never filed a grievance now.” (Docket
            grievance against Davis and Rozell.                No. 67–1 at page 12). 7
            Officer Rozell kicked and punched
            me in the stomach and face                          *5 With respect to his alleged injuries, Evans
                                                3
            and called me a stupid nigger.                     acknowledges that when the officers came into his cell they
            Officer Reppert punched me in the                  told him not to move while they put on the waist chain
            stomach and called me a nigger                     and shackles. Notwithstanding, Evans stated that he was
            and said I deserve everything I am                 “moving wildly” and that he was kicking and thrashing
            getting. Officer Davis was holding                 his legs to resist the officers from putting on the waist
            me along with Officer Terribilini,                 chain and shackles. Thus, Evans acknowledges that the
            while Officer Rozell and Reppert                   cut on his thigh, as well as abrasions to his shin and feet
            assaulted me. Sergeant Pulsifer was                were due to the fact that he was thrashing wildly while the
            standing there and didn't tell the                 officers were putting on the restraints. (Docket No. 67–1
            officers to stop assaulting me. He                 at page 14–15). The plaintiff asserts that he was not hit,
            just watched. The officers wrote                   pushed or kicked by the defendants while the restraints
            fabricated misbehavior reports. I                  were being applied. (Docket No. 67–1 at page 10). The
            suffered a cut to my thigh, shin and               plaintiff claims that his only injury relating to the alleged
            both of my feet. 4 Also back and                   “punches” by Rozell and Reppert was that he suffered
            shoulder injury, a swollen face and                puffiness in his face for 2 or 3 days. (Docket No. 67–1 at
            several abrasions.                                 page 28). The plaintiff does not complain of any injury
                                                               resulting from the alleged punches to his stomach or the
                                                               purported choking. Evans also asserts that the defendants
                                                               aggravated preexisting injuries to his back and shoulder
(Docket No. 3 at page 3). Evans repeated these allegations     when they put the waist chain on him. (Docket No. 67–1 at
in a supplemental filing. (Docket No. 9 at page 3).            pages 21, 23–26). However, Evans states that he does not
                                                               believe that the defendants intended to hurt his back or his
At his deposition, Evans stated that on January 13, 2012,      shoulder when placing the restraints on him. (Docket No.
he was reading in his cell when officers came to take him      67–1 at pages 24–26).
for a shower. (Docket No. 71–1 at page 46). He stated that
he had decided not to go for a shower because another          Murphy asserts that at Southport, before an inmate may
inmate told Evans that he overheard Rozell and Pulsifer        be let out of his cell, even for showers, he must be placed
saying that they were going to retaliate against Evans.        in mechanical wrist restraints. (Docket No. 59 at ¶ 5).
(Docket No. 71–1 at pages 47–49). The plaintiff states that    Murphy states that on January 13, 2012, Evans was “in
when the defendants saw that he was not ready for his          the proper attire to go to showers and standing with his
shower, 5 Murphy, Terribilini, Reppert, Pulsifer, Rozell       back to the cell door” so that Murphy was able to place the
and Davis entered his cell. (Docket No. 71–1 at page 56).      mechanical wrist restraints on him. (Docket No. 59 at ¶ 6).
Evans claims that Reppert cut his clothes off with a suicide   According to Murphy, as Evans was exiting his cell, “he
prevention knife and a waist chain and shackles were put       turned aggressively to his left, towards me, and attempted
on him. (Docket No. 67–1 at page 9). After he was placed       to head-butt me.” (Docket No. 59 at ¶ 7). Murphy stated
in these restraints, Evans claims that he was stood up and     that Evans was forced back into his cell where he landed
held by Davis and Terribilini while Rozell punched him in      on his bed with his feet on the floor. Murphy stated that he
the stomach and in the face. (Docket No. 67–1 at pages         was unable to control Evans, but that Evans was “kicking
11, 14). Then, again with Davis and Terribilini holding        and struggling so vociferously” that he was unable to do
him, the plaintiff claims that Reppert punched him in the      so. Murphy directed Evans to stop resisting. Murphy was
stomach and the face. (Docket No. 71–1 at pages 63, 60).       able to gain control of Evans' legs after Reppert applied
Evans claims that Pulsifer stood by and did nothing to         mechanical leg restraints. (Docket No. 59 at ¶¶ 8–15).
stop Rozell and Reppert from punching him. (Docket No.         Murphy denies that Reppert or Rozell 8 struck Evans.
                 6
67–1 at page 14). Evans asserts that he was then taken to      Murphy states that he escorted Evans to the shower and
the shower area where Reppert started choking Evans and        that Reppert did not accompany Evans to the shower area.


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       4
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 96 of 220
Evans v. Murphy, Not Reported in F.Supp.3d (2014)
2014 WL 4437771

(Docket No. 59 at ¶¶ 19–23). Terribilini states that he was      level of culpability, shown by actions characterized by
working the shower duty with Murphy on January 13,               ‘wantonness' ” in light of the particular circumstances
2012. According to Terribilini, as Evans backed out of his       surrounding the challenged conduct. Wright, 554 F.3d
cell, he turned violently to his left and tried to head butt     at 268 (internal citations omitted). When prison officials
Murphy. Terribilini helped Murphy get Evans back into            are accused of using excessive force, the “wantonness”
his cell and tried to get Evans to stop thrashing. Terribilini   issue turns on “whether force was applied in a good-faith
states that Evans started to comply after leg restraints were    effort to maintain or restore discipline, or maliciously and
successfully applied. (Docket No. 63 at ¶ 13). Once the leg      sadistically to cause harm.” Hudson, 503 U.S. at 7; see also
restraints were applied, Terribilini assisted Evans to his       Blyden, 186 F.3d at 262–63.
feet and escorted him to the shower area. Terribilini states
that Evans was not struck by anyone while in his cell or in      Objectively, the plaintiff must show that the alleged use
the shower area. (Docket No. 63 at ¶ 16).                        of force is grave or harmful enough to be actionable.
                                                                 Only the use of physical force that is “repugnant to
 *6 Reppert asserts that on January 13, 2012, he                 the conscience of mankind” amounts to a constitutional
responded to Evans' cell relating to Evans attempted             violation. Whitley v. Albers, 475 U.S. 312, 327, 106 S.Ct.
assault on Murphy and found Evans thrashing and                  1078, 89 L.Ed.2d 251 (1986) (quoting Estelle v. Gamble,
kicking (as Evans admits doing). Reppert states that he          429 U.S. 97, 106, 97 S.Ct. 285, 50 L.Ed.2d 251 (1976)).
was able to secure leg restraints on Evans and then helped       Conversely, the Constitution's “prohibition of ‘cruel and
him to his feet. (Docket No. 61 at ¶¶ 10–11). Reppert            unusual’ punishments necessarily excludes ... de minimis
denies striking Evans and denies taking Evans to the             uses of physical force.” Hudson v. McMillian, 503 U.S. 1,
shower area and choking him there. (Docket No. 61 at             9–10, 112 S.Ct. 995, 117 L.Ed.2d 156 (1992). The Second
¶¶ 12–18). Rozell states that he was not working on the          Circuit, for example, has noted that not “every push or
first floor of “A” Block—where the incident took place           shove, even if it may later seem unnecessary in the peace of
—on January 13, 2012, but instead was assigned to the            the judge's chambers, violates a prisoner's constitutional
third floor. (Docket No. 62 at ¶¶ 13–14). He states that         rights.” Johnson v. Glick, 481 F.2d 1028, 1033 (2d Cir.),
he responded to Evans' cell when a “use of force” call was       cert. denied sub nom. John v. Johnson, 414 U.S. 1033, 94
made, but that by the time he arrived at that location, he       S.Ct. 462, 38 L.Ed.2d 324 (1973).
was told he was not needed and returned to the third floor.
(Docket No. 62 at ¶ 15). Rozell denies striking Evans.            *7 Notwithstanding, the “core judicial inquiry” in
(Docket No. 62 at ¶ 20). Davis states that he was not            an Eighth Amendment excessive force case is “not
working on the first floor of “A” Block on January 13,           whether a certain quantum of injury was sustained,
2012, and did not respond to Evans' cell in any way on that      but rather whether force was applied in a good-faith
date. (Docket No. 58 at ¶¶ 14–15).                               effort to maintain or restore discipline, or maliciously
                                                                 and sadistically to cause harm.” Wilkins v. Gaddy, 559
                                                                 U.S. 34, 37, 130 S.Ct. 1175, 175 L.Ed.2d 995 (2010).
Eighth Amendment Standard                                        In Hudson the Court emphasized that “[w]hen prison
The Eighth Amendment prohibits the infliction of “cruel          officials maliciously and sadistically use force to cause
and unusual punishments” on those convicted of crimes,           harm,” “contemporary standards of decency always are
which includes punishments that “involve the unnecessary         violated ... whether or not significant injury is evident.”
and wanton infliction of pain.” Gregg v. Georgia, 428            Hudson, 503 U.S. at 9. In Wilkins, the Court stated that
U.S. 153, 173, 96 S.Ct. 2909, 49 L.Ed.2d 859 (1976). A           it was improper to read Hudson as merely “lower[ing]
claim of cruel and unusual punishment in violation of the        the injury threshold for excessive force claims from
Eighth Amendment has two components-one subjective,              ‘significant’ to ‘non-de minimis'—whatever those ill-
focusing on the defendant's motive for his conduct, and          defined terms might mean.” Wilkins, 559 U.S. at 39.
the other objective, focusing on the conduct's effect. See       Instead, the Supreme Court explained that Hudson “aimed
Wright v. Goord, 554 F.3d 255, 268 (2d. Cir.2009) citing         to shift the ‘core judicial inquiry’ from the extent of the
Hudson v. McMillian, 503 U.S. 1, 7–8, 112 S.Ct. 995, 117         injury to the nature of the force—specifically, whether
L.Ed.2d 156, (1992) and Blyden v. Mancusi, 186 F.3d 252,         it was nontrivial and ‘was applied ... maliciously and
262 (2d Cir.1999). The subjective component of the claim         sadistically to cause harm.’ ” Wilkins, 559 U.S. at 35
requires a showing that the defendant “had the necessary


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        5
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 97 of 220
Evans v. Murphy, Not Reported in F.Supp.3d (2014)
2014 WL 4437771

quoting Hudson, 503 U.S. at 7. The Supreme Court              physical force was used by the defendants because a
identified several factors to be considered in determining    weapon was found on the plaintiff during a pat down frisk
whether the use of force violates the Eighth Amendment:       and that the plaintiff had struck the officer conducting
                                                              the search. The Court also determined that the plaintiff's
                                                              medical records did not reveal an injury. Muhammad, 2012
            [T]he extent of injury suffered by                WL 4509836 at *5. The defendants also cite to Felder v.
            an inmate is one factor that may                  Diebel, 2012 WL 6690239, 2012 U.S. Dist. LEXIS 181213
            suggest whether the use of force                  (W.D.N.Y.2012) (Curtin, D.J.), in which the Court held
            could plausibly have been thought                 that a plaintiff who claimed to have been slapped and
            necessary in a particular situation,              grabbed by the throat in connection with a pat frisk
            or instead evinced such wantonness                had not alleged specific facts alleging malicious intent on
            with respect to the unjustified                   the part of the defendant and thus, no reasonable jury
            infliction of harm as is tantamount               could find that the defendant had acted maliciously and
            to a knowing willingness that it                  sadistically to cause the plaintiff harm. Felder, 2012 U.S.
            occur. In determining whether the                 Dist. LEXIS 181213 at *13–14. 9
            use of force was wanton and
            unnecessary, it may also be proper to              *8 In the instant case, a question of fact exists as to
            evaluate the need for application of              why the defendants entered the plaintiff's cell. While the
            force, the relationship between that              defendants contend that they did so to get Evans under
            need and the amount of force used,                control and to restore order after the plaintiff head butted
            the threat reasonably perceived by                Murphy, the plaintiff alleges that the defendants entered
            the responsible officials, and any                his cell unprovoked, stripped him of his clothes and placed
            efforts made to temper the severity               him in a waist chain and leg restraints to bring him to
            of a forceful response. The absence               the shower area where he believed he would be further
            of serious injury is therefore relevant           assaulted. Many of the injuries alleged by the plaintiff,
            to the Eighth Amendment inquiry,                  by his own testimony, occurred because the plaintiff was
            but does not end it.                              thrashing wildly and refused to follow the defendants'
                                                              directions to stop resisting while they placed him in the
                                                              restraints. 10 In light of these admissions, such injuries
Hudson, 503 at 7.                                             cannot be said to have been caused by any malicious or
                                                              sadistic conduct on the part of the defendants. However,
Even accepting the plaintiff's version of facts as true,      after the restraints had been placed on the plaintiff,
the defendants argue that the plaintiff cannot satisfy        it appears to be undisputed that the plaintiff stopped
the objective element, that the plaintiff suffered an         resisting and complied with the defendants' directions. At
injury sufficiently serious to rise to a constitutional       this point, another question of fact emerges in that: the
dimension. The defendants cite to six cases in support        defendants contend that the plaintiff was then taken to the
of the proposition that the plaintiff's alleged injuries in   shower without further incident; but the plaintiff claims
this case are so de minimus that the do not rise to a
                                                              that while he was fully restrained 11 Rozell and Reppert
constitutional dimension. Several of those cases were
                                                              each punched him in the face and stomach while still in
decided prior to the Supreme Court's 2010 decision in
                                                              his cell and that Reppert choked him while in the shower
Wilkins, which clarified the standard set forth in Hudson.
See Headley v. Fisher, 2008 WL 1990771 (S.D.N.Y.,2008);       area. 12 Rozell and Reppert do not contend that it was
Sprau v. Coughlin, 997 F.Supp. 390 (W.D.N.Y., 1998)           necessary to punch or choke Evans to restore order, but
(Larimer, D. J.); Yearwood v. LoPiccolo, 1998 WL              they instead deny that Evans was punched and choked.
474073 (S.D.N.Y.,1998); Brown v. Busch, 954 F.Supp.           Thus, a question of fact exists as to whether Evans was
588 (W.D.N.Y.1997) (Skretny, D.J.). The defendants            punched while in his cell or choked while in the shower. If
also cite to Muhammad v. Lowe, 2012 WL 4509836                a trier of fact were to believe that Evans was punched after
(W.D.N.Y.2012) (Curtin, D.J.). In Muhammad, the Court         he was in full restraints and was not resisting the officers,
found that the defendants had submitted proof that            as he claims, a trier of fact might conclude that Rozell



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       6
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 98 of 220
Evans v. Murphy, Not Reported in F.Supp.3d (2014)
2014 WL 4437771

and Reppert did so with a malicious and sadistic intent to      that he was not assaulted by Murphy, Terribilini, Davis
harm the plaintiff even though Evans suffered, by his own       or Pulsifer. (Docket No. 57 at page 17). In his original
account, only a puffy cheek for 2 or 3 days. 13 The same is     Complaint, Evans does state that all of the defendants
true with respect to the plaintiff's claim that he was choked   entered his cell “and started assaulting” him because
while in the shower area. Under the rubric set forth by         he wrote a grievance.” However, the allegations in the
Hudson and Wilkins, such a question of fact is sufficient to    Complaint specifically allege only that Rozell and Reppert
preclude summary judgment as to defendants Rozell and           punched him and that Pulsifer did not intervene. (Docket
Reppert notwithstanding the fact that the plaintiff did not     No. 1 at page 5). The plaintiff's amended pleadings
                                                                contain similar allegations regarding the January 13,
suffer a serious injury. 14
                                                                2012 incident. The plaintiff pleadings do not include any
                                                                specific allegations of being struck by Davis, Murphy,
Inconsistencies in Plaintiff's Claims                           Terribilini or Pulsifer. The fact that the plaintiff included
The defendants assert that the plaintiff's claims have          all of the defendants who he claims were present at the
been so inconsistent that summary judgment is warranted         time of the incident as having participated in “assaulting”
because no reasonable person would give credit to the           him, does not render the allegations so inconsistent as to
plaintiff's allegations. (Docket No. 57 at page 17). In this    reach the level in Jeffreys. The defendants also point to
regard, the defendants cite to Jeffreys v. City of New          the fact that they have presented testimonial evidence that
York, 426 F.3d 549, 554 (2nd Cir.2005). In Jeffreys, the        Rozell arrived at the scene of the incident after the plaintiff
plaintiff had admitted on three occasions that he had           had been restrained and order had been restored, which
“jumped” from the third story window of the school he           is corroborated by the fact that Rozell is not mentioned
was burglarizing. Nine months after being arrested, he          in the useof-force reports filed by Murphy and Reppert.
claimed that police had thrown him out of the window.           The fact that Rozell claims to have arrived at the scene of
The Second Circuit stated that while “it is undoubtedly         the incident late and is not mentioned in the use-of-force
the duty of district courts not to weigh the credibility of     reports creates questions of fact regarding the plaintiff's
the parties at the summary judgment stage, in the rare          claims, but does not conclusively refute them. The same
circumstance where the plaintiff relies almost exclusively      is true with respect to the fact that the defendants
on his own testimony, much of which is contradictory            have submitted testimonial evidence that only Murphy
and incomplete, it will be impossible for a district court      and Terribilini escorted Evans to the showers, and that
to determine whether “the jury could reasonably find for        Reppert did not go to the shower area. The defendants
the plaintiff ... and thus whether there are any ‘genuine’      also argue that the plaintiff's claim that Davis and Rozell
issues of material fact, without making some assessment         enlisted the other officers to retaliate against Evans on
of the plaintiff's account. Under these circumstances,          their behalf because they did not want to be “on radar”
the moving party still must meet the difficult burden of        with the administration, is inconsistent with the plaintiff's
demonstrating that there is no evidence in the record upon      claim that Davis and Rozell participated in the incident.
which a reasonable factfinder could base a verdict in the       Finally, the defendants assert that the fact that Evans did
plaintiff's favor.” Jeffreys, 426 F.3d at 554. In light of      not claim to have been choked in the shower area until
his previous admissions that he had jumped from the             he submitted his proposed Second Amended Complaint
window, and the fact that no mention was made to medical        four months after commencing this action also renders
workers or non-arresting officers that he had been beaten,      the plaintiff's claims incredible. The plaintiff's delay in
the Court concluded that there was no evidence upon             asserting this claim may cause a trier of fact to question
which a reasonable factfinder could base a verdict in the       its credibility. However, this is not a case like Jeffreys,
plaintiff's favor. Jeffreys, 426 F.3d at 554–555. Here, the     where the plaintiff had made prior admissions contrary
defendants argue that Evans is relying solely on his own        to the claim being asserted. Moreover, the content of the
testimony which is contradictory and incomplete, and that       testimonial and documentary evidence pointed to by the
the plaintiff's testimony has been contradicted by evidence     defendants was created by the defendants, and thus, under
produced by the defense. (Docket No. 57 at page 17).            the defendants' control. Again, while this evidence weighs
With respect to inconsistencies, the defendants assert that     against the plaintiff's claims, it does not conclusively refute
the plaintiff's original complaint alleged that all of the      them. The Court cannot conclude, as a matter of law,
defendants “jumped” him, but that Evans now admits              that a reasonable trier of fact could not believe Evans'



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          7
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 99 of 220
Evans v. Murphy, Not Reported in F.Supp.3d (2014)
2014 WL 4437771

testimony that Rozell and Reppert punched Evans or that         remedies as are available are exhausted.” 42 U.S.C. §
Reppert choked the plaintiff, as Evans claims.                  1997e(a). The PLRA's “exhaustion requirement applies to
                                                                all inmate suits about prison life, whether they involve
                                                                general circumstances or particular episodes, and whether
Failure to Protect                                              they allege excessive force or some other wrong.” Porter
 *9 While Evans asserts that only Rozell and Reppert            v. Nussle, 534 U.S. 516, 532, 122 S.Ct. 983, 152 L.Ed.2d
allegedly struck him, he asserts that Davis, Murphy,            12 (2002). There does not appear to be a factual dispute
Terribilini and Pulsifer are liable because they failed         that Evans did not name Pulsifer in the grievance he filed
to intervene. (Docket No. 72 at page 8). To establish           relating to the January 13, 2012 incident. (See Grievance
liability under a failure to intervene theory, a plaintiff      relating to January 13, 2012 Incident, attached as Exhibit
must prove the use of excessive force by someone                A to Docket No. 65). Thus, even if the plaintiff had
other than the individual and that the defendant under          otherwise satisfied his burden under Curley, this claim
consideration: 1) possessed actual knowledge of the use         would have to be dismissed as against Pulsifer. See Hill
by another corrections officer of excessive force; 2) had       v. Curcione, 657 F.3d 116 (2nd Cir.2011) (There being no
a realistic opportunity to intervene and prevent the harm       evidence that a grievance ever was filed against Williams
from occurring; and 3) nonetheless disregarded that risk        by Hill, the exhaustion requirement of the PLRA has not
by intentionally refusing or failing to take reasonable         been satisfied, and no genuine issue of material fact stands
measures to end the use of excessive force. Curley v. Village   in the way of summary judgment in her favor.).
of Suffern, 268 F.3d 65, 72 (2d Cir.2001). The plaintiff has
failed to articulate a basis upon which a reasonable trier       *10 In sum, to the extent that the plaintiff asserts failure
of fact could conclude that Davis, Murphy, Terribilini          to intervene claims against the defendants, the defendants'
and Pulsifer had prior knowledge that Rozell and Reppert        motion for summary judgment should be granted.
were going to strike Evans, or that they had a reasonable
opportunity to take actions to intervene. Indeed, as noted
above, Evans acknowledged that although Murphy and              Retaliation Claim
Terribilini were holding him, they were doing so because        To the extent that the plaintiff has asserted a separate
Evans had been placed in waist chains and restraints, and       claim of retaliation by the defendants based upon his
not so that Rozell or Reppert could strike the plaintiff.       filing of a grievance, this claim should also be dismissed.
(Docket No. 67–1 at page 31). Moreover, while the               To succeed in maintaining a retaliation claim, a plaintiff
plaintiff characterized his claims against Davis, Murphy        must show that 1) the conduct cited as the cause for
and Terribilini as constituting a failure to protect in         retaliation is protected; 2) the defendant took adverse
conclusory manner (Docket No. 72 at page 8), Evans'             action against the plaintiff; and 3) there was a causal
argument and analysis with respect to his failure to protect    connection between the protected conduct and the adverse
claim focuses exclusively on Pulsifer. (Docket No. 72 at        action. Davis v. Goord, 320 F.3d 346 (2nd Cir.2003).
pages 13–16). In this regard, Evans does not point to any       The Second Circuit has advised that courts should be
evidence that Pulsifer possessed knowledge that Rozell          skeptical of prisoner retaliation claims, as “virtually any
and Reppert were going to punch him, but instead argues         adverse action taken against a prisoner by a prison
that Pulsifer did not investigate the situation or reprimand    official—even those otherwise not rising to the level
Rozell or Reppert after the alleged incident took place.        of a constitutional violation—can be characterized as
(Docket No. 72 at page 15). This is insufficient to maintain    a constitutionally proscribed retaliatory act.” Spies v.
a claim based upon a failure to intervene or protect.           Kelleher, 151 Fed.Appx. 72 (2nd Cir.2005) quoting Dawes
                                                                v. Walker, 239 F.3d 489 (2nd Cir.2001) overruled on other
To the extent this claim is asserted against Pulsifer, it       grounds Swierkiewicz v. Sorema N. A., 534 U.S. 506, 122
must also be dismissed based upon the plaintiff's failure       S.Ct. 992, 152 L.Ed.2d 1 (2002). Indeed, in Flaherty v.
to file a grievance against Pulsifer. It is well settled that   Coughlin, 713 F.2d 10, 13 (1983), the Court held that a
the Prison Litigation Reform Act (“PLRA”) provides              complaint which alleges retaliation in wholly conclusory
that “[no] action shall be brought with respect to prison       terms may safely be dismissed on the pleadings alone.
conditions under Section 1983 of this title, or any other
Federal law, by a prisoner confined in any jail, prison,        Here, the plaintiff has asserted only in a conclusory
or other correctional facility until such administrative        manner that the events which allegedly took place on


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        8
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 100 of 220
Evans v. Murphy, Not Reported in F.Supp.3d (2014)
2014 WL 4437771

January 13, 2012 were in retaliation for his filing of a
grievance. The plaintiff admits that his claim is based
                                                                                         Conclusion
only upon his assumption, and that he has no evidence of
retaliation by the defendants. (Docket No. 67–1 at page          *11 Based on the above, plaintiff's motion for a
84). Such conclusory allegations are insufficient to permit     temporary restraining order should be DENIED; the
a reasonable trier of fact to conclude that the plaintiff can   defendants' motion for summary judgment should be
meet his burden to prove a claim of retaliation.                GRANTED IN PART AND DENIED IN PART
                                                                consistent with the above.

Qualified Immunity
                                                                Pursuant to 28 U.S.C. § 636(b)(1), it is hereby ordered that
The defendants contend that they are entitled to qualified
                                                                this Report & Recommendation be filed with the Clerk
immunity. (Docket No. 57 at page 24). Public officials
                                                                of the Court and that the Clerk shall send a copy of the
are protected by qualified immunity so long as “their
                                                                Report & Recommendation to all parties.
conduct does not violate clearly established ... rights of
which a reasonable person would have known.” Vincent
                                                                ANY OBJECTIONS to this Report & Recommendation
v. Yelich. 718 F.3d 157, 166 (2d Cir.2013). The qualified
                                                                must be filed with the Clerk of this Court within ten(10) days
immunity inquiry “turns primarily on objective factors.”
                                                                after receipt of a copy of this Report & Recommendation
Id (quoting Harlow v. Fitzgerald, 457 U.S. 800, 819,
                                                                in accordance with 28 U.S.C. § 636(b)(1), Rules 6(a), 6(e)
102 S.Ct. 2727, 73 L.Ed.2d 396 (1982)). “If the law
                                                                and 72(b) of the Federal Rules of Civil Procedure, as well as
was clearly established, the immunity defense ordinarily
                                                                W.D.N.Y. Local Rule 72(a)(3).
should fail, since a reasonably competent public official
should know the law governing his conduct.” Harlow,
                                                                FAILURE TO FILE OBJECTIONS TO THIS REPORT
457 U.S. at 818–19. The notion that “ ‘unnecessary and
                                                                & RECOMMENDATION WITHIN THE SPECIFIED
wanton infliction of pain constitutes cruel and unusual
                                                                TIME, OR TO REQUEST AN EXTENSION OF
punishment forbidden by the Eighth Amendment’ ” is not
                                                                TIME TO FILE OBJECTIONS, WAIVES THE
a new or unusual constitutional principle. See Whitley, 475
                                                                RIGHT TO APPEAL ANY SUBSEQUENT ORDER
U.S. at 319 (quoting Ingraham v. Wright, 430 U.S. 651,
                                                                BY THE DISTRICT COURT ADOPTING THE
670, 97 S.Ct. 1401, 51 L.Ed.2d 711 (1977)); see also Estelle
                                                                RECOMMENDATIONS CONTAINED HEREIN.
v. Gamble, 429 U.S. 97, 103, 97 S.Ct. 285, 50 L.Ed.2d 251
                                                                Thomas v. Arn, 474 U.S. 140, 106 S.Ct. 466, 88 L.Ed.2d
(1976).
                                                                435 (1985); F.D.I.C. v. Hillcrest Associates, 66 F.3d 566
                                                                (2d. Cir.1995); Wesolak v. Canadair Ltd., 838 F.2d 55 (2d
As discussed above, questions of fact exist as to the
                                                                Cir.1988); see also 28 U.S.C. § 636(b)(1), Rules 6(a), 6(e)
conduct of Rozell and Reppert on January 13, 2012.
                                                                and 72(b) of the Federal Rules of Civil Procedure, and
An individual's right to be free from excessive force
                                                                W.D.N.Y. Local Rule 72(a)(3).
is a well-settled principal in American jurisprudence.
Drawing all reasonable inferences in favor of the plaintiff,
                                                                Please also note that the District Court, on de novo review,
as the Court is required to do in the context of the
                                                                will ordinarily refuse to consider arguments, case law and/
instant motion, the Court cannot conclude that the
                                                                or evidentiary material which could have been, but was
officers involved would be entitled to qualified immunity.
                                                                not, presented to the Magistrate Judge in the first instance.
Chaney v. Koupash, 2008 WL 5423419 (N.D.N.Y.,2008)
                                                                See Patterson–Leitch Co. Inc. v. Massachusetts Municipal
(It was clearly established that inmates had an Eighth
                                                                Wholesale Electric Co., 840 F.2d 985 (1st Cir.1988).
Amendment right to be free from excessive force. Thus,
accepting all of plaintiffs' allegations about the physical
                                                                Finally, the parties are reminded that, pursuant to
assaults as true, qualified immunity cannot be granted.).
                                                                W.D.N.Y. Local Rule 72.3(a)(3), “written objections shall
Thus, the motion for summary judgment based upon
                                                                specifically identify the portions of the proposed findings
qualified immunity should be denied.
                                                                and recommendations to which objection is made and
                                                                the basis for such objection and shall be supported by
                                                                legal authority.” Failure to comply with the provisions of




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         9
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 101 of 220
Evans v. Murphy, Not Reported in F.Supp.3d (2014)
2014 WL 4437771

Rule 72.3(a)(3)may result in the District Court's refusal           Filed Feb. 11, 2014.
to consider the objection.
                                                                    All Citations
So Ordered.
                                                                    Not Reported in F.Supp.3d, 2014 WL 4437771


Footnotes
1      The plaintiff sued this individual as “Young,” however the defendant is identified as “Yung” on the docket and in papers
       filed by defendants' counsel. (Docket No. 13)
2      Evans has filed multiple civil rights actions. See Civil Nos. 12CV570 and 13CV805. In his reply to the defendants' response
       to the instant motion, the plaintiff notes that he was “assaulted again by several other defendants who are in another
       action before this Court.” (Docket No. 55 at page 2). The conduct of individuals who are not defendants in this action
       cannot properly serve as the basis for injunctive relief against the defendants in this case.
3      This is inconsistent with Evans' original complaint in which he asserts that Rozell called the plaintiff a “stupid faggot.”
4      Evans did not mention injuries to his shin or feet in the original complaint.
5      The record reflects that at the scheduled shower time, an inmate is supposed to have stripped down to his underwear
       before the transport officers come to his cell to take the inmate to the shower. If you do not want to take a shower, you
       simply do not strip down to your underwear. The inmate does not even have to advise the officers that he does not want
       to take a shower. (Docket No. 71–1 at page 50).
6      Pulsifer states that at the time of the incident, he was at the end of the gallery and did not witness the application of the
       restraints or any use of force upon Evans. (Docket No. 60 at ¶ 11). Pulsifer also states that Evans did not name him in
       his grievance regarding the January 13, 2102 incident. (Docket No. 60 at ¶ 8).
7      The first mention of the alleged choking is contained in the plaintiff's the proposed Second Amended Complaint. Evans
       did not include an allegation that he was choked in either the original Complaint or the Amended Complaint.
8      Murphy states that Rozell was working on another floor at the time of the incident, and that by the time Rozell arrived at
       the scene, Rozell was told that his assistance was not needed. (Docket No. 59 at ¶ 18).
9      It is noted that the plaintiff in Felder did not file any response to the defendants' motion for summary judgment. Felder,
       2012 U.S. Dist. LEXIS 181213 at * 2.
10     As noted above, the plaintiff acknowledges the cut on his thigh, as well as abrasions to his shin and feet were due to the
       fact that he was thrashing wildly while the officers were putting on the restraints (Docket No. 67–1 at page 14–15) and that
       he was not hit, pushed or kicked by the defendants while the restraints were being applied. (Docket No. 67–1 at page 10).
       Evans also asserts that the aggravation of the preexisting injuries to his back and shoulder occurred when the defendant
       put the restraints on him (Docket No. 67–1 at pages 21, 23–26) and that he does not believe that the defendants intended
       to hurt his back or his shoulder when placing the restraints on him. (Docket No. 67–1 at pages 24–27).
11     The plaintiff contends that he was being held by Murphy and Terribilini, but that these defendants were holding him
       because “when you are in restraints and you have a waist chain on you, you got to have two officers that escort you and
       walk with you.” (Docket No. 67–1 at page 31). Evans testified that he did not believe that Murphy and Terribilini were
       holding him so that he could be choked and that Murphy and Terribiliini did not know that he was going to be choked.
       (Docket No. 67–1 at page 31).
12     The plaintiff admits that the other defendants did not strike him, but claims that Davis, Murphy, Terribilini and Pulsifer
       are liable because failed to intervene. (Docket No. 72 at page 8). The failure to protect claim against these defendants
       is discussed below.
13     The defendants challenge the credibility of the plaintiff's claim that he was punched because the records memorializing
       the plaintiff's examination by medical staff on the day of the incident do not reflect that he complained on being punched
       in the face or stomach. (Docket No. 57 at page 13). While this certainly is evidence weighing against the plaintiff's claims,
       it does not conclusively refute the claim.
14     For purposes of this analysis, the Court assumes the plaintiff's allegations that the defendants entered his cell without
       being provoked to be true. The Court notes, however, that even if the defendants entered the cell in response to Evans'
       head butting Murphy, a question of fact would still remain regarding whether Evans was punched by Rozell and Reppert
       after the plaintiff had been placed in restraints and was no longer resisting.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              10
        Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 102 of 220
Evans v. Murphy, Not Reported in F.Supp.3d (2014)
2014 WL 4437771



End of Document                                     © 2019 Thomson Reuters. No claim to original U.S. Government Works.




             © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                   11
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 103 of 220
Gonzalez v. City of New York, Not Reported in F.Supp. (1998)
1998 WL 382055

                                                               he had a metal object on his person. Defendant Summer
                                                               then swore at plaintiff and told him to hurry up. As
                 1998 WL 382055
                                                               plaintiff passed through the metal detector a second time,
   Only the Westlaw citation is currently available.
                                                               he said to Summer, “You don't have to act like that!”
    United States District Court, S.D. New York.
                                                               Summer then struck plaintiff in the face repeatedly until
              Angel GONZALEZ, Plaintiff,                       he lost consciousness. According to the complaint, when
                         v.                                    plaintiff regained consciousness, he found Summer “still
      THE CITY OF NEW YORK; New York City                      abusing” him and swearing at him. Plaintiff left, found his
                                                               way back to the housing area and felt as if he “had been
       Department of Correction; Warden, Otis
                                                               hit with a bat to the face .” Plaintiff alleges that he suffered
       Bantum Correctional Center; Corrections
                                                               a cut under his left eye, serious swelling of his face and
    Officer Summer, Shield No. 11856, Defendants.
                                                               head, and lacerations of his scalp. He alleges that black
                                                               and blue shadows still show under his eyes, and that he
                 No. 97 CIV. 2246(MGC).
                                                               suffers from headaches. He seeks damages in the amount
                             |
                                                               of three million dollars.
                       July 9, 1998.



     MEMORANDUM OPINION AND ORDER                                                     DISCUSSION

CEDARBAUM, J.                                                  On a motion to dismiss pursuant to Rule 12(b)(6), the
                                                               factual allegations of the complaint must be accepted as
 *1 Plaintiff pro se, Angel Gonzalez, brings this action       true, Leatherman v. Tarrant County Narcotics Intelligence
under 42 U.S.C. § 1983. He alleges that while in the           & Coordination Unit, 507 U.S. 163, 164, 113 S.Ct. 1160,
custody of the New York City Department of Correction          122 L.Ed.2d 517 (1993), and all reasonable inferences must
(“NYC DOC”), he was beaten by Correction Officer               be drawn in favor of the plaintiff, Bolt Elec., Inc. v. City
Summer. This is a motion to dismiss the complaint as           of New York, 53 F.3d 465, 469 (2d Cir.1995). A complaint
against the City of New York, Warden of Otis Bantum            should not be dismissed “unless it appears beyond doubt
Correctional Center (the “Warden”) and NYC DOC                 that the plaintiff can prove no set of facts in support of his
pursuant to Fed.R.Civ.P. 12(b)(6).                             claim which would entitle him to relief.” Conley v. Gibson,
                                                               355 U.S. 41, 45–46, 78 S.Ct. 99, 2 L.Ed.2d 80 (1957).
On April 22, 1998, a letter was sent to Gonzalez directing
him to respond to this motion by June 22, 1998. The
letter advised Gonzalez that if he did not respond by          1. NYC DOC and the City of New York
June 22, the motion would be decided on the basis of the       Defendants argue that Gonzalez cannot assert a claim
existing record, and the City of New York, New York City       against NYC DOC based on any legal theory because it is
Department of Correction and Warden of Otis Bantum             not a suable entity. They also contend that the complaint
Correctional Facility might be dismissed from the action.      fails to state a claim against the City of New York because
Gonzalez has not responded. For the reasons that follow,       it does not allege that the actions complained of were the
the motion to dismiss is granted.                              result of an official policy, custom or practice of the City
                                                               of New York.

                                                               *2 In addition to the defect that NYC DOC is an agency
                    BACKGROUND
                                                               of the City of New York that is not a suable entity, 1
The complaint alleges that plaintiff was assaulted by          the complaint fails to state a claim upon which relief
Correction Officer Summer while he was incarcerated at         can be granted against either NYC DOC or the City. To
Otis Bantum Correctional Center on Rikers Island, New          state a claim under § 1983, a plaintiff must allege that a
York City. According to the complaint, as plaintiff was        person acting under color of state law deprived him of a
coming into the facility's recreation area from the “yard,”    right, privilege or immunity guaranteed by federal law. To
he passed through a metal detector which registered that       state a claim against a municipality, a plaintiff must also



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           1
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 104 of 220
Gonzalez v. City of New York, Not Reported in F.Supp. (1998)
1998 WL 382055

plead that the wrongful action alleged was the result of          asserting both claims. Jackson v. Dinkins, 1995 WL
                                                                  657075, at *1 (S.D.N.Y. Nov.8, 1995) (citing Frank v.
an official policy, custom or practice of the municipality,
                                                                  Relin, 1 F.3d 1317, 1326 (2d Cir.), cert. denied, 510 U.S.
and that that policy caused plaintiff's injury. Monell v.
                                                                  1012, 114 S.Ct. 604, 126 L.Ed.2d 569 (1993)).
Department of Social Services, 436 U.S. 658, 690–95,
98 S.Ct. 2018, 56 L.Ed.2d 611 (1978). The complaint,
                                                                  The complaint does not allege the personal involvement
however, alleges no official policy, custom or practice
                                                                  of the Warden. The complaint mentions the Warden only
resulting in injury to Gonzalez. Indeed, the complaint does
                                                                  in the caption, and fails to allege any act or omission
not even mention the City of New York or NYC DOC,
                                                                  by that party. See Crown v. Wagenstein, 1998 WL
except to the extent that they are listed as parties.
                                                                  118169, at *1 (S.D.N.Y. Mar.16, 1998) (mere inclusion of
                                                                  warden's name in complaint insufficient to allege personal
2. Warden of Otis Bantum Correctional Center                      involvement); Taylor v. City of New York, 953 F.Supp. 95,
Defendants also urge dismissal of the complaint against           99 (S.D.N.Y.1997) (same).
the Warden, on the ground that there are no allegations
in the complaint concerning that defendant. When an                *3 Finally, to the extent that the complaint asserts an
individual defendant is sued under § 1983, that defendant's       official-capacity claim against the Warden, the claim fails
personal involvement in the alleged constitutional                for the same reason that the claims against the City of
deprivation is a prerequisite to an award of damages.             New York and NYC DOC fail. There are no allegations
See Wright v. Smith, 21 F.3d 496, 501 (2d Cir.1994).              of any municipal policy or custom that the Warden was
For a claim under § 1983, a complaint sufficiently alleges        executing, or that such a policy or custom caused the
personal involvement of a supervisory official if it alleges      alleged violation of the plaintiff's constitutional rights, as
one of the following: (a) direct participation in the alleged     required by Monell. The absence of any such allegation
wrong; (b) failure to remedy a violation after receiving          precludes a finding of liability against the Warden in his
notice of it; (c) creation of a policy or custom under which      official capacity.
unconstitutional practices occur; or, (d) grossly negligent
management of subordinates who cause the constitutional           Accordingly, the complaint fails to the state a claim
violation. See Black v. Coughlin, 76 F.3d 72, 74 (2d              against the Warden upon which relief can be granted.
Cir.1996).

A § 1983 claim against a municipal official in his official                             CONCLUSION
capacity is treated as a claim against the municipality
itself. Brandon v. Holt, 469 U.S. 464, 471–72, 105 S.Ct.          For the foregoing reasons, the motion to dismiss the
873, 83 L.Ed.2d 878 (1985). As noted above, § 1983                complaint as against defendants the City of New York,
imposes liability on a municipality only when the action          New York City Department of Correction, and Warden
that is alleged to be unconstitutional implements or              of Otis Bantum Correctional Facility is granted.
executes an official policy or custom. See Monell, 436 U.S.
at 690–91.
                                                                  SO ORDERED.
From the complaint, it is unclear whether the warden is
                                                                  All Citations
being sued in his personal or official capacity. However,
pro se complaints, if possible, should be construed as            Not Reported in F.Supp., 1998 WL 382055


Footnotes
1      Defendants correctly point out that New York City agencies, such as NYC DOC, are organizational subdivisions of the
       City of New York lacking independent legal existence and are not themselves subject to suit. See, e.g., Adams v. Galletta,
       966 F.Supp. 210, 212 (S.D.N.Y.1997) (“where a plaintiff has named the Department of Corrections as a defendant, he
       has sued a non-suable entity”).




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            2
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 105 of 220
Gonzalez v. City of New York, Not Reported in F.Supp. (1998)
1998 WL 382055



End of Document                                         © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        3
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 106 of 220
Hudson v. Artuz, Not Reported in F.Supp.2d (1998)
1998 WL 832708

                                                             By Judge Rakoff's Order dated April 14, 1998, this case
                                                             was referred to me for general pretrial purposes and
                 1998 WL 832708
                                                             for a Report and Recommendation on any dispositive
   Only the Westlaw citation is currently available.
                                                             motion. Presently pending is defendants' renewed motion
    United States District Court, S.D. New York.
                                                             to dismiss. Plaintiff filed a reply on July 6, 1998. For the
           Theodore HUDSON, Plaintiff,                       reasons discussed below, plaintiff's complaint is dismissed
                         v.                                  without prejudice, and plaintiff is granted leave to replead
         Christopher ARTUZ, Warden Philip                    within thirty (30) days of the date of the entry of this order.
          Coombe, Commissioner Sergeant
        Ambrosino Doctor Manion Defendants.
                                                                                        FACTS
                 No. 95 CIV. 4768(JSR).
                            |                                Plaintiff alleges that he was assaulted by four inmates
                     Nov. 30, 1998.                          in the Green Haven Correctional Facility mess hall on
                                                             March 14, 1995. (Complaint at 4.) He alleges that he
Attorneys and Law Firms                                      was struck with a pipe and a fork while in the “pop
                                                             room” between 6:00 p.m. and 6:30 p.m. (Complaint at
Mr. Theodore Hudson, Great Meadow Correctional
                                                             4–5.) Plaintiff contends that the attack left him with
Facility, Comstock.
                                                             11 stitches in his head, chronic headaches, nightmares,
Alfred A. Delicata, Esq., Assistant Attorney General,        and pain in his arm, shoulder, and back. (Id.) Plaintiff
New York.                                                    also states that Sergeant Ambrosino “failed to secure
                                                             [the] area and separate” him from his attackers. (Reply
                                                             at 5.) Plaintiff's claim against Warden Artuz is that
                                                             he “fail [sic] to qualify as warden.” (Complaint at 4.)
          MEMORANDUM AND ORDER
                                                             Plaintiff names Commissioner Coombes as a defendant,
BUCHWALD, Magistrate J.                                      alleging Coombes “fail [sic] to appoint a qualified warden
                                                             over security.” (Amended Complaint at 5.) Plaintiff
 *1 Plaintiff Theodore Hudson filed this pro se action       further alleges that Dr. Manion refused to give him pain
pursuant to 42 U.S.C. § 1983 on April 26, 1995.              medication. (Complaint at 5.) Plaintiff seeks to “prevent
Plaintiff's complaint alleges defendants violated his        violent crimes” and demands $6,000,000 in damages.
constitutional rights while he was an inmate at Green        (Amended Complaint at 5.)
Haven Correctional Facility. 1 Plaintiff's complaint was
dismissed sua sponte by Judge Thomas P. Griesa on June       Defendants moved to dismiss the complaint, arguing
26, 1995 pursuant to 28 U.S.C. § 1915(d). On September       that: (1) the Eleventh Amendment bars suit against
26, 1995, the Second Circuit Court of Appeals vacated the    state defendants for money damages; (2) the plaintiff's
judgment and remanded the case to the district court for     allegations fail to state a claim for a constitutional
further proceedings.                                         violation; (3) the defendants are qualifiedly immune from
                                                             damages; and (4) plaintiff must exhaust his administrative
The case was reassigned to Judge Barbara S. Jones            remedies before bringing this suit.
on January 31, 1996. Defendants moved to dismiss the
complaint pursuant to Fed.R.Civ.P. 12(c) on November
25, 1996. Thereafter, the case was reassigned to Judge Jed                          DISCUSSION
S. Rakoff on February 26, 1997. On February 26, 1998,
Judge Rakoff granted defendants' motion to dismiss, but      I find that plaintiff's complaint runs afoul of Rules 8 and
vacated the judgment on April 10, 1998 in response to        10 of the Federal Rules of Civil Procedure and dismiss
plaintiff's motion for reconsideration in which plaintiff    the complaint without prejudice and with leave to amend.
claimed that he never received defendants' motion to         Federal Rule 8 requires that a complaint contain “a short
dismiss.                                                     and plain statement of the claim showing that the pleader
                                                             is entitled to relief.” Fed.R.Civ.P. 8(a)(2). The purpose


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        1
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 107 of 220
Hudson v. Artuz, Not Reported in F.Supp.2d (1998)
1998 WL 832708

of this Rule “is to give fair notice of the claim being         entitle him to relief.” Conley v.. Gibson, 355 U.S. 41, 45–
asserted so as to permit the adverse party the opportunity      46, 78 S.Ct. 99, 2 L.Ed.2d 80 (1957). The complaint of
to file a responsive answer [and] prepare an adequate           a pro se litigant is to be liberally construed in his favor
defense.” Powell v. Marine Midland Bank, 162 F.R.D.             when determining whether he has stated a meritorious
15, 16 (N.D.N.Y.1995) (quoting Brown v. Califano, 75            claim. See Haines v. Kerner, 404 U.S. 519, 520, 92 S.Ct.
F.R.D. 497, 498 (D.D.C.1977)); see Salahuddin v. Cuomo,         594, 30 L.Ed.2d 652 (1972). Even if it is difficult to
861 F.2d 40, 42 (2d Cir.1988) (stating that the “principal      determine the actual substance of the plaintiff's complaint,
function of pleadings under the Federal Rules is to give        outright dismissal without leave to amend the complaint
the adverse party fair notice of the claim asserted so as to    is generally disfavored as an abuse of discretion. See
enable him to answer and prepare for trial”).                   Salahuddin, 861 F.2d at 42–42; see also Doe v. City of New
                                                                York, No. 97 Civ. 420, 1997 WL 124214, at *2 (E.D.N.Y.
 *2 Rule 10 of the Federal Rules of Civil Procedure             Mar.12, 1997).
requires, inter alia, that the allegations in a plaintiff's
complaint be made in numbered paragraphs, each of               Here, plaintiff's pro se complaint fails to satisfy the
which should recite, as far as practicable, only a single       requirements of Federal Rules 8 and 10. The complaint
set of circumstances. Moore's Federal Practice, Vol. 2A, ¶      is often illegible and largely incomprehensible, scattering
10.03 (1996). Rule 10 also requires that each claim upon        what appear to be allegations specific to plaintiff within
which plaintiff seeks relief be founded upon a separate         a forest of headnotes copied from prior opinions.
transaction or occurrence. Id. 2 The purpose of Rule 10         Defendants have answered with a boilerplate brief, which
is to “provide an easy mode of identification for referring     is perhaps all a defendant can do when faced with such
to a particular paragraph in a prior pleading.” Sandler         a complaint. The Court is left with an insurmountable
v. Capanna, 92 Civ. 4838, 1992 WL 392597, *3 (E.D.Pa.           burden in attempting to make a reasoned ruling on such
Dec.17, 1992) (citing 5 C. Wright & A. Miller, Federal          muddled pleadings.
Practice and Procedure, § 1323 at 735 (1990)).
                                                                 *3 Although plaintiff's complaint is substantially
A complaint that fails to comply with these pleading rules      incomprehensible, it appears to plead at least some
“presents far too heavy a burden in terms of defendants'        claims that cannot be termed frivolous on their face. For
duty to shape a comprehensive defense and provides no           example, plaintiff clearly alleges that inmates assaulted
meaningful basis for the Court to assess the sufficiency        him and that Dr. Manion refused to provide him
of” a plaintiff's claims. Gonzales v. Wing, 167 F.R.D. 352,     medical attention. He also appears to assert that Sergeant
355 (N.D.N.Y.1996). It may therefore be dismissed by            Ambrosino failed to protect him from the attack or take
the court. Id.; see also Salahuddin v. Cuomo, 861 F.2d          steps to prevent future attacks. (Plaintiff's Reply at 5). It
at 42 (“When a complaint does not comply with the               is well established that an inmate's constitutional rights
requirement that it be short and plain, the court has the       are violated when prison officials act with deliberate
power to, on its own initiative, ... dismiss the complaint”).   indifference to his safety or with intent to cause him harm.
Dismissal, however, is “usually reserved for those cases        Hendricks v. Coughlin, 942 F.2d 109 (2d Cir.1991). It is
in which the complaint is so confused, ambiguous, vague,        similarly well established that an inmate's constitutional
or otherwise unintelligible that its true substance, if any,    rights are violated when a prison doctor denies his
is well disguised.” Id. In those cases in which the court       request for medical care with deliberate indifference to
dismisses a pro se complaint for failure to comply with         the inmate's serious medical needs. Estelle v. Gamble, 429
Rule 8, it should give the plaintiff leave to amend when the    U.S. 97, 97 S.Ct. 285, 50 L.Ed.2d 251 (1976); Hathaway v.
complaint states a claim that is on its face nonfrivolous.      Coughlin, 37 F.3d 63 (2d Cir.1994), cert. denied, 513 U.S.
Simmons v. Abruzzo, 49 F.3d 83, 87 (2d Cir.1995).               1154, 115 S.Ct. 1108, 130 L.Ed.2d 1074 (1995). Although
                                                                plaintiff provides few facts to support his allegations, I
In determining whether a nonfrivolous claim is stated,          disagree with defendants' assertion that outright dismissal
the complaint's allegations are taken as true, and the          is appropriate because it “appears beyond doubt that
“complaint should not be dismissed for failure to state a       the plaintiff can prove no set of facts in support of his
claim unless it appears beyond doubt that the plaintiff can     claim which would entitle him to relief.” Defendant's
prove no set of facts in support of his claim which would



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        2
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 108 of 220
Hudson v. Artuz, Not Reported in F.Supp.2d (1998)
1998 WL 832708

Memorandum at 5 (quoting Conley v. Gibson, 355 U.S. 41,               Plaintiff's complaint shall also contain a clear statement of
                                                                      the relief he seeks in addition to monetary damages.
45–46, 78 S.Ct. 99, 2 L.Ed.2d 80 (1957)).

Because plaintiff's complaint does not comply with Rules
8 and 10, it is hereby dismissed without prejudice, and                                     CONCLUSION
plaintiff is granted leave to replead within thirty (30) days
of the date of the entry of this Order. In drafting his               For the reasons set forth above, plaintiff's complaint is
second amended complaint, plaintiff is directed to number             dismissed without prejudice, and plaintiff is granted leave
each paragraph and order the paragraphs chronologically,              to replead within thirty (30) days of the date of the entry
so that each incident in which he alleges a constitutional            of this Order.
violation is described in the order that it occurred. Plaintiff
is also directed to specifically describe the actions of              IT IS SO ORDERED.
each defendant that caused plaintiff harm, and to do
so in separate paragraphs for each defendant. Plaintiff's
                                                                      All Citations
complaint shall contain the facts specific to the incidents
plaintiff alleges occurred, and not any facts relating to any         Not Reported in F.Supp.2d, 1998 WL 832708
case that has been decided previously by a court of law.


Footnotes
1      Plaintiff is presently incarcerated at Sullivan Correctional Facility.
2      Rule 10 states:
         (b) Paragraphs; Separate Statements. All averments of claim or defense shall be made in numbered paragraphs,
         the contents of each of which shall be limited as far as practicable to a statement of a single set of circumstances;
         and a paragraph may be referred to by number in all succeeding pleadings. Each claim founded upon a separate
         transaction or occurrence and each defense other than denials shall be stated in a separate count or defense whenever
         a separation facilitates the clear presentation of the matters set forth.


End of Document                                                   © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 3
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 109 of 220
Marom v. City of New York, Not Reported in Fed. Supp. (2016)
2016 WL 916424

                                                                       Officers (Officers John and Jane Doe #1-15), asserting
                                                                       nine claims under 42 U.S.C § 1983 and the First, Fourth,
     KeyCite Yellow Flag - Negative Treatment                          Sixth, and Fourteenth Amendments. Plaintiffs claim that,
On Reconsideration in Part Marom v. City of New York, S.D.N.Y., July
                                                                       while participating in a protest in Zuccotti Park marking
29, 2016
                                                                       the six-month anniversary of the Occupy Wall Street
                   2016 WL 916424
                                                                       (“OWS”) movement, or in the aftermath of the protest,
    Only the Westlaw citation is currently available.
                                                                       they were denied certain protected rights. They maintain
     United States District Court, S.D. New York.
                                                                       that they were falsely arrested, subjected to excessive
              Yotam MAROM, Miriam Rocek,                               use of force, excessive detention, and malicious abuse of
             and Don Fitzgerald, Plaintiffs,                           process, prevented from exercising their First Amendment
                                                                       rights, deprived of their rights to a fair trial, and denied
                          v.
                                                                       the equal protection of the laws. The defendants now
   The CITY OF NEW YORK, New York City Police
                                                                       move to dismiss the complaint pursuant to Rule 12(b)
      Department (“NYPD”) Chief of Department
                                                                       (6), Fed. R. Civ. P. For reasons that will be explained,
       Joseph Esposito, NYPD Deputy Inspector                          the motion is granted as to all claims except for: (1)
       Edward Winski, NYPD Lieutenant Frank                            Yotam Marom's and Miriam Rocek's false arrest, First
   Viviano, NYPD Sergeant Fior Blanco, Nypd Legal                      Amendment retaliation, and certain failure to intervene
   Bureau Officer Oleg Charnyavsky, NYPD Officer                       claims; and, (2) Don Fitzgerald's claim of excessive force.
   Michael Galgano, Shield No. 2671, NYPD Officer
    Cynthia Boyle, Shield No. 6663, NYPD Officer
                                                                       THE FACTS ALLEGED
    Steven Valentine, Shield No. 13585, and NYPD
                                                                       For the purposes of defendants' motion, all non-
    Officers John and Jane Doe #1-15, Defendants.
                                                                       conclusory factual allegations set forth in plaintiffs' First
                                                                       Amended Complaint (the “FAC”) are accepted as true,
                        15-cv-2017 (PKC)
                                                                       see Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), and all
                                |
                                                                       reasonable inferences are drawn in favor of the plaintiffs
                       Signed 03/07/2016
                                                                       as the non-movants, see In re Elevator Antitrust Litig., 502
Attorneys and Law Firms                                                F.3d 47, 50 (2d Cir. 2007).

Gideon Orion Oliver, New York, NY, for Plaintiffs.                     Plaintiffs bring their claims against three categories
                                                                       of defendants. First, plaintiffs allege that the City of
Andrew Joseph Lucas, Joy Tolulope Anakhu, Lamar
                                                                       New York, through its agents in the NYPD, adopted
Devaughn Winslow, NYC Law Department, Office of the
                                                                       policies aimed at depriving OWS protestors of their
Corporation Counsel, New York, NY, for Defendants.
                                                                       constitutional rights. (FAC ¶¶ 11, 105). Second, plaintiffs
                                                                       allege that Chief of Department Esposito, Deputy
                                                                       Inspector Winski, Lieutenant Viviano, Sergeant Blanco,
            MEMORANDUM AND ORDER                                       and Legal Bureau attorney Charnyavsky, whom the
                                                                       plaintiffs call “supervisory defendants,” were personally
CASTEL, U.S.D.J.
                                                                       involved in designing and supervising policies that
 *1 Plaintiffs Yotam Marom, Miriam Rocek, and Don                      caused the deprivation of their constitutional rights.
Fitzgerald bring this action against the City of New York,             (FAC ¶¶ 12, 14-15). Third, plaintiffs allege that
eight named individual defendants employed by the New                  Officers Galgano, Boyle, and Valentine, as well as the
York City Police Department (“NYPD”), specifically                     remaining unnamed defendants, were personally involved
Chief of Department Joseph Esposito, Deputy Inspector                  in depriving plaintiffs of their rights by implementing the
Edward Winski, Lieutenant Frank Viviano, Sergeant Fior                 allegedly unconstitutional policies designed by the City
Blanco, Legal Bureau attorney Oleg Charnyavsky, Officer                and the supervisory defendants. (FAC ¶¶ 13, 16).
Michael Galgano (Shield No. 2671), Officer Cynthia
Boyle (Shield No. 6663), and Officer Steven Valentine
                                                                         I. Events of March 17, 2012.
(Shield No. 13585), and 15 unnamed individual NYPD



                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             1
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 110 of 220
Marom v. City of New York, Not Reported in Fed. Supp. (2016)
2016 WL 916424

On March 17, 2012, plaintiffs Marom, Rocek, and                  on her,” and told her to “[g]et up.” (FAC ¶¶ 182-84). The
Fitzgerald allege that they were “lawfully present”              flexcuffs were tight on Rocek's wrist and remained on her
in Zuccotti Park (also known as Liberty Plaza) in                for approximately four hours. (FAC ¶ 190). Rocek alleges
connection with the six month anniversary of the OWS             that the police dragged her by her hair and pulled her up
movement. (FAC ¶¶ 157, 175, 196). That same evening,             on to her feet because she was unable to get up on her
the NYPD “raided Liberty Plaza” and arrested many                own. (FAC ¶ 185). The police transported Rocek to 100
OWS protestors, including the three plaintiffs. (FAC ¶¶          Centre Street where she was arraigned approximately 24
151-52).                                                         hours after her arrest. (FAC ¶ 193). The FAC asserts that
                                                                 Officer Boyle “filled out NYPD paperwork stating that he
                                                                 [sic] had seen Ms. Rocek engage in certain conduct when
                                                                 he [sic] had in fact not done so.” (FAC ¶ 140).
                    A. Yotam Marom.

 *2 Plaintiffs claim that NYPD Officers “violently
arrested” Marom, “forcibly escorted” him to an NYPD-                                 C. Don Fitzgerald.
arranged holding area and eventually transported him
to NYPD's Midtown South Precinct. (FAC ¶ 159, 161,               Don Fitzgerald alleges that NYPD officers grabbed him
163). Marom alleges that he was handcuffed tightly for           and threw him face-down on the ground while arresting
several hours in connection with his arrest. (FAC ¶ 165).        him during the March 17, 2012 “raid” on Zuccotti Park.
According to the FAC, the police sent Marom to 100               (FAC ¶ 198). While on the ground, an unidentified NYPD
Centre Street where he was arraigned before a New York           officer allegedly hit Fitzgerald “at least ten times in
City Criminal Court Judge “approximately 40 or more              the face while saying, '[s]top resisting!'” (FAC ¶ 199).
hours after his arrest.” (FAC ¶¶ 166-67). The FAC also           The police handcuffed Fitzgerald tightly and transported
claims that Officer Galgano swore out “an accusatory             him to the Midtown South Precinct. (FAC ¶¶ 201,
instrument charging Mr. Marom and another person with            203). Approximately 30 hours after the police arrested
various offenses based on false allegations,” including that     Fitzgerald, they transported him to 100 Centre Street
Galgano observed Marom inside Zuccotti Park resisting            where he was arraigned in New York City Criminal
arrest by sitting down, interlocking arms with other             Court. (FAC ¶¶ 204-05). Fitzgerald claims that his face
protestors, and refusing to place his arms behind his back       was swollen and painful for around a week after his
after the police gave dispersal orders. (FAC ¶ 171). Marom       arrest. (FAC ¶ 206). He also claims that Officer Valentine
alleges that Officer Galgano did not actually observe those      “filled out NYPD paperwork stating that he had seen Mr.
things himself. (FAC ¶ 172).                                     Fitzgerald engage in certain conduct when he had in fact
                                                                 not done so.” (FAC ¶ 141).


                     B. Miriam Rocek.
                                                                            D. Processing of Plaintiffs' Arrests.
Rocek was allegedly working as a “volunteer street medic”
during the March 17, 2012 OWS protest. (FAC ¶ 175). She          Plaintiffs allege that after NYPD officers removed them
claims that an unidentified NYPD supervisor specifically         from Zuccotti Park and brought them to the Midtown
targeted her for arrest and said “get her first, she's           South Precinct, defendants Blanco, Charnyavsky,
number one.” (FAC ¶ 177). Two male NYPD officers then            Galgano, Boyle, and Valentine conspired to falsify arrest
“grabbed Ms. Rocek by her arms, pulled her by her arms,          paperwork. (FAC ¶ 117). While at the NYPD's Midtown
and threw her onto the ground, so that she ended up face-        South Precinct, Blanco and Charnyavsky allegedly “met
down on the ground.” (FAC ¶ 178). The officers allegedly         with and supervised Galgano, Boyle, and Valentine,
ripped her jacket during the process. (FAC ¶ 187). Even          along with all other approximately eight assigned
though Rocek was not resisting arrest, officers were telling     arresting officers.” (FAC ¶ 114). Blanco and Charnyavsky
her to stop resisting and to just relax. (FAC ¶¶ 179-81).        instructed Galgano, Boyle, Valentine, and the others
Rocek then said “[f]uck you, don't tell me to relax” to the      “regarding what to write in their NYPD arrest processing
officers, to which an officer allegedly said “[f]ine, fuck you   paperwork related to plaintiffs' and other purportedly
then,” “twisted her arm back as he placed plastic flexcuffs      related arrests.” (FAC ¶ 115). According to plaintiffs, this


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        2
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 111 of 220
Marom v. City of New York, Not Reported in Fed. Supp. (2016)
2016 WL 916424

process resulted in Blanco and Charnyavsky instructing           Ticket (“DAT”) ].” (FAC ¶ 69). The plaintiffs allege
and assisting Galgano, Boyle, and Valentine “in creating         that the substitution of the No-Summons Policy and
false narratives” regarding plaintiffs behavior in Zuccotti      MAPP in place of the standard procedures resulted in
Park. (FAC ¶ 117). Plaintiffs claim that Galgano,                longer detainment periods for OWS protestors. (FAC ¶¶
Boyle, and Valentine—who filled out paperwork allegedly          70-73). Plaintiffs claim that these policies derived from
swearing they saw plaintiffs engage in certain conduct           “ill-will toward [protestors'] perceived association with
—never actually saw Marom, Rocek, or Fitzgerald in               OWS,” (FAC ¶ 78), and defendants' desire to “deter and/
Zuccotti Park that day. (FAC ¶¶ 132, 134, 136). Plaintiffs       or prevent [protestors] from participating in further OWS-
claim they were prosecuted for criminal offenses based           related demonstrations,” (FAC ¶ 80).
on those statements, which they allege were false, (FAC
¶ 147), and that each plaintiff eventually accepted an           Plaintiffs also claim that the City utilized similar
Adjournment in Contemplation of Dismissal (an “ACD”)             policies and practices against protestors during the 2004
to resolve the cases stemming from their arrests. (FAC ¶¶        Republican National Convention (the “RNC”). (FAC ¶¶
173, 194, 207). 1                                                29-31). According to plaintiffs, the City's RNC policies
                                                                 led to unconstitutional results including the widespread
                                                                 failure to make individualized determinations of probable
   II. NYPD Policies and Practices.                              cause, (FAC ¶ 38); the use of excessive force by
 *3 Plaintiffs further allege that their unlawful treatment      police officers, (FAC ¶ 39); and, unnecessarily long pre-
by the NYPD on March 17, 2012 occurred because of                arraignment detention periods for arrestees, (FAC ¶ 40).
two specific policies concerning mass protests that the          The City subsequently “failed to develop and implement
City of New York, through individual defendant Esposito          adequate training in connection with, and to supervise
and others, adopted during a series of meetings leading          and/or discipline their subordinates in connection with,”
up to the “raid” on Zuccotti Park. First, the City and           mass protest activities, “despite decades of litigation”
supervisory defendants refined and adopted a “policy and         spurred by the RNC policies, among others. (FAC ¶¶ 45,
practice related to OWS of denying persons arrested at           26).
demonstrations individual consideration for release with
summonses,” which plaintiffs label the “No-Summons               On that basis, plaintiffs claim that the City and the
Policy.” (FAC ¶¶ 59-64). Second, the City and supervisory        “supervisory defendants” knew or should have known
defendants refined and adopted a “policy and practice            that the “NYPD's plans for policing and mass arrest
related to the centralized processing of arrestees in a single   processing” used in connection with the March 17,
mass arrest processing center including the involvement          2012 OWS protest “would result in unlawful arrests,
of NYPD Legal Bureau and Criminal Justice Bureau                 excessive use of force, excessive detentions, malicious
agents in the creation of boilerplate NYPD documents             abuse of process, fabrication of evidence, and other
containing false information,” which plaintiffs claim was        unlawful conduct that would lead to constitutional rights
part of “an unreasonably lengthy and punitive mass               violations.” (FAC ¶ 105). And, despite that knowledge,
arrest processing plan” they call “MAPP.” (FAC ¶ 65).            the supervisory defendants failed to intervene to prevent
According to plaintiffs, the No-Summons Policy and               or remediate the injuries suffered by the plaintiffs, (FAC
MAPP were specifically directed at OWS protestors.               ¶ 148), which included “physical, psychological and
(FAC ¶ 67).                                                      emotional injuries, mental anguish, suffering, humiliation,
                                                                 embarrassment, and other damages,” (FAC ¶¶ 174, 195,
They allege that those two policies differ drastically from      208).
the standard policing procedures codified in the NYPD
Patrol Guide. (FAC ¶ 69). The standard procedures,
according to plaintiffs, call for persons “detained and          DISCUSSION
arrested for non-criminal violations ... as well as
                                                                    I. Legal Standard.
most misdemeanor offenses, who are carrying proper
                                                                 “To survive a motion to dismiss, a complaint must contain
identification and have no outstanding arrest warrants, [to
                                                                 sufficient factual matter, accepted as true, to 'state a
be given] individualized determinations of eligibility for
                                                                 claim to relief that is plausible on its face.'” Iqbal, 556
release with a Universal Summons or [Desk Appearance
                                                                 U.S. at 678 (quoting Bell Atlantic v. Twombly, 550 U.S.


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       3
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 112 of 220
Marom v. City of New York, Not Reported in Fed. Supp. (2016)
2016 WL 916424

544, 570 (2007)). “A claim has facial plausibility when
the plaintiff pleads factual content that allows the court      Marom's and Rocek's false arrest claims remain. Claims
to draw the reasonable inference that the defendant is          for false arrest brought under section 1983 “are
liable for the misconduct alleged.” Id. “The plausibility       'substantially the same' as claims for false arrest ... under
standard ... asks for more than a sheer possibility that        state law.” Jocks v. Tavernier, 316 F.3d 128, 134 (2d Cir.
a defendant has acted unlawfully.” Id. Legal conclusions        2003). “To state a claim for false arrest under New York
and “[t]hreadbare recitals of the elements of a cause of        law, plaintiffs must show that '(1) the defendant intended
action,” are not entitled to any presumption of truth. Id.      to confine the plaintiff, (2) the plaintiff was conscious of
                                                                the confinement, (3) the plaintiff did not consent to the
                                                                confinement, and (4) the confinement was not otherwise
   II. Plaintiffs' Section 1983 Claims.                         privileged.'” Savino v. City of New York, 331 F.3d 63, 75
 *4 To state a claim under section 1983, a plaintiff            (2d Cir. 2003) (quoting Bernard v. United States, 25 F.3d
must allege that state officials, acting under color of         98, 102 (2d Cir. 1994)). Defendants argue that plaintiffs
state law, deprived her of a right guaranteed to her by         have not adequately pled facts showing that the arrests
the Constitution or federal law. 42 U.S.C. § 1983; see          of the plaintiffs “was not otherwise privileged,” and,
Graham v. Henderson, 89 F.3d 75, 79 (2d Cir. 1996).             alternatively, that defendants had probable cause to arrest
Here, plaintiffs' claims are predicated on allegations that     Marom and Rocek. In response, plaintiffs contend that
they were: (a) falsely arrested, (b) subjected to excessive     there was no probable cause to arrest or that the alleged
force, (c) subjected to excessive detention, (d) victims of     basis for probable cause is improper because the arresting
malicious abuse of process, (e) deprived of their rights        officers did not personally observe plaintiffs' conduct.
to a fair trial under the Sixth Amendment, (f) deprived
of their rights under the First Amendment, and, (g)              *5 In order to state a claim for false arrest, plaintiffs
deprived of the equal protection of the laws under the          “must show that ... [their] confinement was not
Fourteenth Amendment. Plaintiffs also allege that the           otherwise privileged.” Savino, 331 at 75. Essentially, this
named individual defendants were personally involved            element amounts to determining whether there was legal
in, and failed to intervene to protect plaintiffs from, the     justification for the challenged arrest—in most cases,
deprivation of their rights, see Anderson v. Branen, 17         whether there was probable cause. See Benjamin v. United
F.3d 552, 557 (2d Cir. 1994), and that the City of New          States, 554 F. Supp. 82, 85 (E.D.N.Y. 1982). The FAC
York is liable for the alleged constitutional violations, see   includes no factual content regarding the arrests aside
Monell v. Dep't of Soc. Servs. of City of New York, 436         from the assertion that, prior to being “violently” arrested
U.S. 658, 696 (1978). The Court will examine each of these      by police, all three plaintiffs were “lawfully present”
claims in turn.                                                 in Zuccotti Park “in connection with the six month
                                                                anniversary of the OWS movement.” (FAC ¶¶ 157, 175,
                                                                196).
  A. False Arrest Claim.
As an initial matter, plaintiff Don Fitzgerald withdraws
                                                                Defendants argue that plaintiffs' assertion that they
his false arrest claim because his arrest was not actually
                                                                were “lawfully present” is a legal conclusion and not a
resolved with an ACD, as originally pled, but rather with
                                                                statement of fact upon which a claim for relief can be
a guilty plea to disorderly conduct, which is a “violation”
                                                                based. They also argue that the FAC does not state a
and not a crime. (Plaintiffs' Memorandum of Law in
                                                                plausible false arrest claim because it fails to describe
Opposition, 4); see N.Y. Penal Law § 240.20. 2 Even if he       any of the surrounding circumstances leading to the
had not withdrawn his false arrest claim, a “plaintiff can      arrest. Defendants assert that, because showing that an
under no circumstances recover if he was convicted of the       arrest was “not otherwise privileged” is an element of a
offense for which he was arrested.” Cameron v. Fogarty,         prima facie claim for false arrest, plaintiffs must actually
806 F.2d 380, 387 (2d Cir. 1986); see Sealey v. Fishkin, 96     allege sufficient factual content to permit the Court to
cv 6303 (RR), 1998 WL 1021470, at *4 (E.D.N.Y. Dec. 2,          reasonably infer that the arrest was unjustified. And,
1998) (granting summary judgment dismissing false arrest        the federal pleading standards would seem to require
claim on the basis that plaintiff was convicted, on his own     plaintiffs, at a minimum, to do just that. See Iqbal,
guilty plea, to disorderly conduct, a “violation” rather        556 U.S. at 678 (“The plausibility standard ... asks
than a crime).


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        4
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 113 of 220
Marom v. City of New York, Not Reported in Fed. Supp. (2016)
2016 WL 916424

for more than a sheer possibility that a defendant has             must show that the defendants' use of force was objectively
acted unlawfully.”) On that basis, defendants argue that           unreasonable “in light of the facts and circumstances
plaintiffs' false arrest claim cannot survive a motion to          confronting them, without regard to their underlying
dismiss.                                                           intent or motivation.” Id. at 397. Marom alleges that he
                                                                   was “violently arrested,” (FAC ¶ 159), and that he was
Claims in federal court are governed by federal pleading           handcuffed tightly for several hours in connection with his
standards; in the case of section 1983 claims alleging false       arrest. (FAC ¶ 165). Rocek alleges that officers “grabbed
arrests, state law supplies the elements of the claim. The         [her] by her arms, pulled her by her arms, and threw her
New York Court of Appeals has held that plaintiffs need            onto the ground, so that she ended up face-down on the
not allege “want of probable cause” when stating a false           ground,” (FAC ¶ 178); that officers ripped her jacket,
arrest claim based on a warrantless arrest. Broughton v.           (FAC ¶ 187); that an officer “twisted her arm back as
State, 37 N.Y.2d 451, 458 (1975). This is because, as a            he placed plastic flexcuffs on her,” (FAC ¶ 183); that
matter of substantive law, there is a presumption that             officers dragged her by her hair and pulled her up onto her
“[w]henever there has been an arrest and imprisonment              feet, (FAC ¶ 185); and, that her flexcuffs were tight and
without a warrant” the arrest is unlawful. Id.; Jenkins            remained fastened for approximately four hours, (FAC
v. City of New York, 478 F.3d 76, 88 (2d Cir. 2007)                ¶ 190). Fitzgerald alleges that officers grabbed him and
(“Where an officer makes an arrest without a warrant,              threw him face-down on the ground, (FAC ¶ 198), that
the presumption arises that the plaintiff's arrest was             an unidentified NYPD officer hit him “at least ten times
unlawful.”). In such cases, it is defendants who bear              in the face” (FAC ¶ 199), and that the police handcuffed
the burden “of proving that probable cause existed for             him tightly, (FAC ¶ 203). Fitzgerald also claims that his
the plaintiff's arrest” as an affirmative defense. Savino,         face was swollen and painful for around a week after his
331 F.3d at 76 (citing Broughton, 37 N.Y.2d at 458).               arrest. (FAC ¶ 206). The Court will first address plaintiffs'
Thus, the requirement that plaintiffs “show that ... [their]       excessive force claims regarding the use of handcuffs and
confinement was not otherwise privileged” is satisfied             then will address the balance of plaintiffs' excessive force
simply by alleging that the arrest was made without a              claims.
warrant. Because it is reasonable to infer from the FAC
that plaintiffs were arrested without a warrant, plaintiffs        “Although handcuffs must be reasonably tight to be
Marom and Rocek have stated a plausible claim for false            effective, [ ], overly tight handcuffing can constitute
arrest despite the paucity of facts alleged in the FAC.            excessive force.” Lynch ex rel. Lynch v. City of
                                                                   Mount Vernon, 567 F. Supp. 2d 459, 468 (S.D.N.Y.
Given the lack of factual content alleged in the FAC, it           2008) (internal citation omitted). “[I]n evaluating the
is impossible for the Court to determine, as a matter of           reasonableness of handcuffing, a Court is to consider
law, that there was probable cause to arrest. This also            evidence that: 1) the handcuffs were unreasonably tight;
precludes the Court from being able to determine, at this          2) the defendants ignored the [plaintiffs'] pleas that the
stage, whether defendants are protected from liability by          handcuffs were too tight; and 3) the degree of injury to
the doctrine of qualified immunity. See Savino, 331 F.3d           the wrists.” Id. (quoting Esmont v. City of New York,
at 71 (quoting Mandell v. Cty. of Suffolk, 316 F.3d 368,           371 F.Supp.2d 202, 215 (E.D.N.Y. 2005) (emphasis in
385 (2d Cir. 2003)) (“[U]nder the doctrine of qualified            original). “Courts in this Circuit have generally found that
immunity, a government official performing discretionary           handcuffing does not suffice for an excessive force claim
functions is shielded from liability for civil damages if his      unless it causes some injury beyond temporary discomfort
conduct did not violate plaintiff's clearly established rights     or bruising.” Omor v. City of New York, 13 cv 2439 (RA),
or if it would have been objectively reasonable for the            2015 WL 857587, at *7 (S.D.N.Y. Feb. 27, 2015); see also
official to believe that his conduct did not violate plaintiff's   Lynch, 567 F. Supp. at 468-69 (collecting cases).
rights.”)
                                                                   While the FAC alleges that all three plaintiffs were
                                                                   handcuffed tightly, there are no allegations that any of
  B. Excessive Force Claim.                                        the three ever complained to law enforcement about their
 *6 A claim of excessive use of force during an arrest is          handcuffs and that defendants ignored those complaints,
analyzed under Fourth Amendment principles. Graham v.              and there are no allegations that any plaintiff experienced
Connor, 490 U.S. 386, 394 (1989). To prevail, the plaintiff


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          5
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 114 of 220
Marom v. City of New York, Not Reported in Fed. Supp. (2016)
2016 WL 916424

injuries because of the handcuffs. Marom and Fitzgerald            The FAC also fails to state a plausible excessive force
do claim they were handcuffed for “several hours,” (FAC            claim with respect to Rocek. The most severe of Rocek's
¶¶ 165, 203), and Rocek claims she was handcuffed for              excessive force allegations are that officers “grabbed Ms.
“four hours,” (FAC ¶ 190), but courts in this district have        Rocek by her arms, pulled her by her arms, and threw her
held other claims alleging similar periods of handcuffing          onto the ground,” (FAC ¶ 178), and that officers dragged
insufficient to state a claim for excessive force. See, e.g.,      her by her hair and pulled her up onto her feet, (FAC
Higginbotham v. City of New York, 105 F. Supp. 3d                  ¶ 185). The FAC does not, however, allege that Rocek
369, 377 (S.D.N.Y. 2015) (three hours); Omor, 2015 WL              sustained any injuries. Because Rocek does not assert that
857587, at *7 (four to five hours); Bender v. City of N.Y.,        defendants injured her, allegations that defendants used
09 cv 3286 (BSJ), 2011 WL 4344203, at *6 (S.D.N.Y.                 this minimal amount of force during an arrest are not
Sept. 14, 2011) (fourteen hours). Because the FAC only             sufficient to defeat a motion to dismiss. See, e.g., Acosta,
contains allegations that plaintiffs were handcuffed tightly       2012 WL 1506954, at *10 (dismissing excessive force claim
for several hours, it fails to state a plausible excessive force   where plaintiff alleged that an officer “pushed his wrist
claim based on defendants' use of handcuffs.                       into his pocket, punched him in the chest, threw him to
                                                                   the ground face first, forcibly handcuffed his left arm,
With regard to the remaining allegations of excessive force        and attempted to manipulate his right arm into handcuffs
alleged to have been used by defendants, “the right to             as well”); Wims, 2011 WL 2946369, at *4 (dismissing
make an arrest or investigatory stop necessarily carries           excessive force claim where plaintiff asserted that “he was
with it the right to use some degree of physical coercion          pulled out of his car and 'thrown flat on [his] face unto the
or threat thereof to effect it.” Graham, 490 U.S. at 396.          filthy ground'”)
“'Not every push or shove, even if it may later seem
unnecessary in the peace of a judge's chambers,' [ ], violates     Conversely, Fitzgerald does allege a plausible claim
the Fourth Amendment.” Id. (quoting Johnson v. Glick,              for excessive use of force. Fitzgerald asserts that an
481 F.2d 1028, 1033 (2d Cir. 1973)) (internal citation             unidentified NYPD officer hit him “at least ten times in
omitted). Courts in this district have regularly held that         the face,” (FAC ¶ 199), and that, as a result, his face
a plaintiff must have sustained some injury to maintain            was swollen and painful for around a week. (FAC ¶ 206).
a claim of excessive force. See, e.g., Acosta v. City of           In contrast to Marom's and Rocek's claims, Fitzgerald
New York, 11 cv 856 (KBF), 2012 WL 1506954, at *10                 alleges that he was injured during his arrest. While his
(S.D.N.Y. Apr. 26, 2012); Wims v. New York City Police             injuries were slight, a plaintiff need not suffer severe
Dep't, 10 cv 6128 (PKC), 2011 WL 2946369, at *4-5                  injuries to make out a plausible claim for excessive use of
(S.D.N.Y. July 20, 2011). That injury, however, need not           force. See Robison, 821 F.2d at 924. In the present case,
be severe. See Robison v. Via, 821 F.2d 913, 924 (2d Cir.          the combination of the amount of force allegedly used—
1987) (denying summary dismissal of excessive force claim          ten hits to the face—with the injuries allegedly sustained
where plaintiff “testified that she suffered bruises lasting       —a swollen and painful face for about a week—permit
a 'couple weeks'”).                                                Fitzgerald's excessive force claim to survive a motion to
                                                                   dismiss.
 *7 In the case of Marom, the FAC fails to state a
claim for excessive force. Marom alleges only that he              In sum, the only excessive force claim that survives
was “violently arrested.” The FAC does not explain                 defendants' motion to dismiss is Fitzgerald's claim arising
what specific acts the unidentified officers took against          out of an unidentified officers' repeated hits to his face.
Marom on March 17, 2012 or whether Marom suffered
any injuries as a result of the arrest. In the absence of
more detailed allegations, Marom has failed to plausibly              C. Excessive Detention Claim.
allege an excessive force claim. See, e.g., Bender, 2011           The Fourth Amendment also “governs the procedures
WL 4344203, at *6 (dismissing excessive force claim where          applied during some period following an arrest.” Bryant
plaintiff claimed only that she was “turn [ed] [ ] upside          v. City of New York, 404 F.3d 128, 136 (2d Cir.
down, handcuff[ed] [ ] multiple times, [and] physically            2005). Again, the Fourth Amendment's reasonableness
assault[ed]”) (alterations in original).                           test is one of “objective reasonableness,” meaning that
                                                                   the subjective motivations of individual officers have
                                                                   no bearing on whether a seizure was reasonable under


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          6
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 115 of 220
Marom v. City of New York, Not Reported in Fed. Supp. (2016)
2016 WL 916424

the Fourth Amendment. Id. “In the context of pretrial           140.05), undermines the plausibility of the assertion that
detention, the Supreme Court has held that, when there          plaintiffs were held longer in order for police to gather
has been a warrantless arrest, the Fourth Amendment             evidence of those charges. (Winslow Decl., Ex. C). And,
requires a prompt judicial determination of probable            the fact that each plaintiff was detained for a substantially
cause as a prerequisite to an extended pretrial detention.”     different period of time undermines the plausibility of the
Id.; see Gerstein v. Pugh, 420 U.S. 103, 113-14 (1975).         assertion that they were detained because of defendants'
The Supreme Court subsequently clarified what it meant          systemic ill-will towards OWS protestors. For all of the
by “prompt” judicial determination of probable cause            foregoing reasons, plaintiffs' excessive detention claims
and held that “a jurisdiction that provides judicial            are dismissed.
determinations of probable cause within 48 hours of arrest
will, as a general matter, comply with the promptness
requirement.” Cty. of Riverside v. McLaughlin, 500 U.S.            D. Malicious Abuse of Process Claim.
44, 56 (1991). In sum, “[w]hat is constitutionally required     State law provides the elements of a section 1983 claim
is that, except in extraordinary circumstances, the arrestee    based on malicious abuse of process. See Savino, 331
be given a hearing into probable cause for the arrest within    F.3d at 76. “In New York, a malicious abuse-of-process
48 hours.” Bryant, 404 F.3d at 138; see also McLaughlin,        claim lies against a defendant who (1) employs regularly
500 U.S. at 56 (“Examples of unreasonable delay are             issued legal process to compel performance or forbearance
delays for the purpose of gathering additional evidence to      of some act (2) with intent to do harm without excuse
justify the arrest, a delay motivated by ill will against the   or justification, and (3) in order to obtain a collateral
arrested individual, or delay for delay's sake.”). In New       objective that is outside the legitimate ends of the process.”
York, because probable cause determinations are made            Cook v. Sheldon, 41 F.3d 73, 80 (2d Cir. 1994). To
at arraignments, the Fourth Amendment requires that an          establish that a defendant employed legal process “in
arrestee be arraigned within 48 hours. See Bryant, 404          order to obtain a collateral objective that is outside the
                                                                legitimate ends of the process,” a plaintiff must show more
F.3d at 138. 3
                                                                than just a malicious motive. Savino, 331 F.3d at 77; see
                                                                also Curiano v. Suozzi, 63 N.Y.2d 113, 117 (1984) (“A
 *8 Plaintiffs have failed to plead a plausible claim for
                                                                malicious motive alone, however, does not give rise to a
excessive detention. According to the FAC, Marom was
                                                                cause of action for abuse of process.”). “A plaintiff must
detained for “40 hours or more” prior to being arraigned,
                                                                establish that the defendants had an improper purpose in
(FAC ¶ 167); Rocek was detained for 24 hours, (FAC
                                                                instigating the action.” Savino, 331 F.3d at 77 (emphasis
¶ 193); and Fitzgerald was detained for “30 or more
                                                                in original).
hours,” (FAC ¶ 205). Because plaintiffs' pre-arraignment
detention did not exceed 48 hours, their detention period
                                                                While plaintiffs allege, albeit in a conclusory fashion,
was presumptively reasonable.
                                                                that a number of defendants conspired to falsify arresting
                                                                documents against plaintiffs, (FAC ¶ 117), and that
Moreover, plaintiffs has failed to make any plausible, non-
                                                                plaintiffs were prosecuted on the basis of those false
conclusory allegations showing that the length of their
                                                                documents, (FAC ¶ 147), they do not allege any facts
detention resulted from “extraordinary circumstances.”
                                                                permitting a plausible inference that defendants did so “in
McLaughlin, 500 U.S. at 56. The FAC alleges that
                                                                order to obtain a collateral objective that is outside the
plaintiffs' were detained “for the purpose of gathering
                                                                legitimate ends of the process.” Sheldon, 41 F.3d at 80.
additional evidence to justify the arrest,” (FAC ¶ 77), “for
                                                                Plaintiffs do not identify any possible collateral objective.
delay's sake,” (FAC ¶ 79), and “based on malicious, bad
                                                                The allegation that defendants falsified documents
faith intent to inhibit or punish” them, (FAC ¶ 75), but
                                                                permits the Court to infer that defendants intended to
those allegations are entirely conclusory and simply parrot
                                                                do plaintiffs harm, but, an evil motive is not enough
the bases for finding “extraordinary circumstances.” The
                                                                to sustain a claim for malicious abuse of process. See
fact that each plaintiff was arraigned on charges of
                                                                Savino, 331 F.3d at 77-78 (holding that plaintiff failed to
resisting arrest, (N.Y. Penal Law § 205.30), second-degree
                                                                state a malicious abuse of process claim where he alleged
obstruction of governmental administration, (N.Y. Penal
                                                                that his investigation and arrest by the defendants was
Law § 195.05), disorderly conduct violation, (N.Y. Penal
                                                                motivated by the defendants' desire to seek vindication
Law § 240.2), and trespass violation, (N.Y. Penal Law
                                                                for embarrassment the plaintiff caused the City of New


                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       7
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 116 of 220
Marom v. City of New York, Not Reported in Fed. Supp. (2016)
2016 WL 916424

York). Plaintiffs' claims for malicious abuse of process will      The claim that the false reports were “likely to influence
be dismissed.                                                      a jury's decision” is also entirely speculative. See Ricciuti,
                                                                   124 F.3d at 130. The Officers would have had to testify to
                                                                   the purportedly false statements included in the arresting
   E. Right to a Fair Trial Claim.                                 paperwork in court, as the arrest reports, if they included
 *9 “When a police officer creates false information               inculpatory evidence against plaintiffs, would have been
likely to influence a jury's decision and forwards that            inadmissible on their own on Confrontation Clause
information to prosecutors, he violates the accused's              grounds. See Crawford v. Washington, 541 U.S. 36,
constitutional right to a fair trial.” Ricciuti v. N.Y.C.          59 (2004) (stating Confrontation Clause rule applicable
Transit Auth., 124 F.3d 123, 130 (2d Cir. 1997); see also          to “[t]estimonial statements of witnesses absent from
Morse v. Fusto, 804 F.3d 538, 548 (2d Cir. 2015). A                trial”); See also United States v. Garcia, 282 F. App'x
plaintiff need not have proceeded to a full trial on the           14, 24 (2d Cir. 2008) (permitting two officers to read
merits in order to have an actionable section 1983 claim           from arrest reports and holding that there was no
based on the denial of a fair trial. See Ricciuti, 124 F.3d        Confrontation Clause violation “because both police
at 127 (plaintiffs bringing a section 1983 claim for right to      officers were witnesses subject to cross-examination by the
a fair trial had their criminal charges dismissed pre-trial);      defendants testifying about their own prior recollection
Canario v. City of New York, 5 cv 9343 (LBS), 2006 WL              of events”). This kind of speculative chain of events does
2015651, at *1 (S.D.N.Y. July 12, 2006) (plaintiffs original       not suffice to state a plausible fair trial claim. See Brown
criminal charges were dismissed pre-trial).                        v. City of New York, 2014 U.S. Dist. LEXIS 181736,
                                                                   *10 (E.D.N.Y. Dec. 23, 2014) (dismissing right to fair
As described above, plaintiffs allege that defendants              trial claim based on allegedly false statements contained in
Blanco, Charnyavsky, Galgano, Boyle, and Valentine                 arrest paperwork); see also Blair v. City of New York, 03
conspired to create, and created, false arresting documents        cv 1485(SLT) (CLP), 2009 WL 959547, at *11 (E.D.N.Y.
against plaintiffs. (FAC ¶ 117). Specifically, plaintiffs          Mar. 31, 2009) (“Falsified or fabricated evidence alone
claim that defendants Blanco and Charnyavsky instructed            does not amount to a constitutional violation, however.
and assisted Galgano, Boyle, and Valentine “in creating            The constitutional violation occurs when such evidence is
false narratives” regarding plaintiffs behavior in Zuccotti        admitted at trial and impairs the truth-seeking function of
Park. (FAC ¶ 117). They claim that Galgano, Boyle, and             the court proceedings.”).
Valentine—who filled out arresting paperwork allegedly
swearing they saw plaintiffs engage in certain conduct
—never actually saw Marom, Rocek, or Fitzgerald in                   F. First Amendment Claim.
Zuccotti Park that day. (FAC ¶¶ 132, 134, 136). Plaintiffs
assert that “[b]ased on those false statements, Plaintiffs
                                                                                          1. Retaliation.
were prosecuted for criminal offenses.” (FAC ¶ 147).
                                                                    *10 As an initial matter, Fitzgerald's First Amendment
Those assertions, however, are not sufficient to plausibly         retaliation claim will be dismissed on the basis that
allege a fair trial claim. Critically, plaintiffs fail to assert   there was probable cause to arrest him. The existence
how, in what way, or to what effect, the defendants                of probable cause will defeat a First Amendment claim
specifically falsified their arrest processing paperwork.          “premised on the allegation that defendants prosecuted
A fair trial claim cannot survive a motion to dismiss              a plaintiff out of a retaliatory motive.” Fabrikant v.
based only on broad and conclusory allegations the                 French, 691 F.3d 193, 215 (2d Cir. 2012); see also
officers created “false narratives” about what they saw.           Mozzochi v. Borden, 959 F.2d 1174, 1180 (2d Cir. 1992)
See Abdul-Rahman v. City of New York, 10 cv 2778                   (“An individual does not have a right under the First
(ILG), 2012 WL 1077762, at *12 (E.D.N.Y. Mar. 30,                  Amendment to be free from a criminal prosecution
2012) (dismissing a plaintiff's fair trial claim “because he       supported by probable cause, [even if it is] in reality
has presented only the most conclusory and generalized             an unsuccessful attempt to deter or silence criticism of
allegations, failing to specify in what way the statements,        the government.”). Fitzgerald pled guilty to a disorderly
information, or testimony were false or even in what               conduct violation arising from his arrest on March 17,
material respect the charges against him were false”).             2012. (Plaintiffs' Memorandum of Law in Opposition, 4);



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           8
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 117 of 220
Marom v. City of New York, Not Reported in Fed. Supp. (2016)
2016 WL 916424

see N.Y. Penal Law § 240.20. Because “a conviction of          political message. That inference also applies to Rocek,
the plaintiff following the arrest is viewed as establishing   whom plaintiffs allege was volunteering as a street medic
the existence of probable cause,” Cameron, 806 F.2d at         in connection with the OWS movement. (FAC ¶ 175).
387, Fitzgerald's First Amendment retaliation claim will       However, because plaintiffs' allege only that they were
be dismissed at this stage.                                    present in Zuccotti Park “in connection with” the six-
                                                               month anniversary of OWS, the question remains whether
Marom's and Rocek's retaliation claims, however, remain        supportive presence at a political rally, without more,
in issue. “To plead a First Amendment retaliation claim        qualifies as expressive conduct.
a plaintiff must show: (1) he has a right protected by
the First Amendment; (2) the defendant's actions were          Courts in this district have held that physical occupation
motivated or substantially caused by his exercise of that      of Zuccotti Park in connection with an OWS rally
right; and (3) the defendant's actions caused him some         constitutes expressive conduct. Gersbacher v. City of
injury.” Dorsett v. Cty. of Nassau, 732 F.3d 157, 160 (2d      New York, 14 cv 7600 (GHW), 2015 WL 5692178, at
Cir. 2013). To satisfy the first element, plaintiffs must      *8 (S.D.N.Y. Sept. 25, 2015); Meyers v. City of New
allege that they were engaged in speech protected by the       York, 14 cv 9142 (ALC), 2015 WL 6503825, at *14
First Amendment. Defendants argue that plaintiffs have         (S.D.N.Y. Oct. 27, 2015); cf. Pluma v. City of New York,
failed to establish this element because plaintiffs allege     13 cv 2017 (LAP), 2015 WL 1623828, at *8 (S.D.N.Y.
only that they were present in Zuccotti Park.                  Mar. 31, 2015) (holding that plaintiff who admitted to
                                                               being “a bystander and citizen journalist witnessing the
“It is well established that '[t]he First Amendment affords    event,” rather than a protester in OWS, was not engaged
protection to symbolic or expressive conduct as well as        in expressive conduct). This Court agrees with those
to actual speech.'” Church of Am. Knights of the Ku            holdings. The test for expressive conduct is whether “[a]n
Klux Klan v. Kerik, 356 F.3d 197, 205 (2d Cir. 2004)           intent to convey a particularized message was present,
(quoting Virginia v. Black, 538 U.S. 343 (2003)). The test     and [whether] the likelihood was great that the message
for determining whether conduct is sufficiently expressive     would be understood by those who viewed it.” Johnson,
to implicate the First Amendment is whether “'[a]n intent      491 U.S. at 404. A fair reading of the FAC is that plaintiffs
to convey a particularized message was present, and            intended to convey a particularized message of political
[whether] the likelihood was great that the message would      support for OWS with their presence in, and occupation
be understood by those who viewed it.'” Id. (quoting           of, Zuccotti Park. The Court also concludes that such a
Texas v. Johnson, 491 U.S. 397, 404 (1989)) (alterations       message would have been sufficiently clear to any passerby
in original). “The party asserting that its conduct is         —even if plaintiffs were not shouting or holding signs. It
expressive bears the burden of demonstrating that the          is plausible to conclude that an individual that chooses
First Amendment applies [ ] and that party must advance        to physically associate with the OWS movement in its
more than a mere 'plausible contention' that its conduct is    iconic locale on its six-month anniversary was engaging in
expressive.” Id. (internal citation omitted).                  expressive conduct protected by the First Amendment.

Plaintiffs allege that they were present in Zuccotti Park       *11 Plaintiffs must also plausibly allege that defendants'
“in connection with the six month anniversary of the           actions against them were motivated or substantially
OWS movement.” (FAC ¶¶ 157, 175, 196). While they              caused by the exercise of their First Amendment rights
do not explicitly state that they were “protesting for” or     and that defendant's actions caused them some injury.
“supporting” or “engaging in political speech with” the        Regarding the third element—injury— plaintiffs can show
OWS movement, they assert that they “participated in a         “either that [their] speech has been adversely affected by
First Amendment Assembly.” (FAC ¶ 2). In the context           the government retaliation or that [they have] suffered
of the FAC, the Court finds it reasonable to infer that        some other concrete harm.” Dorsett, 732 F.3d at 160
plaintiffs used the phrases “in connection with six-month      (emphasis in the original). Criminal charges qualify as
anniversary of the OWS movement” and “participated             “some other concrete harm.” See Smith v. Campbell, 782
in a First Amendment Assembly” as shorthand for                F.3d 93, 100 (2d Cir. 2015) (holding that the “issuance of
alleging that they were present in Zuccotti Park with          the tickets was an injury in that it subjected [plaintiff] to
the intention of supporting the OWS movement and its           a state action requiring that she either appear in court,



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       9
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 118 of 220
Marom v. City of New York, Not Reported in Fed. Supp. (2016)
2016 WL 916424

pay a fine, or both”). Defendants' arrest of Marom and          support, beyond mere proximity in time, for the inference
Rocek qualifies as an injury to them because it both halted     that the officer's conduct was in retaliation for the
their speech immediately and subjected them to criminal         plaintiff's protected speech, 782 F.3d at 96, the Court
charges.                                                        concludes that Marom's and Rocek's allegation that they
                                                                were “lawfully present in Liberty Plaza in connection with
Regarding the second element—that defendants arrested           the six month anniversary of the OWS movement” and
them because they were exercising their First Amendment         were subsequently arrested, (FAC ¶¶ 157-59, 175-77), is
rights—the FAC includes no factual content regarding            adequate to state a retaliatory motive. But see Anemone
the circumstances surrounding plaintiffs' arrests. The only     v. Metro. Transp. Auth., 629 F.3d 97, 120 (2d Cir.
pertinent allegation made in the FAC is that prior to being     2011) (affirming summary judgment denying a retaliation
“violently” arrested by police, all three plaintiffs were       claim where the timing of allegedly impermissible action
“lawfully present” in Zuccotti Park “in connection with         “reflected instead the steady accumulation of misconduct”
the six month anniversary of the OWS movement.” (FAC            by plaintiff and not a retaliatory motive). Thus, Marom
¶¶ 157, 175, 196). Marom and Rocek fail to describe             and Rocek have stated a plausible First Amendment
any part of the interaction between themselves and the          retaliation claim. The Court acknowledges that the
police or recount what they or the police were doing at or      claim, like all claims, may look very different at the
around the time they were arrested. While the law in no         summary judgment stage and mere temporal proximity
way requires plaintiffs' to set forth a detailed account of     may ultimately prove to be insufficient for a reasonable
the events surrounding their claims in order to survive a       jury to rule in Marom's and Rocek's favor.
motion to dismiss, it does require enough factual content
to allow the court “to draw the reasonable inference that
the defendant is liable for the misconduct alleged.” Iqbal,
                                                                        2. Time, Place, and Manner Restriction.
556 U.S. at 678.
                                                                 *12 In addition to their retaliation claim, it appears
A court in this district has previously held that a plaintiff   that plaintiffs also challenge “the restrictions imposed
involved in an OWS protest in 2011 adequately pled the          by defendants on plaintiffs' First Amendment rights”
second element of a retaliation claim by alleging only          as being unconstitutional time, place, and manner
that officers arrested him while he was engaged in First        restrictions. (FAC ¶ 242).
Amendment speech. Meyers, 2015 WL 6503825, at *12;
see also Gersbacher, 2015 WL 5692178, at *8 (denying              “[E]xpressive activity, even in a quintessential public
motion to dismiss retaliation claim where plaintiff alleged       forum, may interfere with other important activities for
he was arrested due to his participation in Occupy Wall           which the property is used. Accordingly, [the Supreme
Street). The district court based its holding on the Second       Court] has held that the government may regulate
Circuit's decision in Smith v. Campbell, 782 F.3d 93,             the time, place, and manner of the expressive activity,
100 (2d Cir. 2015). In that case, the Circuit held that           so long as such restrictions are content neutral, are
an officer's appearance at the plaintiff's house to deliver       narrowly tailored to serve a significant governmental
traffic tickets “mere hours” after plaintiff engaged in           interest, and leave open ample alternatives for
protected speech by complaining about the officer's prior         communication.”
conduct to his superiors “was sufficiently proximate to
                                                                Paulsen v. Gotbaum, 982 F.2d 825, 828 (2d Cir. 1992)
imply that the issuance of the tickets was motivated by [the
                                                                (quoting Burson v. Freeman, 504 U.S. 191, 197 (1992)).
plaintiff's] complaint.” Campbell, 782 F.3d at 100. It was
                                                                It is not clear, however, what plaintiffs are asserting were
on that basis—the proximity in time between the plaintiffs'
                                                                improper time, place, and manner restrictions.
protected speech and the defendants' act—that the court
in Meyers concluded that the plaintiff alleged a plausible
                                                                The FAC, read in a light most favorable to plaintiffs,
retaliatory motivation for his arrest. Meyers, 2015 WL
                                                                could be alleging that the rules governing the use of
6503825, at *12.
                                                                Zuccotti Park were unconstitutional time, place, and
                                                                manner restrictions. To that end, plaintiffs cite several
Even though the facts alleged by the plaintiff in her
                                                                zoning regulations that deal with a variety of issues
complaint in Smith v. Campbell provided ample factual
                                                                regarding the park: the requirement that at least 50% of


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      10
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 119 of 220
Marom v. City of New York, Not Reported in Fed. Supp. (2016)
2016 WL 916424

the sidewalk must be free of obstruction, (FAC ¶ 50), the       law or policy that has been applied in an intentionally
process for making physical modifications to the park,          discriminatory manner;” or, (3) “allege that a facially
(FAC ¶¶ 51-52), the requirement that all prohibitions on        neutral statute or policy has an adverse effect and that it
conduct in the park must be clearly posted in writing,          was motivated by discriminatory animus.” Id. It appears
(FAC ¶ 53), and the requirement that “public plazas shall       from the FAC that plaintiffs are proceeding with an Equal
be accessible to the public at all times, except where the      Protection claim based on a selective enforcement theory.
[New York City Planning Commission] has authorized a
nighttime closing,” (FAC ¶ 55). However, plaintiffs make          “[A] violation of equal protection for selective
no allegations explaining how any of these regulations            enforcement would arise if: (1) the person, compared
could plausibly be an improper time, place, and manner            with others similarly situated, was selectively treated;
restriction on plaintiffs' First Amendment activity. They         and (2) that such selective treatment was based on
do allege that police erected barricades around Zuccotti          impermissible considerations such as race, religion,
Park beginning on November 15, 2011, (FAC ¶ 93),                  intent to inhibit or punish the exercise of constitutional
and “ratified and enforced arbitrary and shifting criteria        rights, or malicious or bad faith intent to injure a
determining who could enter the park,” (FAC ¶ 94). But,           person.”
plaintiffs fail to specifically identify any regulation or
                                                                LaTrieste Rest. & Cabaret Inc. v. Vill. of Port Chester, 40
allege how that regulation was unconstitutional.
                                                                F.3d 587, 590 (2d Cir. 1994) (quoting LeClair v. Saunders,
                                                                627 F.2d 606, 609-10 (2d Cir. 1980)).
Instead, plaintiffs allege that defendants violated the rules
regarding Zuccotti Park when arresting OWS protestors
                                                                Plaintiffs claim the OWS protestors were subjected to
on March 17, 2012. And, to the extent the FAC is
                                                                different policing policies than other similarly situated
alleging that the NYPD's conduct itself was somehow
                                                                individuals. In essence, plaintiffs allege that the City,
an unconstitutional time, place, and manner restriction,
                                                                through the supervisory defendants and the NYPD,
plaintiffs only make reference to two actual “policies:” the
                                                                implemented two different policies regarding persons
No-Summons and MAPP policies. According to plaintiffs
                                                                detained and arrested for non-criminal violations. The
own complaint, however, those policies dealt with how
                                                                first policy, the standard one codified in the NYPD's
arrested protestors would be processed by the NYPD.
                                                                Patrol Guide, calls for individuals detained and arrested
Plaintiffs do not claim that those policies were related
                                                                for non-criminal violations to be eligible “for release with
to the decision to arrest OWS protestors in the first
                                                                a Universal Summons or DAT [Desk Appearance Ticket]
place. And, to the extent the police arrested plaintiffs
                                                                rather than being held in custody for arraignment.” (FAC
in violation of the First Amendment, that constitutional
                                                                ¶ 69). This would reduce the amount of time such
deprivation is covered by plaintiffs' retaliation claim. In
                                                                individuals spent in custody to between two and four
sum, even assuming that Zuccotti Park is a traditional
                                                                hours. (FAC ¶ 70). In contrast, plaintiffs allege that
public forum in which the First Amendment applies with
                                                                defendants used a second policy, which plaintiffs called
full force, see Bogart v. City of New York, 13 cv 1017
                                                                the No-Summons Policy and MAPP, to specifically target
(NRB), 2015 WL 5036963, at *9 (S.D.N.Y. Aug. 26, 2015)
                                                                OWS protestors detained and arrested at demonstrations
(describing that the recent decisions in this court involving
                                                                and to deny them individual consideration for release
OWS have assumed, but not clearly held that the First
                                                                with a summons. (FAC ¶ 64). Instead, the police
Amendment applies to Zuccotti Park), plaintiffs fail to
                                                                centralized the processing of OWS protestors, created
identify any plausible unconstitutional time, place, and
                                                                false documents regarding those protestors, and subjected
manner restriction.
                                                                them to unreasonably lengthy detention periods. (FAC ¶
                                                                65).
  G. Equal Protection Claim.
 *13 “There are several ways for a plaintiff to                 Plaintiffs assert that they were subjected to these policing
plead intentional discrimination that violates the Equal        practices because of their political views. In other words,
Protection Clause.” Brown v. City of Oneonta, New York,         defendants arrested plaintiffs and refused to give them
221 F.3d 329, 337 (2d Cir. 2000). A plaintiff could: (1)        summonses because they intended to inhibit or punish
“point to a law or policy that expressly classifies persons     plaintiffs for the exercise of their First Amendment rights.
on [an improper basis];” (2) “identify a facially neutral       But, plaintiffs plead only conclusory allegations regarding


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      11
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 120 of 220
Marom v. City of New York, Not Reported in Fed. Supp. (2016)
2016 WL 916424

defendants' intent to discriminate against plaintiffs. They       (quoting Wright v. Smith, 21 F.3d 496, 501 (2d Cir.
allege no factual content that leads to a reasonable              1994)). Plaintiffs only surviving claims are Marom's and
inference that defendants used the “No-Summons” and               Rocek's false arrest and First Amendment retaliation
“MAPP” policies specifically against OWS protestors               claims and Fitzgerald's claim for excessive use of force. If
with an intent to discriminate against them or their              the FAC fails to plausibly allege the personal involvement
political message. There is no non-conclusory allegation          of the individual defendants' in each of those claims, those
that defendants have any antipathy toward any aspect              respective claims must be dismissed as to those particular
of the viewpoint of the OWS protestors. Conclusory                defendants.
allegations alone are not sufficient to establish a plausible
equal protection claim. See Turkmen v. Hasty, 789                 Prior to the Supreme Court's decision in Iqbal, the law in
F.3d 218, 253-54 (2d Cir. 2015) (finding that claims of           this Circuit regarding when a defendant was “personally
discriminatory intent are sufficient to defeat a motion to        involved” in a constitutional deprivation differentiated
dismiss where plaintiffs alleged that high level officials        sharply between subordinate and supervisory officials.
condoned discriminatory actions by other officials).              See Williams v. Smith, 781 F.2d 319, 323 (2d Cir. 1986);
                                                                  Colon, 58 F.3d at 873. Any defendant, subordinate or
Moreover, plaintiffs fail to adequately allege that they          supervisory, was liable under section 1983 if he or she
were in fact treated differently than other similarly             “directly participated” in a constitutional deprivation.
situated persons. The Second Circuit has interpreted              Williams, 781 F.2d at 323; see also Colon, 58 F.3d
“similarly situated” to mean “a reasonably close                  at 873. Supervisory officials, however, could also be
resemblance of the facts and circumstances of plaintiff's         liable for constitutional deprivations arising from conduct
and comparator's cases, rather than a showing that                related to his or her supervisory responsibilities. Colon,
both cases are identical.” Graham v. Long Island                  58 F.3d at 873. Specifically, the Circuit in Colon held that
R.R., 230 F.3d 34, 40 (2d Cir. 2000). Plaintiffs fail to          personal involvement of a supervisor may be established
allege any comparative cases at all. Plaintiffs have also         by evidence that:
failed to adequately allege that defendants policed the
March 17, 2012 OWS demonstration differently than
other similarly large and disruptive demonstrations. In                       (2) the defendant, after being
fact, while the FAC fails to allege that defendants                           informed of the violation through a
used the standard policing policy during other similarly                      report or appeal, failed to remedy
large demonstrations, it does allege that other large                         the wrong, (3) the defendant created
demonstrations not associated with OWS were subjected                         a policy or custom under which
to policies similar to the “No-Summons” and “MAPP”                            unconstitutional practices occurred,
policies. Specifically, plaintiffs allege that similar policies               or allowed the continuance of such a
were used against demonstrations connected with the                           policy or custom, (4) the defendant
Republican National Convention in 2004. (FAC ¶¶                               was grossly negligent in supervising
29-45).                                                                       subordinates who committed the
                                                                              wrongful acts, or (5) the defendant
 *14 Thus, even assuming that defendants utilized a non-                      exhibited deliberate indifference ...
standard policing policy on March 17, 2012, plaintiffs                        by failing to act on information
fail to plausibly allege that it was applied selectively                      indicating that unconstitutional acts
against OWS or with an intent to discriminate against                         were occurring.
OWS protestors. Plaintiffs' equal protection claims do not
survive a motion to dismiss.
                                                                  58 F.3d at 873. The “Colon test” permitted courts to find
                                                                  that supervisory officials were “personally involved” in
  H. Personal Involvement of Named Defendants.
                                                                  any constitutional deprivation, regardless of the elements
“It is well settled in this Circuit that 'personal involvement
                                                                  of the underlying constitutional provision at issue, if
of defendants in alleged constitutional deprivations is
                                                                  plaintiffs could prove any one of those five factors. See,
a prerequisite to an award of damages under § 1983.'”
                                                                  e.g., Jenkins v. Garvin, 95 cv 3273 (JSM), 1997 WL
Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995)


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        12
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 121 of 220
Marom v. City of New York, Not Reported in Fed. Supp. (2016)
2016 WL 916424

414128, at *3 (S.D.N.Y. July 23, 1997) (recognizing that in    supervisor is only held liable if that supervisor participates
a section 1983 claim premised on the Eighth Amendment          directly in the alleged constitutional violation or if
a “prisoner may demonstrate the personal involvement of        that supervisor creates a policy or custom under which
a supervisor by evidence that shows that the supervisor        unconstitutional practices occurred.”). While other courts
created or allowed the continuance of a policy under           hold that the viability of the second, fourth, and fifth
which the constitutional deprivation occurred or was           Colon factors depends on the underlying constitutional
grossly negligent in the supervision of a subordinate”).       claim. See, e.g., Sash v. United States, 674 F. Supp.
                                                               2d 531, 544 (S.D.N.Y. 2009) (“Where the constitutional
The Iqbal decision rejected Colon's one-size-fits-all          claim does not require a showing of discriminatory
“supervisory liability” test in the context of examining       intent, but instead relies on the unreasonable conduct
a claim of “invidious discrimination in contravention          or deliberate indifference standards of the Fourth and
of the First and Fifth Amendments.” 556 U.S. at                Eighth Amendments, the personal involvement analysis
676. Emphasizing that “vicarious liability is inapplicable     set forth in Colon v. Coughlin may still apply.”); Delgado
to Bivens and § 1983 suits,” the Court held that a             v. Bezio, 09 cv 6899 (LTS), 2011 WL 1842294, at *9
supervisory official could be found personally liable for      (S.D.N.Y. May 9, 2011) (holding that “where the claim
a constitutional deprivation only on the basis of “his         does not require a showing of discriminatory intent, the
or her own misconduct.” Id. at 676-77. The Court               Colon analysis should still apply, insofar as it is consistent
also held that the factors necessary to establish when a       with the particular constitutional provision alleged to
supervisor's actions constituted “misconduct” depended         have been violated”) (internal quotation marks omitted).
only on “the constitutional provision at issue.” Id. at        Neither sect, however, disputes the viability of the “direct
675-76. For example, on a claim of discrimination in           participation” and “policy or custom” factors.
violation of the Fifth Amendment's equal protection
component, a plaintiff must establish that each defendant      With regard to the disputed second, fourth, and fifth
                                         4
acted with a discriminatory purpose. Id. at 676. A             factors of the Colon test, this Court agrees with the
plaintiff cannot establish that a supervisor was liable        latter group. The holding in Iqbal does not stand for
for discrimination simply by proving that the supervisor       the proposition that a supervisor can never be found
knew that a subordinate acted with a discriminatory            personally liable for a constitutional deprivation on a
purpose. Id. Where “purpose rather than knowledge is           showing that he was “grossly negligent” or “deliberately
required to impose Bivens liability on the subordinate for     indifferent.” It only requires that a supervisor's action
unconstitutional discrimination; the same holds true for       —whether direct or through “his or her superintendent
an official charged with violations arising from his or her    responsibilities”—must itself violate the terms of the
superintendent responsibilities.” Id. at 677.                  constitutional provision at issue. Iqbal rejected the idea
                                                               that subordinates and supervisors could be held to
 *15 The Second Circuit has yet to definitively address        different standards of liability for violations of the same
the impact of Iqbal on the Colon test in areas outside         Constitutional right, which, to the majority, amounted
of discrimination. See Reynolds v. Barrett, 685 F.3d 193,      to applying the forbidden vicarious liability standard
205 n.14 (2d Cir. 2012) (casting doubt on the Colon            under a different label. But, Iqbal does not insulate
test); Raspardo v. Carlone, 770 F.3d 97, 117 (2d Cir.          supervisors from liability for any act or omission that
2014) (“We have not yet determined the contours of the         on its own satisfies “each element of the underlying
supervisory liability test, including the gross negligence     constitutional tort.” Turkmen v. Hasty, 789 F.3d 218,
prong, after Iqbal.”). In the absence of binding precedent,    250 (2d Cir. 2015). The Second Circuit's recent decision
district courts in this Circuit have divided into two camps.   in Turkmen v. Hasty supports this reading of Iqbal. 789
Some courts hold that Iqbal categorically eliminated           F.3d at 250 (holding that plaintiffs stated a plausible
the second, fourth, and fifth Colon factors. See, e.g.,        1983 claim for an Eighth Amendment deprivation against
Bellamy v. Mount Vernon Hosp., 07 cv 1801 (SAS),               certain supervisory defendants whose conduct amounted
2009 WL 1835939, at *6 (S.D.N.Y. June 26, 2009)                to “deliberate indifference” because the “underlying
aff'd sub nom. Bellamy v. Mount Vernon Hosp., 387              constitutional violation requires no more than deliberate
F. App'x 55 (2d Cir. 2010) (“Only the first and part           indifference”).
of the third Colon categories pass Iqbal's muster—a



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       13
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 122 of 220
Marom v. City of New York, Not Reported in Fed. Supp. (2016)
2016 WL 916424

In the present case, the surviving claims are for false          being related to proximate cause). Where acts of third
arrest, First Amendment retaliation, and excessive force.        parties are involved, which will generally be the case
Plaintiffs allege that the supervisory defendants were           in section 1983 claims where a supervisor's liability is
personally involved in each those violations. In line with       premised only on her creation of a “policy or custom,”
the view stated above, the second, fourth, and fifth             the supervisor may be held liable for “those consequences
Colon factors should not be viable bases for holding the         attributable to reasonably foreseeable intervening forces.”
supervisory defendants liable for the First Amendment            Warner v. Orange Cty. Dep't of Prob., 115 F.3d 1068,
retaliation claims because those claims have an intent           1071 (2d Cir. 1996) (internal quotation marks omitted)
requirement. See Dorsett, 732 F.3d at 160 (holding that          (emphasis added). Thus, if the constitutional deprivation
on a claim for First Amendment retaliation plaintiffs            at issue was not a foreseeable consequence of any alleged
must show that a “defendant's actions were motivated             policy or custom, or the deprivation was caused by some
or substantially caused by his exercise of [plaintiff's          unforeseeable intervening event, plaintiffs have not stated
First Amendment rights]”). But, those factors may be             a plausible claim against a supervisory defendant. See
viable when it comes to false arrest and excessive               Victory v. Pataki, No. 13--3592, 2016 WL 373869, at
force claims because those claims have no state-of-mind          *15 (2d Cir. Feb. 1, 2016), as amended (Feb. 24, 2016)
requirement, only an objectively reasonable standard. It         (affirming dismissal of claims against Governor Pataki
is not necessary, however, for the Court to weigh in             for lack of personal involvement where plaintiff only
definitively on which of the disputed Colon factors are          alleges that Governor Pataki had a blanket policy of
viable for which claims because plaintiffs fail to plausibly     opposing parole to violent offenders, but does not allege
allege any facts showing that the supervisory defendants         that that policy led the Governor's staff “to intervene in
were “grossly negligent” or “deliberately indifferent.”          parole decisions” or to ratify “the rescission procedures
Plaintiffs only plausibly allege that defendants “directly       employed by the Board of Parole”).
participated” in, and “created a policy or custom”
allowing for, their constitutional deprivations.

                                                                                       1. False Arrest.
 *16 Importantly, even if plaintiffs did establish that one
of the supervisory defendants created a policy or custom
under which a constitutional deprivation occurred, they                  i. Officers Galgano, Boyle, and Valentine.
“must also establish that the supervisor's actions were the
                                                                 Plaintiffs do not allege that Galgano or Boyle were
proximate cause of the [their] constitutional deprivation.”
                                                                 personally involved in seizing Marom or Rocek from
Raspardo, 770 F.3d at 116 (2d Cir. 2014). Section 1983
                                                                 Zuccotti Park. However, they do allege that Galgano and
specifically extends liability to “every person who ...
                                                                 Boyle were personally involved in creating the NYPD
subjects, or causes to be subjected, any citizen of the United
                                                                 paperwork documenting Marom's and Rocek's arrests.
States or other person within the jurisdiction thereof
                                                                 (FAC ¶¶ 139-40). Galgano allegedly filled out the arresting
to the deprivation of any [Constitutional rights.]” 42
                                                                 paperwork for Marom, (FAC ¶ 139), and Boyle allegedly
U.S.C. § 1983 (emphasis added). The Supreme Court has
                                                                 filled out the arresting paperwork for Rocek, (FAC ¶
interpreted this language to mean that “Congress did not
                                                                 140). Plaintiffs also allege that the paperwork included
intend § 1983 liability to attach where such causation was
                                                                 “false statements” about what the officers allegedly saw.
absent.” Monell, 436 U.S. at 692. Causation incorporates
                                                                 (FAC ¶¶ 144-45, 147). These allegations are adequate,
the tort concept of proximate cause, a concept that
                                                                 at this stage, to support claims that Galgano “directly
has long turned on reasonable foreseeability. See City
                                                                 participated” in Marom's false arrest and Boyle “directly
of Oklahoma City v. Tuttle, 471 U.S. 808, 833 (1985)
(“Ordinary principles of causation used throughout the           participated” in Rocek's false arrest. 5
law of torts recognize that 'but for' causation, while
probably a necessary condition for liability, is never a         “Direct participation” means “intentional participation in
sufficient condition of liability.”); See also Stanford v.       the conduct constituting a violation of the victim's rights
Kuwait Airways Corp., 89 F.3d 117, 125 (2d Cir. 1996)            by one who knew of the facts rendering it illegal.” Provost
(describing two concepts of foreseeability, with one, “the       v. City of Newburgh, 262 F.3d 146, 155 (2d Cir. 2001).
foreseeability of the specific injury the plaintiff suffered,”   First, Galgano and Boyle intentionally participated in the



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      14
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 123 of 220
Marom v. City of New York, Not Reported in Fed. Supp. (2016)
2016 WL 916424

respective arrests by filling out the arresting paperwork for   of Marom and Rocek with knowledge that they were
each of those plaintiffs. Second, there is a plausible basis    unconstitutional. Colon, 58 F.3d at 873.
to infer that Galgano and Boyle knew that the arrests were
unlawful, if indeed they were, because they were tasked          *17 Regarding Lieutenant Viviano, the FAC fails to
with filing the arrests, which presumably included stating      plausibly allege that he was personally involved in
the basis for probable cause. While the FAC also alleges        Marom's and Rocek's false arrests. Plaintiffs allege that
that Officer Valentine filled out the arresting paperwork       Viviano was responsible for ensuring the accuracy of
for Fitzgerald, his false arrest claim does not survive the     Galgano's, Boyle's, and Valentine's arrest processing
motion to dismiss. Beyond that, there are no allegations        paperwork, (FAC ¶ 112), and that he “knew or should
that Officer Valentine directly participated in the arrests     have known that the NYPD's March 17, 2012 mass
of, or filled out the arresting paperwork for, Marom and        arrest processing plans and/or practices would result in
Rocek.                                                          assigned arresting officers filling out NYPD and criminal
                                                                court paperwork containing false allegations,” (FAC ¶
In sum, Marom adequately alleges that Officer Galgano           125). Neither of those allegations give rise to a plausible
was personally involved in his false arrest and Rocek           inference that Viviano directly participated in either false
adequately alleges that Officer Boyle was personally            arrest or created any policy or custom.
involved in her false arrest.
                                                                Regarding Deputy Inspector Winski, the allegations
                                                                establishing his personal involvement in the false arrests
                                                                are substantially the same as those against Viviano.
               ii. Supervisory Defendants.
                                                                Plaintiffs merely allege that he was the second highest
Marom and Rocek also claim that the named “supervisory          ranking NYPD Officer in the vicinity of Marom's and
defendants”—Chief of Department Esposito, Deputy                Rocek's arrests, (FAC ¶ 108); that he, or Defendant
Inspector Winski, Lieutenant Viviano, Sergeant Blanco,          Esposito, or both, had the responsibility “to ensure that
and Legal Bureau attorney Charnyavsky—were                      any arrest teams assigned to process arrests had definite
personally involved in their false arrests.                     knowledge of each arrest,” (FAC ¶ 111); and, that he
                                                                “knew or should have known that the NYPD's March
The FAC alleges that Blanco and Charnyavsky met                 17, 2012 mass arrest processing plans and/or practices
with and supervised Officers Galgano and Boyle in               would result in assigned arresting officers filling out
connection with processing Marom's and Rocek's arrests.         NYPD and criminal court paperwork containing false
(FAC ¶¶ 127-28). A supervisor can be personally liable          allegations,” (FAC ¶ 125). Again, these allegations do
if he “participated directly in the alleged constitutional      not create a plausible inference that Winski directly
violation.” Colon, 58 F.3d at 873. “[O]rdering or helping       participated in, or created a policy causing, the alleged
others to do the unlawful acts, rather than doing them          unconstitutional arrests.
[oneself],” can constitute “direct participation.” Provost,
262 F.3d at 155. Blanco and Charnyavsky allegedly               Lastly, regarding Chief of Department Esposito,
gathered together and conferred with the arresting officers     plaintiffs' allegations fit into two categories. First, similar
and eight other officers, and “conferred with each other        to the aforementioned allegations against Viviano and
about” what they had observed and what the charges              Winski, Marom and Rocek allege that Esposito was the
were against plaintiffs. (FAC ¶ 114). And, Blanco and           highest ranking NYPD Officer “in the vicinity” of their
Charnyavsky allegedly “instructed” Officers Galgano             arrests, (FAC ¶ 107), and that he was responsible for
and Boyle “regarding what to write in their NYPD                all supervisory decisions regarding all fellow officers at
arrest processing paperwork,” including “creating false         Zuccotti Park on March 17, 2012, (FAC ¶¶ 109-11). These
narratives.” (FAC ¶¶ 115-17). Those allegations, coupled        allegations fail to state a plausible claim that Esposito
with the allegations that Officers Galgano and Boyle lied       “participated directly” in Marom's or Rocek's false arrest.
about conduct they allegedly did not see, (FAC ¶¶139-40),       Colon, 58 F.3d at 873.
create a plausible claim that Blanco and Charnyavsky
“participated directly in the” purported false arrests          Second, plaintiffs allege that Esposito “created a policy or
                                                                custom under which unconstitutional practices occurred,



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         15
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 124 of 220
Marom v. City of New York, Not Reported in Fed. Supp. (2016)
2016 WL 916424

or allowed the continuance of such a policy or custom.”         Marom's and Rocek's arrests. Even assuming arguendo
Colon, 58 F.3d at 873. They allege that between September       that certain defendants entered false information into
17, 2011 and March 17, 2012, Esposito was personally            Marom's and Rocek's arrest reports, plaintiffs fail to show
involved in planning for policing the OWS protests and in       how that intervening event was a reasonably foreseeable
designing and implementing the NYPD's police responses          consequence of the so called “MAPP” policy.
to OWS. (FAC ¶ 61). They also allege that he met with the
then-NYPD Commissioner on a regular basis to discuss            In sum, plaintiffs' claims that Blanco and Charnyavsky
the OWS protest and that during those meetings the              were personally involved in the false arrest of Marom
City adopted the “No-Summons” and “MAPP” policies.              and Rocek survive the motion to dismiss, but their claims
(FAC ¶ 63-65). According to plaintiffs, the “MAPP”              against Viviano, Winski, and Esposito do not.
policy called for NYPD Legal Bureau and Criminal
Justice Bureau agents to be involved in “the centralized
processing of arrestees in a single mass arrest processing
                                                                            2. First Amendment Retaliation.
center,” which led to the “creation of boilerplate NYPD
documents containing false information.” 6 (FAC ¶ 65).          Marom's and Rocek's claims for First Amendment
In an endeavor to connect the “MAPP” policy to Marom's          retaliation also survive defendants' motion to dismiss.
and Rocek's allegedly false arrest, plaintiffs assert that      Those claims are functionally identical to plaintiffs' false
Legal Bureau Attorney Charnavsky instructed Officers            arrest claims regarding the alleged basis for personal
Galgano and Boyle to include false information in               involvement of the named defendants, with support for
Marom's and Rocek's arresting documents.                        the allegation of a retaliatory motive arising from the
                                                                proximity in time between plaintiffs' expressive conduct
The allegations connecting Esposito to the “MAPP”               and their arrests. Because both claims arise from the
policy and their attempts to connect the “MAPP” policy          same factual allegations—defendants arrested Marom
to Marom's and Rocek's false arrests are too attenuated         and Rocek without probable cause because they were
to be a plausible basis for showing Esposito's personal         involved in the Occupy Wall Street protest on March
involvement. First, the FAC does not “show[ ]” that             17, 2012—plaintiffs make identical contentions regarding
Esposito was responsible for creating and implementing          how the named individual defendants were personally
the “MAPP” policy other than the assertion that he was          involved in those events. On that basis, the Court's
present during certain meetings with other high ranking         analysis regarding the issue of personal involvement is the
NYPD and City decision makers.                                  same on these claims as it was on the false arrest claims.

 *18 Second, the FAC fails to plausibly allege that the         Thus, for the reasons explained above, plaintiffs
“MAPP” policy proximately caused the falsified reports          adequately allege that Officer Galgano was personally
or false arrests. In a major population center, multiple        involved in Marom's First Amendment retaliation claim
individuals may violate the law at a single location and        and that Officer Boyle was personally involved in
at approximately the same time. Those situations may            Rocek's First Amendment retaliation claim. Marom's
dictate that the police arrest many people in a short span of   and Rocek's claims that Blanco and Charnyavsky were
time. Nothing is inherently unlawful or unconstitutional        personally involved in their retaliatory arrests also
about creating a plan in advance to deal with such              survives defendants' motion to dismiss. However, the
occurrences. There is nothing wrong with developing a           claims that Viviano, Winski, and Esposito were personally
uniform procedure for all arrests arising out of a large        involved in the plaintiffs' retaliatory arrests do not.
event. Nor is the use of boilerplate forms or specifically
trained agents to facilitate the processing of multiple
arrests inherently unlawful or unconstitutional. Of course,
                                                                                    3. Excessive Force.
the entry of knowingly false information on any record,
boilerplate or otherwise, is unlawful. The FAC, however,        Fitzgerald's excessive force claim, as noted, also survives
fails to plausibly allege how Esposito or the “MAPP”            defendants' motion to dismiss. A single unidentified
policy he allegedly created caused false information to         officer was allegedly responsible for the actual force
be relied upon or recorded during the processing of             used against Fitzgerald. (FAC ¶ 198). Nevertheless,


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      16
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 125 of 220
Marom v. City of New York, Not Reported in Fed. Supp. (2016)
2016 WL 916424

Fitzgerald maintains that Officers Galgano, Boyle,               that Esposito helped design similar policing policies for
and Valentine and the “supervisory defendants” were              the 2004 RNC protests and that those policies resulted
personally involved in that use of excessive force.              in the use of excessive force by police against many
                                                                 arrestees in 2004. (FAC ¶¶ 30-39). But again, the FAC
                                                                 fails to plausibly allege that the policies were the proximate
                                                                 cause of the use of force against Fitzgerald during this
        i. Officers Galgano, Boyle, and Valentine.
                                                                 OWS protest. Instead, the facts alleged in the FAC
With regard to Officers Galgano and Boyle, plaintiffs            give rise to the reasonable inference that the actual use
do not allege that they saw Fitzgerald in Zuccotti Park,         of force was an unforeseeable intervening act. There is
or otherwise participated in or witnessed the use of             nothing alleged about any of the cited policies from
force against him. And, with regard to Officer Valentine,        which a police supervisor could reasonably foresee that
plaintiffs affirmatively state that he never saw Fitzgerald      subordinate officers would use excessive force by reason
before Fitzgerald arrived at the Midtown South Precinct.         of those policies. Rule 8(a) requires a party to set forth or
(FAC ¶¶ 136-37). Therefore, the FAC does not plausibly           “show[ ]” facts that make the allegation plausible. Apart
allege that any of the officers were personally involved         from conclusory allegations, the FAC does not permit a
in the unconstitutional use of force against Fitzgerald.         reasonable inference that Esposito created or continued
Fitzgerald's excessive force claim is dismissed as to            policies that caused the excessive use of force against
Officers Galgano, Boyle, and Valentine.                          Fitzgerald.

                                                                 In sum, plaintiffs do not plausibly allege a basis
                                                                 for holding any of the named individual defendants
                ii. Supervisory Defendants.                      personally liable for the excessive use of force against
                                                                 Fitzgerald and the claim is dismissed as to them all.
There are no allegations that any of the supervisory
defendants participated directly in the use of force
against Fitzgerald. The most Fitzgerald alleges is that the         I. Failure to Intervene.
supervisory defendants were “in the vicinity” of Zuccotti        Plaintiffs also claim that the named individual defendants
Park during the protest. For example, the FAC asserts            are liable for failing to intervene to prevent plaintiffs'
that Esposito was “the highest ranking NYPD officer in           alleged constitutional deprivations. Specifically, Marom
the vicinity of Plaintiffs' arrests,” (FAC ¶ 107), and that      alleges that the supervisory defendants and Officers Boyle
Winksi was “the second-highest-ranking NYPD officer in           and Valentine failed to intervene to protect his rights;
the vicinity of Plaintiffs' arrests,” (FAC ¶ 108). It also       Rocek alleges that the supervisory defendants and Officers
alleges that “at least defendants Winski and Viviano were        Galgano and Valentine failed to intervene to protect
personally involved in OWS-related false arrests in the          her rights; and, Fitzgerald alleges that the supervisory
vicinity of Liberty Plaza.” (FAC ¶ 150). These claims of         defendants and Officers Galgano and Boyle failed to
presence in a “vicinity,” in the context of a large protest in   intervene to protect his rights. Because a “failure to
Zuccotti Park, do not plausibly allege direct participation      intervene [ ] claim is contingent upon the disposition of
in the use of excessive force against Fitzgerald.                the primary claims underlying the failure to intervene
                                                                 claim,” Matthews v. City of New York, 889 F. Supp. 2d
 *19 Plaintiffs do not plausibly allege a claim against          418, 443-44 (E.D.N.Y. 2012); see also Feinberg v. City of
Esposito. As already discussed, plaintiffs allege that           New York, 99 cv 12127 (RC), 2004 WL 1824373, at *4
defendant Esposito helped develop policing policies used         (S.D.N.Y. Aug. 13, 2004), plaintiffs' failure to intervene
in Zuccotti Park on March 17, 2012, (FAC ¶¶ 61, 63-65).          claims are assessed only as they relate to Marom's and
They also allege, in a conclusory manner, that the use           Rocek's false arrest and First Amendment retaliation
of force by police in making arrests was excessive or            claims and Fitzgerald's excessive force claim.
“extreme.” (FAC ¶ 86). However, plaintiffs fail to draw
any causal connection between the “No-Summons” and               “All law enforcement officials have an affirmative duty
“MAPP” policies, which deal with methods of arrest               to intervene to protect the constitutional rights of citizens
processing and post-arrest disposition, and the use of           from infringement by other law enforcement officers in
force against OWS protestors. (FAC ¶ 86). Plaintiffs allege      their presence.” Anderson, 17 F.3d at 557. “An officer


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         17
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 126 of 220
Marom v. City of New York, Not Reported in Fed. Supp. (2016)
2016 WL 916424

who fails to intercede is liable for the preventable harm          cause because they were involved in the Occupy Wall
caused by the actions of the other officers where that             Street protest after which Officers Galgano, Boyle, and
officer observes or has reason to know: (1) that excessive         Valentine, along with Sergeant Blanco and attorney
force is being used, [ ] (2) that a citizen has been               Charnyavsky, gathered together to discuss filing the
unjustifiably arrested [ ] or (3) that any constitutional          arresting paperwork for both plaintiffs. As a result, the
violation has been committed by a law enforcement                  allegations as to how each of the named defendants
official [ ].” Id. However, “[i]n order for liability to attach,   are liable for a failure to intervene to prevent Marom's
there must have been a realistic opportunity to intervene          and Rocek's First Amendment retaliation claims are the
to prevent the harm from occurring.” Id.                           same as for their false arrest claims. The Court's analysis
                                                                   regarding the plausibility of the failure to intervene claims
                                                                   is the same as well. Marom plausibly alleges that Officers
   1. False Arrest Claims.                                         Boyle and Valentine are liable for failing to intervene to
Rocek alleges that Officers Galgano and Valentine failed           prevent his retaliatory arrest and Rocek plausibly alleges
to intervene in her unlawful arrest and Marom alleges              that Officers Galgano and Valentine are liable for failing
that Officers Boyle and Valentine failed to intervene in           to intervene to prevent her retaliatory arrest. But, neither
his unlawful arrest. Specifically, the FAC alleges that            Marom nor Rocek plausibly allege that Winski, Viviano,
Galgano, Boyle, and Valentine “gathered together and               or Esposito failed to intervene.
conferred with each other about what they had observed
and what the charges were” regarding Marom and Rocek,
prior to filing formal arresting paperwork and further                3. Excessive Force Claim.
detaining the two plaintiffs. (FAC ¶ 114). On that basis,          Fitzgerald fails to plausibly allege that any of the named
Rocek plausibly alleges that Galgano and Valentine had             defendants are liable for failing to intervene to prevent
a realistic opportunity to intervene in her false arrest and       the use of excessive force against him. With regard to
Marom plausibly alleges that Boyle and Valentine had a             Officers Galgano and Boyle, Fitzgerald does not allege
realistic opportunity to intervene in his false arrest.            that they saw him in Zuccotti Park, nor does he allege
                                                                   that they participated in or witnessed the use of force
Marom and Rocek also allege that the supervisory                   against him. With regard to Officer Valentine, Fitzgerald
defendants failed to intervene to stop their false arrests. As     affirmatively states that he never saw Fitzgerald before
an initial matter, Marom and Rocek plausibly allege that           Fitzgerald arrived at the Midtown South Precinct. (FAC
Blanco and Charnyavsky were personally involved in their           ¶¶ 136-37). And, regarding the supervisory defendants,
false arrests. Those defendants cannot be liable for both          Fitzgerald fails to allege that any of the supervisory
the underlying constitutional deprivation and a failure            defendants were present at the actual scene of Fitzgerald's
to intervene to stop themselves from committing that               arrest with a “realistic opportunity” to prevent the use of
violation. Regarding Viviano's, Winski's, and Esposito's           force.
failure to intervene in Marom's and Rocek's false arrest,
the two plaintiffs fail to allege any facts showing that
those three supervisory defendants were present during                J. Monell Claims.
any part of the arrest or arrest processing of Marom and           Finally, plaintiffs assert that the City of New York is
Rocek. For that reason, there is no basis to infer that            liable for the deprivation of their constitutional rights.
Winski, Viviano, or Esposito had “a realistic opportunity          “In order to establish municipal liability, 'a plaintiff
to intervene to prevent” the false arrests from occurring          must show that the violation of his constitutional rights
and there is no plausible failure to intervene claim pled          resulted from a municipal custom or policy.'” DeCarlo
against those defendants.                                          v. Fry, 141 F.3d 56, 61 (2d Cir. 1998) (quoting Ricciuti
                                                                   v. New York City Transit Auth., 941 F.2d 119, 122 (2d
                                                                   Cir.1991)). A municipality may not be held liable on
   2. First Amendment Retaliation Claims.                          section 1983 claims solely “by application of the doctrine
 *20 As previously explained, Marom's and Rocek's                  of respondeat superior.” Pembaur v. City of Cincinnati,
claims for First Amendment retaliation arise from the              475 U.S. 469, 478 (1986). Instead, municipal liability
same factual allegations as their false arrest claim—              can be found where: (1) “a particular municipal action
defendants arrested Marom and Rocek without probable               itself violates federal law, or directs an employee to


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         18
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 127 of 220
Marom v. City of New York, Not Reported in Fed. Supp. (2016)
2016 WL 916424

do so,” Bd. of Cty. Comm'rs of Bryan Cty., Okl. v.               implicated in the surviving claims. First, the alleged
Brown, 520 U.S. 397, 404 (1997) (emphasis in original), (2)      practice of using “arrests and full-blown arrest processing
an “authorized decisionmaker has intentionally deprived          in lieu of issuing summonses for summons-eligible
a plaintiff of a federally protected right,” Id. at 405,         offenses,” (FAC ¶ 269g), has no connection to Marom
(3) unconstitutional “practices [are] so persistent and          and Rocek being arrested without probable cause, or
widespread as to practically have the force of law,”             in retaliation for their speech, or with Fitzgerald being
Connick v. Thompson, 563 U.S. 51, 61 (2011), and                 subjected to excessive force. That alleged practice is
(4) where a municipality's failure to train its employees        possibly related to plaintiffs' excessive detention claims,
about their legal duty to avoid violating a citizen's rights     but those have been dismissed.
amounts to “deliberate indifference,” Id. In any case,
“a plaintiff must show that the municipal action was             Second, the alleged practice of “assigning 'arrest teams'
taken with the requisite degree of culpability and must          of officers who had not witnessed the conduct allegedly
demonstrate a direct causal link between the municipal           giving rise to the need for arrests to 'process' the arrests
action and the deprivation of federal rights.” Bryan Cty.,       of multiple arrestees, including by filing out NYPD
520 U.S. at 404.                                                 paperwork and swearing out accusatory instruments
                                                                 containing false information,” (FAC ¶ 269h), may relate
To succeed in plausibly alleging a claim for municipal           to plaintiffs' malicious abuse of process or right to a fair
liability against the City of New York, the FAC must             trial claims because of the implication that materials were
demonstrate a “direct causal link between” a municipal           regularly falsified, but neither of those underlying claims
action and one of the surviving claims: (1) Marom's and          has survived the motion to dismiss.
Rocek's false arrest claims, (2) Marom's and Rocek's
First Amendment retaliation claims, and (3) Fitzgerald's         Third, the alleged practice of “inserting NYPD Legal
excessive force claim. Plaintiffs list nine potential policies   Bureau and CJB agents into a special Mass Arrest
and practices of the City of New York that they believe          Processing Plan using a centralized Mass Arrest
are bases for municipal liability, (FAC ¶ 269), as well as       Processing Center that manufactured false business and
one claim that the City failed to properly train its police      court records after the fact,” (FAC ¶ 269i), similarly may
officers. The Court will first address the various alleged       relate to plaintiffs' dismissed malicious abuse of process
municipal practices and then will address the failure to         and fair trial claims, but has no plausible causal link to the
train theory.                                                    surviving claims.

                                                                 In contrast, the remaining six alleged municipal policies
   1. Municipal Policies and Practices.                          and practices bear some plausible connection to plaintiffs
 *21 When alleging a Monell claim based on the existence         surviving claims. Plaintiffs allege that the City has
of a municipal policy or practice, plaintiffs must show          practices whereby the NYPD applies the prohibition
that the practice causing the deprivation of federal rights      against “violation-level trespass,” (FAC ¶ 269e), and the
is “so persistent and widespread as to practically have          prohibition on disorderly conduct, (FAC ¶ 269f), against
the force of law.” Connick, 563 U.S. at 61. Generally,           protestors without justification. And, that the City has a
“a single incident alleged in a complaint, especially if         practice of treating groups of protestors as a “unit” for
it involved only actors below the policy making level,           “mass arrest” without first giving meaningful notice or
does not suffice to show a municipal policy.” DeCarlo,           opportunities for dispersal. (FAC ¶ 269d). Presumably,
141 F.3d at 61. “[T]he mere assertion that a municipality        plaintiffs are alleging that these three practices regularly
has such a custom or policy is insufficient in the               lead to false arrests.
absence of allegations of fact tending to support, at least
circumstantially, such an inference.” Zahra v. Town of           Similarly, plaintiffs allege that the City has two practices
Southold, 48 F.3d 674, 685 (2d Cir.1995) (alterations            whereby the NYPD unreasonably restricted protected
omitted) (quoting Dwares v. City of N.Y., 985 F.2d 94,           activities in Zuccotti Park between September 2011 and
100 (2d Cir.1993)).                                              March 17, 2012, (FAC ¶ 269a), and continually fails
                                                                 to provide adequate opportunities to disperse before
Three of the alleged municipal policies and practices bear       arresting protestors engaged in First Amendment activity,
no direct causal link to the constitutional deprivations


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         19
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 128 of 220
Marom v. City of New York, Not Reported in Fed. Supp. (2016)
2016 WL 916424

(FAC ¶ 269b). Presumably, plaintiffs are alleging that              would not occur under comparable circumstances again—
these practices led, and continue to lead, to retaliatory           such as the March 17, 2012 “raid” on Zuccotti Park. (FAC
arrests without probable cause. Plaintiffs also allege that         ¶ 45).
there is an NYPD policy and practice of using excessive
force against protestors. (FAC ¶ 269c).                             “A municipality's culpability for a deprivation of rights
                                                                    is at its most tenuous where a claim turns on a failure
For each of these policies, Plaintiffs fail to allege sufficient    to train.” Connick, 563 U.S. at 61. Plaintiffs must
factual content allowing for the plausible inference that           show that a municipality's failure to train its employees
any one of them were “so persistent and widespread as               amounted to “deliberate indifference.” Id. “'[D]eliberate
to practically have the force of law.” Connick, 563 U.S.            indifference' is a stringent standard of fault, requiring
at 61. Plaintiffs allege that these policies were “persistent       proof that a municipal actor disregarded a known or
and widespread” on the basis of purported connections               obvious consequence of his action.” Id. (quoting Bryan
to the events of prior demonstrations. For example, the             Cty., 520 U.S., at 410). Generally, “[a] pattern of
FAC includes allegations that, during the RNC protests              similar constitutional violations by untrained employees
in 2004, the City's “crowd and disorder control planning”           is [ ] necessary to demonstrate deliberate indifference for
and “mass arrest and mass arrest processing plans” led              purposes of failure to train.” Id. at 62 (internal quotation
to mass arrests, a failure to make individualized probable          marks omitted). A plaintiff must also “demonstrate that
cause determinations, and excessive force. (FAC ¶¶ 37-39).          the policymaker's inaction was the result of conscious
And, it cites, in blunderbuss fashion, a number of lawsuits         choice and not mere negligence.” Cash v. Cty. of Erie,
brought against the City for actions during that and                654 F.3d 324, 334 (2d Cir. 2011) (internal quotation
various other protests in the early 2000s. (FAC ¶ 26).              marks omitted). “[D]eliberate indifference may be inferred
Plaintiffs, however, fail to assert which—if any—of those           where the need for more or better supervision to protect
lawsuits led to findings of liability against the City for false    against constitutional violations was obvious, [ ], but the
arrests, First Amendment retaliatory arrests, or excessive          policymaker fail[ed] to make meaningful efforts to address
force. According to the FAC, only one of the referenced             the risk of harm to plaintiffs.” Id. (internal citations and
cases led to any finding of guilty or liability: a conviction       quotation marks omitted).
of a police officer for falsifying police records. (FAC ¶
26, citing People v. Pogan, 06416-2008 (Sup. Ct. N.Y.               At the motion to dismiss stage, the Second Circuit utilizes
Co.)). Plaintiffs also fail to specifically connect any of the      a three-prong test to determine whether plaintiffs have
mentioned lawsuits or the RNC allegations to the specific           demonstrated a municipality's “deliberate indifference” in
policies and practices they allege in their Monell claims           the context of a failure to train claim. Walker v. City of
in this action. On that basis, the FAC lacks sufficient             New York, 974 F.2d 293, 297-98 (2d Cir. 1992). “First,
factual content tending to show, even circumstantially, the         the plaintiff must show that a policymaker knows to a
existence of municipal policies and practices responsible           moral certainty that her employees will confront a given
for the plaintiffs constitutional deprivations.                     situation.” Id. at 297 (internal quotation marks omitted).
                                                                    “Second, the plaintiff must show that the situation either
                                                                    presents the employee with a difficult choice of the sort
  2. Failure to Train.                                              that training or supervision will make less difficult or that
 *22 Plaintiffs' last theory of Monell liability is based on        there is a history of employees mishandling the situation.”
the City's failure to train its police officers about their legal   Id. And, third, “the plaintiff must show that the wrong
duty to avoid violating a citizen's rights—namely, using            choice by the city employee will frequently cause the
excessive force and making false or retaliatory arrests             deprivation of a citizen's constitutional rights.” Id. at 298.
during mass protests. See Connick, at 61. They allege               Where all three elements are established a plaintiff has
that the City, through its agents in the NYPD, knew or              stated a plausible Monell claim based on a failure to train.
should have known that the mass arrest policies used in             Id.; see also Amnesty Am. v. Town of W. Hartford, 361
2004 during the RNC protests led officers to use excessive          F.3d 113, 130 n. 10 (2d Cir. 2004).
force against protestors and to falsely arrest protestors for
engaging in First Amendment activity. (FAC ¶¶ 42-45).               Plaintiffs have failed to make this threshold showing.
And, that the City thereafter failed to properly train              It is plausible to infer from the FAC, and is matter of
officers to ensure that similar constitutional deprivations


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           20
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 129 of 220
Marom v. City of New York, Not Reported in Fed. Supp. (2016)
2016 WL 916424

general common sense, that NYPD decision makers are            over the course of more than a decade is too sparse to
                                                               put the City on notice that the NYPD's training program
aware that their officers, at some point, will need to
                                                               produces officers who are likely to commit constitutional
arrest protestors taking part in a large demonstration.
                                                               violations through their deployment of pepper spray”);
(FAC ¶¶ 29, 59-64), and that NYPD officers mishandling
                                                               cf. Connick, 563 U.S. at 62 (holding that four overturned
large protests could cause constitutional deprivations,
                                                               Brady convictions “could not have put [the defendant] on
(FAC ¶¶ 26, 38-40). However, plaintiffs fail to plausibly
                                                               notice that the office's Brady training was inadequate with
allege that there is a history of the NYPD mishandling
                                                               respect to the sort of Brady violation at issue here”). In
mass protesting situations on a scale that could be
                                                               addition, plaintiffs allege no facts explain how policing the
reasonably construed as setting out a pattern or practice
                                                               OWS protest “presents [NYPD officers] with a difficult
of constitutional abuse.
                                                               choice of the sort that training or supervision will make
                                                               less difficult.” While the bar at this early stage of litigation
As previously explained, plaintiffs only factual support for
                                                               is modest, See Amnesty Am., 361 F.3d at 130 n.10
the assertion that there is a pattern of the NYPD causing
                                                               (interpreting Walker test to have held that, at the motion
similar constitutional deprivations are the allegations
                                                               to dismiss stage, plaintiffs are not required to identify a
about the 2004 RNC protests and the mention of
                                                               specific deficiency in a municipality's training program
various other section 1983 lawsuits brought against the
                                                               or to establish a causal link between the lack of training
City. (FAC ¶¶ 26, 37-39, 42). However, the allegations
                                                               and the misconduct to establish a failure to train claim),
regarding the RNC protest are plaintiffs' own conclusions,
                                                               plaintiffs' simply do not meet the standard of plausibility
unsupported by facts, that the NYPD's actions in 2004
                                                               on this, or any other, theory of Monell liability.
caused a substantial number of constitutional violations.
And, the allegations concerning previous section 1983
lawsuits fail to explain which—if any—lawsuits led to          CONCLUSION
findings of liability against the NYPD for constitutional      Defendants' motion to dismiss is granted in part and
violations, beside the one conviction of an NYPD               denied in part. Specifically, all claims are dismissed except
officer. (FAC ¶ 26). They also do not allege that              for: (1) Yotam Marom's false arrest and First Amendment
testimony was taken during any of those lawsuits that          retaliation claims against defendants Galgano, Blanco,
shows a pattern and practice of constitutional abuse.          and Charnyavsky and the unidentified defendants who
Plaintiffs do cite a joint study produced by The Global        physically arrested him, as well as his related failure to
Justice Clinic at NYU Law School and the Walter                intervene claims against defendants Boyle and Valentine;
Leitner International Human Rights Clinic at Fordham           (2) Miriam Rocek's false arrest and First Amendment
Law School, but that paper references 130 “alleged             retaliation claims against defendants Boyle, Blanco,
incidents of physical force [in New York City] ...             and Charnyavsky, and the unidentified defendants who
which warrant investigation by authorities.” (Suppressing      physically arrested her, as well as her related failure
Protest: Human Rights Violations in the U.S.                   to intervene claims against defendants Galgano and
Response to Occupy Wall Street (July 25,                       Valentine; and, (3) Don Fitzgerald's claim for excessive
2015), p.1, http://hrp.law.harvard.edu/criminal-justice/       use of force against the unidentified defendants who hit
suppressing-protest-human-rights-violations-in-the-us-         him. All claims against the City of New York, Winski,
response-to-occupy-wall-street/). Neither a newspaper          Viviano, and Esposito are dismissed and they are no
report nor an academic paper reporting on incidents that       longer parties to this action.
ought to be investigated is a showing of anything entitled
to a presumption of truth.                                     SO ORDERED.

 *23 In sum, plaintiffs fail to plausibly allege the City,
through the NYPD, engaged in a pattern or practice             All Citations
of similar constitutional deprivations against protestors.
See Pluma, 2015 WL 1623828, at *12 (holding that               Not Reported in Fed. Supp., 2016 WL 916424
allegations of a “handful of dissimilar incidents occurring




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         21
        Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 130 of 220
Marom v. City of New York, Not Reported in Fed. Supp. (2016)
2016 WL 916424



Footnotes
1     Plaintiffs' memorandum of law in opposition, however, states that Fitzgerald's charges were actually resolved with a
      guilty plea to a disorderly conduct, which, under New York Law is not a crime but a “violation.” (Memorandum of Law
      in Opposition, 4).
2     The Certificate of Disposition for Fitzgerald states that he pled guilty to N.Y. Penal Law § 240.20, which prohibits various
      acts as “disorderly conduct.” It is a “violation” rather than a crime. (Declaration of Lamar Winslow in Support of Defendant's
      Motion to Dismiss (“Winslow Decl.”), Ex. C). It is appropriate for the Court to consider the Certificates of Disposition at
      this stage because plaintiffs repeatedly reference that their cases were disposed of on ACDs, (see FAC ¶¶ 173, 194,
      207), and thus the Certificates of Disposition setting forth the disposition of their arrests are incorporated by reference
      in, and are integral to, the FAC. See Chambers v. Time Warner, Inc., 282 F.3d 147, 153-54 (2d Cir. 2002) (holding that
      district court could properly consider the text of contracts on motion to dismiss because Amended Complaint was “replete
      with references to the contracts” and the content of the contracts was integral to the Amended Complaint); see also San
      Leandro Emergency Med. Grp. Profit Sharing Plan v. Philip Morris Companies, Inc., 75 F.3d 801, 809 (2d Cir. 1996).
3     Plaintiffs argue that under New York law and the New York State Constitution “a delay in arraignment of anything over
      24 hours is presumptively unreasonable.” (Plaintiffs' Memorandum of Law in Opposition, 35). Even assuming arguendo
      that plaintiffs' understanding of the requirements of New York's law and constitution is correct, plaintiffs' present claims
      are brought pursuant to section 1983, which provides a remedy for the deprivation of federal or US Constitutional rights.
      See Cox v. Warwick Valley Cent. Sch. Dist., 654 F.3d 267, 272 (2d Cir. 2011).
4     The Supreme Court noted that Bivens actions are the “federal analog to suits brought against state officials under” section
      1983. Iqbal, 556 U.S. at 675.
5     Damages for a false arrest claim “cover the time of detention up until issuance of process or arraignment,” Wallace v.
      Kato, 549 U.S. 384, 390 (2007), not just the initial seizure.
6     The “No-Summons” policy, which was “related to OWS of denying persons arrested at demonstrations individual
      consideration for release with summonses,” (FAC ¶ 64), only bears a causal relationship to the dismissed excessive
      detention claims.


End of Document                                                © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              22
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 131 of 220
Martin v. Patterson, Not Reported in F.Supp.2d (2010)
2010 WL 3033796


                                                               Plaintiff alleges that the reason defendant Cuartro issued
                  2010 WL 3033796
                                                               clothing that did not fit and then assaulted plaintiff was
    Only the Westlaw citation is currently available.
                                                               because of a grievance complaining of dirty shower and
 This decision was reviewed by West editorial                  sink water, unacceptable toiletries, and cold temperatures
staff and not assigned editorial enhancements.                 in the mess hall and dormitory. (Compl.¶ 15). Plaintiff
                                                               makes the connection between his grievance and the
              United States District Court,                    alleged assault based on defendant Cuartro's alleged
                    N.D. New York.                             statement that plaintiff “likes writing grievances” just
                                                               prior to issuing plaintiff the clothing and assaulting him.
              Wayne MARTIN, Plaintiff,
                                                               (Compl.¶¶ 4, 14).
                        v.
            PATTERSON, et al., Defendants.                     The complaint contains eleven causes of action,
                                                               purportedly based on the above factual allegations.
             No. 9:09–CV–1372 (LEK/ATB).
                                                               (Compl. at pp. 8–10). In his eleven causes of action,
                            |
                                                               plaintiff makes additional factual allegations and claims
                     July 16, 2010.
                                                               (1) assault, (2) failure to protect, (3) failure to
Attorneys and Law Firms                                        properly train staff, (4) failure to properly investigate
                                                               the “matter,” (4) retaliation, (5) assault and battery,
Wayne Martin, pro se.                                          (6) retaliation, (7) harassment, (8) conspiracy and
                                                               violation of procedural due process, (9) excessive force,
Adrienne J. Kerwin, Esq., Assistant Attorney General for       and (10) malice. (Compl. pp. 8–10). Plaintiff seeks
Respondent.                                                    millions of dollars in damages, injunctive relief, and
                                                               declaratory relief. Id. Plaintiff alleges that he wrote
                                                               to the superintendent of Ulster and the Commissioner
        REPORT AND RECOMMENDATION                              of the Department of Correctional Services (“DOCS”)
                                                               regarding his grievance, as well as to the Attorney General
ANDREW T. BAXTER, United States Magistrate Judge.              of New York State. (Compl. pp. 3–4). Plaintiff also alleges
                                                               that the Attorney General visited him “while in [the]
*1 This matter has been referred to me for Report and
                                                               box.” (Compl. p. 4).
Recommendation pursuant to 28 U.S.C. § 636(b) and
LOCAL RULES N.D.N.Y. 72.3(c). 1
                                                               II. Motion to Dismiss
                                                               Defendants move to dismiss the complaint as to
I. Facts and Contentions
                                                               defendants Goord, Patterson, and Carlsen, arguing they
Plaintiff alleges that in early February, 2008, he was
                                                               were not personally involved in the alleged constitutional
incarcerated at Ulster Correctional Facility (“Ulster”),
                                                               deprivations. (Dkt.Nos.9, 14). To survive dismissal for
awaiting transfer to Kings County Supreme Court when
                                                               failure to state a claim, the complaint must contain
defendant Cuartro issued plaintiff clothing that did not fit
                                                               sufficient factual matter, accepted as true, to state a claim
because it was too small. (Compl.¶¶ 1, 3). Plaintiff alleges
                                                               that is “plausible on its face.” Ashcroft v. Iqbal, –––
that he asked to speak to another officer for a change
                                                               U.S. ––––, 129 S.Ct. 1937, 1949, 173 L.Ed.2d 868 (2009)
of clothing, and when defendant Cuartro overheard, he
                                                               (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570,
pulled plaintiff out of his cell and pushed plaintiff's head
                                                               127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)). “[T]hreadbare
into the wall. (Compl.¶¶ 9–11). Plaintiff alleges that for
                                                               recitals of the elements of a cause of action, supported
“five minutes,” he suffered a “massive assault of kicks,
                                                               by mere conclusory statements,” do not suffice. Id. (citing
punches, knees to [the] head, chest, ribs [and] legs [,]
                                                               Bell Atl. Corp., 550 U.S. at 555). Plaintiff's factual
causing injuries.” (Compl.¶ 12). After the alleged assault,
                                                               allegations must also be sufficient to give the defendant “
plaintiff was then transferred to court. (Compl.¶ 13).
                                                               ‘fair notice of what the ... claim is and the grounds upon
Later, a disciplinary hearing was held, and plaintiff was
                                                               which it rests.’ “ Bell Atl. Corp., 550 U.S. at 555 (citation
“held accountable.” (Compl.¶ 14).
                                                               omitted).


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       1
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 132 of 220
Martin v. Patterson, Not Reported in F.Supp.2d (2010)
2010 WL 3033796

                                                                 nom. Ashcroft v. Iqbal, ––– U.S. ––––, 129 S.Ct. 1937, 173
 *2 When ruling on a motion to dismiss, the court must           L.Ed.2d 868 (2009) (stating that defendant could be liable
accept as true all of the factual allegations contained          under section 1983 if he failed to remedy constitutional
in the complaint and draw all reasonable inferences in           violation after learning of it or was grossly negligent in
the non-movant's favor. Erickson v. Pardus, 551 U.S. 89,         managing subordinates who caused violation); Colon v.
94, 127 S.Ct. 2197, 167 L.Ed.2d 1081 (2007) (citations           Coughlin, 58 F.3d 865, 873 (2d Cir.1995).
omitted); Int'l Audiotext Network, Inc. v. Am. Tel. &
Tel. Co., 62 F.3d 69, 71 (2d Cir.1995). The court must
heed its particular obligation to treat pro se pleadings           A. Defendant Patterson
with liberality. Phillips v. Girdich, 408 F.3d 124, 128 (2d      Plaintiff alleges no facts that he had any contact with
Cir.2005); Tapia–Ortiz v. Doe, 171 F.3d 150, 152 (2d             Governor Patterson at all. Certainly Governor Patterson
Cir.1999) (per curiam ).                                         was not personally involved in the assault. The complaint
                                                                 contains no explanation of how the Governor of the
In deciding a motion to dismiss, the court may review            State of New York would be personally involved in
documents integral to the complaint upon which the               the management of a correctional facility or in training
plaintiff relied in drafting his pleadings, as well as any       employees of a correctional facility. Plaintiff's causes
documents attached to the complaint as exhibits and any          of action mention only “defendants” or “corrections
statements or documents incorporated into the complaint          employees” and fail to refer to anyone by name. (See
by reference. Rothman v. Gregor, 220 F.3d 81, 88 (2d             Compl. pp. 8–10).
Cir.2000); Int'l Audiotext Network, Inc. v. Am. Tel. & Tel.
Co., 62 F.3d at 72 (the court may take into consideration         *3 Plaintiff's opposition to defendants' first motion
documents referenced in or attached to the complaint             to dismiss indicates that plaintiff “believed Goord and
in deciding a motion to dismiss, without converting the          Patterson failed to keep some type of periodic training
proceeding to one for summary judgment).                         and records of intradepartmental communication ...
                                                                 concerning      violence    and    recommendations       to
                                                                 subordinates on how to train employees to handle
III. Personal Involvement                                        situaitions [sic] without use of force or force as [a] last
Personal involvement is a prerequisite to the assessment         resort.” (Pl.'s Resp. p. 4, Dkt. No. 10). This conclusory
of damages in a § 1983 case, and respondeat superior is          statement of belief is insufficient to state a claim.
an inappropriate theory of liability for any constitutional      Plaintiff's complaint should be dismissed as to defendant
claim. Wright v. Smith, 21 F.3d 496, 501 (2d Cir.1994)           Patterson. 2
(citation omitted); Richardson v. Goord, 347 F.3d 431, 435
(2d Cir.2003). In Williams v. Smith, 781 F.2d 319, 323–
24 (2d Cir.1986), the Second Circuit detailed the various           B. Defendant Goord
ways in which a defendant can be personally involved             As mentioned above, plaintiff's claims relating to
in a constitutional deprivation, and thus be subject to          defendant Goord are only that he failed to properly
individual liability.                                            train DOCS employees. (Pl .'s Resp. p. 4, Dkt. No. 10).
                                                                 Defendants correctly point out that defendant Goord
A supervisory official is personally involved if that official   retired as Commissioner of DOCS in 2006, almost
directly participated in the infraction. Id. The defendant       two years before the alleged incident. See Holland
may have been personally involved if, after learning of          v. Goord, 2007 WL 2789837, n. 3 (W.D.N.Y.2007).
a violation through a report or appeal, he or she failed         Therefore, defendant Goord could not have been aware
to remedy the wrong. Id. Personal involvement may also           of any incident involving plaintiff in 2008. 3 Accordingly,
exist if the official created a policy or custom under which     plaintiff's claims as to defendant Goord should be
unconstitutional practices occurred or allowed such a            dismissed.
policy or custom to continue. Id. Finally, a supervisory
official may be personally involved if he or she were
grossly negligent in managing subordinates who caused              C. Defendant Carlsen
the unlawful condition or event. Id. See Iqbal v. Hasty, 490     Plaintiff alleges that the “Warden” was informed of
F.3d 143, 152–53 (2d Cir.2007), rev'd on other grounds sub       the alleged events with defendant Cuartro by a letter


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       2
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 133 of 220
Martin v. Patterson, Not Reported in F.Supp.2d (2010)
2010 WL 3033796

from plaintiff. (Compl. p. 3–4). Plaintiff alleges that a       claim of “failure to investigate,” the law is clear,
disciplinary hearing was held about the incident with           however, that inmates do not enjoy a constitutional
Cuartro, and plaintiff was “held accountable.” (Compl.¶         right to an investigation of any kind by government
14). The fact that a disciplinary hearing was held              officials. Bernstein v. New York, 591 F.Supp.2d 448, 460
indicates some form of investigation occurred, but              (S.D.N.Y.2008) (citing Nieves v. Gonzalez, No. 05 Civ. 17,
plaintiff does not allege that defendant Carlsen was            2006 U.S. Dist. LEXIS 24302, *11–13 (W.D.N.Y. Mar.
involved directly. 4 The failure of defendant Carlsen           2, 2006); Longi v. County of Suffolk, No. CV–02–5821,
to investigate plaintiff's claims personally, based upon        2008 U.S. Dist. LEXIS 25468, *22–23 (E.D.N.Y. Mar. 27,
plaintiff's letter of complaint, is insufficient to state a     2008)).
claim. See Smart v. Goord, 441 F.Supp.2d 631, 642–643
(S.D.N.Y.2006).                                                 In order for a constitutional violation to have occurred,
                                                                the investigation itself must have resulted in a deprivation
Plaintiff's conclusory allegations that defendants failed to    of a constitutional right. Faison v. Hash, 03–CV–6475P,
properly train staff and investigate the matter, and that       2004 U.S. Dist. LEXIS 29151, *6 (W.D.N.Y. Apr. 23,
current policy condones excessive force, is not enough to       2004) (citing Malloy v. City of New York, 1996 U.S.
establish that defendant Carlsen (or any defendant) was         Dist. LEXIS 16417, *6 (S.D.N.Y. Nov. 7, 1996) (holding
aware of any history of excessive force toward plaintiff        that warden's alleged failure to investigate assault by
or at Ulster in general. See Reyes v. Fairfield Properties,     correctional officer did not give rise to constitutional
661 F.Supp.2d 249, 269 (E.D.N.Y.2009) (plaintiff must           violation, where plaintiff failed to show that warden
plead sufficient factual content to allow the court to draw     could have anticipated or had other direct involvement
a reasonable inference that the defendant is liable for the     in the assault); Gomez v. Whitney, 757 F.2d 1005 (9th
misconduct alleged).                                            Cir.1985) (a claim against a police department for failure
                                                                to investigate is insufficient to state a civil rights claim
To the extent that plaintiff filed a grievance regarding        without another recognized constitutional right being
the alleged assault, he has failed to establish that            involved)).
defendant Carlsen had any knowledge of, or involvement
with, the review of plaintiff's grievances sufficient           Plaintiff had no constitutional right to any investigation,
to establish personal involvement in the allegedly              and he certainly had no right to a particular outcome.
unconstitutional conduct underlying the grievances.             Plaintiff's claims against defendant Carlsen may be
Carlsen, as Superintendent, may be involved in the review       dismissed for lack of personal involvement, and, to the
of prisoner grievances at some level. However, to establish     extent that plaintiff attempts to assert a separate claim of
that a supervisory official became personally involved          failure to investigate his complaints, that claim may be
by learning of the constitutional violation through a           dismissed for failure to state a constitutional claim.
“report or appeal,” the supervisor must be in a position to
“remedy the wrong.” See Harnett v. Bar, 538 F.Supp.2d           The court is recommending dismissal against defendants
511, 524 (N.D.N.Y.2008) (stating that the appropriate           Patterson, Goord, and Carlsen in this case. The court
guiding principle for assessing personal responsibility is to   is well aware that generally, a district court should not
determine whether the supervisory official was presented        dismiss a pro se complaint on the pleadings without
with an “ongoing” violation that he or she could remedy         granting leave to amend at least once when a liberal
directly). In this case, plaintiff can not show the personal    reading of the complaint gives any indication that a valid
involvement of defendant Carlsen based upon his failure         complaint may be stated. Cuoco v. Moritsugo, 222 F.3d
to “remedy the wrong” and based on a single incident of         99, 112 (2d Cir.2000). In this case, the court doubts
alleged excessive force.                                        that, based on the facts stated in the complaint, plaintiff
                                                                will be able to amend his complaint to state a claim
 *4 Plaintiff also claims that defendants failed to             against either defendant Patterson or Goord, thus the
properly investigate his grievances. The failure to             court will recommend dismissal with prejudice as to these
investigate, as stated above, does not confer personal          defendants. However, given the liberality with which pro
responsibility on the supervisory official. To the extent       se plaintiffs must be treated, the court will recommend
that plaintiff attempts to assert a separate constitutional     a dismissal without prejudice as to defendant Carlsen.



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       3
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 134 of 220
Martin v. Patterson, Not Reported in F.Supp.2d (2010)
2010 WL 3033796

Phillips v. Girdich, 408 F.3d 124, 128 (2d Cir.2005); Tapia–   If plaintiff in this case wishes the action to proceed as
Ortiz v. Doe, 171 F.3d 150, 152 (2d Cir.1999) (per curiam ).   against defendant Cuartro and any John Doe defendants,
                                                               plaintiff must make an effort to identify these defendants
                                                               and have them properly served with process. In a letter
IV. Plaintiff's State Claims                                   dated April 13, 2010, the court informed plaintiff that the
Because the court is recommending dismissal of plaintiff's     U.S. Marshal Service was unsuccessful in serving “Officer
federal claims, the court recommends that plaintiff's          Cuartro,” and that additional information from plaintiff
claims under state law should not be considered under          was required to enable the U.S. Marshal to effect service
the court's pendent jurisdiction. See 28 U.S.C. § 1367(c)      on defendant Cuartro. (Dkt. No. 13). On July 13, 2010,
(3); City of Chicago v. International College of Surgeons,     the court wrote to the deputy counsel of DOCS, inquiring
522 U.S. 156, 172, 118 S.Ct. 523, 139 L.Ed.2d 525              as to an address for defendant Cuartro to assist the U.S.
(1997); Pitchell v. Callan, 13 F.3d 545, 549 (2d Cir.1994).    Marshal in effecting service. (Dkt. No. 18).
Plaintiff's state law claims against defendants Patterson,
Goord, and Carlsen should therefore be dismissed.              Plaintiff has supplied no additional information as to
                                                               defendant Cuartro or any information as to the identity
                                                               of the John Doe defendant. Plaintiff may request the
V. Service of Process
                                                               information from defense counsel through discovery, but
 *5 Because this court is recommending dismissal
                                                               need not file any “motions” with the court unless plaintiff
of the complaint as to defendants Patterson, Goord,
                                                               cannot obtain the information through good faith efforts
and Carlsen, the only remaining defendants would be
                                                               to seek discovery. As indicated in the letter sent to
defendant Cuartro and defendant John Doe, Deputy
                                                               the deputy counsel of DOCS, if contact information is
Commissioner. As indicated above, plaintiff filed his
                                                               supplied, the marshals will attempt once more to effect
complaint on December 9, 2009, which gave him
                                                               service. The court notes, however, that plaintiff should
until April 8, 2010, to serve the defendants. Service
                                                               also be attempting to obtain the necessary information to
on defendant Cuartro was attempted by the Marshal.
                                                               serve defendant Cuartro and also identify the John Doe
However, on March 26, 2010, the summons was returned
                                                               defendant.
unexecuted as to defendant Cuartro. (Dkt. No. 11). The
Marshal's form was returned with a letter from the Inmate
                                                               *6 WHEREFORE, based on the findings above, it is
Records Coordinator, dated January 29, 2010, stating that
there was “no employee at Ulster Correctional Facility
                                                               RECOMMENDED, that defendants' motion to dismiss
with the name ... C.O. Cuartro.” (Dkt. No. 11 at p. 2).
                                                               (Dkt. No. 9) be GRANTED, and the complaint be
                                                               DISMISSED IN ITS ENTIRETY WITH PREJUDICE
It is true that a pro se plaintiff, proceeding in forma
                                                               as to defendants Patterson and Goord, and it is further
pauperis may rely upon the Marshal to properly serve
the summons and complaint. Romandette v. Weetabix,
                                                               RECOMMENDED, that defendant Carlsen's motion to
807 F.2d 309, 311 (2d Cir.1986). This reliance is balanced
                                                               dismiss (Dkt. No. 14) be GRANTED, and the complaint
by Federal Rule of Civil Procedure 4(m), which directs
                                                               be DISMISSED IN ITS ENTIRETY WITHOUT
that “[i]f a defendant is not served within 120 days after
                                                               PREJUDICE as to defendant Carlsen.
the complaint is filed, the court—on motion or on its
own after notice to the plaintiff—must dismiss the action
                                                               Pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 72.1(c),
without prejudice against that defendant or order that
                                                               the parties have fourteen (14) days within which to file
service be made within a specified time.” A district court
                                                               written objections to the foregoing report. Such objections
is required to grant an “appropriate” extension if the
                                                               shall be filed with the Clerk of the Court. FAILURE TO
plaintiff shows “good cause” for failure to timely serve,
                                                               OBJECT TO THIS REPORT WITHIN FOURTEEN
but the court also has the discretion to enlarge the time
                                                               DAYS WILL PRECLUDE APPELLATE REVIEW.
for service in the absence of a showing of “good cause” by
                                                               Roldan v. Racette, 984 F.2d 85, 89 (2d Cir.1993) (citing
the plaintiff. Id. See Zapata v. City of New York, 502 F.3d
                                                               Small v. Secretary of Health and Human Services, 892 F.2d
192, 196 (2d Cir.2007).
                                                               15 (2d Cir.1989)); 28 U.S.C. § 636(b)(1); FED. R. CIV. P.
                                                               6(a), 6(e), 72.



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     4
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 135 of 220
Martin v. Patterson, Not Reported in F.Supp.2d (2010)
2010 WL 3033796


                                                                  All Citations

                                                                  Not Reported in F.Supp.2d, 2010 WL 3033796


Footnotes
1     The case was originally referred to the Honorable Gustave J. Di Bianco and was assigned to me upon Judge Di Bianco's
      retirement on January 4, 2010.
2     The court must also note that although defense counsel appeared on defendant Patterson's behalf and included him in the
      motion to dismiss, defendant Patterson was never actually served in this case. (Dkt. No. 16). Defendants also correctly
      point out that at the date of the alleged incident, February 6 or 8, 2008, defendant Patterson was not yet governor of New
      York State. This fact does not change the court's analysis as to the personal involvement of the Governor, regardless
      of who was occupying the office at the relevant time.
3     In addition, plaintiff's conclusory allegations that the Commissioner “failed” to properly train employees due to one alleged
      incident is insufficient to establish personal involvement as to the Commissioner of DOCS in February 2008, whoever
      it may have been at the relevant time.
4     Plaintiff does not appear to be challenging the disciplinary hearing itself in any way. Plaintiff appears to be stating that
      although defendant Cuartro was the aggressor, when the disciplinary hearing was held, plaintiff was “held accountable,”
      or found responsible for the incident.


End of Document                                               © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               5
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 136 of 220
Martin v. Patterson, Not Reported in F.Supp.2d (2010)
2010 WL 3033809

                                                              Within fourteen days after a party has been served with
                                                              a copy of a Magistrate Judge's Report–Recommendation,
                2010 WL 3033809
                                                              the party “may serve and file specific, written objections
   Only the Westlaw citation is currently available.
                                                              to the proposed findings and recommendations,” FED. R.
 This decision was reviewed by West editorial                 CIV. P. 72(b), in compliance with L.R. 72.1. No objections
staff and not assigned editorial enhancements.                have been raised in the allotted time with respect
                                                              to Magistrate Judge Baxter's Report–Recommendation.
             United States District Court,                    Furthermore, after examining the record, the Court has
                   N.D. New York.                             determined that the Report–Recommendation is not
                                                              subject to attack for plain error or manifest injustice.
             Wayne MARTIN, Plaintiff,
                       v.                                     Accordingly, it is hereby
           PATTERSON, et al., Defendants.
                                                              ORDERED, that the Report–Recommendation (Dkt.
            No. 9:09–CV–1372 (LEK/ATB).
                                                              No. 19) is APPROVED and ADOPTED in its
                          |
                                                              ENTIRETY; and it is further
                    Aug. 3, 2010.

Attorneys and Law Firms                                       ORDERED, that Defendants Patterson and Goord's
                                                              Motion to dismiss (Dkt. No. 9) is GRANTED, and
Wayne Martin, East Elmhurst, NY, pro se.                      Plaintiff's Complaint is DISMISSED in its entirety with
                                                              prejudice as to Defendants Patterson and Goord; and it is
Adrienne J. Kerwin, Office of Attorney General, Albany,       further
NY, for Defendants.
                                                              ORDERED, that Defendant Carlsen's Motion to dismiss
                                                              (Dkt. No. 14) is GRANTED, and Plaintiff's Complaint
              DECISION AND ORDER                              is DISMISSED in its entirety without prejudice as to
                                                              Defendant Carlsen; and it is further
LAWRENCE E. KAHN, District Judge.
                                                              ORDERED, that the Clerk serve a copy of this Order on
 *1 This matter comes before the Court following a
                                                              all parties.
Report–Recommendation filed on July 16, 2010, by the
Honorable Andrew T. Baxter, United States Magistrate
                                                              IT IS SO ORDERED.
Judge, pursuant to 28 U.S .C. § 636(b) and L.R. 72.3(c)
of the Northern District of New York. Report–Rec. (Dkt.
No. 19).                                                      All Citations

                                                              Not Reported in F.Supp.2d, 2010 WL 3033809

End of Document                                           © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          1
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 137 of 220
McFadden v. Solfaro, Not Reported in F.Supp. (1998)
1998 WL 199923

                                                                      Correctional Facility in Fallsburg, New York (“Sullivan”)
                                                                      and against twenty-five corrections officers at both
    KeyCite Yellow Flag - Negative Treatment                          RCCF and Sullivan as listed in the above caption
Disagreement Recognized by Curry v. Kerik, S.D.N.Y., April 10, 2001
                                                                      (“Defendants”). 2 McFadden's Amended Complaint of
                   1998 WL 199923
                                                                      March 5, 1996 (“the 95 Civ. 1148 Complaint”), submitted
    Only the Westlaw citation is currently available.
                                                                      after the consolidation of the two cases, but addressing
     United States District Court, S.D. New York.
                                                                      only the claims of the original action, alleges nineteen
         Reginald MCFADDEN, Plaintiff, pro se,                        causes of action for violations of rights under the
                        v.                                            First, Sixth, Eighth and Fourteenth Amendments as a
    Nicholas SOLFARO, Anthony Farina, William                         result of alleged incidents during McFadden's period
                                                                      of incarceration as a pre-trial detainee at RCCF from
      Clark, Joseph Conjura, Maynelle E. Nowlin,
                                                                      October 1994 through April 10, 1995. McFadden's
     J.C. Liska, Hugh Tracy, William Schoenleber,
                                                                      Complaint of April 30, 1995 (“the 95 Civ. 3790
      John Byron, Louis Lanton, J. Garofal, John
                                                                      Complaint”) contains seven causes of action, also
    Stein, Richard Mallin, Christopher Falco, Todd                    for violation of his constitutional rights, during his
   Layman, Fred Malone, and S. Felix, Defendants.                     immediately subsequent period of pre-trial incarceration
          Reginald McFadden, Plaintiff, pro se,                       at Sullivan from April 10, 1995 through April 30, 1995.
                            v.                                        McFadden alleges that Defendants at Sullivan conspired
  Philip Coombe, Sr., Robert Kuhlman, W. Wilhelm,                     to deprive him of his rights in retaliation for his filing of
   Pitt (CAPT.), Heazy (LT.), Hosking (C.O.), Sanok                   the original 95 Civ. 1148 lawsuit.
   (C.O.), Klein (C.O.), Senft (C.O.), Saccone (C.O.),
     Burlingame (C.O.), Faller (C.O.), Defendants.                    Plaintiff, currently an inmate at the Sullivan Correctional
                                                                      Facility, seeks declaratory and injunctive relief for
        Nos. 95 Civ. 1148(LBS), 95 Civ. 3790(LBS).                    practices he describes as abusive and unconstitutional,
                              |                                       including his placement in administrative segregation
                       April 23, 1998.                                without due process of law at RCCF and at Sullivan
                                                                      while he was a pre-trial detainee, the conditions of
Attorneys and Law Firms                                               his confinement at these institutions and his allegedly
                                                                      retaliatory transfer from RCCF to Sullivan in April 1995.
Reginald McFadden, Fallsburg, NY, plaintiff pro se.
                                                                      He further demands compensatory and punitive damages
William K. Kerrigan, MacCartney, MacCartney,                          from each Defendant. Defendants now collectively bring
Kerrigan & MacCartney, Nyack, NY, for defendants.                     two Motions for Summary Judgment pursuant to Rule
                                                                      56 of the Federal Rules of Civil Procedure. Plaintiff, who
Dennis C. Vacco, Attorney General of the State of NY,                 proceeds here pro se, opposes the Defendants' Motions
New York City, by Michael Kennedy, for the defendants.                and has styled his own Cross–Motion as one for Summary
                                                                      Judgment.

                           OPINION                                    In McFadden's Affidavit in Opposition to the Notice
                                                                      of Motion for Summary Judgment in the 95 Civ. 3790
SAND, J.                                                              action, he drops Defendants Pitt, Heazy (or Healy
                                                                      as he is sometimes called), Hosking, Sanok, Senft,
*1 Pro se Plaintiff Reginald McFadden (“McFadden”)
                                                                      Saccone, Burlingame, Klein and Faller. (McFadden Aff.
brings this consolidated civil rights action 1 pursuant               in Opp'n at 3 and McFadden EBT at 153.) On Plaintiff's
to 42 U.S.C. § 1983 against Philip Coombe,                            consent, therefore, we grant these Defendants' Motion for
Commissioner of the State of New York Department                      Summary Judgment and hereby order all claims against
of Correctional Services (“DOCS”), Nicholas Solfaro,                  them dismissed.
Facility Administrator of the Rockland County
Correctional Center (“RCCF”) in New City, New                         Despite the numerosity of causes of action alleged
York and Robert Kuhlmann, Superintendent of Sullivan                  against the remaining Defendants as contained in the



                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            1
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 138 of 220
McFadden v. Solfaro, Not Reported in F.Supp. (1998)
1998 WL 199923

Complaints relevant to this consolidated action, after       refusal to walk or to cooperate in any way necessitated
careful consideration, we find the action to be entirely     the use of force to bring him to the medical facility. While
without merit. For the reasons set forth below, we grant     at RCCF, McFadden asserts that the was denied proper
Defendants' Motions for Summary Judgment and deny            medical care, including inattention to injuries suffered
Plaintiff's Cross–Motion.                                    while in police custody subsequent to his arrest, and
                                                             that he was exposed to and not treated for tuberculosis.
                                                             Lieutenant Clark is alleged to have ordered c.o.s Lanton,
                                                             Malone, Stein and Garofal to spray the Plaintiff with
                    BACKGROUND
                                                             pepper spray on three occasions in late March of 1995.
*2 On October 7, 1994, McFadden entered RCCF in              (Pl.'s EBT at 154, ln. 12.) C.O. Christopher Falco is said
New City, New York as a pre-trial detainee to await trial    to have aided in the “daily harassment and dehumanizing
                                                             treatment” of Plaintiff. (95 Civ. 1148(LBS) Compl. at 14.)
on charges of rape, robbery, burglary and kidnaping. 3
                                                             C.o. Felix is accused of “putting human hair in my meals,
Previously convicted for murder, he had been paroled
                                                             dehumanizing Plaintiff with abusive names, throw [sic]
after twenty-five years from the Pennsylvania prison
                                                             coffee or juice and water into cell, keep turning on night
system the same year. Early in his incarceration in
                                                             light.” (95 Civ. 1148(LBS) Compl. at 16) In addition, in
Rockland County, he was moved to Nassau County
                                                             his “Third Cause of Action,” Plaintiff makes a general
Jail where he remained briefly (November 2–December
                                                             allegation of restraint on his freedom of religious practice
6) until he was returned to RCCF. On April 10, 1995
                                                             and belief, claiming that he was denied the right to shave
he was transferred from RCCF to Sullivan where he is
incarcerated in the custody of DOCS at the present time.     his body, a part of his religious practice . 5

                                                              *3 In the 95 Civ. 3790(LBS) Complaint, relevant to the
In Plaintiff's two Complaints 4 and pleadings related to
                                                             April 10–30, 1995 stay at Sullivan, McFadden alleges that
these Motions presently before us, McFadden sets forth
                                                             Defendants, in particular Commissioner Coombe and
the following facts.
                                                             Superintendent Kuhlmann, unfairly conspired to transfer
                                                             him on April 10, 1995 from RCCF to Sullivan to retaliate
In the 95 Civ. 1148 Complaint, pertaining to events at
                                                             for his filing of the 95 Civ. 1148(LBS) action and to impede
RCCF from October 7, 1994 through April 10, 1994,
                                                             the progress of this suit and limit his access to counsel
Plaintiff alleges that while still a pre-trial detainee he
                                                             in his criminal trial. He also blames these Defendants
was unjustly and arbitrarily placed in punitive “lock-
                                                             for his assignment to a Special Housing Unit (“SHU”),
in,” also known as administrative segregation, separate
                                                             segregated from the general population, allegedly without
from the general prison population at Rockland, without
                                                             due process, on charges of three disciplinary violations.
the requisite procedural due process. He challenges
                                                             Defendants contend that he was afforded the necessary
Defendants' failure to follow “the minimum standards
                                                             due process and that the assignment was the result of
of their own statutory and regulatory mandatory
                                                             McFadden's obstreperous behavior with which the county
procedures.” (Pl.'s 95 Civ. 1148(LBS) Mem. of Law at
                                                             prison found itself unable to cope. He lived in a cell
10.) Facility Administrator Solfaro is alleged to have
                                                             in Sullivan where the water to his sink and toilet was
acquiesced in this abuse. Lieutenant Liska is said to
                                                             twice temporarily cut off (April 13–17, 1995 and April
have participated in Plaintiff's unfair classification and
                                                             25–30, 1995) and conditions were cold and smelling of
lock-in. McFadden describes incidents in December 1994
                                                             urine and excrement. He attributes the failure to remedy
at RCCF when he was allegedly dragged by c.o.s
                                                             the water situation to Superintendent Kuhlmann and to
Layman, Stein, Mallone and Schoenleber, shackled and
                                                             Deputy Superintendent Wilhelm (as well as to Lieutenants
handcuffed, under orders from c.o. Clarke, acting under
                                                             Pitt, Heazy [sic] and c.o. Saccone, who have since been
orders from Captain Anthony Farina, from his cell to
                                                             dropped from this suit). He claims that the water shut-
the medical facility for weighing on three occasions. (95
                                                             off—and not any conduct on his part—gave rise to the
Civ. 1148(LBS) Compl. at 17.) McFadden asserts that
                                                             flooding for which Plaintiff was written up and placed in
the nurse's notation that he was weighed “sitting down,”
                                                             administrative segregation. McFadden further states, in
without any further explanation, “made it clear that force
                                                             general terms, that he was denied his religious rights when
was used.” (95 Civ. 1148(LBS) Pl.'s Mem. of Law at 22.)
                                                             he was served pork on his meal tray by c.o.s Hosking and
Defendants argue, by contrast, that McFadden's willful


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     2
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 139 of 220
McFadden v. Solfaro, Not Reported in F.Supp. (1998)
1998 WL 199923

Klein, denied permission to speak to a “member of his            issues that require a trial. Matsushita Elec. Indus. Co. v.
faith” (presumably a cleric) and prevented from prayer by        Zenith Radio Corp., 475 U.S. 574, 587, 106 S.Ct. 1348, 89
the odor in his cell. These allegations are not substantiated    L.Ed.2d 538 (1986). “Only disputes over facts that might
by any additional details. McFadden also states generally        affect the outcome of the suit under the governing law
that he was denied access to the law library in violation        will properly preclude the entry of summary judgment.
of his Sixth Amendment rights though he gives no details         Factual disputes that are irrelevant or unnecessary will not
with regard to this claim. Finally, guards harassed him          be counted.” Anderson v. Liberty Lobby, Inc., 477 U.S.
with frequent cell searches and the use of pepper spray,         242, 248, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986). Used
activity sanctioned by Captain Farina and acquiesced in          properly, Rule 56 is a sharp procedural weapon to ward
by Superintendent Solfaro. McFadden believes that his            off wasteful trials and “to isolate and dispose of factually
abuses suffered in prison were the result of a conspiracy        unsupported claims,” Celotex at 323–24 (1986). Without
among RCCF and Sullivan, then-candidate for governor,            passing on the merits of the claims, the question therefore
George Pataki, and Pataki's brother, as well as police           before us is whether the facts as alleged, if assumed to
officers, to frame McFadden and cover up a death caused          be true, would constitute controverted facts worthy of
by police. 6 (McFadden 95 Civ. 1148 Aff. in Opp. S.J. ¶          trial and ripe for adjudication by a rational trier of fact.
31a.)                                                            The central issue to be resolved in the instant motions
                                                                 is whether the parties have, in fact, established that no
                                                                 genuine issue of material fact exists relevant to 42 U.S.C.
                                                                 § 1983 regarding Plaintiff's allegations of unconstitutional
          RELEVANT LEGAL STANDARDS                               treatment during his incarceration as a pre-trial detainee
                                                                 in RCCF and Sullivan from October 7, 1994 through April
This Court has read pro se Plaintiff's meticulously
                                                                 30, 1995.
prepared and voluminous pleadings with care and
accorded them greater latitude than it would to those
                                                                 When Congress enacted 42 U.S.C. § 1983, it created
of a litigant represented by professional counsel. Haines
                                                                 a civil cause of action against any person who, acting
v. Kerner, 404 U.S. 519, 520, 92 S.Ct. 594, 30 L.Ed.2d
                                                                 pursuant to state government authority or under the color
652 (1972), reh'g denied, 405 U.S. 948, 92 S.Ct. 963,
                                                                 of state law, abridges rights secured by the United States
30 L.Ed.2d 819 (1972); Burgos v. Hopkins, 14 F.3d
                                                                 Constitution or by federal law. See Lugar v. Edmonson
787, 790 (2d Cir.1994) (“[W]e read [the pro se party's]
                                                                 Oil Co., 457 U.S. 922, 924, 102 S.Ct. 2744, 73 L.Ed.2d
supporting papers liberally, and will interpret them to
                                                                 482 (1982). In order to prevail on a claim under § 1983,
raise the strongest arguments that they suggest.”) Pro se
                                                                 a plaintiff must prove that the defendants: (1) acted; (2)
litigants are entitled to liberal construction of otherwise
                                                                 under color of state law; and (3) in a manner that deprived
inartfully drafted pleadings. Though McFadden is what is
                                                                 the plaintiff of “any rights, privileges, or immunities
sometimes referred to as a “vexatious litigant,” known for
                                                                 secured by the Constitution.” 42 U.S.C. § 1983. “Section
the repeated filing of lawsuits, some of which are still sub
                                                                 1983 itself creates no substantive rights; it provides only
judice before this Court, nevertheless we have considered
                                                                 a procedure for redress for the deprivation of rights
the instant suit with its twenty-eight defendants and
                                                                 established elsewhere.” Sykes v. James, 13 F.3d 515, 519
twenty-six causes of action carefully, on its own merit, and
                                                                 (2d Cir.1993).
read and weighed the claims in this case rigorously and
with due care, applying the following apposite standards
                                                                 McFadden's claims of unconstitutional abuses in prison
for summary judgment in the matter before us.
                                                                 arise in the context of his confinement before he was
                                                                 convicted of those crimes for which he is now incarcerated
 *4 Summary judgment may be granted where the moving
                                                                 for the rest of his life. As a result, Plaintiff's case,
papers and affidavits submitted by the parties “show that
                                                                 despite his pleading to the contrary, does not implicate
there is no genuine issue as to any material fact and that
                                                                 the Eighth Amendment prohibition against “cruel and
the moving party is entitled to judgment as a matter of
                                                                 unusual punishment,” because presumed-innocent pre-
law.” Fed.R.Civ.P. 56(c); see Celotex Corp. v. Catrett, 477
U.S. 317, 322, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986). The        trial detainees are not subject to punishment. 7 A pre-
role of the court is not to resolve disputed facts, but rather   trial detainee is presumed innocent and therefore cannot
to determine whether the record as a whole supports any          be punished. If he or she cannot be punished then



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        3
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 140 of 220
McFadden v. Solfaro, Not Reported in F.Supp. (1998)
1998 WL 199923

the nature of the punishment cannot be either cruel             Plaintiff, while perhaps unpleasant, do not rise to the level
or unusual. Rather, this action invokes an altogether           of unconstitutional punishment.
different legal standard which we can apply to all of
Plaintiff's claims. We are not writing on a clean slate; this    *5 This Court is obliged to ensure that inmates,
action implicates a line of cases concerning the rights of      such as McFadden, despite a notorious criminal past,
pre-trial detainees held in the custody of DOCS awaiting        are not unlawfully subjected to punishment by the
trial. Ingraham v. Wright, 430 U.S. 651, 671–672 n. 40, 97      corrections system before their conviction in a court
S.Ct. 1401, 51 L.Ed.2d 711 (1977). 8 Generally speaking,        of law. Innocent until proven guilty applies with as
the inquiry we undertake will examine whether Plaintiff         much force to those who were, on a prior occasion,
has been subjected to punishment prior to his conviction        found guilty and to whom punishment has been meted
when, despite his prior criminal record, his innocence          out and served, as to those with a spotless record.
was still presumed. At the same time as we consider             At the same time, the Court recognizes that pre-trial
whether those conditions amounted to punishment. The            detainees are often imprisoned without bail because
scope of this Court's review encompasses consideration          they represent potential security threats to society and,
of the exigencies of prison administration. There are           similarly, to the orderly and safe administration of prison
understandably difficulties which arise from the need           life. Corrections institutions are well within their bounds
to house together two categories of inmates, pre- and           —which the courts invade normally with reluctance and
post-trial detainees, with different rights. In assessing the   with dispatch when necessary—in imposing the necessity
conditions of confinement, we must distinguish between          of incarceration and its attendant unpleasantness on pre-
the rights of a pre-trial detainee and a convicted prisoner.    trial detainees. So long as the conditions and incidents of
Bell v. Wolfish, 441 U.S. 520, 534–535, 99 S.Ct. 1861,          the confinement are not “punitive,” (a standard we shall
60 L.Ed.2d 447 (1979); Covino v. Vermont Dep't. of              explore below) but reasonably related to the institution's
Corrections, 933 F.2d 128, 129 (2d Cir.1991); Lareau v..        interest in maintaining security, safety and order, then
Manson, 651 F.2d 96, 102 (2d Cir.1981) The absence              they will be found to be constitutional. 9
of Eighth Amendment protection does not mean that
pre-trial detainees are without recourse to complain of
the conditions of their confinement. To the contrary,
                                                                         DEFENDANTS NOT PERSONALLY
we review the claims of a pre-trial detainee in a state
                                                                            OR DIRECTLY INVOLVED
facility under the Fourteenth Amendment's Due Process
clause, rather than under the Eighth Amendment, which           At the outset, we must dismiss the action as to those
affords him protection at least as great, if not more, than     captioned Defendants who, based on the facts alleged
that afforded a convicted prisoner. Bell v. Wolfish, 441        by Plaintiff McFadden, were not personally or directly
U.S. 678, 685 (1978). To determine whether an event             involved in any way in the actions alleged by McFadden's
or action should be construed by the courts as despotic         Complaints. In addition to those Defendants already
and unlawful “punishment” for purposes of due process,          dismissed on Plaintiff's consent, we clearly must dismiss
the Supreme Court has guided us to ask if the event             the Complaint as to Defendants Coombe, Solfaro, Byron,
or action is imposed for the purpose of punishing or is         Conjura, Mallin and Tracy. In order to succeed on a claim
“but an incident of some other legitimate governmental          under § 1983, a plaintiff must allege direct or personal
purpose.” Wolfish at 538; Lareau v. Manso, 651 F.2d             involvement in the alleged constitutional deprivations
96, 103 (2d Cir.1981). Hence the applicable test here is        by each defendant. Such allegations must further be
whether the events McFadden complains of in any way             supported with specific factual support, linking the acts
constitute “punishment” in violation of his due process         of a defendant to the injuries a plaintiff suffers. Bass
rights. “Not every disability imposed during pretrial           v. Jackson, 790 F.2d 260, 263 (2d Cir.1986). Where
detention amounts to “punishment” in the constitutional         the Plaintiff fails to allege facts demonstrating that a
sense, however. Once the Government has exercised its           particular Defendant had any direct involvement with,
conceded authority to detain a person pending trial, it         knowledge of, or responsibility for an alleged deprivation
obviously is entitled to employ devices that are calculated     of his civil rights, such a claim will be dismissed with
to effectuate this detention.” Wolfish at 537. We find that     regard to such Defendant(s) as it “lacks an arguable
on the record before us, the conditions detailed by the         basis either in law or in fact.” Neitzke v. Williams,


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        4
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 141 of 220
McFadden v. Solfaro, Not Reported in F.Supp. (1998)
1998 WL 199923

490 U.S. 319, 325, 109 S.Ct. 1827, 104 L.Ed.2d 338
(1989) (discussing dismissal of frivolous actions which
                                                                          ASSIGNMENT OF PRE–TRIAL
embrace invalid legal conclusions and fanciful factual
                                                                         DETAINEE TO ADMINISTRATIVE
allegations). Furthermore, with particular reference to
                                                                        AND DISCIPLINARY SEGREGATION
Defendants Coombe and Solfaro, liability for damages
in a § 1983 action may not be based on the doctrines of         We examine Plaintiff's assignment to administrative
respondeat superior or vicarious liability. Monell v. Dep't.    segregation at RCCF and his confinement to disciplinary
of Social Services, 436 U.S. 658, 691, 98 S.Ct. 2018, 56
                                                                segregation in an SHU at Sullivan. 10 We treat the two
L.Ed.2d 611 (1978); Morales v. New York State Dep't. of
                                                                instances together, not only because they are factually
Corrections, 842 F.2d 27, 30 (2d Cir.1988) (inmate stated
                                                                somewhat similar incidents in this consolidated action,
no claim against prison superintendent absent allegation
                                                                but because they are reviewed under this same legal
of a connection between inmate's injuries and any acts on
                                                                standard. In his Complaint, Plaintiff states that “his
the part of superintendent). Plaintiff has made Defendants
                                                                October 8th, 1994 classification and assignment to
Coombe and Solfaro party to this action as a result of their
                                                                administrative segregation was arbitrarily, erracticly [sic],
titular status without concrete indications on this record
                                                                unconstitutionally done in gross violation of state and
of their actual participation in any of the described events.
                                                                federal laws, statutes and constitutions.” (Pl.'s Mem. of
                                                                Law at 41.) The Plaintiff complains, first, of placement
 *6 None of these six Defendants, though named in
                                                                in administrative segregation at RCCF without a hearing
the above caption, are alleged in these pleadings to
                                                                and without opportunity to challenge such a classification.
have been directly responsible for any unconstitutional
                                                                He raises the question of whether the method used in
wrongs perpetrated upon the Plaintiff. Where accusations
                                                                his assignment, when he was still a pre-trial detainee, to
are levelled against them as, for example, against
                                                                administrative segregation involving 23–hour a day lock-
Commissioner Coombe, they are without sufficient
                                                                in was, in fact, constitutional or constituted a violation of
specificity to create any connection between the
                                                                his due process rights. (Aff. in Opp. to S.J. in 95 Civ. 1148
Defendant and any unconstitutional action. Sergeant
                                                                at ¶ 6.) He implicates primarily Lieutenants Kuhlmann
John Byron is only alleged to have failed to act
                                                                and Liska in this alleged abuse.
on Plaintiff's complaints and to have refused to have
given him a haircut. Defendant Joseph Conjura “was
                                                                Secondly, McFadden objects to his placement in
not involved in any of the abusive attacks.” (95 Civ.
                                                                disciplinary segregation in an SHU almost immediately
1148(LBS) Compl. at 10 & 13.) He, too, is accused only
                                                                after his arrrival at Sullivan. This separation from the
of passive participation and not of active involvement.
                                                                general population was the result of disciplinary violations
Sergeant Richard Mallin is alleged not to have perpetrated
                                                                at the prison which Plaintiff believes were concocted
any wrong on the Plaintiff but to have abused other
                                                                to place him unlawfully in segregation, also robbing
inmates, which would not give rise to a claim by Plaintiff
                                                                him of due process in retaliation for the suit filed
against him. (95 Civ. 1148(LBS) Compl. 14.) Lieutenant
                                                                against Rockland County officials. As a result of alleged
Hugh Tracy is alleged (without anything more on the
                                                                disciplinary infractions on April 12, 1995 (unhygienic
record) to have searched Plaintiff's cell, removed property
                                                                acts), on April 13 (unhygienic acts and threats) and April
and given orders to use force on the Plaintiff but not
directly to have participated in any way in the use of force.   25 (unhygicnic acts), 11 McFadden was confined to a
(95 Civ. 1148(LBS) Compl. at 12.) Because § 1983 requires       Special Housing Unit continuously through November
direct involvement in any unconstitutional actions, no          29, 1995. According to Defendants, in each instance,
triable claim has been proferred as to Lt. Tracy.               prison disciplinary officers held a hearing on the matter
                                                                which McFadden refused to attend.
No allegation on these Complaints, no matter how
generously construed, can be read to state a claim against       *7 McFadden asserts that the ongoing confinement
Defendants Coombe, Solfaro, Byron, Conjura, Mallin              to segregation, either as a result of classification as
and Tracy and summary judgment is granted as to these           maximum security or as a result of disciplinary action,
six Defendants.                                                 was unconstitutional per se because of the lack of due
                                                                process, the deprivation of adequate access to his lawyer,
                                                                an issue we shall address in turn, and the hardship created


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        5
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 142 of 220
McFadden v. Solfaro, Not Reported in F.Supp. (1998)
1998 WL 199923

for him in resolving affairs outside of prison prior to          the personal involvement of particular defendants in a
his trial. (Pl.'s 95 Civ. 3790 at 4.) Defendants argue that      deprivation of rights. Morales v. New York State Dep't.
Plaintiff's placement in pre-trial detention did not violate     of Corrections, 842 F.2d 27, 30 (2d Cir.1988); McKinnon
his constitutional rights. Under New York Correctional           v. Patterson, 568 F.2d 930, 934 (2d Cir.1977). Given the
Law, the Commissioner of DOCS “shall provide for                 opacity to incarcerated inmates of prison administrative
such measures as he may deem necessary or appropriate            measures, the courts may inquire into such matters when
for the safety, security and control of correctional             raised by a pro se litigant. Nevertheless, we find that
facilities and the maintenance of order therein.” N.Y.           Plaintiff still fails to state a claim for deprivation of due
Correction Law § 137(2). The Commissioner has “broad             process, either on the basis of his assignment at RCCF or
discretion in the formulation and implementation of              Sullivan.
policies relating to security and the disciplining of inmates.
Arteaga v. State, 72 N.Y.2d 212, 532 N.Y.S.2d 57, 527             *8 The Supreme Court held in Bell v. Wolfish, 411
N.E.2d 1194, 1197 (N.Y.1988) Inmates may be placed               U.S. 520, 535–37 (1979) that the conditions of pre-
in administrative segregation when their presence in the         trial detention are constitutional under the Due Process
general population would jeopardize security and where           Clause as long as they do not amount to punishment
there is “some evidence” on the record to support the            of the detainee. El–Shabazz v. Wagenstein, 1995 WL
classification. Superintendent v. Hill, 472 U.S. 445, 105        489686 (S.D.N.Y.1995). Our initial inquiry is, therefore,
S.Ct. 2768, 86 L.Ed.2d 356 (1985). Defendants further            whether the placement of Reginald McFadden in pre-
challenge Plaintiff's claim by pointing to the lack of           trial administrative segregation, away from the general
specificity in identifying the source of the constitutional      prison population was punitive. This inquiry has two
deprivation. His classification as a maximum security            parts: (1) was he deprived of due process under the
risk and assignment to segregation and the continuation          Constitution; and (2) following the Court of Appeals lead
of that status during his stay in Rockland, Defendants           in Covino, we next inquire whether state law, by statute
contend, comported with his past criminal and prison             or regulation, gave rise to a liberty interest in remaining
record and present behavior. His placement in a Special          in the general population by prescribing mandatory
Housing Unit at Sullivan, they claim, was not arbitrary          procedures to government placement in administrative
but directly and rationally related to disciplinary purposes     segregation. 12 Covino v. Vermont Dep't. of Corrections,
—the need to impress upon him the rigors of prison               933 F.2d 128 (2d Cir.1991).
discipline and to protect staff and other inmates from
McFadden's spreading of bodily fluids, in particular, feces      The contentious issue at hand is therefore whether prison
and urine—subsequent to McFadden's “unhygienic acts”             officials' confinement of Plaintiff to segregation based
and threats described in Defendants appended exhibits.           on his security classification and continued detention
(95 Civ. 3790(LBS) Defs.' Mem. of Law at 13.)                    there for six months as well as his “sentence” to SHU
                                                                 after hearings which Plaintiff did not attend constituted
Plaintiff's pleadings suffer, on this claim, from a paucity      sufficient due process. On the Due Process prong, we
of details describing the specific individuals responsible       find that at both RCCF and Sullivan, the assignment to
for the allegedly unconstitutionality. Technically, we need      segregated housing was not punitive. The Supreme Court
not even reach the question of the existence of disputed         has held that legitimate operational concerns of prisons
material fact surrounding McFadden's claims with regard          in this country often necessitate “administrative measures
to his segregation. He does not tell the Court how his           that go beyond those that are, strictly speaking, necessary
assignment to administrative segregation upon intake             to ensure that the detainee shows up at trial,” including
into RCCF constituted any abuse of discretion. (95 Civ.          the maintenance of security and order. Wolfish at 5.
1148(LBS) Defs.' Mem. of Law at 4.) Furthermore he               Defendants append documentary evidence of Plaintiff's
failed to respond to Defendants' presentation of prison          initial classification as a maximum security, high escape
disciplinary hearing reports from Sullivan, finding him          risk candidate for administrative segregation. (Honan Aff.
guilty of infractions of prison rules and therefore subject      Ex. C.) They also include copies of Plaintiff's signed
to segregation pursuant to 7 N.Y.Comp.Codes R. &                 acknowledgment of his classification status and copies of
Regs. Tit. 9, § 300 (1997). In order to state a colorable        bimonthly classification review letters. It would appear
claim under 42 U.S.C. § 1983 a litigant must establish           from the record in this case that Defendant was considered



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         6
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 143 of 220
McFadden v. Solfaro, Not Reported in F.Supp. (1998)
1998 WL 199923

for a change of classification after two months in               He was informed of the charges against him and invited to
administrative segregation at Rockland. Officials decided,       participate in these hearings but chose not to attend and
however, to delay the change in status. It was at this point     was “sentenced” in absentia to two terms of ninety and one
in mid-December, that Plaintiff's disciplinary infractions       term of forty-five days in SHU as well as a loss of other
and noncooperative behavior at RCCF began in earnest,            privileges (commissary, walkman, phone). This modicum
thereby prolonging his confinement to administrative             of due process afforded him the opportunity to be heard
segregation (and prompting the recommendation for                in an “informal, non-adversary review of the information
transfer which put an end to his stay in administrative          supporting respondent's administrative confinement...,”
segregation at RCCF). (Honan Aff. Ex. D.)                        though he did not avail himself of it. Hewitt v. Helms, 459
                                                                 U.S. 460, 474, 103 S.Ct. 864, 74 L.Ed.2d 675 (1983); El–
On the second prong of our inquiry, the creation of any          Shabazz at 4.
liberty interests by state statute or regulation, we can
find nowhere on the record before us, any suggestion
that the hearing provided for by DOCS regulations
                                                                                  ACCESS TO COUNSEL
is not designed to afford an inmate the opportunity
to challenge his removal from the general population.            Plaintiff additionally alleges that his incarceration in
Nor is there evidence that DOC's regulations were not            segregation as a pre-trial detainee and his transfer from
complied with. The record in this case indicates that            RCCF to Sullivan (see infra ) both interfered with the
Plaintiff received notice at RCCF of his placement in            successful defense of his criminal case in violation of
administrative segregation in RCCF as a result of his            his Sixth Amendment rights. In order to make a valid §
“present criminal charges, past criminal history, present        1983 claim on this ground, the Plaintiff must allege facts
classification and recommendations from Supervisory              showing that the alleged interference actually impeded his
Personnel.” (Honan Aff. C.) The record contains regular          access to the courts or prejudiced an existing action. A
letters of review of Plaintiff's status and extensive evidence   claim of inadequate access to the courts must be made
of his disciplinary problems at the RCCF. On these facts,        on a showing of actual injury. A mere statement, as
Plaintiff's administrative segregation was a reasonable          Plaintiff makes in his pleadings, that a prison law library
response to concerns for institutional safety, order and         is inadequate does not state a claim for constitutional
morale, serving the goals of prison administration to            redress. Lewis v. Casey, 518 U.S. 343, 116 S.Ct. 2174,
which this Court must grant wide-ranging deference.              2176, 135 L.Ed.2d 606 (1996); Jermosen v. Coughlin, 877
Though McFadden alleges that his hearings did not                F.Supp. 864, 871 (S.D.N.Y.1995).
comply with DOC regulations, there is no indication of
such beyond his conclusory statements to that effect. The        A prison transfer is unconstitutional under the Sixth
Rockland County Jail's Inmate Rules and Regulations              Amendment only if it moves a prisoner to a facility so
on Discplinary Procedures ¶ ¶ 15, 16, in accordance with         distant as to impair his access to his legal counsel. Covino v.
9 N.Y.Comp.Codes R. & Regs. tit. 9, § 7006.8 (1997),             Vermont Dep't. of Corrections, 933 F.2d 128 (2d Cir.1991)
specifically allow for a prisoner's non-attendance or even       (per curiam ). Beyond the naked claim that the segregation
exclusion from his or her disciplinary hearing. (Pl.'s Ex. B.)   and transfer abrogated his right of access to counsel and
Disciplinary infractions constitute a basis for assignment       courts, Plaintiff offers no specific facts to support his
to an SHU.                                                       claim. He does not inform us how and on what occasion
                                                                 he was denied access to his counsel or legal relief to which
 *9 State Defendants at Sullivan have provided ample             he was entitled. He details no contested actual events
documentary evidence that McFadden's segregation from            where Defendants maliciously or otherwise prevented his
the general population was not unwarranted, but tied             representation or prejudiced his existing legal actions.
to the legitimate objective of maintaining order and
impressing the need for discipline. The record indicates         The only name mentioned (and not subsequently
that Plaintiff had contravened prison regulations on             dismissed from this suit) in connection with the restriction
three occasions, committing so-called unhygienic acts and        of access to courts or counsel was that of c.o. Wilhelm
threatening guards, for which he was written up and              at Sullivan (Pl.'s Dep. at 184). This reference, however,
granted three hearings for prison disciplinary violations.       lacks the requisite specificity for us to find there to be



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           7
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 144 of 220
McFadden v. Solfaro, Not Reported in F.Supp. (1998)
1998 WL 199923

any triable issue of fact on this claim. There is nothing       There is no constitutional right to process before or after
on the record to indicate that Plaintiff was in any             a prison transfer. Absent a constitutionally impermissble
way prejudiced in his legal representation. McFadden's          motive, such as to interfere with a prisoner's litigation,
prodigious litigation and extensive pleadings before this       he may be transferred in compliance with state law and
Court, even without counsel, evidence Plaintiff's ability to    regulations without any hearing. Prisoners also possess no
navigate the complex pathways of the judicial system.           right to be placed in a particular facility. The Department
                                                                of Corrections has broad leeway in deciding where to
                                                                house the inmates under its protective care, be it state
                                                                or county jail. Furthermore, the Supreme Court has
                  PRISON TRANSFER
                                                                held that, absent state law or practice conditioning such
 *10 McFadden alleges that his transfer on April 10,            transfers on proof of serious misconduct or occurrence of
1995 from RCCF to Sullivan violated his First, Fourth,          other events, the due process clause of the Constitution
Sixth and Fourteenth Amendment rights because it                does not even entitle a state prisoner to a hearing when
was done solely in retaliation for his filing of the 95         he is transferred to a prison, the conditions of which are
Civ. 1148(LBS) action and intended to interfere with            substantially less favorable. Meachum v. Fano, 427 U.S.
his litigation of this case and his pending criminal            215, 96 S.Ct. 2532, 49 L.Ed.2d 451 (1976).
trial on charges of kidnaping, rape and robbery. He
deems this transfer to have been “arbitrary, capricious,        In assessing the adequacy of Plaintiff's claim, we must
retaliatory, and in violation of the procedural and the         inquire whether he was constitutionally deprived as a
substantive due process of both state and federal laws and      result of the transfer. “Liberty interests protected by the
constitutions.” (Pl's Mem. of Law at 51)                        Fourteenth Amendment may arise from two sources—the
                                                                Due Process Clause itself and the laws of the states.” El–
The only remaining Defendant implicated by McFadden             Shabazz v. Wangenstein, 1995 WL 489686 *3 (S.D.N.Y.)
in the unlawful prison transfer claim is Captain Farina,        (quoting Hewitt v. Helms, 459 U.S. 460, 466, 103 S.Ct. 864,
who signed the transfer request. At the outset therefore we     74 L.Ed.2d 675 (1983)). As a matter of Due Process, a pre-
dismiss this claim with regard to any other Defendants.         trial detainee has a right not to be subjected to conditions
This Defendant asserts that he is immune from suit              which amount to punishment of the detainee. Bell v.
because the Eleventh Amendment bars prosecution of              Wolfish, 441 U.S. 520, 536, 99 S.Ct. 1861, 60 L.Ed.2d
all actions in federal court against state officials sued       447 (1979); Butler v. New York State Correctional Dep't.,
in their official capacities where the state is the real        1996 WL 438128, *4 (S.D.N.Y.). The Second Circuit has
party in interest. (State Defs.' Mem. of Law at 8)              held that the mere transfer of a pretrial detainee “to less
There is no evidence from Plaintiff's papers that this          amenable and more restrictive quarters for nonpunitive
should be construed as a suit against the state. Obliged        reasons” does not amount to punishment per se. Covino
to construe Plaintiff's pleadings liberally, we reject          v. Vermont Dep't. of Corrections, 933 F.2d 128, 129
this defense as inapposite in a case such as this one           (2d Cir.1991). Despite Plaintiff's allegations, there is no
where Defendant is alleged to have acted wantonly and           factual evidence on the record to show that the transfer
capriciously, exceeding the scope of his official duties.       was in any way punitive and therefore violative of his Due
Plaintiff has provided no facts, however, to demonstrate        Process. He was not deprived of access to counsel nor was
how Defendant Farina was personally involved in any             he denied any notice due to him as a result of the transfer.
deprivation of Plaintiff's rights. Even had he made such        The record, instead, indicates that McFadden, due to his
a showing, however, there is no evidence here of any            misconduct, caused a strain on resources at the RCCF
constitutional misdeeds.                                        which permitted a transfer to another correctional facility.


It is true that prison transfer solely in retaliation for the    *11 We must next inquire whether McFadden's transfer
exercise of constitutional rights is unlawful. Meriwether       contravened any state law. Here the Court must determine
v. Coughlin, 879 F.2d 1037, 1047 (2d Cir.1989); see also        whether any state “statute or regulation prescribes
Matiyn v. Henderson, 841 F.2d 31, 34 (2d. Cir.1988), cert.      mandatory procedures that ... create a liberty interest.”
denied, 487 U.S. 1220, 108 S.Ct. 2876, 101 L.Ed.2d 911          Covino v. Vermont Dep't. of Corrections, 933 F.2d 128, 129
(1988). Due process does not protect against transfer.          (2d Cir.1991), citing Hewitt v. Helms, 459 U.S. 460, 103



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       8
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 145 of 220
McFadden v. Solfaro, Not Reported in F.Supp. (1998)
1998 WL 199923

S.Ct. 864, 74 L.Ed.2d 675 (1983). The mere existence of         L.Ed.2d 178 (1990) (citing Turner v. Safley, 482 U.S. 78,
a regulation does not, by itself, create an expectation on      89, 107 S.Ct. 2254, 96 L.Ed.2d 64 (1987)). The transfer of a
the prisoner's part that he would not be transferred absent     prisoner or his confinement to administrative segregation
misbehavior. Butler v. New York State Correctional Dep't.,      with extensive monitoring, searches and other controls,
1996 WL 438128, *5 (S.D.N.Y.1996) (quoting Cofone v.            subject to periodic review, can be attendant necessities of
Manson, 594 F.2d 934, 938 (2d Cir.1979)). New York              safe and secure prison life without violating the inmate's
Corrections Law provides for the transfer of detainees,         constitutional fights. McFadden's segregation, as well
whether pre-trial or post-conviction, from one facility to      as his transfer, have been shown to have been neither
another “when, due to extraordinary circumstances, the          exaggerated nor unreasonable responses on the part of
facility administrator determines that the public interest      prison officials.
and facility security would be served by the transfer
of an inmate or group of inmates to another suitable
place or facility.” N.Y.Comp.Codes R. & Regs. tit. 9, §
                                                                          CONDITIONS OF CONFINEMENT
7300.5 (1997) (“Substitute Jail Order”); see McKinney's
Correction Law § 504 (“Designation of Substitute Jail”).         *12 Plaintiff's Complaints allege that the conditions of
                                                                his confinement and the treatment he received at the
We find Plaintiff's claim based on prison transfer, or          hands of his jailers violated his constitutional rights.
the procedures used to effect the transfer in his case,         He catalogues a variety of unpleasant conditions. He
to be without merit in light of the fact that, according        states that he was kept in an “unsanitary cell.” (95 Civ.
to Plaintiff himself, he asked Judge Kelly of Rockland          1148 Compl. at 4.) Additionally, Plaintiff complains that
County to be transferred out of RCCF. (Pl.'s EBT at 155–        various Defendants denied him hot showers, confined
56.) His transfer was then requested by Captain Farina of       him to a small cell, exposed him to cold air and
RCCF as a result of McFadden's disciplinary problems. 13        unbearable noise and caused him to witness the beating
(Honan Aff., Ex. F.) McFadden's was dissatisfied with           of other inmates. (95 Civ. 1148 Compl. at 9.) More
his treatment there and filed an Order to Show Cause            specifically, he alleges that Defendant Sergeant William
requesting to be transferred out of RCCF. (Pl.'s EBT at         Schoenleber refused Plaintiff the right to clean his cell.
156.) We find nothing improper or unconstitutional with         (95 Civ. 1148 Compl. at 12.) “Only when [the] condition
regard to McFadden's transfer from RCCF to Sullivan.            became too unbearable for him and his guards ... did
                                                                [Schoenleber] finally allow Plaintiff to clean [the] cell.” (95
                                                                Civ. 1148(LBS) Compl. at 12.) Plaintiff alleges that
                                                                Defendant correctional officer S. Felix deliberately placed
            FIRST AMENDMENT CLAIM
                                                                human hairs in Plaintiff's meals and was wont to throw
Plaintiff, despite his initial invocation of the First          coffee, juice and water into the cell. (95 Civ. 1148(LBS)
Amendment, fails to state a claim that his prison transfer      Compl. at 16.) Plaintiff also objects to the shut-off of
or any other conduct alleged in the instant case infringed      water to his cell in Sullivan over two periods of three
upon his First Amendment right of free expression.              days each in April 1995. Finally, Plaintiff further charges
There is absolutely no evidence before us to indicate           that, while at RCCF, Defendants knowingly exposed him
that McFadden's free speech had been curtailed. In              to tuberculosis. (95 Civ. 1148(LBS) Compl. at 2.) He
addition, even assuming that there was some speech              claims that Defendants Lieutenants J.C. Liska and M.E.
or expression at issue here, a prisoner's right to free         Nowlin detained Plaintiff over an extended period in a
speech must always be assessed in the institutional             cell usually reserved for “in-take,” where new inmates
context of necessary and legitimate penological interests.      are temporarily held until a cell becomes available in the
“[T]he proper standard for determining the validity of          general population. (95 Civ. 1148(LBS) Compl. at 11, 16.)
a prison regulation claimed to infringe on an inmate's          Plaintiff alleges that inmates with tuberculosis resided in
constitutional rights is to ask whether the regulation is       “in-take” previously and that his detention there exposed
‘reasonably related to legitimate pernological interests' ...   him to the disease which he claims to have contracted.
This is true even when the constitutional right claimed         (Pl.'s Mem. of Law at 58.) However, Defendants assert
to have been infringed is fundamental.” Washington v.           that “there is no proof whatsoever that plaintiff presently
Walter Harper, 494 U.S. 210, 223, 110 S.Ct. 1028, 108


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          9
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 146 of 220
McFadden v. Solfaro, Not Reported in F.Supp. (1998)
1998 WL 199923

has or previously contracted tuberculosis.” (Def.'s Mem.        condition did not trigger a constitutional controversy.
of Law at 6.)                                                   On an Eighth Amendment inquiry, a court has found
                                                                that an inoperable sink for nine days did not constitute
First, with regard to the nature of Plaintiff's cell, we find   a constitutional violation. Johnson v. Commissioner of
that his confinement to a small cell did not violate his due    Correctional services, 699 F.Supp. 1071 (S.D.N.Y.1988).
process. The Supreme Court has held that confinement            Defendants claim that the water shut-off was not
of two pre-trial inmates to a cell designed for single          retaliatory, but necessary to stop overflowing of the
occupancy did not deny due process. Bell v. Wolfish, 441        Plaintiff's sink and toilet. It is thoroughly disingenuous
U.S. 520, 99 S.Ct. 1861, 60 L.Ed.2d 447 (1979). Plaintiff's     for Plaintiff, who harrassed his keepers by throwing feces
complaint, therefore, that his cell, which he inhabited         and urine at them, to now attempt to recover on a
by himself, was small does not create a cause of action.        constitutional claim for a situation which he precipitated.
Furthermore we find that, even for a pretrial detainee, the     Furthermore it is not disputed that the Plaintiff received
presence of unpleasant odors, while unfortunate, also does      drinks with his meals at this time and therefore suffered no
not constitute punishment where, as in the instant case,        dehydration. Finally, not only is the claim not cognizable
the condition was temporary.                                    on these facts, but it is not actually alleged against
                                                                any Defendants still remaining in this suit. We therefore
Secondly, Plaintiff's claim that he was injured by virtue       dismiss this claim altogether.
of witnessing the abuse of another prisoner does not state
a cause of action. Plaintiff cannot demonstrate how his         Finally, on the question of tuberculosis contamination we
rights were deprived nor does he state with sufficient          must inquire whether prison officials here acted or failed
specificity any supporting facts to bolster such a claim.       to act with “deliberate indifference to serious medical
                                                                needs of prisoners” in such a way, in this case, as to
Third, Plaintiff's complaints of excessive noise are            have punished the Plaintiff unconstitutionally. Estelle v.
unsupported by any additional evidence or specific              Gamble, 429 U.S. 97, 97 S.Ct. 285, 50 L.Ed.2d 251 (1976)
allegations. By themselves, these accusations are merely        (indifference to serious medical needs constitutes violation
conclusory and describe a de minimis infraction, if any.        of Eighth Amendment rights). There is no evidence on
                                                                this record that Defendants caused Plaintiff to be infected
 *13 Fourth, the allegation that on at least one occasion,      with tuberculosis or failed to treat such an illness. In
hair was placed in his food tray, is a non-material fact. One   fact, there is no evidence at all that Plaintiff at any time
or two instances of finding a hair in one's food is not only    had or continues to have tuberculosis. Defendants append
not a punitive and unconstitutional violation of rights but     Plaintiff's RCCF medical reports from the duration of
a frequent occurrence, even for non-incarcerated diners         his stay at that institution. (Honan Aff. Ex. E.) Nowhere
in better restaurants. Officials are not charged here with      is there any indication that Plaintiff had or contracted
any interference with McFadden's essential nutritional          tuberculosis at Rockland. Furthermore there is ample
requirements, such as starving him or serving inadequate        documentation indicating regular medical examination
and generally unsanitary food. The offense complained           and treatment. We therefore dismiss his claim for redress
of and the facts alleged are de minimis and therefore           based on tuberculosis infection for which there is no
do not give rise to any triable issues on this point. Cf.       supporting evidence beyond unsupported allegations.
Robles v. Coughlin, 725 F.2d 12 (2d Cir.1983) (Court            “[M]ere negligence in the treatment of a prisoner's physical
of Appeals found allegation that prison officials served        condition, or claims based on differences of opinion over
food contaminated with glass, dust and human waste for          matters of medical judgment, fail to rise to the level of
twelve days, three of which were consecutive, over a fifty-     a § 1983 violation.” Sloan v. Zelker, 362 F.Supp. 83, 84
three day period, thereby starving prisoners, withstood         (S.D.N.Y.1973) (quoting Corby v. Conboy, 457 F.2d 251,
sua sponte dismissal).                                          254 (2d Cir.1972)). Furthermore Plaintiff alleges no facts
                                                                relating to his medical condition which shows that specific
Fifth, Plaintiffs claim that the shut-off of his water for      Defendants here were indifferent to his medical needs.
two three-day stints violated his contitutional rights is
without merit. Given the temporary nature and limited
consequence of this water problem, again the unpleasant



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      10
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 147 of 220
McFadden v. Solfaro, Not Reported in F.Supp. (1998)
1998 WL 199923

                                                                 Lt. Clark. Controverted charges that corrections officers
                                                                 dragged a prisoner, allegedly indifferent to his safety and
                    OTHER ABUSES
                                                                 the possible infliction of bodily harm, would normally
 *14 We dismiss Plaintiff's allegations of verbal abuse          survive a motion for summary judgment and constitute
and harrassment. Mere words cannot create a cognizable           the kind of material fact requiring trial. However, we have
injury under § 1983. Zeno v. Cropper, 650 F.Supp. 138            a unique situation before us. It appears from Plaintiff's, as
(S.D.N.Y.1986) (the alleged use of vile and abusive              well as Defendants', papers that this deplorable-sounding
language against pre-trial detainees does not provide a          treatment was not unprovoked but made regrettably
basis for a civil rights action).                                necessary by Plaintiff's own conduct.


We also dismiss Plaintiff's allegations of unconstitutional      McFadden admits, that, when the appointed time arrived
violation of his religious rights. There is no evidence on       to go to the hospital for weighing, he refused, despite the
this record that he was in any meaningful way deprived of        court order, to be weighed. In fact, he refused to walk
the exercise of his faith. His claim that the odor in his cell   or to move, leaving prison officials with no choice but to
and his inability to shave his body inhibited his religious      move him in some forcible way. They had already had
practice does not state a claim which rises to the level         experience with McFadden's refusal to cooperate with a
of a constitutional violation. McFadden does not explain         court order, such as when he threated to “kick in the head”
what religious belief purportedly requires him to shave the      of the doctor sent to take a pubic hair sample. As the
entirety of his body. Defendants' exhibits of prison logs        path from his cell to medical required the traversing of
show that McFadden received special Ramadam meals                a flight of stairs, Defendants allegedly opted against the
during the relevant period, served to him especially early       use of a wheelchair to transport McFadden and chose,
to comply with his religious needs. (Honan Aff. Ex. C.)          instead, to drag him. The question we must answer is
                                                                 whether it was permissible on three occasions for prison
Also Plaintiff describes the use on him of pepper spray          officials to drag a pretrial detainee against his will to
on three occasions. Unfortunately, the use of pepper             and from the prison hospital down concrete steps for the
spray is sometimes a required incident of prison discipline      purpose of fulfilling a court order. We inquire, cognizant
to maintain order and safety under difficult conditions.         of the Plaintiff's due process rights and also against “the
There is no indication that the use of the spray was             backdrop of prior decisions recognizing that courts are
punitive or inflicted on Plaintiff except on three discrete      ill-equipped to substitute their judgments on matters of
and necessary occasions with no injury or lasting harm           prison administration for those of prison authorities.”
suffered. On these uncontroverted facts, we can find no          Jolly v. Coughlin, 76 F.3d 468, 476 (2d Cir.1996).
action in violation of 42 U.S.C. § 1983.
                                                                  *15 Prison officials have the authority and discretion
Plaintiff's Complaint charges that in December 1994,             to use reasonable physical force upon an inmate to
while incarcerated at RCCF, he was dragged forcibly              compel compliance with necessary orders, maintain prison
and shackled from his cell to the prison medical facility        safety and the requisite order vital to security in a
                                                                 correctional facility. We find on the uncontroverted facts
for weighing. 14 McFadden, as a protest, stopped eating
                                                                 that prison officials, faced with an extremely difficult
while in prison and a state court ordered that he be
                                                                 situation, applied reasonable force in good faith to further
weighed to ensure his safety. (Compl. at 17.) McFadden
                                                                 legitimate penological interests.
describes that, when the guards dragged him down the
concrete corridor and steps, his head banged against
                                                                 In this unique and narrow instance, where there is no
the stairs and he became partially paralyzed in his left
                                                                 dispute that Plaintiff was difficult, uncooperative and,
hand due to the pressure from the metal shackles on
                                                                 historically, a troublemaker, Defendants choice to drag
his wrists. Whereas many of Plaintiff's other allegations
                                                                 him, though perhaps unwise, does not rise to the level
have been without merit as a matter of law, we find that
                                                                 of a constitutional violation. Plaintiff's allegations of
this allegation presents a much closer call, especially as
                                                                 egregious abuses are unsupported by any evidence that he
Plaintiff details the incident with specificity and reference
                                                                 suffered lasting injury as a result of this incident.
to particular responsible Defendants, namely c.o. Stein,
c.o. Layman and c.o. Malone, acting under orders from


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        11
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 148 of 220
McFadden v. Solfaro, Not Reported in F.Supp. (1998)
1998 WL 199923

We find based on the record before us that there remains           SO ORDERED.
no outstanding issue of material fact necessitating trial.
For the reasons set forth above we grant all Defendants'           All Citations
Motions for Summary Judgment on all claims.
                                                                   Not Reported in F.Supp., 1998 WL 199923


Footnotes
1      These two actions (McFadden v. Coombe, et al., 95 Civ. 1148(LBS) & McFadden v. Solfaro, et al., 95 Civ. 3790(LBS)),
       which contain related issues of law and fact, were consolidated for all purposes by order of this Court signed January
       17, 1996 pursuant to Fed.R.Civ.P. 42.
2      The actions consolidated here involve two distinct lists of named defendants employed as corrections officers in a state
       and a county facility and represented by different counsel. For purposes of this consolidated motion for summary judgment
       and cross-motion for summary judgment, we treat them as one group, labeled “Defendants.” For the sake of clarity,
       however, we make specific reference to allegations cited in complaints from both actions and distinguish between the
       Defendants' two motions for summary judgment and other pleadings by original case number.
3      He was convicted of these crimes perpetrated upon a victim from South Nyack, New York (and on subsequent additional
       counts of murder, rape and robbery) and sentenced to 37.5 to 75 years in August 1995 for this incident.
4      We refer to the Amended Complaint in 95 Civ. 1148(LBS) and the original Complaint in 95 Civ. 3790(LBS), both of which
       are relevant to this consolidated case. Because this Plaintiff proceeds pro se and his Amended Complaint subsequent
       to the Order of Consolidation of this Court clearly does not cover the incidents alleged in 95 Civ. 3790(LBS), though both
       case numbers are referenced in the caption to the Amended Complaint, we consider both pleadings in order that Plaintiff
       might have all his claims heard and be considered for full and final relief in this action.
5      Plaintiffs chemical depilatory creme was removed from his cell in order to facilitate a court ordered hair sampling for his
       criminal trial. McFadden's use of the the hair remover to denude himself of any body hair made it impossible to take a
       sample. (Honan Aff. at ¶ 12.)
6      Sullivan c.o.s Hosking, Senf, Sanok and Klein were alleged during the time period relevant to 95 Civ. 3790(LBS) to have
       humiliated and threatened the Plaintiff upon his intake to Sullivan and subsequently. He originally alleged that on April
       25 and April 28, 1995, Defendants Saccone, Burlingame and Fuller rigorously searched his cell and took away his pen
       and messed up his legal papers before Plaintiff withdrew allegations against them. Plaintiff has, however, dropped his
       suit against these Defendants and therefore any consideration of these facts is irrelevant to the matter before us.
7      Pro se Plaintiff cannot be faulted for misapplying the Eighth Amendment to his case. Defendants' attorneys, however,
       can be.
8      The distinction between the rights of pre- and post-trial convicts is expounded upon in a series of Supreme Court cases,
       including, inter alia: Bell v. Wolfish, 441 U.S. 520, 99 S.Ct. 1861, 60 L.Ed.2d 447 (1979); Hutto v. Finney, 437 U.S. 678,
       98 S.Ct. 2565, 57 L.Ed.2d 522 (1978); Jones v. North Carolina Prisoners' Labor Union, Inc., 433 U.S. 119, 97 S.Ct. 2532,
       53 L.Ed.2d 629 (1977); Bounds v. Smith, 430 U.S. 817, 97 S.Ct. 1491, 52 L.Ed.2d 72 (1977); Meachum v. Fano, 427
       U.S. 215, 96 S.Ct. 2532, 49 L.Ed.2d 451 (1976).
9      The Supreme Court has held that prison officials must be granted broad discretionary authority. “To hold ... that any
       substantial deprivation imposed by prison authorities triggers the procedural protections of the Due Process Clause would
       subject to judicial review a wide spectrum of discretionary actions that traditionally have been the business of prison
       administrators rather than of the federal courts.” Hewitt v. Helms, 459 U.S. 460, 467, 103 S.Ct. 864, 74 L.Ed.2d 675
       (quoting Meachum v. Fano, 427 U.S. 215, 225, 96 S.Ct. 2532, 49 L.Ed.2d 451 (1976)).
10     The Second Circuit has previously characterized confinement in the SHU as a form of solitary confinement. Prisoners
       are separated from the general population and face a loss of other benefits in addition to being restricted in their right to
       visitors and commissary privileges. Walker v. Bates, 23 F.3d 652, 655 (2d Cir .1994), cert. denied, 515 U.S. 1157, 115
       S.Ct. 2608, 132 L.Ed.2d 852 (1995) (citing Patterson v.. Coughlin, 761 F.2d 886, 893 (2d Cir.1985), cert. denied, 474
       U.S. 1100, 106 S.Ct. 879, 88 L.Ed.2d 916 (1986)); see also McCann v. Coughlin, 698 F.2d 112, 121–22 (2d Cir.1982)
       (“[A]n inmate who is or may be sentenced to a term of confinement in a Special Housing Unit has a right to the procedural
       protections of the Due Process Clause.”).
11     The Rules of Prohibited Prisoner Behavior in New York prohibit the throwing of feces or urine. N.Y.Comp.Codes R. &
       Regs. tit. 7, § 270.2




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              12
        Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 149 of 220
McFadden v. Solfaro, Not Reported in F.Supp. (1998)
1998 WL 199923

12    The Supreme Court in Sandin moved away from this rule, holding that due process liberty interests created by prison
      regulations will be generally limited to freedom from restraint which, while not exceeding sentence in such unexpected
      manner as to give rise to protection by due process clause of its own force, “nonetheless imposes atypical and significant
      hardship on inmate in relation to ordinary incidents of prison life,” Sandin focused only the rights of convicted prisoners
      and not of pre-trial detainees. Sandin v. Conner, 515 U.S. 472, 483, 115 S.Ct. 2293, 132 L.Ed.2d 418 (1995).
13    Capt. Anthony Farina writes in a letter of April 10, 1995 to the Undersheriff of Rockland County that, “McFadden has
      become increasingly hostile and has been involved in assaults on inmates and staff. His conduct has escalated and
      required a number of officers to be present each time he is taken out of his cell. This involves a substantial drain on
      the resources of the jail which is overcrowded. This, in turn, effects our ability to ensure the safety of other inmates and
      staff.” (Honan Aff. Ex. F.)
14    Captain Farina is alleged to have ordered the guards to “drag plaintiff to the prison hospital, while both his hands and
      legs were cuffed, on the floor, with his head knocking violently against the hard floor and down the concrete steps—at
      the prison hospital, plaintiff was disgraceful [sic] hung up by the chains linking the two writst and two ankels [sic], while
      plaintiff bottom sat on scale to be weigh like a piece of meat while the female looks on.” (95 Civ. 1148(LBS) Compl. at 8.)


End of Document                                               © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              13
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 150 of 220
Montanez v. City of Syracuse, Slip Copy (2019)
2019 WL 315058

                                                             (6) a Fourteenth Amendment substantive due process
                                                             claim against Thompson; (7) a supervisory liability claim
                  2019 WL 315058
                                                             against Fowler; (8) a supervisory liability claim against
   Only the Westlaw citation is currently available.
                                                             Galvin; and (9) a Monell municipal liability claim against
    United States District Court, N.D. New York.
                                                             the City. (Id.). The City, Fowler, and Galvin 2 move
          Maleatra MONTANEZ, Plaintiff,                      for summary judgment under Rule 56 of the Federal
                         v.                                  Rules of Civil Procedure. (Dkt. No. 89). Plaintiff does not
     CITY OF SYRACUSE; Police Officer Chester                oppose dismissal of her battery, IIED, prima facie tort,
    D. Thompson; Chief of Police Frank L. Fowler;            and negligent hiring claims against the City but otherwise
   and Police Captain Thomas Galvin, Defendants.             opposes summary judgment and submits evidence in
                                                             support of her contention that there are material issues
               6:16-cv-00550 (BKS/TWD)                       of fact requiring trial. (Dkt. No. 97, at 5). Defendants
                           |                                 move to strike certain aspects of that evidence, (Dkt. No.
                   Signed 01/23/2019                         102), and Plaintiff opposes the motion to strike. (Dkt.
                                                             No. 107). The Court held oral argument on January 8,
Attorneys and Law Firms                                      2019. For the reasons that follow, Defendants' motion for
                                                             summary judgment is granted in part and denied in part,
For Plaintiff: Edward Sivin, Sivin & Miller, LLP, 20 Vesey
                                                             and Defendants' motion to strike is denied.
Street, Suite 1400, New York, NY 10007.

For Defendants City of Syracuse, Frank L. Fowler,
and Thomas Galvin: Khalid Bashjawish, Assistant              II. FACTS 3
Corporation Counsel, City of Syracuse, 233 E.
Washington Street, Suite 300, Syracuse, NY 13202 John          A. Thompson’s Employment at SPD 4
G. Powers, Paul J. Tuck, Hancock Estabrook LLP, 1500          *2 Thompson began his employment as a patrol officer
AXA Tower I, 100 Madison Street, Syracuse, NY 13202.         with the SPD on January 3, 1997. In general, during his
                                                             shifts, Thompson worked by himself—without a partner
                                                             —and drove a marked SPD vehicle. (Dkt. No. 99-3, at 9).
                                                             On February 15, 2015, the day after he allegedly sexually
    MEMORANDUM-DECISION AND ORDER
                                                             assaulted Plaintiff, Thompson was suspended pending
Brenda K. Sannes, U.S. District Judge                        investigation of Plaintiff’s complaint. (Dkt. No. 89-31,
                                                             at 4). The SPD terminated Thompson’s employment
I. INTRODUCTION                                              following the investigation. (Dkt. No. 89-10, ¶ 91). Prior to
 *1 Plaintiff Maleatra Montanez brings this action           the incident at issue in this case, Thompson was the subject
against Defendants City of Syracuse (the “City”), Police     of five complaints, four of which the SPD investigated or
Officer Chester D. Thompson, Chief of Police Frank           responded to in some manner.
L. Fowler, and Police Captain Thomas Galvin. (Dkt.
No. 1). These claims arise from Plaintiff’s allegation
that, on February 14, 2015, Thompson, a patrol officer         B. Prior Complaints
with the Syracuse Police Department (“SPD”), reported
to her residence in response to a 911 call and, while              1. 1999 to 2001 – Bassett/Malenick Complaint
he was there, directed her to engage in sexual acts
with him. (Dkt. No. 1). 1 Plaintiff brings: (1) a battery    Cheryle Bassett has submitted a declaration detailing
claim against Thompson and the City; (2) an intentional      the following contact with Thompson. (Dkt. No. 99-10).
infliction of emotional distress (“IIED”) claim against      Bassett met Thompson at some point between 1999 and
Thompson and the City; (3) a prima facie tort claim          2001, when he pulled over her motor vehicle “because
against Thompson and the City; (4) a negligent hiring,       of a traffic infraction.” (Dkt. No. 99-10, ¶¶ 1, 3; Dkt.
training, supervision, and retention claim against the       No. 99-16, ¶ 2). Bassett told Thompson that she was
City; (5) a Fourth Amendment excessive force and             struggling financially and “he offered to lease to [her] a
unreasonable search and seizure claim against Thompson;      portion of a house that he managed” in Syracuse. (Dkt.



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      1
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 151 of 220
Montanez v. City of Syracuse, Slip Copy (2019)
2019 WL 315058

No. 99-10, ¶ 3). Bassett states that, after she moved in, she     health insurance coverage for his ex-wife, whom he
fell behind on rent. (Id. ¶ 4). Thompson “began to make           had divorced in 1995. (Dkt. No. 99-18, at 9). On the
sexual advances, which [Bassett] did not rebuke.” (Id.).          application, Thompson filled in the date of marriage
Bassett and Thompson “had sexual relations for several            but left the marital status box blank. (Dkt. No. 99-18,
weeks and during that time period [Bassett] paid little           at 10). As Thompson’s ex-wife “appear[ed] not to be
or no rent.” (Id.). Subsequently, Bassett was arrested for        an eligible dependent,” the SPD commenced an internal
prostitution. (Id. ¶ 5). During an interview with SPD             investigation. (Dkt. No. 99-18, at 7). As part of the
officers, “in an attempt to avoid the criminal charges,”          investigation, Captain John Agne from the Human
Bassett told them about her relationship with Thompson.           Resources Division and Captain Mark McArdle from
(Id.). According to Bassett, “[t]his appeared to anger the        the Patrol Services Division, searched SPD records, made
officers,” and the charges were dismissed. (Id.).                 inquiries to the health insurance office, and interviewed
                                                                  Thompson. (Dkt. No. 99-18, at 7–12). Captain Agne
Bassett states that, after “this incident,” Thompson was          concluded that his investigation showed “a pattern of
angry with her, and their relationship ended. (Id. ¶ 6).          the [sic] less than truthful behavior of Ofc. Thompson,
Thompson demanded that she pay the back rent, which               as well as the fact that he may have participated in
she was unable to do, and “then demanded that [Bassett]           criminal behavior by filing these documents and receiving
have sex with him,” but Bassett “told him that [she] did          insurance benefits that he is not entitled to.” (Id. at 8).
not want to.” (Id.). Bassett remained at the residence            Then-Chief of Police Dennis DuVal found Thompson in
and attempted to pay Thompson what she owed. (Id.).               violation of the SPD’s Rules and Regulations governing
Thompson, however, “threatened” eviction if she “did              unbecoming conduct, unsatisfactory performance, and
not have sex with him.” (Id.). Bassett states that, “[o]ver       performance of duties, and on October 17, 2002, he
the next several months,” “Thompson showed up at the              issued a letter of reprimand reminding Thompson “that
[residence] at various hours of the day and night, mostly         future acts in violation of the Rules & Regulations would
unannounced and often in uniform, and raped me.” (Id.             bring discredit upon yourself and this Department and
¶ 7).                                                             would be dealt with more severely.” (Dkt. No. 99-18, at
                                                                  1). 6 Defendant Galvin personally served the letter on
At some point during this time period, Bassett became             Thompson. (Id.).
friends with John Malenick, to whom she confided “what
Chester Thompson was doing to [her].” (Id. ¶ 8). Malenick
advised her to report Thompson to the police, but she
“was afraid to do so.” (Id.). Malenick “then took it upon                     3. 2005–Complaint From Woman
himself to contact the [SPD] to notify them of what                           at Syracuse Corporation Counsel
Chester Thompson was doing” to Bassett. (Id.). Malenick
                                                                  According to an October 6, 2005 SPD interdepartmental
has submitted a declaration regarding his report. (Dkt.
                                                                  memo, a woman employed by the Syracuse Corporation
No. 99-16, ¶ 6). In late 2001 or early 2002 Malenick told
                                                                  Counsel made a complaint of “Unbecoming Conduct”
an officer at SPD’s Internal Affairs 5 that he believed           against Thompson (“the SCC complaint”). (Dkt. No.
Thompson “had forced [Bassett] to have sex with him and           99-20, at 1). The woman complained that Thompson
that he threatened to evict her ... if she didn't have sex with   had “struck up a conversation” with her outside a bar
him.” (Id.). The officer asked whether Malenick had any           and “offered to follow her home to make sure she
direct proof of the accusation. (Id.). When Malenick said         made it there safely.” (Id.). “[O]nce they arrived at her
that he did not, the officer responded that “without any          home ... he walked her on to the porch,” and then she
direct proof there was nothing that could be done.” (Id.).        “opened the door to let herself in and Officer Thompson
There is no evidence of an investigation.                         walked inside.” (Id.). The woman said “goodbye so Officer
                                                                  Thompson would leave and Officer Thompson said he
                                                                  needed a hug first.” (Id.). “She gave him a hug so he
           2. 2002 – Health Insurance Complaint                   would leave and he left.” (Id.). “[O]n another night,”
                                                                  Thompson was working and saw the woman getting out
*3 In 2002, the SPD received information concerning               of her car; Thompson thought she flashed her lights
Thompson’s 2000 application for, and procurement of,              “at him wanting to talk.” (Id.). The woman, however,


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        2
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 152 of 220
Montanez v. City of Syracuse, Slip Copy (2019)
2019 WL 315058

“related [to Thompson] that she was only locking her car       see her again. (Id.). Buske stated that she saw Thompson
remotely.” (Id.). Thompson provided a different account        three weeks later, again in a marked SPD vehicle, and that
of these events. He acknowledged knowing her but stated        he asked her to meet him in “a little while”; she agreed
that “she asked him to follow her home” and that he did        but “never went.” (Id.). In addition, Buske “indicated
not go inside, “request a hug,” or “receive or give a hug to   that her adult daughter, who was also a prostitute and a
her.” (Id.). The SPD determined that “all that was needed      drug user, also knew, and had some dealings with, Officer
at this time was to talk to Officer Thompson and instruct      Thompson.” (Dkt. No. 89-10, ¶ 43).
him not to contact” her; SPD did not speak to her. (Id.).
Thompson agreed to comply with the instruction “not to          *4 Galvin “pulled” Thompson’s “activity Detail Reports
have further contact” with her. (Id.).                         from the beginning of 2006 on occasions where he
                                                               was working the North side of the City, to see if [he]
                                                               could place [Thompson] at the location described by Ms.
                                                               Buske.” (Id. ¶ 44). “The reports did not conclusively
                4. 2006 – Buske Complaint
                                                               confirm the information provided by Ms. Buske.” (Id.).
In 2006, Candy Buske made a complaint to the SPD               Galvin presented a photo array to Buske; “[s]he picked out
about Thompson. (Dkt. No. 99-8, at 14). Buske was              a photo of Chester Thompson as the police officer that had
“incarcerated at the time ... on a Robbery charge” and         paid her for oral sex.” (Id. ¶ 45). Galvin obtained a sworn
“made it known that she had information about two              statement from Buske and included it in the investigation
Syracuse police officers that she would like to provide        file. (Id. ¶ 46).
in order to obtain leniency on her ... pending criminal
charge.” (Dkt. No. 89-10, ¶ 37). Then-Chief of Police          Galvin states that he also contacted Cari Buske, Candy
                                                               Buske’s daughter, who told him that she met Thompson
Gary Miguel 7 instructed Galvin, who was the head of
                                                               “in late 2005 or early 2006, and that afterward, Thompson
the SPD’s Office of Professional Standards (“OPS”), see
                                                               would contact her via cell phone wanting to meet her in
supra note 5, to open an investigation. (Dkt. No. 89-10,
                                                               person.” (Id. ¶ 47). Cari Buske stated that she never “had
¶¶ 4, 34). Galvin interviewed Buske at the jail on May 17,
                                                               any relationship with him.” (Id.). Galvin “subpoenaed
2006 (Id. ¶ 38). Buske acknowledged that she had a drug
                                                               Cari Buske’s cell phone records to try to determine
habit that she supported through prostitution. (Dkt. No.
                                                               whether Chester Thompson’s number appeared,” but it
99-21, at 1, 11). Buske stated that, in February or March
                                                               did not. (Id. ¶ 48). Galvin also researched both Candy and
2006, she was walking “in the area of No. State St ...
                                                               Cary Buske’s criminal histories, which contained arrests
between three and four in the morning,” when a marked
                                                               for prostitution. (Id. ¶ 49).
SPD car “pulled up next to” her. (Id. at 11). Buske stated
that the police officer in the car, whom she identified as
                                                               Galvin interviewed Thompson regarding the allegations
Thompson, “called [her] by name and asked if [she] was
                                                               by Candy and Cari Buske. (Id. ¶ 50). Thompson said that
working.” (Id.). Thompson told her to “get into the back
                                                               “he was, from time to time, involved in investigations on
seat of the car” so he could “run [her] name.” (Id.). After
                                                               the North side of the City that involved him stopping
Buske got into the car, they drove “around the north side
                                                               prostitutes to obtain information ... on drug houses and
of the city” and talked. (Id.). Buske believed that there
                                                               illegal weapons possession, because he assumed that ...
was a warrant for her arrest for violating probation, but
                                                               prostitutes may have inside information on other criminal
concluded that Thompson did not check her name because
                                                               activity.” (Id. ¶ 51). Thompson “denied ever having
he did not speak on the radio, use the computer, or ask
                                                               Candy Buske in his police vehicle” or “engaging in any
for her identification. (Id.). Thompson asked her if she
                                                               sexual activity with ... any ... prostitute, while he was on
“would do something for him,” which Buske knew meant
                                                               duty.” (Id. ¶ 52). Thompson, however, “admitted that
“something sexual.” (Id.). Buske “was afraid [Thompson]
                                                               approximately eight months previously he had another
would arrest [her] if [she] refused” so she said she would.
                                                               prostitute [in] his vehicle, who he could not identify.” (Id.
(Id.). Thompson asked Buske to “give him a blow job”
                                                               ¶ 53). Thompson told Galvin that he “did not notify the
and she agreed. (Id.). Thompson got into the back seat of
                                                               dispatcher of the transport.” (Dkt. No. 99-21, at 6).
the car, “unzipped his pants and [Buske] performed oral
sex on him.” (Id. at 12). Afterwards, Thompson gave her
twenty dollars, dropped her off, and said he would like to


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       3
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 153 of 220
Montanez v. City of Syracuse, Slip Copy (2019)
2019 WL 315058

During the interview, Galvin showed Thompson a picture       “not been substantiated” 8 but that “some concerns have
of Cari Buske, who was “also a prostitute.” (Id. at 2,       been raised.” (Id. at 6). Galvin explained that “Officer
5). Thompson told Galvin that “he had dealt with her         Thompson was extremely agitated during the interview,
on a call six to eight months ago” and “at that time”        and after having been apprised of Buske’s allegation
obtained her cell phone number. (Id. at 5). Thompson         asked several times if that was the only complaint against
acknowledged that he called Cari Buske “on a personal        him. He ... appeared to have a questionable relationship
note” “three or four times” and that he should not have      with prostitutes, repeatedly telephoning Cari Buske ‘on a
called her because “he was married.” (Id.). Thompson         personal note,’ and giving one a ride without contacting
indicated that he “may have” tried to meet with Cari         the dispatcher.” (Id.). Next to “Recommendation,”
Buske “but that did not occur.” (Id.). Galvin noted          Galvin wrote: Thompson “violated the Departmental
that Thompson was “extremely agitated” during the            Rules and Regulations regarding persons in police
interview, which led Galvin “to question [Thompson’s]        vehicles. Disciplinary action initiated.” (Id.).
denial.” (Dkt. No. 89-10, ¶ 56).
                                                             “Consistent with the SPD disciplinary process,” Galvin
Following the interview, Thompson submitted a memo           prepared a Discipline Report stating: “In the month of
to Galvin regarding Candy Buske’s complaint and his          January or February 2006, Officer Chester Thompson
knowledge of Cari Buske. (Dkt. No. 99-21, at 9–10).          did transport a female in his assigned police unit without
Thompson stated that he stopped Candy Buske six              permission and without notifying the dispatcher,” in the
months before, that he asked her why she was in the area,    SPD’s Rules and Regulations. (Id. at 16). Galvin sent the
and that Candy Buske responded that she was searching        Discipline Report, “Investigative Case Report, the entire
for her daughter Cari Buske, “whom she believed to           investigation file, and a summary of Officer Thompson’s
be in a troubled situation.” (Id. at 9). As the memo         prior disciplinary history” to “the chain of command” and
detailed, Thompson told Candy Buske that he knew who         to Chief Miguel. (Dkt. No. 89-10, ¶ 58).
her daughter was and that, if he saw Cari, he would
tell her that her mother was looking for her. (Id.). In      Though he recommended a finding of unsubstantiated
his memo, Thompson acknowledged that he called Cari          as to Buske’s allegations, because Galvin found her
Buske’s “cell phone approximately 6 times” but did so “at    “description of events as being plausible” and Thompson
her request” to discuss “matters which she had questions     had been “very nervous” during his interview, Galvin
about of a police nature.” (Id.). Thompson acknowledged      advised Chief Miguel that because Thompson “worked
that, “approximately 6 to 8 months” previously, a female     the midnight shift ... [a]nd that’s when prostitutes are
he believed to be a prostitute “flag[ged] [him] down and     out working and they can be manipulated sometimes” it
ask[ed] if [he] could transport her”; however, Thompson      was “something that should be monitored.” (Dkt. No.
did “not recall if [he] called out on this occasion or       99-8, at 14–16). Ultimately, “[t]he chain of command ...
not.” (Id.).                                                 recommended,” and Chief Miguel ordered, that Officer
                                                             Thompson be disciplined with a formal letter of reprimand
 *5 The same day, Galvin completed a case report for         for transporting “a female in his assigned police
Chief Miguel about the complaint against Thompson            unit.” (Dkt. No. 89-10, ¶¶ 59–60; Dkt. No. 99-21, at
summarizing his investigation. (Id. at 1–7). Galvin noted    16). Chief Miguel adopted the finding that the Buske
that there were inconsistencies between Thompson’s           allegation was not substantiated. (Dkt. No. 99-21, at 7).
interview and the memo Thompson submitted after
the interview: “His [memo] was consistent with what          On July 26, 2006, Galvin served the letter of reprimand,
was stated during the interview, with the exception          signed by Chief Miguel, on Thompson. Dkt. No. 89-10.
of telephoning Cari Buske. It was no longer done             The letter also contained a reminder “that future acts
‘inappropriately’, ‘on a personal note’ but be called her    in violation of the Rules and Regulations would bring
cell phone approximately six times ‘at her request’ as she   discredit upon yourself and this Department and would be
had questions of a police nature.” (Id. at 6).               dealt with more severely.” (Dkt. No. 89-14, at 14).

In the case report, Galvin concluded that the “basic         Thompson’s duties did not change following Buske’s
allegation made by Candy Buske” against Thompson had         complaint: the SPD did not place any restrictions on him,



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                   4
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 154 of 220
Montanez v. City of Syracuse, Slip Copy (2019)
2019 WL 315058

and he was not aware of any additional monitoring. (Dkt.
No. 99-3, at 192). Thompson testified that Galvin never       Galvin then interviewed Nicolini, who confirmed that he
expressed any disapproval of his interactions with Candy      and Thompson had responded to a call in the Cayuga
Buske or Carrie Buske. (Id. at 193).                          Street area, where a “pit bull ... had been found running
                                                              lose.” (Dkt. No. 99-6, at 2; Dkt. No. 89-10, ¶ 73).
                                                              According to Galvin, Nicolini stated that, while they
                                                              were there, “they were approached by a woman named
       5. 2014 – Melissa Popcun-Roach Complaint
                                                              Melissa,” who “stated she had information regarding
 *6 On June 2, 2014, the SPD received a complaint             the owner of the dog that was the subject of the
by “Patricia Popcun over the alleged activities of an         complaint.” (Dkt. No. 89-10, ¶ 73). 9 Nicolini reported
unidentified [SPD] officer and her thirty-five-year-old       that “[i]t appeared that Melissa was intoxicated as she
daughter Melissa Popcun Roach” at Melissa’s home on           was stumbling when she walked and there was alcohol on
Cayuga Street in Syracuse. (Dkt. No. 99-6, at 1, 4). Galvin   her breath.” (Dkt. No. 99-6, at 5). Nicolini told Melissa
initiated an investigation, and interviewed Popcun, who       “to leave this area due to the aggressive dog.” (Id.). After
related that her daughter Melissa had told her that:          Melissa went back inside her apartment, Thompson went
                                                              to the apartment for roughly 10-15 minutes, and returned
                                                              “with no more information.” (Id. at 2, 5).
            a     Syracuse     Police   officer
            followed her into her apartment                   Galvin next interviewed Thompson, who “admitted going
            unannounced and uninvited ... and                 into Melissa Popcun[-Roach’s] apartment ... to attempt
            that she told the officer that she                to collect information from her about the animal control
            didn't want any trouble because                   complaint that was being investigated,” “denied that
            she already had problems with the                 anything improper occurred but indicated that he was
            police. The officer told her that                 not able to learn anything useful from her regarding the
            he would take care of any police                  investigation.” (Dkt. No. 89-10, ¶ 75). Galvin directed
            problems in exchange for oral sex,                Thompson to prepare a written statement, which Galvin
            which [she] then gave him.                        “included in the investigation file.” (Id.; Dkt. No. 99-6,
                                                              at 6). In his written statement, Thompson maintains that
                                                              he “spoke briefly” with Melissa in her apartment “for
(Dkt. No. 99-5, at 1). Popcun also relayed to Galvin that     approximately 10 minutes regarding the neighbors [sic]
Melissa said that “[s]he performed the act and the officer    dog.” (Id.).
left” and that the officer had “worn a wedding ring.” (Dkt.
No. 99-6, at 1; Dkt. No. 89-10, ¶ 68). Galvin testified        *7 Galvin did not obtain a written statement or affidavit
that Popcun told him that she felt what the officer had       from Popcun or Melissa. In a declaration filed in
done “wasn't right” and that he had taken “advantage          connection with this summary judgment motion, Popcun
of her daughter, who was a heavy drinker and bipolar          states that she spoke with Galvin a second time after
medication [sic] and that she was a drug abuser,” and that    her daughter was upset about the fact that Popcun
“the officer should have been aware that [her daughter,       reported the incident to the police. (Dkt. No. 89-21,
Melissa,] was not capable of consent.” (Dkt. No. 99-8, at     ¶¶ 9–10). Popcun told Galvin that her “daughter did
47).                                                          not intend to cooperate with the investigation and that
                                                              if they pursued it with her she would likely say it
To “determine the identity of the officer in question,”       didn't happen.” (Id. ¶ 10). Galvin did not interview or
Galvin reviewed the Officer Activity Detail Reports for       attempt to interview Melissa Popcun-Roach. (Dkt. No.
June 1, 2014 and found that Thompson and Officer              99-8, at 9). 10 After completing the investigation, Galvin
Thomas Nicolini had responded to the Cayuga Street            prepared a case report and recommended that the case
area “on an animal complaint.” (Dkt. No. 89-10, ¶ 72).        be closed as “unsubstantiated.” (Dkt. No. 99-6, at 3). As
Since “of the two, only Officer Thompson wore a wedding       described below, Plaintiff has highlighted discrepancies in
band,” Galvin identified Thompson “as the potential           the evidence regarding aspects of this report, including:
subject.” (Id.).                                              (1) Galvin’s report that Melissa “refused to meet” and


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      5
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 155 of 220
Montanez v. City of Syracuse, Slip Copy (2019)
2019 WL 315058

“was not available,” (Id. at 2) and (2) Galvin’s report       in connection with the Popcun-Roach investigation
that Melissa had “retracted her accusations .. soon after     was the case report. (Id. at 33). According to his
they were made,” and that Melissa “said it did not            declaration, Fowler “carefully considered all the facts
happen,” (Id. at 1–2).                                        and noted, as discussed by Captain Galvin, that there
                                                              was no first hand testimony that the act had actually
Galvin has explained that he recommended a finding            occurred.” (Dkt. No. 89-3, ¶ 60). Fowler testified that
of “unsubstantiated” because he “could not corroborate        “Captain Galvin made every effort to contact the subject
through first-hand testimony that the incident did            of the investigation” but “wasn't able to speak with
occur” and “there were serious credibility issues with        her.” (Dkt. No. 99-7, at 41). Although Fowler found
Melissa Popcun[-Roach] based on her mother’s credible         Ms. Popcun’s allegations “concerning,” he determined
representations that her daughter was struggling with         that “the evidence was not sufficient to substantiate
substance abuse and had recanted her original account of      that Officer Thompson had committed misconduct,” and
the events in question.” (Dkt. No. 89-10, ¶ 80; Dkt. No.      explained this “was a judgment call made based on
99-6, at 1–3). In his report, Galvin stated that “Officer     consideration of all the evidence and the investigation
Thompson and I discussed at length the fact that any          experience of myself and Captain Galvin.” 12 (Dkt. No.
allegation of impropriety could be prevented by using         89-3, ¶ 61). Fowler signed the Popcun-Roach case report,
basic common sense and avoiding certain situations. He        adopting the recommendation that the case be closed as
was reminded of the penalties should such conduct be
                                                              “unsubstantiated.” (Dkt. No. 99-6, at 3). 13 During his
verified as true. He understood the Departments [sic]
                                                              deposition, when Fowler was asked whether, “[a]t the time
concerns.” (Dkt. No. 99-6, at 2). Galvin testified that,
                                                              that [he] signed off on this report” he was “concerned
during the course of the investigation, he became “aware”
                                                              about the possibility that Chester Thompson had done
of the Buske allegations, which he had investigated in
                                                              what was alleged and that he might do it again in the
2006, eight years before. (Dkt. No. 99-8, at 21). The Buske
                                                              future,” he responded: “No.” (Dkt. No. 99-7, at 40).
allegations are not referred to in the Popcun-Roach case
report.
                                                              Thompson testified that he was never disciplined in
                                                              connection with Popcun-Roach’s allegations, that his
Upon completion of the case report, Galvin sent the
                                                              duties with the SPD did not change following the
Popcun-Roach case file, including the report, to Rebecca
                                                              investigation, that he did not perceive that he was being
Thompson, 11 a deputy chief at the SPD for review and         “monitored any more closely than before” the allegations,
signature. (Dkt. No. 99-9, at 8, 20–21). Deputy Chief         and that he was not asked to undergo any training. (Dkt.
Thompson testified that at the time she reviewed the case     No. 99-3, at 234–35).
file, she had no questions or follow up for Galvin. (Dkt.
No. 99-9, at 21–22). When she was asked during her
deposition about the indication in the case report that          C. 2015 Montanez Incident
Popcun-Roach “refused to meet with any police officers,”      Thompson        met     Plaintiff    Maleatra     Montanez
Deputy Chief Thompson responded that Galvin had told          approximately eight months after the Popcun-Roach
her that he had “reached out” to Melissa Popcun-Roach         incident. Plaintiff alleges the following. On February 14,
but that “she would not return any of his calls or give him   2015, she “called 911 to report that her sister had taken
any information.” (Id. at 23). Chief Deputy Thompson          [Plaintiff’s] minor daughter from Syracuse to Alabama
“concurred with the investigation of Captain Galvin, that     without [Plaintiff’s] permission.” (Dkt. No. 98, ¶ 62).
it was unfounded” and signed the case report. (Id. at 31).    Thompson, who was already at Plaintiff’s building on an
                                                              unrelated call, responded to Plaintiff’s apartment. (Dkt.
 *8 Chief of Police Fowler, as the “final decision” maker,    No. 99-3, at 18–19). Plaintiff and her newborn son were
conducted the “final review” of the Popcun-Roach report.      in the apartment. (Dkt. No. 99-2, ¶ 4). Once inside her
(Dkt. No. 99-7, at 28). Fowler testified that he understood   apartment, Thompson, who was in uniform and equipped
that the SPD had received a “complaint from a mother          with his service weapon and a baton, (Dkt. No. 99-3, at
who alleged that her daughter ... had been coerced to         53–54), told Plaintiff she “was pretty,” “commented on
perform oral sex on Officer Thompson.” (Id. at 22).           [her] rear end and made a sexual comment about [her]
The only document in the file Fowler recalled receiving       lips.” (Dkt. No. 99-2, ¶ 5). “He also started to rub himself



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      6
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 156 of 220
Montanez v. City of Syracuse, Slip Copy (2019)
2019 WL 315058

in his groin area over his pants” and “then removed                         on him while he was on duty and he
his penis from his pants and told [Plaintiff] to ‘suck it.’                 said that he did.
” (Id.). Plaintiff “did not try to fight Officer Thompson,
but ... told him ‘Whoa, we don't have to do this.’ ” (Id.).
“In response, he just repeated, ‘suck it.’ ” (Id.). Plaintiff   (Dkt. No. 99-24, at 4). Galvin recommended that
“was terrified for [her] safety and for the safety of [her]     disciplinary action be initiated. (Id.).
newborn son, so [she] began to give Officer Thompson
oral sex.” (Id.). Thompson then told Plaintiff “to get          An SPD discipline report dated February 24, 2015
a condom” and raped her. (Id. ¶¶ 7–8). The next day,            contains findings that Thompson violated SPD’s Rules
February 15, 2015, Plaintiff went to a local hospital, where    and Regulations governing unbecoming conduct. (Dkt.
she reported that she “had been raped by a Syracuse police      No. 89-5, at 31). The report describes the violation as
officer with the last name ‘Thompson.’ ” (Id. ¶ 9). 14          follows: “On 14 February 15 while on duty and during
                                                                the course of his official duties, Officer Thompson did
 *9 Fowler learned of the incident the same day Plaintiff       engage in sexual intercourse and fellatio with a female
reported it, on February 15, 2015. Dkt. No. 89-13.              complainant while conducting an investigation at her
Following a briefing, Fowler met with Thompson’s                residence.” (Id.). The report is signed by Galvin and
supervisor and the police officer who initially interviewed     Fowler. (Id.). According to the report, on February 24,
Plaintiff, referred the matter to the district attorney’s       2015, Galvin notified Thompson that he was terminated.
office for investigation, and, after conferring with Galvin,    (Id.). A certificate of conviction dated January 11,
suspended Thompson pending investigation. (Dkt. No.             2016 indicates that Thompson was convicted of official
89-3, ¶¶ 29–33; Dkt. No. 89-10, ¶ 88). Galvin states            misconduct in violation of New York Penal Law §
that he “recommended the immediate suspension of                195.00 15 and sentenced to three years of probation. (Dkt.
Officer Thompson ... pending further investigation of the       No. 89-9).
allegations” “based, in part, on [his] prior experience with
Officer Thompson, including the nature of the allegations,
though unproven, from the 2006 Buske and 2014 Popcun              D. Rumors and Other Alleged Incidents
complaints.” (Dkt. No. 89-10, ¶ 88).                            Plaintiff has submitted evidence of Thompson’s alleged
                                                                sexual activity with respect to four other women while on
Galvin commenced an investigation, which included               duty. (Dkt. No. 99-15; Dkt. No. 99-23; Dkt. No. 99-3, at
interviews of Plaintiff and Thompson, and provided their        139–40; 195–209, 236–43). It is undisputed, however, that
versions of the incident in a case report dated February        these alleged incidents “were not officially reported to the
20, 2015. (Dkt. No. 99-24). Galvin recounted the following      SPD.” (Dkt. No. 107, at 6).
aspect of his interview of Thompson:
                                                                Plaintiff has also offered the deposition testimony of John
                                                                Baggett, who was an SPD police officer at the same time
            This writer asked Officer Thompson                  as Thompson, (Dkt. No. 99-14, at 11, 30), who testified
            why he thought it would be                          that “rumors were running rampant throughout the SPD”
            allowable for an officer to engage                  concerning allegations that, while on duty, Thompson
            with a complainant in sex, whether                  had “sexually assaulted” women. (Id. at 44–45). Baggett
            consensual or not, while on duty.                   could not “pinpoint” when, during his approximately 21-
            He replied he did not think it would                year career, he first started hearing those rumors, (Id. at
            be a problem. I asked if he recalled                22), but he believed Miguel might have been Chief of
            my having counseled him six months                  Police when they first came out, (id. at 49). To illustrate
            before in regards to an allegation                  how “widespread” the rumors were throughout the SPD,
            having been made at the time that                   Baggett explained that, even though he did not work with
            he had allowed a vulnerable female                  or “run in the same circles” as Thompson, the rumors “got
            (drugs, mental) to perform oral sex                 to [him] somehow.” (Id. at 23). Both Galvin and Fowler
                                                                testified, however, that they had no knowledge of these
                                                                rumors. (Dkt. No. 99-8, at 30; Dkt. No. 99-7, at 59).



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       7
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 157 of 220
Montanez v. City of Syracuse, Slip Copy (2019)
2019 WL 315058

                                                               record the interviews mechanically or by a stenographer,”
                                                               “failed to interview Popcun’s daughter,” “failed to obtain
  E. Brown Declaration                                         an affidavit from Popcun or her daughter,” and “failed to
 *10 In opposition to Defendants' motion for summary           document what he alleges were his unsuccessful attempts
judgment, Plaintiff filed a declaration by Robert Brown,       to obtain the cooperation of Popcun and her daughter,
whom she offers as an expert in the area of internal           as required by the Manual.” (Id.). In Brown’s opinion,
investigations into allegations of police misconduct as well   Fowler and Galvin “should have made every attempt
as “strateg[ies] and penalties” in connection with criminal    to interview Popcun’s daughter,” and “Popcun’s alleged
cases against members of a police force. (Dkt. No. 107,        statement to Galvin that she did not want her daughter
at 8). Brown has been “a practicing attorney 16 with           to be interviewed—even if true—did not justify Galvin’s
an emphasis on criminal defense” for the past 17 years.        failure to interview the daughter.” (Id. ¶ 18). Brown
(Dkt. No. 99-13, ¶ 4). Prior to becoming an attorney,          opines that, following the Popcun-Roach investigation,
Brown worked for the New York Police Department                “the SPD definitely should have implemented” increased
(“NYPD”), from which he retired “with the rank of              monitoring and supervision of Thompson. (Id. ¶ 19).
captain.” (Id. ¶ 1). As captain, Brown “supervised over        Brown further opines that the SPD’s “investigations and
two-hundred members of the NYPD.” (Id.). Brown was             responses to these prior reported allegations also deviated
also “the Commanding Officer and Chief Investigator of         materially from good and accepted standards of police
the NYPD’s Special Prosecutor’s Office.” (Id.). In this        practice, including the SPD’s own internal rules and
role, he “investigated allegations of police misconduct        policies.” (Id. ¶ 7).
and conducted administrative interrogations ... of police
personnel accused of high-profile corruption and serious
misconduct”; further, he “conducted a department-wide          III. MOTION TO STRIKE
review of all open cases against members of the NYPD           Defendants seek an order striking from Plaintiff’s
and made recommendations regarding strategy and                statement of material facts paragraphs concerning: (1)
penalties.” (Id.).                                             “rumors that Chester Thompson sexually assaulted
                                                               women while on duty”; (2) “sexual misconduct about
Brown states that his declaration is based on his review of    which the SPD was never notified”; and (3) “the
“various documents and deposition testimony generated          declaration of Robert Brown.” (Dkt. No. 102-1, at 2).
in connection with” this matter, including the SPD
General Rules and Procedure Manual; relevant literature         *11 The evidence concerning “rumors” and Thompson’s
regarding issues of police integrity and proper responses      alleged sexual misconduct against four women, about
to allegation of police misconduct; and his “years of          which the SPD was never formally notified, is discussed
training and experience” as a criminal defense lawyer and      above. (See supra Section II.D). While the Court finds
employment with the NYPD and New York City Housing             this evidence insufficient to raise a material issue of
Police Department (“NYCHPD”). (Id. ¶ 6). In Brown’s            fact, (see infra Section V.B.2.b.) the Court declines to
opinion, Galvin failed to address “reported instances          strike paragraphs concerning this evidence from Plaintiff’s
of misconduct by Thompson” “in a manner that was               statement of material facts.
consistent with” the SPD Manual. (Id. ¶ 15). According
to Brown, although the SPD manual “prohibits officers          The Court also declines to strike the paragraph in
from knowingly associating with persons known to have a        Plaintiff’s statement of material facts that cites Brown’s
reputation of criminal conduct except in the performance       declaration. Plaintiff cites Brown’s declaration only once
of their assigned duties, and further prohibits officers       in her statement of material facts, (Dkt. No. 98, ¶ 3),
from utilizing their on-duty time in the pursuit of private    and it is one cite among six. Paragraph 3 of Defendants'
business or association,” Galvin did not discipline or         statement of material facts, and Plaintiff’s responses, are
recommend discipline against Thompson “for knowingly           as follows:
associating for personal reasons with Cari Buske, a known
                                                                 3. The Office of Professional Standards (“OPS”) is
prostitute.” (Id.). Brown further notes that, “[w]hen
                                                                 responsible for the SPD’s internal affairs function and
interviewing Thompson in connection with the Buske,
                                                                 investigates any internal or external complaints made
Popcun, and Montanez incidents, Galvin also failed to
                                                                 against any SPD officers whose conduct is a violation


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     8
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 158 of 220
Montanez v. City of Syracuse, Slip Copy (2019)
2019 WL 315058

  of law or otherwise fails to comply with SPD policies,         affect the outcome of the suit under the governing law,”
  rules, or regulations. See Fowler Decl. at ¶¶ 8, 9.            and is genuinely in dispute “if the evidence is such that a
                                                                 reasonable jury could return a verdict for the nonmoving
  Plaintiff admits only that OPS is responsible for the          party.” Anderson, 477 U.S. at 248, 106 S.Ct. 2505; see
  SPD’s internal affairs function and is obligated to            also Jeffreys v. City of New York, 426 F.3d 549, 553 (2d
  investigate internal or external complaints made against       Cir. 2005) (citing Anderson ). The movant may meet this
  any SPD officers whose conduct is a violation of               burden by showing that the nonmoving party has “fail[ed]
  law or otherwise fails to comply with SPD policies,            to make a showing sufficient to establish the existence of
  rules, or regulations, but denies any suggestion that          an element essential to that party’s case, and on which that
  OPS always complied with that obligation. Specifically,        party will bear the burden of proof at trial.” Celotex, 477
  OPS and its predecessor in name, the Internal Affairs          U.S. at 322, 106 S.Ct. 2548.
  Division, either failed to investigate allegations of sexual
  predation by Chester Thompson or failed to conduct any          *12 If the moving party meets this burden, the
  meaningful investigation of those allegations. See Exhibit     nonmoving party must “set out specific facts showing a
  4 (Affidavit of Melissa Popcun), Exhibit 5 (Affidavit          genuine issue for trial.” Anderson, 477 U.S. at 248, 250, 106
  of Patricia Popcun), Exhibit 10 (Declaration of Cheryle        S.Ct. 2505; see also Celotex, 477 U.S. at 323-24, 106 S.Ct.
  Bassett), Exhibit 11 (SPD General Rules and Procedure          2548; Wright v. Goord, 554 F.3d 255, 266 (2d Cir. 2009).
  Manual (the Manual), Vol. 1, Article 3, titled “Sex            “When ruling on a summary judgment motion, the district
  Crime Investigations,” Sections 22.13(A)(1),(3), & (9)         court must construe the facts in the light most favorable
  and Section 22.14(A)(3), Exhibit 13 Declaration of             to the non-moving party and must resolve all ambiguities
  Robert Brown), and Exhibit 15 (Declaration of John             and draw all reasonable inferences against the movant.”
  Malenick).                                                     Dallas Aerospace, Inc. v. CIS Air Corp., 352 F.3d 775, 780
                                                                 (2d Cir. 2003).
(Dkt. No. 98, ¶ 3). As the proposition for which Plaintiff
cites Brown’s declaration is supported by other admissible
evidence—specifically, the Popcun and Popcun-Roach               V. DISCUSSION
affidavits (Dkt. Nos. 99-4, 99-5)—and Plaintiff has
not offered it for any other purpose, Defendant’s                  A. State Law Claims
motion to strike “the portion of Plaintiff’s opposition to
Defendants' Statement of Material Facts that relies on
                                                                              1. Battery, IIED, Prima Facie
the Brown Declaration, as well as the Brown Declaration
                                                                             Tort, and Negligent Hiring Claims
itself,” (Dkt. No. 102-1, at 14), is denied as moot. Any
dispute regarding the admissibility of Brown’s testimony         Defendants seek, and Plaintiff does not oppose, dismissal
at trial should be addressed by the parties in a motion          of her battery, IIED, prima facie tort, and negligent hiring
in limine. Accordingly, Defendants' motion to strike is          claims against the City. (Dkt. No. 97, at 5). Accordingly,
denied.                                                          those claims are dismissed against the City.


IV. STANDARD OF REVIEW
Under Federal Rule of Civil Procedure 56(a), summary                 2. Negligent Training, Supervision, and Retention
judgment may be granted only if all the submissions taken
                                                                 The City moves for summary judgment dismissing the
together “show that there is no genuine issue as to any
                                                                 negligent training, supervision, and retention claims as
material fact and that the moving party is entitled to
                                                                 barred by governmental immunity. (Dkt. No. 89-1, at
judgment as a matter of law.” Celotex Corp. v. Catrett, 477
                                                                 20–24). Plaintiff argues that the City is not entitled to
U.S. 317, 322, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986); see
                                                                 governmental immunity because its responses to “prior
also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48,
                                                                 allegations of malfeasance by Thompson were either
106 S.Ct. 2505, 91 L.Ed.2d 202 (1986). The moving party
                                                                 ignored, involved no real exercise or discretion, or
bears the initial burden of demonstrating “the absence
                                                                 involved an exercise of discretion that violated the SPD’s
of a genuine issue of material fact.” Celotex, 477 U.S.
                                                                 own internal rules and policies.” (Dkt. No. 97, at 23).
at 323, 106 S.Ct. 2548. A fact is “material” if it “might



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         9
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 159 of 220
Montanez v. City of Syracuse, Slip Copy (2019)
2019 WL 315058

                                                               applicable procedures. See, e.g., id. (affirming summary
“New York courts have held governmental employers              judgment in favor of the city after finding no question
liable for placing employees, like police officers who are     of fact “as to whether officers' discharge of their firearms
known to be violent, in positions in which they can harm       violated the [NYPD deadly physical force] guideline”);
others.” Gonzalez v. City of New York, 133 A.D.3d 65,          Newsome v. Cty. of Suffolk, 109 A.D.3d 802, 802–03,
68 (1st Dep't 2015). “A necessary element of a cause of        971 N.Y.S.2d 208 (2d Dep't 2013) (denying summary
action alleging negligent retention or negligent supervision   judgment to municipality because there was “[a] question
is that the ‘employer knew or should have known of the         of fact with respect to whether the conduct of the dog’s
employee’s propensity for the conduct which caused the         handler was consistent with acceptable police practice”);
injury.’ ” Bumpus v. N.Y.C. Transit Auth., 47 A.D.3d 653,      Galapo v. City of New York, 219 A.D.2d 581, 582–83,
654, 851 N.Y.S.2d 591 (2d Dep't 2008) (quoting Kenneth         631 N.Y.S.2d 366 (2d Dep't 1995) (finding “triable issues
R. v. Roman Catholic Diocese of Brooklyn, 229 A.D.2d           of fact with respect to whether Officer Martin’s actions
159, 161, 654 N.Y.S.2d 791 (2d Dep't 1997) ).                  were consistent with or in contravention of the procedures
                                                               relating to use of firearms as set forth in the New York
Under New York law, municipalities, however, enjoy             City Police Department Patrol Guide”); see also Lubecki
governmental immunity when “official action involves           v. City of New York, 304 A.D.2d 224, 235, 758 N.Y.S.2d
the exercise of discretion or expert judgment in policy        610 (1st Dep't 2003) (ruling that city is not immune
matters, and is not exclusively ministerial.” Mon v. City      when “the evidence established that the police violate
of New York, 78 N.Y.2d 309, 313, 574 N.Y.S.2d 529, 579         clearly established protocols and procedures” concerning
N.E.2d 689 (1991). Immunity “insulates a municipality for      the discharge of weapons).
its employees' performance of their duties where the ...
conduct involves the exercise of professional judgment         In this case, construing the record in the light most
such as electing one among many acceptable methods of          favorable to Plaintiff, the SPD was aware of allegations
carrying out tasks, or making tactical decisions.” Johnson     that Thompson had forced a woman (Bassett) to have sex
v. City of New York, 15 N.Y.3d 676, 681, 917 N.Y.S.2d          with him on threat of eviction in 2001; coerced another
10, 942 N.E.2d 219 (2010) (quoting McCormack v. City of        woman (Buske) who was afraid of being arrested to
New York, 80 N.Y. 2d 808, 811, 587 N.Y.S.2d 580, 600           give him oral sex in 2006; and offered to expunge the
N.E.2d 211 (1992) (internal quotations omitted) ). When,       criminal record of an intoxicated woman (Popcun-Roach)
however, “the retention of an employee may involve             in exchange for oral sex in 2014. Although there was
a known risk of bodily harm to others, the field in            no investigation of, and thus no exercise of discretion
which [a police official’s] discretion may be exercised ...    regarding, the first allegation concerning Bassett, the City
is limited [and] is superseded by the duty to abate            argues that this complaint is “immaterial” and cannot be
that risk if in related circumstances danger to others is      a “cause in fact or proximate cause” of Plaintiff’s injuries
reasonably to be perceived.” McCrink v. City of New            because “over thirteen years separates the alleged ...
York, 296 N.Y. 99, 106, 71 N.E.2d 419 (1947). Further,         complaint and the incident at issue.” (Dkt. No. 103, at
“immunity ... presupposes that judgment and discretion         7–8). The City further argues because Galvin and Fowler
are exercised in compliance with the municipality’s            exercised discretion in investigating and responding to
procedures, because ‘the very basis for the value judgment     Thompson’s two other alleged acts of misconduct (Buske
supporting immunity and denying individual recovery            and Popcun-Roach), governmental immunity applies.
becomes irrelevant where the municipality violates its own     (Dkt. No. 89-1, at 23). 17
internal rules and policies and exercises no judgment or
discretion.’ ” Johnson, 15 N.Y.3d at 681, 917 N.Y.S.2d 10,     Even assuming that the first two complaints (Bassett and
942 N.E.2d 219 (quoting Haddock v. City of New York,           Buske) were temporally too distant to be a proximate
75 N.Y.2d 478, 485, 554 N.Y.S.2d 439, 553 N.E.2d 987           cause of Plaintiff’s injuries, or, in the case of the
(1990) ).                                                      Buske complaint, the investigation entailed an exercise
                                                               of discretion to which immunity attaches, there are
 *13 A municipality is not, therefore, entitled to summary     triable issues of fact as to whether Galvin’s actions in
judgment based on immunity if there is a question of fact      the Popcun-Roach investigation were consistent with the
as to whether the employees' conduct at issue violated



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     10
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 160 of 220
Montanez v. City of Syracuse, Slip Copy (2019)
2019 WL 315058

SPD’s procedures and within the realm of acceptable            his superiors. (Dkt. No. 97, at 9). In his deposition
practice.                                                      and declaration submitted in support of his motion
                                                               for summary judgment, Galvin states that Popcun was
The procedures governing complaints of police officer          “adamant that [he] not speak with her daughter,” who
misconduct require that the supervisor or command              “had bipolar problems” and “was an alcoholic,” because
officer “document a preliminary investigation to include:      Popcun was raising her daughter’s child and “was afraid
(a) [i]nterviewing the complainant; (b) [o]btaining, as        that if she had sent to the police to talk to her daughter
soon as practical, an affidavit ... containing details of      about the alleged incident” it might cause a “rift” and
his/her complaint; [and] (c) [l]ocating and interviewing       “some problem with the parents raising the ... child.” (Dkt.
available witnesses.” (Dkt. No. 99-11, at 47). 18 Galvin       No. 99-8, at 34). This explanation is not reflected in
himself acknowledged “the importance of interviewing           Galvin’s report, any statement from Popcun or any other
every percipient witness to an event” and agreed that he       contemporaneous records concerning the investigation.
would consider contacting Popcun-Roach to be the “most         To the extent that this was in fact Galvin’s discretionary
essential aspect of [his] investigation.” (Dkt. No. 89-10, ¶   decision, it was undocumented and apparently unknown
78; Dkt. No. 99-8, at 42).                                     to the supervisors tasked with reviewing Galvin’s report
                                                               and making a judgment regarding Thompson’s conduct.
 *14 Galvin maintains his decision not to interview
Popcun-Roach “was a very difficult judgment call,” (Dkt.       In addition, Galvin stated in the case report, and to
No. 89-10, ¶ 78), and the Defendants argue that the City       Fowler, that Popcun told him that “her daughter [had]
of Syracuse is immune from any errors in the judgments         refuted the claim and said it did not happen.” (Dkt. No.
made by Galvin and Fowler in their discretionary               99-6, at 1). Since Galvin did not interview Popcun-Roach
decisions. Plaintiff, on the other hand, argues she has        or obtain an affidavit from either Popcun or Popcun-
raised a triable issue of fact as to whether Galvin’s acts     Roach, there is no witness statement documenting this
were a consistent and acceptable method of complying           alleged refutation. And Popcun avers that she told Galvin
with SPD procedures, noting that not only did Galvin           something different; she states that she said that Melissa
not interview Popun-Roach or obtain any affidavit from         “did not intend to cooperate with the investigation and
Popcun-Roach, but that he has provided entirely different      that if they pursued it with her she would likely say it didn't
explanations for this failure. (Dkt. No. 97, at 8–9).          happen.” (Dkt. No. 89-21, ¶ 21). The difference between
                                                               a representation that an alleged victim threatened to
In his case report Galvin stated that Popcun-Roach             recant an allegation to avoid speaking to law enforcement
“was not available” and “refused to meet with any              and a representation that an alleged victim expressly
police officers investigating her claim.” (Dkt. No. 99-6,      stated that that the alleged incident “never happened,”
at 2). Chief Deputy Thompson and Fowler, the officers          may be material to a decision-maker assessing both the
who were responsible for deciding whether to adopt             investigation and whether the alleged misconduct was
his recommendation that the complaint be deemed                substantiated. Indeed, Fowler stated in his declaration
unsubstantiated, testified that Galvin told them that          that he “carefully considered,” among other things, the
he had “reached out” to Popcun-Roach but that “she             fact that “Melissa Popcun, had, according to her mother,
would not return any of his calls or give him any              recanted the story and ‘said that it did not happen,’
information,” (see also Dkt. No. 99-7, at 41 (Fowler           ” in determining that “the evidence was not sufficient
testifying that “Captain Galvin made every effort to           to substantiate that Officer Thompson had committed
contact the subject of the investigation” but “wasn't able     misconduct.” (Dkt. No. 89-3, ¶¶ 60–61).
to speak with her”) ). His case report does not refer
to any attempts to contact Popcun-Roach, and Galvin             *15 There are, therefore, factual questions as to whether
acknowledged during his deposition that he did not in fact     Galvin complied with the SPD’s procedures requiring
attempt to contact Popcun-Roach. (Dkt. No. 99-8, at 9).        that he document an investigation including an interview
                                                               of the complainant, and an affidavit containing details
Plaintiff notes that Galvin’s most recent explanation for      of the complaint and interview available witnesses.
not interviewing Popcun-Roach is “completely different”        (Dkt. No. 99-11, at 47) (section 8.16(D)(2) ). Since
from what he reported in his report and what he told           the outcome of that investigation was determinative of



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        11
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 161 of 220
Montanez v. City of Syracuse, Slip Copy (2019)
2019 WL 315058

whether Thompson would return to his solo patrol duties,
unsupervised and without additional training, which
“may involve a known risk of bodily harm to others,” if,           B. Section 1983 Claims
as he was likely to, he encountered vulnerable individuals
on patrol, McCrink, 296 N.Y. at 106, 71 N.E.2d 419,                          1. Plaintiff’s Constitutional Claim
“the field in which [the officers'] discretion” could be
exercised, was “limited” and “superseded by the duty to          Plaintiff alleges that Thompson violated her Fourth
abate that risk if in related circumstances danger to others     Amendment right “to be free from the use of excessive
is reasonably to be perceived.” Id. Thus, while Galvin had       force and unreasonable searches and seizures” and
the authority to exercise discretion in his investigation,       her Fourteenth Amendment right to substantive due
under the circumstances of this case, there is a triable issue   process. (Dkt. No. 1, ¶¶ 78–81). The parties have
of fact as to whether he exercised that discretion consistent    not addressed which constitutional provision applies
with SPD’s procedures and whether it was one of “many            to Plaintiff’s allegations. Although Thompson was in
acceptable methods of carrying out” the investigation.           Plaintiff’s apartment in response to a 911 call, and thus
Kenavan v. City of New York, 70 N.Y.2d 558, 569, 523             on police business, there is no evidence that Thompson
N.Y.S.2d 60, 517 N.E.2d 872 (1987), superseded by statute        sexually assaulted Plaintiff during the course of an arrest
on other grounds as recognized by Galapo v. City of New          or seizure or that Plaintiff was under suspicion of criminal
York, 95 N.Y.2d 568, 721 N.Y.S.2d 857, 744 N.E.2d 685            activity. Thus, for the purposes of this motion, the Court
(2000).                                                          assumes that Plaintiff’s “claim is appropriately analyzed
                                                                 pursuant to the Fourteenth Amendment’s guarantee of
Citing Mon, the City argues that where a municipality’s          substantive due process.” Poe v. Leonard, 282 F.3d
officers have exercised discretion, a procedural violation       123,137 (2d Cir. 2002) (citing, inter alia, Haberthur v.
does not render governmental immunity inapplicable, and          City of Raymore, 119 F.3d 720, 723–24 (8th Cir. 1997)
that it is only inapplicable when there is a “total failure      (concluding that the plaintiff, who was not under arrest
to exercise discretion.” (Dkt. No. 103, at 3). In Mon,           or under suspicion of criminal activity, adequately alleged
the Court of Appeals found that the discretionary hiring         that police officer’s sexual assault violated her substantive
of the employee at issue did not violate the applicable          due process right to bodily integrity or privacy) and Jones
civil service rules because the rules were “permissive,”         v. Wellham, 104 F.3d 620, 628 (4th Cir. 1997) (holding
the “applicant’s nondisclosures” of a prior disorderly           that claim brought by a plaintiff, who was not arrested or
conduct conviction was not “such as would mandate his            a criminal suspect but was raped by a police officer, was
disqualification” under the rules, and “any violation” of        properly viewed as asserting a violation of her substantive
the “provisions” “was because the officials did exercise         due process right to bodily integrity under the Fourteenth
their discretion, but did so improperly.” 78 N.Y.2d at           Amendment, rather than as a violation of her Fourth
316–17, 574 N.Y.S.2d 529, 579 N.E.2d 689. In contrast,           Amendment rights) ).
here, the SPD’s provisions governing an investigation are
not permissive, (see Dkt. No. 99-11, at 47 (“Command              *16 “The substantive component of due process
Officer ... shall ... document a preliminary investigation       encompasses, among other things, an individual’s right
to include ...) (emphasis added) ). And here, unlike             to bodily integrity free from unjustifiable governmental
Mon, there is a triable question of fact as to whether           interference.” Lombardi v. Whitman, 485 F.3d 73, 79 (2d
Galvin exercised his discretion in compliance with SPD           Cir. 2007) (citing Washington v. Glucksberg, 521 U.S. 702,
procedures. It will be up to the jury to decide whether          720, 117 S.Ct. 2258, 138 L.Ed.2d 772 (1997) ). The Second
his alleged negligent investigation was “an error of             Circuit has explained, however, that “the Due Process
judgment and immune from liability,” or was, instead,            Clause ‘does not transform every tort committed by a
“outside the realm of accepted practice and therefore            state actor into a constitutional violation.’ ” Id. (quoting
actionable.” See Kenavan, 70 N.Y.2d at 571, 523 N.Y.S.2d         DeShaney v. Winnebago County Dep't of Soc. Servs., 489
60, 517 N.E.2d 872 (Titone, J. dissent). Thus, the City’s        U.S. 189, 202, 109 S.Ct. 998, 103 L.Ed.2d 249 (1989) ).
motion for summary judgment dismissing the negligent             “Government action resulting in bodily harm is not a
retention, supervision, and training claim on grounds of         substantive due process violation unless ‘the government
governmental immunity is denied. 19                              action was so egregious, so outrageous, that it may fairly



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        12
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 162 of 220
Montanez v. City of Syracuse, Slip Copy (2019)
2019 WL 315058

be said to shock the contemporary conscience.’ ” Id.            indicating that an unconstitutional act was occurring.
(quoting Pena v. DePrisco, 432 F.3d 98, 112 (2d Cir. 2005)      Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995).
).                                                              “In addition to satisfying one of these requirements, a
                                                                plaintiff must also establish that the supervisor’s actions
Courts have recognized a police officer’s use of his            were the proximate cause of the plaintiff’s constitutional
position to coerce sex as a violation of a right to bodily      deprivation.” Raspardo v. Carlone, 770 F.3d 97, 116 (2d
integrity that violates substantive due process. See, e.g.,     Cir. 2014).
Villanueva v. City of Scottsbluff, 779 F.3d 507, 513 (8th
Cir. 2015) (noting that an encounter in which a woman           Before proceeding to the merits, the Court must address
who was followed home by “an on-duty, armed, and                the argument Defendants Fowler and Galvin have
uniformed officer,” who entered her house “demanded             advanced concerning the continued viability of the Colon
that she undress, and had sexual intercourse with her,”         factors. (Dkt. No. 89-1, at 24). Defendants assert that,
was “an egregious, nonconsensual entry into the body            in view of Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct.
which was an exercise of power without any legitimate           1937, 173 L.Ed.2d 868 (2009), the personal involvement
government objective,” even though she did not object);         of a supervisory defendant may no longer “be proven
see also United States v. Giordano, 260 F.Supp.2d 477,          by evidence that the supervisory defendant’s conduct met
484 (D. Conn. 2002) (explaining that the Fourteenth             any of the five so-called Colon factors, which, inter alia,
Amendment right to bodily integrity “includes the right         purported to equate ‘personal involvement’ with types
to be free from ... coerced sexual activity.”); c.f. Poe, 282   of indirect involvement.” (Id.). Thus, Defendants argue,
F.3d at 139 (holding that police officer’s manipulation of      where, as here, there is no evidence that they “participated
the situation in making a police training video “to ensure      in, were present for, ordered, or acquiesced to the alleged
that [the plaintiff] would be videotaped unclothed from         sexual assault of the Plaintiff,” they cannot be held liable.
the waist up” “all while purporting to act for the benefit      (Dkt. No. 89-1, at 24).
of the police academy” qualified as “conscience-shocking”
in violation of the Fourteenth Amendment). Mindful of            *17 In Ashcroft v. Iqbal, the Supreme Court explained
these principles, the Court turns to Defendants' motion for     that “a plaintiff must plead that each Government-official
summary judgment on the federal claims.                         defendant, through the official’s own individual actions,
                                                                has violated the Constitution.” 556 U.S. 662, 676, 129
                                                                S.Ct. 1937, 173 L.Ed.2d 868 (2009). The Court noted that
                                                                “[t]he factors necessary to establish a Bivens violation will
                  2. Supervisory Liability
                                                                vary with the constitutional provision at issue.” Id. There,
Defendants Galvin and Fowler seek summary judgment              the alleged constitutional violation was discrimination
dismissing Plaintiff’s claims that their failure to supervise   based on race, religion or national origin, in violation
and discipline Thompson caused the violation of her             of the First and Fifth Amendment. Id. at 668–69, 129
constitutional rights. Plaintiff opposes dismissal of her       S.Ct. 1937. For such claims, “the plaintiff must plead
supervisory liability claims.                                   and prove that the defendant acted with discriminatory
                                                                purpose.” Id. at 677, 129 S.Ct. 1937. The Court rejected
“A supervisor may not be held liable under section              the plaintiff’s argument that a supervisor may be liable
1983 merely because his subordinate committed a                 for “knowledge and acquiescence in their subordinates'
constitutional tort.” Poe, 282 F.3d at 140. As the              use of discriminatory criteria to make classification
Second Circuit has explained, the personal involvement          decisions among detainees,” because “purpose, rather
of supervisory personnel may be shown through evidence          than knowledge is required” to impose liability. Id.
that they: (1) directly participated in the violation; (2)
failed to remedy that violation after learning of it            While “Iqbal has ... engendered conflict within our Circuit
through a report or appeal; (3) created, or allowed to          about the continuing vitality of the supervisory liability
continue, a policy or custom under which the violation          test set forth in Colon,” Reynolds v. Barrett, 685 F.3d
occurred; (4) had been grossly negligent in managing            193, 205 n.14 (2d Cir. 2012), the Second Circuit has not
subordinates who caused the violation; or (5) exhibited         resolved this conflict, see Hogan v. Fischer, 738 F.3d
deliberate indifference by failing to act on information        509, 519 n.3 (2d Cir. 2013) (“We express no view on the



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       13
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 163 of 220
Montanez v. City of Syracuse, Slip Copy (2019)
2019 WL 315058

extent to which the Supreme Court’s decision in Ashcroft       apply insofar as it is ‘consistent with the particular
v. Iqbal, ... ‘may have heightened the requirements for        constitutional provision alleged to have been violated.’ ”
showing a supervisors' personal involvement with respect       Id. They have thus applied the Colon factors when the
to certain constitutional violations.’ ” (quoting Grullon v.   constitutional claim relies on “the unreasonable conduct
City of New Haven, 720 F.3d 133, 139 (2d Cir. 2013) ) ).       or deliberate indifference standards of the Fourth, Eight
                                                               or Fourteenth Amendments.” Shepherd v. Powers, No.
As Defendants note, some district courts have held that        11-cv-6860, 2012 WL 4477241, at *10, 2012 U.S. Dist.
only the first and third Colon factors survive Iqbal. (Dkt.    LEXIS 141179 (S.D.N.Y. Sept. 27, 2012) (collecting
No. 89-1, at 25 (citing Bouche v. City of Mount Vernon,        cases). Other courts have applied the Colon factors as long
No. 11-cv-5246, 2012 WL 987592, at *8, 2012 U.S. Dist.         as the constitutional violation at issue does not require a
LEXIS 40246 (S.D.N.Y. Mar. 23, 2012) ) ). However,             showing of discriminatory intent. See, e.g., Carpenter v.
“neither the Second Circuit nor the Supreme Court has          Apple, No. 15-cv-1269, 2017 WL 3887908, at *9, 2017 U.S.
endorsed this reading of Iqbal,” and the Court declines        Dist. LEXIS 143296 (N.D.N.Y. Sept. 5, 2017) (collecting
to follow that caselaw. Doe v. New York, 97 F.Supp.3d          cases).
5, 12 (E.D.N.Y. 2015) (quoting Cano v. City of New
York, 44 F.Supp.3d 324, 336 (E.D.N.Y. 2014) ); see also         *18 The Court agrees with the reasoning of the cases
Marom v. City of New York, No. 15-cv-2017, 2016 WL             holding that the Colon analysis may still apply where
916424, at *15, 2016 U.S. Dist. LEXIS 28466 (S.D.N.Y.          the claim does not require a showing of discriminatory
Mar. 7, 2016) (“The holding in Iqbal does not stand for        intent, “insofar as it is ‘consistent with the particular
the proposition that a supervisor can never be found           constitutional provision alleged to have been violated.’
personally liable for a constitutional deprivation on a        ” Delgado v. Bezio, No. 09-cv-6899, 2011 WL 1842294,
showing that he was ‘grossly negligent’ or ‘deliberately       at *9, 2011 U.S. Dist. LEXIS 51917 (S.D.N.Y. May 9,
indifferent.’ ”).                                              2011) (quoting Qasem, 737 F.Supp.2d at 151–52; see also
                                                               Marom v. City of New York, No. 15-cv-2017, 2016 WL
As Defendants also note, some courts have continued to         916424, at *15, 2016 U.S. Dist. LEXIS 28466 (S.D.N.Y.
apply the Colon factors. See, e.g., Lebron v. Mrzyglod,        Mar. 7, 2016) (noting that all five Colon factors should
No. 14-cv-10290, 2017 WL 365493, at *4, 2017 U.S.              be viable for false arrest and excessive force claims
Dist. LEXIS 9751 (S.D.N.Y. Jan. 24, 2017) (noting that         based on an objectively reasonable standard, but not
“[s]ome courts have simply concluded that, in the absence      for First Amendment retaliation claims which have an
of Second Circuit precedent suggesting otherwise, they         intent requirement); Sash v. United States, 674 F.Supp.2d
will continue to apply the Colon test.”) (citing Doe, 97       531, 544 (S.D.N.Y. 2009) (“Where the constitutional
F.Supp.3d at 12 and Johnson v. Fischer, No. 12-CV-210,         claim does not require a showing of discriminatory
2015 WL 670429, at *7 n.6, 2014 U.S. Dist. LEXIS 182153        intent, but instead relies on the unreasonable conduct
(N.D.N.Y. August 5, 2014), report and recommendation           or deliberate indifference standards of the Fourth and
adopted by, 2015 WL 670429, 2015 U.S. Dist. LEXIS              Eighth Amendments, the personal involvement analysis
18601 (N.D.N.Y. Feb. 17, 2015) ). Defendants urge the          set forth in Colon v. Coughlin may still apply.”) ). In this
Court not to adopt this position because the Supreme           case because Plaintiff’s claims do not require a showing of
Court reversed the Second Circuit’s application of the         discriminatory intent and are based on the unreasonable
Colon factors in Iqbal. (Dkt. No. 89-1, at 25–26).             conduct standard of the Fourteenth Amendment, the
                                                               Court will apply the Colon factors.
Many district courts have considered “the constitutional
provision at issue,” Iqbal, 556 U.S. at 676, 129 S.Ct.
1937, in determining whether to apply the Colon factors.
                                                                                  a. Defendant Galvin
See, e.g., Delgado v. Bezio, No. 09-cv-6899, 2011 WL
1842294, at *9, 2011 U.S. Dist. LEXIS 51917 (S.D.N.Y.          Plaintiff argues that Galvin acted with gross negligence
May 9, 2011); Qasem v. Toro, 737 F.Supp.2d 147, 151–           and deliberate indifference in supervising and disciplining
52 (S.D.N.Y. 2010). Some of these courts have concluded
                                                               Thompson. 20 (Dkt. No. 97, at 26). The Second Circuit
that “where the claim does not require a showing of
                                                               has explained that “ ‘gross negligence’ denotes a higher
discriminatory intent, the Colon analysis should still
                                                               degree of culpability than mere negligence” and “is ‘the


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     14
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 164 of 220
Montanez v. City of Syracuse, Slip Copy (2019)
2019 WL 315058

kind of conduct where the defendant has reason to know         deposition testimony that Popcun was “adamant” that he
of facts creating a high degree of risk of ... harm to         not speak with her daughter. And Galvin’s report that
another and deliberately acts or fails to act in conscious     Popcun-Roach “retracted” her claim, and “said it didn't
disregard or indifference to that risk.’ ” Raspardo, 770       happen” are not supported by what Popcun states she
F.3d at 116 (quoting Poe, 282 F.3d at 140 n.14, 146).          told Galvin. Plaintiff has adduced evidence that Popcun-
“The standard of gross negligence is satisfied where the       Roach was willing to speak to police and tell “them about
plaintiff establishes that the defendant-supervisor was        what happened with the police officer.”
aware of a subordinate’s prior substantial misconduct but
failed to take appropriate action to prevent future similar     *19 Drawing all inferences in favor of Plaintiff,
misconduct before the plaintiff was eventually injured.”       the evidence, if credited, would allow a reasonable
Id. Thus, Plaintiff “must allege sufficient facts to raise a   factfinder to conclude that Galvin, in failing to adequately
triable issue of fact as to whether [Galvin] knew or should    investigate the Popcun-Roach complaint, was indifferent
have known that there was a high degree of risk that           to the truth of the allegations that Thompson had
[Thompson] would behave inappropriately with a woman           engaged in coercive sexual conduct, and “exhibited gross
[while on duty], but either deliberately or recklessly         negligence or deliberate indifference to a high risk” that
disregarded that risk by failing to take action that a         Thompson would violate the rights of other women, and
reasonable supervisor would find necessary to prevent          that Galvin’s deliberate indifference caused Thompson to
such a risk, and that failure caused a constitutional injury   violate Plaintiff’s rights. Poe, 282 F.3d at 140; see also
to [Plaintiff].” Poe, 282 F.3d at 142.                         Fiacco v. City of Rensselaer, 783 F.2d 319, 328 (2d Cir.
                                                               1986) (“[I]f the City’s efforts to evaluate the claims were
Here, viewed in the light most favorable to Plaintiff,         so superficial as to suggest that its official attitude was one
there is evidence that Galvin received two complaints          of indifference to the truth of the claim, such an attitude
—the 2006 Buske complaint and 2014 Popcun-Roach                would bespeak an indifference to the rights asserted in
complaint—that Thompson, while on duty, had coerced            those claims.”). Thus, in view of these factual disputes,
women into sexual acts. Galvin acknowledged having             summary judgment as to Galvin’s supervisory liability is
concern about Buske’s complaint because he found               inappropriate.
her “description of events as being plausible” and
Thompson was “very nervous” during his interview.
Although Galvin recommended that Buske’s complaint
                                                                                   b. Defendant Fowler
be deemed “unsubstantiated,” he advised Chief Miguel
that Thompson’s midnight shift hours “should be                Plaintiff argues that Defendant Fowler’s testimony that
monitored” because prostitutes working those hours             he was not “concerned about the possibility that in the
can be manipulated. Although Galvin recommended                future Thompson would do to others what he was accused
that the next complaint, from Popcun-Roach, be                 of having done to [Popcun-Roach]” and his failure to
deemed “unsubstantiated,” there is evidence from               take “precautionary or remedial steps with respect to
which a reasonable factfinder could infer that Galvin’s        Thompson” demonstrate his “deliberate indifference to
investigation of that complaint was inadequate. See H.H.       the rights of others.” (Dkt. No. 97, at 26). Thus, Plaintiff
v. City of New York, 11-cv-4905, 2017 WL 3396434,              alleges that Fowler was grossly negligent in the exercise of
at *8, 2017 U.S. Dist. LEXIS 124317 (E.D.N.Y. Aug.             his supervisory duties.
7, 2017) (“Unsubstantiated allegations may form the
basis of a deliberate indifference claim where there           To establish gross negligence Plaintiff must adduce
is evidence to suggest that the investigation into the         evidence that Fowler had “reason to know of facts
allegations was inadequate.”). As previously described,        creating a high degree of risk of physical harm to another
Galvin never attempted to interview Popcun-Roach, and          and deliberately act[ed] or fail[ed] to act in conscious
yet represented in his case report that Popcun-Roach           disregard or indifference to that risk.” Poe, 282 F.3d at 140
“was not available” and “refused to meet with any police       n.14. The evidence suggesting that Fowler had reason to
officers investigating her claim.” (Dkt. No. 99-6, at 1–2).    know that Thompson may have posed a risk of using his
There is nothing in the record of the investigation or in      position as a police officer to coerce women to engage in
the record currently before the Court to support Galvin’s      sexual acts consists of his evaluation of the Popcun-Roach



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        15
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 165 of 220
Montanez v. City of Syracuse, Slip Copy (2019)
2019 WL 315058

case report and Galvin’s testimony that he advised Fowler          upon the decisions of their predecessors or subordinates
there had been a “similar” complaint against Thompson              so long as those decisions do not appear to be obviously
involving a “vulnerable person” eight years before. (Dkt.          invalid, illegal or otherwise inadequate.” Poe, 282 F.3d
No. 99-8, at 25–26). There is no other evidence about what         at 144; see also Cecere v. City of New York, 967
Fowler knew about Buske’s complaint, which was several             F.2d 826, 829 (2d Cir. 1992) (“Absent some indication
years before Fowler became chief, and Plaintiff does not           to a supervisor that an investigation was inadequate
rely on Galvin’s limited testimony. Plaintiff in fact cites        or incompetent, supervisors are not obliged either to
to Fowler’s testimony that he was unaware of Buske’s               undertake de novo investigations or to cross examine
complaint, as evidence of SPD’s inadequate response to             subordinates reasonably believed to be competent as to
the Popcun-Roach investigation. (Dkt. No. 97, at 10)               whether their investigations were negligent.”).
(citing Dkt. No. 99-7 at 43, 44, 57) (emphasis added).
In any event, this limited evidence about a “similar”              Plaintiff cites Baggett’s testimony that there were
complaint that a prior chief deemed unsubstantiated is, in         “rampant” rumors regarding Thompson’s sexual
and of itself, insufficient to raise a material issue of fact as   misconduct toward women while on duty as evidence that
to Fowler’s gross negligence.                                      Fowler was on notice that Thompson was prone to sexual
                                                                   misconduct with respect to women. Plaintiff argues that
The Popcun-Roach case report recommended a finding                 the evidence regarding Thompson’s sexual misconduct
of “unsubstantiated” and indicated that the alleged                with respect to four other women “corroborates Officer
victim “refused to meet with any police officers,” was             Baggett’s testimony that rumors of prior sexual assault by
“not available” for interview and had “retracted” her              Thompson were rampant.” (Dkt. No. 107, at 7). While
allegations “soon after they were made” and “said it               allegations that other officers were in a position to have
did not happen.” (Dkt. No. 99-6, at 2–3). 21 Nothing in            seen Thompson’s conduct is consistent with Baggett’s
the report or information provided to Fowler indicated             testimony concerning rumors, 22 Baggett’s testimony is
otherwise. Thus, the Popcun-Roach investigation would              conclusory in nature. It contains no specifics concerning
not allow an inference that Fowler knew or had reason              the content of the rumors, where they came from, who
to know that Thompson posed a high risk of using                   spread them, or when they were circulating. Further, there
his position as a police officer to coerce women to                is no evidence that Fowler was aware of the rumors or
engage in sexual acts. See Raspardo, 770 F.3d at 124               that any complaints had been made to the SPD concerning
(concluding that the “prior incidents of misconduct” by            Thompson’s conduct with respect to these four women.
the subordinate, which involved, among other things,               Thus, the rumors and evidence of unreported incidents are
“allegations concerning improper comments and behavior             insufficient to create a material issue of fact as to whether
toward female officers and personnel,” “an inappropriate           Fowler had notice that there was a high degree of risk that
joke about a female officer,” picking up female officers           Thompson would coerce sex from women while on duty.
in his patrol vehicle despite being ordered not to, and the        See, e.g., Romero v. City of New York, 839 F.Supp.2d
inappropriate use of a mobile messaging system,” all of            588, 608 (E.D.N.Y. 2012) (“[T]he unspecified rumors
which supervisor was aware of and in response to which             circulating among students at Richmond Hill about a
“disciplined [subordinate] through verbal counseling”              possible relationship between Mr. Benavides and Ms. Doe
“were not sufficient to put [supervisor] on notice that            is not sufficient to constitute actual knowledge by school
[subordinate] was likely to sexually harass” female                officials of sexual harassment, particularly where there is
officers).                                                         no evidence that any NYCDOE officials even heard the
                                                                   rumors.”). Accordingly, Fowler is entitled to summary
 *20 Further, to the extent Plaintiff contends the Popcun-         judgment dismissing the supervisory liability claim.
Roach complaint should have prompted Fowler to
review Thompson’s disciplinary history, such a contention
would not raise a material issue of fact as to Fowler’s
                                                                                      c. Qualified Immunity
gross negligence. The Buske complaint was deemed
unsubstantiated, and “[s]upervisors cannot be expected             Defendants Galvin and Fowler argue that they are entitled
to reinvent the wheel with every decision, for that is             to qualified immunity because there are no facts that
administratively unfeasible; rather, they are entitled to rely     would have placed them on notice that their conduct


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         16
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 166 of 220
Montanez v. City of Syracuse, Slip Copy (2019)
2019 WL 315058

violated the Plaintiff’s “clearly established” rights and       liability theory under which Plaintiff seeks to hold Galvin
because their decision-making is “only arguably incorrect       liable was clearly established. Grice v. McVeigh, 873
in hindsight.” (Dkt. No. 89-1, at 27; Dkt. No. 103, at 9–       F.3d 162, 169 (2d Cir. 2017) (“Defendants are entitled
10). 23 “Qualified immunity shields public officials from       to qualified immunity on a supervisory liability claim
liability for civil damages if their actions were objectively   unless the actions of the supervisor and the subordinate
reasonable, as evaluated in the context of legal rules that     both violate clearly established law.”); see also Poe, 282
were ‘clearly established’ at the time.” Poe, 282 F.3d at 132   F.3d at 135 (explaining that the court “must determine
(quoting Vega v. Miller, 273 F.3d 460, 466 (2d Cir. 2001) ).    whether both laws, the law violated by [the subordinate]
“In deciding ‘questions of qualified immunity at summary        and the specific supervisory liability theory under which
judgment, courts engage in a two-pronged inquiry.’ ”            [the plaintiff] wishes to hold [the supervisor] liable, were
Raspardo, 770 F.3d at 113 (quoting Tolan v. Cotton, 572         clearly established by ... the time of the incident.”).
U.S. 650, 655, 134 S.Ct. 1861, 188 L.Ed.2d 895 (2014) ).
“The first prong ‘asks whether the facts, taken in the light    Thompson’s alleged conduct of sexually assaulting
most favorable to the party asserting the injury ... show       Plaintiff after she allowed him into her apartment in
the officer’s conduct violated a federal right[,] ... [and]     response to her 911 call, if proved, “would constitute a
[t]he second prong of the qualified-immunity analysis asks      violation of Plaintiff’s substantive due process right to
whether the right in question was clearly established at        bodily integrity, a right which was clearly established” in
the time of the violation.’ ” Id. (quoting Tolan, 572 U.S.      2015. Atwood v. Town of Ellington, 468 F.Supp.2d 340, 352
at 655–56, 134 S.Ct. 1861); see also Kisela v. Hughes,          (D. Conn. 2007). The supervisory liability theory under
––– U.S. ––––, 138 S.Ct. 1148, 1152, 200 L.Ed.2d 449            which Plaintiff seeks to hold Galvin liable was also clearly
(2018) (per curiam) (“Qualified immunity attaches when          established at the time of the incident: “Case law clearly
an official’s conduct does not violate clearly established      establishes that a supervisor may be liable for failing to
statutory or constitutional rights of which a reasonable        screen or otherwise inquire about his subordinates or into
person would have known.” (quoting White v. Pauly,              their actions.” Poe, 282 F.3d at 141 (citing Fiacco, 783
––– U.S. ––––, 137 S.Ct. 548, 551, 196 L.Ed.2d 463              F.2d at 331 (finding sufficient evidence to support a jury’s
(2017) ) ). An officer “cannot be said to have violated a       conclusion that a police chief was deliberately indifferent
clearly established right unless the right’s contours were      “to whether or not excessive force was used[ ]” based on
sufficiently definite that any reasonable official in the       the failure “to conduct a nonsuperficial investigation into
defendant’s shoes would have understood that he was             civilian claims of excessive force”) ). Thus, in order to
violating it.” Plumhoff v. Rickard, 572 U.S. 765, 778–79,       defeat a police supervisor’s claim of qualified immunity,
134 S.Ct. 2012, 188 L.Ed.2d 1056 (2014). “Because the           Plaintiff
focus is on whether the officer had fair notice that her
                                                                  must allege sufficient facts to raise a triable issue of
conduct was unlawful, reasonableness is judged against
                                                                  fact as to whether [the supervisor] knew or should
the backdrop of the law at the time of the conduct.” Id.
                                                                  have known that there was a high degree of risk
(quoting Brosseau v. Haugen, 543 U.S. 194, 198, 125 S.Ct.
                                                                  that [the subordinate] would behave inappropriately
596, 160 L.Ed.2d 583 (2004) ).
                                                                  with a woman during his assignment, but either
                                                                  deliberately or recklessly disregarded that risk by failing
 *21 Here, as Plaintiff has failed to raise a material issue
                                                                  to take action that a reasonable supervisor would find
of fact as to Fowler’s supervisory liability, the first prong
                                                                  necessary to prevent such a risk, and that failure caused
is met, and the Court need proceed no further in the
                                                                  a constitutional injury. The issue [with respect to]
qualified immunity analysis as to Fowler. 24 But the Court        qualified immunity then, is whether a plaintiff “has ...
has found that the facts, taken in the light most favorable       proffer[ed] sufficient evidence to meet this standard.”
to Plaintiff, raise a material issue of fact as to whether
Galvin was grossly negligent in the investigation of and        Raspardo, 770 F.3d at 123–24 (quoting Poe, 282 F.3d at
response to allegations of sexual coercion by Thompson.         142).
Thus, the Court must turn to the second prong of the
qualified immunity analysis; this requires consideration        Here, there are material issues of fact regarding whether
of whether the law Thompson allegedly violated was              Galvin conducted a nonsuperficial investigation into
clearly established as well as whether the supervisory          Popcun-Roach’s allegation that Thompson, while on


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       17
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 167 of 220
Montanez v. City of Syracuse, Slip Copy (2019)
2019 WL 315058

duty, coerced her, while she was intoxicated and                  establishing policy with respect to a particular issue,
suffering from mental health issues, to perform oral              Pembaur v. Cincinnati, 475 U.S. 469, 483–84, 106 S.Ct.
sex by promising to help with her police problems.                1292, 89 L.Ed.2d 452 (1986); (3) unlawful practices by
Specifically, the material issues of fact include: (i)            subordinate officials so permanent and widespread as
whether Galvin misrepresented in his case report and to           to practically have the force of law, City of St. Louis
his superiors that Popcun-Roach refused to meet with              v. Praprotnik, 485 U.S. 112, 127–30, 108 S.Ct. 915, 99
police officers, was not available and had retracted her          L.Ed.2d 107 (1985); or (4) a failure to train or supervise
allegation; (ii) whether Galvin failed to account for his         that amounts to “deliberate indifference” to the rights of
“lingering concerns” about Buske’s prior allegation of            those with whom the municipality’s employees interact,
similar coercive sexual misconduct when investigating the         City of Canton v. Harris, 489 U.S. 378, 388, 109 S.Ct.
Popcun-Roach complaint; and (iii) whether Galvin failed           1197, 103 L.Ed.2d 412 (1989). “[A] municipal policy
to caution Thompson about such conduct. (Dkt. No.                 may be inferred from the informal acts or omissions of
99-3, at 231–34). On this record, considering all inferences      supervisory municipal officials.” Zahra, 48 F.3d at 685.
in the light most favorable to the Plaintiff, the Court           Further, “municipal inaction such as the persistent failure
finds that there are material issues of fact as to whether        to discipline subordinates who violate civil rights could
Galvin knew or should have known that there was a                 give rise to an inference of an unlawful municipal policy
high degree of risk that Thompson would coerce sex                of ratification of unconstitutional conduct.” Batista, 702
from a woman while on duty, and whether, in failing               F.2d at 397; see also Turpin v. Mailet, 619 F.2d 196,
to adequately investigate the Popcun-Roach complaint              200 (2d Cir. 1980) (holding that “where senior personnel
or caution Thompson in any manner, Gavin disregarded              have knowledge of a pattern of constitutionally offensive
that risk, and that his failure caused Plaintiff’s alleged        acts by their subordinates but fail to take remedial steps,
constitutional injury. Accordingly, given these disputed          the municipality may be held liable for a subsequent
facts, a finding of qualified immunity is inappropriate at        violation if the superior’s inaction amounts to deliberate
this stage.                                                       indifference or to tacit authorization of the offensive
                                                                  acts”).

                                                                  In this case, Plaintiff’s theory of municipal liability is that
                   3. Municipal Liability
                                                                  the City’s failure to adequately investigate the complaints
 *22 “For the purpose of Section 1983, a municipality             against Thompson and supervise him properly amounted
is not vicariously liable for the acts of its employees,”         to deliberate indifference to the rights of those with whom
Green v. City of New York, 465 F.3d 65, 80 (2d Cir. 2006)         he interacted as an SPD patrol officer. (Dkt. No. 97, at
(citing Monell v. Dep't of Soc. Servs., 436 U.S. 658, 694,        27–28). “Where a policymaking official exhibits deliberate
98 S.Ct. 2018, 56 L.Ed.2d 611 (1978) ), but a municipality        indifference to constitutional deprivations caused by
is liable when “execution of a government’s policy or             subordinates, such that the official’s inaction constitutes
custom, whether made by its lawmakers or by those whose           a deliberate choice, that acquiescence may be properly
edicts or acts may fairly be said to represent official policy,   thought of as a city policy or custom that is actionable
inflicts the injury,” Monell, 436 U.S. at 694, 98 S.Ct.           under § 1983.” Amnesty Am. v. Town of W. Hartford,
2018. “To hold a municipality liable in such an action, ‘a        361 F.3d 113, 126 (2d Cir. 2004) (Sotomayor, J.) (internal
plaintiff is required to plead and prove three elements: (1)      quotation marks omitted).
an official policy or custom that (2) causes the plaintiff
to be subjected to (3) a denial of a constitutional right.’ ”     Deliberate indifference, however, “is a stringent standard
Zahra v. Town of Southold, 48 F.3d 674, 685 (2d Cir. 1995)        of fault,” Connick v. Thompson, 563 U.S. 51, 70, 131 S.Ct.
(quoting Batista v. Rodriguez, 702 F.2d 393, 397 (2d Cir.         1350, 179 L.Ed.2d 417 (2011) (quoting Board of Cnty.
1983) ).                                                          Comm'rs v. Brown, 520 U.S. 397, 410, 117 S.Ct. 1382,
                                                                  137 L.Ed.2d 626 (1997) ), “and necessarily depends on
A municipal policy or custom may be established where             a careful assessment of the facts at issue in a particular
the facts show: (1) a formal policy, officially promulgated       case,” Cash v. County of Erie, 654 F.3d 324, 334 (2d
by the municipality, Monell, 436 U.S. at 690, 98 S.Ct.            Cir. 2011). The Second Circuit has instructed that “[t]he
2018; (2) action taken by the official responsible for            operative inquiry is whether those facts demonstrate that



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           18
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 168 of 220
Montanez v. City of Syracuse, Slip Copy (2019)
2019 WL 315058

the policymaker’s inaction was the result of ‘conscious          Plaintiff’s rights would not have been violated. The
                                                                 allegations by Buske and Popcun—that, in performing his
choice’ and not ‘mere negligence.’ ” Id. (quoting Amnesty
                                                                 patrol duties, Thompson coerced women he encountered
Am., 361 F.3d at 128). Deliberate indifference, therefore,
                                                                 to perform sexual acts—“sufficiently resemble” his
“may be inferred where ‘the need for more or better
                                                                 actions toward Plaintiff so as to render Plaintiff’s injury
supervision to protect against constitutional violations
                                                                 “foreseeable.” H.H., 2017 WL 3396434, at *10, 2017 U.S.
was obvious,’ but the policymaker 25 ‘fail[ed] to make
                                                                 Dist. LEXIS 124317. Indeed, even after being investigated
meaningful efforts to address the risk of harm to plaintiff.’
                                                                 twice in connection with the Buske and Popcun-Roach
” Id. (citation omitted) (quoting first Vann v. City of New
                                                                 complaint, Thompson indicated to Galvin that he “did not
York, 72 F.3d 1040, 1049 (2d Cir. 1995), then Reynolds v.
                                                                 think it would be a problem” “for an officer to engage with
Giuliani, 506 F.3d 183, 192 (2d Cir. 2007) ).
                                                                 a complainant in sex, whether consensual or not, while
                                                                 on duty.” (Dkt. No. 99-24, at 4). A reasonable jury could
 *23 Here, Plaintiff cites five complaints made against
                                                                 find from this evidence that a more thorough investigation
Thompson during the course of his career with the
                                                                 and increased supervision and discipline would have
SPD to support her claim that Defendant City was
                                                                 prevented Thompson from engaging in such conduct, and
deliberately indifferent toward Thompson’s misconduct.
                                                                 consequently, from violating Plaintiff’s rights.
While the health insurance complaint does not reflect
sexual misconduct, the SPD concluded that Thompson
had engaged in “a pattern of the less [sic] than truthful        VI. CONCLUSION
behavior.” (Dkt. No. 99-18, at 8). The SCC complaint,            For these reasons, it is hereby
while troubling to the extent it includes an allegation that
Thompson walked inside a woman’s home uninvited and              ORDERED that Defendants' motion for summary
then demanded a “hug” before he would leave, (Dkt. No.           judgment (Dkt. No. 89) is GRANTED as to the battery,
99-20), is insufficient to show that Defendant City was          IIED, prima facie tort, and negligent hiring claims against
on notice that Thompson, while on duty, was coercing             the City and the supervisory liability claims against
women to perform sexual acts. The complaints concerning          Fowler; and it is further
Bassett, Buske, and Popcun-Roach, in contrast, all allege
that Thompson engaged in sexual misconduct toward                ORDERED that the battery, IIED, prima facie tort,
women, and the latter two allege that Thompson engaged           and negligent hiring claims against the City and
in sexual misconduct while on duty. Though Galvin                the supervisory liability claims against Fowler are
credited Thompson’s explanations, and found the Buske            DISMISSED with prejudice; and it is further
and Popcun-Roach complaints to be “unsubstantiated”,
this meant only that they were “not conclusively disproven       ORDERED that Defendants' motion for summary
but ... there is insufficient evidence to conclude one way       judgment (Dkt. No. 89) is otherwise DENIED in its
or the other whether the alleged conduct occurred.” (Dkt.        entirety; and it is further
No. 89-10, ¶¶ 16–18). In addition, to the issue of material
fact already identified regarding the adequacy of the            ORDERED that Defendants' motion to strike (Dkt. No.
Popcun-Roach investigation, there are material issues            102) is DENIED.
of fact as to whether the SPD received and failed to
investigate a complaint about Bassett.                           IT IS SO ORDERED.

If credited, Plaintiff has provided evidence from which a
reasonable factfinder could conclude that, had the City          All Citations
adequately investigated the complaints against Thompson
                                                                 Slip Copy, 2019 WL 315058
and supervised and disciplined him appropriately,


Footnotes
1      The facts regarding this encounter are disputed. Defendants assert that the sex was consensual. (Dkt. No. 89-1, at 9;
       Dkt. No. 99-3, at 72–99). Plaintiff says that she complied with Officer Thompson’s direction to give him oral sex because



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          19
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 169 of 220
Montanez v. City of Syracuse, Slip Copy (2019)
2019 WL 315058

      she was terrified; that he raped her after directing her to get a condom; and that she went to the hospital the next day
      to report the rape. (Dkt. No. 99-2, ¶¶ 5–9). That dispute is immaterial to the resolution of the present motion. Construing
      the facts in the light most favorable to the Plaintiff, the Court refers to the incident as a sexual assault.
2     For convenience, the Court refers to the City, Fowler, and Galvin collectively as “Defendants.” This reference does not
      include Defendant Thompson, who is represented by separate counsel and has no motion before the Court at this time.
3     The facts are drawn from Defendants' statement of material facts, (Dkt. No. 89-2), Plaintiff’s responses thereto (Dkt. No.
      98), and the attached affidavits, declarations, exhibits, and depositions. The facts are taken in the light most favorable
      to Plaintiff.
4     As Defendants seek summary judgment dismissing the negligent training, supervision, and retention claims and § 1983
      supervisory and municipal liability claims, the material facts principally relate to Defendants' knowledge of and response
      to Thompson’s alleged misconduct throughout his career as a police officer at the SPD.
5     Defendant Galvin, who was head of the SPD’s Internal Affairs Division—later known as the Office of Professional
      Standards (“OPS”)—from 1989 until he retired in June 2015, (Dkt. No. 99-8, at 7–9), states in his declaration that “[t]he
      purpose of OPS is to receive and fairly investigate any complaints made, whether external or internal, against police
      officers serving within the Department whose conduct is a violation of law or otherwise a failure to comply with Department
      policies, rules, or regulations.” (Dkt. No. 89-10, ¶ 6).
6     Chief DuVal also suspended Galvin for three days without pay. (Id. at 2).
7     Fowler was appointed Chief of Police at some point in 2009. (Dkt. No. 99-7, at 9).
8     Galvin explained that there are three basic findings—unfounded, substantiated, and unsubstantiated—and explained
      that: “unfounded” means “conduct that is disproved or demonstrated to have not occurred”; “unsubstantiated” means
      “conduct that is not conclusively disproven but ... there is insufficient evidence to conclude one way or the other whether
      the alleged conduct occurred”; and substantiated means “there is sufficient evidence to conclude that the misconduct as
      alleged has actually occurred.” (Dkt. No. 89-10, ¶¶ 16–18).
9     Officer Nicolini’s written report to Galvin regarding the incident does not mention any conversation indicating that Melissa
      had information about the dog. (Dkt. No. 99-6, at 5).
10    Melissa Popcun-Roach has submitted an affidavit stating that no one from the SPD “ever contacted [her] or, to [her]
      knowledge, attempted to contact” her. (Dkt. No. 99-4, at 1). She further states that, had someone from the SPD contacted
      her, she “would have spoken to them and told them about what happened with the police officer.” (Id.). She “did not
      contact anyone at the SPD on [her] own because [she] was not in a good mental state during the time period when this
      incident happened.” (Id.). She recounts the incident with Thompson as follows:
         Some time in 2014 a [SPD] officer entered my apartment unannounced and without my permission.... I jokingly asked
         the officer if he could help me with some open traffic tickets. In response, the officer walked over to the couch on which
         I was seated, unzipped his pants, removed his erect penis, and told me to give him oral sex. The officer had a very
         scary and demanding demeanor and I was afraid and intimidated by him so I began to give him oral sex.
      (Id. at 1).
11    There is no familial relation between Defendant Chester Thompson and Chief Deputy Rebecca Thompson.
12    In his declaration, Fowler states that, in determining the “appropriate discipline for substantiated complaints,” he reviews,
      among other things, “the officer’s prior performance history and prior disciplinary history.” (Dkt. No. 89-3, ¶ 24). The
      Popcun-Roach case report, however, recommended, and Fowler adopted, a finding of unsubstantiated. (Dkt. No. 99-6,
      at 3). There is no evidence that Fowler reviewed Thompson’s prior history or that SPD policy required such review in
      the event of an unsubstantiated finding.
13    Fowler stated that, at the time he learned of the “incident regarding Melissa Popcun[-Roach],” he was not aware of
      any other allegations of sexual impropriety by Thompson, and that he did not learn about Buske’s allegations until after
      the present lawsuit. (Dkt. No. 99-7, at 43–44). Galvin, on the other hand, testified that he apprised Fowler of Galvin’s
      concerns that “this is a second time. Even though there was a gap of eight years, it was a similar allegation. She was
      a vulnerable person, in my perspective, and it would have been easy to take advantage of that, as it would have been
      with a prostitute.” (Dkt. No. 99-8, at 25–26).
14    Thompson disputes her account. Thompson asserts that Montanez initiated the sexual encounter when she “reached
      back” and “grabbed [him] in his penis area,” as he was about to leave her apartment. (Dkt. No. 99-3, at 72–75). According
      to Thompson, Montanez then led him into the living room, unzipped his pants and began giving him oral sex. (Id. at 72–
      85). Thompson testified that after about three minutes of oral sex Montanez stood up, told him to wait, and got a condom
      from her bedroom. (Id. at 86–90). According to Thompson, Montanez then again began giving Thompson oral sex and
      he did not enter her vaginally because he had already ejaculated. (Id. at 95–99).



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              20
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 170 of 220
Montanez v. City of Syracuse, Slip Copy (2019)
2019 WL 315058

15    New York Penal Law § 195.00, as relevant here, provides that: “A public servant is guilty of official misconduct when, with
      intent to obtain a benefit or deprive another person of a benefit: 1. He commits an act relating to his office but constituting
      an unauthorized exercise of his official functions, knowing that such act is unauthorized.”
16    As an attorney, Brown has “defended both private citizens and law enforcement officials against various criminal charges,”
      has defended “law enforcement officials against civil and administrative charges,” and has “represented plaintiffs and
      defendants in civil actions involving allegations of police misconduct.” (Dkt. No. 99-13, ¶ 4). In addition, he has served as
      a guest lecturer on “police procedures and culture,” “police drug enforcement policy,” and “police use of force” at three
      law schools. (Id.).
17    As the commanding officer of OPS and chief of Police, Galvin and Fowler were required to exercise discretion and
      judgment in the investigation of complaints, determinations regarding whether complaints were substantiated and, if
      substantiated, determinations regarding the appropriate discipline. The City has submitted evidence outlining the SPD
      procedures for investigating a complaint against an officer as well as the disciplinary, supervisory, and training options
      available when needed. (See, e.g., Dkt. No. 89-12 (SPD “Disciplinary System” Policy); Dkt. No. 89-3, ¶ 26 (Fowler
      Declaration listing disciplinary options); Dkt. No. 89-10, ¶¶ 11–33 (Galvin Declaration detailing “Process for Investigating
      and Adjudicating Police Misconduct”) ).
18    Plaintiff cites the SPD procedures for “sex crime complaints” which require that the investigator “[c]onduct a detailed
      interview and obtain the victim’s affidavit.” (Dkt. No. 99-11, at 13, section 22.14(A)(3) ). Defendants argue that this was
      not a sex crime complaint and rely on the procedures applicable to complaints made against the police. (Id. at 43). For
      the purposes of this motion, the Court has considered the procedures applicable to complaints made against the police.
19    The parties refer to training, supervision, and retention as one claim. As neither party has briefed the substantive elements
      of these claims, the Court does not address them.
20    To the extent Plaintiff argues that Galvin and Fowler are subject to supervisory liability based on their alleged failure to act
      on information that a constitutional violation was occurring, (see Dkt. No. 97, at 26 (“Fowler and Galvin can be found liable
      under § 1983 pursuant to the fourth and fifth Colon factors, i.e., if they were ‘grossly negligent’ in supervising Thompson
      or if they ‘exhibited deliberate indifference’ rights of others by ‘failing to act on information indicating that unconstitutional
      acts’ were being committed by Thompson.”) ), the Court notes that there is no evidence that either Galvin or Fowler
      knew that Thompson allegedly sexually assaulted Plaintiff until after she formally complained the following day. See,
      e.g., Raspardo, 770 F.3d at 124 (finding “no evidentiary basis to conclude that Gagliardi knew that Carlone was sexually
      harassing Russell or Raspardo and impermissibly allowed this harassment to continue” where the “plaintiffs did not report
      the sexual harassment of them by Carlone until after Gagliardi had already placed Carlone on administrative leave”).
21    Further, according to the report, Galvin and Thompson “discussed at length the fact that any allegation of impropriety could
      be prevented by using basic common sense and avoiding certain situations” and that Galvin had reminded Thompson
      “of the penalties should such conduct be verified as true.” (Dkt. No. 99-6, at 2).
22    One of the women, for example, who alleges that in 1997 Thompson followed her into a porta potty at a rock concert;
      locked the door; and raped her inside; described how a uniformed officer with Thompson remained outside the porta
      potty during the rape. (Dkt. No. 99-15, at 1–2).
23    Defendants also argue that they were only on notice that Thompson had committed acts of consensual sex while on duty,
      but that ignores the reasonable inferences in Plaintiff’s favor, i.e., that Officer Thompson coerced sex while on duty.
24    Even if there were a material issue of fact as to Fowler’s gross negligence, Fowler would be entitled to qualified immunity
      because, interpreting the facts in the light most favorable to Plaintiff, it was not clearly established that Fowler’s conduct
      violated Plaintiff’s constitutional rights for the reasons discussed in Section V.B.2.b. See Poe, 282 F.3d at 141-147.
25    The City makes no argument with respect to who should be considered a policymaker for purposes of the Monell analysis;
      its argument centers exclusively on deliberate indifference. (Dkt. No. 89-1, at 28–33; Dkt. No. 103, at 10–11).


End of Document                                                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                  21
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 171 of 220
Myers v. Wollowitz, Not Reported in F.Supp. (1995)
1995 WL 236245

                                                              costs under 28 U.S.C. § 1915(a). If the plaintiff qualifies
                                                              by economic status, the court must then consider whether
                  1995 WL 236245
                                                              the cause of action stated in the complaint is frivolous
   Only the Westlaw citation is currently available.
                                                              or malicious. Moreman v. Douglas, 848 F.Supp. 332, 333
    United States District Court, N.D. New York.
                                                              (N.D.N.Y.1994) (Scullin, J.); Potnick v. Eastern State
           James N. MYERS, Jr., Plaintiff,                    Hosp., 701 F.2d 243, 244 (2d Cir.1983) (per curiam).
                       v.
     Heather WOLLOWITZ, Attorney, Defendant.                  In the present case, upon review of the plaintiff's
                                                              inmate account statements, the Court has determined
             No. 95–CV–0272 (TJM) (RWS).                      that plaintiff's financial status qualifies him to file or
                            |                                 “commence” this action in forma pauperis. 28 U.S.C.
                     April 10, 1995.                          § 1915(a). Turning to the second inquiry, a court may
                                                              “dismiss the proceeding under 28 U.S.C. § 1915(d) if the
Attorneys and Law Firms                                       court thereafter determines that ... the action is frivolous
                                                              or malicious.” Moreman, 848 F.Supp. at 333 (citation
James N. Myers, Jr., Troy, NY, pro se.
                                                              omitted).

                                                              In determining whether an action is frivolous, the court
               DECISION AND ORDER                             must look to see whether the complaint lacks an arguable
                                                              basis either in law or in fact. Neitzke v. Williams, 490 U.S.
McAVOY, Chief Judge.
                                                              319, 325 (1989). Although the court has the duty to show
I. Background                                                 liberality towards pro se litigants, Nance v. Kelly, 912 F.2d
 *1 Presently before this Court is the above-captioned        605, 606 (2d Cir.1990) (per curiam), and extreme caution
plaintiff's application to proceed in forma pauperis and      should be exercised in ordering sua sponte dismissal of a
civil rights complaint. Plaintiff has not paid the partial    pro se complaint before the adverse party has been served
filing fee required to maintain this action.                  and the parties have had an opportunity to respond,
                                                              Anderson v. Coughlin, 700 F.2d 37, 41 (2d Cir.1983), there
For the reasons stated below, plaintiff's complaint is        is a responsibility on the court to determine that a claim is
dismissed pursuant to 28 U.S.C. § 1915(d) and Local           not frivolous before permitting a plaintiff to proceed with
Rule 5.4(a) of the General Rules of this Court as without     an action in forma pauperis. Dismissal of frivolous actions
arguable basis in law.                                        pursuant to 28 U.S.C. § 1915(d) is appropriate to prevent
                                                              abuses of the process of the court, Harkins v. Eldredge, 505
In his pro se complaint, plaintiff seems to claim that        F.2d 802, 804 (8th Cir.1974), as well as to discourage the
plaintiff was represented by defendant Wollowitz, a public    waste of judicial resources. Neitzke, 490 U.S. at 327. See
defender for the County of Rensselaer, in a County            generally Moreman, 848 F.Supp. at 334.
Court proceeding. Plaintiff alleges that after a criminal
proceeding in that Court, plaintiff was “sentenced to a        *2 42 U.S.C. § 1983 is the vehicle by which
illegal sentence.” Id. at 2. Plaintiff contends that due      individuals may seek redress for alleged violations of their
to the ineffective assistance of his counsel, defendant       constitutional rights. See, e.g., Von Ritter v. Heald, 91–
Wollowitz, his constitutional rights were violated. For a     CV–612, 1994 WL 688306, *3, 1994 U.S.Dist. LEXIS
more complete statement of plaintiff's claims, reference is   17698, *8–9 (N.D.N.Y. Nov. 14, 1994) (McAvoy, C.J.). A
made to the entire complaint filed herein.                    party may not be held liable under this section unless it can
                                                              be established that the defendant has acted under the color
                                                              of state law. See, e.g., Rounseville v. Zahl, 13 F.3rd 625,
II. Discussion                                                628 (2d Cir.1994) (noting state action requirement under §
Consideration of whether a pro se plaintiff should be         1983); Wise v. Battistoni, 92–Civ–4288, 1992 WL 380914,
permitted to proceed in forma pauperis is a two-step          *1, 1992 U.S.Dist. LEXIS 18864, *2–3 (S.D.N.Y. Dec. 10,
process. First, the court must determine whether the          1992) (same) (citations omitted).
plaintiff's economic status warrants waiver of fees and



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       1
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 172 of 220
Myers v. Wollowitz, Not Reported in F.Supp. (1995)
1995 WL 236245

In the present case, the sole defendant named by plaintiff
                                                                 ORDERED, that leave to proceed or prosecute this action
is the Rensselaer County public defender who apparently
                                                                 in forma pauperis is denied, and it is further
represented plaintiff in the criminal proceeding discussed
in his complaint. See Complaint at 2. However, “[i]t is
                                                                 ORDERED, that this action is dismissed pursuant to 28
well settled that an attorney's representation of a party
                                                                 U.S.C. § 1915(d) and Local Rule 5.4(a) of the General
to a court proceeding does not satisfy the Section 1983
                                                                 Rules of this Court as lacking any arguable basis in law,
requirement that the defendant is alleged to have acted
                                                                 and it is further
under color of state law....” Wise, 1992 WL 380914 at *1,
1992 U.S.Dist. LEXIS 18864 at *2–3; see also D'Ottavio
                                                                 ORDERED, that the Clerk serve a copy of this Order on
v. Depetris, 91–Civ–6133, 1991 WL 206278, *1, 1991
                                                                 the plaintiff by regular mail.
U.S.Dist. LEXIS 13526, *1–2 (S.D.N.Y. Sept. 26, 1991).

                                                                 I further certify that any appeal from this matter would
Since the plaintiff has not alleged any state action with
                                                                 not be taken in good faith pursuant to 28 U.S.C. § 1915(a).
respect to the Section 1983 claim presently before the
Court, plaintiff's complaint, as presented to this Court,
                                                                 IT IS SO ORDERED.
cannot be supported by any arguable basis in law and must
therefore be dismissed pursuant to 28 U.S.C. § 1915(d).
Neitzke, 490 U.S. at 328.                                        All Citations

Accordingly, it is hereby                                        Not Reported in F.Supp., 1995 WL 236245

End of Document                                              © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             2
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 173 of 220
Perri v. Bloomberg, Not Reported in F.Supp.2d (2008)
2008 WL 2944642

                                                                of sabatoge, subterfuge, or, terrorism.” (Mot. for Prelim.
                                                                Injunction (“PI Mot.”) at 1.) He also seeks to enjoin these
                 2008 WL 2944642
                                                                “illegal units” from entering his apartment, eavesdropping
    Only the Westlaw citation is currently available.
                                                                on his phone calls, from using his neighbors and familiy
              NOT FOR PUBLICATION
                                                                for the purposes of threatening or harassing him, and from
             United States District Court,
                                                                vandalizing his property. (PI Mot. at 1-2.) He also seeks
                   E.D. New York.
                                                                a preliminary injunction “[t]o cut off Federal funding of
                Anthony PERRI, Plaintiff,                       these illegal units of N.Y.P.D. officers.” (PI Mot. at 2.)
                            v.                                  The Court referred Perri's motion to Magistrate Judge
   Michael BLOOMBERG, Mayor of the City of New                  Lois Bloom for a Report and Recommendation (R & R),
                                                                which she issued on May 27, 2008, recommending that
   York; Raymond Kelly, Commissioner of the New
                                                                it be denied. Perri filed timely objections dated June 11,
   York City Police Department; Captain John Doe;
                                                                2008. For the reasons that follow, the Court hereby adopts
     Sergeant Barriteau, P.O. Susan Saviano, and
                                                                Magistrate Judge Bloom's R & R.
   P.O. Ditucci, in their individual as well as official
   capacities; and the City of New York, Defendants.
                                                                I. Standard of Review
                No. 06-CV-403 (CBA)(LB).                        Magistrate Judge Bloom's recommendation that the
                             |                                  Court deny Perri's motion for a preliminary injunction is
                      July 31, 2008.                            reviewed de novo. See 28 U.S.C. § 636(b)(1).

Attorneys and Law Firms
                                                                II. Discussion
Anthony Perri, Flushing, NY, pro se.
                                                                As Magistrate Judge Bloom correctly noted, “ ‘[a]
Johana Castro, Mary Theresa O'Flynn, Corporation                party seeking a preliminary injunction must establish
Counsel of the City of New York, New York, NY, for              irreparable harm and either (a) likelihood of success on
Defendants.                                                     the merits or (b) sufficiently serious questions going to
                                                                the merits and a balance of hardships tipping decidedly
                                                                in its favor.’ “ (R & R at 2 (quoting Green Party of New
                                                                York State v. New York State Bd. of Elections, 389 F.3d
           MEMORANDUM AND ORDER
                                                                411, 418 (2d Cir.2004) and citing Fed.R.Civ.P. 65).) She
AMON, District Judge.                                           further noted that a movant must demonstrate irreparable
                                                                harm before the other requirements are analyzed, and
 *1 Plaintiff Anthony Perri brought this pro se action          that, in order for harm to be irreparable, it must be non-
pursuant to 42 U.S.C. § 1983 and state tort law alleging        compensable by an award of monetary damages. (R &
that the defendants violated his federal constitutional         R at 2 (citing Kamerling v. Massanari, 295 F.3d 206,
and state law rights by using excessive force during            214 (2d Cir.2002) and Wisdom Import Sales Co., L.L.C.
his detention, by exhibiting deliberate indifference to         v. Labatt Brewing Co., Ltd., 339 F.3d 101, 113-14 (2d
his medical needs, by intentionally inflicting emotional        Cir.2003).) The R & R concludes that Perri's allegations-
distress upon him, and by maintaining a custom, policy,         which consist of unsupported and bizarre allegations
and practice that resulted in the violation of these            regarding the acts of the so-called “illegal units of the
rights. The claims arise out of events taking place in the      NYPD”-do not establish that he is in danger of irreparable
aftermath of his October 11, 2003 arrest for Assault in         harm. Moreover, Magistrate Judge Bloom concludes that
the Third Degree, Endangering the Welfare of a Child,           although the allegations in the Third Amended Complaint
and Harassment in the Second Degree. By motion filed on         were sufficient to survive the defendants' motion to
December 27, 2007, Perri seeks a preliminary injunction         dismiss, Perri has not demonstrated a likelihood of success
and/or temporary restraining order to enjoin what he            on the merits. Accordingly, she concludes that he has
refers to as the “illegal units” of the New York City Police    not established that he is entitled to injunctive relief and
Department from killing him or his two cats by “poison,         recommends that the Court deny the motion.
gunshot, fire, [g]as, explosive device ... [o]r any other act


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       1
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 174 of 220
Perri v. Bloomberg, Not Reported in F.Supp.2d (2008)
2008 WL 2944642

 *2 In his objections to the R & R, Perri fails to discuss       a temporary restraining order to enjoin various police
the legal standards applicable to his motion. Instead, he        officers from, among other things, killing him, entering
continues to make allegations regarding the actions of the       his apartment, eavesdropping on his phone calls, using his
“illegal units” that are not only unsupported but also have      neighbors, landlord, or landlord's family to threaten or
nothing to do with the subject matter of this lawsuit. 1         harass him, and to cut off funding of such “illegal units of
Magistrate Judge Bloom was correct to conclude that              N.Y.P.D.” See docket entry 104. The Honorable Carol B.
these allegations do not suffice to establish irreparable        Amon referred plaintiff's motion to me for a Report and
harm.                                                            Recommendation in accordance with 28 U.S.C. § 626(b).
                                                                 For the following reasons, plaintiff s motion should be
Moreover, as Magistrate Judge Bloom pointed out, and             denied.
Perri failed to dispute, although his Third Amended
Complaint passed muster under the liberal pleading
standards of Federal Rule of Civil Procedure 8(a), he has                              DISCUSSION
failed to establish a likelihood of success on the merits
of his lawsuit. He has used this docket number to submit         A party seeking a preliminary injunction must establish
periodic filings he tends to call “The Perri Report,” with       irreparable harm and either (a) likelihood of success on
content similar to that in his objections to the instant         the merits or (b) sufficiently serious questions going to
R & R. Those filings, like the instant objections, deal          the merits and a balance of hardships tipping decidely
not with the merits of his lawsuit, but rather contain a         in its favor.” Green Party of New York State v.
litany of sensational allegations pertaining not only to the     New York State Bd. of Elections, 389 F.3d 411, 418
NYPD, but also to various arms of government, both               (2d Cir.2004); Fed.R.Civ.P. 65. A movant must show
state and federal. Accordingly, Perri has not established        irreparable harm before the other requirements for a
that he is entitled to a preliminary injunction, because         preliminary injunction will be considered. Kamerling v.
his allegations of irreparable harm are unsupported and          Massanari, 295 F.3d 206, 214 (2d Cir.2002). The Second
bizarre and because he has established neither a likelihood      Circuit has defined “irreparable harm” as “certain and
of success on the merits nor serious questions regarding         imminent harm for which a monetary award does not
the merits and a balance of hardships tipping decidedly in       adequately compensate,” noting that “only harm shown
his favor.                                                       to be non-compensable in terms of money damages
                                                                 provides the basis for awarding injunctive relief.” Wisdom
                                                                 Import Sales Co., L.L.C. v. Labatt Brewing Co., Ltd.,
I. Conclusion                                                    339 F.3d 101, 113-14 (2d Cir.2003); see also Kamerling,
Magistrate Judge Bloom's R & R is hereby adopted. Perri's        295 F.3d at 214 (“To establish irreparable harm, a
motion for a preliminary injunction is denied.                   party seeking preliminary injunctive relief must show
                                                                 that there is a continuing harm which cannot be
SO ORDERED                                                       adequately redressed by final relief on the merits and
                                                                 for which money damages cannot provide adequate
                                                                 compensation.” (internal quotation omitted)). The same
        REPORT AND RECOMMENDATION                                standards govern consideration of an application for a
                                                                 temporary restraining order. See Therrien v. Martin, No.
BLOOM, United States Magistrate Judge.                           3:07-cv-1285 (JCH), 2007 WL 3102181, at *5 (D.Conn.
                                                                 Oct. 19, 2007).
Plaintiff, Anthony Perri, brings this pro se action pursuant
to 42 U.S.C. § 1983 (“ § 1983”), alleging that on or around       *3 In the underlying incident, which happened in
October 11, 2003, defendants used excessive force during         October 2003, plaintiff was arrested, taken to the 109th
his detention and were deliberately indifferent to his           precinct, had a panic attack, was taken to the hospital
medical needs, thereby violating his constitutional rights.      (after allegedly being dropped face-down as a test by
Plaintiff also alleges that defendants intentionally inflicted   the police and EMS workers of whether he was really
emotional distress upon him. By motion filed December            suffering from an attack or was faking his symptoms), was
28, 2007, plaintiff seeks a preliminary injunction and           taken back to the precinct, and ultimately was released.



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        2
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 175 of 220
Perri v. Bloomberg, Not Reported in F.Supp.2d (2008)
2008 WL 2944642

Plaintiff's third amended complaint alleges that he is an        Perri v. City of New York, et al., No. 08-cv-451 (ARR)
                                                                 (LB), slip op. at 6 (E.D.N.Y. Feb. 15, 2008) (denying
“emotionally disturbed person” (“EDP”) and that the
                                                                 injunctive relief and dismissing plaintiff's action against
City has a policy, custom, or practice that constitutionally
                                                                 the “illegal units of the N.Y.P.D.” as frivolous and on “the
fails to afford proper treatment to EDPs when arrested.
                                                                 level of the irrational or the wholly incredible.”) (quoting
                                                                 Denton v. Hernandez, 504 U.S. 25, 33, 112 S.Ct. 1728,
Here, plaintiff seeks a “Praliminary [sic] injunction/
                                                                 118 L.Ed.2d 340 (1992)). See also Neitzke v. Williams, 490
Temporary Restraining Order”
                                                                 U.S. 319, 325-28, 109 S.Ct. 1827, 104 L.Ed.2d 338 (1989)
  A) To restrain the officers so named in the above-             (defining as factually frivolous and therefore dismissible
  mentioned memorandum of law as John Doe No.1,                  sua sponte claims encompassing “fanciful,” “fantastic,”
  and, No.2, and one Anthony R. Disalvio, and any other          or “delusional” allegations); Shoemaker v. U.S. Dept. of
  member of the illegal units of the N.Y.P.D., including         Justice, 164 F.3d 619, 1998 WL 681274, at *2 (2d Cir.1998)
  civilian employees, and, or, governmental employees,           (“A case is frivolous when it presents ‘clearly baseless'
  from causing the death to this plaintiff, so named             factual contentions.”) (quoting Neitzke, 490 U.S. at 327)
  Anthony Perri. Or, his two cats named Beauty, or,              (unpublished opinion).
  Picasso, By poison, gunshot, fire, Gas, explosive device.
  Or any other act of sabotage, subterfuge, or, terrorism.        *4 Plaintiff fails to connect defendants to the harm he
                                                                 alleges and makes only conclusory allegations. Although
  B) To restrain said officers from entering plaintiff s         the Court denied the motion to dismiss the underlying
  apartment, or from eavesdropping on my phone calls             complaint herein, it is respectfully recommended that
  without a warrent [sic]. (Or from having their civilian        plaintiff's motion for a preliminary injunction should be
  employees enter said abode).                                   denied as he has not established irreparable harm and a

  C) To restrain said illegal units of the N.Y.P.D., from        likelihood of success on the merits. 1
  using my neighbors, my landlord, Anthony Tammero,
  or his family to threaten or harrass [sic] this plaintiff in
  his home, or general living area.                                       FILING OF OBJECTIONS TO THIS
                                                                         REPORT AND RECOMMENDATION
  D) To restrain said City of New York, and, The
  New York City Police Department, and the illegal               Pursuant to 28 U.S.C. § 636(b)(1) and Rule 72(b) of the
  units of the N.Y.P.D., from assaulting, stalking, or           Federal Rules of Civil Procedure, the parties shall have
  harrassing [sic] plaintiff. And to restrain said officers      ten (10) days from service of this Report to file written
  from vandalizing plaintiff's property. Or engaging in          objections. See also Fed.R.Civ.P. 6. Such objections (and
  further acts of set-ups, sabotage, or terrorism. (Which        any responses to objections) shall be filed with the Clerk
  acts are done in furtherance of a conspiricy [sic] to          of the Court. Any request for an extension of time to
  decline my redress to the court, and report these issues).     file objections must be made within the ten-day period.
                                                                 Failure to file a timely objection to this Report generally
  E) To cut off Federal funding of these illegal units of
                                                                 waives any further judicial review. Marcella v. Capital
  N.Y.P.D., officers.
                                                                 Dist. Physician's Health Plan, Inc., 293 F.3d 42 (2d
Docket entry 104 at 1(A)-(E).                                    Cir.2002); Small v. Sec'y of Health and Human Services,
                                                                 892 F.2d 15 F.2d Cir.1989): see Thomas v. Arn, 474 U.S.
These conclusory allegations do not meet the requirements        140, 106 S.Ct. 466, 88 L.Ed.2d 435(1985).
for preliminary injunctive relief. See Kamerling, 295 F.3d
at 214 (noting that preliminary relief cannot be founded
                                                                 SO ORDERED.
on “remote or speculative” harms). Plaintiff's belief that
he is being followed and is in constant danger does not          All Citations
demonstrate irreparable harm. Plaintiff's self-description
that he is emotionally disturbed has led to his filing this      Not Reported in F.Supp.2d, 2008 WL 2944642
motion as well as another case that was dismissed. See



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        3
        Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 176 of 220
Perri v. Bloomberg, Not Reported in F.Supp.2d (2008)
2008 WL 2944642



Footnotes
1     Above and beyond not being connected to the claims at issue in this lawsuit, it would seem that Perri would lack standing
      to seek redress for many of the atrocities that he claims have been committed by the “illegal units” of the NYPD against
      young women. See generally Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61, 112 S.Ct. 2130, 119 L.Ed.2d 351
      (1992).
1     Plaintiff's motion filed on January 18, 2008 seeking similar injunctive relief is nearly identical to his motion filed on
      December 28, 2007. See docket entry 107. It is recommended that it should also be denied for the same reasons stated
      herein.


End of Document                                             © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            4
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 177 of 220
Purdie v. Graham, Not Reported in F.Supp.2d (2011)
2011 WL 941283

                                                                who had the drugs.” (Am.Compl.¶ I.a). Plaintiff alleges
                                                                that C.O. Vosberg “denied me chow and recreation for
                   2011 WL 941283
                                                                a week straight,” so plaintiff wrote to Superintendent
    Only the Westlaw citation is currently available.
                                                                Graham. (Am.Compl.¶ I.d).
             United States District Court,
                   N.D. New York.
                                                                Plaintiff spoke with C.O. Conners, who is usually C.O.
            Sidney E. PURDIE, Plaintiff,                        Vosberg's relief officer, about why Conners also refused
                        v.                                      to let plaintiff out for chow and recreation. (Am.Compl.¶
        Harold D. GRAHAM, et al, Defendants.                    I.f-g). Plaintiff alleges that Conners told him that plaintiff
                                                                was not complying with Vosberg's rules, that Conners
              No. 9:09–CV–971 (GTS/ATB).                        would “teach” plaintiff about writing up Conner's co-
                            |                                   worker, and that Vosberg “runs the gangs and drugs
                      Jan. 19, 2011.                            around the facility.” (Am.Compl.¶ I.g-h). Plaintiff also
                                                                alleges that C.O. Vosberg told plaintiff to “stay out of
Attorneys and Law Firms                                         [C.O. Vosberg's] business and not intervene in his drug
                                                                move.” (Am.Compl.¶ I.i).
Sidney E. Purdie, Dannemora, NY, pro se.

Adrienne J. Kerwin, Office of Attorney General, Albany,         Plaintiff alleges that on August 4, 2009, around the
NY, for Defendants.                                             time for noon chow, his cell was opened up by C.O.
                                                                Guzewicz, and inmate Zebrowski came in plaintiff's cell
                                                                and stabbed him above his left eye, his neck twice, his
                                                                head once, his left arm, and his right leg twice. (Compl.¶ 6,
           REPORT–RECOMMENDATION
                                                                Am.Compl.¶ III.1). C.O. Guzewicz noticed that plaintiff
ANDREW T. BAXTER, United States Magistrate Judge.               was not leaving his cell, and after investigating, saw
                                                                plaintiff and inmate Zebrowski fighting. (Am.Compl.¶
 *1 This matter has been referred to me for Report              III.2). Guzewicz gave numerous orders to break up the
and Recommendation pursuant to 28 U.S.C. § 636(b)               fight. (Am.Compl.¶ III.2). Officers Ramsey and Blaisdell
and Local Rules N.D.N.Y. 72.3(c). Liberally construed,          assisted in stopping the altercation. (Am.Compl.¶ III).
the amended complaint alleges that defendants retaliated        Some time later, plaintiff “was informed” that C.O.
against plaintiff, failed to protect him from an assault        Vosberg allegedly paid inmates cigarettes to stab
by another inmate, were deliberately indifferent to a           petitioner in retaliation for the grievances plaintiff had
serious medical need, and denied him due process                submitted against Vosberg and Conners. (Am.Compl.¶
rights while plaintiff was an inmate in the custody of          IV).
the Department of Correctional Services (“DOCS”) at
Auburn Correctional Facility (“Auburn”). (Dkt. No. 20).         Plaintiff was sent to medical, but refused to be stitched
                                                                up “because the doctor wanted to stick the needle in the
Presently before this court is defendants' motion to dismiss    wound and it scared me so much.” (Am.Compl.III.7).
certain defendants and claims pursuant to Fed.R.Civ.P.          Plaintiff requested to be seen by an “outside doctor,” but
12(b)(6). (Dkt. No. 32). Plaintiff has filed two responses in   was refused. (Compl. ¶ 6; see also Am. Compl. ¶ III.6). A
opposition. 1 (Dkt.Nos.36, 50). For the following reasons,      weapon was found in plaintiff's cell, so after he was treated
this court recommends granting defendants' motion.              by medical staff, he was sent to the Special Housing Unit
                                                                (SHU). (Am.Compl.III.8).

I. Facts and Contentions                                         *2 Plaintiff also requested emergency sick call while
Plaintiff alleges that on July 19, 21, and 23, 2009,            he was in the Auburn SHU, and he saw Nurse Quinn.
he wrote “complaints” regarding Correctional Officer            (Am.Compl.¶ V). Nurse Quinn allegedly told plaintiff
(C.O.) Vosberg “for trying to involve me into gang and          to “shut up and don't say any more about [his]
drug activities.” (Compl.¶ 6). Plaintiff alleges that C.O.      injuries.” (Am.Compl.¶ V.b). Plaintiff “refused to stay
Vosberg kept asking “where the weapons are hidden and           quiet about [his] injuries” and Nurse Quinn allegedly had



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         1
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 178 of 220
Purdie v. Graham, Not Reported in F.Supp.2d (2011)
2011 WL 941283

him placed in OMH 2 by reporting that plaintiff was             hearing, when plaintiff was apparently removed after
trying to kill himself. (Am.Compl.¶ V.c).                       objecting because his witnesses were not allowed to testify.
                                                                (Am.Comp.¶ IX). For the reasons set forth below, this
As a result of the August 4, 2009 altercation and discovery     court finds that the due process claim should be dismissed.
of a weapon in plaintiff's cell, a Tier III disciplinary
hearing was held, conducted by Captain McCarthy, who
                                                                   A. Applicable Law
removed plaintiff from the hearing after he objected that
                                                                To prevail on a procedural due process claim under section
his witnesses were not able to testify at the hearing
                                                                1983, a plaintiff must show that he possessed a protected
for “security reasons.” (Am.Compl.¶ IX). Petitioner was
                                                                property or liberty interest and that he was deprived of
found guilty, and received 18 months in the SHU and a
                                                                that interest without being afforded sufficient procedural
loss of all privileges. (Am.Compl.¶ IX).
                                                                safeguards. See Tellier v. Fields, 280 F.3d 69, 79–80 (2d
                                                                Cir.2000) (liberty interest); Hynes v. Squillace, 143 F.3d
II. Motion to Dismiss                                           653, 658 (2d Cir.1998). Due process generally requires that
Defendants McCarthy, Graham, Ramsey, Blaisdell,                 a state afford individuals “some kind of hearing” prior to
Bellamy, and Quinn move to dismiss the complaint,               depriving them of a liberty or property interest. DiBlasio
arguing that plaintiff has failed to state a claim against      v. Novello, 344 F.3d 292, 302 (2d Cir.2003).
them based on due process, failure to protect, and
deliberate indifference to a serious medical need. (Dkt.         *3 In Wolff v. McDonnell, 418 U.S. 539, 563–64, 94 S.Ct.
                                                                2963, 41 L.Ed.2d 935 (1974), the Supreme Court held that
No. 32). 3 To survive dismissal for failure to state a claim,
                                                                due process requires advance notice of the charges against
the complaint must contain sufficient factual matter,
                                                                the inmate, and a written statement of reasons for the
accepted as true, to state a claim that is “plausible
                                                                disposition. The inmate should also have the ability to call
on its face.” Ashcroft v. Iqbal, ––– U.S. ––––, 129
                                                                witnesses and present documentary evidence, subject to
S.Ct. 1937, 1949, 173 L.Ed.2d 868 (2009) (quoting Bell
                                                                legitimate safety and correctional goals of the institution.
Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct.
                                                                Id. at 566. Finally, the inmate is entitled to a fair and
1955, 167 L.Ed.2d 929 (2007)). “[T]hreadbare recitals of
                                                                impartial hearing officer, and the hearing disposition must
the elements of a cause of action, supported by mere
                                                                be supported by “some” or “a modicum” of evidence.
conclusory statements,” do not suffice. Id. (citing Bell Atl.
                                                                Superintendent v. Hill, 472 U.S. 445, 455, 105 S.Ct. 2768,
Corp., 550 U.S. at 555). Plaintiff's factual allegations must
                                                                86 L.Ed.2d 356 (1985) (some evidence standard); McCann
also be sufficient to give the defendant “ ‘fair notice of
                                                                v. Coughlin, 698 F.2d 112, 121–22 (2d Cir.1983) (fair and
what the ... claim is and the grounds upon which it rests.’
                                                                impartial hearing officer). Violations of state regulations
” Bell Atl. Corp., 550 U.S. at 555 (citation omitted).
                                                                with respect to disciplinary hearings do not, by themselves,
                                                                necessarily rise to the level of constitutional violations.
When ruling on a motion to dismiss, the court must
                                                                See Young v. County of Fulton, 160 F.3d 899, 902 (2d
accept as true all of the factual allegations contained
                                                                Cir.1998) (violation of state law is not the “benchmark”
in the complaint and draw all reasonable inferences in
                                                                for determining whether a constitutional violation has
the non-movant's favor. Erickson v. Pardus, 551 U.S. 89,
                                                                occurred); Soto v. Walker, 44 F.3d 169, 173 (2d Cir.1995)
94, 127 S.Ct. 2197, 167 L.Ed.2d 1081 (2007) (citations
                                                                (state law violation does not necessarily rise to the level of
omitted); Int'l Audiotext Network, Inc. v. Am. Tel. &
                                                                a constitutional violation).
Tel. Co., 62 F.3d 69, 71 (2d Cir.1995). The court must
heed its particular obligation to treat pro se pleadings
with liberality. Phillips v. Girdich, 408 F.3d 124, 128 (2d       B. Application
Cir.2005); Tapia–Ortiz v. Doe, 171 F.3d 150, 152 (2d            Plaintiff argues that he was denied the right to “defend
Cir.1999) (per curiam ).                                        himself fully” at the Tier III hearing. (Pl.'s Resp. p. 5).
                                                                However, plaintiff makes no factual allegations indicating
                                                                that he was prevented from presenting a defense or that
III. Due Process
                                                                Captain McCarthy otherwise denied plaintiff due process
Plaintiff claims that Captain McCarthy violated his
                                                                in his Tier III hearing. Plaintiff states that his witnesses
due process rights during the Tier III disciplinary
                                                                were not allowed to testify at his Tier III hearing “because


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         2
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 179 of 220
Purdie v. Graham, Not Reported in F.Supp.2d (2011)
2011 WL 941283

of security reasons,” which is an acceptable reason not to     Superintendent Graham assigned Captain McCarthy
call an inmate's witnesses. See Wolff v. McDonnell, 418        to conduct plaintiff's Tier III hearing, but does not
U.S. at 556 (1974); see also Kingsley v. Bureau of Prisons,    indicate that defendant Graham would have had any
937 F.2d 26, 30 (2d Cir.1991). In any event, plaintiff         reason to think Capt. McCarthy would infringe plaintiff's
acknowledges that his witnesses did, in fact, testify on the   constitutional rights. In fact, as noted above, plaintiff
record in the presence of Captain McCarthy, albeit not         does not state a viable claim that defendant McCarthy
in plaintiff's presence. (Pl.'s Second Resp. ¶ 10). Taking     violated plaintiff's due process rights in connection with
testimony from witnesses out of plaintiff's presence does      the disciplinary hearing.
not violate the due process requirement. Bolden v. Alston,
810 F.2d 353, 358 (2d Cir.1987). Plaintiff also admits the     Plaintiff alleges that Superintendent Graham had been
reason he was removed from the hearing: he was irate and       “notified” through grievance appeals of plaintiff's
would not be quiet. (Pl.'s Resp. pp. 3, 5). Accordingly,       complaints regarding C.O. Vosberg. (Pl.'s Resp. p. 6; see
plaintiff's claim against Captain McCarthy should be           also Am. Compl. at II). However, the mere fact that
dismissed.                                                     a prisoner writes to supervisory officials about alleged
                                                               mistreatment does not justify holding those supervisory
                                                               officials liable under Section 1983. Liner v. Goord, 310
IV. Personal Involvement                                       F.Supp.2d 550, 555 (W.D.N.Y.2004) (stating that the fact
Personal involvement is a prerequisite to the assessment       that an official ignored a letter alleging unconstitutional
of damages in a section 1983 case, and respondeat superior     conduct is not enough to establish personal involvement);
is an inappropriate theory of liability. Wright v. Smith, 21   Sealey v. Giltner, 116 F.3d 47, 51 (2d Cir.1997) (stating
F.3d 496, 501 (2d Cir.1994) (citation omitted); Richardson     that letters to and a response from an official did not
v. Goord, 347 F.3d 431, 435 (2d Cir.2003). In Williams         demonstrate personal involvement). Plaintiff's argument
v. Smith, 781 F.2d 319, 323–24 (2d Cir.1986), the Second       that “Superintendent Graham should not be dismissed
Circuit detailed the various ways in which a defendant can     because he was the sole chief to give order at the Auburn
be personally involved in a constitutional deprivation, and    Correctional Facility” merely relies on a respondeat
thus be subject to individual liability.                       superior theory, which is not a proper basis for liability
                                                               under Section 1983. (Pl.'s Resp. p. 6).
 *4 A supervisory official is personally involved if that
official directly participated in the infraction. Id. The      Plaintiff has failed to allege facts indicating that defendant
defendant may have been personally involved if, after          Graham implemented any policy or custom which resulted
learning of a violation through a report or appeal,            in a violation of his constitutional rights, or that
he or she failed to remedy the wrong. Id. Personal             Superintendent Graham he was grossly negligent in
involvement may also exist if the official created a           managing any official that he supervised. With respect to
policy or custom under which unconstitutional practices        the alleged assault, plaintiff can not show the personal
occurred or allowed such a policy or custom to continue.       involvement of Superintendent Graham based upon
Id. Finally, a supervisory official may be personally          his failure to remedy a known wrong or adequately
involved if he or she were grossly negligent in managing       supervise his staff, based on a single incident of alleged
subordinates who caused the unlawful condition or event.       excessive force. See, e.g., Harnett v. Bar, 538 F.Supp.2d
Id. See also Iqbal v. Hasty, 490 F.3d 143, 152–53 (2d          511, 524 (N.D.N.Y.2008) (stating that the appropriate
Cir.2007) (citing Colon v. Coughlin, 58 F.3d 865, 873) (2d     guiding principle for assessing personal responsibility is to
Cir.1995)), rev'd on other grounds, ––– U.S. ––––, 129 S.Ct.   determine whether the supervisory official was presented
1937, 173 L.Ed.2d 868 (U.S.2009).                              with an “ongoing” violation that he or she could remedy
                                                               directly). Thus, this court must recommend dismissal of
                                                               plaintiff's claims against defendant Graham for lack of
  A. Application
                                                               personal involvement.
  1. Defendant Graham
Plaintiff has failed adequately to allege personal
                                                                 2. Defendants Ramsey and Blaisdell
involvement on the part of defendant Graham,
                                                                *5 As to Officers Ramsey and Blaisdell, plaintiff alleges
the Superintendent of Auburn. Plaintiff states that
                                                               only that they were called to assist on August 4, 2008,


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        3
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 180 of 220
Purdie v. Graham, Not Reported in F.Supp.2d (2011)
2011 WL 941283

when he was stabbed in his cell, and one of them retrieved
                                                                   V. Deliberate Indifference to Medical Needs
a weapon from inside plaintiff's cell. 4 (Am.Compl.¶ III, p.
                                                                   Plaintiff appears to argue that Nurse Quinn was
9). Plaintiff does not appear to claim that these defendants
                                                                   deliberately indifferent to plaintiff's serious medical need
were involved in instigating the assault or otherwise
                                                                   when she allegedly told plaintiff that he was “abusing sick
violated his constitutional rights. Rather, plaintiff wishes
                                                                   call.” (Pl.'s Resp. p. 8).
them to “testify at trial upon what took place on August
4th, 2008.” (Pl.'s Resp. p. 7). Officers Ramsey and
Blaisdell do not need to be named defendants in order to              A. Legal Standards
testify in the event of a trial. Accordingly, plaintiff's claims   Deliberate indifference to a convicted prisoner's serious
as to Officers Ramsey and Blaisdell should be dismissed.           medical needs constitutes cruel and unusual punishment,
                                                                   in violation of the Eighth Amendment, as made applicable
                                                                   to the states through the Fourteenth Amendment. Estelle
   3. Defendant Bellamy
                                                                   v. Gamble, 429 U.S. 97, 106, 97 S.Ct. 285, 50 L.Ed.2d
Plaintiff alleges that defendant Bellamy, Director of
                                                                   251 (1976). There are two elements to the deliberate
the Department of Correctional Services Central Office
                                                                   indifference standard. Smith v. Carpenter, 316 F.3d 178,
Review Committee, “is solely at fault and responsible for
                                                                   183–84 (2d Cir.2003). The first element is objective and
filing the final level for review of the inmates grievances
                                                                   measures the severity of the deprivation, while the second
[.]” (Pl.'s Second Resp. ¶ 2). Plaintiff claims that, because
                                                                   element is subjective and ensures that the defendant acted
she was involved in processing his grievance, defendant
                                                                   with a sufficiently culpable state of mind. Id .
Bellamy is responsible for DOCS' alleged failure to
thoroughly investigate plaintiff's complaints regarding
                                                                    *6 The objective prong of the standard is satisfied
C .O. Vosberg. (Pl.'s Second Resp. ¶¶ 4–5). Plaintiff
                                                                   “when (a) the prisoner was ‘actually deprived of
also alleges that defendant Bellamy “failed to alert”
                                                                   adequate medical care,’ meaning prison officials acted
Superintendent Graham of C.O. Vosberg's “harassment”
                                                                   unreasonably in response to an inmate health risk under
of plaintiff, and suggests that his makes her liable for the
                                                                   the circumstances, and (b) ‘the inadequacy in medical care
subsequent assault. (Pl.'s Second Resp. ¶¶ 7–8).
                                                                   is sufficiently serious.’ Bellotto v. County of Orange, 248
                                                                   Fed. Appx. 232, 236 (2d Cir.2007) (quoting Salahuddin
In the absence of any factual allegations indicating
                                                                   v. Goord, 467 F.3d 263, 279–80 (2d Cir.2006)). If the
that defendant Bellamy had any further involvement
                                                                   “unreasonable care” consists of a failure to provide
in the underlying events, her limited role in processing
                                                                   any treatment, then the court examines whether the
plaintiff's grievance is no basis for any Section 1983
                                                                   inmate's condition itself is “sufficiently serious.” Smith
claim against her. Marrero v. Kirkpatrick, 659 F.Supp.2d
                                                                   v. Carpenter, 316 F.3d 178, 185–86 (2d Cir.2003). When
422, 427 (W.D.N.Y.2009). To the extent she failed to
                                                                   a prisoner alleges “a temporary delay or interruption in
cause an investigation of plaintiff's complaints, that
                                                                   the provision of otherwise adequate medical treatment,”
would not give rise to a constitutional claim. Id .
                                                                   the court must focus on the seriousness of the particular
(citing Swift v. Tweddell, 582 F.Supp.2d 437, 445–46
                                                                   risk of harm that resulted from the challenged delay or
(W.D.N.Y.2008)). In any event, plaintiff alleges nothing
                                                                   interruption, rather than the prisoner's underlying medical
to indicate that plaintiff's complaint of harassment gave
                                                                   condition alone.” Id. at 185. The standard for determining
defendant Bellamy any reason to anticipate that he
                                                                   when a deprivation or delay in a prisoner's medical need is
would later be assaulted. Nor was it necessary for
                                                                   sufficiently serious, contemplates a condition of urgency
defendant Bellamy to alert Superintendent Graham;
                                                                   that may result in degeneration of the patient's condition
plaintiff acknowledges that he had already complained
                                                                   or extreme pain. Bellotto v. County of Orange, 248 Fed.
to and appealed grievances to Superintendent Graham
                                                                   Appx. at 236 (citing Chance v. Armstrong, 143 F.3d 698,
(Am.Compl.¶ II), and that the Superintendent assigned
                                                                   702 (2d Cir.1998) and Smith v. Carpenter, 316 F.3d at 187
a sergeant to investigate plaintiff's claims of harassment.
                                                                   (actual medical consequences are highly relevant)).
(Am.Compl.¶ II). Plaintiff has failed adequately to allege
personal involvement on the part of defendant Bellamy,
                                                                   The subjective prong of the deliberate indifference test
and claims against her should be dismissed.
                                                                   is satisfied when an official “knows that inmates face a
                                                                   substantial risk of serious harm and disregards that risk by


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         4
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 181 of 220
Purdie v. Graham, Not Reported in F.Supp.2d (2011)
2011 WL 941283

failing to take reasonable measures to abate it.” Farmer v.    assertions that severe back pain should preclude him
                                                               from manual labor did not state a claim for deliberate
Brennan, 511 U.S. 825, 847, 114 S.Ct. 1970, 128 L.Ed.2d
                                                               indifference where the medical staff repeatedly saw and
811 (1994). A plaintiff is not required to show that a
                                                               treated him, even if their lack of diagnosis and inadequate
defendant acted or failed to act “for the very purpose of
causing harm or with knowledge that harm will result,”         treatment constituted malpractice). 5 Even if Nurse Quinn
but must show that the official was aware of facts from        made the harsh comments plaintiff alleges, that would
which one could infer that “a substantial risk of serious      support an Eighth Amendment claim for deficient medical
harm” exists, and that the official drew that inference. Id.   care. See, e.g., Murray v. Michael, 9:03–CV–1434, 2005
at 835, 837.                                                   WL 2204985, at *13–14 (N.D.N.Y. Sept.7, 2005) (Report–
                                                               Recommendation) (alleged threats from a doctor to an
A plaintiff's disagreement with prescribed treatment does      inmate patient to stop “abusing sick call privileges” did
not rise to the level of a constitutional claim. Sonds         not rise to the level of deliberate indifference).
v. St. Barnabas Hosp. Correctional Health Services, 151
F.Supp.2d 303, 311 (S.D.N.Y.2001). An inmate does              The decision not to refer plaintiff to an outside hospital,
not have the right to treatment of his choice. Dean v.         and Nurse Quinn's decision that he required mental health
Coughlin, 804 F.2d 207, 215 (2d Cir.1986). Even if the         treatment does not constitute deliberate indifference, even
medical judgments of prison staff amount to negligence or      if contrary to plaintiff's preferences. The fact that plaintiff
malpractice, malpractice does not become a constitutional      admittedly continued to receive mental health treatment
violation simply because the plaintiff is an inmate. Ross v.   following his transfer from Auburn (Am.Compl.¶ V)
Kelly, 784 F.Supp. 35, 44–45 (W.D.N.Y.), aff'd, 970 F.2d       undercuts plaintiff's conclusory allegation that Nurse
896 (1992) (table); Kellam v. Hunt, 9:04–CV–1225 (LEK/         Quinn referred him to OMH for any malicious reason.
GJD), 2007 WL 2764814, at *6 (N.D.N.Y. Sept. 20, 2007).        Accordingly, plaintiff's claim as to Nurse Quinn should be
                                                               dismissed.

   B. Application                                              WHEREFORE, based on the findings above, it is
The amended complaint alleges that the plaintiff was
provided medical treatment immediately after his injury,       RECOMMENDED, that defendants' motion to dismiss
although his request to be sent to an outside hospital         (Dkt. No. 32) be GRANTED, and that the claims in
was denied. (Am.Compl.III). Plaintiff also suggests that       the amended complaint against defendants McCarthy,
he was denied emergency sick treatment, at some point,         Graham, Ramsey, Blaisdell, Bellamy, and Quinn be
by Nurse Quinn. Plaintiff claims that Nurse Quinn told
                                                               DISMISSED IN THEIR ENTIRETY. 6
the plaintiff to “shut up about his injuries,” and said
that he wouldn't need medical care if he had not fought
                                                               Pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 72.1(c),
with another inmate. (Am.Compl.V). Finally, plaintiff
                                                               the parties have fourteen days within which to file written
alleges that, because of his continuing complaints about
                                                               objections to the foregoing report. Such objections shall
his injuries, Nurse Quinn placed the plaintiff in the care
                                                               be filed with the Clerk of the Court. FAILURE TO
of the Office of Mental Health, which continued to treat
                                                               OBJECT TO THIS REPORT WITHIN FOURTEEN
plaintiff after he left Auburn.
                                                               DAYS WILL PRECLUDE APPELLATE REVIEW.
                                                               Roldan v. Racette, 984 F.2d 85, 89 (2d Cir.1993) (citing
 *7 While plaintiff may have disagreed with Nurse
                                                               Small v. Secretary of Health and Human Services, 892 F.2d
Quinn's medical judgment as to his condition and the
                                                               15 (2d Cir.1989)); 28 U.S.C. § 636(b)(1); Fed.R.Civ.P. 6(a),
level of care he required on one particular occasion, he
                                                               6(e), 72.
fails to state a claim of deliberate indifference, given the
medical care that he admittedly received for his injuries.
See Sonds, 151 F.Supp.2d at 312 (disagreements over            All Citations
forms of treatment implicate medical judgments and not
the Eighth Amendment) (citing Estelle, 429 U.S. at 107)        Not Reported in F.Supp.2d, 2011 WL 941283
(inmate who alleged doctors did not credit his repeated




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         5
        Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 182 of 220
Purdie v. Graham, Not Reported in F.Supp.2d (2011)
2011 WL 941283



Footnotes
1     Plaintiff's Second Response (Pl.'s Second Resp.) (Dkt. No. 50), was filed after defendant Karen Bellamy joined the motion
      to dismiss (Dkt. No. 32).
2     Office of Mental Health (See Pl.'s Resp. 8).
3     Defense counsel has not moved to dismiss the claims against defendants Vosberg, Conners, Gusewicz, or Graf—a
      Sergeant at Auburn who responded to the assault of plaintiff on August 4, 2009, who ordered the subsequent search
      of plaintiff's cell, and who allegedly caused plaintiff to be confined in the SHU after a weapon was found in his cell.
      (Am.Compl.¶ ¶ III.3, VIII).
4     Plaintiff states that Ramsey “was ordered to search my cell A–7–4 and a weapon was found on the floor under
      my bed.” (Am.Compl.¶ III.9). Plaintiff later states that “C.O. Blaisdell was the office[r] I believe to retrieve the
      weapon.” (Am.Compl. p. 9). Either way, helping to break up a fight among inmates, and subsequently retrieving a weapon
      from a cell is not connected with any constitutional violation plaintiff alleges.
5     See also Brown v. White, 9:08–CV–200 (GLS/ATB), 2010 WL 985184, at *11 (N.D.N.Y. Mar. 15, 2010) (even if nurse
      had been completely dismissive of plaintiff, who sought emergency medical treatment based on complaints of back pain
      that the nurse did not view as an emergency, it would not constitute deliberate indifference); Savage v. Brue, 9:05–CV–
      857, 2007 WL 3047110 at *9 (N.D.N.Y. Oct.18, 2007) (nurse refused pain medication to an inmate confined in a special
      housing unit for 48 hours with no mattress who complained of “extreme” back and neck pain due to a recent injury, and
      advised the inmate that he would need to “adjust to it”; while the nurse may have been negligent in her care, she was
      not reckless or deliberately indifferent).
6     All claims against defendants Conners, Gusewicz, Graf, and Vosberg remain.


End of Document                                             © 2019 Thomson Reuters. No claim to original U.S. Government Works.




             © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             6
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 183 of 220
Purdie v. Graham, Not Reported in F.Supp.2d (2011)
2011 WL 940469

                                                               Blaisdell, Quinn, and Bellamy are dismissed from this
                                                               action.
                  2011 WL 940469
    Only the Westlaw citation is currently available.
             United States District Court,                     I. RELEVANT BACKGROUND
                   N.D. New York.                              Plaintiff filed his initial Complaint on August 27, 2009.
                                                               (Dkt. No. 1.) On November 18, 2009, Plaintiff filed an
              Sidney E. PURDIE, Plaintiff,
                                                               Amended Complaint (Dkt. No. 6), which was stricken
                           v.
                                                               by the Court pursuant to its Decision and Order of
      H.D. GRAHAM, Superintendent; Conners,
                                                               July 20, 2010. (Dkt. No. 19.) In that same Decision and
    Correctional Officer; M. Ramsey, Correctional              Order, the Court accepted for filing Plaintiff's Second
      Officer; C. Guzewicz, Correctional Officer;              Amended Complaint, except for certain of the claims
  Blaisdell, Correctional Officer; McCarthy, Captain;          therein, which were futile due to their failure to state
     Karen Bellamy, I .G.R.C. Director; Vosberg,               a claim upon which relief could be granted. (Id.) More
 Correctional Officer; and Quinn, Nurse, Defendants.           specifically, the Court dismissed without prejudice, as
                                                               Defendants to this action, the following individuals and
             No. 9:09–CV–0971 (GTS/ATB).                       entity: Lt. Quinn, Sgt. E. Graf, M. Sullivan, Stichland,
                           |                                   Nancy Doe, John F. Zebrowski, Richard Roy, J. Festa, an
                     March 16, 2011.                           unnamed Disciplinary Hearing Officer, and the Auburn
                                                               Correctional Facility Medical Department. (Id.)
Attorneys and Law Firms

Sidney E. Purdie, Dannemora, NY, pro se.
                                                                  A. Plaintiff's Claims
Hon. Eric T. Schneiderman, Attorney General for                Generally, construed with the utmost of liberality,
the State of New York, Adrienne J. Kerwin, Esq.,               Plaintiff's Second Amended Complaint alleges that,
Assistant Attorney General, of Counsel, Albany, NY, for        while Plaintiff was incarcerated at Auburn Correctional
Defendant.                                                     Facility (“Auburn C.F.”), he filed “complaints” against
                                                               Defendant Vosberg claiming that Vosberg was harassing
                                                               him, which resulted in Defendants Vosberg and Conners
                                                               retaliating against him by, among other things, denying
                DECISION and ORDER
                                                               him food and recreation. (Dkt. No. 20 at 2.) Plaintiff
Hon. GLENN T. SUDDABY, District Judge.                         alleges that he filed his “complaints” with Defendant
                                                               Bellamy, the Head Grievance Director, and appealed the
 *1 Currently before the Court, in this pro se prisoner        decisions to Defendant Superintendent Graham. (Id. at
civil rights action filed by Sidney E. Purdie (“Plaintiff”)    2–3.) Plaintiff alleges that, because he filed grievances
against nine employees of the New York State                   against Defendant Vosberg, Vosberg told Plaintiff that he
Department of Correctional Services (“Defendants”), are        was going to get even with Plaintiff. (Id. at 3–4.)
the following: (1) Defendants' motion to dismiss Plaintiff's
claims in his Second Amended Complaint against                 Plaintiff further alleges that Defendant Vosberg “paid
Defendants McCarthy, Graham, Ramsey, Blaisdell,                inmates cigarettes to stab [Plaintiff] in retaliation
Quinn, and Bellamy for failure to state a claim                for written reports upon C.O. Vosberg and C.O.
upon which relief can be granted (Dkt. Nos.32,                 Conners.” (Id. at 5.) Plaintiff alleges that, as a result, on
48), and (2) United States Magistrate Judge Andrew             August 4, 2009, Defendant Guzewicz opened Plaintiff's
T. Baxter's Report–Recommendation recommending                 cell doors and permitted an inmate to assault him,
that Defendants' motion be granted and Defendants              in retaliation for Plaintiff filing complaints against
McCarthy, Graham, Ramsey, Blaisdell, Quinn, and                Defendant Vosberg. (Dkt. No. 20.) Plaintiff alleges that,
Bellamy be dismissed from this action (Dkt. No. 51). For       after the assault, he was deprived of medical treatment and
the reasons set forth below, the Report–Recommendation         denied the process he was due at his Tier III disciplinary,
is accepted and adopted in its entirety; Defendant's motion    which took place as a result of Defendant Ramsey finding
is granted; and Defendants McCarthy, Graham, Ramsey,           a weapon in his cell during a search subsequent to the


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       1
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 184 of 220
Purdie v. Graham, Not Reported in F.Supp.2d (2011)
2011 WL 940469

assault, and resulted in his confinement in a special
housing unit. (Id.)                                             On September 16, 2010, Plaintiff submitted a response
                                                                in opposition to Defendants' motion. (Dkt. No. 36.)
 *2 Based on these factual allegations, Plaintiff's             In his response, Plaintiff argues as follows: (1) his
Complaint—when construed with the utmost of                     due process claim against Defendant McCarthy should
special leniency—alleges that Defendants violated his           not be dismissed because, by not allowing Plaintiff to
constitutional rights in the following manner: (1)              present witnesses at the disciplinary hearing, Defendant
Defendants Vosberg and Conners retaliated against him           McCarthy violated his right to present a proper defense;
by denying him recreational and meal privileges because         (2) his claims against Defendant Graham should not
he filed “complaints” against Defendant Vosberg, in             be dismissed because (a) as Supervisor of Auburn
violation of his First Amendment rights; (2) Defendant          C.F., Defendant Graham received notice of Defendant
Guzewicz retaliated against him for filing grievances           Vosberg's threats against Plaintiff, yet failed to remedy
against Defendant Vosberg by opening his cell door              the situation, and (b) Defendant Graham assigned
and permitting an inmate to assault him, in violation           Defendant McCarthy to conduct his Tier III hearing, and
of his First Amendment rights; (3) Defendant Guzewicz           Defendant McCarthy violated his constitutional rights;
failed to protect him from an assault by an inmate, in          (3) Defendants Ramsey and Blaisdell should not be
violation of his Eighth Amendment rights; (4) Defendant         dismissed because, although “none of the[ ] allegations
Quinn acted with deliberate indifference to Plaintiff's         [in the Second Amended Complaint] allege any conduct
serious medical needs by refusing to treat his wounds or        on the part of ... Ramsey or Blaisdell that violates any
grant his request for a hospital transfer, in violation of      constitutional right of the Plaintiff[,]” these Defendants
his Eighth Amendment rights; (5) Defendant McCarthy             “should be permitted to testify at trial upon what took
denied him the process he was due at his disciplinary           place on August 4, 200[9] ....“; and (4) his medical
hearing by not permitting him to present witnesses, in          indifference and retaliation claims against Defendant
violation of the Fourteenth Amendment; (6) Defendant            Quinn should not be dismissed because Plaintiff has
Bellamy, as the “Head Grievance Director,” was aware of         alleged facts plausibly suggesting that she denied him
Plaintiff's complaints regarding Defendant Vosberg, yet         proper medical treatment and placed him in the care of
failed to prevent Vosberg's subsequently ordered assault        Mental Health instead of a hospital. (Dkt. No. 36.)
of Plaintiff; and (7) Defendant Graham, as the Supervisor
of Auburn C.F., is liable for the unconstitutional acts of       *3 On December 27, 2010, Defendant Bellamy submitted
his subordinates. (Id.)   1                                     a letter motion requesting to join in Defendants' motion
                                                                to dismiss, which was subsequently granted by the Court.
For a more detailed recitation of the factual allegations       (Dkt. No. 48.)
giving rise to the above-described claims, the Court refers
the reader to Plaintiff's Second Amended Complaint in           On January 7, 2011, Plaintiff submitted a second response,
its entirety, and to Magistrate Judge Baxter's Report–          in opposition to Defendant Bellamy's letter-motion. (Dkt.
Recommendation. (Dkt.Nos.20, 51.)                               No. 50.) In his response, Plaintiff argues that his claim
                                                                against Defendant Bellamy should not be dismissed
                                                                because she failed to process his grievance filings, and
  B. Defendants' Motion                                         therefore his “complaints” were not brought to the
On September 10, 2010, Defendants filed their motion to         attention of the Superintendent and properly investigated.
dismiss. (Dkt. No. 32.) In their motion, Defendants argue       (Id.)
that, because Plaintiff's Second Amended Complaint fails
to state a claim against Defendants McCarthy, Graham,
Ramsey, Blaisdell or Quinn, each of these individuals              C. Magistrate Judge Baxter's Report–Recommendation
should be dismissed as Defendants from the action. (Dkt.        On January 19, 2011, Magistrate Judge Baxter
No. 32.) For a more detailed recitation of Defendants'          issued a Report–Recommendation recommending that
argument, the Court refers the reader to the motion to          Defendants' motion be granted, and that Defendants
dismiss in its entirety, as well as Magistrate Judge Baxter's   McCarthy, Graham, Ramsey, Blaisdell, Quinn, and
thorough Report–Recommendation. (Id.)                           Bellamy be dismissed from this action. (Dkt. No. 51.)
                                                                In support of his recommendation, Magistrate Judge


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     2
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 185 of 220
Purdie v. Graham, Not Reported in F.Supp.2d (2011)
2011 WL 940469

Baxter found, inter alia, as follows: (1) because Plaintiff's   error or manifest injustice. See Brown v. Peters, 95–
witnesses submitted testimony prior to Plaintiff's Tier III     CV–1641, 1997 WL 599355, at *2–3 (N.D.N.Y. Sept.
disciplinary hearing, Plaintiff's Fourteenth Amendment          22, 1997) (Pooler, J.) [collecting cases], aff'd without
due process claim against Defendant McCarthy must               opinion, 175 F.3d 1007 (2d Cir.1999). 3 Similarly, when
fail as a matter of law; (2) Plaintiff's Second Amended         a party makes no objection to a portion of a report-
Complaint fails to allege facts plausibly suggesting            recommendation, the Court reviews that portion for clear
that Defendant Quinn was deliberately indifferent to            error or manifest injustice. See Batista v. Walker, 94–CV–
his serious medical needs because his claim rests on            2826, 1995 WL 453299, at *1 (S.D.N.Y. July 31, 1995)
his disagreement with the treatment received, which is          (Sotomayor, J.) [citations omitted]; Fed.R.Civ.P. 72(b),
not actionable under the Eighth Amendment; and (3)              Advisory Committee Notes: 1983 Addition [citations
Plaintiff's Second Amended Complaint fails to allege facts      omitted]. After conducting the appropriate review, the
plausibly suggesting that Defendants Graham, Bellamy,           Court may “accept, reject, or modify, in whole or in part,
Ramsey, or Blaisdell were personally involved in any            the findings or recommendations made by the magistrate
alleged constitutional violations. (Id.) Familiarity with the   judge.” 28 U.S.C. § 636(b) (1)(C).
remaining grounds of Magistrate Judge Baxter's Report–
Recommendation is assumed in this Decision and Order,
which is intended primarily for review by the parties.             B. Standard Governing a Motion to Dismiss
                                                                 *4 Magistrate Judge Baxter correctly recited the legal
On January 27, 2011, Plaintiff filed his Objection to           standard governing a motion to dismiss. (Dkt. No. 51.) As
the Report–Recommendation. (Dkt. No. 52.) In his                a result, this standard is incorporated by reference in this
Objection, Plaintiff argues, inter alia, as follows: (1)        Decision and Order.
Defendant McCarthy deprived him of a fair and impartial
hearing by not allowing him to present witnesses at the
hearing for safety reasons, and/or declining to provide         III. ANALYSIS
him, prior to the hearing, with a copy of the record            As an initial matter, even when construed with the utmost
testimony given by his witnesses; (2) Defendant Quinn           of liberality, Plaintiff's Objections fail to specifically
acted with deliberate indifference to his serious medical       address Magistrate Judge Baxter's recommendations.
needs by not providing him with bandages to stop bleeding       Instead, Plaintiff's Objections simply reiterate the
from his eye, and instead recommending that he be taken         arguments Plaintiff presented in his prior papers to the
to the Office of Mental Health; and (3) “The Supervisory        Court. As a result, and for the reasons explained above
Officials [were] personally involved in the grossly negligent   in Part II.A. of this Decision and Order, the Court need
[actions of] the[ir] subordinates” because they were aware      review the Report–Recommendation only for clear error.
of the threats made to Plaintiff and failed to take remedial
action. (Id.)                                                   After carefully reviewing all of the papers in this
                                                                action, including Magistrate Judge Baxter's Report–
                                                                Recommendation, and Plaintiff's objections thereto, the
II. APPLICABLE LEGAL STANDARDS                                  Court concludes that the Report–Recommendation is
                                                                well-reasoned and not clearly erroneous. Magistrate
  A. Standard of Review Governing a Report–                     Judge Baxter employed the proper legal standards,
  Recommendation                                                accurately recited the facts, and reasonably applied the
When specific objections are made to a magistrate               law to those facts. As a result, the Court accepts and
judge's report-recommendation, the Court makes a “de            adopts the Report–Recommendation for the reasons
novo determination of those portions of the report or           stated therein. The Court would add only three points.
specified proposed findings or recommendations to which
objection is made.” See 28 U.S.C. § 636(b)(1)(C). 2             First, the Report–Recommendation would survive even a
When only general objections are made to a magistrate           de novo review.
judge's report-recommendation, or where the objecting
party merely reiterates the same arguments taken in             Second, with regard to his deliberate-indifference-to-
its original papers submitted to the magistrate judge,          serious-medical-needs claim against Defendant Quinn,
the Court reviews the report-recommendation for clear           Plaintiff's asserts for the first time in his objections that


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        3
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 186 of 220
Purdie v. Graham, Not Reported in F.Supp.2d (2011)
2011 WL 940469

Defendant Quinn refused to provide him with bandages
                                                                   *5 Third, to the extent that Plaintiff now argues that he
on a second occasion, despite the fact that he was bleeding
                                                                  attempted to assert, in his Second Amended Complaint,
from his eye. More specifically, Plaintiff asserts that (1)
                                                                  a retaliation claim against Defendant Quinn based on
after he was treated by medical staff for his injuries,
                                                                  her allegedly having had him transferred to the Office
he was permitted to shower, (2) during his shower, his
                                                                  of Mental Health for “refus[ing] to stay quiet about [his]
bandages came loose, causing him to bleed from his
                                                                  injuries,” the Court rejects that argument (and dismisses
eye, and (3) he subsequently was taken to medical to
                                                                  any such claim) for the following two alternative reasons:
see Defendant Quinn, who refused to provide him with
                                                                  (1) Plaintiff has not alleged facts plausibly suggesting
bandages, instead recommending that he be taken to the
                                                                  that his “refus[al] to stay quiet about [his] injuries”
Office of Mental Health. (Dkt. No. 52.) As an initial
                                                                  was activity protected by the First Amendment under
matter, the Court need not, and does not, consider this
                                                                  the circumstances; and (2) even if he has alleged such
allegation because it was raised for the first time in
                                                                  facts, Plaintiff has not alleged facts plausibly suggesting
Plaintiff's objection to the Report–Recommendation. See
                                                                  a causal connection between that activity and his transfer
Morales v. Santor, 94–CV–0217, 1995 WL 760625, at
                                                                  to the Office of Mental Health, which-according to
*2 (N.D.N.Y. Dec. 4, 1995) (McAvoy, C. J.) (refusing
                                                                  Plaintiff's own factual allegations-appears to have been
to consider issues raised for the first time in objections
                                                                  caused by (a) Defendant Quinn's (allegedly erroneous)
to a magistrate judge's report and recommendation).
                                                                  medical judgment that he was a harm to himself, and (b)
Plaintiff has already filed a Complaint, an Amended
                                                                  his subsequently diagnosed depression and severe mood
Complaint, and a Second Amended Complaint, in which
                                                                  swings. The Court notes that conspicuously missing from
he could have asserted this allegation. Furthermore,
                                                                  Plaintiff's otherwise factually laden Second Amended
Defendants have gone to the burden and expense of
                                                                  Complaint is any factual allegation plausibly suggesting
preparing a lengthy motion to dismiss with regard to
                                                                  how (1) he subsequently “refused to stay quiet about [his]
Plaintiff's allegations. Moreover, permitting Plaintiff to
                                                                  injuries,” (2) any such subsequent refusal constituted a
change the landscape of his allegations at such a point
                                                                  complaint that he experienced a correctional employee-
in the action would be an inefficient use of judicial
                                                                  ordered assault, and (3) how Defendant Quinn knew of
resources, and indeed would frustrate the purpose of
                                                                  that subsequent complaint of assault.
the Magistrates Act. Greenhow v. Sec ‘y of Health &
Human Servs., 863 F.2d 633, 638–39 (9th Cir.1988)
                                                                  ACCORDINGLY, it is
(“[A]llowing parties to litigate fully their case before the
magistrate and, if unsuccessful, to change their strategy
                                                                  ORDERED that Magistrate Judge Baxter's Report–
and present a different theory to the district court would
                                                                  Recommendation (Dkt. No. 51) is ACCEPTED and
frustrate the purpose of the Magistrates Act.”), overruled
                                                                  ADOPTED in its entirety; and it is further
on other grounds by U.S. v. Hardesty, 977 F.2d 1347
(9th Cir.1992). Finally, the Court notes that, even if
                                                                  ORDERED that Defendants' motion to dismiss
it were to consider this allegation, Plaintiff's deliberate-
                                                                  (Dkt.Nos.32, 48) is GRANTED and the following
indifference-to-serious-medical-needs claim would still
                                                                  Defendants are dismissed from the action: McCarthy,
be dismissed because in neither his Second Amended
                                                                  Graham, Ramsey, Blaisdell, Bellamy, and Quinn.
Complaint nor his Objections does Plaintiff allege facts
plausibly suggesting that the cut over his eye was severe
enough to produce death, degeneration or extreme pain.            All Citations
Indeed, his allegation that he refused stitches belies such
a conclusion.                                                     Not Reported in F.Supp.2d, 2011 WL 940469


Footnotes
1      The Court notes that, even when construed with the utmost of special liberality, Plaintiff's Second Amendment Complaint
       does not attempt to assert a claim against Defendants Ramsey and Blaisdell. For example, with regard to these two
       Defendants, Plaintiff alleges merely as follows: “The following staff responded to the Code (1) alert on August 4, 2009 [:]
       Sgt. Graf, C.O. M. Ramsey, Blasdell and another Officer unknown to Petitioner.... After medical staff patched me up with
       multiple bandages, I was sent to the SHU Housing because the Sgt. said that C.O. M. Ramsey was ordered to search


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             4
        Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 187 of 220
Purdie v. Graham, Not Reported in F.Supp.2d (2011)
2011 WL 940469

      my cell A–7–4 and a weapon was found on the floor under my bed.... I was not present when my cell got searched, nor
      was I present when my cell got packed up. I did not retrieve my property until I arrived at Clinton Correctional Facility,
      and that was after I was housed in Clinton Correctional Facility for a month. By this time, all of my property was stolen
      and I lost most of my legal documents to develop the facts of my claim upon.... While at Auburn Correctional Facility, Sgt.
      Graf had received a phone call, unknown to the petitioner, where he informed petitioner that he had to be sent to SHU
      Housing Unit because an order was given to C.O. Ramsey to search petitioner's cell and a weapon was found under
      petitioner's bed.... Also, note C.O. Blaisdell was the office[r] I believe to retrieve the weapon.” (Dkt. No. 20, at 4–5, 7, 9.)
      Indeed, in his responsive papers, Plaintiff suggests that he named Defendants Ramsey and Blaisdell merely so that they
      could testify at a trial in this action. (Dkt. No. 36 at 7.)
2     On de novo review, “[t]he judge may ... receive further evidence....” 28 U.S.C. § 636(b)(1)(C). However, a district court will
      ordinarily refuse to consider evidentiary material that could have been, but was not, presented to the Magistrate Judge
      in the first instance. See, e.g., Paddington Partners v. Bouchard, 34 F.3d 1132, 1137–38 (2d Cir.1994) (“In objecting to a
      magistrate's report before the district court, a party has no right to present further testimony when it offers no justification
      for not offering the testimony at the hearing before the magistrate.”) [internal quotation marks and citations omitted];
      Pan Am. World Airways, Inc. v. Int'l Bhd. of Teamsters, 894 F.2d 36, 40, n. 3 (2d Cir.1990) (district court did not abuse
      its discretion in denying plaintiff's request to present additional testimony where plaintiff “offered no justification for not
      offering the testimony at the hearing before the magistrate”).
3     See also Camardo v. Gen. Motors Hourly–Rate Emp. Pension Plan, 806 F.Supp. 380, 382 (W.D.N.Y.1992) (explaining
      that court need not consider objections that merely constitute a “rehashing” of the same arguments and positions taken
      in original papers submitted to the magistrate judge); accord, Praileau v. Cnty. of Schenectady, 09–CV–0924, 2010 WL
      3761902, at *1, n. 1 (N.D.N.Y. Sept. 20, 2010) (McAvoy, J.); Hickman ex rel. M.A.H. v. Astrue, 07–CV–1077, 2010 WL
      2985968, at *3 & n. 3 (N.D.N.Y. July 27, 2010) (Mordue, C.J.); Almonte v. N.Y.S. Div. of Parole, 04–CV–0484, 2006 WL
      149049, at *4 (N.D.N.Y. Jan. 18, 2006) (Sharpe, J.).


End of Document                                                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                  5
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 188 of 220
Sawyer v. New York State Depat. of Correctional Services, Not Reported in F.Supp.3d...
2015 WL 6644112

                                                                     and recommendation on dispositive motions. The matter
                                                                     is presently before the court on Defendants' motion to
    KeyCite Red Flag - Severe Negative Treatment                     dismiss (Doc. No. 23), filed November 28, 2014.
Report and Recommendation Adopted in Part, Rejected in Part by
Sawyer v. New York State Dept. of Correctional Services, W.D.N.Y.,
October 28, 2015
                  2015 WL 6644112                                                        BACKGROUND
    Only the Westlaw citation is currently available.
             United States District Court,                           On February 23, 2011, Plaintiff Trazz Sawyer (“Plaintiff”
                   W.D. New York.                                    or “Sawyer”), proceeding pro se, commenced this
                                                                     civil rights action pursuant to 42 U.S.C. § 1983,
                 Trazz SAWYER, Plaintiff,                            alleging Defendants, employees of New York State
                            v.                                       Department of Correctional Services (“DOCCS”), 1
        NEW YORK STATE DEPARTMENT OF                                 at Elmira Correctional Facility (“Elmira” or “the
     CORRECTIONAL SERVICES, Brian Fischer,                           correctional facility”), engaged in conduct resulting in
     Commissioner, Dept. of Corr. Services, Mark                     numerous constitutional violations against Plaintiff. On
     Bradt, former Superintendent of Elmira Corr.                    March 7, 2012 (Doc. No. 8) (“March 7, 2012 Order”),
  Facility, S.E. Racette, Superintendent, Elmira Corr.               District Judge Michael A. Telesca, inter alia, screened the
   Facility, S.J. Wenderlich, Deputy Superintendent                  Complaint pursuant to the criteria of 28 U.S.C. §§ 1915(e)
                                                                     and 1915A, dismissing some claims and Defendants,
    of Security, Raymond Coveny, Captain, Elmira
                                                                     allowing other claims to proceed, and granting Plaintiff
    Corr. Facility, Jeffrey Gray, Lieutenant, Elmira
                                                                     until April 12, 2012 to file any amended complaint, which
     Corr. Facility, Sgt. Michael Backer, Sergeant,
                                                                     the United States Marshal was directed to serve upon
    Elmira Corr. Facility, Tim Sewalt, Corr. Officer,                Defendants.
    Elmira Corr. Facility, D.J. Knuth, Corr. Officer,
   Elmira Corr. Facility, Jason Elliott, Corr. Officer,              On April 20, 2012, Plaintiff filed the Amended
       Elmira Corr. Facility, and Karen Bellamy,                     Complaint (Doc. No. 9) (“Amended Complaint”),
  Director, Inmate Grievance Program, Defendants.                    asserting nine claims for relief, including, as relevant
                                                                     here, Eighth Amendment claims for failure to protect,
                    No. 11–CV–00152S(F).                             deliberate indifference and cruel and unusual punishment
                              |                                      against former Superintendent of Elmira Mark Bradt
                    Signed June 30, 2015.                            (“Bradt”), Amended Complaint ¶¶ 27–30 (“Third
                                                                     Claim”), Lieutenant Jeffery Gray (“Gray”), Amended
Attorneys and Law Firms
                                                                     Complaint ¶¶ 36–38 (“Fifth Claim”), and Correctional
Trazz Sawyer, Moravia, NY, pro se.                                   Officer Jason Elliott (“Elliott”), Amended Complaint ¶¶
                                                                     64–69 (“Ninth Claim”). Plaintiff's Third Claim also alleges
Eric T. Schneiderman, Attorney General, State of New                 denial of due process by Defendant Bradt. Amended
York, Kathleen M. Kazcor, Assistant Attorney General,                Complaint ¶ 30. On March 13, 2014 (Doc. No. 11)
of Counsel, Buffalo, NY, for Defendants.                             (“March 13, 2014 Order”), Judge Telesca stated “[t]he
                                                                     amended complaint has been screened by the Court with
                                                                     respect to the 28 U.S.C. §§ 1915(e) and 1915A criteria.”
         REPORT and RECOMMENDATION                                   March 13, 2014 Order at 1.

LESLIE G. FOSCHIO, United States Magistrate Judge.                   On August 6, 2014, a motion seeking dismissal of
                                                                     the action (Doc. No. 14) (“First Motion to Dismiss”),
                      JURISDICTION                                   was filed by Defendants Backer, Coveny, Fischer,
                                                                     Knuth, Sewalt, and Wenderlich. On November 28,
 *1 This case was referred to the undersigned by                     2014, the instant motion seeking dismissal of the
Honorable William M. Skretny on October 29, 2014,                    action (Doc. No. 23) (“Second Motion to Dismiss”),
for all pretrial matters including preparation of a report           was filed by Defendants Bradt, Gray and Elliott


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          1
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 189 of 220
Sawyer v. New York State Depat. of Correctional Services, Not Reported in F.Supp.3d...
2015 WL 6644112

(together, “Defendants”), supported by the attached            a “rat” and snitch,” which DOCCS employees ignored.
Defendants' Memorandum of Law in Support of                    Plaintiff also filed several inmate grievances regarding
Motion to Dismiss (Doc. No. 23–1) (“Defendants'                the alleged threats against him, including a grievance of
Memorandum”), and an appendix of unpublished                   February 8, 2008 (“February 8, 2008 grievance”), none of
decisions on which Defendants rely (Doc. No. 23–2)             which were found to have any merit.
(“Unpublished Decisions Appendix”). On December 18,
2014, Plaintiff filed Plaintiff's Second Memorandum of         At 11:00 A.M. on February 28, 2008, an unidentified
Law in Opposition to Defendants Motion to Dismiss              gallery officer opened Plaintiff's cell door despite the fact
(Doc. No. 25) (“Defendant's Response”).                        that Plaintiff was not scheduled to attend any program at
                                                               that time. Plaintiff looked out of the open cell door, and
In a Report and Recommendation filed December 23,              was attacked by two unidentified inmates who punched
2014 (Doc. No. 26) (“December 23, 2014 R & R”), the            Plaintiff in the face and slashed him several times with
undersigned recommended the First Motion to Dismiss            a weapon, resulting in two deep cuts to Plaintiff's arm
be granted. No objections to the December 23, 2014 R &         requiring 28 staples to close, as well as a cut to his chest
R were filed and, by text order entered January 14, 2015,      and face (“the assault”). Plaintiff reported the assault to
District Judge William M. Skretny adopted the R & R            a corrections officer making his rounds, who arranged
(Doc. No. 27) (“January 14, 2015 Order”), and the action       for Plaintiff to be escorted to the correctional facility's
was dismissed as against Defendants Backer, Coveny,            hospital, subsequent to which Plaintiff was placed in the
Fischer, Knuth, Sewalt, and Wenderlich. On February            correctional facility's Special Housing Unit (“SHU”). On
20, 2015, Defendants filed Defendants' Memorandum of           February 29, 2008, Plaintiff was charged in an Inmate
Law in Further Support of the Second Motion to Dismiss         Misbehavior Report (“the Misbehavior Report”) with
(Doc. No. 29) (“Defendants' Reply”). Oral argument was         self-harm based on the injuries Plaintiff sustained during
deemed unnecessary.                                            the assault. On March 17, 2008, Plaintiff, following a Tier
                                                               III Superintendent's Hearing, was found guilty of self-
 *2 Based on the following, Defendants' Second Motion          harm and sentenced to six months SHU confinement with
to Dismiss should be GRANTED in part and DENIED                loss of personal property and mail. Plaintiff ultimately
in part.                                                       served only 60 days in SHU during which he maintains
                                                               he was served food that was tampered with and continued
                                                               to receive threats, was harassed and was “poked with a
                                                               needle like object” that caused Plaintiff further stress, i.e.,
                        FACTS 2                                a fear of infection, until he was able to take an HIV/
                                                               AIDS test several months later. Amended Complaint ¶ 20.
At all times relevant to this action, Plaintiff Trazz Sawyer
                                                               Plaintiff maintains he although knew “that making such
(“Plaintiff” or “Sawyer”), was incarcerated at Elmira
                                                               outlandish sounding claims would make him sound not
Correctional Facility (“Elmira” or “the correctional
                                                               too mentally sound and like a person who would harm
facility”). Plaintiff's claims against Defendants Bradt,
                                                               himself by cutting,” it was clear no correctional officer
Gray, and Elliott arise from an alleged scheme at the
                                                               truly believed Plaintiff was mentally unsound because
correctional facility in which certain unidentified DOCCS
                                                               Plaintiff was never offered mental or psychological care.
employees who worked in the correctional facility's mess
                                                               Id.
hall were stealing boxes of meat from the correctional
facility by transferring the food from the correctional
                                                                *3 Plaintiff claims Defendant Bradt, as former Elmira
facility to a state vehicle, and then to their personal
                                                               Superintendent, supervised all DOCCS employees at the
vehicles by which the food was then driven to the
                                                               correctional facility, was aware of each grievance filed,
thieving employee's homes. Plaintiff claims the thieving
                                                               and in receipt of Plaintiff's claim that a physical assault
DOCCS employees shared some of the stolen food with
                                                               against him by other inmates was imminent, yet failed to
other inmates in return for the inmates' cooperation
                                                               appoint staff to properly investigate Plaintiff's complaints,
by not reporting the thefts. Plaintiff claims that after
                                                               failed to protect Plaintiff from the threatened assault and
Plaintiff reported the theft to other DOCCS employees,
                                                               was deliberately indifferent to Plaintiff's risk of harm.
the inmates who had benefited from the alleged thefts
                                                               According to Plaintiff, despite repeatedly complaining to
made physical threats against Plaintiff, calling plaintiff


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         2
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 190 of 220
Sawyer v. New York State Depat. of Correctional Services, Not Reported in F.Supp.3d...
2015 WL 6644112

Bradt, prior to the assault, that a “hit” had been placed      that recommendation was adopted by Judge Skretny.
on him and that corrections officers were calling Plaintiff    January 14, 2015 Order. Accordingly, that decision is now
a “snitch” and “rat” because Plaintiff had complained          the law of the case and applies with equal force to the
about the food theft, Bradt failed to provide Plaintiff        Second Motion to Dismiss. Rezzonico v. H & R Block,
with any protection. Amended Complaint ¶ 30. Plaintiff         Inc., 182 F.3d 144, 148 (2d Cir.1999) ( “The law of the
further maintains Bradt violated Plaintiff's Fourteenth        case doctrine is similar to the issue preclusion prong of
Amendment due process rights by appointing to preside          res judicata in that it limits relitigation of an issue once
over the Tier III disciplinary hearing a hearing officer who   it has been decided.”). Alternatively, although Plaintiff
had previously been appointed to investigate Plaintiff's       argued in opposition that the Amended Complaint was
food theft complaints against the hearing officer's co-        timely served, Plaintiff's Response at 4–6, Defendants, by
workers and friends. Id. ¶ 29.                                 failing in their Reply, filed February 20, 2015, to argue in
                                                               further support of the argument have effectively conceded
Plaintiff alleges that Defendant Gray investigated             it. See Ceglia v. Zuckerberg, 2013 WL 1208558, at *
Plaintiff's grievances and claims prior to the assault,        20 (W.D.N.Y. Mar. 26, 2013) (citing cases), report and
including a February 13, 2008 grievance, EL–984–08,            recommendation adopted by 2014 WL 1224574 (W.D.N.Y.
concerning plots by officers and other inmates to harm         Mar. 25, 2014), aff'd, 600 Fed Appx. 34 (2d Cir. Apr. 20,
Plaintiff, had information that Plaintiff had been labeled     2015).
a “snitch” and “rat,” and knew inmates so labeled were
often assaulted such that Gray was aware of the need to         *4 Accordingly, Defendants' Second Motion to Dismiss
protect Plaintiff from the threatened assault. Amended         should be DENIED insofar as Defendants challenge the
Complaint ¶¶ 36–37. According to Plaintiff, because Gray       service of the Amended Complaint as untimely.
disliked Plaintiff for reporting the food theft, Gray was
deliberately indifferent to the threats directed toward
Plaintiff and then supported the self-harm Misbehavior         2. Motion to Dismiss
Report to protect staff from culpability for the thefts. Id.   Defendants further argue in support of dismissal that
¶ 38.                                                          Plaintiff has not stated a plausible claim against
                                                               Defendants, asserting Plaintiff's claims against Bradt and
With regard to Defendant Elliott, Plaintiff maintains that     Gray rely on respondeat superior without making the
while housed in SHU following the assault, Elliott twice       necessary showing of personal involvement, Defendant's
physically assaulted Plaintiff by pricking Plaintiff with      Memorandum at 7–10, and that the injury Elliott
a needle or needle-like object, and that following the         allegedly inflicted on Plaintiff by the needle prick did not
second assault, Plaintiff noticed a small prick mark on his    cause the requisite physical injury to support Plaintiff's
hand from which blood issued when squeezed. Amended            claim for mental or emotional distress. Id. at 10. In
Complaint ¶¶ 64–66. Plaintiff had to wait months for an        opposition, Plaintiff asserts that the Amended Complaint
HIV/AIDS test, the results of which were negative, but         alleges sufficient facts to state a claim against each
that Plaintiff suffered much stress while awaiting the test    Defendant, Plaintiff's Response at 6–8, including personal
results. Id. ¶ 69.                                             involvement in investigating Plaintiff's complaints by
                                                               Bradt, id. at 8–9, and Gray, id. at 10–11, and that
                                                               Plaintiff suffered the requisite physical harm to support an
                                                               Eighth Amendment violation when Elliott used a needle to
                      DISCUSSION                               penetrate Plaintiff's skin. Id. at 11–12. In further support
                                                               of dismissal, Defendants reiterate that Plaintiff has failed
1. Service of Amended Complaint
                                                               to show the requisite personal involvement of Defendants
Preliminarily, although Defendants argue in support
                                                               Bradt, Defendants' Reply at 2–4, and Gray, id., at 4–5,
of their Second Motion to Dismiss that the
                                                               and that administering a needle prick on two separate
Amended Complaint was not timely served, Defendants'
                                                               occasions is insufficient to satisfy the objective standard
Memorandum at 2–6, the undersigned, in the December
                                                               for an Eighth Amendment claim. Id. at 5–7.
23, 2014 R & R, recommended this same argument made
by Defendants in support of the First Motion to Dismiss
                                                               On a motion to dismiss under Fed.R.Civ.P. 12(b)(6)
be denied, December 23, 2014 R & R at 12–13, and
                                                               (“Rule 12(b) (6)”), the court looks to the four corners


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      3
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 191 of 220
Sawyer v. New York State Depat. of Correctional Services, Not Reported in F.Supp.3d...
2015 WL 6644112

of the complaint and is required to accept the plaintiff's        as well as “documents that the plaintiffs either possessed
allegations as true and to construe those allegations in the      or knew about and upon which they relied in bringing
light most favorable to the plaintiff. Scheuer v. Rhodes,         the suit....”). “Even where a document is not incorporated
416 U.S. 232, 236 (1974); Goldstein v. Pataki, 516 F.3d           by reference, the court may nevertheless consider it where
50, 56 (2d Cir.2008) (court is required to liberally construe     the complaint ‘relies heavily upon its terms and effect,’
the complaint, accept as true all factual allegations in          which render the document ‘integral’ to the complaint.”
the complaint, and draw all reasonable inferences in the          Chambers v. Time Warner, Inc., 282 F.3d 147, 153 (2d
plaintiff's favor). The Supreme Court requires application        Cir.2002).
of “a ‘plausibility standard,’ which is guided by ‘[t]wo
working principles.’ “ Harris v. Mills, 572 F.3d 66, 71–72        In the instant case, Plaintiff, by attaching as exhibits to
(2d Cir.2009) (citing Bell Atlantic Corp. v. Twombly, 550         the original complaint numerous documents, including,
U.S. 544 (2007), and quoting Ashcroft v. Iqbal, 556 U.S.          inter alia, copies of letters sent and grievances filed by
662, 678 (2009)). “First, although ‘a court must accept           Plaintiff, which are not also attached as exhibits to
as true all of the allegations contained in a complaint,’         the Amended Complaint and only generally referenced
that ‘tenet’ ‘is inapplicable to legal conclusions,’ and          therein, has established that Plaintiff is, nevertheless,
‘[t]hreadbare recitals of the elements of a cause of action,      in possession of such documents. Furthermore, because
supported by mere conclusory statements, do not suffice.’         the numerous letters exchanged between Plaintiff and
“ Harris, 572 F.3d at 72 (quoting Iqbal, 556 U.S. at 678).        Defendants, Plaintiff's February 8, 2008 grievance, the
“ ‘Second, only a complaint that states a plausible claim         allegedly false Misbehavior Report charging Plaintiff with
for relief survives a motion to dismiss,’ and ‘[d]etermining      self-harm, and the resulting investigations conducted by
whether a complaint states a plausible claim for relief           Defendants regarding the grievances and Misbehavior
will ... be a context-specific task that requires the reviewing   Report provide the basis for Plaintiff's claims, the court
court to draw on its judicial experience and common               considers the documents Plaintiff attached as exhibits to
sense.’ “ Id. (quoting Iqbal, 556 U.S. at 679).                   his original complaint as incorporated by reference into
                                                                  the Amended Complaint, allowing the court to consider
 *5 “To survive a motion to dismiss, a complaint must             them in analyzing Defendant's Second Motion to Dismiss.
contain sufficient factual matter, accepted as true, to ‘state    Chambers, 282 F.3d at 153; Rothman, 220 F.3d at 88–89.
a claim to relief that is plausible on its face.’ “ Iqbal,
556 U.S. at 678 (quoting Twombly, 550 U.S. at 570).
“A claim will have ‘facial plausibility when the plaintiff        3. Personal Involvement
pleads factual content that allows the court to draw the          Plaintiff brings this action pursuant to 42 U.S.C. § 1983,
reasonable inference that the defendant is liable for the         for which a valid claim requires the plaintiff “must allege
misconduct alleged.’ “ Sykes v. Bank of America, 723              that the challenged conduct (1) was attributable to a
F.3d 399, 403 (2d Cir.2013) (quoting Ashcroft, 556 U.S.           person acting under color of state law, and (2) deprived
at 678); see Twombly, 550 U.S. at 570 (the complaint              the plaintiff of a right, privilege, or immunity secured by
must plead “enough facts to state a claim to relief that          the Constitution or laws of the United States.” Whalen v.
is plausible on its face”). The factual allegations of the        County of Fulton, 126 F.3d 400, 405 (2d Cir.1997) (citing
complaint “must be enough to raise a right to relief              Eagleston v. Guido, 41 F.3d 865, 875–76 (2d Cir.1994)).
above the speculative level on the assumption that all            Here, Plaintiff's claims include denial of due process in
the allegations in the complaint are true.” Twombly, 550          violation of the Fourteenth Amendment, and failure to
U.S. at 570. “In adjudicating a motion to dismiss, a court        protect and excessive force in violation of the Eighth
may consider only the complaint, any written instrument           Amendment.
attached, and any document upon which the complaint
heavily relies.” ASARCO LLC v. Goodwin, 756 F.3d 191,              *6 It is basic that a defendant's personal involvement
198 (2d Cir.2014) (quoting In re Thelen LLP, 736 F.3d 213,        in the alleged constitutional deprivation is a prerequisite
219 (2d Cir.2013)). See Rothman v. Gregor, 220 F.3d 81,           to liability in a § 1983 action. Spavone v. New York
88–89 (2d Cir.2000) (considering the complaint to include         State Dept. of Correctional Services, 719 F.3d 127, 135
“any written instrument attached to it as an exhibit or any       (2d Cir.2013) (citing Colon v. Coughlin, 58 F.3d 865,
statements or documents incorporated in it by reference,”         873 (2d Cir.1995)). A supervisor's liability in a § 1983
                                                                  action “cannot rest on respondeat superior.” Richardson


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        4
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 192 of 220
Sawyer v. New York State Depat. of Correctional Services, Not Reported in F.Supp.3d...
2015 WL 6644112

v. Goord, 347 F.3d 431, 435 (2d Cir.2003) (citing cases)).      Complaint ¶¶ 27–28, 30. Plaintiff further maintains
“To establish the liability of a supervisory official under     Bradt violated Plaintiff's Fourteenth Amendment due
§ 1983, a plaintiff must show the defendant's personal          process rights by appointing to preside over the Tier
involvement in the alleged constitutional violation.” Id.       III disciplinary hearing regarding the allegedly false
(citing Green v. Bauvi, 46 F.3d 189, 194 (2d Cir.1995)).        Misbehavior Report charging Plaintiff with self-harm, a
“[M]ere ‘linkage in the prison chain of command’                hearing officer who had previously been appointed to
is insufficient to implicate a state commissioner of            investigate Plaintiff's food theft complaints against the
corrections or a prison superintendent in a § 1983 claim.”      hearing officer's co-workers and friends. Id. ¶ 29.
Id. (quoting Ayers v. Coughlin, 780 F.2d 205, 210 (2d
Cir.1985), and citing Wright v. Smith, 21 F.3d 496, 501         Defendants move to dismiss the claims against Bradt for
(2d Cir.1994) (noting a § 1983 defendant may not be             lack of personal involvement, asserting Plaintiff's Eighth
held liable for constitutional violations merely because he     Amendment claim against Bradt is based on respondeat
holds a position of high authority)). Instead, the requisite    superior which is insufficient for liability under § 1983.
personal involvement                                            Defendants' Memorandum at 7–9. In opposition, Plaintiff
                                                                argues Bradt was obligated, upon learning of the threats
                                                                to Plaintiff, to take steps to ensure Plaintiff's safety.
            “can be shown in one or more of                     Plaintiff's Response at 8–9. Plaintiff further maintains
            the following ways: (1) actual direct               that because 2,000 inmates are housed at Elmira, it was
            participation in the constitutional                 not reasonable to expect Plaintiff to identify by name
            violation, (2) failure to remedy                    the inmates who assaulted him. Id. at 9. In further
            a wrong after being informed                        support of dismissal, Defendants characterize Plaintiff's
            through a report or appeal, (3)                     allegations against Bradt as “conclusory statements,”
            creation of a policy or custom                      asserting that Bradt's mere receipt of Plaintiff's letters
            that sanctioned conduct amounting                   complaining about threats and conditions of confinement
            to a constitutional violation, or                   which Bradt forwarded and ordered investigations,
            allowing such a policy or custom                    is insufficient to hold Bradt liable for the alleged
            to continue, (4) grossly negligent                  constitutional deprivations. Defendants' Reply at 2–3.
            supervision of subordinates who                     Defendants further maintain that Plaintiff's admission in
            committed a violation, or (5) failure               his responding papers that he did not know the identity
            to act on information indicating                    of the inmates who were planning to assault Plaintiff
            that unconstitutional acts were                     underscores the insufficient detail to state a claim against
            occurring.”                                         Bradt for failing to protect Plaintiff from the assault. Id.
                                                                at 4.

                                                                 *7 To establish a constitutional violation under the
Id. (quoting Hernandez v. Keane, 341 F.3d 137, 145 (2d
                                                                Eighth Amendment, an inmate must meet both an
Cir.2003)).
                                                                objective and subjective requirement. Jolly v. Coughlin,
                                                                76 F.3d 468, 480 (2d Cir.1996) (citing cases). The
4. Defendant Bradt                                              objective requirement is met where the alleged violation
Plaintiff claims Defendant Bradt, as former Elmira              is “sufficiently serious” by objective standards. Farmer
Superintendent who supervised all DOCCS employees at            v. Brennan, 511 U.S. 825, 834 (1994) (quoting Wilson v..
the correctional facility, was aware of Plaintiff's grievance   Seiter, 501 U.S. 294, 298 (1991)). The subjective prong
complaining corrections officers were calling Plaintiff         requires the inmate allege facts which, if true, would
a “snitch” and a “rat” for complaining about theft              establish a prison official was deliberately indifferent to
of food, and that a physical assault against him by             his health or safety. Farmer, 511 U.S. at 837. The Eighth
other inmates was imminent, yet failed to appoint staff         Amendment also “imposes a duty on prison officials
to properly investigate Plaintiff's complaints, failed to       ‘to take reasonable measures to guarantee the safety of
protect Plaintiff from the threatened assault and was           inmates in their custody.’ “ Garcia v. Witkowski, 988
deliberately indifferent to Plaintiff's situation. Amended      F.Supp.2d 360, 361 (W.D.N.Y.2013) (quoting Hayes v.



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       5
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 193 of 220
Sawyer v. New York State Depat. of Correctional Services, Not Reported in F.Supp.3d...
2015 WL 6644112

New York City Dep't of Corr., 84 F.3d 614, 620 (2d              such, Defendants' Second Motion to Dismiss should be
Cir.1996) (citing Farmer, 511 U.S. at 832–33))). “A failure-    GRANTED at to the Eighth Amendment claim against
to-protect claim requires a showing that prison officials       Bradt because Plaintiff has failed to plead facts which,
acted with ‘deliberate indifference’ to the inmate's safety.”   liberally construed in favor of Plaintiff, could plausibly
Id. (citing Morales v. New York State Dep't of Corr., 842       establish the requisite personal involvement of Bradt in
F.2d 27, 30 (2d Cir.1988)). A prison official acts with         the alleged Eighth Amendment violations.
deliberate indifference toward an inmate's safety only if
the official, despite knowledge that the inmate faces a          *8 Nor does the Amended Complaint adequately
substantial risk of serious harm, disregards that risk by       allege a Fourteenth Amendment due process violation
failing to take reasonable measures to abate it. Farmer,        against Bradt based on Bradt's appointing as the hearing
511 U.S. at 835–37. See Garcia, 988 F.Supp.2d at 362            officer for the Tier III disciplinary hearing held on
(“in failure to protect cases, a prisoner normally proves       the Misbehavior Report falsely charging Plaintiff with
actual knowledge of impending harm by showing that              self-harm a DOCCS employee who had previously
he complained to prison officials about a specific harm         been directed to investigate the food theft complaints
to his safety.”). Neither mere negligence nor a prison          Plaintiff made against the hearing officer's coworkers and
guard's mere failure to act reasonably is enough to state an    friends such that the hearing officer was biased against
Eighth Amendment deliberate indifference claim. Garcia,         Plaintiff. Amended Complaint ¶ 29. Defendants argue
988 F.Supp.2d at 362 (citing Pope v. Shafer, 86 F.3d 90,        in support of summary judgment that Plaintiff fails to
92 (7th Cir.1996)). Instead, the inmate must show “actual       allege Bradt's personal involvement in the investigation
or imminent harm.” Benjamin v. Fraser, 343 F.3d 35, 41          of the Misbehavior Report and disciplinary hearing and
n. 17 (2d Cir.2003) (quoting Lewis v. Casey, 518 U.S. 343,      thus fails to establish Bradt knew Plaintiff's due process
350 (1996)), overruled on other grds., Caiozzo v. Koreman,      rights were being violated. Defendants' Memorandum at
581 F .3d 63 (2d Cir.2009).                                     9. Plaintiff does not offer any argument in opposition to
                                                                dismissal of this claim.
Insofar as Plaintiff claims Bradt, as the recipient
of Plaintiff's letters complaining about threats and            “Prison disciplinary proceedings are not part of a criminal
conditions of confinement, failed to properly investigate       prosecution, and the full panoply of rights due a defendant
such complaints and is thus is responsible for the              in such proceedings does not apply.” Wolff v. McDonnell,
assault, Amended Complaint ¶¶ 28–28, 30, mere receipt           418 U.S. 539, 556 (1974). “[R]egardless of state procedural
of a letter is insufficient to establish the requisite          guarantees, the only process due an inmate is that minimal
personal involvement for § 1983 liability; rather, personal     process guaranteed by the Constitution as outlined in
involvement may be found were a supervisory official            Wolff.” Shakur v. Selsky, 391 F.3d 106, 119 (2d Cir.2004).
receives and acts on or undertakes an investigation             As such, a violation of a state prison regulation during a
of the inmate's complaint or grievance. Rivera v.               prison disciplinary hearing does not give rise to a § 1983
Fischer, 655 F.Supp.2d 235, 238 (W.D.N.Y.2009). Nor             due process claim. Blouin v. Spitzer, 356 F.3d 348, 363 (2d
is the forwarding of a letter to a subordinate for              Cir.2004) ( “federal law, not state regulations, determined
investigation and response sufficient to hold the prison        the procedures necessary to protect that liberty interest .”).
official personally involved in the alleged constitutional      Prison inmates nevertheless are “entitled to certain
deprivation. Sealey v. Giltner, 116 F.3d 47, 51 (2d             procedural protections when disciplinary actions subject
Cir.1997). Significantly, Plaintiff fails to allege any facts   them to further liberty deprivations such as ... special
establishing that Bradt became personally involved in the       confinement that imposes an atypical hardship.” Sira v.
investigation into the matters raised by Plaintiff's letters    Morton, 380 F.3d 57, 69 (2d Cir.2004). In particular,
of complaint. Rivera, 655 F.Supp.2d at 238. Furthermore,        “an inmate is entitled to advance written notice of the
not only has Plaintiff failed to allege, but the letters        charges against him; a hearing affording him a reasonable
and grievances Plaintiff filed do not reveal that Plaintiff     opportunity to call witnesses and present documentary
ever asserted a physical attack was imminent such that          evidence; a fair and impartial hearing officer; and a written
Bradt cannot be found to have known that Plaintiff              statement of the disposition, including the evidence relied
was being threatened by certain inmates with “actual or         upon and the reasons for the disciplinary action taken.”
imminent harm.” Benjamin, 343 F.3d at 41 n. 17. As              Sira, 380 F.3d at 69.



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         6
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 194 of 220
Sawyer v. New York State Depat. of Correctional Services, Not Reported in F.Supp.3d...
2015 WL 6644112

                                                               had the ability to prevent the assault, or even that
Although Plaintiff does allege that he was denied at the       Gray was at work when Plaintiff was assaulted. Id.
Tier III disciplinary hearing a “fair and impartial hearing    Defendants maintain that Plaintiff essentially is alleging
officer,” Sira, 380 F.3d at 69, Plaintiff's Fourteenth         that Gray's investigation of Plaintiff's February 8, 2008
Amendment due process claim should be dismissed                grievance somehow vested Gray with knowledge of and
because Plaintiff's 60–day confinement in SHU 3 did not        imputed wrongdoing for failure to protect Plaintiff from
constitute the requisite denial of a liberty interest within   the assault, which Defendants further maintain is too
the meaning of Sandin v. Conner, 515 U .S. 472, 484            attenuated to state a plausible Eighth Amendment claim
(1995) (holding inmate does not suffer the deprivation         based on a failure to protect. Id. at 9–10. Plaintiff argues
of a liberty interest supporting a Fourteenth Amendment        in opposition that Gray knew an attack on Plaintiff
due process violation based on a prison disciplinary           was imminent because Plaintiff filed multiple grievances
hearing unless the subsequent punishment imposed an            asserting physical threats were being made against him,
“atypical and significant hardship on [him] in relation        and Plaintiff also told Gray “face-to-face” that some
to the ordinary incidents of prison life.”). Here, Plaintiff   of the DOCCS employees were stealing food. Plaintiff's
does not allege the SHU conditions in which he was             Response at 10. Nevertheless, according to Plaintiff, Gray
held upon being found guilty on the Misbehavior Report         ignored the threats because he wanted Plaintiff to be
charging him with self-harm were any more extreme than         assaulted as punishment for reporting the food thefts.
generally encountered in SHU such that Plaintiff's 60–         Id. In further support of dismissal, Defendants reiterate
day confinement in SHU is too short to establish the           that Plaintiff fails to allege Gray denied any requests
requisite deprivation of a liberty interest. See Colon v.      from Plaintiff for protection, that Gray knew an attack
Howard, 215 F.3d 227, 231 (2d Cir.2000) (“The longest          on Plaintiff was imminent, that by investigating one
confinement in normal SHU conditions that we have              grievance, Gray became personally involved in protecting
ruled was not shown to meet the Sandin standard was            Plaintiff from the undefined future assault, or that Gray
101 days.”). Accordingly, Defendants' Second Motion            had any ability to prevent the assault on Plaintiff.
to Dismiss should be GRANTED as to Plaintiff's                 Defendants' Reply at 4–5. Defendants further maintain
Fourteenth Amendment due process claim against Bradt.          that insofar as Plaintiff claims that Gray's failure to
                                                               protect Plaintiff was motivated by Gray's desire to punish
                                                               Plaintiff for reporting that other DOCCS employees were
5. Defendant Gray                                              stealing food could be construed as retaliation, Plaintiff
 *9 Plaintiff alleges that because Defendant Gray              fails to allege the requisite causal connection between
investigated Plaintiff's grievances and claims prior to the    Gray's investigation of the February 8, 2008 grievance and
assault, had information that Plaintiff had been labeled       the opening of his cell door on February 28, 2008, just
a “snitch” and “rat,” and knew inmates so labeled were         prior to the attack. Id. at 5.
often assaulted, Gray was aware of the need to protect
Plaintiff from the threatened assault, but because Gray        A plain reading of the Amended Complaint establishes
disliked Plaintiff for reporting the food theft, Gray was      it fails to allege sufficient personal involvement by Gray
deliberately indifferent to the threats directed toward        in any Eighth Amendment failure to protect claim, and
Plaintiff and then supported the self-harm Misbehavior         also fails to allege the requisite causal connection to state
Report to protect staff from culpability for the thefts.       a claim for retaliation. In particular, although Plaintiff
Amended Complaint ¶¶ 36–38. Defendants argue in                alleges that Gray, despite being advised by Plaintiff that
support of dismissal that Plaintiff fails to allege facts      unidentified inmates were threatening to attack him,
sufficient to establish Gray's personal involvement, such      yet failed to take steps to protect the inmate from a
as that Plaintiff ever requested protection from Gray          physical attack, an Eighth Amendment claim based on
prior to the assault, that Gray knew an attack was             an alleged failure to protect requires not mere conclusory
imminent, or that Gray had any ability or authority to         statements that a defendant was aware of threats to an
place Plaintiff in protective custody for an undefined         inmate's personal safety, but that the inmate show “actual
harm. Defendants' Memorandum at 9. Nor does Plaintiff          or imminent harm.” Benjamin, 343 F.3d at 41 n. 17.
allege facts to establish Gray knew the identity of            See Discussion, supra, at 13–14. Here, Plaintiff failed
Plaintiff's attackers or their intent to attack Plaintiff,     to allege, and the February 8, 2008 grievance Plaintiff



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       7
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 195 of 220
Sawyer v. New York State Depat. of Correctional Services, Not Reported in F.Supp.3d...
2015 WL 6644112

filed concerning plots involving physical threats toward       must be dismissed. Id. In opposition to dismissal, Plaintiff
Plaintiff, and which Plaintiff alleges Gray investigated,      maintains that when Elliott pricked him twice with a
failed to reveal that Plaintiff ever asserted a physical       needle, breaking his skin, he suffered the requisite physical
attack was imminent such that Gray cannot be found to          injury to state a claim for mental suffering under the
have known that Plaintiff was being threatened by certain      PLRA. Plaintiff's Response at 1112. In further support
inmates with “actual or imminent harm.” Benjamin, 343          of dismissal, Defendants maintain that the needle pricks
F.3d at 41 n 17. Nor do any of the other letters and           of which Plaintiff complains posed no more than a ‘de
grievances Plaintiff attached as exhibits to the original      minimis injury’ which is insufficient to support an Eighth
complaint show Plaintiff was complaining of any threat of      Amendment claim. Defendants' Reply at 6.
imminent harm or by any specific inmate or correctional
facility staff member. Rather, most of the documents filed     It is settled that not “every malevolent touch by a
as exhibits are dated after the February 28, 2008 assault,     prison guard gives rise to a federal cause of action.”
and the few that pre-date the assault do not mention any       Hudson v. McMillian, 503 U.S. 1, 9–10 (2d Cir.1992)
specific threat. Accordingly, Defendants' Second Motion        (citing Johnson v. Glick, 481 F.2d 1028, 1033 (2d
to Dismiss should be GRANTED as to Plaintiff's claim           Cir.1973)). “The Eighth Amendment's prohibition of
alleging an Eighth Amendment violation against Gray for        ‘cruel and unusual’ punishments necessarily excludes from
failing to protect Plaintiff from the February 28, 2008        constitutional recognition de minimis uses of physical
assault.                                                       force, provided that the use of force is not of a sort
                                                               ‘repugnant to the conscience of mankind.’ “ Hudson,
 *10 Furthermore, insofar as the Amended Complaint             503 U.S. at 9–10 (quoting Whitley v. Albers, 475 U.S.
can be construed as alleging Gray's failure to protect         312, 327 (1986)). Nevertheless, the deliberate stabbing
Plaintiff was motivated by Gray's desire to punish Plaintiff   of an inmate with a needle has been held sufficient to
for reporting that other DOCCS employees were stealing         allege an Eighth Amendment violation. See, e.g., Wills
food could be construed as retaliation, Plaintiff fails to     v. Haines, 20 Fed.Appx. 573, 573–74 (8th Cir. Sept. 26,
allege the requisite causal connection between Gray's          2001) (allegation that prison nurse deliberately stabbed
investigation of the February 8, 2008 grievance and the        prison inmate with a needle because she was angry
opening of his cell door on February 28, 2008, just prior to   with him sufficiently stated Eighth Amendment claim).
the attack. Defendants' Second Motion to Dismiss should        Significantly, unlike the de minimis injury resulting from
thus be GRANTED as to any retaliation claim against            a push or a shove, the resulting injury from a needle
Gray.                                                          prick can subject the injured inmate to such serious
                                                               and uncurable conditions as hepatitis or HIV, as is
                                                               evident from the fact that Plaintiff was given an HIV/
6. Defendant Elliott                                           AIDS test following the incident. Furthermore, because
Plaintiff claims that while housed in SHU following the        Plaintiff's claim against Elliott as alleged in Plaintiff's
assault, Elliott, in violation of the Eighth Amendment's       12th claim in the original complaint is essentially identical
prohibition against cruel and unusual punishment, twice        to Plaintiff's ninth claim alleged against Elliott in the
physically assaulted Plaintiff by pricking Plaintiff with a    Amended Complaint, Judge Telesca's determination that
needle or needle-like object, and that Plaintiff suffered      “[t]o the extent that Claim # 12 [of the original complaint]
much stress during the two-month period Plaintiff had          describes the alleged needle assault on plaintiff, it states an
to wait for the results of an HIV/AIDS test. Amended           excessive force claim and may proceed against defendant
Complaint ¶¶ 64–66, 69. Defendants, in support of              Elliott,” March 7, 2012 Screening Order at 21–22, is now
dismissal of this claim, rely on the Prisoner's Litigation     the law of the case. See Discussion, supra, at 7.
Reform Act (“PLRA”), 42 U .S.C. § 1997e[e], providing as
relevant that “[n]o Federal civil action may be brought by      *11 Accordingly, Defendants' Second Motion to Dismiss
a prisoner confined in a jail, prison, or other correctional   should be DENIED as to the Eighth Amendment claim
facility, for mental or emotional injury suffered while in     against Elliott.
custody without a prior showing or physical injury....”
Defendants' Memorandum at 10. As such, Defendants
maintain that because Plaintiff is suing for mental or         7. Dismissal with Prejudice
emotional harm unrelated to a physical injury, the claim


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         8
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 196 of 220
Sawyer v. New York State Depat. of Correctional Services, Not Reported in F.Supp.3d...
2015 WL 6644112

Although not discussed by the parties, the Amended                the Amended Complaint should be DISMISSED with
                                                                  prejudice as against Defendants Bradt, and Gray, but
Complaint should be dismissed with prejudice and
                                                                  should not be dismissed against Defendant Elliott.
without leave to file a further amended complaint with
regard to Defendants Bradt and Gray. In particular, “a
                                                                  ORDERED that this Report and Recommendation be
pro se complaint ‘should not [be] dismiss[ed] without [the
                                                                  filed with the Clerk of the Court.
Court] granting leave to amend at least once when a
liberal reading of the complaint gives any indication that
                                                                  ANY       OBJECTIONS          to    this    Report     and
a valid claim might be stated.’ “ Chavis v. Chappius, 618
                                                                  Recommendation must be filed with the Clerk of the
F.3d 162, 170 (2d Cir.2010) (quoting Branum v. Clark,
                                                                  Court within fourteen (14) days of service of this Report
927 F.2d 698, 705 (2d Cir.1991) (bracketed material in
                                                                  and Recommendation in accordance with the above
original)). Nevertheless, dismissal may be with prejudice
                                                                  statute, Rules 72(b), 6(a) and 6(d) of the Federal Rules of
and without leave to amend where “ ‘the court can rule
                                                                  Civil Procedure and Local Rule 72.3.
out any possibility, however unlikely it might be, that an
amended complaint would succeed in stating a claim.’ “
                                                                  Failure to file objections within the specified time or to
Id. (quoting Gomez v. USAA Fed. Sav. Bank, 171 F.3d
                                                                  request an extension of such time waives the right to appeal
794, 796 (2d Cir.1999)). Here, the factual basis alleged in
                                                                  the District Court's Order. Thomas v. Arn, 474 U.S. 140
support of the claims asserted in the Amended Complaint
                                                                  (1985); Small v. Secretary of Health and Human Services,
against Defendants Bradt and Gray, along with Plaintiff's
                                                                  892 F.2d 15 (2d Cir.1989); Wesolek v. Canadair Limited,
arguments made in opposition to Defendants' Second
                                                                  838 F.2d 55 (2d Cir.1988).
Motion to Dismiss seeking the dismissal of such claims,
demonstrates the absence of any possibility that Plaintiff,
                                                                  Let the Clerk send a copy of this Report and
if permitted to file a further amended complaint, could
                                                                  Recommendation to the Plaintiff and the attorneys for the
state a plausible claim for relief against any of these
                                                                  Defendants.
Defendants. Accordingly, the claims against Defendants
Bradt and Gray should be DISMISSED with prejudice.
                                                                  SO ORDERED.

                                                                  All Citations
                     CONCLUSION
                                                                  Not Reported in F.Supp.3d, 2015 WL 6644112
Defendants' Second Motion to Dismiss (Doc. No. 23),
should be GRANTED in part and DENIED in part;


Footnotes
1      On April 1, 2011, the New York State Department of Correctional Services and Division of Parole merged into one agency
       entitled the New York State Department of Corrections and Community Supervision, referred to as “DOCCS.”
2      Taken from the pleadings and motion papers filed in this action.
3      Plaintiff, in connection with the guilty disposition on the Misbehavior Report, was sentenced to six months confinement
       in SHU, but served only 60 days.


End of Document                                               © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              9
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 197 of 220
Sawyer v. New York State Dept. of Correctional Services, Not Reported in F.Supp.3d...
2015 WL 6641471

                                                               on the remaining Defendants, including Bradt, Elliott,
                                                               and Gray. (Docket No. 8.)
                  2015 WL 6641471
    Only the Westlaw citation is currently available.
                                                               An Amended Complaint was received on April 20, 2012
             United States District Court,
                                                               and subsequently accepted as timely filed. See Kalican v.
                   W.D. New York.
                                                               Dzurenda, 583 F. App'x 21, 23 (2d Cir.2014) (citing Dory
           Trazz SAWYER, Plaintiff,                            v. Ryan, 999 F.2d 679, 682 (2d Cir.1993) (pro se prisoner's
                     v.                                        complaint considered filed when given to prison officials
      NEW YORK STATE DEPARTMENT OF                             for mailing)); (see Docket No. 9 at 25 (Plaintiff's assertion
                                                               that a copy of the Amended Complaint was given to
   CORRECTIONAL SERVICES et al., Defendants.
                                                               officials for mailing on April 8, 2012).). Nonetheless,
                   No. 11–CV–152S(F).                          nothing further occurred until March 2014 when Judge
                             |                                 Telesca issued an order stating that “[t]he amended
                   Signed Oct. 27, 2015.                       complaint has been screened by the Court with respect
                             |                                 to the 28 U.S.C. § 1915(e) and 1915A criteria” without
                    Filed Oct. 28, 2015.                       elaboration and directing the U.S. Marshals to serve the
                                                               summons and Amended Complaint. (Docket Nos. 11, 12
Attorneys and Law Firms                                        (duplicate orders were filed).)

Trazz Sawyer, Attica, NY, pro se.                              All Defendants except Bradt, Gray, and Elliot were served
                                                               on June 6, 2014, and a motion to dismiss the complaint
Kathleen M. Kaczor, Attorney General's Office, Buffalo,
                                                               was filed on behalf of the served Defendants on August
NY, for Defendants.
                                                               6, 2014 (“first motion to dismiss”). (Docket Nos. 13,
                                                               14.) Plaintiff moved for an order directing the Attorney
                                                               General's Office to disclose the addresses or whereabouts
               DECISION AND ORDER
                                                               of Defendants Bradt, Gray, and Elliott on August 18,
WILLIAM M. SKRETNY, District Judge.                            2014, and Magistrate Judge Scott, to whom this matter
                                                               was then referred, directed the Attorney General's Office
                                                               to confirm whether it would represent these Defendants
                  I. INTRODUCTION                              and, if so, whether service was waived. (Docket Nos.
                                                               16, 19.) The matter was then reassigned to Magistrate
 *1 Presently before this Court are the parties' objections
                                                               Judge Foschio. (Docket No. 20.) The Assistant Attorney
to the June 30, 2015 Report and Recommendation of the
                                                               General confirmed on November 7, 2014, that the Office
Honorable Leslie G. Foschio, United States Magistrate
                                                               would be representing Bradt, Gray, and Elliott, waived
Judge, on the motion to dismiss of Defendants Bradt,
                                                               service on their behalf, and then filed the present motion
Elliott, and Gray. (Docket Nos. 23, 30, 31, 35.)
                                                               to dismiss on November 28, 2014. (Docket Nos. 2123.)
                                                               In his Report and Recommendation granting the first
The Plaintiff commenced this civil rights action pro se
                                                               motion to dismiss, which was subsequently accepted by
pursuant to 42 U.S.C. § 1983 on February 23, 2011.
                                                               this Court, Judge Foschio expressly stated that because
Plaintiff was subsequently directed to file additional
                                                               the motion to dismiss of Bradt, Gray, and Elliott was not
documentation in support of his motion to proceed in
                                                               yet fully briefed, it would not being considered at that
forma pauperis, which he timely filed; however, leave to so
                                                               time. (Docket Nos. 26 at 5 n. 2; 27.)
proceed was not granted until March 7, 2012. At that time,
the Honorable Michael A. Telesca, United States District
                                                                *2 On June 30, 2015, Judge Foschio issued a Report
Judge, dismissed several claims and several defendants
                                                               and Recommendation on the present motion to dismiss,
from the action with prejudice and directed Plaintiff to
                                                               recommending that the motion be granted with the
file an Amended Complaint to correct several claims by
                                                               exception of Plaintiff's Eighth Amendment claim against
April 12, 2012. If Plaintiff failed to do so, the United
                                                               Defendant Elliott. (Docket No. 30.)
States Marshals were directed to serve copies of Plaintiff's
original summons, complaint, and Judge Telesca's order


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       1
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 198 of 220
Sawyer v. New York State Dept. of Correctional Services, Not Reported in F.Supp.3d...
2015 WL 6641471

                                                                (2d Cir.1996), does not control different factual situations
                                                                or different parties. See Weslowski v. Zugibe,–F. Supp.3d
                    II. DISCUSSION
                                                                —, 2015 WL 1455857, *6 (S.D.N.Y.2015) (collecting
Pursuant to 28 U.S.C. § 636(b)(1)(C), any party may             cases); East End Eruv Ass'n, Inc. v. Town of Southampton,
serve and file written objections to a report and               No. 13–4810(AKT), 2014 WL 4826226, 13 (E.D.N.Y.
recommendation of a magistrate judge within fourteen            Sept.24, 2014). Further, unlike where a non-movant fails
days after being served with a copy. Local Rule of Civil        to address an argument raised in a motion, there is no
Procedure 72(b) further requires that written objections to     reason here to find that Defendants' failure to address this
a magistrate judge's report “shall specifically identify the    issue in a discretionary reply amounts to a waiver of this
portions of the proposed findings and recommendations           argument. See generally Local Rule of Civil Procedure
to which objection is made and the basis for each               7(a)(2)(A) (a moving party may, but is not required to, file
objection, and shall be supported by legal authority.”          a reply memorandum).
After de novo review of those portions of the report and
recommendation to which proper objections are made,              *3 Defendants are also correct that Judge Telesca did
a district court “may accept, reject, or modify, in whole       not consider whether Plaintiff timely effected service in
or in part, the findings or recommendations made by the         his March 2014 order. However, Defendants' argument
magistrate judge.” See 28 U.S.C. § 636(b)(1)(C); United         is nonetheless without merit because Plaintiff was
States v. Gardin, 451 F.Supp.2d 504, 506 (W.D.N.Y.2006).        proceeding pro se and in forma pauperis. In order to
Here, both parties have filed objections to Judge Foschio's     protect a pro se plaintiff from confusion or delay, the time
June 30, 2015 Report and Recommendation.                        in which that plaintiff must effect service is tolled during
                                                                the pendency of an in forma pauperis application. See
                                                                Sidney v. Wilson, 228 F.R.D. 517, 522–23 (S.D.N.Y.2005);
A. Timeliness of Service of Defendants Brandt, Gray, and        see generally Toliver v. Sullivan County, 841 F.2d 41,
Elliott                                                         42 (2d Cir.1088). Once granted in forma pauperis status,
The present Defendants moved to dismiss the complaint           Plaintiff was entitled to rely on the U.S. Marshals for
pursuant to Rule 4(m) of the Federal Rules of Civil             service. See Walker v. Schult, 717 F.3d 119, 123 n. 6
Procedure due to Plaintiff's failure to timely serve            (2d Cir.2013) (citing Wright v. Lewis, 76 F.3d 57, 59 (2d
the Amended Complaint. Judge Foschio rejected this              Cir.1996) (once in forma pauperis status is granted, the
argument because: (1) he had previously considered and          responsibility for service shifts from the plaintiff to the
rejected this argument on the first motion to dismiss,          court)). The Marshals were not ordered to do so until
and as that recommendation was adopted by this Court,           the Court conducted its requisite review of the Amended
that determination was now the law of the case and              Complaint pursuant to 28 U.S.C. § 1915(e) and § 1915A—
applied with equal force to the present Defendants; (2)         a review that was not conducted until March 2014. Thus,
he was precluded from reconsidering Judge Telesco's             the delay here was unfortunately caused by the Court,
March 2014 Decision and Order that directed service on          not Plaintiff. Further, unlike Terry v. Village of Ossining,
Defendants; and (3) by failing to provide further support       on which Defendants rely, here Plaintiff was not only
for this argument in their reply brief following Plaintiff's    entitled to rely on the Marshals for service, he also
opposition on this issue, Defendants effectively conceded       consistently updated the Court on his current address,
this argument. Defendants object to all three conclusions,      completed an acknowledgment of service, and timely
and continue to assert that dismissal is warranted for the      moved for an order directing the disclosure of the location
failure to effect timely service.                               of Defendants Bradt, Gray, and Elliott. Cf. Terry, No. 12
                                                                Civ. 5855(ER), 2013 WL 5952834, *5 (S.D.N.Y. Nov.5,
Initially, this Court agrees with Defendants that the           2013) (dismissal of pro se complaint warranted where
magistrate judge was not compelled to reject the timeliness     plaintiff was not entitled to rely on the Marshals for
argument for the reasons stated in the Report and               service and failed to contact or update the court with his
Recommendation. This motion pertains to different               current address). Defendants' motion to dismiss due to
Defendants with different facts relevant to service. The        Plaintiff's failure to comply with Rule 4(m) is therefore
law of the case doctrine, in addition to being discretionary,   denied.
see Pescatore v. Pan American World Airways, 97 F.3d 1, 8



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       2
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 199 of 220
Sawyer v. New York State Dept. of Correctional Services, Not Reported in F.Supp.3d...
2015 WL 6641471

                                                               Here, Plaintiff himself frames his claim as one based
B. Eighth Amendment Claim against Defendant Elliott            on the mental and emotional stress resulting from
Defendants further object to Judge Foschio's conclusion        the alleged incident. (Am Compl ¶¶ 65–69.) Further,
that Plaintiff sufficiently stated an Eighth Amendment         although he claims his hand did “hurt” without
violation claim against Defendant Elliott. Plaintiff alleges   elaboration, the alleged physical result is merely de
that on or about April 8, 2008, Defendant Elliott escorted     minimus—indeed, Plaintiff himself was unsure at first
Plaintiff to the shower with Plaintiff handcuffed behind       if anything in fact happened. Accordingly, Plaintiff's
his back. (Am Compl ¶ 65.) As the handcuffs were               claim for compensatory damages must be dismissed.
removed, “Elliott pricked him with a needle or needle-         However, dismissal of the claim in its entirety is
like object.” (Am Compl ¶ 65.) After being escorted back       not necessarily warranted. Section 1997e(d) does not
to his cell, Plaintiff “once again felt pricked by a needle    preclude a plaintiff from seeking non-compensatory relief,
or needle like object” when the handcuffs were removed,        including nominal damages, injunctive and declaratory
“and found when he examined his hand, a small prick            relief, and punitive damages. Thompson, 284 F.3d at 418.
mark that issued blood when squeezed.” (Am Compl ¶ 66.)        Because Defendants' argument that dismissal of the claim
Plaintiff further alleges that he “had to wait months before   against Elliott relies solely on the preclusive effect of §
he could get an HIV/AIDS test (which returned negative),       1997e(e) and does not address whether a claim for nominal
but the wait and the unknown was very stressful and the        or punitive damages (which Plaintiff has requested) has
needle/pin extraction point did hurt, maybe more than it       been stated, the claim will not be dismissed in its entirety
should have because such an outrageous act can affect a        at this time.
person psychologically.” (Am Compl ¶ 69.) As a result,
Plaintiff seeks compensatory and punitive damages.
                                                               C. Plaintiff's Objection
 *4 Initially, this Court agrees with Defendants that          Plaintiff argues generally that there were sufficient
dismissal of this claim is not barred by Judge Telesca's       allegations of personal involvement on the behalf of
earlier decisions. See Cusamano v. Sobek, 604 F.Supp.2d        “superiors” and “commanding officers” to state a claim.
416, 435 n. 29 (N.D.N.Y.2009) (a court's initial screening     This argument fails to “specifically identify the portions
pursuant to § 1915(e) and/or § 1915A does not preclude a       of the proposed findings and recommendations to which
later dismissal of that complaint under Fed.R.Civ.P. 12(b)     objection is made and the basis for each objection.” Local
(6)).                                                          Rule of Civil Procedure 72(b). Where, as here, only general
                                                               or conclusory objections to a report and recommendation
Defendants next object on the ground that Judge Foschio        are made, review for only clear error is appropriate.
failed to appropriately consider Plaintiff's claim in light    See Singh v. N.Y.S. Dep't of Taxation & Finance, 865
of 42 U.S.C. § 1997e(e). This section of the Prison            F.Supp.2d 344, 348 (W.D.N.Y.2011). Having so reviewed
Litigation Reform Act provides that “[n]o Federal civil        Judge Foschio's report and recommendation with respect
action may be brought by a prisoner confined in a              to Plaintiff's claims against Defendants Bradt and Gray,
jail, prison, or other correctional facility, for mental or    no clear error is found.
emotional injury suffered while in custody without a
prior showing of physical injury or the commission of
a sexual act.” A prisoner plaintiff is therefore precluded
                                                                                  III. CONCLUSION
from recovering compensatory damages for mental or
emotional injury for a constitutional violation, including      *5 Plaintiff's claim against Defendant Elliott will not be
an Eighth Amendment violation, in the absence of a             dismissed insofar as it seeks nominal or punitive damages.
showing of actual physical injury. Thompson v. Carter,         Defendants' motion to dismiss the Amended Complaint is
284 F.3d 411, 417 (2d Cir.2002). Although “there is no         granted with respect to all other claims.
statutory definition of ‘physical injury’ as used in section
1997e(e),” the Second Circuit has held that a plaintiff's
physical injury must be “more than de minimis.” Liner v.
                                                                                     IV. ORDERS
Goord, 196 F.3d 132, 135 (2d Cir.1999) (citing Siglar v.
Hightower, 112 F.3d 191, 193 (5th Cir.1997)).



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      3
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 200 of 220
Sawyer v. New York State Dept. of Correctional Services, Not Reported in F.Supp.3d...
2015 WL 6641471

IT HEREBY IS ORDERED that the June 30, 2015                   FURTHER, that the motion to dismiss of Defendants
                                                              Brandt, Gray, and Elliott (Docket No. 23) is GRANTED
Report and Recommendation of Magistrate Judge
                                                              IN PART and DENIED IN PART as stated above.
Foschio (Docket No. 30) is ACCEPTED with respect to
his recommendation regarding Plaintiff's claims against
                                                              FURTHER, that the Clerk of the Court is DIRECTED
Defendants Bradt and Gray and otherwise VACATED;
                                                              to terminate Brandt and Gray as defendants.
FURTHER, that Defendants' Objections (Docket No. 31)
                                                              SO ORDERED.
are GRANTED in part and DENIED in part;

FURTHER, that Plaintiff's Objection (Docket No. 35) is        All Citations
DENIED;
                                                              Not Reported in F.Supp.3d, 2015 WL 6641471

End of Document                                           © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          4
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 201 of 220
Thomas v. Pingotti, Not Reported in Fed. Supp. (2017)
2017 WL 3913018

                                                              duplicative and repetitive claims rest on considerations
                                                              of “(w)ise judicial administration, giving regard to
                 2017 WL 3913018
                                                              conservation of judicial resources and comprehensive
   Only the Westlaw citation is currently available.
                                                              disposition of litigation.” Kerotest Mfg. Co. v. C-O-Two
    United States District Court, N.D. New York.
                                                              Fire Equip. Co., 342 U.S. 180, 183 (1952). The doctrine
            William D. THOMAS, Plaintiff,                     is also meant to protect parties from “the vexation of
                             v.                               concurrent litigation over the same subject matter.” Adam
           L. PINGOTTI; et al., Defendants.                   v. Jacob, 950 F.2d 89, 93 (2d Cir. 1991). Thus, “[c]ourts
                                                              generally look to the identity of the parties, legal claims,
             William D. Thomas, Plaintiff,
                                                              factual allegations including temporal circumstances, and
                             v.
                                                              the relief sought to determine if the complaint is repetitive
               Polizzi; et al., Defendants.
                                                              or malicious.” Hahn v. Tarnow, No. 06-CV-12814, 2006
                                                              WL 2160934, at *3 (E.D. Mich. July 31, 2006).
                9:17-CV-0300 (GTS/DEP)
                           |
                                                              In managing the litigation in its court, there are several
                9:17-CV-0377 (GTS/ATB)
                                                              approaches to the proper disposition of duplicative
                           |
                                                              actions, including dismissal without prejudice, and
                   Signed 09/06/2017
                                                              consolidation. Curtis, 226 F.3d at 138. The district court
Attorneys and Law Firms                                       has broad discretion in making this determination, and
                                                              the exercise of its power is reviewed by the Court of
WILLIAM D. THOMAS, Plaintiff, pro se, 13-A-2123,              Appeals for abuse of discretion. Id.; see also Lopez v.
Downstate Correctional Facility, Box F, Fishkill, NY          Ferguson, 361 Fed.Appx. 225, 226 (2d Cir. 2010) (“We
12524.                                                        review a district court's dismissal of claims as duplicative
                                                              for abuse of discretion.”); Johnson v. Celotex Corp., 899
                                                              F.2d 1281, 1284-85 (2d Cir. 1990) (“The trial court has
                DECISION and ORDER                            broad discretion to determine whether consolidation is
                                                              appropriate.”).
Hon. Glenn T. Suddaby, Chief U.S. District Judge
                                                               *2 The pleading submitted by plaintiff in Thomas
I. INTRODUCTION
                                                              I is styled as a “Complaint under [New York] Civil
 *1 The Clerk of the Court has sent to the Court for
review two complaints filed pro se by plaintiff William D.    Service Law Section 75.” See Dkt. No. 1 at 5. 3
                                                              While nominally directed towards Shawangunk C.F.
Thomas in the above-captioned actions. 1 Plaintiff, who
                                                              Acting Supt. Pingotti, the pleading identifies sixteen
is confined at Downstate Correctional Facility, asserts
                                                              additional corrections and medical staff as “respondents”
claims arising out of his confinement at Shawangunk
                                                              and alleges numerous claims of misconduct by those
Correctional Facility (“Shawangunk C.F.”) in 2016.
                                                              individuals during plaintiff's confinement at Shawangunk
Plaintiff has not paid the filing fee in either action, and
                                                              C.F. in 2016. Id. at 5-9. Liberally construed, plaintiff
seeks leave to proceed in forma pauperis (“IFP”).
                                                              claims that he has been subjected to adverse actions in
                                                              retaliation for his having filed grievances and complaints
II. Duplicative Actions                                       (related primarily to his participation in the Sex Offender
A court reviewing a complaint pursuant to 28 U.S.C.           Treatment Program (“SOTP”)), disciplined without due
§ 1915(e)(2) and 28 U.S.C. § 1915A may properly               process, denied proper and adequate mental health care,
consider whether the claims asserted by the plaintiff are     and denied proper investigation of and redress for the
                                                              misconduct complained of his grievances.
duplicative of claims asserted in another action. 2 As
the Second Circuit has recognized, “plaintiffs have no
                                                              In Thomas II, plaintiff submitted a twenty-five page
right to maintain two actions on the same subject in
                                                              complaint utilizing the form civil rights complaint
the same court, against the same defendant at the same
                                                              available to litigants in the Northern District of New
time.” Curtis v. Citibank, N.A., 226 F.3d 133, 138-39 (2d
                                                              York. See Dkt. No. 1 (“Compl.”). All seventeen of the
Cir. 2000). The principles which guide courts addressing


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       1
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 202 of 220
Thomas v. Pingotti, Not Reported in Fed. Supp. (2017)
2017 WL 3913018

defendants named in Thomas I are defendants in this              Accordingly, plaintiff's application to proceed with this
complaint. Id. at 1-7. The complaint in Thomas II sets           action IFP is granted.
forth, with some additional factual support, the instances
of misconduct complained of in Thomas I, as well as
additional claims and three additional defendants. Id. at        IV. SUFFICIENCY OF THE COMPLAINT
                                                                 Having found that plaintiff meets the financial criteria
9-23. 4 Plaintiff seeks an award of compensatory and
                                                                 for commencing this action in forma pauperis, and
punitive damages as well as declaratory and injunctive
                                                                 because plaintiff seeks relief from officers and employees
relief. Id. at 24-25.
                                                                 of a governmental entity, the Court must consider the
                                                                 sufficiency of the allegations set forth in his complaint
Upon review of the two pleadings, the Court finds that
                                                                 in light of 28 U.S.C. § 1915(e) and 28 U.S.C. § 1915A.
there is considerable duplication and repetition of claims
                                                                 Section 1915(e)(2)(B) directs that, when a plaintiff seeks
and defendants in these two actions, as to which common
                                                                 to proceed in forma pauperis, “(2) ... the court shall
questions of law and fact exist. To the extent that these
                                                                 dismiss the case at any time if the court determines that
actions differ in any significant way, the differences arise
                                                                 —... (B) the action ... (i) is frivolous or malicious; (ii) fails
only from the additional claims and defendants in Thomas
                                                                 to state a claim on which relief may be granted; or (iii)
II. The Court also finds that the pleading in Thomas II
                                                                 seeks monetary relief against a defendant who is immune
sets forth plaintiff's claims in a more comprehensive and
well-organized manner than does the pleading in Thomas I         from such relief.” 28 U.S.C. § 1915(e)(2)(B). 7 Similarly,
which, as noted, purports to be a state court petition under     Section 1915A(b) directs that a court must review any
Civil Service Law Section 75.                                    “complaint in a civil action in which a prisoner seeks
                                                                 redress from a governmental entity or officer or employee
Based upon the foregoing, and in order to conserve               of a governmental entity” and must “identify cognizable
judicial resources and avoid duplicative litigation, the         claims or dismiss the complaint, or any portion of the
Court hereby dismisses Thomas I without prejudice in             complaint, if the complaint ... is frivolous, malicious, or
                                                                 fails to state a claim upon which relief may be granted; or
favor of Thomas II. 5
                                                                 ... seeks monetary relief from a defendant who is immune
                                                                 from such relief.” 28 U.S.C. § 1915A(b); see also Abbas v.
III. IFP STATUS                                                  Dixon, 480 F.3d 636, 639 (2d Cir. 2007) (stating that both
“28 U.S.C. § 1915 permits an indigent litigant to                Sections 1915 and 1915A are available to evaluate prisoner
commence an action in a federal court without                    pro se complaints).
prepayment of the filing fee that would ordinarily be
charged.” Cash v. Bernstein, No. 09-CV-1922, 2010 WL             In reviewing a complaint, the Court has a duty to show
                                                                 liberality toward pro se litigants, see Nance v. Kelly,
5185047, at *1 (S.D.N.Y. Oct. 26, 2010). 6 “Although an
                                                                 912 F.2d 605, 606 (2d Cir. 1990) (per curiam), and
indigent, incarcerated individual need not prepay the filing
                                                                 should exercise “extreme caution ... in ordering sua sponte
fee at the time of filing, he must subsequently pay the
                                                                 dismissal of a pro se complaint before the adverse party
fee, to the extent he is able to do so, through periodic
                                                                 has been served and both parties (but particularly the
withdrawals from his inmate accounts.” Id. (citing 28
                                                                 plaintiff) have had an opportunity to respond,” Anderson
U.S.C. § 1915(b) and Harris v. City of New York, 607 F.3d
                                                                 v. Coughlin, 700 F.2d 37, 41 (2d Cir. 1983) (internal
18, 21 (2d Cir. 2010)).
                                                                 citations omitted). A court should not dismiss a complaint
                                                                 if the plaintiff has stated “enough facts to state a claim
 *3 Upon review, the Court finds that plaintiff has
                                                                 to relief that is plausible on its face.” Bell Atl. Corp. v.
submitted a completed IFP application which has been
                                                                 Twombly, 550 U.S. 544, 570 (2007). “A claim has facial
certified by an appropriate official at his facility, see Dkt.
                                                                 plausibility when the plaintiff pleads factual content that
No. 10, and which demonstrates economic need. See 28
                                                                 allows the court to draw the reasonable inference that the
U.S.C. § 1915(a)(2). Plaintiff has also filed the inmate
                                                                 defendant is liable for the misconduct alleged.” Ashcroft
authorization required in the Northern District. Dkt. No.
                                                                 v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted).
3.
                                                                 Although the court should construe the factual allegations
                                                                 in the light most favorable to the plaintiff, “the tenet that



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             2
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 203 of 220
Thomas v. Pingotti, Not Reported in Fed. Supp. (2017)
2017 WL 3913018

a court must accept as true all of the allegations contained      Gill v. Pidlypchak, 389 F.3d 379, 380 (2d Cir. 2004) (citing
in a complaint is inapplicable to legal conclusions.” Id.         Dawes v. Walker, 239 F.3d 489, 492 (2d. Cir. 2001),
“Threadbare recitals of the elements of a cause of action,        overruled on other grounds, Swierkiewicz v. Sorema N.A.,
supported by mere conclusory statements, do not suffice.”         534 U.S. 506 (2002)).
Id. (citing Twombly, 550 U.S. at 555). Thus, “where the
well-pleaded facts do not permit the court to infer more          The Second Circuit has long instructed that because
than the mere possibility of misconduct, the complaint            virtually any adverse action taken against a prisoner by a
has alleged—but it has not ‘show[n]’—‘that the pleader is         prison official can be characterized as a constitutionally
entitled to relief.’ ” Id. at 679 (quoting Fed. R. Civ. P. 8(a)   proscribed retaliatory act, courts must examine claims of
(2)).                                                             retaliation with “skepticism and particular care.” Davis
                                                                  v. Goord, 320 F.3d 346, 352 (2d Cir. 2003) (quoting
 *4 Plaintiff seeks relief in this action pursuant to             Dawes, 239 F.3d at 491). Analysis of retaliation claims
Section 1983, which establishes a cause of action for “           thus requires thoughtful consideration of the protected
‘the deprivation of any rights, privileges, or immunities         activity in which the inmate plaintiff has engaged, the
secured by the Constitution and laws’ of the United               adverse action taken against him or her, and the factual
States.” Wilder v. Virginia Hosp. Ass'n, 496 U.S. 498,            allegations tending to link the two. “[A] complaint which
508 (1990) (quoting 42 U.S.C. § 1983); see also Myers             alleges retaliation in wholly conclusory terms may safely
v. Wollowitz, No. 95-CV-0272, 1995 WL 236245, at *2               be dismissed on the pleadings alone.” Flaherty v. Coughlin,
(N.D.N.Y. Apr. 10, 1995) (McAvoy, C.J.) (finding that             713 F.2d 10, 13 (2d Cir. 1983).
Section 1983 “is the vehicle by which individuals may
seek redress for alleged violations of their constitutional       Here, plaintiff alleges that he was retaliated against “for
rights”). To be held liable for damages in a Section 1983         filing grievances and voicing opinion. And filing the 42
action, a defendant must have been personally involved            U.S.C. 1983 lawsuit.” Compl. at 10. 8 Plaintiff identifies
in the alleged violation. McKinnon v. Patterson, 568 F.2d         the following instances in which defendants took allegedly
930, 934 (2d Cir. 1977). Thus, to set forth a cognizable          adverse action against him: C.O. Bertone threatened
claim under Section 1983, a “plaintiff must ‘allege a             plaintiff with physical harm if he “continue[d] to make
tangible connection between the acts of the defendant and         complaints;” C.O. Cutler and C.O. Stefanik wrote false
the injuries suffered.’ ” Austin v. Pappas, No. 04-CV-7263,       reports against plaintiff “due to plaintiff voicing his
2008 WL 857528, at *2 (S.D.N.Y. Mar. 31, 2008) (quoting           opinion, and views;” and C.O. Clayburn issued a false
Bass v. Jackson, 790 F.2d 260, 263 (2d Cir. 1986)).               misbehavior report to plaintiff after learning that plaintiff
                                                                  had written several inmate grievances against “fellow
Plaintiff asserts numerous claims for the violation of his        employees.” Id. at 12.
rights protected under the First, Eighth, and Fourteenth
Amendments to the U.S. Constitution. The sufficiency of           It is well-settled that “verbal harassment, or even threats,
those claims, as set forth in the complaint in seven causes       are generally held not to rise to the level of adverse
of action, is addressed below.                                    action that will support a First Amendment retaliation
                                                                  claim.” Rosales v. Kikendall, 677 F. Supp.2d 643, 648
                                                                  (W.D.N.Y. 2010) (citing Cabassa v. Smith, No. 08 Civ. 480
  A. First Cause of Action—Retaliation
                                                                  (LEK/DEP), 2009 WL 1212495, at *7 (N.D.N.Y. Apr. 30,
To state a claim of retaliation under the First Amendment,
                                                                  2009)); see Bartley v. Collins, No. 95 Civ. 10161, 2006 WL
a plaintiff must allege facts plausibly suggesting the
                                                                  1289256, at *6 (S.D.N.Y. May 10, 2006) (“[V]erbal threats
following: (1) the speech or conduct at issue was
                                                                  such as ‘we going to get you, you better drop the suit,’ do
“protected;” (2) the defendants took “adverse action”
                                                                  not rise to the level of adverse action.”); Kemp v. LeClaire,
against the plaintiff—namely, action that would deter a
                                                                  No. 03 Civ. 844, 2007 WL 776416, at *15 (W.D.N.Y. Mar.
similarly situated individual of ordinary firmness from
                                                                  12, 2007) (threats such as “your day is coming,” “you'll be
exercising his or her constitutional rights; and (3) there
                                                                  sent to your mother in a black box,” and “you'll get your
was a causal connection between the protected speech
                                                                  black ass kicked” are indistinguishable from those that
and the adverse action—in other words, the protected
                                                                  have been found insufficient to establish a constitutional
conduct was a “substantial or motivating factor” in the
                                                                  violation).
defendant's decision to take action against the plaintiff.


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          3
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 204 of 220
Thomas v. Pingotti, Not Reported in Fed. Supp. (2017)
2017 WL 3913018

                                                                   F.3d 255, 274 (2d Cir. 2009) (dismissing a pro se prisoner's
 *5 Upon review, the Court finds that C.O. Bertone's               claim that he was assaulted by the defendant in retaliation
statement that he would “make something happen” to                 for an earlier letter he wrote which did not name or address
plaintiff if he continued to make complaints, without              defendant)); see also Guillory v. Ellis, No. 9:11-CV-0600
more, does not suffice to state a cognizable First                 (MAD/ATB), 2014 WL 4365274, at *18 (N.D.N.Y. Aug.
Amendment retaliation claim against this defendant.                28, 2014) (“it is difficult to establish one defendant's
                                                                   retaliation for complaints against another defendant”);
Plaintiff does not enjoy a protected constitutional right          Roseboro v. Gillespie, 791 F. Supp. 2d 353, 369 (S.D.N.Y.
“to be free from false and inaccurate information” in              2011) (plaintiff “failed to provide any basis to believe that
his prison records. The creation of a false report in a            [defendant] retaliated for a grievance that she was not
prisoner's file is not, on its own, a due process violation.       personally named in”). Here, because plaintiff has not
See Boddie v. Schnieder, 105 F.3d 857, 862 (2d Cir. 1997)          alleged facts sufficient to plausibly suggest that grievances
(“a prison inmate has no general constitutional right to be        he wrote against other officers were a “substantial or
free from being falsely accused in a misbehavior report”);         motivating factor” in C.O. Clayburn's decision to issue the
Hollman v. Bartlett, No. 08-CV-1417, 2011 WL 4382191,              challenged misbehavior report, this claim does not survive
at *12 (E.D.N.Y. Aug. 26, 2011) (the placement of a false          initial review.
report in an inmate's file, without more, is not a due
process violation). The only way that false accusations             *6 Based upon the foregoing, plaintiff's retaliation claims
contained in a misbehavior report can rise to the level            against C.O. Bertone, C.O. Cutler, C.O. Stefanik, and
of a constitutional violation is when there has been more          C.O. Clayburn set forth in the First Cause of Action are
such as “retaliation against the prisoner for exercising a         dismissed without prejudice for failure to state a claim
constitutional right.” Boddie, 105 F.3d at 862.                    upon which relief may be granted. See 28 U.S.C. § 1915(e)
                                                                   (2)(B)(ii) and 28 U.S.C. § 19215A(b)(1).
Here, while plaintiff alleges that C.O. Cutler and C.O.
Stefanik created false reports about plaintiff which were
retaliatory in nature, plaintiff has not provided any facts           B. Second Cause of Action—Equal Protection
regarding the type of records or reports that were created,        The Equal Protection Clause requires that the government
the manner in which these records were falsified, or how           treat all similarly situated people alike. City of Cleburne,
such falsity harmed plaintiff. Upon review, the Court finds        Tex. v. Cleburne Living Ctr., 473 U.S. 432, 439
that plaintiff has not alleged facts sufficient to plausibly       (1985). Specifically, the Equal Protection Clause “bars
suggest that these defendants took actions against him             the government from selective adverse treatment of
which were sufficiently “adverse” for purposes of the First        individuals compared with other similarly situated
Amendment. As a result, plaintiff's claims against C.O.            individuals if ‘such selective treatment was based on
Cutler and C.O. Stefanik do not survive initial review             impermissible considerations such as race, religion, intent
and are dismissed without prejudice. Sheehy v. Brown,              to inhibit or punish the exercise of constitutional rights,
335 Fed.Appx. 102, 104 (2d Cir. 2009) (summary order)              or malicious or bad faith intent to injure a person.’ ”
(allegations that “are so vague as to fail to give the             Bizzarro v. Miranda, 394 F.3d 82, 86 (2d Cir. 2005)
defendants adequate notice of the claims against them”             (quoting LeClair v. Saunders, 627 F.2d 606, 609-10
are subject to dismissal.).                                        (2d Cir. 1980)). To state a viable Equal Protection
                                                                   claim, a plaintiff generally must allege “purposeful
The Court also considered the sufficiency of plaintiff's           discrimination ... directed at an identifiable or suspect
claim that C.O. Clayburn issued a false misbehavior                class.” Giano v. Senkowski, 54 F.3d 1050, 1057 (2d
report in retaliation for grievances plaintiff had filed           Cir. 1995). In the alternative, under a “class of one”
                                                                   theory, plaintiff must allege that he has been intentionally
against other corrections officers. See Compl. at 12. 9
                                                                   treated differently from others similarly situated, with no
“Generally, alleged retaliation motivated by an action
                                                                   rational basis for the difference in treatment. Village of
the prisoner took which did not personally involve the
                                                                   Willowbrook v. Olech, 528 U.S. 562, 564 (2000); DeMuria
prison officials is insufficient for a retaliation claim.” Ortiz
                                                                   v. Hawkes, 328 F.3d 704, 706 (2d Cir. 2003).
v. Russo, No. 13 CIV. 5317, 2015 WL 1427247, at *11
(S.D.N.Y. Mar. 27, 2015) (citing Wright v. Goord, 554



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          4
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 205 of 220
Thomas v. Pingotti, Not Reported in Fed. Supp. (2017)
2017 WL 3913018

Here, plaintiff states that he is an “African American         As a result, plaintiff's Equal Protection claims set forth
Muslim,” and claims that defendants treat him differently      in the Second Cause of Action are dismissed without
from the Caucasian inmates in the SOTP “without a              prejudice for failure to state a claim upon which relief may
[reason] of doing so.” Compl. at 13. More specifically,        be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii) and 28 U.S.C.
plaintiff alleges that defendants Piliero-Kinderman, Bode-     § 1915A(b)(1).
Cutler, and Snyder (identified as Caucasian female
employees assigned to the SOTP), spoke disparagingly to
him in an attempt to “dehumanize” him and “strip [him] of         C. Third Cause of Action—Free Exercise
his self-esteem;” plaintiff contends that these remarks were   “Prisoners have long been understood to retain some
racially motivated. Id. Plaintiff further claims that he was   measure of the constitutional protection afforded by
improperly disciplined by defendant Scaringi (identified as    the First Amendment's Free Exercise Clause.” Ford
a “Caucasian female American”), who ignored substantial        v. McGinnis, 352 F.3d 582, 588 (2d Cir. 2003). This
evidence of plaintiff's innocence and found him guilty due     includes the “right to participate in congregate religious
to her discriminatory motive. Id. at 13, 15 (Scaringi went     services ... Confinement in keeplock does not deprive
“against her better judgment, due to the fact that plaintiff   prisoners of this right.” Salahuddin v. Coughlin, 993
is a African American male in a sex-offender program.          F.2d 306, 308 (2d Cir. 1993) (internal citations omitted);
And Defendant is a Caucasian woman.”). With respect            see also Ford, 352 F.3d at 597 (“[A] prisoner's free
to a disciplinary hearing conducted by defendant Polizzi       exercise right to participate in religious services is not
(identified as a Caucasian American male), plaintiff claims    extinguished by his or her confinement in special housing
that he was improperly found guilty without regard to the      or keeplock.”). 11 However, an inmate's freedom of
evidence “because [he] is an African-American Muslim.”         religion is not absolute, and must be balanced against “the
Id. at 15. 10 As against defendant Acting Supt. Pingotti,      interests of prison officials charged with complex duties
plaintiff complains that he improperly reviewed and            arising from administration of the penal system.” Ford,
approved misbehavior reports written against plaintiff         352 F.3d at 588 (citation omitted). The analysis of a free
by C.O. Cutler, C.O. Clayburn, and C.O. Figuero (not           exercise claim is governed by the framework set forth in
a defendant) and designated Polizzi to conduct the             O'Lone v. Estate of Shabazz, 482 U.S. 342 (1987) and
hearings, actions that Acting Supt. Pingotti would not         Turner v. Safley, 482 U.S. 78, 84 (1987). 12
have taken in the case of a “Caucasian prisoner who
had a false misbehavior report written against him.”           As alleged in the complaint, defendants Piliero-
Id. at 18. Plaintiff further alleges that Acting Supt.         Kinderman, Bode-Cutler, and Snyder deliberately
Pingotti improperly affirmed the disciplinary findings by      undertook to deny plaintiff the ability to practice his
defendant Polizzi. Id.                                         religion “when they went out of their way to discretely get
                                                               plaintiff remove[d] from sex-offender treatment program
 *7 Plaintiff’s complaint does not include any facts           by having false misbehavior reports written on plaintiff.”
plausibly suggesting that similarly situated prisoners         Compl. at 19. 13 Plaintiff also contends that defendant
were treated differently than he was. Rather, plaintiff        Lt. Gardner made disparaging remarks about plaintiff's
merely makes the conclusory assertion that inmates of          religion during the disciplinary hearing he conducted
other races, religions, and gender were treated differently    to address these reports. Id. At the conclusion of the
by defendants (or would be treated differently if they         hearing, Lt. Gardner found plaintiff guilty of misbehavior
found themselves in similar circumstances). Conclusory         and sanctioned him with thirty (30) days of keeplock
allegations of disparate treatment or a plaintiff’s personal   confinement. Id. During plaintiff's period of “restrictive
belief of discriminatory intent are patently insufficient to   confinement,” Acting Deputy Supt. of Security (“Acting
plead a valid claim under the Equal Protection clause.         DSS”) Bertone ignored plaintiff's written requests to
Nash v. McGinnis, 585 F. Supp. 2d 455, 462 (W.D.N.Y.           attend Jum'mah services, and “to attend to break
2008); see also Coleman v. Rice, No. 8:14-CV-1469 (MAD/        of Ramadan prayer and festival” with his “fellow
CFH), 2015 WL 401194, at *7 (N.D.N.Y. Jan. 28, 2015);
                                                               Muslim[s].” Id. at 20-21. 14 Plaintiff identifies these
Hughes v. Butt, No. 9:06-CV-1462 (TJM/GHL), 2009 WL
                                                               observances as “religious tenets” of his faith. Id. at 20.
3122952, at *12 (N.D.N.Y. Sept. 28, 2009).




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      5
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 206 of 220
Thomas v. Pingotti, Not Reported in Fed. Supp. (2017)
2017 WL 3913018

 *8 Upon review, and with due regard for plaintiff's status    because “arrest and conviction information are matters of
as a pro se litigant, the Court finds that a response to       public record”).
plaintiff's claim that he was denied free exercise of his
religion is required from Acting DSS Bertone. This is not      Here, plaintiff alleges that defendant C.O. Cunningham
a ruling on the merits and the Court expresses no opinion      improperly told other inmates in the SHU that plaintiff
as to whether this claim can withstand a properly filed        “is a rapist in the sex-offender program.” Compl. at 21.
dispositive motion.                                            According to plaintiff, C.O. Cunningham intended to
                                                               “encourage” other inmates to antagonize plaintiff “to see
The Court reaches a different conclusion, however, with        if they could get him to hang himself.” Id.
respect to the sufficiency of plaintiff's claims against
defendants Piliero-Kinderman, Bode-Cutler, Snyder, and         Because the constitutional right to privacy does not
Gardner. As to these defendants, because plaintiff has         protect the type of information allegedly disclosed by C.O.
not alleged facts which plausibly suggest that they were       Cunningham, this claim does not survive initial review. 15
personally involved in the determinations made regarding
plaintiff's ability to participate in congregate religious      *9 The Fourth Cause of Action also includes claims
services during his period of keeplock confinement, his        against Deputy Supt. Taylor-Stewart and Supt. Lamanna
First Amendment free exercise claims against them set          which arise, if at all, from their alleged failure to
forth in the Third Cause of Action do not survive the          properly investigate and address plaintiff's complaints
Court's initial review and are dismissed without prejudice     and grievances. Compl. at 22. As alleged, Deputy Supt.
for failure to state a claim upon which relief may be          Taylor-Stewart ignored plaintiff's constant complaints
granted. See 28 U.S.C. § 1915(e)(2)(B)(ii) and 28 U.S.C. §     about defendants Piliero-Kinderman, Bode-Cutler, and
1915A(b)(1).                                                   Snyder. Id. Plaintiff also alleges that Supt. Lamanna
                                                               ignored plaintiff's complaints and improperly denied his
                                                               grievance. Id.
   D. Fourth Cause of Action—Privacy and Failure to
   Address Grievances
                                                               Despite the fact that New York prison inmates are
The Supreme Court has recognized that the right to
                                                               required to exhaust administrative remedies prior to
privacy protects against disclosure of personal matters,
                                                               commencing an action complaining of prison conditions,
such as one's medical conditions. Whalen v. Roe, 429 U.S.
                                                               and resort to that grievance process is regarded as
589, 598-600 (1977); Doe v. City of N.Y., 15 F.3d 264,
                                                               protected activity under the First Amendment which
267 (2d Cir. 1994). “The privacy interest is at its zenith
                                                               insulates inmates against retaliation for engaging in such
when the prisoner suffers from an ‘unusual’ condition,
                                                               activity, see Graham v. Henderson, 89 F.3d 75, 80 (2d
such as HIV or transsexualism, that is ‘likely to provoke
                                                               Cir. 1996), there is no constitutional right of access to
an intense desire to preserve one's medical confidentiality,
                                                               the established inmate grievance program. Pine v. Seally,
as well as hostility and intolerance from others.’ ” Shuler
                                                               No. 9:09-CV-1198 (DNH/ATB), 2011 WL 856426, at *9
v. Brown, No. 07-CV-0937 (TJM/GHL), 2009 WL 790973,
                                                               (N.D.N.Y. Feb. 4, 2011) (“the law is ... clear that inmates
at * 5 (N.D.N.Y. Mar. 23, 2009) (quoting Powell v.
                                                               do not enjoy a constitutional right to an investigation
Schriver, 175 F.3d 107, 111 (2d Cir. 1999)). However,
                                                               of any kind by government officials”) (citing Bernstein
courts have held that the right of confidentiality does
                                                               v. New York, 591 F. Supp. 2d 448, 460 (S.D.N.Y. 2008)
not prohibit the disclosure of an individual's criminal
                                                               (collecting cases)); see also Shell v. Brzezniak, 365 F. Supp.
history, including arrest records. See Paul v. Davis, 424
                                                               2d362, 369-70 (W.D.N.Y. 2005) (“[i]nmate grievance
U.S. 693, 713 (1976) (finding no constitutional right of
                                                               programs created by state law are not required by the
confidentiality affected by the publication of the fact that
                                                               Constitution and consequently allegations that prison
an individual was arrested of shoplifting); Doe v. Cuomo,
                                                               officials violated those procedures does not give rise to a
755 F.3d 105, 114 (2d Cir. 2014) (rejecting claim that
                                                               cognizable § 1983 claim”).
reporting and notification requirements of New York's
Sex Offender Reporting Act violate plaintiff's right to
                                                               Based upon the foregoing, plaintiff's allegations that his
privacy of personal information); Cline v. Rogers, 87
                                                               complaints and grievances were not properly processed,
F.3d 176, 179 (6th Cir. 1996) (holding that “there is no
                                                               investigated, and responded to does not give rise to
constitutional right to privacy in one's criminal record”


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        6
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 207 of 220
Thomas v. Pingotti, Not Reported in Fed. Supp. (2017)
2017 WL 3913018

cognizable claims for the violation of his Fourteenth            442 F.2d 178, 190–94 & n.28 (2d Cir. 1971) (length
Amendment due process rights. As a result, these claims          of disciplinary detention [12 months] did not constitute
against Deputy Supt. Taylor-Stewart and Supt. Lamanna            disproportionate punishment considering the gravity of
set forth in the Fourth Cause of Action are dismissed            the offense); Peoples v. Fischer, No. 11-2694, 2012 WL
without prejudice for failure to state a claim upon which        1575302, at *9 (S.D.N.Y. May 3, 2012) (denying motion
relief may be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii) and     to dismiss claim that disciplinary sentence of thirty-
28 U.S.C. § 19215A(b)(1).                                        six months SHU confinement for a non-violent rule
                                                                 infraction constituted cruel and unusual punishment),
                                                                 motion for reconsideration granted in part and denied in
   E. Fifth Cause of Action—Unlawful SHU Confinement             part on other grounds, 898 F. Supp.2d 618, 626 (S.D.N.Y.
Although it is clear that the Constitution “does not             2012).
mandate comfortable prisons,” it does not permit
inhumane treatment of those in custody. Gaston v.                 *10 Significantly, plaintiff does not allege that the
Coughlin, 249 F.3d 156, 164 (2d Cir. 2001) (citing Farmer        conditions of his SHU confinement were unduly harsh or
v. Brennan, 511 U.S. 825, 832 (1994) and Rhodes v.               in any way “abnormal” or “unusual.” Plaintiff has also
Chapman, 452 U.S. 337, 349 (1981)). “To demonstrate              not disclosed the duration of his confinement. Moreover,
that the conditions of his confinement constitute cruel and      plaintiff has failed to allege facts in support of his claim
unusual punishment a plaintiff must show that (1) he was         that these fifteen defendants were personally involved in
incarcerated under conditions which posed a substantial          creating the conditions of his SHU confinement that he
risk of serious harm, and (2) prison officials acted with        seeks to complain of.
deliberate indifference to his health or safety. See Farmer,
511 U.S. at 834; Hathaway v. Coughlin, 37 F.3d 63, 66 (2d        As a result, the unlawful confinement claim set forth in the
Cir. 1994).” “Only those deprivations denying the minimal        Fifth Cause of Action is dismissed without prejudice for
civilized measure of life's necessities are sufficiently grave   failure to state a claim upon which relief may be granted.
to form the basis of an Eighth Amendment violation.”             See 28 U.S.C. § 1915(e)(2)(B)(ii) and 28 U.S.C. § 1915A(b)
Wilson v. Seiter, 501 U.S. 294, 298–99 (1991).                   (1).

In his Fifth Cause of Action, plaintiff claims that
he was “unlawfully confined in the SHU” due to                     F. Sixth Cause of Action—Due Process
the actions of defendants Piliero-Kinderman, Bode-               In the Sixth Cause of Action, plaintiff sets forth claims
Cutler, Snyder, Cutler, Stefanik, Clayburn, Cunningham,          against defendants North, Hines, Pearson, and Koba
Gardner, Taylor-Stewart, Pingotti, Scaringi, Polizzi,            which, liberally construed, assert violations of plaintiff's
Denniston, North, and Koba. Compl. at 22. No other               due process rights. See Compl. at 22-23.
facts are alleged.
                                                                 As against defendant C.O. North, plaintiff alleges that he
Generally speaking, the “normal” or “ordinary” restraints        tampered with hearing tapes that plaintiff requested, and
imposed on inmates confined in SHU are not                       improperly “coached” Scaringi to find plaintiff guilty at a
unconstitutional. See Sostre v. McGinnis, 442 F.2d 178,          Tier III hearing held in November 2015. Compl. at 22.
192 (2d Cir. 1971) (en banc) (“It is undisputed on this
appeal that segregated confinement does not itself violate       To successfully state a claim under Section 1983 for denial
the Constitution.”). 16 Moreover, such confinement is            of due process arising out of a disciplinary hearing, a
not “abnormal” unless it is “totally without penological         plaintiff must show that he or she both (1) possessed
justification, grossly disproportionate, or involve[s] the       an actual liberty interest, and (2) was deprived of that
unnecessary and wanton infliction of pain.” Smith v.             interest without being afforded sufficient process. See
Coughlin, 748 F.2d 783, 787 (2d Cir. 1984) (internal             Ortiz v. McBride, 380 F.3d 649, 654 (2d Cir. 2004); Tellier
quotation marks and citations omitted). In limited               v. Fields, 280 F.3d 69, 79-80 (2d Cir. 2000); Hynes v.
circumstances, the length of the disciplinary detention          Squillace, 143 F.3d 653, 658 (2d Cir. 1998); Bedoya v.
may itself constitute disproportionate punishment in light       Coughlin, 91 F.3d 349, 351-52 (2d Cir. 1996). “Prison
of the gravity of the offense. See Sostre v. McGinnis,           discipline implicates a liberty interest when it ‘imposes
                                                                 atypical and significant hardship on the inmate in relation


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        7
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 208 of 220
Thomas v. Pingotti, Not Reported in Fed. Supp. (2017)
2017 WL 3913018

to the ordinary incidents of prison life.’ ” Ortiz v. McBride,   The Supreme Court has held that even “an unauthorized
380 F.3d 649, 654 (2d Cir. 2004) (citing Sandin v. Conner,       intentional deprivation of property by a state employee
515 U.S. 472, 484 (1995)). While not the only factor to          does not constitute a violation of the procedural
be considered, the duration of a disciplinary confinement        requirements of the Due Process Clause of the Fourteenth
remains significant under Sandin. Colon v. Howard, 215           Amendment if a meaningful post-deprivation remedy for
F.3d 227, 231 (2d Cir. 2000). 17 Thus, while under certain       the loss is available.” Hudson v. Palmer, 468 U.S. 517,
circumstances confinement of less than 101 days could            533 (1984). The Second Circuit has recognized that New
be shown to meet the atypicality standard under Sandin           York provides, “an adequate post deprivation remedy in
(see Colon, 215 F.3d at 232 n.5), the Second Circuit             the form of, inter alia, a Court of Claims action.” Jackson
generally takes the position that confinement in a SHU,          v. Burke, 256 F.3d 93, 96 (2d Cir. 2001) (citing Love v.
without unusual conditions, for a period of up to 101 days       Coughlin, 714 F.2d 207, 208-09 (2d Cir. 1983)). 19 As a
will generally not constitute an atypical hardship, while        result, plaintiff's claims against C.O. Pearson arising from
confinement for a period of more than 305 days has been          the confiscation of his legal papers are not cognizable in
held to be atypical even if under “normal conditions.”           this action.
Ortiz, 380 F.3d at 654; Colon, 215 F.3d at 231.
                                                                 In his complaint, plaintiff alleges that defendant Koba,
Here, insofar as plaintiff alleges that C.O. North engaged       identified as the Grievance Supervisor, falsely reported
in conduct which resulted in his being denied due                that plaintiff never filed any grievances, and “prevented
process at his disciplinary hearing, this claim does not         plaintiff from exhausting his grievances against fellow
survive initial review. Even assuming that plaintiff enjoyed     employees.” Compl. at 23. In addition, plaintiff alleges
a protected liberty interest in the disciplinary hearing         that Koba provided false testimony at plaintiff's
conducted by Scaringi (and the Court makes no such               disciplinary hearing “to make plaintiff look like a gang
finding), there is no basis in the complaint upon which          member.” Id.
the Court could conclude that C.O. North was personally
involved in that wrongdoing for purposes of personal             Upon review, the Court finds that plaintiff's claims
liability under Section 1983.                                    against defendant Koba do not survive initial review.
                                                                 As discussed above in Part III(D), an inmate does not
 *11 Plaintiff alleges that defendant Hines improperly           enjoy a protected due process interest in accessing the
denied plaintiff's request for documents under the New           inmate grievance system. As a result, plaintiff's claim
York Freedom of Information Law (“FOIL”). Compl. at              that defendant Koba did not properly perform his duties
23. 18 While the exact contours of plaintiff's claim are far     as “Grievance Supervisor” at Shawangunk C.F. is not
from clear, to the extent that he claims that the denial         cognizable in this Section 1983 action. In addition, it is
of his FOIL request violated his constitutional rights,          well-settled that “provision of false testimony against an
that claim is not cognizable in this Section 1983 action.        inmate by corrections officers is insufficient on its own to
See Ladeairous v. Attorney Gen. of N.Y., 592 Fed.Appx.           establish a denial of due process.” Mitchell v. Senkowski,
47, 48 (2d Cir.), cert. denied sub nom. Ladeairous v.            158 Fed.Appx. 346, 349 (2d Cir. 2005) (summary order)
Schneiderman, 136 S. Ct. 220 (2015), reh'g denied, 136           (citing Boddie, 105 F.3d at 862). Thus, the mere allegation
S. Ct. 579 (2015) (“ ‘[n]either the First Amendment nor          that a defendant has given false testimony at a disciplinary
the Fourteenth Amendment mandates a right of access to           hearing fails to support a section 1983 claim for damages
government information or sources of information within          against the witness providing such testimony. Green
the government's control.’ ”) (quoting Houchins v. KQED,         v. Greene, No. 9:07–CV–0351 (GTS/DEP), 2009 WL
Inc., 438 U.S. 1, 15 (1978)).                                    5874308, at *23 (N.D.N.Y. Mar. 30, 2009); see also Cole
                                                                 v. Fischer, No. 07 Civ. 11096, 2009 WL 130186, at *3
As alleged in the complaint, defendant C.O. Pearson              (S.D.N.Y. Jan. 15, 2009).
confiscated legal materials and grievance records from
plaintiff's cell. Compl. at 23. Following this incident,          *12 Based upon the foregoing, plaintiff's claims against
plaintiff “started to have problems obtaining legal              defendants North, Hines, Pearson, and Koba set forth in
research and materials.” Id.                                     the Sixth Cause of Action are dismissed without prejudice
                                                                 for failure to state a claim upon which relief may be



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        8
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 209 of 220
Thomas v. Pingotti, Not Reported in Fed. Supp. (2017)
2017 WL 3913018

granted. See 28 U.S.C. § 1915(e)(2)(B)(ii) and 28 U.S.C. §      As a result, plaintiff's medical indifference claim set forth
1915A(b)(1).                                                    in the Seventh Cause of Action does not survive initial
                                                                review and is dismissed without prejudice for failure to
                                                                state a claim. See 28 U.S.C. § 1915(e)(2)(B)(ii) and 28
  G. Seventh Cause of Action—Inadequate Medical Care            U.S.C. § 1915A(b)(1).
There are two elements to a claim that officials violated
a plaintiff's Eighth Amendment right to receive adequate
medical care: “the plaintiff must show that she or he           V. CONCLUSION
had a serious medical condition and that it was met with        *13 WHEREFORE, it is hereby
deliberate indifference.” Caiozzo v. Koreman, 581 F.3d 63,
72 (2d Cir. 2009) (citation and punctuation omitted). “The      ORDERED that upon review of the pleadings filed in
objective ‘medical need’ element measures the severity of       Thomas I and Thomas II, the Court finds that there
the alleged deprivation, while the subjective ‘deliberate       is considerable duplication and repetition of claims
indifference’ element ensures that the defendant prison         and defendants in these two actions, as to which
official acted with a sufficiently culpable state of mind.”     common questions of law and fact exist; because the
Smith v. Carpenter, 316 F.3d 178, 183-84 (2d Cir. 2003). 20     pleading in Thomas II is more complete and because
                                                                plaintiff has asserted additional claims and named
In his complaint, plaintiff claims that Dr. Parks acted with    additional defendants in that action, Thomas I is hereby
deliberate indifference to plaintiff's “health and safety       DISMISSED without prejudice in favor of Thomas II; and
when he deny plaintiff proper and helpful medications.”         it is further
Compl. at 23. Plaintiff does not set forth any facts
regarding the nature and extent of his medical and/or           ORDERED that plaintiff's IFP application in Thomas I
mental conditions, his efforts to obtain evaluation and         (Dkt. No. 11) is DENIED as moot; and it is further
treatment, or the basis for his belief that the treatment
provided was not “proper and helpful.”                          ORDERED that plaintiff's IFP application in Thomas II
                                                                (Dkt. No. 10) is GRANTED; 21 and it is further
Upon review, the Court concludes that the facts alleged
in the complaint do not plausibly suggest that Dr. Parks        ORDERED that the Clerk provide the superintendent of
acted with deliberate indifference, was reckless in his         the facility, designated by plaintiff as his current location,
treatment of plaintiff, or provided him with treatment          with a copy of plaintiff's inmate authorization (Dkt. No.
that was “inadequate” in a constitutional sense. It             3), and notify the official that this action has been filed and
is well-settled that an inmate who disagrees with the           that plaintiff is required to pay to the Northern District
physician over the appropriate course of treatment has          of New York the entire statutory filing fee of $350 in
no claim under Section 1983 if the treatment provided           installments, over time, pursuant to 28 U.S.C. § 1915; and
is “adequate.” Chance v. Armstrong, 143 F.3d 698, 703           it is further
(2d Cir. 1998). The word “adequate” reflects the reality
that “[p]rison officials are not obligated to provide           ORDERED that the Clerk provide a copy of plaintiff's
inmates with whatever care the inmates desire. Rather,          inmate authorization (Dkt. No. 3) to the Financial Deputy
prison officials fulfill their obligations under the Eighth     of the Clerk's Office; and it is further
Amendment when the care provided is ‘reasonable.’ ”
Jones v. Westchester County Dept. of Corrections, 557 F.        ORDERED that plaintiff's claim that he was denied free
Supp. 2d 408, 413 (S.D.N.Y. 2008). “[D]isagreements over        exercise of his religion by Acting DSS Bertone set forth
medications, diagnostic techniques (e.g., the need for X-       in the Third Cause of Action survives initial review and
rays), forms of treatment, or the need for specialists or the   requires a response from this defendant; and it is further
timing of their intervention are not adequate grounds for
a section 1983 claim.” Sonds v. St. Barnabas Hosp. Corr.        ORDERED that plaintiff's remaining claims are
Health Servs., 151 F. Supp. 2d 303, 312 (S.D.N.Y. 2001).        DISMISSED without prejudice in accordance with 28
                                                                U.S.C. § 1915(e)(2)(ii) and 28 U.S.C. § 1915A(b)(1); 22 and
                                                                it is further



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          9
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 210 of 220
Thomas v. Pingotti, Not Reported in Fed. Supp. (2017)
2017 WL 3913018

                                                                       number (No. 9:17-CV-0377), and be filed with the Clerk
                                                                       of the United States District Court, Northern District of
ORDERED that the Clerk shall terminate Polizzi,
                                                                       New York, 7th Floor, Federal Building, 100 S. Clinton St.,
Pingotti, Lamanna, Taylor-Stewart, Parks, Piliero-
                                                                       Syracuse, New York 13261-7367. Plaintiff must comply
Kinderman, Denniston, Koba, Bode-Cutler, Snyder,
                                                                       with any requests by the Clerk's Office for any documents
Pearson, Gardner, Hines, Cunningham, Clayburn,
                                                                       that are necessary to maintain this action. All parties must
Scaringi, Cutler, Stefanik, and North as defendants in this
                                                                       comply with Local Rule 7.1 of the Northern District of
action; and it is further
                                                                       New York in filing motions. Plaintiff is also required to
                                                                       promptly notify the Clerk's Office and all parties or their
ORDERED that upon receipt from plaintiff of the
                                                                       counsel, in writing, of any change in his address; his failure
documents required for service of process, the Clerk shall
                                                                       to do so will result in the dismissal of this action; and it is
issue a summons and forward it, along with a copy of
                                                                       further
the complaint, to the United States Marshal for service
on defendant Bertone. The Clerk shall forward a copy
                                                                       ORDERED that the Clerk of the Court serve a copy of
of the summons and complaint to the Office of the New
                                                                       this Decision and Order on plaintiff.
York State Attorney General, together with a copy of this
Decision and Order; and it is further
                                                                       IT IS SO ORDERED.
 *14 ORDERED that a response to plaintiff's complaint
be filed by defendant Bertone or his counsel as provided               All Citations
for in the Federal Rules of Civil Procedure; and it is further
                                                                       Not Reported in Fed. Supp., 2017 WL 3913018
ORDERED that all pleadings, motions and other
documents relating to this action must bear the case


Footnotes
1      Since March 2017, plaintiff has filed five civil rights actions in this District.
2      The dismissal of an action as duplicative has been found on several occasions to fall within the ambit of the court's power
       to dismiss a complaint which is frivolous or malicious pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b).
       See, e.g., Abreu v. Travers, No. 9:15-CV-0540 (MAD/ATB), 2015 WL 10741194, at *4 (N.D.N.Y. Sept. 14, 2015) (citing
       cases), reconsideration denied, No. 9:15-CV-0540 (MAD/ATB), 2016 WL 1717204 (N.D.N.Y. Apr. 28, 2016); see also
       Denton v. Hernandez, 504 U.S. 25, 30 (1992) (recognizing Congress's concern that “a litigant whose filing fees and court
       costs are assumed by the public, unlike a paying litigant, lacks an economic incentive to refrain from filing frivolous,
       malicious, or repetitive lawsuits”) (citation omitted).
3      Section 75 provides for the availability of a hearing upon stated charges prior to dismissal of certain government
       employees in New York. See Russell v. Hodges, 470 F.2d 212, 215 (2d Cir. 1972). Civil Service Law Section 75 does
       not afford plaintiff any basis for relief in this action; in light of plaintiff's pro se status the Court has liberally construed the
       pleading as seeking redress pursuant to 42 U.S.C. § 1983 (“Section 1983”).
4      The additional defendants are Shawangunk C.F. Supt. Lamanna, Shawangunk C.F. C.O. Cunningham, and Shawangunk
       C.F. C.O. North. Thomas II, Compl. at 2, 6-7.
5      In light of the dismissal of Thomas I, plaintiff's IFP application in that case, see Dkt. No. 11, is denied as moot. Except as
       specifically noted, all further references in this Decision and Order to the docket shall be to Thomas II.
6      Section 1915(g) prohibits a prisoner from proceeding in forma pauperis where, absent a showing of “imminent danger
       of serious physical injury,” a prisoner has filed three or more actions or appeals that were subsequently dismissed as
       frivolous, malicious, or failing to state a claim upon which relief may be granted. See 28 U.S.C. § 1915(g). The Court
       has reviewed plaintiff's litigation history on the Federal Judiciary's Public Access to Court Electronic Records (“PACER”)
       Service. See http://pacer.uspci.uscourts.gov. Based upon that review, it does not appear that plaintiff has accumulated
       three “strikes” for purposes of 28 U.S.C. § 1915(g).
7      To determine whether an action is frivolous, a court must look to see whether the complaint “lacks an arguable basis
       either in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989).
8      No other facts are alleged regarding the timing or subject matter of plaintiff's complaints and grievances.



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                     10
        Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 211 of 220
Thomas v. Pingotti, Not Reported in Fed. Supp. (2017)
2017 WL 3913018

9     Plaintiff's claim is asserted in wholly conclusory terms; no facts are provided regarding the date(s) of these grievances,
      the officers against whom the grievances were filed, or the nature of plaintiff's complaints.
10    The hearing was convened to consider an inmate misbehavior report written by C.O. Clayburn. Compl. at 16.
11    As the Second Circuit noted in Ford, DOCCS Directive 4202 “sets out prison officials' obligations in accommodating
      prisoners' religious practices.” Ford, 352 F.3d at 586. Part X of Directive 4202 provides that “[u]pon commencement
      of keeplock or confinement status, an inmate may submit a written request to attend regularly scheduled congregate
      religious services;” such requests are to be directed to (and decided by) the Deputy Superintendent for Security.
12    This framework is one of reasonableness and is “less restrictive than that ordinarily applied to alleged infringements of
      fundamental constitutional rights.” O'Lone, 482 U.S. at 349. “It has not been decided in this Circuit whether, to state
      a claim under the First Amendment's Free Exercise Clause, a ‘prisoner must show at the threshold that the disputed
      conduct substantially burdens his sincerely held religious beliefs.’ ” Holland v. Goord, 758 F.3d 215, 220 (2d Cir. 2014)
      (quoting Salahuddin v. Goord, 467 F.3d 263, 274-75 (2d Cir. 2006)). At this early stage of the action, this Court applies
      the traditional formulation that, to prevail on a First Amendment claim, an inmate must show that he has a sincerely held
      religious belief, that it was substantially burdened, and that defendants' conduct was not reasonably related to some
      legitimate penological interest. See Holland, 758 F.3d at 221; Salahuddin, 467 F.3d at 274-75.
13    As noted, plaintiff states that he is an “African American Muslim.” Compl. at 13.
14    Plaintiff does not contend that he was prohibited or prevented from praying or otherwise practicing his religion in his cell
      during the period of keeplock confinement.
15    In light of plaintiff's pro se status, the Court also considered whether plaintiff has plausibly alleged that C.O. Cunningham
      intentionally exposed plaintiff to “a substantial risk to his safety” in violation of his Eighth Amendment rights when he
      made comments to other inmates about plaintiff's criminal history, and concludes that he has not. Plaintiff may pursue
      such a claim in a properly filed amended complaint.
16    “Under the ‘normal conditions of SHU confinement in New York [state prison],’ the prisoner is: placed in a solitary
      confinement cell, kept in his cell for 23 hours a day, permitted to exercise in the prison yard for one hour a day, limited
      to two showers a week, and denied various privileges available to general population prisoners, such as the opportunity
      to work and obtain out-of-cell schooling. Visitors [are] permitted, but the frequency and duration [is] less than in general
      population. The number of books allowed in the cell [is] also limited.” Palmer v. Richards, 364 F.3d 60, 66 n.3 (2d Cir.
      2004) (citation omitted).
17    For example, segregation for a period of thirty days was found by the Supreme Court in Sandin not to impose a significant
      hardship on an inmate. Sandin, 515 U.S. at 485-86. In explaining its reasoning, the Court found that the disciplinary
      confinement failed to present “a dramatic departure from the basic conditions” of an inmate's normal sentence. Id.
18    As alleged, plaintiff's request was denied on the ground that it was not timely. Compl. at 23.
19    The confiscation of an inmate's legal papers related to a legitimate, non-frivolous legal proceeding can give rise to a
      claim under the First Amendment for interference with access to the courts, provided that the inmate can establish that
      he or she has suffered prejudice as a result of the actions of corrections officials in the pursuit of his or her legal claims.
      See Pacheco v. Pataki, No. 9:07-CV-850 (FJS/GHL), 2010 WL 3635673, at *3 (N.D.N.Y. Sept. 9, 2010) (“A prisoner has
      a constitutional right of access to the courts, which is infringed when prison officials actively interfere with a prisoner's
      preparation of legal documents.... [f]or the claim of denial of access to the courts to be successful, a plaintiff must allege
      an actual injury.”). Here, because plaintiff does not claim and there are no facts alleged in the complaint which even
      suggest, that the problems he experienced with the law library resulted in “actual injury,” the complaint does not state
      a cognizable access to the courts claim.
20    “An official acts with the requisite deliberate indifference when that official ‘knows of and disregards an excessive risk to
      inmate health or safety; the official must both be aware of facts from which the inference could be drawn that a substantial
      risk of serious harm exists, and he must also draw the inference.’ ” Chance v. Armstrong, 143 F.3d 698, 702 (2d Cir.
      1998) (quoting Farmer v. Brennan, 511 U.S. 825, 837 (1970)).
21    Although his in forma pauperis application has been granted, plaintiff will still be required to pay fees that he may incur
      in this action, including copying and/or witness fees.
22    Should plaintiff seek to pursue any of the claims dismissed without prejudice, he must file an amended complaint. Any
      amended complaint, which shall supersede and replace the original complaint in its entirety, must be a complete pleading
      and must allege claims of misconduct or wrongdoing against each named defendant which plaintiff has a legal right to
      pursue, and over which this Court may properly exercise jurisdiction. Any amended complaint filed by plaintiff must also
      comply with the pleading requirements of Rules 8 and 10 of the Federal Rules of Civil Procedure.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               11
        Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 212 of 220
Thomas v. Pingotti, Not Reported in Fed. Supp. (2017)
2017 WL 3913018



End of Document                                         © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      12
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 213 of 220
White v. Fischer, Not Reported in F.Supp.2d (2010)
2010 WL 624081

                                                             1. Defendant's motion to dismiss (Dkt. No. 10) is
                                                             GRANTED;
                  2010 WL 624081
    Only the Westlaw citation is currently available.
                                                             2. Plaintiff's complaint in this action is DISMISSED
             United States District Court,
                                                             without leave to replead; and
                   N.D. New York.

             Jason R. WHITE, Plaintiff,                      3. The Clerk is directed to file judgment accordingly and
                          v.                                 close the file.
       Brian FISCHER, Commissioner, Dept.
                                                             IT IS SO ORDERED.
         of Correctional Services; Theresa A.
      Knapp–David, Director, Classification and
      Movement; and R. Woods, Superintendent,                JASON R. WHITE,
      Upstate Correctional Facility, Defendants.
                                                             Plaintiff,
                     No. 9:09–CV–240.
                              |                              -v.-
                       Feb. 18, 2010.
                                                             BRIAN FISCHER, THERESA A. KNAPP–DAVID,
Attorneys and Law Firms                                      and R. WOODS,

Jason R. White, Elmira, NY, pro se.                          Defendants.

Hon. Andrew M. Cuomo, Attorney General of the State
                                                                      REPORT AND RECOMMENDATION
of New York, Brian J. O'Donnell, Esq., Asst. Attorney
General, of Counsel, Albany, NY, for Defendants.             DAVID E. PEEBLES, United States Magistrate Judge.

                                                             Plaintiff Jason R. White, a New York State prison
                DECISION and ORDER                           inmate who is proceeding pro se and in forma pauperis,
                                                             has commenced this action pursuant to 42 U.S.C. §
DAVID N. HURD, District Judge.                               1983, alleging deprivation of his civil rights. In his
                                                             complaint, plaintiff asserts that his transfer into special
 *1 Plaintiff, Jason R. White, commenced this civil rights   housing unit (“SHU”) disciplinary confinement at the
action in February 2009, pursuant to 42 U.S.C. § 1983.       Upstate Correctional Facility, to serve what was originally
By Report–Recommendation dated January 25, 2009, the         intended to be a three-month disciplinary sentence of less
Honorable David E. Peebles, United States Magistrate         restrictive keeplock confinement imposed while at another
Judge, recommended that defendant's motion to dismiss        facility, represented a deprivation of a liberty interest
(Dkt. No. 10) be granted, and that plaintiff's complaint     without the requisite procedural due process. As relief
in this action be dismissed without leave to replead. No     for the violation, plaintiff's complaint seeks an award of
objections to the Report–Recommendation have been            compensatory damages in the amount of $25,000.
filed.
                                                             In response to plaintiff's complaint, defendants have
Based upon a careful review of the entire file and           moved seeking its dismissal for failure to state a cause
the recommendations of Magistrate Judge Peebles, the         of action upon which relief may be granted. In their
Report–Recommendation is accepted and adopted in all         motion, defendants argue that plaintiff's allegations do
respects. See 28 U.S.C. 636(b)(1).                           not demonstrate the existence of a meritorious due process
                                                             claim since, at best, it implicates a failure of prison officials
Accordingly, it is                                           to comply with governing regulations regarding transfers
                                                             into an SHU unit, a matter not of constitutional concern,
ORDERED that                                                 noting further that plaintiff has no constitutional right
                                                             to be designated to a particular correctional facility or


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         1
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 214 of 220
White v. Fischer, Not Reported in F.Supp.2d (2010)
2010 WL 624081

to a desired security classification. Defendants also seek       at Upstate was not authorized by DOCS directives.
dismissal of plaintiff's claims against them based upon          Complaint (Dkt. No. 1) § 6 at p. 4B; Plaintiff's
lack of personal involvement, and additionally assert their      Memorandum (Dkt. No. 1–1) Exh. C. The grievance
entitlement to qualified immunity from suit as a basis for       was denied by the facility's Inmate Grievance Review
their dismissal motion.                                          Committee (“IGRC”). Complaint (Dkt. No. 1) § 6 at
                                                                 p. 4B; Plaintiff's Memorandum (Dkt. No. 1–1) Exh.
For the reasons set forth below, I find that White's             D. Plaintiff appealed the denial to defendant Woods,
complaint fails to set forth a plausible due process             the Superintendent at Upstate, who upheld the IGRC's
violation and that defendant Fischer is also entitled to         unfavorable determination by decision dated May 15,
dismissal of the claims against him based upon the lack          2007. Complaint (Dkt. No. 1) § 6 at p. 4B. Plaintiff's
of allegations showing of his personal involvement in the        Memorandum (Dkt. No. 1–1) Exh. D. Plaintiff's further
conduct allegedly giving rise to plaintiff's claims. I further   appeal of the matter to the DOCS Central Office Review
recommend a finding that, even if plaintiff were able to         Committee (“CORC”) was likewise unsuccessful. Id. Exh.
plead a cognizable due process cause of action, defendants       E.
Knapp–David and Woods nonetheless should be granted
qualified immunity from suit in this instance.                   Also on April 23, 2007, plaintiff sent a letter to the DOCS
                                                                 Commissioner Brian Fischer, complaining of the SHU
                                                                 designation. Plaintiff's Memorandum (Dkt. No. 1–1) Exh.
I. BACKGROUND 1                                                  F. That letter was referred by Commissioner Fischer to
 *2 Plaintiff is a prison inmate entrusted to the care           defendant Theresa A. Knapp–David, the DOCS Director
and custody of the New York State Department of                  of Classification and Movement. Complaint (Dkt. No.
Correctional Services (“DOCS”). See generally Complaint          1) § 6 at pp. 4B–4C. In response, defendant Knapp–
(Dkt. No. 1). At the times relevant to his claims plaintiff      David wrote to the plaintiff on May 7, 2007, advising that
was designated first to the Auburn Correctional Facility         his SHU assignment was in accordance with established
(“Auburn”), located in Auburn, New York, and later to            DOCS procedures. Plaintiff's Memorandum at (Dkt. No.
the Upstate Correctional Facility (“Upstate”), located in        1.1) Exh. G.
Malone, New York. Id., § 6.

On March 28, 2007, while confined at Auburn, plaintiff           II. PROCEDURAL HISTORY
was found guilty following a Tier I II disciplinary hearing      Plaintiff commenced this action on February 27, 2009,
of engaging in violent conduct and refusing a direct             and was thereafter granted leave to proceed in forma
order, in violation of disciplinary rules 104.11 and 106.10,     pauperis. Dkt. Nos. 1, 4. Named as defendants in
                                                                 plaintiff's complaint are Commissioner Fischer; Director
respectively. 2 See Plaintiff's Memorandum (Dkt. No. 1–
                                                                 Knapp–David; and Upstate Superintendent R. Woods.
1) Exh. A. 3 As a result of that determination plaintiff was     Complaint (Dkt. No. 1) § 3. Plaintiff's complaint asserts
sentenced to serve three months of keeplock confinement,         a single cause of action for deprivation of procedural due
with a corresponding loss of package, commissary, and            process. Id., § 7.
telephone privileges. See id.
                                                                  *3 Following service, in lieu of answering plaintiff's
On April 11, 2007, while serving his keeplock sentence           complaint, defendants filed a motion to dismiss asserting
at Auburn, White was processed out of that facility and,         a variety of grounds for the relief sought. Dkt. No. 10. In
following completion of an inter-prison transfer process         their motion defendants argue, inter alia, that plaintiff's
which included a stop at another facility, was transferred       complaint 1) does not implicate a cognizable due process
into Upstate on or about April 13, 2007. Complaint (Dkt.         violation, 2) plaintiff's complaint fails to establish their
No. 1) § 6. At Upstate, plaintiff was assigned to a two-         personal involvement in the deprivation alleged; and 3)
person cell in the facility's SHU to serve the balance of his
                                                                 in any event they are entitled to qualified immunity. 5
disciplinary confinement sentence. 4 Id.                         Plaintiff has since responded in opposition to defendants'
                                                                 motion, Dkt. No. 13, which is now fully briefed and ripe
On April 23, 2007 plaintiff filed a grievance with prison        for determination, and has been referred to me for the
authorities, arguing that his transfer into the SHU


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        2
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 215 of 220
White v. Fischer, Not Reported in F.Supp.2d (2010)
2010 WL 624081

issuance of a report and recommendation pursuant to 28
U.S.C. § 636(b)(1)(B) and Northern District of New York           B. Procedural Due Process
Local Rule 72.3(c). See also Fed.R.Civ.P. 72(b).                 *4 In their motion, defendants assert that because
                                                                plaintiff's due process claim rests on alleged violations of
                                                                DOCS regulations, his complaint in fact fails to assert a
III. DISCUSSION                                                 cognizable due process claim.

  A. Dismissal Motion Standard                                  To successfully state a claim under 42 U.S.C. § 1983 for
A motion to dismiss a complaint, brought pursuant to            the denial of procedural due process arising out of a
Rule 12(b) (6) of the Federal Rules of Civil Procedure,         disciplinary hearing, a plaintiff must show that he or she 1)
calls upon a court to gauge the facial sufficiency of that      possessed an actual liberty interest, and 2) was deprived of
pleading, utilizing as a backdrop a pleading standard           that interest without being afforded sufficient procedural
which, though unexacting in its requirements, “demands          safeguards. See Tellier v. Fields, 260 F.3d 69, 79–80 (2d
more than an unadorned, the-defendant-unlawfully-               Cir.2000) (citations omitted); Hynes, 143 F.3d at 658;
harmed me accusation” in order to withstand scrutiny.           Bedoya v. Coughlin, 91 F.3d 349, 351–52 (2d Cir.1996).
Ashcroft v. Iqbal, ––– U.S. ––––, ––––, 129 S.Ct. 1937, 1949    Inmates' liberty interests may arise out of the Due Process
(2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 554,    Clause of the Fourteenth Amendment, or state statute
555, 127 S.Ct. 1955, (2007)). Rule 8(a)(2) of the Federal       or regulation. Arce v. Walker, 139 F.3d 329, 333 (2d
Rules of Civil Procedure requires that a complaint contain      Cir.1998) (citing Kentucky Dep't of Corr. v. Thompson, 490
“a short and plain statement of the claim showing that          U.S. 454, 460, 109 S.Ct. 1904, 1908 (1989)).
the pleader is entitled to relief.” Fed.R.Civ.P. 8(a)(2). Id.
While modest in its requirement, that rule commands that        Recognizing that lawful imprisonment necessarily
a complaint contain more than mere legal conclusions;           restricts the rights and privileges of inmates, the Supreme
“[w]hile legal conclusions can provide the framework of a       Court has narrowly circumscribed the scope of liberty
complaint, they must be supported by factual allegations.”      interests arising out of the Due Process clause to protect
Ashcroft, –––U.S. ––––, 129 S.Ct. at 1950.                      only the most basic liberty interests of prisoners. Hewitt
                                                                v. Helms, 459 U.S. 460, 467, 103 S.Ct. 864, 869 (1983).
To withstand a motion to dismiss, a complaint must plead        Accordingly, the Due Process Clause does not guard
sufficient facts which, when accepted as true, state a claim    against every change in the conditions of confinement
which is plausible on its face. Ruotolo v. City of New          having a substantial adverse impact on inmates, but only
York, 514 F.3d 184, 188 (2d Cir.2008) (citing Twombly,          those conditions or restraints that “exceed[ ] the sentence
550 U.S. at 570, 127 S.Ct. at 1974). As the Second              in ... an unexpected manner.” Arce, 139 F.3d at 333
Circuit has observed, “[w]hile Twombly does not require         (quoting Sandin v. Conner, 515 U.S. 472, 484, 115 S.Ct.
heightened fact pleading of specifics, it does require          2293, 2300 (1995)).
enough facts to ‘nudge [plaintiffs'] claims across the line
from conceivable to plausible.’ “ In re Elevator Antitrust      In this instance plaintiff does not claim that he was denied
Litig., 502 F.3d 47, 50 (2d Cir.2007) (quoting Twombly,         procedural due process in connection with the disciplinary
550 U.S. at 570 127 S.Ct. at 1974). When assessing              hearing that led to the imposition of a three-month period
the sufficiency of a complaint against this backdrop,           of keeplock confinement as a sanction. Instead, he argues
particular deference should be afforded to a pro se litigant    that his due process rights were abridged after the sanction
whose complaint merits a generous construction by the           was imposed when, in violation of DOCS Directive No.
court when determining whether it states a cognizable
                                                                4933, 6 he was transferred from keeplock confinement at
cause of action. Erickson v. Pardus, 551 U.S. 89, 94, 127
                                                                Auburn to an SHU cell at Upstate, and as a result required
S.Ct. 2197, 2200 (2007) (“ ‘[A] pro se complaint, however
                                                                to endure a more restrictive confinement. Unfortunately
inartfully pleaded, must be held to less stringent standards
                                                                for plaintiff, neither the Due Process Clause nor state
than formal pleadings drafted by lawyers' ”) (quoting
                                                                statute or regulation give rise to a liberty interest in these
Estelle v. Gamble, 429 U.S. 97, 106, 97 S.Ct. 285, 292
                                                                circumstances.
(1976) (internal quotations omitted)).




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         3
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 216 of 220
White v. Fischer, Not Reported in F.Supp.2d (2010)
2010 WL 624081

Preliminarily, it is well recognized that an inmate has            the conversion.”); and, Chavis v. Kienert, 9:03–CV–0039,
no constitutional right to be incarcerated at a particular         2005 WL 2452150, at *9–10 (N.D.N.Y. Sept. 30, 2005)
correctional facility, “and transfers among facilities do          (Scullin, C.J.) (finding that transfer from keeplock at
not need to be proceeded by any particular due process             Coxsackie Correctional Facility to SHU at Upstate did
procedure.” Halloway v. Goord, No. 9:03–CV01524, 2007              not implicate a liberty interest). See also, Holmes v.
WL 2789499, at * 5 (N.D.N.Y. Sept. 24, 2007) (Kahn, J.             Grant, No. 03–Civ. 3426, 2006 WL 851753, at *18–19
and Treece, J.) 7 (citing Wilkinson v. Austin, 545 U.S. 209,       (S.D.N.Y. mar. 31, 2006 (dismissing claim plaintiff's claim
221–22 (2005)) (other citation omitted); see also, Johnson         that disciplinary sentence was improperly converted from
v. Rowley, 569 F.3d 40, 43 (2d Cir.2009) (per curiam);             keeplock sentence to SHU). These decisions are premised
Davis v. Kelly, 160 F.3d 917, 920 (2d Cir.1998). As a              upon the court's conclusion that a transfer from keeplock
result, the constitution did not present any impediment to         in one facility to SHU in another does not implicate a
plaintiff's transfer to Upstate.                                   constitutionally protected liberty interest and that “New
                                                                   York has not created, by regulation or statute, any liberty
 *5 Additionally, it is equally well established, as               interest in remaining in one particular prison[,]” noting
defendants now argue, that state regulations, including            that “the DOCS ... possesses sole discretion to determine
DOCS Directives, do not ordinarily confer constitutional           ‘where a [state] inmate will be housed.’ “ Halloway, 2007
rights sufficient to give rise to a due process claim. Snider v.   WL 2789499, at *5 (quoting Grullon v. Reid, No. 97 CIV.
Dylag, 188 F.3d 51, 53 (2d Cir.1999) (citing Dwares v. City        7616, 1999 WL 436457, at *10 (S.D.N.Y. Jun. 24, 1999))
of New York, 985 F.2d 94, 98 (2d Cir.1993)); Cusamano v.           (other citations omitted). These cases are indistinguishable
Sobek, 604 F.Supp.2d 416, 482 (N.D.N.Y.2009). A state              from the case presently before the court.
can, however, by statute or regulation confer a liberty
interest which cannot be abridged without due process.              *6 Moreover, contrary to the interpretation offered
Black v. Lansberg, No. 9:06–CV–1243, 2009 WL 3181111,              by the plaintiff, the court has read section 301.6 of
at *3 (Sept. 29, 2009) (Suddaby, J., adopting Report and           DOCS Directive No. 4933 as “explicitly permitt[ing]
Recommendation of Lowe, M.J.). Nonetheless, contrary               keeplock sentences to be served in SHU and subject to
to plaintiff's contention, DOCS Directive No. 4933 does            the same restrictions and amenities ....“ McEachin, 2008
not give rise to a cognizable liberty interest.                    WL 1788440, at *4; see also, Halloway, 2007 WL 278499,
                                                                   at * 5 (“[N]ot only do New York State Regulations
It should be noted that on at least four separate                  permit keeplock sentences to be served in SHU, but
occasions, addressing the same issues raised by the                further contemplate that assignments to SHU will be
plaintiff in this case, this court has held that an inmate's       subject to the same ... limitations.”) and Holmes, 2006 WL
transfer from keeplock to SHU after being sentenced to             851753, at * 19 (“Section 301.6 ... relat[es] to keeplock
serve time in keeplock does not implicate a cognizable             admissions and authorizes placement of inmates in SHU
liberty interest. McEachin v. Goord, No. 9:06–CV–1192,             ‘at a medium or minimum security correctional facility or
2008 WL 1788440 (N.D.N.Y. Apr. 17, 2008) (Hurd, J.                 Upstate Correctional Facility ... for confinement pursuant
and Treece, M.J.) (dismissing complaint alleging that              to disposition of a disciplinary (Tier II) or superintendent's
plaintiff was unlawfully transferred from keeplock to              (Tier II hearing.’ ”) (emphasis in original).
SHU while serving disciplinary sentence); Halloway, 2007
WL 2789499 (granting summary judgment dismissing                   In view of the foregoing, it is clear that plaintiff's
claim that plaintiff should have received hearing before           transfer from Auburn, where he was keeplocked, to
transfer to Upstate after sentenced to keeplock at                 SHU confinement at Upstate does not implicate a liberty
Elmira Correctional Facility); Carlisle v. Goord, No.              interest arising out of either Due Process Clause, or state
9:03–CV–296, 2007 WL 2769566, at *2 n. 1 (N.D.N.Y.                 statute or regulation. According to plaintiff's complaint,
Sept. 21, 2007) (Scullin, S.J., adopting Report and                he was sentenced to keeplock after a Tier III disciplinary
Recommendation of Lowe, M.J.) (granting summary                    hearing; he does not allege that he was denied due
judgment finding that “an inmate has no liberty interest           process in connection with that hearing. The Tier II I
in not having his sentence of keeplock confinement at              hearing that he was provided was all that was required by
one prison converted to a sentence of SHU confinement              the constitution before he was sentenced to disciplinary
at another facility without receiving a hearing regarding          confinement. Holmes, 2006 WL 851753, at *19. Plaintiff



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           4
          Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 217 of 220
White v. Fischer, Not Reported in F.Supp.2d (2010)
2010 WL 624081

was entitled to no further procedure at the time of               wrong; 3) created or allowed to continue a policy or
transfer to Upstate, and therefore cannot show that he            custom under which unconstitutional practices occurred;
was deprived of a protected liberty interest without due          4) was grossly negligent in managing the subordinates
process of law. 8 Id. Accordingly, I recommend that               who caused the unlawful event; or 5) failed to act on
plaintiff's complaint be dismissed for failure to state a         information indicating that unconstitutional acts were
cause of action.                                                  occurring. Iqbal v. Hasty, 490 F.3d 143, 152–53 (2d
                                                                  Cir.2007), rev'd on other grounds, sub nom., Ashcroft v.
                                                                  Iqbal, –––U.S. ––––, 129 S.Ct. 1937.; see also Richardson,
   C. Personal Involvement                                        347 F.3d at 435; Wright, 21 F.3d at 501; Williams v. Smith,
In their motion, defendants also challenge the                    781 F.2d 319, 323–24 (2d Cir.1986).
sufficiency of plaintiff's allegations regarding their
personal involvement in the constitutional deprivations
alleged. Personal involvement of defendants in alleged               1. Commissioner Fischer
constitutional deprivations is a prerequisite to an award of       *7 Aside from allegations centering upon his role as the
damages under section 1983. Wright v. Smith, 21 F.3d 496,         DOCS Commissioner, which are clearly insufficient in and
501 (2d Cir.1994) (citing Moffitt v. Town of Brookfield, 950      of themselves to establish his liability, plaintiff's claims
F.2d 880, 885 (2d Cir.1991) and McKinnon v. Patterson,            against defendant Fischer appear to revolve around the
568 F.2d 930, 934 (2d Cir.1977), cert. denied, 434 U.S.           letter written by him to the Commissioner on or about
1087, 98 S.Ct. 1282 (1978)). In order to prevail on a section     April 23, 2007, complaining of his SHU confinement at
1983 cause of action against an individual, a plaintiff must      Upstate. That letter, it appears from the limited materials
show some tangible connection between the constitutional          now before the court, was referred to defendant Knapp–
violation alleged and that particular defendant. See Bass         David for response. It is well established that when the
v. Jackson, 790 F.2d 260, 263 (2d Cir.1986).                      Commissioner receives a letter and forwards it on to
                                                                  another individual for investigation and a response, his
Two of the three defendants, Brian Fischer and Robert             or her involvement in the constitutional violation cannot
Woods, appear to be named as defendants in their                  be predicated solely upon those circumstances. Sealey v.
supervisory capacities, based solely upon their positions         Giltner, 116 F.3d 47, 51 (2d Cir.1997); Rivera v. Fischer,
as the DOCS Commissioner and the Superintendent at                No. 08–CV–6505L, 2009 WL 2981876, at *2 (W.D.N.Y.
Upstate, respectively. As supervisors, neither of those           Sept. 18, 2009). I therefore recommend dismissal of
individuals can be liable for damages under section               plaintiff's claims against Commissioner Fischer on the
1983 solely by virtue of their respective positions as            basis of lack of his personal involvement.
supervisor; there is no respondeat superior liability under
section 1983. Richardson v. Goord, 347 F.3d 431, 435 (2d
                                                                     2. Superintendent Woods
Cir.2003); Wright, 21 F.3d at 501. Vague and conclusory
                                                                  Plaintiff's claims against Superintendent Woods stand on
allegations that a supervisor has failed to train or properly
                                                                  slightly different footing. It is alleged that Superintendent
monitor the actions of subordinate employees will not
                                                                  Woods processed and affirmed the determination of the
suffice to establish the requisite personal involvement
                                                                  Upstate IGRC denying plaintiff's grievance regarding the
and support a finding of liability. Pettus v.. Morgenthau,
                                                                  relevant occurrences. His review of plaintiff's grievance
554 F.3d 293, 300 (2d Cir.2009) (“To the extent that
                                                                  arguably placed Superintendent Woods on notice of a
[a] complaint attempts to assert a failure-to-supervise
                                                                  constitutional violation, which was ongoing, at a time
claim ... [that claim is insufficient where] it lacks any
                                                                  when he was potentially positioned to end the violation.
hint that [the supervisor] acted with deliberate indifference
                                                                  On that basis I conclude that plaintiff has sufficiently
to the possibility that his subordinates would violate
                                                                  alleged Superintendent Woods' personal involvement in
[plaintiff's] constitutional rights.”). Culpability on the part
                                                                  the violation alleged to withstand defendants' dismissal
of a supervisory official for a civil rights violation can,
                                                                  motion. See Charles v. New York State Dept. of Corr.
however, be established in one of several ways, including
                                                                  Services, No. 9:07–CV–1274, 2009 WL 890548, at *5–9
when that individual 1) has directly participated in the
                                                                  (N.D.N.Y. Mar. 21, 2009) (Hurd, J. and DiBianco, M.J .).
challenged conduct; 2) after learning of the violation
through a report or appeal, has failed to remedy the



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          5
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 218 of 220
White v. Fischer, Not Reported in F.Supp.2d (2010)
2010 WL 624081

                                                               415, 430 n. 9 (citing Saucier ). 10 Expressly recognizing
   3. Director Knapp–David
                                                               that the purpose of the qualified immunity doctrine is
Plaintiff's complaint alleges that in her position as
                                                               to ensure that insubstantial claims are resolved prior
the DOCS Director of Classification and Movement,
                                                               to discovery, the Supreme Court recently concluded in
defendant Knapp–David would have reviewed and
                                                               Pearson that because “[t]he judges of the district courts
approved his transfer from Auburn into Upstate. That
                                                               and courts of appeals are in the best position to determine
allegation is buttressed by both her position with the
                                                               the order of decisionmaking [that] will best facilitate
DOCS and the fact that plaintiff's letter regarding the
                                                               the fair and efficient disposition of each case”, those
matter was referred to defendant Knapp–David for
                                                               decision makers “should be permitted to exercise their
response explaining why the transfer was proper under
                                                               sound discretion in deciding which of the ... prongs of
DOCS regulations. On this basis, I conclude that plaintiff
                                                               the qualified immunity analysis should be addressed first
has stated a plausible claim against defendant Knapp–
                                                               in light of the circumstances of the particular case at
David and her personal involvement in the constitutional
deprivations alleged.                                          hand.” 11 Pearson, 555 U.S. ––––, 129 S.Ct. at 818, 821.
                                                               In other words, as recently emphasized by the Second
                                                               Circuit, the courts “are no longer required to make a
   D. Qualified Immunity                                       ‘threshold inquiry’ as to the violation of a constitutional
In their motion, defendants also assert entitlement to         right in a qualified immunity context, but we are free to
qualified immunity from suit. Qualified immunity shields       do so.” Kelsey, 567 F.3d at 61 (citing Pearson, 129 S.Ct. at
government officials performing discretionary functions        821) (emphasis in original).
from liability for damages “insofar as their conduct does
not violate clearly established statutory or constitutional    For courts engaging in a qualified immunity analysis, “the
rights of which a reasonable person would have known.”         question after Pearson is ‘which of the two prongs ...
Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S.Ct. 2727,       should be addressed in light of the circumstances in the
2738 (1982) (citations omitted). “In assessing an officer's    particular case at hand.’ “ Okin, 577 F.3d 430 n. 9 (quoting
eligibility for the shield, ‘the appropriate question is       Pearson ). “The [Saucier two-step] inquiry is said to be
the objective inquiry whether a reasonable officer could       appropriate in those cases where ‘discussion of why the
have believed that [his actions were] lawful, in light of      relevant facts do not violate clearly established law may
clearly established law and the information the officer[ ]     make it apparent that in fact the relevant facts do not make
possessed.” Kelsey v. County of Schoharie, 567 F.3d 54,        out a constitutional violation at all .’ “ Kelsey, 567 F.3d at
61 (2d Cir.2009) (quoting Wilson v. Layne, 526 U.S.            61 (quoting Pearson, 129 S.Ct. at 818).
603, 615, 119 S.Ct. 1692 (1999)). The law of qualified
immunity seeks to strike a balance between the need to         “The relevant, dispositive inquiry in determining whether
hold government officials accountable for irresponsible        a right is clearly established is whether it would be clear
conduct and the need to protect them from “harassment,         to a reasonable officer that his conduct was unlawful in
distraction, and liability when they perform their duties      the situation he confronted.” Saucier, 533 U.S. at 202, 121
reasonably.” Pearson v. Callahan, 555 U.S. ––––, 129 S.Ct.     S.Ct. at 2156 (citation omitted). When deciding whether a
808, 815 (2009).                                               right was clearly established at the relevant time, a court
                                                               should consider
 *8 In Saucier v. Katz, 533 U.S. 194, 121 S.Ct. 2151 (2001),
the Supreme Court “mandated a two-step sequence
for resolving government official's qualified immunity                     (1) whether the right in question
claims.” Pearson, 555 U.S. ––––, 129 S.Ct. at 816. The                     was defined with “reasonable
first step required the court to consider whether, taken in                specificity”; (2) whether the
the light most favorable to the party asserting immunity,                  decisional law of the Supreme Court
the facts alleged show that the conduct at issue violated a                and the [Second Circuit] support the
constitutional right, 9 Kelsey, 567 F.3d at 61, “the second                existence of the right in question;
step being whether the right is clearly established”, Okin                 and (3) whether under preexisting
v. Village of Cornwall–On–Hudson Police Dept., 577 F.3d                    law a reasonable defendant official



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        6
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 219 of 220
White v. Fischer, Not Reported in F.Supp.2d (2010)
2010 WL 624081

                                                                    keeplock confinement at Auburn into an SHU cell at
                                                                    Upstate. Since such a claim, it is well established in
            would have understood that his or                       this district, is not constitutionally cognizable, White has
            her acts were unlawful.                                 therefore failed to state a claim upon which relief may be
                                                                    granted. While plaintiff has failed to establish personal
                                                                    involvement on the part of Commissioner Fischer in an
 *9 Wright v. Smith, 21 F.3d 496, 500 (2d Cir.1994)                 alleged deprivation and the claims against him should be
(quoting Benitez v. Wolff, 985 F.2d 662, 666 (2d                    dismissed on this additional basis, plaintiff has sufficiently
Cir.1993)). The objective reasonableness test will be               alleged personal involvement on the part of defendant
met, and qualified immunity enjoyed, where government               Knapp–David and R. Woods. Nonetheless, I find that
officers of reasonable competence could disagree as to              those two defendants are entitled to qualified immunity
whether by his or her alleged conduct the defendant                 from suit, providing an additional basis for dismissal of
would be violating the plaintiff's rights. Okin, 577 F.3d           plaintiff's claims against them. Accordingly, it is hereby
at 433 (quoting Malley v. Briggs, 475 U.S. 335, 341, 106            respectfully
S.Ct. 1092 (1986)). “If, on the other hand, no officer of
reasonable competence would conclude that the conduct               RECOMMENDED that defendants' motion to dismiss
in question is lawful, there is no immunity.” Okin, 577             (Dkt. No. 10) be GRANTED, and that plaintiff's
F.3d at 433 (citing Lennon v.. Miller, 66 F.3d 416, 420–21          complaint in this action be DISMISSED, without leave to
(2d Cir.1995)).                                                     replead; and it is further

Applying the Saucier two-step inquiry here, I have already          ORDERED that pending a final determination on
determined that plaintiff has failed to state a plausible           defendants' dismissal motion, discovery in this action be
constitutional violation. Moreover, even if plaintiff were          and hereby is STAYED.
able to distinguish the existing precedent in this district
and allege a protected liberty interest that required that          NOTICE: Pursuant to 28 U.S.C. § 636(b)(1), the parties
plaintiff be provided with additional due process before            may lodge written objections to the foregoing report.
his transfer to Upstate, I conclude that any such right             Such objections shall be filed with the Clerk of the
was far from a clearly established and that a reasonable            Court within FOURTEEN days of service of this
person in the circumstances of defendant Woods and                  report. FAILURE TO SO OBJECT TO THIS REPORT
defendant Knapp–David would not have appreciated                    WILL PRECLUDE APPELLATE REVIEW. 28 U.S.C.
that the transfer of plaintiff into SHU confinement at              § 636(b)(1); Fed.R.Civ.P. 6(a), 6(d), 72; Roldan v. Racette,
Upstate represented a potential deprivation of plaintiff's          984 F.2d 85 (2d Cir.1993).
procedural due process rights beyond those addressed by
the hearing officer. Accordingly, as an additional basis for         *10 It is hereby ORDERED that the clerk of the court
dismissal, I recommend that both defendants Woods and               serve a copy of this Report and Recommendation upon
Knapp–David be granted qualified immunity from suit.                the parties in accordance with this court's local rules.


IV. SUMMARY AND RECOMMENDATION                                      All Citations
At the heart of plaintiff's complaint in this action is
his contention that his due process rights and DOCS                 Not Reported in F.Supp.2d, 2010 WL 624081
regulations were violated when he was transferred from


Footnotes
1      In light of the procedural posture of this case, the following recitation is drawn principally from plaintiff's complaint, the
       contents of which have been accepted as true for purposes of the pending motion. See Erickson v. Pardus, 551 U.S.
       89, 127 S.Ct. 2197, 2200 (2007) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 127 S.Ct. 1955, 1965 (2007)); see
       also Cooper v. Pate, 378 U.S. 546, 546, 84 S.Ct. 1733, 1734 (1964). I have also considered the exhibits attached to




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                7
         Case 9:19-cv-00428-BKS-TWD Document 8 Filed 05/09/19 Page 220 of 220
White v. Fischer, Not Reported in F.Supp.2d (2010)
2010 WL 624081

      plaintiff's memorandum, which accompanied his complaint, to the extent that they are consistent with the allegations of
      his complaint. See Donhauser v. Goord, 314 F.Supp.2d 119, 121 (N.D.N.Y.2004) (Hurd, J.).
2     The DOCS conducts three types of inmate disciplinary hearings. Tier I hearings address the least serious infractions, and
      can result in minor punishments such as the loss of recreation privileges. Tier II hearings involve more serious infractions,
      and can result in penalties which include confinement for a period of time in the SHU. Tier III hearings concern the
      most serious violations, and could result in unlimited SHU confinement and the loss of “good time” credits. See Hynes v.
      Squillace, 143 F.3d 653, 655 (2d Cir.), cert. denied, 525 U.S. 907, 119 S.Ct. 246 (1998).
3     Plaintiff filed what he labeled as a “memorandum of law”, with exhibits attached, in conjunction with his complaint.
      “Generally, a court may not look outside the pleadings when reviewing a Rule 12(b)(6) motion to dismiss. However, the
      mandate to read the papers of pro se litigants generously makes it appropriate to consider plaintiff's additional materials,
      such as his ... memorandum.” Rivera v. Selsky, No. 9:05–CV–0967, 2007 WL 956998, at *1 n. 2 (N.D.N.Y. Jan. 5, 2007)
      (quoting Gadson v. Goord, 96 Civ. 7544, 1997 WL 714878, at *1 n. 2 (S.D.N.Y. Nov. 17, 1997)).
4     Upstate is a maximum security prison comprised exclusively of SHU cells in which inmates are confined, generally though
      not always for disciplinary reasons, for twenty-three hours each day. See Samuels v. Selsky, No. 01 CIV. 8235, 2002
      WL 31040370, at *4 n. 11 (S.D.N.Y. Sept. 12, 2002).
5     Defendant's also seek a protective order pursuant to Rule 26(c) of the Federal Rules of Civil Procedure staying discovery
      in this matter pending final determination of their dismissal motion. Discerning no basis to conclude that plaintiff would
      be unduly prejudiced by such a stay, that application will be granted.
6     Section 301.6(a) of DOCS Directive No. 4933 permits an inmate confined in a medium or minimum security facility, or at
      Upstate, to be admitted into an SHU for various reasons, which can include confinement pursuant to a Tier II or III hearing
      disposition. Plaintiff asserts that because he was transferred from Auburn, a maximum security facility, into an SHU unit,
      that section does not apply. Interestingly, a prior version of DOCS Directive No. 4933 provided, in relevant part, that
         [a]n inmate who is assigned to keeplock status and who is transferred to a maximum security facility shall not be
         assigned to the special housing unit at the receiving facility. Such inmate shall be assigned to keeplock within general
         population and shall have the same rights and responsibilities as other keeplock inmate in that facility.
      Lee v. Coughlin, 26 F.Supp.2d 615, 628 (S.D.N.Y.1998) (quoting prior version of 7 NYCRR § 301.6(h)).
7     Copies of all unreported decisions cited in this document have been appended for the convenience of the pro se plaintiff.
      [Editor's Note: Appended decisions deleted for Westlaw purposes.]
8     Plaintiff alleges a litany of differences between the conditions experienced while in keeplock at Auburn and those in SHU
      at Upstate asserting, for example, that with regard to visits, he was required to travel to and from them in handcuffs,
      had to remain in handcuffs if he needed to use the restroom, and was not permitted to take photographs, and also
      that he did not have the same opportunities for social interaction with other prisoners and had to sleep with a light on.
      Plaintiff's Memorandum (Dkt.1–1) at pp. 11–12. As a matter of law, these alleged conditions can hardly be characterized
      as “exceed[ing] his sentence in an unexpected manner” or as imposing an “atypical and substantial hardship upon the
      [plaintiff] in relation to the ordinary incidents of prison life”. Sandin, 515 U.S. at 484, 115 S.Ct. at 2300. “[T] fact that ‘life in
      one prison is much more disagreeable than another does not itself signify that a Fourteenth Amendment liberty interest is
      implicated....” Halloway, 2007 WL 2789499, at * 7 (quoting Meachum v. Fano, 427 U.S. 215, 225 (1976). Moreover, even
      if a liberty interest were alleged, plaintiff was afforded all the process he was due, by way of a disciplinary proceeding,
      before the alleged deprivation. Carlisle, 2007 WL 2769566, at * 3.
9     If no constitutional right would have been violated were the allegations established, no further inquiry regarding qualified
      immunity is necessary. Kelsey, 567 F.3d at 61 (quoting Saucier ).
10    In Okin, the Second Circuit clarified that the “ ‘objectively reasonable’ inquiry is part of the ‘clearly established’ inquiry”,
      also noting that “once a court has found that the law was clearly established at the time of the challenged conduct and for
      the particular context in which it occurred, it is no defense for the [government] officer who violated the clearly established
      law to respond that he held an objectively reasonable belief that his conduct was lawful.” Okin, 577 F.3d at 433 n. 11
      (citation omitted).
11    Indeed, because qualified immunity is “an immunity from suit rather than a mere defense to liability ...”, Mitchell v. Forsyth,
      472 U.S. 511, 526, 105 S.Ct. 2806 (1985), the Court has “repeatedly ... stressed the importance of resolving immunity
      questions at the earliest possible stage in the litigation.” Pearson, ––– U.S. ––––, 129 S.Ct. at 815 (quoting Hunter v.
      Bryant, 502 U.S. 224, 227, 112 S.Ct. 524 (1991) (per curiam)).


End of Document                                                   © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                        8
